Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 1 of 450




           EXHIBIT 1A
        ALL PROCESS AND
     PLEADINGS SERVED UPON
          DEFENDANT
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 2 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 3 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 4 of 450
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 5 of 450
                                                                           Electronically Filed
                                                                           8/21/2020 11:42 AM
                                                                           Steven D. Grierson
                                                                           CLERK OF THE COURT


 1     COMP
       WRIGHT, FINLAY & ZAK, LLP
 2     Darren T. Brenner, Esq.
 3     Nevada Bar No. 8386                                          CASE NO: A-20-819973-C
       Lindsay D. Robbins, Esq.
                                                                                   Department 24
 4     Nevada Bar No. 13474
       7785 W. Sahara Ave., Suite 200
 5     Las Vegas, NV 89117
 6     (702) 637-2345; Fax: (702) 946-1345
       lrobbins@wrightlegal.net
 7     Attorneys for Plaintiff, Deutsche Bank National Trust Company as Trustee for New Century
       Home Equity Loan Trust, Series 2005-D, Asset Backed Pass-Through Certificates
 8
 9
                                EIGHTH JUDICIAL DISTRICT COURT
10
                                        CLARK COUNTY, NEVADA
11
12     DEUTSCHE BANK NATIONAL TRUST                       Case No.:
       COMPANY AS TRUSTEE FOR NEW
13     CENTURY HOME EQUITY LOAN TRUST,                    Dept. No.:
14     SERIES 2005-D, ASSET BACKED PASS-
       THROUGH CERTIFICATES,                              COMPLAINT
15
                           Plaintiff,                     ARBITRATION EXEMPT: ACTION
16            vs.                                         FOR DECLARATORY RELIEF
17     WESTCOR LAND TITLE INSURANCE
       COMPANY; DOE INDIVIDUALS I through
18     X; and ROE CORPORATIONS XI through
       XX, inclusive,
19
                          Defendants.
20
21
              Plaintiff Deutsche Bank National Trust Company as Trustee for New Century Home
22
       Equity Loan Trust, Series 2005-D, Asset Backed Pass-Through Certificates (“Deutsche Bank”),
23
24     by and through its attorneys of record, Darren T. Brenner, Esq. and Lindsay D. Robbins, Esq.,

25     of the law firm of Wright, Finlay & Zak, LLP, submits its Complaint against Westcor Title
26
       Insurance Company (“Westcor”) for breach of its obligation to defend and indemnify Deutsche
27
28



                                                  Page 1 of 29

                                    Case Number: A-20-819973-C
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 6 of 450




       Bank under a title insurance policy issued to insure a deed of trust on real property located in
 1
 2     Nevada.

 3              Title insurers, like Westcor, have known since the early 1990’s that homeowners
 4
       associations in some states, including Nevada, impose liens that can attain superpriority over
 5
       senior mortgages and deeds of trust. They should. Title insurers are the experts on title, and
 6
 7     lenders like Deutsche Bank rely upon and pay them handsomely for their expertise and

 8     protection.
 9              Title insurers, like Westcor, have acknowledged the coverage that Deutsche Bank claims
10
       is due and owing in their manuals. These insurers themselves developed the trade usage
11
       describing the endorsements at issue in this case as providing coverage to an insured lender for
12
13     losses caused by the enforcement of an association’s superpriority lien.

14              Westcor’s coverage position in this specific case is directly at odds with the trade usage
15     they developed globally. This factual background must be considered when interpreting the
16
       title insurance contract drafted and issued by the insurers to Deutsche Bank’s predecessor-in-
17
       interest.
18
19                                      Parties, Jurisdiction and Venue

20         1. Plaintiff Deutsche Bank is a national banking association as that term is defined in the
21
       National Bank Act. Deutsche Bank has its main office in New York, New York and doing
22
       business in Clark County, Nevada.
23
           2. Defendant Westcor is a California corporation with its principal place of business in
24
25     Florida and doing business in Clark County, Nevada.

26         3.        Deutsche Bank does not know the true names, capacities or bases of liability of
27
       fictitious defendants sued as Does I through X and Roe Corporations XI through XX, inclusive
28



                                                   Page 2 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 7 of 450




       (collectively “fictitious Defendants”). Each fictitiously named defendant is in some way liable
 1
 2     to Deutsche Bank. Deutsche Bank will amend this Complaint to reflect the true names of said

 3     defendants when the same have been ascertained.
 4
           4.      This matter is exempt from Arbitration as Deutsche Bank has requested a declaration
 5
       that the Policy provided coverage for all losses or damages, up to the Amount of Insurance,
 6
 7     sustained by Deutsche Bank as a result of the HOA’s foreclosure sale.

 8         5. This Court has personal jurisdiction over Westcor because it has engaged in the business
 9     of issuing title insurance policies insuring deeds of trust on land located in the State of Nevada
10
       and therefore have sufficient contacts with the State to have availed themselves of the State’s
11
       jurisdiction.
12
13         6. Venue is appropriate in this Court because this judicial district is where a substantial part

14     of the events giving rise to Deutsche Bank’s claims took place, and it is the location of the
15     property subject to the insured deed of trust that is at the core of this lawsuit.
16
                                            Nature of Title Insurance
17
           7. A title insurance policy is a contract through which the insurer is paid one sum in
18
19     consideration for agreeing to indemnify the insured up to a specified amount against loss caused

20     by encumbrances upon or defects in the title to real property in which the insured has an
21     interest.
22
           8. Lenders such as Deutsche Bank often seek to obtain title insurance policies in
23
       connection with loans they advance that are secured by interests in real property. The title
24
25     insurance policy generally protects the lender against risks associated with loss of title or

26     practical use of the property, subject to the policy’s terms, exclusions, and conditions.
27
28



                                                    Page 3 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 8 of 450




             9. As a title insurance underwriter, Westcor authorized certain entities and individuals in
 1
 2     Nevada to issue title insurance policies on their behalf. In this case, Westcor used non-party

 3     Nevada Title Company (“Nevada Title”) to issue the subject policy.1
 4
             10. This lawsuit concerns the issuance of a title insurance policy in favor of “Home123
 5
       Corporation, its Successors and/or Assigns.”2 Deutsche Bank is the insured entity under the
 6
 7     policy.

 8           11. Before 2014, Westcor issued to Deutsche Bank (or Deutsche Bank’s predecessors-in-
 9     interest) a number of title insurance policies.
10
             12. The large majority of insurance policies issued by Westcor and Westcor’s issuing agents
11
       use standard forms promulgated by the American Land Title Association (“ALTA”) and the
12
13     California Land Title Association (“CLTA”).

14           13. ALTA and CLTA are trade groups made up of representatives from the major title
15     insurance underwriters and issuers, including Westcor.
16
             14. These standard ALTA and CLTA forms are used by multiple title insurers, which
17
       publish guides concerning the coverage (and exceptions thereto) provided by the standard
18
19     policy. The standard ALTA policy form has been revised from time to time, including changes

20     in 1992, 2006, and 2012.
21
             15. There are a number of ALTA standardized endorsement forms that can be issued with
22
       the standard policy to modify the scope of coverage available. Westcor has also used CLTA
23
       standardized endorsement forms from time to time.
24
25           16. Non-party Chicago Title Insurance Company, a title insurer that issues the same ALTA

26     and CLTA standard form endorsements as Westcor, issued a 2013 Endorsement Manual states
27
       1
28         Nevada Title Company has since merged with First American Title Company.
       2
           A true and correct copy of the Title Insurance Policy is attached as Exhibit 1. See id. at p. 6.


                                                     Page 4 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 9 of 450




       that “endorsements will provide additional coverage for matters which would ordinarily be
 1
 2     excluded by the Exclusions From Coverage, or excepted from coverage shown in Schedule B

 3     of” a title insurance policy.3
 4
           17. Additionally, Westcor’s Underwriting Manual states that “[e]ndorsements to title
 5
       policies serve to modify or amend the wording or language of title policies, thereby expanding .
 6
 7     . . the coverage afforded under such title policies. This enables insurers to tailor coverage to

 8     meet specific transaction or customer needs.”4
 9         18. This is consistent with trade usage of the term “endorsement” among title insurers and
10
       their insureds. See, e.g., Joyce D. Palomar, Title Insurance Law § 9:1 (2013-14 ed.) (explaining
11
       that endorsements serve two primary purposes: (1) “they may provide affirmative coverage for
12
13     facts that exist in a transaction which standard title insurance policies have not traditionally

14     addressed,” or (2) they “may ‘insure over’ or modify the effect of preprinted policy exclusions
15     or exceptions”).
16
           19. Lenders commonly request that title insurers issue ALTA Endorsement Form 9 (“Form
17
       9”), or its CLTA equivalent, CLTA Endorsement Form 100 (“Form 100”).                      These
18
19     “comprehensive” endorsements provide a range of guarantees to the insured relating to the

20     existence of covenants, conditions, or restrictions affecting or governing the property which
21
       could cause damage to the insured lender’s interest at the time the policy is issued or in the
22
       future.
23
           20. Form 100 is the equivalent of Form 9.5
24
25
26
       3
27       A true and correct copy of Chicago Title’s 2013 Endorsement Manual is attached as Exhibit 2.
       4
         A true and correct copy of Westcor’s Underwriting Manual is attached as Exhibit 3. See id. at
28     69.
       5
         Ex. 2 (Chicago’s 2013 Endorsement Manual), at 3.


                                                 Page 5 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 10 of 450




           21. It is commonly understood between title insurers and their insureds that Form 100
 1
 2     “[p]rovides comprehensive coverage for [an] insured ALTA lender against loss by reason of

 3     present or future [covenants, conditions and restrictions] violations[.]”6
 4
                  Westcor Issued Policies Understood to Cover Nevada Superpriority Liens
 5
           22. In 1982, the Uniform Law Commission promulgated the Uniform Common Interest
 6
       Ownership Act (“UCIOA”). UCIOA provided a number of standardized terms governing the
 7
 8     formation of common interest associations, including condominium associations and

 9     homeowners associations.
10
           23. As relevant here, UCIOA provided that homeowners associations’ covenants,
11
       conditions, and restrictions included a “superpriority” lien for unpaid assessments, which came
12
13     into existence when the association was formed (i.e., when its declaration of covenants,

14     conditions, and restrictions were recorded), and would take priority over a subsequently
15     recorded mortgage or deed of trust even if no assessments were due at the time the mortgage or
16
       deed of trust was recorded.
17
           24. In 1991, the Nevada Legislature adopted the 1982 version of UCIOA, codifying it in
18
19     Chapter 116 of the Nevada Revised Statutes.

20         25. Chapter 116 includes NRS 116.3116, which, at the time of the events relevant to this
21     suit, stated in relevant part:
22
               1. The association has a lien on a unit for any construction penalty that is
23             imposed against the unit’s owner pursuant to NRS 116.310305, any assessment
               levied against that unit or any fines imposed against the unit’s owner from the
24             time the construction penalty, assessment or fine becomes due. . . .
25
               2. A lien under this section is prior to all other liens and encumbrances on a unit
26             except:
               ...
27
       6
28      A true and correct copy of Fidelity’s Endorsement Guide is attached as Exhibit 4 (emphasis
       added). See id. at 1.


                                                   Page 6 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 11 of 450




               (b) A first security interest on the unit recorded before the date on which the
 1
               assessment sought to be enforced became delinquent . . . ;
 2             ...
               The lien is also prior to all security interests described in paragraph (b) to the
 3             extent of any charges incurred by the association on a unit pursuant to NRS
               116.310312 and to the extent of the assessments for common expenses based on
 4
               the periodic budget adopted by the association pursuant to NRS 116.3115 which
 5             would have become due in the absence of acceleration during the 9 months
               immediately preceding institution of an action to enforce the lien . . . .
 6             ...
 7
               4. Recording of the declaration constitutes record notice and perfection of the lien.
 8             No further recordation of any claim of lien for assessment under this section is
               required.
 9
10         26. Under NRS 116.3116, from the time an association’s covenants, conditions, and

11     restrictions are recorded, the properties governed by the association are encumbered by a lien
12     that secures all assessments. Chapter 116 does not require that an association record a separate
13
       lien before the lien is foreclosed.
14
           27. As part of its adoption of UCIOA, the Nevada Legislature also enacted NRS 116.1104:
15
16             Except as expressly provided in this chapter, [NRS 116’s] provisions may not be
               varied by agreement, and rights conferred by it may not be waived. Except as
17             otherwise provided in paragraph (b) of subsection 2 of NRS 116.12075, a
               declarant may not act under a power of attorney, or use any other device, to evade
18
               the limitations or prohibitions of this chapter or the declaration.
19
           28. The Nevada Legislature also enacted NRS 116.1206(1):
20
               Any provision contained in a declaration, bylaw or other governing document of a
21             common-interest community that violates the provisions of this chapter shall be
22             deemed to conform with those provisions by operation of law, and any such
               declaration, bylaw or other governing document is not required to be amended to
23             conform to those provisions.
24         29. Westcor and other title insurers were aware of Nevada’s adoption of NRS 116, including
25
       its provision of a “superpriority” lien in a homeowners association’s covenants, conditions, and
26
       restrictions.
27
28



                                                   Page 7 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 12 of 450




           30. Westcor and other title insurers believed they could be liable for an insured’s losses
 1
 2     caused by the enforcement of an association’s superpriority lien if the policy at issue contained

 3     an endorsement on Form 9 or its CLTA equivalent, Form 100.
 4
           31. In a bulletin dated December 12, 1991, non-party Stewart Title Guarantee Company
 5
       (“Stewart Title”) sent its issuing agents in eleven States (including Nevada) a bulletin indicating
 6
 7     that Form 9 would provide coverage for losses caused by associations’ superpriority liens.

 8     Stewart Title provided specific instructions to its agents to delete paragraph 2 of Form 9 before
 9     including either endorsement with a title insurance policy.7
10
           32. In July 1993, Stewart Title issued a bulletin to its issuing agents in twelve States
11
       (including Nevada) indicating that “future assessments (usually six months) have priority over a
12
13     prior mortgage,” and that if the issuing agents were issuing Form 9 with their policies, they

14     should add the following exception to Form 9: “The Policy and any endorsements to the Policy
15     do not insure against loss because of condominium assessments not yet due and payable.”8
16
           33. Stewart Title’s bulletins are available to the public on the Internet. Westcor’s bulletins
17
       and endorsement manuals are not.9
18
19         34. On information and belief, between 1991 and 2014, Westcor provided instructions to

20     their issuing agents, including Nevada Title, to modify Form 9 or Form 100 before issuing any
21
       policy in Nevada for a property governed by a homeowners association.
22
           35. On information and belief, between 1991 and the present, Westcor has published
23
       underwriting manuals indicating that Paragraph 1(a) of Form 9 and Form 100 provides coverage
24
25     for losses due to “provision[s] [in recorded covenants, conditions and restrictions] permitting a

26
       7
27       A true and correct copy of Stewart Title Bulletin MU000003 is attached as Exhibit 5.
       8
         A true and correct copy of Stewart Title Bulletin MU000008 is attached as Exhibit 6.
       9
28       While Westcor’s 2017 Underwriting Manual is publicly available, the section concerning
       Endorsements has “been removed for extensive revision and re-write. See Ex. 3 at 69.


                                                  Page 8 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 13 of 450




       home owners or civic association to levy an assessment, secured by a lien with priority over the
 1
 2     insured deed of trust.”

 3        36. From 1991 until the present, Westcor has provided endorsement manuals for their
 4
       issuing agents, including Nevada Title, explaining the scope of coverage provided by Form 9
 5
       and Form 100.
 6
 7        37. On information and belief, Westcor’s endorsement manuals informed their issuing

 8     agents that Form 9 and Form 100 would provide coverage to an insured that suffered loss or
 9     damage due to an association’s lien for assessments that became delinquent after the date of
10
       policy.
11
          38. Westcor believed it was liable for an insured’s losses caused by the enforcement of an
12
13     association’s superpriority lien if the policy at issue contained in Form 9/Form 100.

14        39. Contemporary trade usage describing the terms and scope of Form 9 and Form 100
15     indicates that those endorsements provide coverage for an insured lender in the event that
16
       covenants, conditions, and restrictions of record at the date of the policy allow an association’s
17
       lien to take priority over the insured mortgage or deed of trust. See, e.g., Barlow Burke, LAW OF
18
19     TITLE INSURANCE § 10.05[B] (3d ed., 2002 Supp.) (in describing Form 9: “A second type of

20     endorsement of interest to an insured lender is one covering the loss of lien priority because of
21
       the enforcement of a private covenant applicable to the title. … The priority of these covenants,
22
       restrictions, and conditions is particularly important to mortgage lenders with loan policies
23
       because their supporting documents, also recorded, typically include the power to compel the
24
25     payment of amounts for the maintenance and repair of the common facilities in a large

26     subdivision. Often the exercise of these maintenance and repair functions is put in the hands of
27
       a subdivision homeowner’s association. It also typically holds a lien to compel the payment of
28



                                                  Page 9 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 14 of 450




       these amounts, and that lien also has priority over later recorded mortgage.”); id. (“Future
 1
 2     violations [of covenants, conditions, and restrictions] are also insured against, but only to the

 3     extent that the violations occur between the policy date and the acquisition of title in any
 4
       foreclosure action, provided the violation causes the insured to be insecure or results in loss or
 5
       damage to the title acquired by the insured in satisfaction of the secured debt, as where the
 6
 7     insured takes a deed in lieu of foreclosure.” (citing ALTA Form 9 ¶¶ 1(a), 2)).

 8         40. Westcor represented to the public and to Deutsche Bank that Form 9 and Form 100
 9     provided coverage against losses caused by an association’s superpriority lien.
10
           41. Despite having actual knowledge of the possibility that Deutsche Bank could lose its
11
       security interest in properties that were governed by homeowners associations, at no time did
12
13     Westcor inform Deutsche Bank or its predecessors-in-interest of the danger of losing its security

14     interests in such properties.
15                           The Nevada Supreme Court Interprets NRS 116.3116
16
           42. In SFR Investments Pool 1, LLC v. U.S. Bank, N.A., 130 Nev. 742 (2014), the Nevada
17
       Supreme Court confirmed that a portion of the lien included in a Nevada homeowners
18
19     association’s covenants, conditions, and restrictions has superpriority over a recorded first deed

20     of trust.
21
           43. The Court further held that NRS 116.1104 rendered inoperative clauses in associations’
22
       covenants, conditions, and restrictions that purported to allow senior deeds of trust to survive an
23
       association’s foreclosure of the superpriority lien provided in its covenants, conditions, and
24
25     restrictions.

26         44. SFR Investments confirmed that the proper foreclosure of an association’s superpriority
27
       lien extinguishes a recorded senior deed of trust on the same property.
28



                                                 Page 10 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 15 of 450




            45. Following SFR Investments, Stewart Title issued a bulletin to its agents in Nevada
 1
 2     indicating that “in lieu of issuing a[] [Form 9] for a lender’s policy,” its agents should “issue the

 3     ALTA 9.10.”10
 4
            46. On information and belief, Westcor sent similar bulletins or documents to its agents,
 5
       including Nevada Title, following SFR Investments, indicating their belief that Form 9 and
 6
 7     Form 100 provided coverage for losses caused by superpriority liens.

 8          47. In K&P Homes v. Christiana Trust, 133 Nev. 364 (2017), the Nevada Supreme Court
 9     held that SFR Investments “did not create new law or overrule existing precedent; rather, that
10
       decision declared what NRS 116.3116 has required since the statute’s inception” in 1991.
11
            48. Under controlling Nevada law, the covenants, conditions, and restrictions at issue here
12
13     have provided the association with a lien that could attain priority over a senior deed of trust

14     since 1991.
15                                         Facts Specific to this Case
16
            49. This action concerns real property located at 8213 Fawn Heather Court, Las Vegas,
17
       Nevada 89149 (“Property”).
18
19          50. The Property is subject to the Declaration of Covenants, Conditions, and Restrictions

20     and Grant and Reservation of Easements (“CC&Rs”) for Timberlake Street and Landscape
21     Maintenance Association (“HOA”).11
22
            51. The Recitals of the Original CC&Rs establishes that one of the CC&Rs’ purposes is to
23
       establish “assessment obligation[s]” upon the properties governed by the HOA, stating:
24
25
26
       10
27       A true and correct copy of Stewart Title Bulletin NV2014002 is attached as Exhibit 7.
       11
         A true and correct copy of the CC&Rs recorded in 1997 (“Original CC&Rs”) are attached as
28     Exhibit 8. A true and correct copy of the Restated CC&Rs recorded in 2002 (“Restated
       CC&Rs”) is attached at Exhibit 9.


                                                  Page 11 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 16 of 450




 1
 2
 3
 4           52. The Restated CC&Rs incorporate the Original CC&Rs by reference.12

 5           53. Section 5.1 of the Restated CC&Rs establishes that the owners of properties governed
 6     by the HOA “covenant and agree to pay” assessments, stating:
 7
 8
 9
10
             54. Section 5.1 of the CC&Rs further states:
11
12
13
14
15
16
17
             55. Thus, pursuant to the CC&Rs, an owner of property governed by the HOA covenants to
18
       pay assessments, and those assessments constitute a “charge on the Lot” secured by a
19
20     continuing lien that has encumbered the property since the CC&Rs were recorded.

21           56. The Preamble of the Restated CC&Rs states that the CC&Rs were restated to “conform
22     to the provisions of” NRS Chapter 116:
23
24
25
26
27
28
       12
            Ex. 9 (Restated CC&Rs), at para. A at 1.


                                                  Page 12 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 17 of 450




 1
 2
 3
 4
 5
 6
 7
 8
            57. Section 5.15 of the Restated CC&Rs further states that the HOA has a priority lien
 9
       pursuant to NRS Chapter 116:
10
11
12
13
14
15
16          58. On August 26, 2005, Home123 Corporation (“Lender”) provided a $400,000.00 loan to

17     Michael R. LaPointe and Kimberly J. LaPointe (“Borrowers”) to finance the purchase of the
18
       Property.13
19
            59. By purchasing the Property, Borrowers covenanted to pay to the HOA annual
20
21     assessments or charges.

22          60. On the same day, Borrowers executed a deed of trust (“Deed of Trust”), providing a
23     security interest in the Property in Lender’s favor.14
24
            61. On November 23, 2009, the Deed of Trust was assigned to Deutsche Bank.15
25
26
       13
27        A true and correct copy of the recorded Deed of Trust is attached as Exhibit 10.
       14
          Id.
       15
28        A true and correct copy of the recorded Assignment of Deed of Trust is attached as Exhibit
       11.


                                                  Page 13 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 18 of 450




            62. On October 12, 2005, as part of the loan origination, Lender was named as the insured
 1
 2     on a lender’s title insurance policy, numbered 310-249418 (“Policy”).16

 3          63. The Policy obligates the Insurer to pay the costs, attorneys’ fees, and expenses incurred
 4
       in defense of the title or the lien of the Deed of Trust, as insured.17
 5
            64. The Policy includes a standard endorsement on Form 100.18
 6
 7          65. Pursuant to Form 100, the Insurer promised to insure Lender and its successors:

 8             against loss or damage which [Lender or its successors] shall sustain by reason of
               any of:
 9
               1.       The existence of any of the following:
10
11             a.      Covenants, conditions, or restrictions under which the lien of the mortgage
               referred to in Schedule A can be cut off, subordinated, or otherwise impaired;
12
               …
13
               2(a). Any future violations on the land of any covenants, conditions or
14
               restrictions occurring prior to the acquisition of title to the estate or interest
15             referred to in Schedule A by the insured, provided the violation results in: the
               invalidity, loss of priority, or unenforceability of the lien of the mortgage referred
16             to in Schedule A, or result in impairment of loss of the title to the estate or interest
17             referred to in Schedule A if the insured shall acquire such title in satisfaction of
               the indebtedness secured by the insured mortgage;
18
            66. At the time it provided the Policy to Lender, Westcor was aware of the HOA’s CC&Rs,
19
       the HOA’s lien for unpaid assessments, and the fact that the lien could take priority over the
20
21     Deed of Trust.

22          67. In or around 2011, Borrowers ceased making payments to the HOA for monthly
23
       assessments, in violation of their covenant under Section 5.1 of the CC&Rs.
24
25
26
27     16
          See Ex. 1 (Title Policy).
       17
28        Id. at Form 1, at 3.
       18
          Id. at Form 100, at 10.


                                                   Page 14 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 19 of 450




            68. On July 25, 2011, the HOA, through its agent Hampton and Hampton, P.C. (“H&H”),
 1
 2     recorded a Notice of Delinquent Assessment Lien against the Property.19 The Notice states that

 3     it is being given pursuant to NRS Chapter 116 and the HOA’s CC&Rs.20
 4
            69. On October 14, 2012, the law office of Miles Bauer Bergstrom and Winters (“MBBW”),
 5
       on behalf of Deutsche Bank’s predecessor, sent correspondence to H&H requesting a payoff
 6
 7     statement for the superpriority portion of the HOA’s lien under NRS 116.3116.

 8          70. On October 25, 2011, H&H submitted a payoff statement indicating that the amount for
 9     nine months of assessments that obtained superpriority status under NRS 116.3116 was
10
       $378.00.
11
            71. On November 6, 2011, MBBW submitted a check to H&H for $398.00, which was
12
13     applied to the superpriority portion of the HOA’s lien.

14          72. On April 8, 2013, without a new Notice of Delinquent Assessment being recorded, the
15     HOA, through H&H recorded a Notice of Trustee’s Sale.
16
            73. On information and belief, the Notice of Trustee’s Sale was not mailed or received by
17
       Deutsche Bank.
18
19          74. On May 23, 2013, the HOA sold the Property at foreclosure, conveying it to Underwood

20     Partners LLC (“Buyer”) in exchange for payment of $18,000.00.21 The Trustee’s Deed states
21
       that the Property was conveyed to Buyer “pursuant to the powers conferred” by the Nevada
22
       Revised Statutes and the HOA’s CC&Rs.22
23
24
25
26     19
          A true and correct copy of the Notice of Delinquent Assessment Lien is attached as Exhibit
27     12.
       20
          See id.
       21
28        A true and correct copy of the Trustee’s Deed Upon Sale is attached as Exhibit 13.
       22
          Id.


                                                 Page 15 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 20 of 450




            75. On October 18, 2013, Buyer sold its interest in the Property to NV Eagles LLC (“NV
 1
 2     Eagles”).23

 3          76. On March 21, 2016, NV Eagles, LLC filed a Complaint against Deutsche Bank in the
 4
       Eighth Judicial District Court for the State of Nevada, County of Clark, Case No. A-16-733790-
 5
       C, seeking a declaration that it owned the Property free and clear of the Deed of Trust.24 On
 6
 7     August 31, 2016—after Deutsche Bank submitted its claim to Westcor—Deutsche Bank filed

 8     its Answer and Counterclaim, asserting that the Deed of Trust survived the HOA’s foreclosure
 9     sale.25 On February 1, 2018, the district court entered summary judgment in favor of NV Eagles.
10
       Deutsche Bank appealed to the Nevada Supreme Court as Case No. 75275 and the Court
11
       reversed and remanded in favor of Deutsche Bank on the basis of the pre-sale tender of the
12
13     superpriority lien. (“Litigation”).

14          77. Deutsche Bank has incurred significant attorneys’ fees and costs defending its interest in
15     the Property.
16
            78. As of the Date of Policy, there existed “[c]ovenants, conditions, or restrictions under
17
       which the [Deed of Trust] c[ould] be cut off, subordinated, or otherwise impaired,”26 including
18
19     the payment covenant contained in Section 5.1 of the HOA’s CC&Rs.

20          79. The HOA’s foreclosure sale, conducted “pursuant to the powers conferred” by the
21
       HOA’s CC&Rs, resulted in the purported extinguishment of the Deed of Trust.
22
            80. Deutsche Bank has suffered losses or damages as a result of “future” (i.e., post-Date of
23
       Policy) “violation[s] on the land of” the HOA’s CC&Rs – including the Borrowers’ violation of
24
25
26
       23
27        A true and correct copy of the Grant, Bargain, Sale Deed is attached as Exhibit 14.
       24
          A true and correct copy of the Complaint is attached as Exhibit 15.
       25
28        A true and correct copy of the Answer and Counterclaim is attached as Exhibit 16.
       26
          See Ex. 1 (Title Policy), at Form 100 at 10.


                                                  Page 16 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 21 of 450




       their covenant to pay assessments that the CC&Rs stated were a “charge on the Lot”27 – which
 1
 2     occurred prior to Deutsche Bank’s acquisition of title to the Property and resulted in the

 3     invalidity, loss of priority, or unenforceability of the lien of the Deed of Trust.28
 4
            81. On April 28, 2016—shortly after NV Eagles filed its Compliant against Deutsche Bank
 5
       and before Deutsche Bank filed its Answer and Counterclaim—Deutsche Bank submitted a
 6
 7     claim under the Policy to Westcor.29 In its claim, Deutsche Bank identified Form 100 as

 8     providing coverage for losses caused by the HOA’s foreclosure of its purportedly senior lien
 9     and requested that Westcor fulfill its obligations to defend Deutsche Bank in the Litigation and
10
       indemnify Deutsche Bank against losses.30
11
            82. On August 22, 2016, Tiffany J. Riggs, Claims Counsel for Westcor, sent Deutsche
12
13     Bank’s counsel a letter indicating that Westcor was denying coverage under the Policy.31

14          83. Westcor contended that Form 100 did not provide coverage because “[t]he priority of the
15     Lien is not established by the CC&Rs as they contain a mortgagee protection provision.”32
16
            84. The CC&Rs do not contain a mortgagee protection provision. Instead, Section 5.15
17
       explicitly states that the HOA has a superpriority lien pursuant to NRS Chapter 116.33
18
19          85. Additionally, SFR Investments declared the mortgagee protection provisions contained

20     in an HOA’s CC&Rs void ab initio, meaning the provisions are treated as if they never existed.
21
            86. SFR Investments “declared what NRS 116.3116 has required since the statute’s
22
       inception” in 1991. See K&P Homes, 133 Nev. at 368. It “did not create new law.” See id.
23
24
       27
25        See Ex. 9 (Restated CC&Rs), at 14, § 6.01.
       28
          See Ex. 1 (Title Policy), at 3, insuring provision Nos. 5-6.
26     29
          A true and correct copy of Deutsche Bank’s claim to Westcor is attached as Exhibit 17.
       30
27        Id. at 2.
       31
          A true and correct copy of Westcor’s first denial letter is attached as Exhibit 18.
       32
28        See id., at 2.
       33
          See Ex. 9 (Restated CC&Rs), at 18, § 5.15.


                                                   Page 17 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 22 of 450




            87. The Trustee’s Deed stated the HOA’s foreclosure sale was conducted “pursuant to the
 1
 2     powers conferred” by the HOA’s CC&Rs.34

 3          88. In its denial, Westcor also contended the lien was created after the Date of Policy and
 4
       therefore excluded under Exclusion 3(d) for “[d]efects, liens encumbrances . . . attaching or
 5
       created subsequent to Date of Policy.”35
 6
 7          89. Pursuant to NRS 116.3116, recording of the HOA’s declaration constitutes record notice

 8     and perfection of the lien.
 9          90. Additionally, the HOA’s CC&Rs states that the HOA’s lien is “created” pursuant to the
10
       declaration and that “[a]ll sums assessed in accordance with the provisions of [the] Declaration
11
       shall constitute a lien on the respective Lot . . .”36
12
13          91. In its denial, Westcor also contended that Deutsche Bank failed to comply with

14     Condition 3 of the Policy because “the Insured was notified of the Lien in 2011 or in 2013 at the
15     latest” and the claim was not received until 2016.37
16
            92. Condition 3(ii) of the Policy requires that the insured notify Westcor once the insured
17
       obtains “knowledge” of an adverse claim to title.38
18
19          93. Knowledge is defined under the Policy as “actual knowledge, not constructive

20     knowledge or notice which may be imputed to an insured by reason of the public records[.]”39
21
            94. The Policy states that “failure to notify [Westcor] shall in no case prejudice the rights of
22
       any insured under [the] policy unless [Westcor] shall be prejudiced by the failure and then only
23
       to the extent of the prejudice.”40
24
25
       34
          See Ex. 13 (Trustee’s Deed).
26     35
          Ex. 18 (Westcor’s First Denial) at 2.
       36
27        Ex. 9 (Restated CC&Rs) at 18, § 5.15.
       37
          Id. at 2.
       38
28        Ex. 1 (Title Policy) at 4.
       39
          Id. at Paragraph 1(c).


                                                    Page 18 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 23 of 450




            95. Deutsche Bank and/or its predecessors did not have “actual knowledge” of a title defect
 1
 2     to trigger notice under Condition 3.

 3          96. Even if Deutsche Bank and/or its predecessor had actual knowledge, there was no
 4
       prejudice to Westcor based on the tender and acceptance of the superpriority portion of the
 5
       HOA’s lien in advance of the foreclosure sale.
 6
 7          97. On June 13, 2017, Deutsche Bank’s counsel sent a substantive 275 page letter to

 8     Westcor rebutting each of its coverage positions from its first denial and requesting that it
 9     reconsider its coverage determination.41
10
            98. On July 17, 2017, Ms. Riggs sent Deutsche Bank’s counsel a one (1) page letter stating
11
       that “nothing [] presented in [the] request for reconsideration constitutes new information” and
12
13     that Westcor was again denying coverage under the Policy.42

14                                      FIRST CAUSE OF ACTION
                                      (Declaratory Judgment – Westcor)
15
16          99. The allegations in Paragraphs 1 through 98 above are expressly incorporated by

17     reference.
18
            100.       This Court has the power and authority to declare Deutsche Bank’s and
19
       Westcor’s rights and legal relations in connection with the Policy.
20
            101.       An actual controversy has arisen between Deutsche Bank and Westcor, as to
21
22     whether the Policy provides coverage to Deutsche Bank for losses caused by the HOA’s

23     foreclosure of its purportedly senior lien.
24
            102.       The Policy states that the Insurer insured Lender and its successors:
25
26
       40
27        Id.
       41
          A true and correct copy of Deutsche Bank’s counsel’s letter to Westcor is attached as Exhibit
28     19.
       42
          A true and correct copy of Westcor’s second denial letter is attached as Exhibit 20.


                                                     Page 19 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 24 of 450




               against loss or damage which [Lender or its successors] shall sustain by reason of
 1
               any of the following matters:
 2
               1.       The existence of any of the following:
 3
               a.      Covenants, conditions, or restrictions under which the lien of the mortgage
 4             referred to in Schedule A can be cut off, subordinated, or otherwise impaired;
 5
               …
 6
               2(a). Any future violations on the land of any covenants, conditions or
 7             restrictions occurring prior to the acquisition of title to the estate or interest
               referred to in Schedule A by the insured, provided the violation results in: the
 8
               invalidity, loss of priority, or unenforceability of the lien of the mortgage referred
 9             to in Schedule A, or result in impairment of loss of the title to the estate or interest
               referred to in Schedule A if the insured shall acquire such title in satisfaction of
10             the indebtedness secured by the insured mortgage;
11
            103.        Pursuant to Section 5.1 of the CC&Rs, which were of record on the Date of
12
       Policy, Borrowers covenanted to pay assessments, which constituted a “charge on the Lot”
13
       secured by a continuing lien that encumbered the Property.43
14
15          104.        Pursuant to Section 5.15 of the CC&Rs,44 a portion of the HOA’s lien

16     encumbering the Property had priority over, and thus “subordinate[],” the Deed of Trust.
17
            105.        The foreclosure of the superpriority portion of the HOA’s lien imposed by the
18
       CC&Rs would “cut off” and “impair[]” the Deed of Trust.
19
20          106.        Thus, as of the Date of Policy, there existed “[c]ovenants, conditions, or

21     restrictions under which the [Deed of Trust] c[ould] be cut off, subordinated, or otherwise
22     impaired[.]”45
23
            107.        After the Date of Policy, Borrowers violated their covenant to pay HOA
24
       assessments. Section 5.1 of the CC&Rs states that assessments shall be a charge on the land.46
25
26
       43
27        Ex. 9 (Restated CC&Rs), at 13, § 5.1.
       44
          Id. at 18, § 5.15.
       45
28        See Ex. 1 (Title Policy), at 10, Para. 1(a) of Form 100.
       46
          See Ex. 9 (Restated CC&Rs), at 13, § 5.1.


                                                   Page 20 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 25 of 450




            108.      The Borrowers’ post-Policy violation of their payment covenant thus constituted
 1
 2     a “future violation[] on the land of [the HOA’s] covenants, conditions or restrictions,” which

 3     occurred “prior to the acquisition of title to the” Property by Deutsche Bank.47
 4
            109.       The Borrowers’ delinquent assessments were secured by the continuing lien
 5
       provided by the CC&Rs.
 6
 7          110.      The foreclosure of that lien purportedly “result[ed] in impairment and loss” of

 8     the Deed of Trust.48
 9          111.      For these reasons, under Paragraphs 1(a) and 2(a) of Form 100, the Policy
10
       provides coverage for all losses and damages sustained by Deutsche Bank as a result of the
11
       HOA’s foreclosure sale.
12
13          112.      Westcor nevertheless denied coverage based on Exclusion from Coverage 3(d),

14     which “excluded from coverage” any “[d]efects, liens, encumbrances, adverse claims, or other
15     matters … attaching or created subsequent to Date of Policy, and Condition 3.49
16
            113.      When the Policy was issued, it was the intent of Lender and Westcor that Form
17
       100 would provide coverage for losses or damages sustained as a result of the CC&Rs.
18
19          114.      Contemporary trade usage describing the terms and scope of Form 100 indicates

20     the endorsement provides coverage for an insured lender for losses and damages sustained as a
21
       result of covenants, conditions, and restrictions.
22
            115.      Schedule B Exception 3 and Exclusion 3(d) cannot be interpreted to remove
23
       coverage provided by Form 100. See Nat’l Union Fire Ins. Co. of the State of Pa., Inc. v.
24
25     Reno’s Exec. Air, Inc., 100 Nev. 360, 365 (1984) (“Clauses providing coverage are broadly

26
27     47
          See Ex. 1 (Title Policy), at 10, Para. 2(a) of Form 100.
       48
28        See id.
       49
          See Ex. 18 (Westcor’s First Denial Letter), at 2.


                                                  Page 21 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 26 of 450




       interpreted so as to afford the greatest possible coverage to the insured, [and] clauses excluding
 1
 2     coverage are interpreted narrowly against the insurer.”).

 3          116.      In its denial, Westcor further contended that Form 100 did not provide coverage
 4
       because the “priority of the Lien is not established by the CC&Rs as they contain a mortgage
 5
       protection provision.”50
 6
 7          117.      In fact, the CC&Rs do not contain a mortgage protection provision and instead,

 8     the CC&Rs provide the HOA with a priority lien pursuant to NRS 116.51
 9          118.      Even if the CC&Rs had not expressly incorporated NRS 116.3116, they would
10
       have been “conformed” to incorporate NRS 116.3116 by operation of law.                  See NRS
11
       116.1206(1) (“Any provision contained in a declaration, bylaw or other governing document of
12
13     a common-interest community that violates the provisions of this chapter shall be deemed to

14     conform with those provisions by operation of law, and any such declaration, bylaw or other
15     governing document is not required to be amended to conform to those provisions.”).
16
            119.      Moreover, Paragraph 2(a) of Form 100 expressly provides coverage for losses
17
       resulting from “future violations” of the HOA’s CC&Rs, like the Borrowers’ post-Policy
18
19     violations of their payment covenant.52

20          120.      Deutsche Bank complied with all material obligations under the Policy, including
21
       Condition 3.
22
            121.      Deutsche Bank is entitled to a declaration that the Policy provided coverage for
23
       all losses or damages, up to the Amount of Insurance, sustained by Deutsche Bank as a result of
24
25     the HOA’s foreclosure sale.

26
27     50
          See id.
       51
28        Ex. 9 (Restated CC&Rs) at 18, § 5.15.
       52
          See Ex. 1 (Title Policy), at 10, Para. 2(a) of Form 100.


                                                  Page 22 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 27 of 450




          122.        Deutsche Bank is also entitled to a declaration regarding which of the
 1
 2     Defendants is the “Insurer” for purposes of providing coverage under the Policy.

 3        123.        Deutsche Bank was required to retain counsel to prosecute this action and is
 4
       entitled to recover its corresponding attorneys’ fees.
 5
                                       SECOND CAUSE OF ACTION
 6                                     (Breach of Contract – Westcor)
 7
          124.        The allegations in Paragraphs 1 through 98 above are expressly incorporated by
 8
       reference.
 9
          125.        Deutsche Bank is the insured under the Policy.
10
11        126.        Deutsche Bank complied with all material obligations under the Policy, including

12     Condition 3.
13
          127.        Westcor issued the Policy to Lender, which provides coverage for any loss or
14
       damage sustained by Lender or its successors as a result of covenants, conditions, or restrictions
15
16     under which the Deed of Trust could “be cut off, subordinated, or otherwise impaired,” or “any

17     future violations on the land of any covenants, conditions, or restrictions” which result in the
18     impairment or loss of the Deed of Trust.
19
          128.        The Policy gave rise to a duty to defend Deutsche Bank in any litigation arising
20
       from a challenge to the validity or priority of Deutsche Bank’s Deed of Trust and to either cure
21
22     the defects on title or indemnify Deutsche Bank for any losses it sustained as a result of the loss

23     of priority or extinguishment of its Deed of Trust.
24        129.        As described above in Paragraph 77, Deutsche Bank has suffered an insured loss
25
       or damages under the Policy.
26
27
28



                                                  Page 23 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 28 of 450




          130.        Westcor breached the Policy by refusing to provide a defense to the Litigation,
 1
 2     refusing to indemnify Deutsche Bank for its covered losses, and refusing to attempt to cure the

 3     covered title defect.
 4
          131.        These breaches of the Policy have proximately resulted in general and special
 5
       damages to Deutsche Bank, including attorneys’ fees and litigation expenses, which Deutsche
 6
 7     Bank has incurred and will continue to incur. Such damages and expenses should be paid by

 8     the Insurer under the Policy’s terms.
 9        132.        As a result of these breaches of the Policy, Deutsche Bank was required to retain
10
       counsel to prosecute this action and is entitled to recover its corresponding attorneys’ fees.
11
                                      THIRD CAUSE OF ACTION
12           (Bad Faith / Breach of the Covenant of Good Faith and Fair Dealing – Westcor)
13
          133.        The allegations in Paragraphs 1 through 98 above are expressly incorporated by
14
       reference.
15
16        134.        Westcor owed Deutsche Bank a duty to act in good faith and in a manner

17     consistent with fair dealing in their considerations of Deutsche Bank’s claim under the Policy,
18     including a duty of candor and to avoid denials of claims without reasonable basis.
19
          135.        Westcor knew that industry materials and expert commentators routinely
20
       described the “comprehensive” Form 9 and Form 100 endorsements as providing coverage for
21
22     an insured that suffered a loss as a result of the enforcement of a superpriority lien provided for

23     in an association’s covenants, conditions, and restrictions at the time the policy was issued.
24        136.        Westcor knew that its own underwriting manuals, bulletins, and endorsement
25
       guides indicated that Form 9 and Form 100 provided coverage to an insured that suffered a loss
26
       as a result of the enforcement of a superpriority lien provided in an association’s covenants,
27
28     conditions, and restrictions at the time the policy was issued.



                                                  Page 24 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 29 of 450




          137.        In light of the foregoing, and on information and belief, Westcor underwrote the
 1
 2     Policy with the belief that it would provide coverage if the Deed of Trust was impaired or

 3     extinguished by the enforcement of the HOA’s lien.
 4
          138.        On information and belief, Westcor knew or had reason to know that Deutsche
 5
       Bank purchased the Policy with the expectation that such coverage would be provided.
 6
 7        139.        On information and belief, Westcor knew or had reason to know that Deutsche

 8     Bank’s expectation was reasonable in light of the trade usage and industry standards regarding
 9     Form 100.
10
          140.        Westcor acted in bad faith and with malice, fraud, and/or oppression by allowing
11
       Deutsche Bank to obtain a title insurance policy that included an endorsement known and
12
13     described as providing coverage against the enforcement of an association’s superpriority lien,

14     then denying coverage for losses arising from the HOA’s enforcement of its superpriority lien
15     despite internal documents, guidelines, and bulletins indicating that coverage was due.
16
          141.        Westcor acted in bad faith by misrepresenting no coverage was available because
17
       the CC&Rs contained a mortgage savings clause.
18
19        142.        Westcor acted in bad faith by failing to reasonably address the contentions raised

20     by Deutsche Bank in its correspondence with Westcor.
21
          143.        Westcor breached its duties and acted in bad faith by denying Deutsche Bank’s
22
       claim for coverage under the Policy.
23
          144.        Westcor knew it claims decision was unreasonable and/or acted with a reckless
24
25     disregard for the lack of a reasonable basis in denying Deutsche Bank’s claim.

26        145.        Deutsche Bank has suffered damages as a result of Westcor’s bad faith and
27
       breach of its duty of good faith and fair dealing.
28



                                                  Page 25 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 30 of 450




          146.          As a result of Westcor’s bad faith, Deutsche Bank was required to retain counsel
 1
 2     to prosecute this action and is entitled to recover its corresponding attorneys’ fees.

 3                                    FOURTH CAUSE OF ACTION
                    (Deceptive Trade Practices (NRS 41.600 and NRS 598.0915) – Westcor)
 4
 5        147.          The allegations in Paragraphs 1 through 98 above are expressly incorporated by

 6     reference.
 7
          148.          Westcor received valuable consideration in exchange for providing the Policy to
 8
       Deutsche Bank.
 9
          149.          Westcor and Nevada Title exchanged memoranda, bulletins, underwriting
10
11     guides, and other communications indicating that Form 9 and Form 100 would provide

12     coverage if an insured mortgage lien was impaired or otherwise affected by the enforcement of
13
       an association’s superpriority lien.
14
          150.          Westcor knew that public descriptions of Form 9 and Form 100 indicated that
15
16     coverage would be available if an insured mortgage lien was impaired or otherwise affected by

17     the enforcement of an association’s superpriority lien.
18        151.          Westcor and Nevada Title decided which endorsements should be issued with the
19
       Policy.
20
          152.          Westcor and Nevada Title knew the Property was subject to the HOA’s CC&Rs.
21
22        153.          The Policy Lender obtained from Westcor and Nevada Title contained

23     endorsement language plainly intended to provide coverage in the event the Deed of Trust lost
24     priority or was otherwise impaired by operation of the HOA’s CC&Rs.
25
          154.          Lender and Deutsche Bank relied to its detriment upon Westcor’s representations
26
       that Form 100 would provide such coverage by originating the mortgage loan in reliance on
27
28     those representations.



                                                  Page 26 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 31 of 450




           155.       By representing that Form 100 provided such coverage at origination, then
 1
 2     knowingly misrepresenting that Form 100 does not provide such coverage to deny Deutsche

 3     Bank’s claim, Westcor engaged in consumer fraud as that term is defined in NRS 598.0915(5),
 4
       (15) and NRS 41.600(2)(e) by misrepresenting the quality and characteristics of the Policy
 5
       furnished to Lender and making false representations in the transaction.
 6
 7         156.       Deutsche Bank has suffered damages as a result of Westcor’s consumer fraud,

 8     including the damages described above in Paragraph 77.
 9         157.       As a result of Westcor’s deceptive practices, Deutsche Bank was required to
10
       retain counsel to prosecute this action and is entitled to recover its corresponding attorneys’
11
       fees.
12
13                                      FIFTH CAUSE OF ACTION
                                   (Violation of NRS 686A.310 – Westcor)
14
           158.       The allegations in Paragraphs 1 through 98 above are expressly incorporated by
15
16     reference.

17         159.       Westcor and Nevada Title exchanged memoranda, bulletins, underwriting
18
       guides, and other communications indicating that Form 9 and Form 100 would provide
19
       coverage if an insured mortgage lien was impaired or otherwise affected by the enforcement of
20
       an association’s superpriority lien.
21
22         160.       Westcor knew that public descriptions of Form 9 and Form 100 indicated that

23     coverage would be available if an insured mortgage lien was impaired or otherwise affected by
24
       the enforcement of an association’s superpriority lien.
25
           161.       Westcor and Nevada Title represented to Lender that Form 100 provided
26
27     coverage in the event that the Deed of Trust lost priority or was otherwise impaired by operation

28     of the HOA’s CC&Rs.



                                                 Page 27 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 32 of 450




          162.       Lender and Deutsche Bank relied to its detriment upon Westcor’s knowing
 1
 2     misrepresentations regarding the characteristics and scope of coverage provided by the Policy

 3     with Form 100 by originating the mortgage loan in reliance on those misrepresentations.
 4
          163.       By representing that Form 100 provided coverage in the event the Deed of Trust
 5
       lost priority or was otherwise impaired by operation of the HOA’s CC&Rs, and then denying
 6
 7     coverage for losses related to the HOA’s foreclosure sale and misrepresenting that the CC&Rs

 8     contained a mortgage savings clause, Westcor breached NRS 686A.310(1)(a).
 9        164.       In light of Westcor’s knowledge that Form 100 provided coverage in the event a
10
       senior deed of trust was impaired by a Nevada association’s superpriority lien, Westcor was
11
       required to adopt and implement reasonable claims handling procedures to provide such
12
13     coverage. Westcor failed to do so, and instead implemented claims handling procedures that

14     called for the denial of claims under policies with an endorsement on Form 100 by insured
15     lenders whose deeds of trust were impaired by Nevada association’s liens, in violation of NRS
16
       686A.310(1)(c).
17
          165.       The Insurer’s liability under the Policy for the extinguishment of the Deed of
18
19     Trust was “reasonably clear,” based upon Westcor’s internal memoranda, bulletins,

20     underwriting guides, and other communications. By failing “to effectuate [a] prompt, fair, and
21
       equitable settlement[]” of Deutsche Bank’s claim, Westcor violated NRS 686A.310(1)(e).
22
          166.       By compelling Deutsche Bank “to institute litigation to recover amounts due
23
       under” the Policy, Westcor violated NRS 686A.310(1)(f).
24
25        167.       Upon information and belief, Westcor’s internal documents and representations

26     that Form 100 provided coverage if an insured lien was impaired or otherwise affected by the
27
       enforcement of an association’s superpriority lien, establish that Westcor violated NRS
28



                                                Page 28 of 29
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 33 of 450




       686A.310 as a result of its denial of coverage under the Policy for that exact scenario have been
 1
 2     oppressive, willful, and malicious.

 3         168.       As a result of Westcor’s deceptive practices, Deutsche Bank was required to
 4
       retain counsel to prosecute this action and is entitled to recover its corresponding attorneys’
 5
       fees.
 6
 7                                           PRAYER FOR RELIEF

 8             WHEREFORE, premises considered, Deutsche Bank requests that this Court grant
 9     judgment in its favor and against Westcor, and award Deutsche Bank:
10
               A.     a declaration establishing (1) that the Policy provided coverage for all losses or
11
       damages, up to the Amount of Insurance, sustained by Deutsche Bank as a result of the HOA’s
12
13     foreclosure sale; and (2) of which Westcor is responsible for coverage under the Policy;

14             B.     compensatory damages;
15             C.     punitive damages;
16
               D.     attorneys’ fees;
17
               E.     costs; and
18
19             F.     other relief deemed to be just.

20             DATED this 21st day of August, 2020.
21                                                      WRIGHT, FINLAY & ZAK, LLP
22
                                                        /s/ Lindsay D. Robbins
23                                                      Darren T. Brenner, Esq.
                                                        Nevada Bar No. 8386
24                                                      Lindsay D. Robbins, Esq.
25                                                      Nevada Bar No. 13474
                                                        7785 W. Sahara Ave., Suite 200
26                                                      Las Vegas, NV 89117
                                                        Attorneys for Plaintiff, Deutsche Bank National
27
                                                        Trust Company as Trustee for New Century Home
28                                                      Equity Loan Trust, Series 2005-D, Asset Backed
                                                        Pass-Through Certificates


                                                 Page 29 of 29
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 34 of 450




                        EXHIBIT 1




                        EXHIBIT 1
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 35 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 36 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 37 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 38 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 39 of 450
         Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 40 of 450

                                           Order Number: 05-08-1365-SD


                                  EXHIBIT "A"
                               LEGAL DESCRIPTION

PARCELl:

LOT TWO HUNDRED NINETY-ONE (291) IN BLOCK THREE (3) OF AMENDED MAP OF A
PORTION OF DEER SPRINGS RANCH- UNIT 2, AS SHOWN BY MAP THEREOF ON FILE IN BOOK
79, OF PLATS, PAGE 90, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY,
NEVADA.

PARCEL II:

AN EASEMENT FOR INGRESS, EGRESS AND USE IN AND TO THE PRIVATE DRIVES OF DEER
SPRINGS RANCH UNIT 2.
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 41 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 42 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 43 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 44 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 45 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 46 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 47 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 48 of 450
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 49 of 450




                        EXHIBIT 2




                        EXHIBIT 2
               Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 50 of 450




                                            NATIONAL COMMERCIAL SERVICES




                    National Commercial Services
           ENDORSEMENT GUIDE




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 51 of 450

ENDORSEMENTS

*HQHUDOO\HQGRUVHPHQWVZLOOSURYLGHDGGLWLRQDOFRYHUDJHIRUPDWWHUVZKLFKZRXOGRUGLQDULO\EH
H[FOXGHGE\WKH([FOXVLRQV)URP&RYHUDJHRUH[FHSWHGIURPFRYHUDJHVKRZQLQ6FKHGXOH%RIWKH
SROLF\HLWKHUE\WKHUHJLRQDOJHQHUDOH[FHSWLRQVLIDSSOLFDEOHRUE\VSHFLILFH[FHSWLRQV$PDMRULW\RI
WKHHQGRUVHPHQWVDUHQRWJHQHUDOLQQDWXUHEXWDUHVSHFLILFDVWRLWHPVIRUZKLFKWKHLQVXUHG
GHVLUHVFRYHUDJH6RPHDUHVSHFLILFDOO\GHVLJQHGIRURZQHU¶VSROLFLHVDQGRWKHUVIRUORDQSROLFLHV
6RPHHQGRUVHPHQWVDUHQRWDYDLODEOHLQDOOFLUFXPVWDQFHV

7KHLVVXDQFHRIDQ\HQGRUVHPHQWLVFRQGLWLRQHGXSRQWKHFLUFXPVWDQFHVVXUURXQGLQJWKHSURSHUW\
LQYROYHGDQGXSRQWKHIXOILOOPHQWRIWKHXQGHUZULWLQJFULWHULDHVWDEOLVKHGE\&KLFDJR7LWOH,QVXUDQFH
&RPSDQ\LVVXEMHFWWRWKHWHUPVDQGFRQGLWLRQVRIWKHSROLF\WRZKLFKWKH\DUHDWWDFKHG7KH
IROORZLQJGHVFULSWLRQVGRQRWGHILQHWKHFRPSOHWHFRYHUDJHRIWKHHQGRUVHPHQWVZKLFKFDQRQO\EH
GHWHUPLQHGE\UHDGLQJWKHVDPH7KLVOLVWLVSURYLGHGDVDFRQYHQLHQFHLQORFDWHGWKHHQGRUVHPHQW
ZKLFKPD\ILWDSDUWLFXODUVHWRIIDFWV7KLVOLVWGRHVQRWLQFOXGHDOOHQGRUVHPHQWVWKDWPD\EHILOHGLQ
&DOLIRUQLDEXWUDWKHULQFOXGHVWKHVWDQGDUG$/7$HQGRUVHPHQWV

  $OOLQIRUPDWLRQLVSURYLGHGDVDFRXUWHV\DQGLVGHHPHGUHOLDEOHEXWQRWJXDUDQWHHG3OHDVH
FRQWDFW\RXUORFDO6DOHV([HFXWLYHWROHDUQPRUH 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
            Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 52 of 450

                          ALTA/CLTA ENDORSEMENT CONVERSION CHART AS OF 04-02-13


ALTA              CLTA                     Description                                                                       Adoption
                                                                                                                                 p
                                                                                                                             (Rev.)
1-06                                       Street Assessments                                                                6-17-06
2-06              125-06                   Truth in Lending                                                                  6-17-06
3-06              123.1-06                 Zoning – Unimproved Land                                                          6-17-06
3.1-06            123.2-06                 Zoning – Improved Land                                                            (10-22-09)
3.2-06            123.3-06                 Zoning – Land Under Development (OP or LP)                                        04-02-12 (Tech.
                                                                                                                             Correction 12-3-12)
4-06              115.1-06                 Condominium                                                                       (02-03-10)
4.1-06            115.3-06                 Condominium (for NV & HI not CA)                                                  (10-16-08)
5-06              115.2-06                 Planned Unit Development                                                          (02-03-10)
5.1-06            115.4-06                 Planned Unit Development (for NV & HI not CA)                                     (10-16-08)
6-06              111.5-06                 Variable rate                                                                     (10-16-08)
6.2-06            111.8-06                 Variable Rate - Negative Amortization                                             (10-16-08)
7-06              116.5-06                 Manufactured Housing Unit                                                         6-17-06
7.1-06            116.5. 1-06              Manufactured Housing Unit-Conversion; Loan                                        6-17-06
7.2-06            116.5. 2-06              Manufactured Housing Unit-Conversion; Owner’s                                     6-17-06
8.1-06            110.9-06                 Environmental Protection Lien                                                     6-17-06
8.2-06            110.9.1-06               Commercial Environmental Protection Lien                                          10-16-08
9-06              100.2-06                 Restrictions, Encroachments & Minerals-Loan                                       (04-02-12)
9.1-06            100.9-06                 Covenants, Conditions and Restrictions                                            (04-02-12)
                                           (Owner's Policy - Unimproved Land)
9.2-06            100.10-06                Covenants, Conditions and Restrictions                                            (04-02-12)
                                           (Owner's Policy - Improved Land)
9.3-06            100.2.1-06               Covenants, Conditions and Restrictions-Loan                                       (04-02-12)
9.4-06            100.2.2-06               Restrictions, Encroachments, Minerals-Future Improvements re Minerals             Withdrawn 04-02-
                                           Extraction– OP-Unimproved Land                                                    12)
9.5-06            100.2.3-06               Restrictions, Encroachments, Minerals –Future Improvements re Minerals            (Withdrawn 04-
                                           Extraction- OP– Improved Land                                                     02-12)
9.6-06            (100.2.6-06)             Private Rights - Loan                                                             04-02-13
9.7-06            (100.2.7-06)             Restrictions, Encroachments, Minerals – Land under Development-Loan               04-02-12
9.8-06            (100.2.8-06)             Covenants, Conditions and Restrictions-Land under Development-Owners              04-02-12 (Tech.
                                                                                                                             Correction 12-3-12)
9.9-06            100.2.9-06               Private Rights – Owner’s                                                          (04-02-13)
9.10-06           100.2.10-06              Restrictions, Encroachments, Minerals – Current Violations - Loan                 (04-02-13)
10-06             104.12-06                Assignment of Mortgage                                                            (02-03-10)
10.1-06           104.13-06                Assignment and Date Down                                                          (02-03-10)
11-06             110.11-06                Mortgage Modification                                                             6-17-06
11.1-06           110.11.1-06              Mortgage Modification with Subordination                                          10-22-09
12-06             117-06                   Aggregation - Loan                                                                (04-02-13)
12.1-06           117.1-06                 Aggregation – State Limits – Loan                                                 04-02-13
13-06             119.5-06                 Leasehold – Owner’s                                                               04-02-12
13.1-06           119.6-06                 Leasehold – Loan                                                                  04-02-12
14-06             111.14-06                Future Advance-Priority [Note: Version A gives ML Coverage: Version B Does Not]    (02-03-11)

14.1-06           111.14.1-06              Future Advance-Knowledge [See Note for ALTA 14]                                    (02-03-11)
14.2-06           111.14.2-06              Future Advance-Letter of Credit [See Note for ALTA 14]                             (02-03-11)
14.3-06           111.14.3 -06             Future Advance-Reverse Mortgage [See Note for ALTA 14]                            (02-03-11) (Tech.
                                                                                                                             Correction 12-3-12)
15-06             127-06                   Non-imputation-Full Equity Transfer [Owner’s Policy Only]                         6-17-06
15.1-06           127.1-06                 Non-imputation-Additional Insured [Owner’s Policy Only]                           6-17-06
15.2-06           127.2-06                 Non-imputation-Partial Equity Transfer [Owner’s Policy Only]                      6-17-06
16-06             128-06                   Mezzanine Financing [Owner’s Policy Only]                                         6-17-06
17-06             103.11-06                Access and Entry                                                                  6-17-06
17.1-06           103.12-06                Indirect Access and Entry                                                         6-17-06
17.2-06           103.13-06                Utility Access                                                                    10-16-08
18-06             129-06                   Single Tax Parcel                                                                 6-17-06
18.1-06           129.1-06                 Multiple Tax Parcels                                                              6-17-06
19-06             116.4.1-06               Contiguity-Multiple Parcels                                                       6-17-06
19.1-06           116.4-06                 Contiguity-Single Parcel                                                          6-17-06
20-06             130-06                   First Loss-(Multiple Parcels) Transaction [Loan Policy Only]                      6-17-06
21-06             131-06                   Creditors’ Rights (Decertification effective 03-08-10)                            6-17-06
22-06             116.01-06                Location                                                                          6-17-06

          © 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
            Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 53 of 450

22.1-06           116.02-06                Location & Map                                                              6-17-06
23-06             114.3-06                 Co-Insurance – Single Policy (01-01-08)                                     10-16-08
24-06             133-06                   Doing Business                                                              10-16-08
25-06             116.1-06                 Same as Survey                                                              10-16-08
25.1-06           116.1.2-06               Same as Portion of Survey                                                   10-16-08
26-06             116.8-06                 Subdivision                                                                 10-16-08
27-06             132-06                   Usury                                                                       10-16-08
28-06             103.1-06                 Easement – Damage or Enforced Removal                                       02-03-10
28.1-06           103.14-06                Encroachments-Boundaries and Easements                                      04-02-12
28.2-06           103.15-06                Encroachments-Boundaries and Easements – Described Improvements             04-02-13
29-06             134-06                   Interest Rate SWAP-Direct Obligation                                        02-03-10
29.1-06           134.1-06                 Interest Rate SWAP-Additional Interest                                      02-03-10
29.2-06           134.2-06                 Interest Rate SWAP-Direct Obligation – Defined Amount                       08-01-11
29.3-06           134.3-06                 Interest Rate SWAP-Additional Interest – Defined Amount                     08-01-11
30-06             135-06                   Shared Appreciation Mortgage                                                07-26-10
30.1-06           135.1-06                 Commercial Participation Interest                                           08-01-12
31-06             136-06                   Severable Improvements                                                      02-03-11
32-06             137-06                   Construction Loan – Loss of Priority                                        02-03-11
32.1-06           137.1-06                 Construction Loan – Loss of Priority – Direct Payment                       (04-02-13)
32.2-06           137.2-06                 Construction Loan – Loss of Priority – Insured’s Direct Payment             (04-02-13)
33-06             138-06                   Disbursement Endorsement                                                    02-03-11
34-06             139-06                   Identified Risk Coverage                                                    08-01-11
35-06             140-06                   Minerals and Other Subsurface Substances – Buildings-OP or LP               04-02-12
35.1-06           140.1-06                 Minerals and Other Subsurface Substances-Described Improvements –OP or LP   04-02-12
35.2-06           140.2-06                 Minerals and Other Subsurface Substances-Improvements- OP or LP_            04-02-12
35.3-06           140.3-06                 Minerals and Other Subsurface Substances-Land Under Development-OP or LP    04-02-12
36-06             141-06                   Energy Project-Leasehold/Easement-OP                                        04-02-12
36.1-06           141.1-06                 Energy Project-Leasehold/Easement-LP                                        04-02-12
36.2-06           141.2-06                 Energy Project-Leasehold-OP                                                 04-02-12
36.3-06           141.3-06                 Energy Project-Leasehold-LP                                                 04-02-12
36.4-06           141.4-06                 Energy Project- CC and Rs- Land Under Development-OP                        04-02-12
36.5-06           141.5-06                 Energy Project- CC and Rs- Land Under Development-LP                        04-02-12
36.6-06           141.6-06                 Energy Project-Encroachments- LP or OP                                      04-02-12
37-06             104.6-06                 Assignment of Rents or Leases                                               12-03-12
39-06             142-06                   Policy Authentication                                                       04-02-13
JR 1                                       ALTA Res. Limited Cov. Jr. Loan Policy                                      08-01-12
JR 2                                       ALTA Res. Limited Cov. Jr. Loan Policy                                      08-01-12




          © 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 54 of 450


                                       STREET ASSESSMENTS
                               ALTA ENDORSEMENT - FORM 1-06 (06-17-06)

 7KHUHSDLUDQGPDLQWHQDQFHRISXEOLFVWUHHWVLVHLWKHUFRQWUDFWHGIRUE\DJRYHUQPHQWDOERG\RU
 GRQH GLUHFWO\ E\ JRYHUQPHQW HPSOR\HHV 7KH SURSHUW\ RZQHUV DGMRLQLQJ WKH VWUHHWV RU LQ WKH
 JHQHUDOO\ EHQHILWHG DUHD DUH XVXDOO\ DVVHVVHG WKH FRVWV RI WKH ZRUN RQ VRPH EDVLV 7KH
 JRYHUQPHQWDOERG\LVDOPRVWXQLYHUVDOO\JLYHQDOLHQWRVHFXUHWKHSD\PHQWRIWKLVDVVHVVPHQW

 
 7KLV HQGRUVHPHQW LV FRQFHUQHG ZLWK WKH SULRULW\ RI WKDW OLHQ LI WKH LPSURYHPHQWV DUH HLWKHU LQ
 SURFHVVRUFRPSOHWHGDWWKH'DWHRI3ROLF\,IWKLVOLHQLVSULRUWRWKHOLHQRIWKH,QVXUHG0RUWJDJH
 DQGWKHDVVHVVPHQWVDUHQRWSDLGE\WKHERUURZHUWKHOHQGHUZLOOKDYHWRSD\WKHPLQRUGHUWR
 VWRS D WD[ IRUHFORVXUH 7KLV HQGRUVHPHQW FRYHUV WKH ORVV RU GDPDJH ZKLFK WKH OHQGHU PD\
 VXVWDLQE\KDYLQJWRSD\WKHDVVHVVPHQWVZKLFKKDYHJDLQHGSULRULW\RYHUWKH,QVXUHG0RUWJDJH

 
 7KLVHQGRUVHPHQWLVQRWILOHGLQ&DOLIRUQLD




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 55 of 450



 ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


           7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKH
 ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH RYHU WKH OLHQ RI DQ\ DVVHVVPHQWV IRU VWUHHW
 LPSURYHPHQWVXQGHUFRQVWUXFWLRQRUFRPSOHWHGDW'DWHRI3ROLF\


           7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVV&ODXVH2SWLRQDO@


 '$7('

 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<B             B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 6WUHHW$VVHVVPHQWV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 56 of 450



                                              TRUTH-IN-LENDING
                                              ALTA 2-06 (06-17-06)

 7KLVHQGRUVHPHQWLVIRUORDQSROLFLHVRQO\,WSURYLGHVLQVXUDQFHDJDLQVWVRPHORVVHVWKH,QVXUHG
 PD\VXIIHULIWKHERUURZHUH[HUFLVHVDULJKWRIUHVFLVVLRQXQGHU5HJXODWLRQ=RIWKH)HGHUDO7UXWK
 LQ/HQGLQJ$FW




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 57 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB           
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

         7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

         DQ\ ILQDO MXGJPHQW RI D FRXUW RI FRPSHWHQW MXULVGLFWLRQ WKDW HLWKHU WKH OLHQ RI WKH ,QVXUHG
         0RUWJDJHKDVEHHQWHUPLQDWHGRUWKH7LWOHRIDQ,QVXUHGZKRKDVDFTXLUHGDOORUDQ\SDUW
         RIWKH/DQGE\IRUHFORVXUHWUXVWHH VVDOHFRQYH\DQFHLQOLHXRIIRUHFORVXUHRURWKHUOHJDO
         PDQQHUZKLFKGLVFKDUJHVWKHOLHQRI WKH,QVXUHG0RUWJDJHKDV EHHQGHIHDWHGE\DYDOLG
         H[HUFLVH RI WKH ULJKW RI UHVFLVVLRQ FRQIHUUHG E\ WKH )HGHUDO 7UXWKLQ/HQGLQJ $FW DQG WKDW
         WKH ULJKW RU ULJKWV RI UHVFLVVLRQ H[LVWHG EHFDXVH QHLWKHU WKH FUHGLW WUDQVDFWLRQ HYLGHQFHG
         E\ WKH ,QVXUHG 0RUWJDJH QRU WKH ULJKW RI UHVFLVVLRQ ZDV H[HPSWHG RU H[FHSWHG E\ WKH
         SURYLVLRQVRI5HJXODWLRQ= &)5 

           7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVV2SWLRQDO@


 '$7('

 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<B             B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 7UXWKLQ/HQGLQJ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 58 of 450


                                               ZONING
                     ALTA 3-06 (06-17-06), 3.1-06 (10-22-09) and 3.2-06 (04-02-12)

 7KHVHIRUPVDUHXVHGWRSURYLGHFHUWDLQ]RQLQJFRYHUDJH7KH\GRQRWSURYLGHXQOLPLWHG]RQLQJ
 LQVXUDQFH




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 59 of 450


ENDORSEMENT
                                           $WWDFKHGWR3ROLF\1RB         
                                                     ,VVXHGE\
                                              &KLFDJR7LWOH,QVXUDQFH
                                                     &RPSDQ\

                7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGLQWKH
           HYHQWWKDWDW'DWHRI3ROLF\

                     D     $FFRUGLQJWRDSSOLFDEOH]RQLQJRUGLQDQFHVDQGDPHQGPHQWVWKH/DQGLV
                     QRWFODVVLILHG=RQH[FILL IN];

                     E      7KHIROORZLQJXVHRUXVHVDUHQRWDOORZHGXQGHUWKDWFODVVLILFDWLRQ

                              [FILL IN]

                  7KHUHVKDOOEHQROLDELOLW\XQGHUWKLVHQGRUVHPHQWEDVHGRQ
                     D      /DFNRIFRPSOLDQFHZLWKDQ\FRQGLWLRQVUHVWULFWLRQVRUUHTXLUHPHQWV
                     FRQWDLQHGLQWKH]RQLQJRUGLQDQFHVDQGDPHQGPHQWVLQFOXGLQJEXWQRWOLPLWHGWR
                     WKHIDLOXUHWRVHFXUHQHFHVVDU\FRQVHQWVRUDXWKRUL]DWLRQVDVDSUHUHTXLVLWHWR
                     WKHXVHRUXVHV 7KLVSDUDJUDSKDGRHVQRWPRGLI\RUOLPLWWKHFRYHUDJH
                     SURYLGHGLQ&RYHUHG5LVN
                     E     7KHLQYDOLGLW\RIWKH]RQLQJRUGLQDQFHVDQGDPHQGPHQWVXQWLODIWHUDILQDO
                     GHFUHHRIDFRXUWRIFRPSHWHQWMXULVGLFWLRQDGMXGLFDWLQJWKHLQYDOLGLW\WKHHIIHFWRI
                     ZKLFKLVWRSURKLELWWKHXVHRUXVHV
                     F     7KHUHIXVDORIDQ\SHUVRQWRSXUFKDVHOHDVHRUOHQGPRQH\RQWKH
                     HVWDWHRULQWHUHVWFRYHUHGE\WKLVSROLF\



 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW L 
 PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU HQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH 7RWKHH[WHQWDSURYLVLRQRI
 WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWVWRLW


 >:LWQHVV2SWLRQDO@


 '$7('

 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<B             B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 =RQLQJ±8QLPSURYHG/DQG   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 60 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

       7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGLQWKHHYHQWWKDW
      DW'DWHRI3ROLF\
           D       DFFRUGLQJ WR DSSOLFDEOH ]RQLQJ RUGLQDQFHV DQG DPHQGPHQWV WKH /DQG LV QRW
                     FODVVLILHG=RQH),//,1
           E       WKHIROORZLQJXVHRUXVHVDUHQRWDOORZHGXQGHUWKDWFODVVLILFDWLRQ
                     ),//,1
           F       7KHUHVKDOOEHQROLDELOLW\XQGHUSDUDJUDSKELIWKHXVHRUXVHVDUHQRWDOORZHG
                     DV WKH UHVXOW RI DQ\ ODFNRI FRPSOLDQFH ZLWK DQ\ FRQGLWLRQV UHVWULFWLRQV RU
                     UHTXLUHPHQWVFRQWDLQHGLQWKH]RQLQJRUGLQDQFHVDQGDPHQGPHQWVLQFOXGLQJEXW
                     QRW OLPLWHG WR WKH IDLOXUH WR VHFXUH QHFHVVDU\ FRQVHQWV RU DXWKRUL]DWLRQV DV D
                     SUHUHTXLVLWHWRWKHXVHRUXVHV 7KLVSDUDJUDSKFGRHVQRWPRGLI\RUOLPLWWKH
                     FRYHUDJHSURYLGHGLQ&RYHUHG5LVN

       7KH&RPSDQ\IXUWKHULQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQ
      RIDILQDOGHFUHHRIDFRXUWRIFRPSHWHQWMXULVGLFWLRQHLWKHUSURKLELWLQJWKHXVHRIWKH/DQG
      ZLWKDQ\H[LVWLQJVWUXFWXUHDVVSHFLILHGLQSDUDJUDSKERUUHTXLULQJWKHUHPRYDORU
      DOWHUDWLRQRIWKHVWUXFWXUHEHFDXVHDW'DWHRI3ROLF\WKH]RQLQJRUGLQDQFHVDQG
      DPHQGPHQWVKDYHEHHQYLRODWHGZLWKUHVSHFWWRDQ\RIWKHIROORZLQJPDWWHUV
                     D      $UHDZLGWKRUGHSWKRIWKH/DQGDVDEXLOGLQJVLWHIRUWKHVWUXFWXUH
                     E      )ORRUVSDFHDUHDRIWKHVWUXFWXUH
                     F      6HWEDFNRIWKHVWUXFWXUHIURPWKHSURSHUW\OLQHVRIWKH/DQG
                     G      +HLJKWRIWKHVWUXFWXUHRU
                     H      1XPEHURISDUNLQJVSDFHV

       7KHUHVKDOOEHQROLDELOLW\XQGHUWKLVHQGRUVHPHQWEDVHGRQ
           D       WKHLQYDOLGLW\RIWKH]RQLQJRUGLQDQFHVDQGDPHQGPHQWVXQWLODIWHUDILQDOGHFUHH
                     RIDFRXUWRIFRPSHWHQWMXULVGLFWLRQDGMXGLFDWLQJWKHLQYDOLGLW\WKHHIIHFWRIZKLFK
                     LVWRSURKLELWWKHXVHRUXVHV
           E       WKHUHIXVDORIDQ\SHUVRQWRSXUFKDVHOHDVHRUOHQGPRQH\RQWKH7LWOHFRYHUHG
                     E\WKLVSROLF\

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW L 
 PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU HQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH 7RWKHH[WHQWDSURYLVLRQRI
 WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWVWRLW
 >:LWQHVV2SWLRQDO@

 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                   B
     $87+25,=('6,*1$725<

 $/7$(QGRUVHPHQW)RUP
 =RQLQJ&RPSOHWHG6WUXFWXUH  UHY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 61 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

  )RUSXUSRVHVRIWKLVHQGRUVHPHQW
     D ³,PSURYHPHQW´PHDQVDEXLOGLQJVWUXFWXUHURDGZDONZD\GULYHZD\FXUEVXEVXUIDFH
            XWLOLW\RU ZDWHUZHOOH[LVWLQJDW'DWHRI3ROLF\RUWREHEXLOWRUFRQVWUXFWHGDFFRUGLQJWR
            WKH3ODQVWKDWLVRU ZLOOEHORFDWHGRQWKH/DQGEXWH[FOXGLQJFURSVODQGVFDSLQJ
            ODZQVVKUXEEHU\RUWUHHV
      E ³3ODQV´PHDQVWKRVHVLWHDQGHOHYDWLRQSODQVPDGHE\>name of architect or engineer@
            GDWHG                B ODVWUHYLVHG                                      GHVLJQDWHGDV>name
            of project@FRQVLVWLQJRI                                                   VKHHWV
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGLQWKHHYHQWWKDW
      DW'DWHRI 3ROLF\
      D DFFRUGLQJWRDSSOLFDEOH]RQLQJRUGLQDQFHVDQGDPHQGPHQWVWKH/DQGLVQRWFODVVLILHG
          =RQH
                                
      E WKHIROORZLQJXVHRUXVHVDUHQRWDOORZHGXQGHUWKDWFODVVLILFDWLRQ
      F 7KHUHVKDOOEHQROLDELOLW\XQGHUSDUDJUDSKELIWKHXVHRUXVHVDUHQRWDOORZHGDVWKH
            UHVXOWRI DQ\ODFNRIFRPSOLDQFHZLWKDQ\FRQGLWLRQUHVWULFWLRQRUUHTXLUHPHQWFRQWDLQHG
            LQWKH]RQLQJ RUGLQDQFHVDQGDPHQGPHQWVLQFOXGLQJEXWQRWOLPLWHGWRWKHIDLOXUHWR
            VHFXUHQHFHVVDU\FRQVHQWV RUDXWKRUL]DWLRQVDVDSUHUHTXLVLWHWRWKHXVHRUXVHV 7KLV
            SDUDJUDSKFGRHVQRWPRGLI\RUOLPLW WKHFRYHUDJHSURYLGHGLQ&RYHUHG5LVN
  7KH&RPSDQ\IXUWKHULQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI
      DILQDO GHFUHHRIDFRXUWRIFRPSHWHQWMXULVGLFWLRQHLWKHUSURKLELWLQJWKHXVHRIWKH/DQGZLWK
      DQ\H[LVWLQJ ,PSURYHPHQWDVVSHFLILHGLQSDUDJUDSKERUUHTXLULQJWKHUHPRYDORU
      DOWHUDWLRQRIWKH,PSURYHPHQW EHFDXVHRIDYLRODWLRQRIWKH]RQLQJRUGLQDQFHVDQG
      DPHQGPHQWVLQHIIHFWDW'DWHRI3ROLF\ZLWK UHVSHFWWRDQ\RIWKHIROORZLQJPDWWHUV
      D           $UHDZLGWKRUGHSWKRIWKH/DQGDVDEXLOGLQJVLWHIRUWKH,PSURYHPHQW
      E              )ORRUVSDFHDUHDRIWKH,PSURYHPHQW
      F              6HWEDFNRIWKH,PSURYHPHQWIURPWKHSURSHUW\OLQHVRIWKH/DQG
      G              +HLJKWRIWKH,PSURYHPHQWRU
      H              1XPEHURISDUNLQJVSDFHV
  7KHUHVKDOOEHQROLDELOLW\XQGHUWKLVHQGRUVHPHQWEDVHGRQ
     D WKHLQYDOLGLW\RIWKH]RQLQJRUGLQDQFHVDQGDPHQGPHQWVXQWLODIWHUDILQDOGHFUHHRID
            FRXUWRI FRPSHWHQWMXULVGLFWLRQDGMXGLFDWLQJWKHLQYDOLGLW\WKHHIIHFWRIZKLFKLVWR
            SURKLELWWKHXVHRUXVHV
      E WKHUHIXVDORIDQ\SHUVRQWRSXUFKDVHOHDVHRUOHQGPRQH\RQWKH7LWOHFRYHUHGE\WKLV
            SROLF\
 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
 PRGLI\DQ\RIWKHWHUPVDQG SURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI ,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRI
 WKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRI WKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRI WKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV
 >:LWQHVV2SWLRQDO@

 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                   B
     $87+25,=('6,*1$725<
 
© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 62 of 450


 $/7$(QGRUVHPHQW)RUP
 =RQLQJ&RPSOHWHG6WUXFWXUH  UHY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ
 
 


 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 63 of 450




                                                 CONDOMINIUM
                                ALTA 4-06 (02-03-10) and 4.1-06 (10-16-08)
                                                           
7KHVHHQGRUVHPHQWVSURYLGHDIILUPDWLYHLQVXUDQFHWRPRUWJDJHOHQGHUVORDQLQJRQWKHVHFXULW\RI
FRQGRPLQLXPXQLWV7KHUHDUHVHYHQPDWWHUVVHOHFWHGIRULQVXUDQFHLQWKHVHHQGRUVHPHQWV7KH
$/7$  GLIIHUV IURP WKH $/7$  RQO\ LQ KDW WKHUH LV QR LQVXUDQFH RI SULRULW\ RYHU IXWXUH
DVVHVVPHQWV LQ SDUDJUDSK  RI WKH HQGRUVHPHQW  7KH $/7$  PD\ EH XVHG ZLWK HLWKHU DQ
2ZQHU¶VRU/HQGHU¶V3ROLF\




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 64 of 450


ENDORSEMENT
                                 $WWDFKHGWR3ROLF\1RB    
                                           ,VVXHGE\
                                    &KLFDJR7LWOH,QVXUDQFH
                                           &RPSDQ\
                                                
 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

        7KHIDLOXUHRI WKHXQLWLGHQWLILHGLQ6FKHGXOH$DQGLWVFRPPRQHOHPHQWVWREHSDUWRID
           FRQGRPLQLXPZLWKLQWKHPHDQLQJRIWKHFRQGRPLQLXPVWDWXWHVRIWKHMXULVGLFWLRQLQZKLFK
           WKHXQLWDQGLWVFRPPRQHOHPHQWVDUHORFDWHG

        7KH IDLOXUH RI WKH GRFXPHQWV UHTXLUHG E\ WKH FRQGRPLQLXP VWDWXWHV WR FRPSO\ ZLWK WKH
           UHTXLUHPHQWVRIWKHVWDWXWHVWRWKHH[WHQWWKDWVXFKIDLOXUHDIIHFWVWKH7LWOHWRWKHXQLWDQG
           LWVFRPPRQHOHPHQWV

        3UHVHQW YLRODWLRQV RI DQ\ UHVWULFWLYH FRYHQDQWV WKDW UHVWULFW WKH XVH RI WKH XQLW DQG LWV
           FRPPRQHOHPHQWVDQGWKDWDUHFRQWDLQHGLQWKHFRQGRPLQLXPGRFXPHQWVRUWKHIRUIHLWXUH
           RUUHYHUVLRQRI7LWOHE\UHDVRQRIDQ\SURYLVLRQFRQWDLQHGLQWKHUHVWULFWLYHFRYHQDQWV$V
           XVHGLQWKLVSDUDJUDSKWKHZRUGV³UHVWULFWLYHFRYHQDQWV´GRQRWUHIHUWRRULQFOXGHDQ\
           FRYHQDQW FRQGLWLRQ RU UHVWULFWLRQ D  UHODWLQJ WR REOLJDWLRQV RI DQ\ W\SH WR SHUIRUP
           PDLQWHQDQFH UHSDLU RU UHPHGLDWLRQ RQ WKH /DQG RU E  SHUWDLQLQJ WR HQYLURQPHQWDO
           SURWHFWLRQ RI DQ\ NLQG RU QDWXUH LQFOXGLQJ KD]DUGRXV RU WR[LF PDWWHUV FRQGLWLRQV RU
           VXEVWDQFHVH[FHSWWRWKHH[WHQWWKDWDQRWLFH RIDYLRODWLRQRUDOOHJHG YLRODWLRQDIIHFWLQJ
           WKH/DQGKDVEHHQUHFRUGHGLQWKH3XEOLF5HFRUGVDW'DWHRI3ROLF\DQGLVQRWH[FHSWHG
           LQ6FKHGXOH%

        7KHSULRULW\RIDQ\OLHQIRUFKDUJHVDQGDVVHVVPHQWVSURYLGHGIRULQWKHFRQGRPLQLXP
           VWDWXWHVDQGFRQGRPLQLXPGRFXPHQWVDW'DWHRI3ROLF\RYHUWKHOLHQRIDQ\,QVXUHG
           0RUWJDJHLGHQWLILHGLQ6FKHGXOH$

        7KHIDLOXUHRIWKHXQLWDQGLWVFRPPRQHOHPHQWVWREHHQWLWOHGE\ODZWREHDVVHVVHGIRU
           UHDOSURSHUW\WD[HVDVDVHSDUDWHSDUFHO

        $Q\REOLJDWLRQWRUHPRYHDQ\LPSURYHPHQWVWKDWH[LVWDW'DWHRI3ROLF\EHFDXVHRIDQ\
           SUHVHQWHQFURDFKPHQWVRUEHFDXVHRIDQ\IXWXUHXQLQWHQWLRQDOHQFURDFKPHQWRIWKH
           FRPPRQHOHPHQWVXSRQDQ\XQLWRURIDQ\XQLWXSRQWKHFRPPRQHOHPHQWVRUDQRWKHU
           XQLW

        7KHIDLOXUHRIWKH7LWOHE\UHDVRQRIDULJKWRIILUVWUHIXVDOWRSXUFKDVHWKHXQLWDQGLWV
           FRPPRQHOHPHQWVWKDWZDVH[HUFLVHGRUFRXOGKDYHEHHQH[HUFLVHGDW'DWHRI3ROLF\

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@ 
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<
 
 $/7$(QGRUVHPHQW)RUP
   &RQGRPLQLXP  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 65 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB           
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

        7KHIDLOXUHRIWKHXQLWLGHQWLILHGLQ6FKHGXOH$DQGLWVFRPPRQHOHPHQWVWREHSDUWRID
           FRQGRPLQLXPZLWKLQWKHPHDQLQJRIWKHFRQGRPLQLXPVWDWXWHVRIWKHMXULVGLFWLRQLQZKLFK
           WKHXQLWDQGLWVFRPPRQHOHPHQWVDUHORFDWHG

        7KH IDLOXUH RI WKH GRFXPHQWV UHTXLUHG E\ WKH FRQGRPLQLXP VWDWXWHV WR FRPSO\ ZLWK WKH
           UHTXLUHPHQWVRIWKHVWDWXWHVWRWKHH[WHQWWKDWVXFKIDLOXUHDIIHFWVWKH7LWOHWRWKHXQLWDQG
           LWVFRPPRQHOHPHQWV

        3UHVHQW YLRODWLRQV RI DQ\ UHVWULFWLYH FRYHQDQWV WKDW UHVWULFW WKH XVH RI WKH XQLW DQG LWV
           FRPPRQHOHPHQWVDQGWKDWDUHFRQWDLQHGLQWKHFRQGRPLQLXPGRFXPHQWVRUWKHIRUIHLWXUH
           RUUHYHUVLRQRI7LWOHE\UHDVRQRIDQ\SURYLVLRQFRQWDLQHGLQWKHUHVWULFWLYHFRYHQDQWV$V
           XVHGLQWKLVSDUDJUDSKWKHZRUGV³UHVWULFWLYHFRYHQDQWV´GRQRWUHIHUWRRULQFOXGHDQ\
           FRYHQDQW FRQGLWLRQ RU UHVWULFWLRQ D  UHODWLQJ WR REOLJDWLRQV RI DQ\ W\SH WR SHUIRUP
           PDLQWHQDQFH UHSDLU RU UHPHGLDWLRQ RQ WKH /DQG RU E  SHUWDLQLQJ WR HQYLURQPHQWDO
           SURWHFWLRQ RI DQ\ NLQG RU QDWXUH LQFOXGLQJ KD]DUGRXV RU WR[LF PDWWHUV FRQGLWLRQV RU
           VXEVWDQFHVH[FHSWWRWKHH[WHQWWKDWDQRWLFH RIDYLRODWLRQRUDOOHJHG YLRODWLRQDIIHFWLQJ
           WKH/DQGKDVEHHQUHFRUGHGLQWKH3XEOLF5HFRUGVDW'DWHRI3ROLF\DQGLVQRWH[FHSWHG
           LQ6FKHGXOH%

        $Q\FKDUJHVRUDVVHVVPHQWVSURYLGHGIRULQWKHFRQGRPLQLXPVWDWXWHVDQGFRQGRPLQLXP
           GRFXPHQWVGXHDQGXQSDLGDW'DWHRI3ROLF\

        7KHIDLOXUHRIWKHXQLWDQGLWVFRPPRQHOHPHQWVWREHHQWLWOHGE\ODZWREHDVVHVVHGIRU
           UHDOSURSHUW\WD[HVDVDVHSDUDWHSDUFHO

        $Q\REOLJDWLRQ WR UHPRYH DQ\LPSURYHPHQWV WKDW H[LVW DW 'DWH RI 3ROLF\EHFDXVH RI DQ\
           SUHVHQW HQFURDFKPHQWV RU EHFDXVH RI DQ\ IXWXUH XQLQWHQWLRQDO HQFURDFKPHQW RI WKH
           FRPPRQ HOHPHQWV XSRQ DQ\ XQLW RU RI DQ\ XQLW XSRQ WKH FRPPRQ HOHPHQWV RU DQRWKHU
           XQLW

        7KH IDLOXUH RI WKH 7LWOH E\ UHDVRQ RI D ULJKW RI ILUVW UHIXVDO WR SXUFKDVH WKH XQLW DQG LWV
           FRPPRQHOHPHQWVZKLFKZDVH[HUFLVHGRUFRXOGKDYHEHHQH[HUFLVHGDW'DWHRI3ROLF\

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@ 
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<
 
 $/7$(QGRUVHPHQW)RUP
 &RQGRPLQLXP  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 66 of 450



                                     PLANNED UNIT DEVELOPMENT
                                 ALTA 5-06 (02-03-10) and 5.1-06 (10-16-08)

7KHVHHQGRUVHPHQWVSURYLGHDIILUPDWLYHFRYHUDJHIRUOHQGHUVORDQLQJRQWKHVHFXULW\RIXQLWVLQD
3ODQQHG 8QLW 'HYHORSPHQW RU 38' $IILUPDWLYH FRYHUDJH LV SURYLGHG DJDLQVW ORVV FDXVHG E\
YLRODWLRQ RI UHVWULFWLRQV RU E\ WKH H[LVWHQFH RI FHUWDLQ NLQGV RI UHVWULFWLRQV ,Q DGGLWLRQ ERWK FRYHU
ORVVIURPHQIRUFHGUHPRYDORIEXLOGLQJVE\UHDVRQRIHQFURDFKPHQWVDQGIURPIDLOXUHRI7LWOHDV
GHILQHGE\WKHSROLFLHVFDXVHGE\WKHH[HUFLVHRIDQ\ULJKWRIILUVWUHIXVDO7KH$/7$LQVXUHV
DJDLQVW ORVV IURP ODFN RI SULRULW\ RI WKH PRUWJDJH OLHQ RYHU WKH OLHQ IRU KRPHRZQHUV¶ DVVRFLDWLRQ
DVVHVVPHQWV 7KH $/7$  GLIIHUV LQ WKDW WKHUH LV QR LQVXUDQFH RI SULRULW\ RYHU IXWXUH
DVVHVVPHQWV LQ 3DUDJUDSK  RI WKH  LQVWHDG LW RQO\ FRYHUV XQSDLG DVVHVVPHQWV DW GDWH RI
SROLF\  7KH $/7$  PD\ EH XVHG ZLWK HLWKHU DQ 2ZQHU¶V RU /HQGHU¶V 3ROLF\




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 67 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

        3UHVHQW YLRODWLRQV RI DQ\UHVWULFWLYHFRYHQDQWV UHIHUUHGWR LQ 6FKHGXOH %WKDWUHVWULFW WKH
           XVHRIWKH/DQGRUWKHIRUIHLWXUHRUUHYHUVLRQRI7LWOHE\UHDVRQRIDQ\SURYLVLRQFRQWDLQHG
           LQWKHUHVWULFWLYHFRYHQDQWV$VXVHGLQWKLVSDUDJUDSKWKHZRUGV³UHVWULFWLYHFRYHQDQWV´
           GRQRWUHIHUWRRU LQFOXGHDQ\FRYHQDQWFRQGLWLRQRUUHVWULFWLRQ D UHODWLQJWRREOLJDWLRQV
           RIDQ\W\SHWRSHUIRUPPDLQWHQDQFHUHSDLURUUHPHGLDWLRQRQWKH/DQGRU E SHUWDLQLQJ
           WR HQYLURQPHQWDO SURWHFWLRQ RI DQ\ NLQG RU QDWXUH LQFOXGLQJ KD]DUGRXV RU WR[LF PDWWHUV
           FRQGLWLRQV RU VXEVWDQFHV H[FHSW WR WKH H[WHQW WKDW D QRWLFH RI D YLRODWLRQ RU DOOHJHG
           YLRODWLRQ DIIHFWLQJ WKH /DQG KDV EHHQ UHFRUGHG LQ WKH 3XEOLF 5HFRUGV DW 'DWH RI 3ROLF\
           DQGLVQRWH[FHSWHGLQ6FKHGXOH%

        7KH SULRULW\ RI DQ\ OLHQ IRU FKDUJHV DQG DVVHVVPHQWV LQ IDYRU RI DQ\ DVVRFLDWLRQ RI
           KRPHRZQHUV ZKLFK DUH SURYLGHG IRU LQ DQ\ GRFXPHQW DW 'DWH RI 3ROLF\ UHIHUUHG WR LQ
           6FKHGXOH%RYHUWKHOLHQRIDQ\,QVXUHG0RUWJDJHLGHQWLILHGLQ6FKHGXOH$

        7KHHQIRUFHGUHPRYDORI DQ\H[LVWLQJVWUXFWXUHRQWKH /DQG RWKHU WKDQDERXQGDU\ZDOO
           RUIHQFH EHFDXVHLWHQFURDFKHVRQWRDGMRLQLQJODQGRURQWRDQ\HDVHPHQWV

        7KHIDLOXUHRIWKH7LWOHE\UHDVRQRIDULJKWRIILUVWUHIXVDOWRSXUFKDVHWKH/DQGZKLFKZDV
           H[HUFLVHGRUFRXOGKDYHEHHQH[HUFLVHGDW'DWHRI3ROLF\

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                           B                




 $/7$(QGRUVHPHQW)RUP
 3ODQQHG8QLW'HYHORSPHQW  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 68 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

        3UHVHQW YLRODWLRQV RI DQ\UHVWULFWLYHFRYHQDQWV UHIHUUHGWR LQ 6FKHGXOH %WKDW UHVWULFWWKH
           XVHRIWKH/DQGRUWKHIRUIHLWXUHRUUHYHUVLRQRI7LWOHE\UHDVRQRIDQ\SURYLVLRQFRQWDLQHG
           LQWKHUHVWULFWLYHFRYHQDQWV$VXVHGLQWKLVSDUDJUDSKWKHZRUGV³UHVWULFWLYHFRYHQDQWV´
           GRQRWUHIHUWRRULQFOXGHDQ\FRYHQDQWFRQGLWLRQRUUHVWULFWLRQ D UHODWLQJWRREOLJDWLRQV
           RIDQ\W\SHWRSHUIRUPPDLQWHQDQFHUHSDLURUUHPHGLDWLRQRQWKH/DQGRU E SHUWDLQLQJ
           WR HQYLURQPHQWDO SURWHFWLRQ RI DQ\ NLQG RU QDWXUH LQFOXGLQJ KD]DUGRXV RU WR[LF PDWWHUV
           FRQGLWLRQV RU VXEVWDQFHV H[FHSW WR WKH H[WHQW WKDW D QRWLFH RI D YLRODWLRQ RU DOOHJHG
           YLRODWLRQ DIIHFWLQJ WKH /DQG KDV EHHQ UHFRUGHG LQ WKH 3XEOLF 5HFRUGV DW 'DWH RI 3ROLF\
           DQGLVQRWH[FHSWHGLQ6FKHGXOH%

        $Q\ FKDUJHV RU DVVHVVPHQWV LQ IDYRU RI DQ\ DVVRFLDWLRQ RI KRPHRZQHUV ZKLFK DUH
           SURYLGHGIRULQDQ\GRFXPHQWUHIHUUHGWRLQ6FKHGXOH%GXHDQGXQSDLGDW'DWHRI3ROLF\

        7KHHQIRUFHGUHPRYDORIDQ\H[LVWLQJVWUXFWXUHRQWKH/DQG RWKHUWKDQDERXQGDU\ZDOO
           RUIHQFH EHFDXVHLWHQFURDFKHVRQWRDGMRLQLQJODQGRURQWRDQ\HDVHPHQWV

        7KHIDLOXUHRIWKH7LWOHE\UHDVRQRIDULJKWRIILUVWUHIXVDOWRSXUFKDVHWKH/DQGWKDWZDV
           H[HUFLVHGRUFRXOGKDYHEHHQH[HUFLVHGDW'DWHRI3ROLF\

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                           B                




 $/7$(QGRUVHPHQW)RUP
 3ODQQHG8QLW'HYHORSPHQW  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 69 of 450


                                     VARIABLE RATE MORTGAGE
                                ALTA 6-06 (10-16-08), and 6.2-06 (10-16-08)

 7KHVH HQGRUVHPHQWV ZHUH FUHDWHG WR LQVXUH WKH YDOLGLW\ DQG SULRULW\ RI WKH PRUWJDJH OLHQV
 VHFXULQJ ORDQV ZLWK YDULDEOH LQWHUHVW UDWHV 7KH $/7$  LV WKH EDVLF YDULDEOH LQWHUHVW UDWH
 HQGRUVHPHQW7KH$/7$LVQRWILOHGLQ&DOLIRUQLDDQGLVGHVLJQHGIRUXVHZKHUHOHQGHUVIDFH
 UHJXODWRU\UHTXLUHPHQWVZKLFKPXVWEHIROORZHGLQRUGHUWRPDNHVXFKORDQV7KH$/7$
 ZDVFUHDWHGWRLQVXUHWKHYDOLGLW\DQGSULRULW\RIPRUWJDJHOLHQVDVVHFXULW\IRULQWHUHVWDWYDULDEOH
 UDWHV DQG DV VHFXULW\ IRU DGGLWLRQDO SULQFLSDO FUHDWHG E\ WKH QHJDWLYH DPRUWL]DWLRQ RI XQSDLG
 LQWHUHVW




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 70 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

        7KH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH UHVXOWLQJ IURP LWV
           SURYLVLRQVWKDWSURYLGHIRUFKDQJHVLQWKHUDWHRILQWHUHVW

        /RVV RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU WKH XQSDLG SULQFLSDO
           EDODQFHRI WKHORDQWRJHWKHUZLWKLQWHUHVWDVFKDQJHG LQDFFRUGDQFH ZLWKWKHSURYLVLRQV
           RI WKH ,QVXUHG 0RUWJDJH ZKLFK ORVV RI SULRULW\ LV FDXVHG E\ WKH FKDQJHV LQ WKH UDWH RI
           LQWHUHVW

 &KDQJHVLQWKHUDWHRILQWHUHVWDVXVHGLQWKLVHQGRUVHPHQWVKDOOPHDQRQO\WKRVHFKDQJHVLQ
 WKHUDWHRILQWHUHVWFDOFXODWHGSXUVXDQWWRWKHIRUPXODSURYLGHGLQWKHGRFXPHQWVVHFXUHGE\WKH
 ,QVXUHG0RUWJDJHDW'DWHRI3ROLF\

 7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHEDVHGXSRQ

                  XVXU\RU

                  DQ\FRQVXPHUFUHGLWSURWHFWLRQRUWUXWKLQOHQGLQJODZ

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 9DULDEOH5DWH  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 71 of 450



For use with 1992 policies or older


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

 7KH &RPSDQ\ LQVXUHV WKH RZQHU RI WKH LQGHEWHGQHVV VHFXUHG E\ WKH LQVXUHG PRUWJDJH
 DJDLQVW ORVV RU GDPDJHVXVWDLQHGE\UHDVRQRI


         7KHLQYDOLGLW\RUXQHQIRUFHDELOLW\RIWKHOLHQRIWKHLQVXUHGPRUWJDJHUHVXOWLQJIURPWKH
            SURYLVLRQV WKHUHLQZKLFKSURYLGHIRUFKDQJHVLQWKHUDWHRILQWHUHVW


         /RVV RI SULRULW\ RI WKH OLHQ RI WKH LQVXUHG PRUWJDJH DV VHFXULW\ IRU WKH XQSDLG SULQFLSDO
            EDODQFHRIWKH ORDQWRJHWKHUZLWKLQWHUHVWDVFKDQJHGLQDFFRUGDQFHZLWKWKHSURYLVLRQV
            RI WKH LQVXUHG PRUWJDJH ZKLFK ORVV RI SULRULW\ LV FDXVHG E\ WKH FKDQJHV LQ WKH UDWH RI
            LQWHUHVW


 ³&KDQJHVLQWKHUDWHRILQWHUHVW´DVXVHGLQWKLVHQGRUVHPHQWVKDOOPHDQRQO\WKRVHFKDQJHVLQ
 WKHUDWHRI LQWHUHVWFDOFXODWHGSXUVXDQWWRWKHIRUPXODSURYLGHGLQWKHLQVXUHGPRUWJDJHDW'DWHRI
 3ROLF\


 7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHE\UHDVRQRIWKHIDLOXUHRIWKHLQVXUHG
 WRFRPSO\ ZLWKWKHIROORZLQJVWDWXWHVRUUHJXODWLRQVFRQFHUQLQJYDULDEOHUDWHPRUWJDJHV


 7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHEDVHGXSRQ D XVXU\RU E DQ\
 FRQVXPHUFUHGLW SURWHFWLRQRUWUXWKLQOHQGLQJODZ


 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
 PRGLI\DQ\RI WKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU
  LY  LQFUHDVH WKH $PRXQW RI ,QVXUDQFH 7R WKH H[WHQW D SURYLVLRQ RI WKH SROLF\ RU D SUHYLRXV
 HQGRUVHPHQWLV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV HQGRUVHPHQW WKLV HQGRUVHPHQW
 FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQWLVVXEMHFWWRDOORIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\
 DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<

 $/7$(QGRUVHPHQW)RUP
 9DULDEOH5DWH0RUWJDJH)  
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ

© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 72 of 450


ENDORSEMENT
                                           $WWDFKHGWR3ROLF\1RB         
                                                     ,VVXHGE\
                                              &KLFDJR7LWOH,QVXUDQFH
                                                     &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

        7KH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH UHVXOWLQJ IURP LWV
           SURYLVLRQVWKDWSURYLGHIRU D LQWHUHVWRQLQWHUHVW E FKDQJHVLQWKHUDWHRILQWHUHVWRU F 
           WKHDGGLWLRQRIXQSDLGLQWHUHVWWRWKHSULQFLSDOEDODQFHRIWKHORDQ

        /RVVRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\IRUWKHSULQFLSDOEDODQFHRI
           WKH ORDQ LQFOXGLQJ DQ\ XQSDLG LQWHUHVW ZKLFK ZDV DGGHG WR SULQFLSDO LQ DFFRUGDQFH ZLWK
           WKH SURYLVLRQV RI WKH ,QVXUHG 0RUWJDJH LQWHUHVW RQ LQWHUHVW RU LQWHUHVW DV FKDQJHG LQ
           DFFRUGDQFHZLWKWKHSURYLVLRQV RIWKH,QVXUHG0RUWJDJHZKLFK ORVVRISULRULW\LV FDXVHG
           E\ D  FKDQJHV LQ WKH UDWH RI LQWHUHVW E  LQWHUHVW RQ LQWHUHVW RU F  LQFUHDVHV LQ WKH
           XQSDLGSULQFLSDOEDODQFHRIWKHORDQUHVXOWLQJIURPWKHDGGLWLRQRIXQSDLGLQWHUHVW

 &KDQJHVLQWKHUDWHRILQWHUHVWDVXVHGLQWKLVHQGRUVHPHQWVKDOOPHDQRQO\WKRVHFKDQJHVLQ
 WKHUDWHRILQWHUHVWFDOFXODWHGSXUVXDQWWRWKHIRUPXODSURYLGHGLQWKHORDQGRFXPHQWVVHFXUHGE\
 WKH,QVXUHG0RUWJDJHDW'DWHRI3ROLF\

 7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHEDVHGXSRQ

                  XVXU\RU

                  DQ\FRQVXPHUFUHGLWSURWHFWLRQRUWUXWKLQOHQGLQJODZ

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 9DULDEOH5DWH1HJDWLYH$PRUWL]DWLRQ  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 73 of 450



                                    MANUFACTURED HOUSING
                     ALTA 7-06 (06-17-06), 7.1-06 (06-17-06) and 7.2-06 (06-17-06)

 7KHVHHQGRUVHPHQWVFODULI\ZKHWKHURUQRWDPDQXIDFWXUHGKRXVLQJXQLW ³0+8´ ORFDWHGRQWKH
 /DQGLVFRYHUHGE\WKHLQVXUDQFHSROLF\7KH$/7$DGGVWKH0+8WRWKHGHILQLWLRQRI/DQG
 ,QDGGLWLRQWKH$/7$DQGWKH$/7$LQVXUHDJDLQVWORVVRUGDPDJHLIWKH0+8LVQRW
 ORFDWHGRQWKHVXEMHFWSUHPLVHVLIWKHUHDUH8&&W\SHOLHQVILOHGDJDLQVWWKH0+8DQGLIWKH0+8
 GRHVQRWFRQVWLWXWHUHDOSURSHUW\XQGHUVWDWHODZ7KH$/7$ZKLFKLVWKHIRUPWREHXVHG
 ZLWKD/RDQ3ROLF\DOVRLQVXUHVWKDWWKH,QVXUHG0RUWJDJHFDQEHHQIRUFHGLQDVLQJOHIRUHFORVXUH
 DFWLRQDJDLQVWERWKWKH0+8DQGWKH/DQG




                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           

© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 74 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH WHUP/DQGLQFOXGHV WKH PDQXIDFWXUHG KRXVLQJ XQLWORFDWHG RQ WKHODQG GHVFULEHGLQ
 6FKHGXOH$DW'DWHRI3ROLF\

           7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 0DQXIDFWXUHG+RXVLQJ8QLW   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 75 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


        7KHWHUP/DQGDVGHILQHGLQWKLVSROLF\LQFOXGHVWKHPDQXIDFWXUHGKRXVLQJXQLWORFDWHG
           RQWKHODQGGHVFULEHGLQ6FKHGXOH$DW'DWHRI3ROLF\

        8QOHVVH[FHSWHGLQ6FKHGXOH%WKH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHG
           E\WKH,QVXUHGLIDW'DWHRI3ROLF\

            D       $PDQXIDFWXUHGKRXVLQJXQLWLVQRWORFDWHGRQWKHODQGGHVFULEHGLQ6FKHGXOH$

            E       7KHPDQXIDFWXUHGKRXVLQJXQLWORFDWHGRQWKHODQGLVQRWUHDOSURSHUW\XQGHUWKH
                     ODZRIWKHVWDWHZKHUHWKH/DQGGHVFULEHGLQ6FKHGXOH$LVORFDWHG

            F       7KHRZQHURIWKH/DQGLVQRWWKHRZQHURIWKHPDQXIDFWXUHGKRXVLQJXQLW

            G       $Q\ OLHQ LV DWWDFKHG WR WKH PDQXIDFWXUHG KRXVLQJ XQLW DV SHUVRQDO SURSHUW\
                     LQFOXGLQJ

                     L       DIHGHUDOVWDWHRURWKHUJRYHUQPHQWDOWD[OLHQ

                     LL      8&&VHFXULW\LQWHUHVW

                     LLL     DPRWRUYHKLFXODUOLHQ

                     LY      RWKHUSHUVRQDOSURSHUW\OLHQ

            H       7KHOLHQRIWKH,QVXUHG0RUWJDJHLVQRWHQIRUFHDEOHDJDLQVWWKH/DQG

            I       7KH OLHQ RI WKH ,QVXUHG 0RUWJDJH LV QRW HQIRUFHDEOH LQ D VLQJOH IRUHFORVXUH
                     SURFHGXUH

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV
 
 >:LWQHVVFODXVHRSWLRQDO@
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<


 
 $/7$(QGRUVHPHQW)RUP
 0DQXIDFWXUHG+RXVLQJ±&RQYHUVLRQ/RDQ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 76 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


        7KHWHUP/DQGDVGHILQHGLQWKLVSROLF\LQFOXGHVWKHPDQXIDFWXUHGKRXVLQJXQLWORFDWHG
           RQWKHODQGGHVFULEHGLQ6FKHGXOH$DW'DWHRI3ROLF\

        8QOHVVH[FHSWHGLQ6FKHGXOH%WKH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHG
           E\WKH,QVXUHGLIDW'DWHRI3ROLF\

            D       $PDQXIDFWXUHGKRXVLQJXQLWLVQRWORFDWHGRQWKH/DQGGHVFULEHGLQ6FKHGXOH$

            E       7KHPDQXIDFWXUHGKRXVLQJXQLWORFDWHGRQWKH/DQGLVQRWUHDOSURSHUW\XQGHUWKH
                     ODZRIWKHVWDWHZKHUHWKH/DQGGHVFULEHGLQ6FKHGXOH$LVORFDWHG

            F       7KH,QVXUHGLVQRWWKHRZQHURIWKHPDQXIDFWXUHGKRXVLQJXQLW

            G       $Q\ OLHQ LV DWWDFKHG WR WKH PDQXIDFWXUHG KRXVLQJ XQLW DV SHUVRQDO SURSHUW\
                     LQFOXGLQJ

                     L       DIHGHUDOVWDWHRURWKHUJRYHUQPHQWDOWD[OLHQ

                     LL      8&&VHFXULW\LQWHUHVW

                     LLL     DPRWRUYHKLFXODUOLHQ

                     LY      RWKHUSHUVRQDOSURSHUW\OLHQ

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<



 $/7$(QGRUVHPHQW)RUP
 0DQXIDFWXUHG+RXVLQJ±&RQYHUVLRQ2ZQHUV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 77 of 450



 
          ENVIRONMENTAL PROTECTION LIEN COMMERCIAL ENVIRONMENTAL LIEN
                               ALTA 8.1-06 (06-17-06) and 8.2-06 (10-16-08)


 7KHVH HQGRUVHPHQWV SURYLGH DIILUPDWLYH LQVXUDQFH WKDW WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH KDV
 SULRULW\RYHUXQUHFRUGHGRUXQILOHGHQYLURQPHQWDOSURWHFWLRQOLHQV




 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 78 of 450


ENDORSEMENT
                                             $WWDFKHGWR3ROLF\1RB       
                                                       ,VVXHGE\
                                                &KLFDJR7LWOH,QVXUDQFH
                                                       &RPSDQ\

        7KHLQVXUDQFHDIIRUGHGE\WKLVHQGRUVHPHQWLVRQO\HIIHFWLYHLIWKH/DQGLVXVHGRULVWR
 EHXVHGSULPDULO\IRUUHVLGHQWLDOSXUSRVHV

           7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIODFN
 RISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHRYHU

            D       DQ\ HQYLURQPHQWDO SURWHFWLRQ OLHQ WKDW DW 'DWH RI 3ROLF\ LV UHFRUGHG LQ WKRVH
                     UHFRUGV HVWDEOLVKHG XQGHU VWDWH VWDWXWHV DW 'DWH RI 3ROLF\ IRU WKH SXUSRVH RI
                     LPSDUWLQJFRQVWUXFWLYHQRWLFHRIPDWWHUVUHODWLQJWRUHDOSURSHUW\WRSXUFKDVHUVIRU
                     YDOXHDQG ZLWKRXWNQRZOHGJHRULVILOHGLQWKHUHFRUGVRIWKHFOHUNRIWKH8QLWHG
                     6WDWHV GLVWULFW FRXUW IRU WKH GLVWULFW LQ ZKLFK WKH /DQG LV ORFDWHG H[FHSW DV VHW
                     IRUWKLQ6FKHGXOH%RU

            E       DQ\HQYLURQPHQWDOSURWHFWLRQ OLHQ SURYLGHGE\DQ\VWDWHVWDWXWH LQHIIHFWDW 'DWH
                     RI 3ROLF\ H[FHSW HQYLURQPHQWDO SURWHFWLRQ OLHQV SURYLGHG E\ WKH IROORZLQJ VWDWH
                     VWDWXWHV

                     ),//,1

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 (QYLURQPHQWDO3URWHFWLRQ/LHQ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 79 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


          7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIDQ
 HQYLURQPHQWDOSURWHFWLRQOLHQWKDWDW'DWHRI3ROLF\LVUHFRUGHGLQWKH3XEOLF5HFRUGVRUILOHGLQ
 WKH UHFRUGV RI WKH FOHUN RI WKH 8QLWHG 6WDWHV GLVWULFW FRXUW IRU WKH GLVWULFW LQ ZKLFK WKH /DQG LV
 ORFDWHGXQOHVVWKHHQYLURQPHQWDOSURWHFWLRQOLHQLVVHWIRUWKDVDQH[FHSWLRQLQ6FKHGXOH%

           7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 &RPPHUFLDO(QYLURQPHQWDO/LHQ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
              Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 80 of 450


              
                                                           ALTA 9
                                                          SERIES 9
                                                    ALTA 9-06 to 9.10-06
                                  [ALTA 9.4-06 AND 9.5-06 WITHDRAWN EFFECTIVE 4/2/2012]


              ,W LV FRPPRQ IRU LQVWLWXWLRQDO OHQGHUV WR UHTXLUH FHUWDLQ DGGLWLRQDO WLWOH LQVXUDQFH FRYHUDJHV IRU
              ORDQVVHFXUHGE\ILUVWPRUWJDJHVRQLPSURYHGUHDOSURSHUW\ZKHQWKHVHPRUWJDJHVDUHWREHVROG
              RQWKHVHFRQGDU\PDUNHW7KHRULJLQDO$/7$)RUPZDVGHVLJQHGWRSURYLGHWKRVHFRYHUDJHVLQD
              VLQJOH LQFOXVLYH IRUP ,W DIIRUGHG WKH OHQGHU YDULRXV SURWHFWLRQV ZLWK UHVSHFW WR SULYDWH SURSHUW\
              UHVWULFWLRQV EXLOGLQJ VHWEDFN OLQHV HQFURDFKPHQWV DQG H[FHSWHG PLQHUDOV )RUPV IRU XVH ZLWK
              RZQHU¶VSROLFLHVZHUHVXEVHTXHQWO\DGRSWHGDOVR
              
              ,QDQG$/7$FRPSOHWHO\UHYLVHGDOORIWKHHQGRUVHPHQWVLQWKHVHULHVZLWKGUDZLQJWKH
              DQGDQGDGGLQJQHZIRUPVWKHDQG
          

                                         $/7$6HULHV6XPPDU\
              $FWXDO(QGRUVHPHQW$YDLODELOLW\'HSHQGV8SRQ&DVHE\&DVH7LWOH,QVXUHU¶V8QGHUZULWLQJ
                                                    $QDO\VLV


        &RYHUDJH                         /RDQ3ROLF\                                      2ZQHUV3ROLF\
         5HTXHVWHG
                                           8VH                                            7RJHWWKLVFRYHUDJHIRU
                                             $/7$ïIRUH[LVWLQJ                          YDFDQWODQGFRPELQH$/7$
    $   5HVWULFWLRQV                      LPSURYHPHQWV                                   ï$/7$ðDQG$/7$
    /   (QFURDFKPHQWV                     $/7$ïIRU/DQGXQGHU                      
                                             'HYHORSPHQWDQG                                LPSURYHGODQGFRPELQH$/7$
    7   0LQHUDOV                           $/7$ïZKHUHD                            ï$/7$ðDQG$/7$
    $                                       SRVVLELOLW\RIIRUIHLWXUHH[LVWVEXW             
                                             WKHUHLVQRFXUUHQWYLRODWLRQ               
     
                                           8VH                                8VH
                                           $/7$ï ,WKDVWKHVDPH       $/7$ïIRUXQLPSURYHG
        &RYHQDQWV                         FRYHUDJHDV6HFWLRQRIWKH$/7$   ODQG
    6   &RQGLWLRQV                        VRWKH$/7$LVPRUH      $/7$ïDYDLODEOHIRU
                                             LQFOXVLYHZLWKLWVHQFURDFKPHQW     LPSURYHG/DQGRU
    (   5HVWULFWLRQV                       DQGPLQHUDOFRYHUDJHVLQ6HFWLRQ    $/7$ðIRU/DQG8QGHU
                                                                             'HYHORSPHQW
    5
                                           8VH                                             8VH
    ,
                                            $/7$ $SULYDWHFKDUJHRU                  $/7$ $QRSWLRQULJKW
    (   3ULYDWH5LJKWV                    DVVHVVPHQWRSWLRQULJKWRIILUVW                RIILUVWUHIXVDORUULJKWRISULRU
    6                                      UHIXVDORUULJKWRISULRUDSSURYDO               DSSURYDO 


          © 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 81 of 450

ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLV
     HQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
     6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
  )RUWKHSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
      D ³&RYHQDQW´PHDQVDFRYHQDQWFRQGLWLRQOLPLWDWLRQRUUHVWULFWLRQLQDGRFXPHQWRU
          LQVWUXPHQWLQHIIHFWDW'DWHRI3ROLF\
      E ³,PSURYHPHQW´PHDQVDQLPSURYHPHQWLQFOXGLQJDQ\ODZQVKUXEEHU\RUWUHHVDIIL[HGWR
          HLWKHUWKH/DQGRUDGMRLQLQJODQGDW'DWHRI3ROLF\WKDWE\ODZFRQVWLWXWHVUHDOSURSHUW\
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI
      D $YLRODWLRQRID&RYHQDQWWKDW
                           L GLYHVWVVXERUGLQDWHVRUH[WLQJXLVKHVWKHOLHQRIWKH,QVXUHG0RUWJDJH
                          LL UHVXOWVLQWKHLQYDOLGLW\XQHQIRUFHDELOLW\RUODFNRISULRULW\RIWKHOLHQRIWKH
                               ,QVXUHG0RUWJDJHRU
                         LLL FDXVHVDORVVRIWKH,QVXUHG¶V7LWOHDFTXLUHGLQVDWLVIDFWLRQRUSDUWLDO
                               VDWLVIDFWLRQRIWKH,QGHEWHGQHVV
      E $YLRODWLRQRQWKH/DQGDW'DWHRI3ROLF\RIDQHQIRUFHDEOH&RYHQDQWXQOHVVDQ
          H[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHYLRODWLRQ
      F (QIRUFHGUHPRYDORIDQ,PSURYHPHQWORFDWHGRQWKH/DQGDVDUHVXOWRIDYLRODWLRQDW
          'DWHRI3ROLF\RIDEXLOGLQJVHWEDFNOLQHVKRZQRQDSODWRIVXEGLYLVLRQUHFRUGHGRUILOHG
          LQWKH3XEOLF5HFRUGVXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKH
          YLRODWLRQRU
      G $QRWLFHRIDYLRODWLRQUHFRUGHGLQWKH3XEOLF5HFRUGVDW'DWHRI3ROLF\RIDQHQIRUFHDEOH
          &RYHQDQWUHODWLQJWRHQYLURQPHQWDOSURWHFWLRQGHVFULELQJDQ\SDUWRIWKH/DQGDQG
          UHIHUULQJWRWKDW&RYHQDQWEXWRQO\WRWKHH[WHQWRIWKHYLRODWLRQRIWKH&RYHQDQWUHIHUUHG
          WRLQWKDWQRWLFHXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHQRWLFHRI
          WKHYLRODWLRQ
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\UHDVRQRI
      D $QHQFURDFKPHQWRI
                L DQ,PSURYHPHQWORFDWHGRQWKH/DQGDW'DWHRI3ROLF\RQWRDGMRLQLQJODQGRU
                RQWRWKDWSRUWLRQRIWKH/DQGVXEMHFWWRDQHDVHPHQWRU
                LL DQ,PSURYHPHQWORFDWHGRQDGMRLQLQJODQGRQWRWKH/DQGDW'DWHRI3ROLF\
 XQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHHQFURDFKPHQWRWKHUZLVHLQVXUHG
 DJDLQVWLQ6HFWLRQVDLRUDLL
      E $ILQDOFRXUWRUGHURUMXGJPHQWUHTXLULQJWKHUHPRYDOIURPDQ\ODQGDGMRLQLQJWKH/DQGRI
          DQHQFURDFKPHQWLGHQWLILHGLQ6FKHGXOH%RU
      F 'DPDJHWRDQ,PSURYHPHQWORFDWHGRQWKH/DQGDW'DWHRI3ROLF\
              L WKDWLVORFDWHGRQRUHQFURDFKHVRQWRWKDWSRUWLRQRIWKH/DQGVXEMHFWWRDQ
           HDVHPHQWH[FHSWHGLQ6FKHGXOH%ZKLFKGDPDJHUHVXOWVIURPWKHH[HUFLVHRIWKHULJKWWR
           PDLQWDLQWKHHDVHPHQWIRUWKHSXUSRVHIRUZKLFKLWZDVJUDQWHGRUUHVHUYHGRU




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 82 of 450




                     LL     UHVXOWLQJIURPWKHIXWXUHH[HUFLVHRIDULJKWWRXVHWKHVXUIDFHRIWKH/DQG
                     IRUWKHH[WUDFWLRQRUGHYHORSPHQWRIPLQHUDOVRUDQ\RWKHUVXEVXUIDFHVXEVWDQFHV
                     H[FHSWHGIURPWKHGHVFULSWLRQRIWKH/DQGRUH[FHSWHGLQ6FKHGXOH%
  7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
     FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP
      D DQ\&RYHQDQWFRQWDLQHGLQDQLQVWUXPHQWFUHDWLQJDOHDVH
      E DQ\&RYHQDQWUHODWLQJWRREOLJDWLRQVRIDQ\W\SHWRSHUIRUPPDLQWHQDQFHUHSDLU
          RUUHPHGLDWLRQRQWKH/DQG
      F H[FHSWDVSURYLGHGLQ6HFWLRQGDQ\&RYHQDQWUHODWLQJWRHQYLURQPHQWDOSURWHFWLRQRI
          DQ\NLQGRUQDWXUHLQFOXGLQJKD]DUGRXVRUWR[LFPDWWHUVFRQGLWLRQVRUVXEVWDQFHV
      G FRQWDPLQDWLRQH[SORVLRQILUHIUDFWXULQJYLEUDWLRQHDUWKTXDNHRUVXEVLGHQFHRU
      H QHJOLJHQFHE\DSHUVRQRUDQ(QWLW\H[HUFLVLQJDULJKWWRH[WUDFWRUGHYHORSPLQHUDOVRU
          RWKHUVXEVXUIDFHVXEVWDQFHV
 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
   L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV
   LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV
 
 >:LWQHVVFODXVHRSWLRQDO@ 
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                       B
         $87+25,=('6,*1$725<
 




 $/7$(QGRUVHPHQW)RUP
 5HVWULFWLRQV(QFURDFKPHQWV0LQHUDOV/RDQ3ROLF\  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 83 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

       7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQV LQ 6HFWLRQRI
 WKLVHQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
 6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
       )RU WKH SXUSRVHV RI WKLV HQGRUVHPHQW RQO\ ³&RYHQDQW´ PHDQV D FRYHQDQW FRQGLWLRQ
 OLPLWDWLRQRUUHVWULFWLRQLQDGRFXPHQWRULQVWUXPHQWLQHIIHFWDW'DWHRI3ROLF\
       7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI
            D $ YLRODWLRQ RQ WKH /DQG DW 'DWH RI 3ROLF\ RI DQ HQIRUFHDEOH &RYHQDQW XQOHVV DQ
                H[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHYLRODWLRQRU
            E $ QRWLFH RI D YLRODWLRQ UHFRUGHG LQ WKH 3XEOLF 5HFRUGV DW 'DWH RI 3ROLF\ RI DQ
                HQIRUFHDEOH&RYHQDQWUHODWLQJWRHQYLURQPHQWDOSURWHFWLRQGHVFULELQJDQ\SDUWRIWKH
                /DQG DQG UHIHUULQJ WR WKDW &RYHQDQW EXW RQO\ WR WKH H[WHQW RI WKH YLRODWLRQ RI WKH
                &RYHQDQWUHIHUUHGWRLQWKDWQRWLFHXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\
                LGHQWLILHVWKHQRWLFHRIWKHYLRODWLRQ
       7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
 FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP
            D DQ\&RYHQDQWFRQWDLQHGLQDQLQVWUXPHQWFUHDWLQJDOHDVH
            E DQ\&RYHQDQWUHODWLQJWRREOLJDWLRQVRIDQ\W\SHWRSHUIRUPPDLQWHQDQFH
                 UHSDLURUUHPHGLDWLRQRQWKH/DQGRU
            F H[FHSW DV SURYLGHG LQ 6HFWLRQ E DQ\&RYHQDQW UHODWLQJ WR HQYLURQPHQWDO
 SURWHFWLRQRIDQ\NLQGRUQDWXUHLQFOXGLQJKD]DUGRXVRUWR[LFPDWWHUVFRQGLWLRQVRUVXEVWDQFHV

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                   B
     $87+25,=('6,*1$725<



 $/7$(QGRUVHPHQW)RUP
 &RYHQDQWV&RQGLWLRQVDQG5HVWULFWLRQV8QLPSURYHG/DQG±2ZQHU V3ROLF\±  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 84 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB           
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

            7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQ
               RIWKLVHQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP
               &RYHUDJHFRQWDLQHGLQ6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
            )RUWKHSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
               D ³&RYHQDQW´PHDQVDFRYHQDQWFRQGLWLRQOLPLWDWLRQRUUHVWULFWLRQLQDGRFXPHQWRU
                    LQVWUXPHQWLQHIIHFWDW'DWHRI3ROLF\
               E ³,PSURYHPHQW´PHDQVDEXLOGLQJVWUXFWXUHORFDWHGRQWKHVXUIDFHRIWKH/DQG
                    URDGZDONZD\GULYHZD\RUFXUEDIIL[HGWRWKH/DQGDW'DWHRI3ROLF\DQGWKDW
                    E\ODZFRQVWLWXWHVUHDOSURSHUW\EXWH[FOXGLQJDQ\FURSVODQGVFDSLQJODZQ
                    VKUXEEHU\RUWUHHV
            7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI
               D $YLRODWLRQRQWKH/DQGDW'DWHRI3ROLF\RIDQHQIRUFHDEOH&RYHQDQWXQOHVVDQ
                    H[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHYLRODWLRQ
               E (QIRUFHGUHPRYDORIDQ,PSURYHPHQWDVDUHVXOWRIDYLRODWLRQDW'DWHRI3ROLF\
                    RIDEXLOGLQJVHWEDFNOLQHVKRZQRQDSODWRIVXEGLYLVLRQUHFRUGHGRUILOHGLQWKH
                    3XEOLF5HFRUGVXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKH
                    YLRODWLRQRU
               F $QRWLFHRIDYLRODWLRQUHFRUGHGLQWKH3XEOLF5HFRUGVDW'DWHRI3ROLF\RIDQ
                    HQIRUFHDEOH&RYHQDQWUHODWLQJWRHQYLURQPHQWDOSURWHFWLRQGHVFULELQJDQ\SDUWRI
                    WKH/DQGDQGUHIHUULQJWRWKDW&RYHQDQWEXWRQO\WRWKHH[WHQWRIWKHYLRODWLRQRI
                    WKH&RYHQDQWUHIHUUHGWRLQWKDWQRWLFHXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKH
                    SROLF\LGHQWLILHVWKHQRWLFHRIWKHYLRODWLRQ
            7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRW
               SD\FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP
               D DQ\&RYHQDQWFRQWDLQHGLQDQLQVWUXPHQWFUHDWLQJDOHDVH
               E DQ\&RYHQDQWUHODWLQJWRREOLJDWLRQVRIDQ\W\SHWRSHUIRUPPDLQWHQDQFHUHSDLU
                    RUUHPHGLDWLRQRQWKH/DQGRU
               F H[FHSWDVSURYLGHGLQ6HFWLRQFDQ\&RYHQDQWUHODWLQJWRHQYLURQPHQWDO
                    SURWHFWLRQRIDQ\NLQGRUQDWXUHLQFOXGLQJKD]DUGRXVRUWR[LFPDWWHUVFRQGLWLRQV
                    RUVXEVWDQFHV

            7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
   L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV
   LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV
 
 >:LWQHVVFODXVHRSWLRQDO@
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                       B
         $87+25,=('6,*1$725<


 $/7$(QGRUVHPHQW)RUP
 &RYHQDQWV&RQGLWLRQVDQG5HVWULFWLRQV±,PSURYHG/DQG2ZQHU V3ROLF\ 5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 85 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLV
 HQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
 6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
  )RUWKHSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
      D ³&RYHQDQW´PHDQVDFRYHQDQWFRQGLWLRQOLPLWDWLRQRUUHVWULFWLRQLQDGRFXPHQWRU
 LQVWUXPHQWLQHIIHFWDW'DWHRI3ROLF\
     E ³,PSURYHPHQW´PHDQVDQLPSURYHPHQWLQFOXGLQJDQ\ODZQVKUXEEHU\RUWUHHVDIIL[HGWR
 WKH/DQGDW'DWHRI3ROLF\WKDWE\ODZFRQVWLWXWHVUHDOSURSHUW\
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI
      D $YLRODWLRQRID&RYHQDQWWKDW
                L    GLYHVWVVXERUGLQDWHVRUH[WLQJXLVKHVWKHOLHQRIWKH,QVXUHG0RUWJDJH
                LL       UHVXOWVLQWKHLQYDOLGLW\XQHQIRUFHDELOLW\RUODFNRISULRULW\RIWKHOLHQRIWKH
                           ,QVXUHG0RUWJDJHRU
                LLL FDXVHVDORVVRIWKH,QVXUHG¶V7LWOHDFTXLUHGLQVDWLVIDFWLRQRUSDUWLDOVDWLVIDFWLRQ
                      RIWKH,QGHEWHGQHVV
      E   $YLRODWLRQRQWKH/DQGDW'DWHRI3ROLF\RIDQHQIRUFHDEOH&RYHQDQWXQOHVVDQ
            H[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHYLRODWLRQ
      F   (QIRUFHGUHPRYDORIDQ,PSURYHPHQWDVDUHVXOWRIDYLRODWLRQDW'DWHRI3ROLF\RID
            EXLOGLQJVHWEDFNOLQHVKRZQRQDSODWRIVXEGLYLVLRQUHFRUGHGRUILOHGLQWKH3XEOLF
            5HFRUGVXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHYLRODWLRQRU
     G $QRWLFHRIDYLRODWLRQUHFRUGHGLQWKH3XEOLF5HFRUGVDW'DWHRI3ROLF\RIDQHQIRUFHDEOH
 &RYHQDQWUHODWLQJWRHQYLURQPHQWDOSURWHFWLRQGHVFULELQJDQ\SDUWRIWKH/DQGDQGUHIHUULQJWRWKDW
 &RYHQDQWEXWRQO\WRWKHH[WHQWRIWKHYLRODWLRQRIWKH&RYHQDQWUHIHUUHGWRLQWKDWQRWLFHXQOHVV
 DQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHQRWLFHRIWKHYLRODWLRQ
  7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
     FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP
      D DQ\&RYHQDQWFRQWDLQHGLQDQLQVWUXPHQWFUHDWLQJDOHDVH
      E DQ\&RYHQDQWUHODWLQJWRREOLJDWLRQVRIDQ\W\SHWRSHUIRUPPDLQWHQDQFHUHSDLU
          RUUHPHGLDWLRQRQWKH/DQGRU




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 86 of 450




      F H[FHSWDVSURYLGHGLQ6HFWLRQFDQ\&RYHQDQWSHUWDLQLQJWRHQYLURQPHQWDOSURWHFWLRQRI
          DQ\NLQGRUQDWXUHLQFOXGLQJKD]DUGRXVRUWR[LFPDWWHUVFRQGLWLRQVRUVXEVWDQFHV
           7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@ 
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<
 
 

 $/7$(QGRUVHPHQW)RUP
 &RYHQDQWV&RQGLWLRQVDQG5HVWULFWLRQV/RDQ3ROLF\  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 87 of 450



ENDORSEMENT
                                              $WWDFKHGWR3ROLF\1RB      
                                                        ,VVXHGE\
                                                 &KLFDJR7LWOH,QVXUDQFH
                                                        &RPSDQ\

  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLV
 HQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
 6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
  )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
      D ³&RYHQDQW´PHDQVDFRYHQDQWFRQGLWLRQOLPLWDWLRQRUUHVWULFWLRQLQDGRFXPHQWRU
          LQVWUXPHQWLQHIIHFWDW'DWHRI3ROLF\
      E   ³3ULYDWH5LJKW´PHDQV L DSULYDWHFKDUJHRUDVVHVVPHQW LL DQRSWLRQWRSXUFKDVH LLL 
            DULJKWRIILUVWUHIXVDORU LY DULJKWRISULRUDSSURYDORIDIXWXUHSXUFKDVHURURFFXSDQW
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGXQGHUWKLV/RDQ
 3ROLF\LIHQIRUFHPHQWRID3ULYDWH5LJKWLQD&RYHQDQWDIIHFWLQJWKH7LWOHDW'DWHRI3ROLF\ D 
 UHVXOWVLQWKHLQYDOLGLW\XQHQIRUFHDELOLW\RUODFNRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHRU
  E FDXVHVDORVVRIWKH,QVXUHG¶V7LWOHDFTXLUHGLQVDWLVIDFWLRQRUSDUWLDOVDWLVIDFWLRQRIWKH
 ,QGHEWHGQHVV
       7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
 FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP
      D DQ\&RYHQDQWFRQWDLQHGLQDQLQVWUXPHQWFUHDWLQJDOHDVH
      E DQ\&RYHQDQWUHODWLQJWRREOLJDWLRQVRIDQ\W\SHWRSHUIRUPPDLQWHQDQFHUHSDLU
          RUUHPHGLDWLRQRQWKH/DQG
      F DQ\&RYHQDQWUHODWLQJWRHQYLURQPHQWDOSURWHFWLRQRIDQ\NLQGRUQDWXUHLQFOXGLQJ
          KD]DUGRXVRUWR[LFPDWWHUVFRQGLWLRQVRUVXEVWDQFHVRU
      G DQ\3ULYDWH5LJKWLQDQLQVWUXPHQWLGHQWLILHGLQ([FHSWLRQ V                   LQ6FKHGXOH%
 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<
 
 
 $/7$(QGRUVHPHQW)RUP
 3ULYDWH5LJKWV/RDQ3ROLF\  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 88 of 450




ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

        7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRI
           WKLVHQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJH
           FRQWDLQHGLQ6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
        )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
           D     ³&RYHQDQW´PHDQVDFRYHQDQWFRQGLWLRQOLPLWDWLRQRUUHVWULFWLRQLQDGRFXPHQWRU
           LQVWUXPHQWLQHIIHFWDW'DWHRI3ROLF\
            E     ³)XWXUH,PSURYHPHQW´PHDQVDEXLOGLQJVWUXFWXUHURDGZDONZD\GULYHZD\
           FXUEODZQVKUXEEHU\RUWUHHVWREHFRQVWUXFWHGRQRUDIIL[HGWRWKH/DQGLQWKH
           ORFDWLRQVDFFRUGLQJWR WKH3ODQVDQGWKDWE\ODZZLOOFRQVWLWXWHUHDOSURSHUW\
            F     ³,PSURYHPHQW´PHDQVDQLPSURYHPHQWLQFOXGLQJDQ\ODZQVKUXEEHU\RUWUHHV
           DIIL[HGWR HLWKHUWKH/DQGRUDGMRLQLQJODQGDW'DWHRI3ROLF\WKDWE\ODZFRQVWLWXWHV
           UHDOSURSHUW\
            G      ³3ODQV´PHDQVWKHVXUYH\VLWHDQGHOHYDWLRQSODQVRURWKHUGHSLFWLRQVRU
           GUDZLQJVSUHSDUHGE\
             insert name of architect or engineer  GDWHG    BODVWUHYLVHGB      BGHVLJQDWHGDV
            insert name of project or project number  FRQVLVWLQJRI      VKHHWV
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI
            D         $YLRODWLRQRID&RYHQDQWWKDW
                  L   GLYHVWVVXERUGLQDWHVRUH[WLQJXLVKHVWKHOLHQRIWKH,QVXUHG0RUWJDJH
                  LL UHVXOWVLQWKHLQYDOLGLW\XQHQIRUFHDELOLW\RUODFNRISULRULW\RIWKHOLHQRIWKH,QVXUHG
                  0RUWJDJHRU
                  LLL FDXVHVDORVVRIWKH,QVXUHG¶V7LWOHDFTXLUHGLQVDWLVIDFWLRQRUSDUWLDOVDWLVIDFWLRQ
                  RIWKH,QGHEWHGQHVV
           E      $YLRODWLRQRIDQHQIRUFHDEOH&RYHQDQWE\DQ,PSURYHPHQWRQWKH/DQGDW'DWH
           RI3ROLF\RUE\D)XWXUH,PSURYHPHQWXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\
           LGHQWLILHVWKHYLRODWLRQ
           F     (QIRUFHGUHPRYDORIDQ,PSURYHPHQWORFDWHGRQWKH/DQGRURID)XWXUH
           ,PSURYHPHQWDVDUHVXOWRIDYLRODWLRQRIDEXLOGLQJVHWEDFNOLQHVKRZQRQDSODWRI
           VXEGLYLVLRQUHFRUGHGRUILOHGLQWKH3XEOLF5HFRUGVDW'DWHRI3ROLF\XQOHVVDQH[FHSWLRQ
           LQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHYLRODWLRQRU
           G      $QRWLFHRIDYLRODWLRQUHFRUGHGLQWKH3XEOLF5HFRUGVDW'DWHRI3ROLF\RIDQ
           HQIRUFHDEOH&RYHQDQWUHODWLQJWRHQYLURQPHQWDOSURWHFWLRQGHVFULELQJDQ\SDUWRIWKH
           /DQGDQGUHIHUULQJWRWKDW&RYHQDQWEXWRQO\WRWKHH[WHQWRIWKHYLRODWLRQRIWKH
           &RYHQDQWUHIHUUHGWRLQWKDWQRWLFHXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\
           LGHQWLILHVWKHQRWLFHRIWKHYLRODWLRQ
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\UHDVRQRI
           D          $QHQFURDFKPHQWRI
                                L      DQ,PSURYHPHQWORFDWHGRQWKH/DQGDW'DWHRI3ROLF\RUD
                                )XWXUH,PSURYHPHQWRQWRDGMRLQLQJODQGRURQWRWKDWSRUWLRQRIWKH/DQG
                                VXEMHFWWRDQHDVHPHQWRU



© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 89 of 450




                     LL     DQ,PSURYHPHQWORFDWHGRQDGMRLQLQJODQGRQWRWKH/DQGDW'DWHRI
                              3ROLF\
 XQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHHQFURDFKPHQWRWKHUZLVHLQVXUHG
 DJDLQVWLQ6HFWLRQVDLRUDLL
           E    'DPDJHWRDQ,PSURYHPHQWORFDWHGRQWKH/DQGDW'DWHRI3ROLF\RUD)XWXUH
           ,PSURYHPHQW
                    L       WKDWHQFURDFKHVRQWRWKDWSRUWLRQRIWKH/DQGVXEMHFWWRDQHDVHPHQW
                              H[FHSWHGLQ6FKHGXOH%ZKLFKGDPDJHUHVXOWVIURPWKHH[HUFLVHRIWKH
                              ULJKWWRPDLQWDLQWKHHDVHPHQWIRUWKHSXUSRVHIRUZKLFKLWZDVJUDQWHG
                              RUUHVHUYHGRU
                     LL     UHVXOWLQJIURPWKHIXWXUHH[HUFLVHRIDULJKWWRXVHWKHVXUIDFHRIWKH/DQG
                              IRUWKHH[WUDFWLRQRUGHYHORSPHQWRIPLQHUDOVRUDQ\RWKHUVXEVXUIDFH
                              VXEVWDQFHVH[FHSWHGIURPWKHGHVFULSWLRQRIWKH/DQGRUH[FHSWHGLQ
                              6FKHGXOH%
       7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
 FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP
           D       DQ\&RYHQDQWFRQWDLQHGLQDQLQVWUXPHQWFUHDWLQJDOHDVH
           E       DQ\&RYHQDQWUHODWLQJWRREOLJDWLRQVRIDQ\W\SHWRSHUIRUPPDLQWHQDQFHUHSDLU
                     RUUHPHGLDWLRQRQWKH/DQG
           F       H[FHSWDVSURYLGHGLQ6HFWLRQGDQ\&RYHQDQWUHODWLQJWRHQYLURQPHQWDO
                     SURWHFWLRQRI   DQ\NLQGRUQDWXUHLQFOXGLQJKD]DUGRXVRUWR[LFPDWWHUV
                     FRQGLWLRQVRUVXEVWDQFH
           G       FRQWDPLQDWLRQH[SORVLRQILUHYLEUDWLRQIUDFWXULQJHDUWKTXDNHRUVXEVLGHQFHRU
           H       QHJOLJHQFHE\DSHUVRQRUDQ(QWLW\H[HUFLVLQJDULJKWWRH[WUDFWRUGHYHORS
                     PLQHUDOVRURWKHUVXEVXUIDFHVXEVWDQFHV
           7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@
 
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<
 




 $/7$(QGRUVHPHQW)RUP
 5HVWULFWLRQV(QFURDFKPHQWV0LQHUDOV/DQG8QGHU'HYHORSPHQW/RDQ3ROLF\   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 90 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

        7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRI
           WKLVHQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJH
           FRQWDLQHGLQ6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
        )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
          D        ³&RYHQDQW´PHDQVDFRYHQDQWFRQGLWLRQOLPLWDWLRQRUUHVWULFWLRQLQDGRFXPHQWRU
                     LQVWUXPHQWLQHIIHFWDW'DWHRI3ROLF\
          E        ³)XWXUH,PSURYHPHQW´PHDQVDEXLOGLQJVWUXFWXUHURDGZDONZD\GULYHZD\FXUE
                     WREHFRQVWUXFWHGRQRUDIIL[HGWRWKH/DQGLQWKHORFDWLRQVDFFRUGLQJWRWKH3ODQV
                     DQGWKDWE\ODZZLOOFRQVWLWXWHUHDOSURSHUW\EXWH[FOXGLQJDQ\FURSV
                     ODQGVFDSLQJODZQVKUXEEHU\RUWUHHV
          F        ³,PSURYHPHQW´PHDQVDEXLOGLQJVWUXFWXUHORFDWHGRQWKHVXUIDFHRIWKH/DQG
                     URDGZDONZD\GULYHZD\RUFXUEDIIL[HGWRWKH/DQGDW'DWHRI3ROLF\DQGWKDW
                     E\ODZFRQVWLWXWHVUHDOSURSHUW\EXWH[FOXGLQJDQ\FURSVODQGVFDSLQJODZQ
                     VKUXEEHU\RUWUHHV
          G        ³3ODQV´PHDQVWKHVXUYH\VLWHDQGHOHYDWLRQSODQVRURWKHUGHSLFWLRQVRU
                     GUDZLQJVSUHSDUHGE\ insert name of architect or engineer GDWHG      BODVW
                     UHYLVHGB       BGHVLJQDWHGDV insert name of project or project number 
                     FRQVLVWLQJRI VKHHWV
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI
          D        $YLRODWLRQRIDQHQIRUFHDEOH&RYHQDQWE\DQ,PSURYHPHQWRQWKH/DQGDW'DWH
                     RI3ROLF\RUE\D)XWXUH,PSURYHPHQWXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKH
                     SROLF\LGHQWLILHVWKHYLRODWLRQ
          E        (QIRUFHGUHPRYDORIDQ,PSURYHPHQWORFDWHGRQWKH/DQGRURID)XWXUH
                     ,PSURYHPHQWDVDUHVXOWRIDYLRODWLRQRIDEXLOGLQJVHWEDFNOLQHVKRZQRQDSODW
                     RIVXEGLYLVLRQUHFRUGHGRUILOHGLQWKH3XEOLF5HFRUGVDW'DWHRI3ROLF\XQOHVVDQ
                     H[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHYLRODWLRQRU
          F        $QRWLFHRIDYLRODWLRQUHFRUGHGLQWKH3XEOLF5HFRUGVDW'DWHRI3ROLF\RIDQ
                     HQIRUFHDEOH&RYHQDQWUHODWLQJWRHQYLURQPHQWDOSURWHFWLRQGHVFULELQJDQ\SDUWRI
                     WKH/DQGDQGUHIHUULQJWRWKDW&RYHQDQWEXWRQO\WRWKHH[WHQWRIWKHYLRODWLRQRI
                     WKH&RYHQDQWUHIHUUHG WRLQWKDWQRWLFHXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RI
                     WKHSROLF\LGHQWLILHVWKHQRWLFHRIWKHYLRODWLRQ
  7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
     FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP
          D        DQ\&RYHQDQWFRQWDLQHGLQDQLQVWUXPHQWFUHDWLQJDOHDVH
          E        DQ\&RYHQDQWUHODWLQJWRREOLJDWLRQVRIDQ\W\SHWRSHUIRUPPDLQWHQDQFHUHSDLU
                     RUUHPHGLDWLRQRQWKH/DQGRU
          F        H[FHSWDVSURYLGHGLQ6HFWLRQFDQ\&RYHQDQWUHODWLQJWRHQYLURQPHQWDO
                     SURWHFWLRQRIDQ\NLQGRUQDWXUHLQFOXGLQJKD]DUGRXVRUWR[LFPDWWHUVFRQGLWLRQV
                     RUVXEVWDQFHV




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 91 of 450




 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@


 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                   B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 &RYHQDQWV&RQGLWLRQVDQG5HVWULFWLRQV/DQG8QGHU'HYHORSPHQW2ZQHUV3ROLF\   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ
                                                                             [includes technical correction of 12-3-12]




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 92 of 450



ENDORSEMENT
                                             $WWDFKHGWR3ROLF\1RB       
                                                       ,VVXHGE\
                                                &KLFDJR7LWOH,QVXUDQFH
                                                       &RPSDQ\

  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLV
 HQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
 6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
  )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
            D ³&RYHQDQW´PHDQVDFRYHQDQWFRQGLWLRQOLPLWDWLRQRUUHVWULFWLRQLQDGRFXPHQWRU
                LQVWUXPHQWLQHIIHFWDW'DWHRI3ROLF\
            E ³3ULYDWH5LJKW´PHDQV L DQRSWLRQWRSXUFKDVH LL DULJKWRIILUVWUHIXVDORU LLL D
                ULJKWRISULRUDSSURYDORIDIXWXUHSXUFKDVHURURFFXSDQW
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGXQGHUWKLV2ZQHU¶V
 3ROLF\LIHQIRUFHPHQWRID3ULYDWH5LJKWLQD&RYHQDQWDIIHFWLQJWKH7LWOHDW'DWHRI3ROLF\EDVHG
 RQDWUDQVIHURI7LWOHRQRUEHIRUH'DWHRI3ROLF\FDXVHVDORVVRIWKH,QVXUHG¶V7LWOH
       7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
 FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURPUHVWULFWLRQ
      D       DQ\&RYHQDQW FRQWDLQHGLQDQLQVWUXPHQWFUHDWLQJDOHDVH
      E    DQ\&RYHQDQWUHODWLQJWRREOLJDWLRQVRIDQ\W\SHWRSHUIRUPPDLQWHQDQFHUHSDLU
      RUUHPHGLDWLRQRQWKH/DQG
      F    DQ\&RYHQDQWUHODWLQJWRHQYLURQPHQWDOSURWHFWLRQRIDQ\NLQGRUQDWXUHLQFOXGLQJ
      KD]DUGRXVRUWR[LFPDWWHUVFRQGLWLRQVRUVXEVWDQFHVRU
      G       DQ\3ULYDWH5LJKWLQDQLQVWUXPHQWLGHQWLILHGLQ([FHSWLRQ V                  LQ6FKHGXOH%
 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@ 
 
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<
 

 $/7$(QGRUVHPHQW)RUP
 3ULYDWH5LJKWV2ZQHU¶V3ROLF\   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 93 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

 7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLV
 HQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
 6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
  )RUWKHSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
      D ³&RYHQDQW´PHDQVDFRYHQDQWFRQGLWLRQOLPLWDWLRQRUUHVWULFWLRQLQDGRFXPHQWRU
          LQVWUXPHQWLQHIIHFWDW'DWHRI3ROLF\
      E ³,PSURYHPHQW´PHDQVDQLPSURYHPHQWLQFOXGLQJDQ\ODZQVKUXEEHU\RUWUHHVDIIL[HGWR
          HLWKHUWKH/DQGRUDGMRLQLQJODQGDW'DWHRI3ROLF\WKDWE\ODZFRQVWLWXWHVUHDOSURSHUW\
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI
      D $YLRODWLRQDW'DWHRI3ROLF\RID&RYHQDQWWKDW
                     LGLYHVWVVXERUGLQDWHVRUH[WLQJXLVKHVWKHOLHQRIWKH,QVXUHG0RUWJDJH
                     LLUHVXOWVLQWKHLQYDOLGLW\XQHQIRUFHDELOLW\RUODFNRISULRULW\RIWKHOLHQRIWKH
                     ,QVXUHG0RUWJDJHRU
                     LLLFDXVHVDORVVRIWKH,QVXUHG¶V7LWOHDFTXLUHGLQVDWLVIDFWLRQRUSDUWLDO
                     VDWLVIDFWLRQRIWKH,QGHEWHGQHVV
      E $YLRODWLRQRQWKH/DQGDW'DWHRI3ROLF\RIDQHQIRUFHDEOH&RYHQDQWXQOHVVDQ
          H[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHYLRODWLRQ
      F (QIRUFHGUHPRYDORIDQ,PSURYHPHQWORFDWHGRQWKH/DQGDVDUHVXOWRIDYLRODWLRQDW
          'DWHRI3ROLF\RIDEXLOGLQJVHWEDFNOLQHVKRZQRQDSODWRIVXEGLYLVLRQUHFRUGHGRUILOHG
          LQWKH3XEOLF5HFRUGVXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKH
          YLRODWLRQRU
      G $QRWLFHRIDYLRODWLRQUHFRUGHGLQWKH3XEOLF5HFRUGVDW'DWHRI3ROLF\RIDQHQIRUFHDEOH
          &RYHQDQWUHODWLQJWRHQYLURQPHQWDOSURWHFWLRQGHVFULELQJDQ\SDUWRIWKH/DQGDQG
          UHIHUULQJWRWKDW&RYHQDQWEXWRQO\WRWKHH[WHQWRIWKHYLRODWLRQRIWKH&RYHQDQWUHIHUUHG
          WRLQWKDWQRWLFHXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHQRWLFHRI
          WKHYLRODWLRQ
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\UHDVRQRI
      D $QHQFURDFKPHQWRI
                L DQ,PSURYHPHQWORFDWHGRQWKH/DQGDW'DWHRI3ROLF\RQWRDGMRLQLQJODQGRU
                RQWRWKDWSRUWLRQRIWKH/DQGVXEMHFWWRDQHDVHPHQWRU
                LL DQ,PSURYHPHQWORFDWHGRQDGMRLQLQJODQGRQWRWKH/DQGDW'DWHRI3ROLF\
 XQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHHQFURDFKPHQWRWKHUZLVHLQVXUHG
 DJDLQVWLQ6HFWLRQVDLRUDLL
      E $ILQDOFRXUWRUGHURUMXGJPHQWUHTXLULQJWKHUHPRYDOIURPDQ\ODQGDGMRLQLQJWKH/DQGRI
 DQHQFURDFKPHQWLGHQWLILHGLQ6FKHGXOH%RU
       F 'DPDJHWRDQ,PSURYHPHQWORFDWHGRQWKH/DQGDW'DWHRI3ROLF\
                L WKDWLVORFDWHGRQRUHQFURDFKHVRQWRWKDWSRUWLRQRIWKH/DQGVXEMHFWWR
                DQHDVHPHQWH[FHSWHGLQ6FKHGXOH%ZKLFKGDPDJHUHVXOWVIURPWKHH[HUFLVHRI




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 94 of 450




                WKHULJKWWRPDLQWDLQWKHHDVHPHQWIRUWKHSXUSRVHIRUZKLFKLWZDVJUDQWHG
                RUUHVHUYHGRU
                LL UHVXOWLQJIURPWKHIXWXUHH[HUFLVHRIDULJKWWRXVHWKHVXUIDFHRIWKH/DQG IRUWKH
                      H[WUDFWLRQRUGHYHORSPHQWRIPLQHUDOVRUDQ\RWKHUVXEVXUIDFHVXEVWDQFHV
                      H[FHSWHGIURPWKHGHVFULSWLRQRIWKH/DQGRUH[FHSWHGLQ6FKHGXOH%


        7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
           FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP
           DDQ\&RYHQDQWFRQWDLQHGLQDQLQVWUXPHQWFUHDWLQJDOHDVH
           EDQ\&RYHQDQWUHODWLQJWRREOLJDWLRQVRIDQ\W\SHWRSHUIRUPPDLQWHQDQFHUHSDLU
           RUUHPHGLDWLRQRQWKH/DQG
           FH[FHSWDVSURYLGHGLQ6HFWLRQGDQ\&RYHQDQWUHODWLQJWRHQYLURQPHQWDOSURWHFWLRQRI
           DQ\NLQGRUQDWXUHLQFOXGLQJKD]DUGRXVRUWR[LFPDWWHUVFRQGLWLRQVRUVXEVWDQFHV
           GFRQWDPLQDWLRQH[SORVLRQILUHIUDFWXULQJYLEUDWLRQHDUWKTXDNHRUVXEVLGHQFHRU
           HQHJOLJHQFHE\DSHUVRQRUDQ(QWLW\H[HUFLVLQJDULJKWWRH[WUDFWRUGHYHORSPLQHUDOVRU
           RWKHUVXEVXUIDFHVXEVWDQFHV
 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
   L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV
   LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV
 
 >:LWQHVVFODXVHRSWLRQDO@
 
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                       B
         $87+25,=('6,*1$725<
 




 $/7$(QGRUVHPHQW)RUP
 5HVWULFWLRQV(QFURDFKPHQWV0LQHUDOV&XUUHQW9LRODWLRQV/RDQ3ROLF\   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 95 of 450

                                    ASSIGNMENT OF MORTGAGE
                              ALTA 10-06 (02-03-10) AND 10.1-06 (02-03-10)


 7KH $/7$  HQGRUVHPHQW LQVXUHV WKH HIIHFWLYHQHVV RI WKH DVVLJQPHQW RI WKH ,QVXUHG
 0RUWJDJHDQGWKDWWKHUHKDYHEHHQQRUHOHDVHVRUUHFRQYH\DQFHVSODFHGRIUHFRUGRWKHUWKDQDV
 VKRZQ 7KH $/7$  SURYLGHV WKH VDPH FRYHUDJH DV WKH  DQG JLYHV DGGLWLRQDO
 FRYHUDJHRYHURQO\FHUWDLQPDWWHUVRFFXUULQJDIWHUWKHRULJLQDO'DWHRI3ROLF\DQGEHIRUHWKH'DWH
 RI(QGRUVHPHQWZKLFKLVDGHILQHGWHUPZLWKLQWKHHQGRUVHPHQW
 
 7KH SROLF\ LV PRGLILHG E\ QDPLQJ WKH DVVLJQHH XQGHU WKH DVVLJQPHQW DV WKH ,QVXUHG 7KH
 HQGRUVHPHQW SURYLGHV DGGLWLRQDO DIILUPDWLYH FRYHUDJH DJDLQVW WKH LQHIIHFWLYHQHVV RI WKH
 DVVLJQPHQWDQGWKHHIIHFWRIDQ\IXOORUSDUWLDOUHOHDVHVRUUHFRQYH\DQFHVUHFRUGHGDIWHUWKH'DWH
 RI3ROLF\DQGEHIRUHWKH'DWHRI(QGRUVHPHQW,QDGGLWLRQWKH$/7$SURYLGHVFRYHUDJH
 IRU WKH PDWWHUV GHVFULEHG DERYH %RWK IRUPV RI HQGRUVHPHQW DUH FRQGLWLRQHG XSRQ WKH SURSHU
 GHOLYHU\DQGHQGRUVHPHQWRIWKHXQGHUO\LQJQRWHV




 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 96 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


        7KHQDPHRIWKH,QVXUHGDW'DWHRI(QGRUVHPHQWDQGUHIHUUHGWRLQWKLVHQGRUVHPHQWDV
           WKH³$VVLJQHH´LVDPHQGHGWRUHDG

        7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH$VVLJQHHE\UHDVRQRI

           D       7KHIDLOXUHRIWKHIROORZLQJDVVLJQPHQWWRYHVWWLWOHWRWKH,QVXUHG0RUWJDJHLQWKH
                     $VVLJQHH

           E       $Q\PRGLILFDWLRQSDUWLDORUIXOOUHFRQYH\DQFHUHOHDVHRUGLVFKDUJHRIWKHOLHQRI
                     WKH,QVXUHG0RUWJDJHUHFRUGHGRQRUSULRUWR'DWHRI(QGRUVHPHQWLQWKH3XEOLF
                     5HFRUGVRWKHUWKDQWKRVHVKRZQLQWKHSROLF\RUDSULRUHQGRUVHPHQWH[FHSW


 7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHDQGWKH&RPSDQ\ZLOOQRWSD\FRVWV
 DWWRUQH\V¶ IHHV RU H[SHQVHV E\ UHDVRQ RI DQ\ FODLP WKDW DULVHV RXW RI WKH WUDQVDFWLRQ FUHDWLQJ
 WKHDVVLJQPHQW E\ UHDVRQ RI WKH RSHUDWLRQ RI IHGHUDO EDQNUXSWF\ VWDWH LQVROYHQF\ RU VLPLODU
 FUHGLWRUV¶ULJKWVODZVWKDWLVEDVHGRQ

            WKHDVVLJQPHQWEHLQJGHHPHGDIUDXGXOHQWFRQYH\DQFHRUIUDXGXOHQWWUDQVIHURU

           WKHDVVLJQPHQWEHLQJGHHPHGDSUHIHUHQWLDOWUDQVIHU

 7KLVHQGRUVHPHQWVKDOOEHHIIHFWLYHSURYLGHGWKDWDW'DWHRI(QGRUVHPHQW  WKHQRWHRUQRWHV
 VHFXUHG E\ WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH KDYH EHHQ SURSHUO\ HQGRUVHG DQG GHOLYHUHG WR WKH
 $VVLJQHH RU   LI WKH QRWH RU QRWHV DUH WUDQVIHUDEOH UHFRUGV WKH $VVLJQHH KDV ³FRQWURO´ RI WKH
 VLQJOH DXWKRULWDWLYH FRS\ RI HDFK ³WUDQVIHUDEOH UHFRUG´ DV WKHVH WHUPV DUH GHILQHG E\ DSSOLFDEOH
 HOHFWURQLFWUDQVDFWLRQODZV

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 'DWHRI(QGRUVHPHQW                                            
 
 
 
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                   B
     $87+25,=('6,*1$725<



 $/7$(QGRUVHPHQW)RUP
 $VVLJQPHQW  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 97 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\
                                                         

        7KH QDPH RI WKH ,QVXUHG DW 'DWH RI (QGRUVHPHQW DQG UHIHUUHG WR LQ WKLV
           HQGRUVHPHQW DV WKH ³$VVLJQHH´LVDPHQGHGWRUHDG

        7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH$VVLJQHHE\UHDVRQRI

           D       7KHIDLOXUHRIWKHIROORZLQJDVVLJQPHQWWRYHVWWLWOHWRWKH,QVXUHG
                     0RUWJDJHLQWKH $VVLJQHH
           E       $Q\OLHQVIRUWD[HVRUDVVHVVPHQWVWKDWDUHGXHDQGSD\DEOHRQ'DWHRI
                     (QGRUVHPHQW H[FHSW
           F       /DFNRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHRYHUGHIHFWVOLHQVRU
                     HQFXPEUDQFHV RWKHUWKDQWKRVHVKRZQLQWKHSROLF\RUDSULRUHQGRUVHPHQW
                     H[FHSW

           G       1RWLFHVRIIHGHUDOWD[OLHQVRUQRWLFHVRISHQGLQJEDQNUXSWF\SURFHHGLQJV
                     DIIHFWLQJWKH 7LWOHDQGUHFRUGHGVXEVHTXHQWWR'DWHRI3ROLF\LQWKH3XEOLF
                     5HFRUGVDQGRQRUSULRUWR 'DWHRI(QGRUVHPHQWH[FHSW
           H       $Q\PRGLILFDWLRQSDUWLDORUIXOOUHFRQYH\DQFHUHOHDVHRUGLVFKDUJHRIWKH
                     OLHQRIWKH ,QVXUHG0RUWJDJHUHFRUGHGRQRUSULRUWR'DWHRI(QGRUVHPHQWLQ
                     WKH3XEOLF5HFRUGV RWKHUWKDQWKRVHVKRZQLQWKHSROLF\RUDSULRU
                     HQGRUVHPHQWH[FHSW
 7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHDQGWKH&RPSDQ\ZLOOQRWSD\FRVWV
 DWWRUQH\V¶ IHHV RU H[SHQVHV E\ UHDVRQ RI DQ\ FODLP WKDW DULVHV RXW RI WKH WUDQVDFWLRQ FUHDWLQJ
 WKH DVVLJQPHQW E\ UHDVRQ RI WKH RSHUDWLRQ RI IHGHUDO EDQNUXSWF\ VWDWH LQVROYHQF\ RU VLPLODU
 FUHGLWRUV¶ULJKWVODZVWKDWLVEDVHG RQ

            WKHDVVLJQPHQWEHLQJGHHPHGDIUDXGXOHQWFRQYH\DQFHRUIUDXGXOHQWWUDQVIHURU

           WKHDVVLJQPHQWEHLQJGHHPHGDSUHIHUHQWLDOWUDQVIHU


 7KLVHQGRUVHPHQWVKDOOEHHIIHFWLYHSURYLGHGWKDWDW'DWHRI(QGRUVHPHQW  WKHQRWHRUQRWHV
 VHFXUHGE\ WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH KDYH EHHQ SURSHUO\ HQGRUVHG DQG GHOLYHUHG WR WKH
 $VVLJQHHRU  LIWKH QRWH RUQRWHV DUH WUDQVIHUDEOHUHFRUGV WKH $VVLJQHH KDV ³FRQWURO´RI WKH
 VLQJOH DXWKRULWDWLYH FRS\ RI HDFK ³WUDQVIHUDEOHUHFRUG´DVWKHVHWHUPVDUHGHILQHGE\DSSOLFDEOH
 HOHFWURQLFWUDQVDFWLRQODZV

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW L 
 PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU HQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU
  LY  LQFUHDVH WKH $PRXQW RI ,QVXUDQFH 7R WKH H[WHQW D SURYLVLRQ RI WKH SROLF\ RU D SUHYLRXV
 HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV HQGRUVHPHQW WKLV
 HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQWLVVXEMHFWWRDOORIWKHWHUPVDQGSURYLVLRQV
 RIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 'DWHRI(QGRUVHPHQW                         
 >:LWQHVVFODXVHRSWLRQDO@
 
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 98 of 450

 %<B             B
     $87+25,=('6,*1$725<
 


 $/7$(QGRUVHPHQW)RUP
 $VVLJQPHQWDQG'DWH'RZQ  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
  Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 99 of 450


                                      MORTGAGE MODIFICATION
                                 ALTA 11-06 (6-07-06) & 11.1-06 (10-22-09)

 7KHVHHQGRUVHPHQWVZHUHFUHDWHGWRLQVXUHOHQGHUVWKDWWKHPRGLILFDWLRQRIWKH,QVXUHG0RUWJDJH
 HYLGHQFHG E\ WKH GRFXPHQW UHIHUUHG WR ZLWKLQ WKH HQGRUVHPHQW GRHV QRW LPSDLU WKH YDOLGLW\
 HQIRUFHDELOLW\ RU SULRULW\ RI WKH ,QVXUHG 0RUWJDJH DV RI WKH 'DWH RI (QGRUVHPHQW ZKLFK LV D
 GHILQHGWHUPZLWKLQWKHHQGRUVHPHQWV,QDGGLWLRQWKHLQVXUHVDJDLQVWORVVEDVHGXSRQD
 VSHFLILFPDWWHUQRWEHLQJVXERUGLQDWHWRWKHOLHQRIWKH,QVXUHG0RUWJDJH

 
 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 100 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

        7KH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH XSRQ WKH 7LWOH DW
           'DWH RI (QGRUVHPHQW DV D UHVXOW RI WKH DJUHHPHQW GDWHG  UHFRUGHG           
            0RGLILFDWLRQ DQG

        7KH ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DW 'DWH RI (QGRUVHPHQW RYHU
           GHIHFWVLQRUOLHQVRUHQFXPEUDQFHVRQWKH7LWOHH[FHSWIRUWKRVHVKRZQLQWKH SROLF\RU
           DQ\SULRUHQGRUVHPHQWDQGH[FHSW $''(;&(37,216+(5(


 7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHDQGWKH&RPSDQ\ZLOOQRWSD\FRVWV
 DWWRUQH\V IHHVRUH[SHQVHVE\UHDVRQRIDQ\FODLPWKDWDULVHVRXWRIWKHWUDQVDFWLRQFUHDWLQJWKH
 0RGLILFDWLRQ E\ UHDVRQ RI WKH RSHUDWLRQ RI IHGHUDO EDQNUXSWF\ VWDWH LQVROYHQF\ RU VLPLODU
 FUHGLWRUV ULJKWVODZVWKDWLVEDVHGRQ

        WKH0RGLILFDWLRQEHLQJGHHPHGDIUDXGXOHQWFRQYH\DQFHRUIUDXGXOHQWWUDQVIHURU

        WKH 0RGLILFDWLRQ EHLQJ GHHPHG D SUHIHUHQWLDO WUDQVIHU H[FHSWZKHUH WKH SUHIHUHQWLDO
           WUDQVIHUUHVXOWVIURPWKHIDLOXUH

           D       WRWLPHO\UHFRUGWKHLQVWUXPHQWRIWUDQVIHURU

           E       RIVXFKUHFRUGDWLRQWRLPSDUWQRWLFHWRDSXUFKDVHUIRUYDOXHRUWRDMXGJPHQWRU
                     OLHQFUHGLWRU

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 'DWHRI(QGRUVHPHQW                                 

 >:LWQHVVFODXVHRSWLRQDO@
 
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<


 $/7$(QGRUVHPHQW)RUP
 0RUWJDJH0RGLILFDWLRQ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 101 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

        7KH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH XSRQ WKH 7LWOH DW
           'DWHRI(QGRUVHPHQWDVDUHVXOWRIWKHDJUHHPHQWGDWHG              BUHFRUGHG       B
            0RGLILFDWLRQ DQG

        7KH ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DW 'DWH RI (QGRUVHPHQW RYHU
           GHIHFWVLQRUOLHQVRUHQFXPEUDQFHVRQWKH7LWOHH[FHSWIRUWKRVHVKRZQLQWKH SROLF\RU
           DQ\SULRUHQGRUVHPHQWDQGH[FHSW $''(;&(37,216+(5(

        7KHIROORZLQJPDWWHUVQRWEHLQJVXERUGLQDWHWRWKHOLHQRIWKH,QVXUHG0RUWJDJH
           $''68%25',1$7(0$77(56+(5(

          7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHDQGWKH&RPSDQ\ZLOOQRWSD\
 FRVWV DWWRUQH\V  IHHV RU H[SHQVHV E\ UHDVRQ RI DQ\ FODLP WKDW DULVHV RXW RI WKH WUDQVDFWLRQ
 FUHDWLQJ WKH 0RGLILFDWLRQ E\ UHDVRQ RI WKH RSHUDWLRQ RI IHGHUDO EDQNUXSWF\ VWDWH LQVROYHQF\ RU
 VLPLODUFUHGLWRUV ULJKWVODZVWKDWLVEDVHGRQ

        WKH0RGLILFDWLRQEHLQJGHHPHGDIUDXGXOHQWFRQYH\DQFHRUIUDXGXOHQWWUDQVIHURU

        WKH 0RGLILFDWLRQ EHLQJ GHHPHG D SUHIHUHQWLDO WUDQVIHU H[FHSWZKHUH WKH SUHIHUHQWLDO
           WUDQVIHUUHVXOWVIURPWKHIDLOXUH

           D       WRWLPHO\UHFRUGWKHLQVWUXPHQWRIWUDQVIHURU

           E       RIVXFKUHFRUGDWLRQWRLPSDUWQRWLFHWRDSXUFKDVHUIRUYDOXHRUWRDMXGJPHQWRU
                     OLHQFUHGLWRU

           7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 'DWHRI(QGRUVHPHQW                                    B


 >:LWQHVVFODXVHRSWLRQDO@

 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                           B                 


 $/7$(QGRUVHPHQW)RUP
 0RUWJDJH0RGLILFDWLRQZLWK6XERUGLQDWLRQ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
    Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 102 of 450

                                     AGGREGATION (TIE-IN)
                            ALTA 12-06 (04-02-13) and 12.1-06 (04-12-13)


    0RUWJDJHVFRYHULQJPDQ\SDUFHOVLQGLIIHUHQWUHFRUGLQJGLVWULFWVRUMXULVGLFWLRQVPD\HDFKEH
    UHFRUGHGIRUWKHIXOODPRXQWRIWKHVHFXUHGLQGHEWHGQHVVRUWKHDOORFDWHGFROODWHUDOYDOXHRIHDFK
    VLWHRUDFRPELQDWLRQRIIXOODQGDOORFDWHGYDOXHV
    
    7KHDOORFDWHGDPRXQWLVRIWHQXVHGLQVWDWHVZKLFKLPSRVHDPRUWJDJHWD[,QDQ\FDVHWKH
    OHQGHUYLHZVWKHWUDQVDFWLRQDVRQHGHEWDQGZDQWVLQVXUDQFHFRYHUDJHIRUWKHWRWDODPRXQWRI
    WKHVHFXUHGLQGHEWHGQHVV,QVWHDGRIFRPELQLQJDOORIWKHSDUFHOVLQWRRQHODUJHORDQSROLF\WKH
    DJJUHJDWLRQHQGRUVHPHQWDOORZVDQLQVXUHUWRLVVXHDQXPEHURISROLFLHVIRUOHVVHUDPRXQWVEXW
    WRWLHWKHSROLFLHVWRJHWKHUVRWKDWWKH,QVXUHGFDQDJJUHJDWHWKHFRYHUDJHDQGWDNHDGYDQWDJHRI
    DQ\LQFUHDVHVLQWKHYDOXHRIDSDUWLFXODUSDUFHOVKRXOGWKHUHEHDORVV)RUPFDQEHXVHG
    IRUDJJUHJDWLQJSROLFLHVRQVLWHVDOOORFDWHGLQDVLQJOHVWDWHRUVLWHVORFDWHGLQPXOWLSOHVWDWHV
    QRQHRIZKLFKKDYHVWDWHVWDWXWRU\OLPLWDWLRQVRQWKHDPRXQWZKLFKFDQEHLQVXUHG)RUP
    LVLQWHQGHGWREHXVHGIRUDJJUHJDWLQJSROLFLHVLQPXOWLSOHVWDWHVRQHRUPRUHRIZKLFKKDYH
    VWDWHVWDWXWRU\OLPLWDWLRQVRQWKHDPRXQWZKLFKFDQEHLQVXUHG
    
    7KLVHQGRUVHPHQWFKDQJHVWKHSURYLVLRQVRI&RQGLWLRQV D L RIWKH$/7$/RDQ3ROLF\VRWKDW
    WKH$PRXQWRI,QVXUDQFHDYDLODEOHWRFRYHUDORVVLVWKHDJJUHJDWHRIWKH$PRXQWRI,QVXUDQFH
    DYDLODEOHXQGHUWKHSROLF\WRZKLFKWKLVHQGRUVHPHQWLVDWWDFKHGSOXVWKH$PRXQWVRI,QVXUDQFH
    DYDLODEOHXQGHUWKHRWKHUSROLFLHVLGHQWLILHGLQWKLVHQGRUVHPHQW(IIHFWLYH$SULO)RUP
    ZDVPRGLILHGE\DGGLQJQHZSDUDJUDSKVZKLFKFKDQJHWKHSURYLVLRQVRI6HFWLRQV D L  D 
     E RIWKH&RQGLWLRQVRIWKH$/7$/RDQ3ROLF\1HZ)RUPDOVRFRQWDLQVWKHQHZ
    SDUDJUDSKV7KHVHQHZSDUDJUDSKVFODULI\WKHHIIHFWRIWKHHQGRUVHPHQWRQWKHRSWLRQVRIWKH
    &RPSDQ\XQGHUWKHSROLF\LQWKHHYHQWRIDFODLPDQGWKHH[WHQWRIWKH&RPSDQ\¶VOLDELOLW\

    
    




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 103 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB             
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\



       7KHIROORZLQJSROLFLHVDUHLVVXHGLQFRQMXQFWLRQZLWKRQHDQRWKHU
                     32/,&<180%(5                   67$7(                      $028172),1685$1&(
                                                                           
                                                                           
                                                                           


       7KHDPRXQWRILQVXUDQFHDYDLODEOHWRFRYHUWKH&RPSDQ\¶VOLDELOLW\IRUORVVRUGDPDJH
          XQGHUWKLVSROLF\DWWKHWLPHRISD\PHQWRIORVVVKDOOEHWKH$JJUHJDWH$PRXQWRI
          ,QVXUDQFHGHILQHGLQ6HFWLRQRIWKLVHQGRUVHPHQW

       6XEMHFWWRWKHOLPLWVLQ6HFWLRQRIWKLVHQGRUVHPHQWWKH$JJUHJDWH$PRXQWRI,QVXUDQFH
          XQGHUWKHVHSROLFLHVLV                             
       6HFWLRQ D L RIWKH&RQGLWLRQVRIWKLVSROLF\LVDPHQGHGWRUHDG
                     7. OPTIONS TO PAY OR OTHERWISE SETTLE CLAIMS; TERMINATION OF
                     LIABILITY
                     ,QFDVHRIDFODLPXQGHUWKLVSROLF\WKH&RPSDQ\VKDOOKDYHWKHIROORZLQJ
                     DGGLWLRQDORSWLRQV
                         D  WRSD\RUWHQGHUSD\PHQWRIWKHOHVVHURIWKHYDOXHRI WKH7LWOHDVLQVXUHG
                             RUWKH$JJUHJDWH$PRXQWRI,QVXUDQFHDSSOLFDEOHXQGHUWKLVSROLF\DWWKH
                             GDWHWKHFODLPZDVPDGHE\WKH,QVXUHG&ODLPDQWRUWRSXUFKDVHWKH
                             ,QGHEWHGQHVV
                               L       WRSD\RUWHQGHUSD\PHQWRIWKHOHVVHURIWKHYDOXHRIWKH7LWOHDV
                                        LQVXUHGDWWKHGDWHWKHFODLPZDVPDGHE\WKH,QVXUHG&ODLPDQW
                                        RUWKH$JJUHJDWH$PRXQWRI,QVXUDQFHDSSOLFDEOHXQGHUWKLV
                                        SROLF\WRJHWKHUZLWKDQ\FRVWDWWRUQH\V¶IHHVDQGFRVWVDQG
                                        H[SHQVHVLQFXUUHGE\WKH,QVXUHG&ODLPDQWWKDWZHUHDXWKRUL]HG
                                        E\WKH&RPSDQ\XSWRWKHWLPHRISD\PHQWRUWHQGHURISD\PHQW
                                        DQGWKDWWKH&RPSDQ\LVREOLJDWHGWRSD\RU
       6HFWLRQ D DQG E RIWKH&RQGLWLRQVRIWKLVSROLF\DUHDPHQGHGWRUHDG
                     8. DETERMINATION AND EXTENT OF LIABILITY

                     7KLV SROLF\ LV D FRQWUDFW RI LQGHPQLW\ DJDLQVW DFWXDO PRQHWDU\ ORVV RU
                     GDPDJHVXVWDLQHGRULQFXUUHGE\WKH,QVXUHG&ODLPDQWZKRKDVVXIIHUHG
                     ORVVRUGDPDJHE\UHDVRQRIPDWWHUVLQVXUHGDJDLQVWE\WKLVSROLF\

                          D 7KHH[WHQWRIOLDELOLW\RIWKH&RPSDQ\IRUORVVRUGDPDJHXQGHU
                             WKLVSROLF\VKDOOQRWH[FHHGWKHOHDVWRI




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 104 of 450




                                L  WKH$JJUHJDWH$PRXQWRI,QVXUDQFH
                                LL  WKH,QGHEWHGQHVV
                                LLL  WKHGLIIHUHQFHEHWZHHQWKHYDOXHRIWKH7LWOHDVLQVXUHGDQG
                                      WKHYDOXHRIWKH7LWOHVXEMHFWWRWKHULVNLQVXUHGDJDLQVWE\
                                      WKLVSROLF\RU
                                LY  LIDJRYHUQPHQWDJHQF\RULQVWUXPHQWDOLW\LVWKH,QVXUHG
                                     &ODLPDQWWKHDPRXQWLWSDLGLQWKHDFTXLVLWLRQRIWKH7LWOHRU
                                     WKH,QVXUHG0RUWJDJHLQVDWLVIDFWLRQRILWVLQVXUDQFHFRQWUDFW
                                     RUJXDUDQW\
                           E  ,IWKH&RPSDQ\SXUVXHVLWVULJKWVXQGHU6HFWLRQRIWKHVH
                               &RQGLWLRQVDQGLVXQVXFFHVVIXOLQHVWDEOLVKLQJWKH7LWOHRUWKH
                               OLHQRIWKH,QVXUHG0RUWJDJHDVLQVXUHGWKH,QVXUHG&ODLPDQW
                               VKDOOKDYHWKHULJKWWRKDYHWKHORVVRUGDPDJHGHWHUPLQHGHLWKHU
                               DVRIWKHGDWHWKHFODLPZDVPDGHE\WKH,QVXUHG&ODLPDQWRUDV
                               WKHGDWHLWLVVHWWOHGDQGSDLG
       6HFWLRQ RIWKH&RQGLWLRQVRIWKLVSROLF\LVDPHQGHGWRUHDG
                     10. REDUCTION OF INSURANCE; REDUCTION OR TERMINATION OF
                     LIABILITY
                           D  $OOSD\PHQWVXQGHUWKLVSROLF\H[FHSWSD\PHQWVPDGHIRUFRVWV
                               DWWRUQH\V¶IHHVDQGH[SHQVHVVKDOOUHGXFHWKH$JJUHJDWH
                               $PRXQWRI,QVXUDQFHE\WKHDPRXQWRIWKHSD\PHQW
                           E +RZHYHUDQ\SD\PHQWVPDGHSULRUWRWKHDFTXLVLWLRQRI7LWOHDV
                              SURYLGHGLQ6HFWLRQRIWKHVH&RQGLWLRQVVKDOOQRWUHGXFHWKH
                              $JJUHJDWH$PRXQWRI,QVXUDQFHDIIRUGHGXQGHUWKLV
                              HQGRUVHPHQWH[FHSWWRWKHH[WHQWWKDWWKHSD\PHQWVUHGXFHWKH
                              ,QGHEWHGQHVV
                           F 7KHYROXQWDU\VDWLVIDFWLRQRUUHOHDVHRIWKH,QVXUHG0RUWJDJHVKDOO
                               WHUPLQDWHDOOOLDELOLW\RIWKH&RPSDQ\XQGHUWKLVSROLF\H[FHSWDV
                               SURYLGHGLQ6HFWLRQRIWKHVH&RQGLWLRQVEXWLWZLOOQRWUHGXFHWKH
                               $JJUHJDWH$PRXQWRI,QVXUDQFHIRUWKHRWKHUSROLFLHVLGHQWLILHGLQ6HFWLRQ
                               RIWKLVHQGRUVHPHQW



            7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\ ([FHSWDVLWH[SUHVVO\VWDWHVLWGRHV
 QRW L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRU HQGRUVHPHQWV
   LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH 7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV
 
 >:LWQHVVFODXVHRSWLRQDO@ 
 
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                      B
         $87+25,=('6,*1$725<
 
 
 
 $/7$(QGRUVHPHQW)RUP
 $JJUHJDWLRQ/RDQ  UHY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ
© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 105 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB             
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\




      7KHIROORZLQJSROLFLHVDUHLVVXHGLQFRQMXQFWLRQZLWKRQHDQRWKHU
                       32/,&<180%(5                 67$7(                      $028172),1685$1&(
                                                                           
                                                                           
                                                                           


       7KHDPRXQWRILQVXUDQFHDYDLODEOHWRFRYHUWKH&RPSDQ\¶VOLDELOLW\IRUORVVRUGDPDJH
          XQGHUWKLVSROLF\DWWKHWLPHRISD\PHQWRIORVVVKDOOEHWKH$JJUHJDWH$PRXQWRI
          ,QVXUDQFHGHILQHGLQ6HFWLRQRIWKLVHQGRUVHPHQW

       7KH$JJUHJDWH$PRXQWRI,QVXUDQFHXQGHUWKLVSROLF\LVHLWKHU

          DRU
          E ,I WKH /DQG LV ORFDWHG LQ RQH RI WKH VWDWHV LGHQWLILHG LQ WKLV VXEVHFWLRQ WKHQ WKH
              $JJUHJDWH$PRXQWRI,QVXUDQFHLVUHVWULFWHGWRWKHDPRXQWVKRZQEHORZ
                       67$7(                           $**5(*$7($028172),1685$1&(
                                                       
                                                       


       6HFWLRQ D L RIWKH&RQGLWLRQVRIWKLVSROLF\LVDPHQGHGWRUHDG
                       7. OPTIONS TO PAY OR OTHERWISE SETTLE CLAIMS; TERMINATION OF
                       LIABILITY
                       ,QFDVHRIDFODLPXQGHUWKLVSROLF\WKH&RPSDQ\VKDOOKDYHWKHIROORZLQJ
                       DGGLWLRQDORSWLRQV
                                 D      WRSD\RUWHQGHUSD\PHQWRIWKHOHVVHURIWKHYDOXHRI WKH7LWOH
                                DVLQVXUHGRUWKH$JJUHJDWH$PRXQWRI,QVXUDQFHDSSOLFDEOHXQGHUWKLV
                                SROLF\DWWKHGDWHWKHFODLPZDVPDGHE\WKH,QVXUHG&ODLPDQWRUWR
                                SXUFKDVHWKH,QGHEWHGQHVV
                                      L 7RSD\RUWHQGHUSD\PHQWRIWKHOHVVHURIWKHYDOXHRIWKH7LWOHDV
                                     LQVXUHGDWWKHGDWHWKHFODLPZDVPDGHE\WKH,QVXUHG&ODLPDQWRU
                                     WKH$JJUHJDWH$PRXQWRI,QVXUDQFHDSSOLFDEOHXQGHUWKLVSROLF\
                                     WRJHWKHUZLWKDQ\FRVWDWWRUQH\V¶IHHVDQGFRVWVDQGH[SHQVHV
                                     LQFXUUHGE\WKH,QVXUHG&ODLPDQWWKDWZHUHDXWKRUL]HGE\WKH
                                     &RPSDQ\XSWRWKHWLPHRISD\PHQWRUWHQGHURISD\PHQWDQGWKDW
                                     WKH&RPSDQ\LVREOLJDWHGWRSD\RU




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 106 of 450




       6HFWLRQ D DQG E RIWKH&RQGLWLRQVRIWKLVSROLF\DUHDPHQGHGWRUHDG
                     8. DETERMINATION AND EXTENT OF LIABILITY

                     7KLV SROLF\ LV D FRQWUDFW RI LQGHPQLW\ DJDLQVW DFWXDO PRQHWDU\ ORVV RU
                     GDPDJHVXVWDLQHGRULQFXUUHGE\WKH,QVXUHG&ODLPDQWZKRKDVVXIIHUHG
                     ORVVRUGDPDJHE\UHDVRQRIPDWWHUVLQVXUHGDJDLQVWE\WKLVSROLF\
                          D 7KHH[WHQWRIOLDELOLW\RIWKH&RPSDQ\IRUORVVRUGDPDJHXQGHU
                              WKLVSROLF\VKDOOQRWH[FHHGWKHOHDVWRI
                               L  WKH$JJUHJDWH$PRXQWRI,QVXUDQFHIRUWKH6WDWHZKHUHWKH
                                   /DQGLVORFDWHG
                               LL  WKH,QGHEWHGQHVV
                               LLL  WKHGLIIHUHQFHEHWZHHQWKHYDOXHRIWKH7LWOHDVLQVXUHGDQG
                                     WKHYDOXHRIWKH7LWOHVXEMHFWWRWKHULVNLQVXUHGDJDLQVWE\
                                     WKLVSROLF\RU
                               LY  LIDJRYHUQPHQWDJHQF\RULQVWUXPHQWDOLW\LVWKH,QVXUHG
                                    &ODLPDQWWKHDPRXQWLWSDLGLQWKHDFTXLVLWLRQRIWKH7LWOHRU
                                    WKH,QVXUHG0RUWJDJHLQVDWLVIDFWLRQRILWVLQVXUDQFHFRQWUDFW
                                    RUJXDUDQW\
                          E  ,IWKH&RPSDQ\SXUVXHVLWVULJKWVXQGHU6HFWLRQRIWKHVH
                              &RQGLWLRQVDQGLVXQVXFFHVVIXOLQHVWDEOLVKLQJWKH7LWOHRUWKH
                              OLHQRIWKH,QVXUHG0RUWJDJHDVLQVXUHGWKH,QVXUHG&ODLPDQW
                              VKDOOKDYHWKHULJKWWRKDYHWKHORVVRUGDPDJHGHWHUPLQHGHLWKHU
                              DVRIWKHGDWHWKHFODLPZDVPDGHE\WKH,QVXUHG&ODLPDQWRUDV
                              WKHGDWHLWLVVHWWOHGDQGSDLG
            6HFWLRQRIWKH&RQGLWLRQVRIWKLVSROLF\LVDPHQGHGWRUHDG
                     10. REDUCTION OF INSURANCE; REDUCTION OR TERMINATION OF
                     LIABILITY
                          D  $OOSD\PHQWVXQGHUWKLVSROLF\H[FHSWSD\PHQWVPDGHIRUFRVWV
                              DWWRUQH\V¶IHHVDQGH[SHQVHVVKDOOUHGXFHWKHDSSOLFDEOH
                              $JJUHJDWH$PRXQWRI,QVXUDQFHE\WKHDPRXQWRIWKHSD\PHQW
                          E  ,IWKLVSROLF\LQVXUHVWKH7LWOHWR/DQGORFDWHGLQDVWDWHLGHQWLILHG
                              LQ6HFWLRQERIWKLVHQGRUVHPHQW
                               L  DOOSD\PHQWVXQGHUWKLVSROLF\H[FHSWSD\PHQWVPDGHIRU
                                   FRVWVDWWRUQH\V¶IHHVDQGH[SHQVHVVKDOOUHGXFHWKH
                                   $JJUHJDWH$PRXQWRI,QVXUDQFH E\WKHDPRXQWRIWKH
                                   SD\PHQWEXW
                               LL  DSD\PHQWPDGHIRUORVVRUGDPDJHRQ/DQGLQVXUHGLQRQH
                                    RIWKHSROLFLHVLGHQWLILHGLQ6HFWLRQRQ/DQGORFDWHGRXWVLGH
                                    WKLVVWDWHVKDOOQRWUHGXFHWKH$JJUHJDWH$PRXQWRI
                                    ,QVXUDQFHLQ6HFWLRQERIWKLVHQGRUVHPHQWXQWLOWKH
                                    $JJUHJDWH$PRXQWRI,QVXUDQFHLQ6HFWLRQDLVUHGXFHG
                                    EHORZWKH $JJUHJDWH$PRXQWRI,QVXUDQFHLQ6HFWLRQE
                          F  +RZHYHUDQ\SD\PHQWVPDGHSULRUWRWKHDFTXLVLWLRQRI7LWOHDV
                              SURYLGHGLQ6HFWLRQRIWKHVH&RQGLWLRQVVKDOOQRWUHGXFHWKH
                              $JJUHJDWH$PRXQWRI,QVXUDQFHDIIRUGHGXQGHUWKLV
                              HQGRUVHPHQWH[FHSWWRWKHH[WHQWWKDWWKHSD\PHQWVUHGXFHWKH
                              ,QGHEWHGQHVV
                          G 7KHYROXQWDU\VDWLVIDFWLRQRUUHOHDVHRIWKH,QVXUHG0RUWJDJHVKDOO
                             WHUPLQDWHDOOOLDELOLW\RIWKH&RPSDQ\XQGHUWKLVSROLF\H[FHSWDV
© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 107 of 450




                               SURYLGHGLQ6HFWLRQRIWKHVH&RQGLWLRQVEXWLWZLOOQRWUHGXFHWKH
                               $JJUHJDWH$PRXQWRI,QVXUDQFHIRUWKHRWKHUSROLFLHVLGHQWLILHGLQ6HFWLRQ
                               RIWKLVHQGRUVHPHQW

 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
 PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRI
 WKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@ 
 
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 $JJUHJDWLRQ6WDWH/LPLWV/RDQ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 108 of 450


 
                            LEASEHOLD-OWNER’S AND LEASEHOLD-LOAN
                              ALTA 13-06 (04-02-12) AND 13.1-06 (04-02-12)


 7KH $/7$ (QGRUVHPHQW )RUPV  DQG  ZHUH FUHDWHG WR EH DWWDFKHG WR WKH $/7$

 2ZQHU¶V 3ROLF\ DQG $/7$ /RDQ 3ROLF\ UHVSHFWLYHO\ 7KH\ ZHUH UHYLVHG $SULO   7KH\ DUH

 LQWHQGHGWREHXVHGHLWKHUZLWKSROLFLHVFRYHULQJRQO\ /HDVHKROG (VWDWHVRUIRUWKRVHWKDWLQVXUH

 ERWK/HDVHKROG(VWDWHVDQGWKHRZQHUVKLSRILPSURYHPHQWVORFDWHGRQWKHP


 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 109 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


  $VXVHGLQWKLVHQGRUVHPHQWWKHIROORZLQJWHUPVVKDOOPHDQ

      D (YLFWHGRU(YLFWLRQ D WKHODZIXOGHSULYDWLRQLQZKROHRULQSDUWRIWKHULJKWRI
          SRVVHVVLRQLQVXUHGE\WKLVSROLF\FRQWUDU\WRWKHWHUPVRIWKH/HDVHRU E WKHODZIXO
          SUHYHQWLRQRIWKHXVHRIWKH/DQGRUWKH7HQDQW/HDVHKROG,PSURYHPHQWVIRUWKH
          SXUSRVHVSHUPLWWHGE\WKH/HDVHLQHLWKHUFDVHDVDUHVXOWRIDPDWWHUFRYHUHGE\WKLV
          SROLF\
      E /HDVHWKHOHDVHGHVFULEHGLQ6FKHGXOH$
      F /HDVHKROG(VWDWHWKHULJKWRISRVVHVVLRQJUDQWHGLQWKH/HDVHIRUWKH/HDVH7HUP
      G /HDVH7HUPWKHGXUDWLRQRIWKH/HDVHKROG(VWDWHDVVHWIRUWKLQWKH/HDVHLQFOXGLQJ
          DQ\UHQHZDORUH[WHQGHGWHUPLIDYDOLGRSWLRQWRUHQHZRUH[WHQGLVFRQWDLQHGLQWKH
          /HDVH
      H 3HUVRQDO3URSHUW\ SURSHUW\LQZKLFKDQGWRWKHH[WHQWWKH,QVXUHGKDVULJKWVORFDWHG
          RQRUDIIL[HGWRWKH/DQGRQRUDIWHU'DWHRI3ROLF\WKDWE\ODZGRHVQRWFRQVWLWXWHUHDO
          SURSHUW\EHFDXVH L RILWVFKDUDFWHUDQGPDQQHURIDWWDFKPHQWWRWKH/DQGDQG LL WKH
          SURSHUW\FDQEHVHYHUHGIURPWKH/DQGZLWKRXWFDXVLQJPDWHULDOGDPDJHWRLWRUWRWKH
          /DQG
      I 5HPDLQLQJ/HDVH7HUPWKHSRUWLRQRIWKH/HDVH7HUPUHPDLQLQJDIWHUWKH,QVXUHGKDV
          EHHQ(YLFWHG
      J 7HQDQW/HDVHKROG,PSURYHPHQWV7KRVHLPSURYHPHQWVLQZKLFKDQGWRWKHH[WHQWWKH
          ,QVXUHGKDVULJKWVLQFOXGLQJODQGVFDSLQJUHTXLUHGRUSHUPLWWHGWREHEXLOWRQWKH/DQGE\
          WKH/HDVHWKDWKDYHEHHQEXLOWDWWKH,QVXUHG VH[SHQVHRULQZKLFKWKH,QVXUHGKDVDQ
          LQWHUHVWJUHDWHUWKDQWKHULJKWWRSRVVHVVLRQGXULQJWKH/HDVH7HUP

  9DOXDWLRQRI(VWDWHRU,QWHUHVW,QVXUHG

 ,ILQFRPSXWLQJORVVRUGDPDJHLWEHFRPHVQHFHVVDU\WRYDOXHWKH7LWOHRUDQ\SRUWLRQRILWDVWKH
 UHVXOWRIDQ(YLFWLRQRIWKH,QVXUHGWKHQDVWRWKDWSRUWLRQRIWKH/DQGIURPZKLFKWKH,QVXUHGLV
 (YLFWHGWKDWYDOXHVKDOOFRQVLVWRIWKHYDOXHIRUWKH5HPDLQLQJ/HDVH7HUPRIWKH/HDVHKROG
 (VWDWHDQGDQ\7HQDQW/HDVHKROG,PSURYHPHQWVH[LVWLQJRQWKHGDWHRIWKH(YLFWLRQ 7KH
 ,QVXUHG&ODLPDQWVKDOOKDYHWKHULJKWWRKDYHWKH/HDVHKROG(VWDWHDQGWKH7HQDQW/HDVHKROG
 ,PSURYHPHQWVDIIHFWHGE\DGHIHFWLQVXUHGDJDLQVWE\WKHSROLF\YDOXHGHLWKHUDVDZKROHRU
 VHSDUDWHO\ ,QHLWKHUHYHQWWKLVGHWHUPLQDWLRQRIYDOXHVKDOOWDNHLQWRDFFRXQWUHQWQRORQJHU
 UHTXLUHGWREHSDLGIRUWKH5HPDLQLQJ/HDVH7HUP

  $GGLWLRQDOLWHPVRIORVVFRYHUHGE\WKLVHQGRUVHPHQW

 ,IWKH,QVXUHGLV(YLFWHGWKHIROORZLQJLWHPVRIORVVLIDSSOLFDEOHWRWKDWSRUWLRQRIWKH/DQGIURP
 ZKLFKWKH,QVXUHGLV(YLFWHGVKDOOEHLQFOXGHGZLWKRXWGXSOLFDWLRQLQFRPSXWLQJORVVRUGDPDJH
 LQFXUUHGE\WKH,QVXUHGEXWQRWWRWKHH[WHQWWKDWWKHVDPHDUHLQFOXGHGLQWKHYDOXDWLRQRIWKH
 7LWOHGHWHUPLQHGSXUVXDQWWR6HFWLRQRIWKLVHQGRUVHPHQWDQ\RWKHUHQGRUVHPHQWWRWKHSROLF\
 RU6HFWLRQ D LL RIWKH&RQGLWLRQV

      D 7KHUHDVRQDEOHFRVWRI L UHPRYLQJDQGUHORFDWLQJDQ\3HUVRQDO3URSHUW\WKDWWKH
          ,QVXUHGKDVWKHULJKWWRUHPRYHDQGUHORFDWHVLWXDWHGRQWKH/DQGDWWKHWLPHRI
          (YLFWLRQ LL WUDQVSRUWDWLRQRIWKDW3HUVRQDO3URSHUW\IRUWKHLQLWLDORQHKXQGUHGPLOHV
          LQFXUUHGLQFRQQHFWLRQZLWKWKHUHORFDWLRQ LLL UHSDLULQJWKH3HUVRQDO3URSHUW\GDPDJHG
          E\UHDVRQRI WKHUHPRYDODQGUHORFDWLRQDQG LY UHVWRULQJWKH /DQG WRWKHH[WHQW
          GDPDJHGDVDUHVXOWRIWKHUHPRYDODQGUHORFDWLRQRIWKH3HUVRQDO3URSHUW\DQGUHTXLUHG
          RIWKH,QVXUHGVROHO\EHFDXVHRIWKH(YLFWLRQ


© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 110 of 450




      E 5HQWRUGDPDJHVIRUXVHDQGRFFXSDQF\RIWKH/DQGSULRUWRWKH(YLFWLRQWKDWWKH,QVXUHG
          DVRZQHURIWKH/HDVHKROG(VWDWHPD\EHREOLJDWHGWRSD\WRDQ\SHUVRQKDYLQJ
          SDUDPRXQWWLWOHWRWKDWRIWKHOHVVRULQWKH/HDVH

      F 7KHDPRXQWRIUHQWWKDWE\WKHWHUPVRIWKH/HDVHWKH,QVXUHGPXVWFRQWLQXHWRSD\WR
          WKHOHVVRUDIWHU(YLFWLRQZLWKUHVSHFWWRWKHSRUWLRQRIWKH/HDVHKROG(VWDWHDQG7HQDQW
          /HDVHKROG,PSURYHPHQWVIURPZKLFKWKH,QVXUHGKDVEHHQ(YLFWHG

      G 7KHIDLUPDUNHWYDOXHDWWKHWLPHRIWKH(YLFWLRQRIWKHHVWDWHRULQWHUHVWRIWKH,QVXUHGLQ
          DQ\OHDVHRUVXEOHDVHSHUPLWWHGE\WKH/HDVHDQGPDGHE\,QVXUHGDVOHVVRURIDOORU
          SDUWRIWKH/HDVHKROG(VWDWHRUWKH7HQDQW/HDVHKROG,PSURYHPHQWV

      H 'DPDJHVFDXVHGE\WKH(YLFWLRQWKDWWKH,QVXUHGLVREOLJDWHGWRSD\WROHVVHHVRU
          VXEOHVVHHVRQDFFRXQWRIWKHEUHDFKRIDQ\OHDVHRUVXEOHDVHSHUPLWWHGE\WKH/HDVH
          DQGPDGHE\WKH,QVXUHGDVOHVVRURIDOORUSDUWRIWKH/HDVHKROG(VWDWHRUWKH7HQDQW
          /HDVHKROG,PSURYHPHQWV

      I 7KHUHDVRQDEOHFRVWWRREWDLQODQGXVH]RQLQJEXLOGLQJDQGRFFXSDQF\SHUPLWV
          DUFKLWHFWXUDODQGHQJLQHHULQJVHUYLFHVDQGHQYLURQPHQWDOWHVWLQJDQGUHYLHZVIRU
          OHDVHKROGUHDVRQDEO\HTXLYDOHQWWRWKH/HDVHKROG(VWDWH

      J ,I7HQDQW/HDVHKROG,PSURYHPHQWVDUHQRWVXEVWDQWLDOO\FRPSOHWHGDWWKHWLPHRI
          (YLFWLRQWKHDFWXDOFRVWLQFXUUHGE\WKH,QVXUHGOHVVWKHVDOYDJHYDOXHIRUWKH7HQDQW
          /HDVHKROG,PSURYHPHQWVXSWRWKHWLPHRI(YLFWLRQ 7KRVHFRVWVLQFOXGHFRVWVLQFXUUHG
          WRREWDLQODQGXVH]RQLQJEXLOGLQJDQGRFFXSDQF\SHUPLWVDUFKLWHFWXUDODQGHQJLQHHULQJ
          VHUYLFHVFRQVWUXFWLRQPDQDJHPHQWVHUYLFHVHQYLURQPHQWDOWHVWLQJDQGUHYLHZVDQG
          ODQGVFDSLQJ
  7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVGDPDJHRUFRVWVRIUHPHGLDWLRQ DQGWKH
 &RPSDQ\ZLOOQRWSD\FRVWDWWRUQH\V¶IHHVRUH[SHQVHV UHVXOWLQJIURPHQYLURQPHQWDOGDPDJHRU
 FRQWDPLQDWLRQ

 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@


 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                           B                

 $/7$(QGRUVHPHQW)RUP
 /HDVHKROG±2ZQHUV  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 111 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

        
        $VXVHGLQWKLVHQGRUVHPHQWWKHIROORZLQJWHUPVVKDOOPHDQ

           D       (YLFWHGRU(YLFWLRQ D WKHODZIXOGHSULYDWLRQLQZKROHRULQSDUWRIWKHULJKWRI
                     SRVVHVVLRQ LQVXUHG E\ WKLV SROLF\ FRQWUDU\ WR WKH WHUPV RI WKH /HDVH RU E  WKH
                     ODZIXOSUHYHQWLRQRI WKHXVHRI WKH/DQGRUWKH7HQDQW/HDVHKROG,PSURYHPHQWV
                     IRU WKH SXUSRVHV SHUPLWWHG E\ WKH /HDVH LQ HLWKHU FDVH DV D UHVXOW RI D PDWWHU
                     FRYHUHGE\WKLVSROLF\
           E        /HDVHWKHOHDVHGHVFULEHGLQ6FKHGXOH$
           F       /HDVHKROG (VWDWH WKH ULJKW RI SRVVHVVLRQ JUDQWHG LQ WKH /HDVH IRU WKH /HDVH
                     7HUP
           G       /HDVH 7HUP WKH GXUDWLRQ RI WKH /HDVHKROG (VWDWH DV VHW IRUWK LQ WKH /HDVH
                     LQFOXGLQJ DQ\ UHQHZDO RU H[WHQGHG WHUP LI D YDOLG RSWLRQ WR UHQHZ RU H[WHQG LV
                     FRQWDLQHGLQWKH/HDVH
           H       3HUVRQDO3URSHUW\ SURSHUW\LQ ZKLFKDQGWR WKH H[WHQWWKH ,QVXUHGKDV ULJKWV
                     ORFDWHGRQRUDIIL[HGWRWKH/DQGRQRUDIWHU'DWHRI3ROLF\WKDWE\ODZGRHVQRW
                     FRQVWLWXWHUHDOSURSHUW\EHFDXVH L RILWVFKDUDFWHUDQGPDQQHURIDWWDFKPHQWWR
                     WKH /DQG DQG LL  WKH SURSHUW\ FDQ EH VHYHUHG IURP WKH /DQG ZLWKRXW FDXVLQJ
                     PDWHULDOGDPDJHWRWKHSURSHUW\RUWRWKH/DQG
           I       5HPDLQLQJ /HDVH 7HUP WKH SRUWLRQ RI WKH /HDVH 7HUP UHPDLQLQJ DIWHU WKH
                     7HQDQWKDVEHHQ(YLFWHG
           J       7HQDQW WKH WHQDQW XQGHU WKH /HDVH DQG DIWHU DFTXLVLWLRQ RI DOO RU DQ\ SDUW RI
                     WKH7LWOH LQDFFRUGDQFH ZLWKWKH SURYLVLRQV RI 6HFWLRQ RI WKH&RQGLWLRQV RI WKH
                     SROLF\WKH,QVXUHG&ODLPDQW
           K       7HQDQW /HDVHKROG ,PSURYHPHQWV 7KRVH LPSURYHPHQWV LQ ZKLFK DQG WR WKH
                     H[WHQWWKH ,QVXUHG KDV ULJKWV LQFOXGLQJ ODQGVFDSLQJUHTXLUHG RU SHUPLWWHG WR EH
                     EXLOWRQWKH/DQGE\WKH/HDVHWKDWKDYHEHHQEXLOWDWWKH7HQDQW¶VH[SHQVHRULQ
                     ZKLFKWKH7HQDQWKDVDQ LQWHUHVWJUHDWHUWKDQWKHULJKWWRSRVVHVVLRQGXULQJWKH
                     /HDVH7HUP

       9DOXDWLRQRI(VWDWHRU,QWHUHVW,QVXUHG

  ,ILQFRPSXWLQJORVVRUGDPDJHLWEHFRPHVQHFHVVDU\WRYDOXHWKH7LWOHRUDQ\SRUWLRQRILWDV
  WKHUHVXOWRIDQ(YLFWLRQRIWKH7HQDQWWKHQDVWRWKDWSRUWLRQRIWKH/DQGIURPZKLFKWKH7HQDQW
  LV(YLFWHGWKDWYDOXHVKDOOFRQVLVWRIWKHYDOXHIRUWKH5HPDLQLQJ/HDVH7HUPRIWKH/HDVHKROG
  (VWDWH DQG DQ\ 7HQDQW /HDVHKROG ,PSURYHPHQWV H[LVWLQJ RQ WKH GDWH RI WKH (YLFWLRQ 7KH
  ,QVXUHG &ODLPDQW VKDOO KDYH WKH ULJKW WR KDYH WKH /HDVHKROG (VWDWH DQG WKH 7HQDQW /HDVHKROG
  ,PSURYHPHQWV DIIHFWHG E\ D GHIHFW LQVXUHG DJDLQVW E\ WKH SROLF\ YDOXHG HLWKHU DV D ZKROH RU
  VHSDUDWHO\ ,Q HLWKHU HYHQW WKLV GHWHUPLQDWLRQ RI YDOXH VKDOO WDNH LQWR DFFRXQW UHQW QR ORQJHU
  UHTXLUHGWREHSDLGIRUWKH5HPDLQLQJ/HDVH7HUP

       $GGLWLRQDOLWHPVRIORVVFRYHUHGE\WKLVHQGRUVHPHQW

  ,IWKH,QVXUHGDFTXLUHVDOORUDQ\SDUWRIWKH7LWOHLQDFFRUGDQFHZLWKWKHSURYLVLRQVRI6HFWLRQ
  RIWKH&RQGLWLRQVRIWKLVSROLF\DQGWKHUHDIWHULV(YLFWHGWKHIROORZLQJLWHPVRIORVVLIDSSOLFDEOH
  WR WKDW SRUWLRQ RI WKH /DQG IURP ZKLFK WKH ,QVXUHG LV (YLFWHG VKDOO EH LQFOXGHG ZLWKRXW
  GXSOLFDWLRQLQFRPSXWLQJORVVRUGDPDJHLQFXUUHGE\WKH,QVXUHGEXWQRWWRWKHH[WHQWWKDWWKH
  VDPH DUH LQFOXGHG LQ WKH YDOXDWLRQ RI WKH 7LWOH GHWHUPLQHG SXUVXDQW WR 6HFWLRQ  RI WKLV
  HQGRUVHPHQWDQ\RWKHUHQGRUVHPHQWWRWKHSROLF\RU6HFWLRQ D LLL RIWKH&RQGLWLRQV

           D       7KH UHDVRQDEOH FRVW RI L  UHPRYLQJ DQG UHORFDWLQJ DQ\ 3HUVRQDO 3URSHUW\ WKDW
                     WKH,QVXUHGKDVWKHULJKWWRUHPRYHDQGUHORFDWHVLWXDWHGRQWKH/DQGDWWKHWLPH

© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 112 of 450




                     RI(YLFWLRQ LL WUDQVSRUWDWLRQRIWKDW3HUVRQDO3URSHUW\IRUWKHLQLWLDORQHKXQGUHG
                     PLOHV LQFXUUHG LQ FRQQHFWLRQ ZLWK WKH UHORFDWLRQ LLL  UHSDLULQJ WKH 3HUVRQDO
                     3URSHUW\GDPDJHGE\UHDVRQRIWKHUHPRYDODQGUHORFDWLRQDQG LY UHVWRULQJWKH
                     /DQG WR WKH H[WHQW GDPDJHG DV D UHVXOW RI WKH UHPRYDO DQG UHORFDWLRQ RI WKH
                     3HUVRQDO3URSHUW\DQGUHTXLUHGRIWKH,QVXUHGVROHO\EHFDXVHRIWKH(YLFWLRQ

           E       5HQWRUGDPDJHVIRUXVHDQGRFFXSDQF\RIWKH/DQGSULRUWRWKH(YLFWLRQWKDWWKH
                     ,QVXUHGDVRZQHURIWKH/HDVHKROG(VWDWHPD\EHREOLJDWHGWRSD\WRDQ\SHUVRQ
                     KDYLQJSDUDPRXQWWLWOHWRWKDWRIWKHOHVVRULQWKH/HDVH

           F       7KHDPRXQWRIUHQWWKDWE\WKHWHUPVRIWKH/HDVHWKH,QVXUHGPXVWFRQWLQXHWR
                     SD\WRWKHOHVVRUDIWHU(YLFWLRQZLWKUHVSHFWWRWKHSRUWLRQRIWKH/HDVHKROG(VWDWH
                     DQG7HQDQW/HDVHKROG,PSURYHPHQWVIURPZKLFKWKH,QVXUHGKDVEHHQ(YLFWHG

           G       7KHIDLUPDUNHWYDOXHDWWKHWLPHRI WKH(YLFWLRQRIWKHHVWDWHRULQWHUHVWRIWKH
                     ,QVXUHGLQDQ\OHDVHRUVXEOHDVHSHUPLWWHGE\WKH/HDVHDQGPDGHE\7HQDQWDV
                     OHVVRU RI DOO RU SDUW RI WKH /HDVHKROG (VWDWH RU WKH 7HQDQW /HDVHKROG
                     ,PSURYHPHQWV

           H       'DPDJHVFDXVHGE\WKH(YLFWLRQ WKDW WKH ,QVXUHG LV REOLJDWHG WRSD\WR OHVVHHV
                     RU VXEOHVVHHV RQ DFFRXQW RI WKH EUHDFK RI DQ\ OHDVH RU VXEOHDVH SHUPLWWHG E\
                     WKH /HDVH DQG PDGH E\ WKH 7HQDQW DV OHVVRU RI DOO RU SDUW RI WKH /HDVHKROG
                     (VWDWHRUWKH7HQDQW/HDVHKROG,PSURYHPHQWV

           I       7KHUHDVRQDEOHFRVWWRREWDLQODQGXVH]RQLQJEXLOGLQJDQGRFFXSDQF\SHUPLWV
                     DUFKLWHFWXUDODQGHQJLQHHULQJVHUYLFHVDQGHQYLURQPHQWDOWHVWLQJDQGUHYLHZVIRU
                     DUHSODFHPHQWOHDVHKROGUHDVRQDEO\HTXLYDOHQWWRWKH/HDVHKROG(VWDWH

           J       ,I7HQDQW/HDVHKROG,PSURYHPHQWVDUHQRWVXEVWDQWLDOO\FRPSOHWHGDWWKHWLPHRI
                     (YLFWLRQ WKH DFWXDO FRVW LQFXUUHG E\WKH ,QVXUHG OHVV WKH VDOYDJH YDOXH IRU WKH
                     7HQDQW/HDVHKROG,PSURYHPHQWVXSWRWKHWLPHRI(YLFWLRQ7KRVHFRVWVLQFOXGH
                     FRVWV LQFXUUHG WR REWDLQ ODQG XVH ]RQLQJ EXLOGLQJ DQG RFFXSDQF\ SHUPLWV
                     DUFKLWHFWXUDO DQG HQJLQHHULQJ VHUYLFHV FRQVWUXFWLRQ PDQDJHPHQW VHUYLFHV
                     HQYLURQPHQWDOWHVWLQJDQGUHYLHZVDQGODQGVFDSLQJ

    7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVGDPDJHVRUFRVWVRIUHPHGLDWLRQ DQGWKH
 &RPSDQ\ZLOOQRWSD\FRVWDWWRUQH\V¶IHHVRUH[SHQVHV UHVXOWLQJIURPHQYLURQPHQWDOGDPDJHRU
 FRQWDPLQDWLRQ

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<
  


 $/7$(QGRUVHPHQW)RUP
 /HDVHKROG±/RDQ  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ


© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 113 of 450


     FUTURE ADVANCES ALTA ENDORSEMENT – FORMS 14-06 (02-03-11), 14.1-06 (02-03-11),
                  14.2-06 (02-03-11) and 14.3-06 (02-03-11 tech correction 12-03-12)
 
 7KHVHHQGRUVHPHQWVDIILUPDWLYHO\LQVXUHWKHSULRULW\DQGHQIRUFHDELOLW\RIWKHOLHQRIWKH,QVXUHG
 0RUWJDJHZLWKUHVSHFWWRIXWXUHDGYDQFHVDQGUHSD\PHQWVDQGUHDGYDQFHVRI,QGHEWHGQHVV,Q
 DGGLWLRQ WKH\ LQFOXGH FRYHUDJH IRU WKH FRQVHTXHQFHV RI D YDULDEOH UDWH LQFOXGLQJ SRVVLEOH
 QHJDWLYHDPRUWL]DWLRQ RULQWHUHVWRQLQWHUHVW DVGLVFXVVHGDERYHLQWKH$/7$HQGRUVHPHQW
 VHFWLRQ7KHVHHQGRUVHPHQWVDOVRFRYHUWKHHIIHFWRQWKHSULRULW\DQGHQIRUFHDELOLW\RIWKH,QVXUHG
 0RUWJDJH RI WKH ,QGHEWHGQHVV KDYLQJ EHHQ UHGXFHG WR ]HUR EHIRUH EHLQJ LQFUHDVHG E\
 VXEVHTXHQWDGYDQFHV ³]HUREDODQFH´ DQGVWDWHODZUHTXLUHPHQWVWRVHFXUHWKHVHDGYDQFHVQRW
 KDYLQJEHHQPHW8QLTXHWRWKH 5HYHUVH0RUWJDJHV LVDGGLWLRQDOFRYHUDJHIRUIDLOXUHRI
 WKH,QVXUHG0RUWJDJHWRVWDWHDWHUPRUPD[LPXPGROODUDPRXQWDQGIDLOXUHRIWKHPRUWJDJRUVWR
 EHDWOHDVW\HDUVROG
 

 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 114 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


        7KHLQVXUDQFHIRU$GYDQFHVDGGHGE\6HFWLRQVDQGRIWKLVHQGRUVHPHQWLVVXEMHFWWR
           WKHH[FOXVLRQVLQ6HFWLRQRIWKLVHQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHLQWKH
           3ROLF\ H[FHSW ([FOXVLRQ  G  WKH SURYLVLRQV RI WKH &RQGLWLRQV DQG WKH H[FHSWLRQV
           FRQWDLQHGLQ6FKHGXOH%

           D       $JUHHPHQW DV XVHG LQ WKLV HQGRUVHPHQW VKDOO PHDQ WKH QRWH RU ORDQ
                     DJUHHPHQW WKH UHSD\PHQW RI $GYDQFHV XQGHU ZKLFK LV VHFXUHG E\ WKH ,QVXUHG
                     0RUWJDJH

           E       $GYDQFHDVXVHGLQWKLVHQGRUVHPHQWVKDOOPHDQRQO\DQDGYDQFHRISULQFLSDO
                     PDGHDIWHUWKH'DWHRI3ROLF\DVSURYLGHGLQWKH$JUHHPHQWLQFOXGLQJH[SHQVHV
                     RIIRUHFORVXUHDPRXQWVDGYDQFHGSXUVXDQWWRWKH,QVXUHG0RUWJDJHWRSD\WD[HV
                     DQGLQVXUDQFHDVVXUHFRPSOLDQFHZLWKODZVRUWRSURWHFWWKHOLHQRIWKH,QVXUHG
                     0RUWJDJH EHIRUH WKH WLPH RI DFTXLVLWLRQ RI WKH 7LWOH DQG UHDVRQDEOH DPRXQWV
                     H[SHQGHG WR SUHYHQW GHWHULRUDWLRQ RI LPSURYHPHQWV WRJHWKHU ZLWK LQWHUHVW RQ
                     WKRVHDGYDQFHV

           F       ³&KDQJHV LQ WKH UDWH RI LQWHUHVW´ DV XVHG LQ WKLV HQGRUVHPHQW VKDOOPHDQ RQO\
                     WKRVHFKDQJHVLQWKHUDWHRILQWHUHVWFDOFXODWHGSXUVXDQWWRDIRUPXODSURYLGHGLQ
                     WKH,QVXUHG0RUWJDJHRUWKH$JUHHPHQWDW'DWHRI3ROLF\

        7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

           D       7KHLQYDOLGLW\RU XQHQIRUFHDELOLW\RI WKHOLHQRI WKH,QVXUHG 0RUWJDJHDV VHFXULW\
                     IRUHDFK$GYDQFH

           E       7KH ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU HDFK
                     $GYDQFHRYHUDQ\OLHQRUHQFXPEUDQFHRQWKH7LWOH

           F       7KH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RU ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG
                     0RUWJDJH DV VHFXULW\ IRU WKH ,QGHEWHGQHVV $GYDQFHV DQG XQSDLG LQWHUHVW
                     UHVXOWLQJ IURP L  UH$GYDQFHV DQG UHSD\PHQWV RI ,QGHEWHGQHVV LL  HDUOLHU
                     SHULRGVRIQRLQGHEWHGQHVVRZLQJGXULQJWKHWHUPRIWKH,QVXUHG0RUWJDJHRU LLL 
                     WKH ,QVXUHG 0RUWJDJH QRW FRPSO\LQJ ZLWK WKH UHTXLUHPHQWV RI VWDWH ODZ RI WKH
                     VWDWHLQZKLFKWKH/DQGLVORFDWHGWRVHFXUH$GYDQFHV

        7KH &RPSDQ\DOVR LQVXUHV DJDLQVW ORVV RU GDPDJH VXVWDLQHG E\WKH ,QVXUHG E\ UHDVRQ
           RI

           D       7KH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH UHVXOWLQJ
                     IURP DQ\SURYLVLRQV RI WKH $JUHHPHQWWKDWSURYLGH IRU L LQWHUHVWRQLQWHUHVW LL 
                     FKDQJHV LQ WKH UDWH RI LQWHUHVW RU LLL  WKH DGGLWLRQ RI XQSDLG LQWHUHVW WR WKH
                     ,QGHEWHGQHVV

           E       /DFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU WKH
                     ,QGHEWHGQHVV LQFOXGLQJ DQ\ XQSDLG LQWHUHVW WKDW ZDV DGGHG WR SULQFLSDO LQ
                     DFFRUGDQFHZLWKDQ\SURYLVLRQVRIWKH$JUHHPHQWLQWHUHVWRQLQWHUHVWRULQWHUHVW
                     DV FKDQJHG LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKH ,QVXUHG 0RUWJDJH ZKLFK
                     ODFN RI SULRULW\ LV FDXVHG E\ L  FKDQJHV LQ WKH UDWH RI LQWHUHVW LL  LQWHUHVW RQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 115 of 450




                     LQWHUHVW RU LLL  LQFUHDVHVLQ WKH ,QGHEWHGQHVV UHVXOWLQJ IURPWKH DGGLWLRQ RI
                     XQSDLGLQWHUHVW

        7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
           FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP

           D       7KH LQYDOLGLW\ XQHQIRUFHDELOLW\ RU ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG
                     0RUWJDJHDVVHFXULW\IRUDQ\$GYDQFHPDGHDIWHUD3HWLWLRQIRU5HOLHI XQGHUWKH
                     %DQNUXSWF\&RGH 86& KDVEHHQILOHGE\RURQEHKDOIRIWKHPRUWJDJRU

           E       7KH OLHQ RI UHDO HVWDWH WD[HV RU DVVHVVPHQWV RQ WKH 7LWOH LPSRVHG E\
                     JRYHUQPHQWDODXWKRULW\DULVLQJDIWHU'DWHRI3ROLF\

           F       7KH ODFNRI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU DQ\
                     $GYDQFHWRDIHGHUDOWD[OLHQZKLFK$GYDQFHLVPDGHDIWHUWKHHDUOLHURI L DFWXDO
                     NQRZOHGJHRIWKH,QVXUHGWKDWDIHGHUDOWD[OLHQ ZDVILOHGDJDLQVWWKHPRUWJDJRU
                     RU LL WKHH[SLUDWLRQDIWHUQRWLFHRIDIHGHUDOWD[OLHQILOHGDJDLQVWWKHPRUWJDJRU
                     RI DQ\ JUDFH SHULRG IRU PDNLQJ GLVEXUVHPHQWV ZLWK SULRULW\ RYHU WKH IHGHUDO WD[
                     OLHQSURYLGHGLQWKH,QWHUQDO5HYHQXH&RGH 86& 

           G       $Q\IHGHUDORUVWDWHHQYLURQPHQWDOSURWHFWLRQOLHQ>RU@

           H       8VXU\RUDQ\FRQVXPHUFUHGLWSURWHFWLRQRUWUXWKLQOHQGLQJODZ. [; or

           f.        Any mechanic’s or materialmen’s lien.]

        7KH,QGHEWHGQHVVLQFOXGHV$GYDQFHV

           7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@

 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                   B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 )XWXUH$GYDQFH3ULRULW\  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 116 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


        7KHLQVXUDQFHIRU$GYDQFHVDGGHGE\6HFWLRQVDQGRIWKLVHQGRUVHPHQWLVVXEMHFWWR
           WKHH[FOXVLRQVLQ6HFWLRQRIWKLVHQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHLQWKH
           3ROLF\ H[FHSW ([FOXVLRQ  G  WKH SURYLVLRQV RI WKH &RQGLWLRQV DQG WKH H[FHSWLRQV
           FRQWDLQHGLQ6FKHGXOH%

           D       $JUHHPHQW DV XVHG LQ WKLV HQGRUVHPHQW VKDOO PHDQ WKH QRWH RU ORDQ
                     DJUHHPHQW WKH UHSD\PHQW RI $GYDQFHV XQGHU ZKLFK LV VHFXUHG E\ WKH ,QVXUHG
                     0RUWJDJH

           E       $GYDQFHDVXVHGLQWKLVHQGRUVHPHQWVKDOOPHDQRQO\DQDGYDQFHRISULQFLSDO
                     PDGHDIWHUWKH'DWHRI3ROLF\DVSURYLGHGLQWKH$JUHHPHQWLQFOXGLQJH[SHQVHV
                     RIIRUHFORVXUHDPRXQWVDGYDQFHGSXUVXDQWWRWKH,QVXUHG0RUWJDJHWRSD\WD[HV
                     DQGLQVXUDQFHDVVXUHFRPSOLDQFHZLWKODZVRUWRSURWHFWWKHOLHQRIWKH,QVXUHG
                     0RUWJDJH EHIRUH WKH WLPH RI DFTXLVLWLRQ RI WKH 7LWOH DQG UHDVRQDEOH DPRXQWV
                     H[SHQGHG WR SUHYHQW GHWHULRUDWLRQ RI LPSURYHPHQWV WRJHWKHU ZLWK LQWHUHVW RQ
                     WKRVHDGYDQFHV

           F       ³&KDQJHV LQ WKH UDWH RI LQWHUHVW´ DV XVHG LQ WKLV HQGRUVHPHQW VKDOOPHDQ RQO\
                     WKRVHFKDQJHVLQWKHUDWHRILQWHUHVWFDOFXODWHGSXUVXDQWWRDIRUPXODSURYLGHGLQ
                     WKH,QVXUHG0RUWJDJHRUWKH$JUHHPHQWDW'DWHRI3ROLF\

        7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

           D       7KHLQYDOLGLW\RU XQHQIRUFHDELOLW\RI WKHOLHQRI WKH,QVXUHG 0RUWJDJHDV VHFXULW\
                     IRUHDFK$GYDQFH

           E       7KH ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU HDFK
                     $GYDQFHRYHUDQ\OLHQRUHQFXPEUDQFHRQWKH7LWOH

           F       7KH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RU ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG
                     0RUWJDJH DV VHFXULW\ IRU WKH ,QGHEWHGQHVV $GYDQFHV DQG XQSDLG LQWHUHVW
                     UHVXOWLQJ IURP L  UH$GYDQFHV DQG UHSD\PHQWV RI ,QGHEWHGQHVV LL  HDUOLHU
                     SHULRGVRIQR,QGHEWHGQHVVRZLQJGXULQJWKHWHUPRIWKH,QVXUHG0RUWJDJHRU LLL 
                     WKH ,QVXUHG 0RUWJDJH QRW FRPSO\LQJ ZLWK WKH UHTXLUHPHQWV RI VWDWH ODZ RI WKH
                     VWDWHLQZKLFKWKH/DQGLVORFDWHGWRVHFXUH$GYDQFHV

        7KH&RPSDQ\DOVRLQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQ
           RI

           D       7KH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH UHVXOWLQJ
                     IURP DQ\SURYLVLRQV RI WKH $JUHHPHQWWKDWSURYLGH IRU L LQWHUHVWRQLQWHUHVW LL 
                     FKDQJHV LQ WKH UDWH RI LQWHUHVW RU LLL  WKH DGGLWLRQ RI XQSDLG LQWHUHVW WR WKH
                     ,QGHEWHGQHVV

           E       /DFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU WKH
                     ,QGHEWHGQHVV LQFOXGLQJ DQ\ XQSDLG LQWHUHVW WKDW ZDV DGGHG WR SULQFLSDO LQ
                     DFFRUGDQFHZLWKDQ\SURYLVLRQVRIWKH$JUHHPHQWLQWHUHVWRQLQWHUHVWRULQWHUHVW
                     DV FKDQJHG LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKH ,QVXUHG 0RUWJDJH ZKLFK



© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 117 of 450




                     ODFN RI SULRULW\ LV FDXVHG E\ L  FKDQJHV LQ WKH UDWH RI LQWHUHVW LL  LQWHUHVW RQ
                     LQWHUHVW RU LLL  LQFUHDVHVLQ WKH ,QGHEWHGQHVV UHVXOWLQJ IURPWKH DGGLWLRQ RI
                     XQSDLGLQWHUHVW

        7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
           FRVWVDWWRUQH\V¶IHHVRUH[SHQVHV UHVXOWLQJIURP

           D       7KH LQYDOLGLW\ XQHQIRUFHDELOLW\ RU ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG
                     0RUWJDJHDVVHFXULW\IRUDQ\$GYDQFHPDGHDIWHUD3HWLWLRQIRU5HOLHI XQGHUWKH
                     %DQNUXSWF\&RGH 86& KDVEHHQILOHGE\RURQEHKDOIRIWKHPRUWJDJRU

           E       7KH OLHQ RI UHDO HVWDWH WD[HV RU DVVHVVPHQWV RQ WKH 7LWOH LPSRVHG E\
                     JRYHUQPHQWDODXWKRULW\DULVLQJDIWHU'DWHRI3ROLF\

           F       7KH ODFNRI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU DQ\
                     $GYDQFHWRDIHGHUDOWD[OLHQZKLFK$GYDQFHLVPDGHDIWHUWKHHDUOLHURI L DFWXDO
                     NQRZOHGJHRIWKH,QVXUHGWKDWDIHGHUDOWD[OLHQ ZDVILOHGDJDLQVWWKHPRUWJDJRU
                     RU LL WKHH[SLUDWLRQDIWHUQRWLFHRIDIHGHUDOWD[OLHQILOHGDJDLQVWWKHPRUWJDJRU
                     RI DQ\ JUDFH SHULRG IRU PDNLQJ GLVEXUVHPHQWV ZLWK SULRULW\ RYHU WKH IHGHUDO WD[
                     OLHQSURYLGHGLQWKH,QWHUQDO5HYHQXH&RGH 86& 

           G       $Q\IHGHUDORUVWDWHHQYLURQPHQWDOSURWHFWLRQOLHQ

           H       7KHODFNRISULRULW\RIDQ\$GYDQFHPDGHDIWHUWKH,QVXUHGKDV.QRZOHGJHRIWKH
                     H[LVWHQFHRIOLHQVHQFXPEUDQFHVRURWKHUPDWWHUVDIIHFWLQJWKH/DQGLQWHUYHQLQJ
                     EHWZHHQ 'DWH RI 3ROLF\ DQG WKH $GYDQFH DV  WR WKH LQWHUYHQLQJ OLHQ
                     HQFXPEUDQFHRURWKHUPDWWHU>RU@

           I       8VXU\RUDQ\FRQVXPHUFUHGLWSURWHFWLRQRUWUXWKLQOHQGLQJODZ. [; or

           g.        Any mechanic’s or materialmen’s lien.]

        7KH,QGHEWHGQHVVLQFOXGHV$GYDQFHV

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@
 
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<



 $/7$(QGRUVHPHQW)RUP
 )XWXUH$GYDQFH.QRZOHGJH  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 118 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

        7KH LQVXUDQFH IRU $GYDQFHV DGGHG E\ 6HFWLRQ  RI WKLV HQGRUVHPHQW LV VXEMHFW WR WKH
           H[FOXVLRQV LQ 6HFWLRQ  RI WKLV HQGRUVHPHQW DQG WKH ([FOXVLRQV IURP &RYHUDJH LQ WKH
           3ROLF\ H[FHSW ([FOXVLRQ  G  WKH SURYLVLRQV RI WKH &RQGLWLRQV DQG WKH H[FHSWLRQV
           FRQWDLQHGLQ6FKHGXOH%

           D       $JUHHPHQW DV XVHG LQ WKLV HQGRUVHPHQW VKDOO PHDQ WKH OHWWHU RI FUHGLW DQG
                     LWV UHLPEXUVHPHQW DJUHHPHQW WKH UHSD\PHQW RI $GYDQFHV XQGHU ZKLFK LV
                     VHFXUHGE\WKH,QVXUHG0RUWJDJH

           E       $GYDQFH DV XVHG LQ WKLV HQGRUVHPHQW VKDOO PHDQ RQO\ DQ DGYDQFH PDGH
                     DIWHU WKH 'DWH RI 3ROLF\ DV SURYLGHG LQ WKH $JUHHPHQW LQFOXGLQJ H[SHQVHV RI
                     IRUHFORVXUH DPRXQWV DGYDQFHG SXUVXDQW WR WKH ,QVXUHG 0RUWJDJH WR SD\ WD[HV
                     DQGLQVXUDQFHDVVXUHFRPSOLDQFHZLWKODZVRUWRSURWHFWWKHOLHQRI WKH,QVXUHG
                     0RUWJDJH EHIRUH WKH WLPH RI DFTXLVLWLRQ RI WKH 7LWOH DQG UHDVRQDEOH DPRXQWV
                     H[SHQGHG WR SUHYHQW GHWHULRUDWLRQ RI LPSURYHPHQWV WRJHWKHU ZLWK LQWHUHVW RQ
                     WKRVHDGYDQFHV

        7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

           D       7KHLQYDOLGLW\RUXQHQIRUFHDELOLW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\IRU
                     HDFK$GYDQFH

           E       7KH ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU HDFK
                     $GYDQFHRYHUDQ\OLHQRU HQFXPEUDQFHRQWKH7LWOH

           F       7KH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RU ORVV RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG
                     0RUWJDJH DV VHFXULW\ IRU WKH ,QGHEWHGQHVV $GYDQFHV DQG XQSDLG LQWHUHVW
                     UHVXOWLQJ IURP L  UH$GYDQFHV DQG UHSD\PHQWV RI ,QGHEWHGQHVV LL  HDUOLHU
                     SHULRGV RI QR LQGHEWHGQHVV RZLQJ GXULQJ WKH WHUP RI WKH ,QVXUHG 0RUWJDJH RU
                      LLL WKH,QVXUHG0RUWJDJHQRWFRPSO\LQJZLWKWKHUHTXLUHPHQWVRIVWDWHODZRIWKH
                     VWDWHLQZKLFKWKH /DQGLVORFDWHGWRVHFXUH$GYDQFHV

        7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
           FRVWVDWWRUQH\V IHHV RUH[SHQVHV UHVXOWLQJIURP

           D       7KH OLHQ RI UHDO HVWDWH WD[HV RU DVVHVVPHQWV RQ WKH 7LWOH LPSRVHG E\
                     JRYHUQPHQWDODXWKRULW\DULVLQJ DIWHU'DWHRI3ROLF\RU

           E       $Q\IHGHUDORUVWDWHHQYLURQPHQWDOSURWHFWLRQOLHQRU

           F       /LPLWDWLRQV LI DQ\ LPSRVHG XQGHU WKH %DQNUXSWF\ &RGH  86&  RQ WKH
                     DPRXQW WKDW PD\ EH UHFRYHUHGIURPWKHPRUWJDJRU¶VHVWDWH[; or

           d.        Any mechanic’s or materialmen’s lien.]

        7KH,QGHEWHGQHVVLQFOXGHV$GYDQFHV

            7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV
 QRW L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL  H[WHQG WKH 'DWH RI 3ROLF\ RU LY  LQFUHDVH WKH $PRXQW RI ,QVXUDQFH 7R WKH H[WHQW D
 SURYLVLRQ RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI
 WKLVHQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQG SURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@
© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 119 of 450


 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                   B
     $87+25,=('6,*1$725<


 $/7$(QGRUVHPHQW)RUP
 )XWXUH$GYDQFH±/HWWHURI&UHGLW  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 120 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\
                                                                                                       
        7KHLQVXUDQFHIRU$GYDQFHVDGGHGE\6HFWLRQVDQGRIWKLVHQGRUVHPHQWLVVXEMHFWWR
           WKHH[FOXVLRQVLQ6HFWLRQRIWKLVHQGRUVHPHQWDQGWKH([FOXVLRQVLQWKH3ROLF\H[FHSW
           ([FOXVLRQ  G  WKH SURYLVLRQV RI WKH &RQGLWLRQV DQG WKH H[FHSWLRQV FRQWDLQHG LQ
           6FKHGXOH%

           D       $JUHHPHQW DV XVHG LQ WKLV HQGRUVHPHQW VKDOO PHDQ WKH QRWH RU ORDQ
                     DJUHHPHQW UHSD\PHQW RI $GYDQFHV  XQGHU ZKLFK LV  VHFXUHG E\ WKH ,QVXUHG
                     0RUWJDJH

           E       $GYDQFHDVXVHGLQWKLVHQGRUVHPHQWVKDOOPHDQRQO\DQDGYDQFHRISULQFLSDO
                     PDGHDIWHUWKH'DWHRI3ROLF\DVSURYLGHGLQWKH$JUHHPHQWLQFOXGLQJH[SHQVHV
                     RIIRUHFORVXUHDPRXQWVDGYDQFHGSXUVXDQWWRWKH,QVXUHG0RUWJDJHWRSD\WD[HV
                     DQGLQVXUDQFHDVVXUHFRPSOLDQFHZLWKODZVRUWRSURWHFWWKHOLHQRIWKH,QVXUHG
                     0RUWJDJH EHIRUH WKH WLPH RI DFTXLVLWLRQ RI WKH 7LWOH DQG UHDVRQDEOH DPRXQWV
                     H[SHQGHG WR SUHYHQW GHWHULRUDWLRQ RI LPSURYHPHQWV WRJHWKHU ZLWK LQWHUHVW RQ
                     WKRVHDGYDQFHV

           F       ³&KDQJHV LQ WKH UDWH RI LQWHUHVW´ DV XVHG LQ WKLV HQGRUVHPHQW VKDOOPHDQ RQO\
                     WKRVHFKDQJHVLQWKHUDWHRILQWHUHVWFDOFXODWHGSXUVXDQWWRDIRUPXODSURYLGHGLQ
                     WKH,QVXUHG0RUWJDJHRUWKH$JUHHPHQWDW'DWHRI3ROLF\

        7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

           D       7KHLQYDOLGLW\RU XQHQIRUFHDELOLW\RI WKHOLHQRI WKH,QVXUHG 0RUWJDJHDV VHFXULW\
                     IRUHDFK$GYDQFH

           E       7KH ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU HDFK
                     $GYDQFHRYHUDQ\OLHQRUHQFXPEUDQFHRQWKH7LWOH

           F       7KH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RU ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG
                     0RUWJDJH DV VHFXULW\ IRU WKH ,QGHEWHGQHVV $GYDQFHV DQG XQSDLG LQWHUHVW
                     UHVXOWLQJ IURP L  UH$GYDQFHV DQG UHSD\PHQWV RI ,QGHEWHGQHVV LL  HDUOLHU
                     SHULRGV RI QR LQGHEWHGQHVV RZLQJ GXULQJ WKH WHUP RI WKH ,QVXUHG 0RUWJDJH
                      LLL WKH,QVXUHG0RUWJDJHQRWFRPSO\LQJZLWKWKHUHTXLUHPHQWVRIVWDWHODZRIWKH
                     VWDWHLQZKLFKWKH/DQGLVORFDWHGWRVHFXUH$GYDQFHV LY IDLOXUHRIWKH,QVXUHG
                     0RUWJDJHWRVWDWHWKHWHUPIRU$GYDQFHVRU Y IDLOXUHRIWKH,QVXUHG0RUWJDJHWR
                     VWDWHWKHPD[LPXPDPRXQWVHFXUHGE\WKH,QVXUHG0RUWJDJH

           G       7KHLQYDOLGLW\RU XQHQIRUFHDELOLW\RI WKH OLHQ RIWKH ,QVXUHG 0RUWJDJH EHFDXVHRI
                     WKHIDLOXUHRIWKHPRUWJDJRUVWREHDWOHDVW\HDUVRIDJHDW'DWHRI3ROLF\

        7KH&RPSDQ\DOVRLQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQ
           RI

           D       7KH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH UHVXOWLQJ
                     IURP DQ\ SURYLVLRQV RI WKH $JUHHPHQW WKDW SURYLGH IRU L LQWHUHVW RQ LQWHUHVW
                      LL FKDQJHV LQ WKH UDWH RI LQWHUHVW RU LLL WKH DGGLWLRQ RI XQSDLG LQWHUHVW WR WKH
                     SULQFLSDOSRUWLRQRIWKH,QGHEWHGQHVV




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 121 of 450




           E       /DFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU WKH
                     ,QGHEWHGQHVV LQFOXGLQJ DQ\ XQSDLG LQWHUHVW WKDW ZDV DGGHG WR SULQFLSDO LQ
                     DFFRUGDQFHZLWKDQ\SURYLVLRQVRIWKH$JUHHPHQWLQWHUHVWRQLQWHUHVWRULQWHUHVW
                     DV FKDQJHG LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKH ,QVXUHG 0RUWJDJH ZKLFK
                     ODFN RI SULRULW\ LV FDXVHG E\ L FKDQJHV LQ WKH UDWH RI LQWHUHVW LL LQWHUHVW RQ
                     LQWHUHVW RU LLL  LQFUHDVHV LQ WKH ,QGHEWHGQHVV UHVXOWLQJ IURP WKH DGGLWLRQ  RI
                     XQSDLGLQWHUHVW

           ,QWHUHVWDVXVHGLQWKLV3DUDJUDSKVKDOOLQFOXGHODZIXOLQWHUHVWEDVHGRQDSSUHFLDWHG
           YDOXH

        7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
           FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP

           D       7KH LQYDOLGLW\ XQHQIRUFHDELOLW\ RU ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG
                     0RUWJDJHDVVHFXULW\IRUDQ\$GYDQFHPDGHDIWHUD3HWLWLRQIRU5HOLHI XQGHUWKH
                     %DQNUXSWF\&RGH 86& KDVEHHQILOHGE\RURQEHKDOIRIWKHPRUWJDJRU

           E       7KH OLHQ RI UHDO HVWDWH WD[HV RU DVVHVVPHQWV RQ WKH 7LWOH LPSRVHG E\
                     JRYHUQPHQWDODXWKRULW\DULVLQJDIWHU'DWHRI3ROLF\

           F       7KH ODFNRI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU DQ\
                     $GYDQFHWRDIHGHUDOWD[OLHQZKLFK$GYDQFHLVPDGHDIWHUWKHHDUOLHURI L DFWXDO
                     NQRZOHGJHRIWKH,QVXUHGWKDWDIHGHUDOWD[OLHQ ZDVILOHGDJDLQVWWKHPRUWJDJRU
                     RU LL WKHH[SLUDWLRQDIWHUQRWLFHRIDIHGHUDOWD[OLHQILOHGDJDLQVWWKHPRUWJDJRU
                     RI DQ\ JUDFH SHULRG IRU PDNLQJ GLVEXUVHPHQWV ZLWK SULRULW\ RYHU WKH IHGHUDO WD[
                     OLHQSURYLGHGLQWKH,QWHUQDO5HYHQXH&RGH 86& 

           G       $Q\IHGHUDORUVWDWHHQYLURQPHQWDOSURWHFWLRQOLHQ>RU@

           H       8VXU\RUDQ\FRQVXPHUFUHGLWSURWHFWLRQRUWUXWKLQOHQGLQJODZ[; or

           f.        Any mechanic’s or materialmen’s lien.]


        7KH,QGHEWHGQHVVLQFOXGHV$GYDQFHV

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@

 [BRACKETED MATERIAL OPTIONAL]


 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                           B                  

 $/7$(QGRUVHPHQW)RUP
 )XWXUH$GYDQFH±5HYHUVH0RUWJDJH  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ                                                        [includes technical corrections of 12-3-12]


© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 122 of 450



                                                NON-IMPUTATION
                           ALTA 15-06 (FULL-EQUITY TRANSFER) (06-17-06);
                                15.1-06 (ADDITIONAL INSURED) (06-17-06)
                                    15.2-06 (PARTIAL EQUITY) (06-17-06)



 7KHVH $/7$ IRUPV JLYH FRYHUDJH RYHU PDWWHUVNQRZQ WR VSHFLILHG SDUWLHV WKDW ZRXOG RWKHUZLVH
 EHH[FOXGHGIURPFRYHUDJHRQWKHEDVLVRILPSXWHGNQRZOHGJHEXWDOVRRYHUWKHFRQVHTXHQFHV
 RIWKHDFWLRQVRULQDFWLRQVRIWKRVHSDUWLHVZKLFKDIIHFWWKH7LWOH)RUPLVWREHXVHGZKHQ
 WKHHQWLUHEHQHILFLDOLQWHUHVWRIWKHHQWLW\KROGLQJ7LWOHDQGQDPHGDVWKHLQVXUHGRQ6FKHGXOH$
     HJSDUWQHUVKLSLQWHUHVW FRUSRUDWHVWRFNPHPEHUVKLSLQWHUHVWRIOLPLWHGOLDELOLW\FRPSDQ\ KDV
 EHHQ WUDQVIHUUHG IRU YDOXH )RUP  LV WR EH XVHG ZKHQ RQO\ D SRUWLRQ RI WKH EHQHILFLDO
 LQWHUHVWRIWKHHQWLW\KROGLQJ7LWOHDQGQDPHGRQ6FKHGXOH$DVWKHLQVXUHGKDVEHHQWUDQVIHUUHG
 DQGWKHLQFRPLQJEHQHILFLDORZQHULVLGHQWLILHGRQWKHIRUPDVDQDGGLWLRQDOLQVXUHG)RUP
 LVWREHXVHGZKHQWKHLQFRPLQJEHQHILFLDORZQHUUHTXHVWVWREHWKHLQVXUHGLQLWVRZQSROLF\
 DQGLWVLQWHUHVWKDVEHHQWUDQVIHUUHGIRUYDOXH
 
 ([FOXVLRQV IURP &RYHUDJH  D  DQG E  LQ WKH $/7$ 2ZQHU¶V 3ROLF\ DQG $/7$ /RDQ 3ROLF\
 H[FOXGHIURPFRYHUDJHPDWWHUVFUHDWHGVXIIHUHGDVVXPHGRUDJUHHGWRE\WKHLQVXUHGRUNQRZQ
 WRWKHLQVXUHGEXWQRWWRWKH&RPSDQ\DQGQRWGLVFORVHGE\WKHSXEOLFUHFRUGV




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 123 of 450

ENDORSEMENT
                                           $WWDFKHGWR3ROLF\1RB         
                                                     ,VVXHGE\
                                              &KLFDJR7LWOH,QVXUDQFH
                                                     &RPSDQ\


 7KH&RPSDQ\DJUHHVWKDWLWZLOOQRWDVVHUWWKHSURYLVLRQVRI([FOXVLRQVIURP&RYHUDJH D  E 
 RU H WRGHQ\OLDELOLW\IRUORVVRUGDPDJHRWKHUZLVHLQVXUHGDJDLQVWXQGHUWKHWHUPVRIWKHSROLF\
 VROHO\E\UHDVRQRIWKHDFWLRQRULQDFWLRQRU.QRZOHGJHDVRI'DWHRI3ROLF\RI                        B
 ZKHWKHURUQRWLPSXWHGWRWKH,QVXUHGE\RSHUDWLRQRIODZSURYLGHG                           DFTXLUHG WKH
 ,QVXUHG DV D SXUFKDVHU IRU YDOXH ZLWKRXW .QRZOHGJH RI WKH DVVHUWHG GHIHFW OLHQ HQFXPEUDQFH
 DGYHUVHFODLPRURWKHUPDWWHULQVXUHGDJDLQVWE\WKHSROLF\

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                            B                                  




 $/7$(QGRUVHPHQW)RUP
 1RQLPSXWDWLRQ±)XOO(TXLW\7UDQVIHU   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 124 of 450


ENDORSEMENT
                                           $WWDFKHGWR3ROLF\1RB         
                                                     ,VVXHGE\
                                              &KLFDJR7LWOH,QVXUDQFH
                                                     &RPSDQ\


 )RUSXUSRVHVRIWKHFRYHUDJHSURYLGHGE\ WKLVHQGRUVHPHQW                       B  $GGLWLRQDO
 ,QVXUHG  LV DGGHG DV DQ ,QVXUHG XQGHU WKH SROLF\ %\ H[HFXWLRQ EHORZ WKH ,QVXUHG QDPHG LQ
 6FKHGXOH$ DFNQRZOHGJHV WKDW DQ\ SD\PHQW PDGH XQGHU WKLV HQGRUVHPHQW VKDOO UHGXFH WKH
 $PRXQWRI,QVXUDQFHDVSURYLGHGLQ6HFWLRQRIWKH&RQGLWLRQV

 7KH&RPSDQ\DJUHHVWKDWLWZLOOQRWDVVHUWWKHSURYLVLRQVRI([FOXVLRQVIURP&RYHUDJH D  E 
 RU H WRGHQ\OLDELOLW\IRUORVVRUGDPDJHRWKHUZLVHLQVXUHGDJDLQVWXQGHUWKHWHUPVRIWKHSROLF\
 VROHO\E\UHDVRQRIWKHDFWLRQRULQDFWLRQRU.QRZOHGJHDVRI'DWHRI3ROLF\RI                       B
 ZKHWKHU RU QRW LPSXWHG WR WKH $GGLWLRQDO ,QVXUHG E\ RSHUDWLRQ RI ODZ WR WKH H[WHQW RI WKH
 SHUFHQWDJHLQWHUHVWLQWKH,QVXUHGDFTXLUHGE\$GGLWLRQDO,QVXUHGDVDSXUFKDVHUIRUYDOXHZLWKRXW
 .QRZOHGJH RI WKH DVVHUWHG GHIHFW OLHQ HQFXPEUDQFH DGYHUVH FODLP RU RWKHU PDWWHU LQVXUHG
 DJDLQVWE\WKHSROLF\

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV



 $*5(('$1'&216(17('72



 ,1685('


 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                           B                




 $/7$(QGRUVHPHQW)RUP
 1RQLPSXWDWLRQ±$GGLWLRQDO,QVXUHG   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 125 of 450


ENDORSEMENT
                                           $WWDFKHGWR3ROLF\1RB         
                                                     ,VVXHGE\
                                              &KLFDJR7LWOH,QVXUDQFH
                                                     &RPSDQ\


 7KH&RPSDQ\DJUHHVWKDWLWZLOOQRWDVVHUWWKHSURYLVLRQVRI([FOXVLRQVIURP&RYHUDJH D  E 
 RU H WRGHQ\OLDELOLW\IRUORVVRUGDPDJHRWKHUZLVHLQVXUHGDJDLQVWXQGHUWKHWHUPVRIWKHSROLF\
 VROHO\E\UHDVRQRIWKHDFWLRQRULQDFWLRQRU.QRZOHGJHDVRI'DWHRI3ROLF\RI                   B
 ZKHWKHURUQRWLPSXWHGWRWKHHQWLW\LGHQWLILHGLQSDUDJUDSKRI6FKHGXOH$RUWRWKH,QVXUHGE\
 RSHUDWLRQRIODZEXWRQO\WRWKHH[WHQWWKDWWKH,QVXUHGDFTXLUHGWKH,QVXUHG VLQWHUHVWLQHQWLW\DV
 D SXUFKDVHU IRU YDOXH ZLWKRXW .QRZOHGJH RI WKH DVVHUWHG GHIHFW OLHQ HQFXPEUDQFH DGYHUVH
 FODLPRURWKHUPDWWHULQVXUHGDJDLQVWE\WKHSROLF\

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                            B                   




 $/7$(QGRUVHPHQW)RUP
 1RQLPSXWDWLRQ±3DUWLDO(TXLW\7UDQVIHU   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 126 of 450


 
                                            MEZZANINE FINANCING
                                             ALTA 16-06 (06-17-06)


 7KLVHQGRUVHPHQWSURYLGHVLQVXUDQFHWRDOHQGHUZKRVHORDQLVVHFXUHGQRWE\DOLHQDJDLQVWWKH
 ODQGEXWUDWKHUE\VRPHIRUPRIVHFXULW\DJDLQVWWKHEHQHILFLDOLQWHUHVWRIWKHEXVLQHVVHQWLW\WKDW
 RZQV WKH /DQG 7KH VHFXULW\ PD\ EH D SOHGJH RI  DQG VHFXULW\ LQWHUHVW LQ  WKH VWRFN LQ D
 FRUSRUDWLRQ SDUWQHUVKLS LQWHUHVW LQ D SDUWQHUVKLS RU PHPEHUVKLS LQWHUHVW LQ D OLPLWHG OLDELOLW\
 FRPSDQ\ 7KH HQGRUVHPHQW LV PDGH D SDUW RI DQ 2ZQHU¶V 3ROLF\ UDWKHU WKDQ D /RDQ 3ROLF\
 EHFDXVHWKHOHQGHU¶VSHUVRQDOSURSHUW\VHFXULW\LQWHUHVWLVQRWEHLQJLQVXUHGVRQR/RDQ3ROLF\LV
 LVVXHGWRWKHOHQGHU7KHHQGRUVHPHQWDVVLJQVWKHULJKWVXQGHUWKHSROLF\RIWKH,QVXUHGRZQHURI
 WKH/DQGWRWKHGHILQHG0H]]DQLQH/HQGHU7KHHQGRUVHPHQWSURYLGHVWKDWWKH&RPSDQ\ZLOOQRW
 DVVHUWDVDGHIHQVHPDWWHUVNQRZQWRWKH,QVXUHGRZQHUDVORQJDVWKH\ZHUHQRWNQRZQWRWKH
 0H]]DQLQH /HQGHU ,W IXUWKHU SURYLGHV WKDW WKH &RPSDQ\ ZLOO QRW GHQ\ OLDELOLW\ RQ WKH EDVLV WKDW
 RZQHUVKLSLQWHUHVWVLQWKH,QVXUHGKDYHEHHQWUDQVIHUUHGWRRUDFTXLUHGE\WKH0H]]DQLQH/HQGHU
 
 &RQGLWLRQV SDUDJUDSK  E  LV DPHQGHG WR SURYLGH WKDW WKH &RPSDQ\ FDQ WHUPLQDWH LWV OLDELOLW\
 XQGHU WKH SROLF\ E\ SD\LQJ WKH 0H]]DQLQH /HQGHU UDWKHU WKDQ WKH ,QVXUHG ([FOXVLRQV IURP
 &RYHUDJH 1RV  D  E  F  RU H  DUH DPHQGHG ZLWK UHVSHFW WR GHIHFWV OLHQV HQFXPEUDQFHV
 DGYHUVHFODLPVRURWKHUPDWWHUVZKLFKZHUHQRWNQRZQWRWKH0H]]DQLQH/HQGHURUIDLOXUHRIWKH
 0H]]DQLQH/HQGHUWRSD\YDOXH
 

  

  


 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 127 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\



        7KH0H]]DQLQH/HQGHULV                              B           DQG HDFK VXFFHVVRU LQ
           RZQHUVKLSRILWV ORDQ 0H]]DQLQH/RDQ UHVHUYLQJKRZHYHUDOOULJKWVDQGGHIHQVHVDV
           WR DQ\ VXFFHVVRU WKDW WKH &RPSDQ\ ZRXOG KDYH KDG DJDLQVW WKH 0H]]DQLQH /HQGHU
           XQOHVV WKH VXFFHVVRU DFTXLUHG WKH ,QGHEWHGQHVV DV D SXUFKDVHU IRU YDOXH ZLWKRXW
           .QRZOHGJH RI WKH DVVHUWHG GHIHFW OLHQ HQFXPEUDQFH DGYHUVH FODLP RU RWKHU PDWWHU
           LQVXUHGDJDLQVWE\WKLVSROLF\DVDIIHFWLQJ7LWOH

        7KH,QVXUHG

           D       DVVLJQV WR WKH 0H]]DQLQH /HQGHU WKH ULJKW WR UHFHLYH DQ\ DPRXQWV RWKHUZLVH
                     SD\DEOH WR WKH ,QVXUHG XQGHU WKLV SROLF\ QRW WR H[FHHG WKH RXWVWDQGLQJ
                     LQGHEWHGQHVVXQGHUWKH0H]]DQLQH/RDQDQG

           E       DJUHHVWKDWQRDPHQGPHQWRIRUHQGRUVHPHQWWRWKLVSROLF\FDQEHPDGHZLWKRXW
                     WKHZULWWHQFRQVHQWRIWKH0H]]DQLQH/HQGHU

        7KH&RPSDQ\GRHVQRWZDLYHDQ\GHIHQVHVWKDWLWPD\KDYHDJDLQVWWKH,QVXUHGH[FHSW
           DVH[SUHVVO\VWDWHGLQWKLVHQGRUVHPHQW

        ,Q WKH HYHQW RI D ORVV XQGHU WKH SROLF\ WKH &RPSDQ\ DJUHHV WKDW LW ZLOO QRW DVVHUW WKH
           SURYLVLRQV RI ([FOXVLRQV IURP &RYHUDJH  D  E  RU H  WR UHIXVH SD\PHQW WR WKH
           0H]]DQLQH/HQGHUVROHO\E\UHDVRQRIWKHDFWLRQRULQDFWLRQRU.QRZOHGJHDVRI'DWHRI
           3ROLF\RIWKH,QVXUHGSURYLGHG

           D       WKH0H]]DQLQH/HQGHUKDGQRDFWXDO.QRZOHGJHRIWKHGHIHFWOLHQHQFXPEUDQFH
                     RURWKHUPDWWHUFUHDWLQJRUFDXVLQJORVVRQ'DWHRI3ROLF\

           E       WKLV OLPLWDWLRQ RQ WKH DSSOLFDWLRQ RI ([FOXVLRQV IURP &RYHUDJH  D  E  DQG H 
                     VKDOO

                     L      DSSO\ ZKHWKHU RU QRW WKH 0H]]DQLQH /HQGHU KDV DFTXLUHG DQ LQWHUHVW
                               GLUHFWRULQGLUHFW  LQWKH,QVXUHGHLWKHURQRUDIWHU'DWHRI3ROLF\DQG

                     LL     EHQHILWWKH0H]]DQLQH/HQGHURQO\ZLWKRXWEHQHILWLQJDQ\RWKHULQGLYLGXDO
                              RU HQWLW\ WKDW KROGV DQ LQWHUHVW GLUHFW RU LQGLUHFW  LQ WKH ,QVXUHG RU WKH
                              /DQG

        ,Q WKH HYHQW RI D ORVV XQGHU WKH 3ROLF\ WKH &RPSDQ\ DOVR DJUHHV WKDW LW ZLOO QRW GHQ\
           OLDELOLW\WRWKH0H]]DQLQH/HQGHURQWKHJURXQGWKDWDQ\RUDOORIWKHRZQHUVKLSLQWHUHVWV
             GLUHFWRULQGLUHFW LQWKH,QVXUHGKDYHEHHQWUDQVIHUUHGWRRUDFTXLUHGE\WKH0H]]DQLQH
           /HQGHUHLWKHURQRUDIWHUWKH'DWHRI3ROLF\

        7KH0H]]DQLQH/HQGHUDFNQRZOHGJHV

           D       WKDW WKH DPRXQW RI LQVXUDQFH XQGHU WKLV SROLF\ VKDOO EH UHGXFHG E\ DQ\ DPRXQW
                     WKH&RPSDQ\PD\SD\XQGHUDQ\SROLF\LQVXULQJDPRUWJDJHWRZKLFKH[FHSWLRQ
                     LV WDNHQ LQ 6FKHGXOH% RU WR ZKLFK WKH ,QVXUHG KDV DJUHHG DVVXPHG RU WDNHQ
                     VXEMHFWRUZKLFKLVKHUHDIWHUH[HFXWHGE\DQ,QVXUHGDQGZKLFKLVDFKDUJHRU



© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 128 of 450




                     OLHQ RQ WKH HVWDWH RU LQWHUHVW GHVFULEHG RU UHIHUUHG WR LQ 6FKHGXOH$ DQG WKH
                     DPRXQWVRSDLGVKDOOEHGHHPHGDSD\PHQWXQGHUWKLVSROLF\DQG

           E       WKDWWKH&RPSDQ\VKDOOKDYHWKHULJKWWRLQVXUHPRUWJDJHVRURWKHUFRQYH\DQFHV
                     RIDQLQWHUHVWLQWKH/DQGZLWKRXWWKHFRQVHQWRIWKH0H]]DQLQH/HQGHU

        ,IWKH,QVXUHGWKH0H]]DQLQH/HQGHURURWKHUVKDYHFRQIOLFWLQJFODLPVWRDOORUSDUWRIWKH
           ORVV SD\DEOHXQGHU WKH3ROLF\ WKH&RPSDQ\PD\ LQWHUSOHDGWKH DPRXQW RI WKHORVV LQWR
           &RXUW7KH,QVXUHGDQGWKH0H]]DQLQH/HQGHUVKDOOEHMRLQWO\DQGVHYHUDOO\OLDEOHIRUWKH
           &RPSDQ\ V FRVW IRU WKH LQWHUSOHDGHU DQG VXEVHTXHQW SURFHHGLQJV LQFOXGLQJ DWWRUQH\V 
           IHHV 7KH&RPSDQ\VKDOO EHHQWLWOHG WRSD\PHQWRI WKHVXPV IRUZKLFK WKH ,QVXUHGDQG
           0H]]DQLQH/HQGHUDUHOLDEOHXQGHUWKHSUHFHGLQJVHQWHQFHIURPWKHIXQGVGHSRVLWHGLQWR
           &RXUWDQGLWPD\DSSO\WRWKH&RXUWIRUWKHLUSD\PHQW

        :KHQHYHUWKH&RPSDQ\KDVVHWWOHGDFODLPDQGSDLGWKH0H]]DQLQH/HQGHUSXUVXDQWWR
           WKLV HQGRUVHPHQW WKH &RPSDQ\ VKDOO EH VXEURJDWHG DQG HQWLWOHG WR DOO ULJKWV DQG
           UHPHGLHV WKDW WKH 0H]]DQLQH /HQGHU PD\ KDYH DJDLQVW DQ\ SHUVRQ RU SURSHUW\ DULVLQJ
           IURP WKH 0H]]DQLQH /RDQ +RZHYHU WKH &RPSDQ\ DJUHHV ZLWK WKH 0H]]DQLQH /HQGHU
           WKDW LW VKDOO RQO\ H[HUFLVH WKHVH ULJKWV RU DQ\ ULJKW RI WKH &RPSDQ\ WR LQGHPQLILFDWLRQ
           DJDLQVWWKH ,QVXUHG WKH 0H]]DQLQH /RDQ ERUURZHU RU DQ\ JXDUDQWRUV RI WKH 0H]]DQLQH
           /RDQ DIWHU WKH 0H]]DQLQH /HQGHU KDV UHFRYHUHG LWV SULQFLSDO LQWHUHVW DQG FRVWV RI
           FROOHFWLRQ

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV



 $*5(('$1'&216(17('72


 (Name of Insured)                                          (Name of Mezzanine Lender)



 %\                                                    %\                                                  


 >:LWQHVVFODXVHRSWLRQDO@



 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                           B                




 $/7$(QGRUVHPHQW)RUP
 0H]]DQLQH)LQDQFLQJ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ


© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 129 of 450


                                                  ACCESS
                                 ALTA 17-06 (Access & Entry) (06-17-06)
                             17.1-06 (Indirect Access & Entry) (06-17-06) and
                                    17.2-06 (Utility Access) (10-16-08)

 7KHVHHQGRUVHPHQWVDUHGHVLJQHGWRSURYLGHLQVXUDQFHDJDLQVWORVVLIWKH/DQGGRHVQRWDEXWRU
 KDYHDFWXDOYHKLFXODUDQGSHGHVWULDQDFFHVVWRDQGIURPDVSHFLILFRSHQDQGSXEOLFO\PDLQWDLQHG
 VWUHHW E\ ZD\ RI H[LVWLQJ FXUE FXWV RU HQWULHV ,Q DGGLWLRQ $/7$  SURYLGHV WKH VDPH
 FRYHUDJHZLWKUHVSHFWWRDVSHFLILFHDVHPHQWLQVXUHGLQ6FKHGXOH$ZKLFKFRQQHFWVWKH/DQGWRD
 VSHFLILF SXEOLF VWUHHW 7KH $/7$  DGRSWV D YHUVLRQ RI WKH JHQHULF ³8WLOLWLHV )DFLOLWLHV´
 HQGRUVHPHQWZKLFKFRYHUVDFFHVVWRXWLOLW\LQVWDOODWLRQVLQDSXEOLFVWUHHW

 
 


 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 130 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGLIDW'DWHRI3ROLF\ L WKH
 /DQG GRHV QRW DEXW DQG KDYH ERWK DFWXDO YHKLFXODU DQG SHGHVWULDQ DFFHVV WRDQG IURP ),// ,1
  WKH6WUHHW  LL WKH6WUHHWLVQRWSK\VLFDOO\RSHQDQGSXEOLFO\PDLQWDLQHGRU LLL WKH,QVXUHGKDV
 QRULJKWWRXVHH[LVWLQJFXUEFXWVRUHQWULHVDORQJWKDWSRUWLRQRIWKH6WUHHWDEXWWLQJWKH/DQG

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@




 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                   B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 $FFHVVDQG(QWU\   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 131 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB           
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGLIDW'DWHRI3ROLF\ L WKH
 HDVHPHQWLGHQWLILHGDV),//,1LQ6FKHGXOH),//,1 WKH³(DVHPHQW´ GRHVQRWSURYLGHWKDWSRUWLRQ
 RIWKH/DQGLGHQWLILHGDV),//,1LQ6FKHGXOH),//,1ERWKDFWXDOYHKLFXODUDQGSHGHVWULDQDFFHVV
 WRDQGIURP),//,1 WKH³6WUHHW´  LL WKH6WUHHWLVQRWSK\VLFDOO\RSHQDQGSXEOLFO\PDLQWDLQHGRU
  LLL  WKH ,QVXUHG KDV QR ULJKW WR XVH H[LVWLQJ FXUE FXWV RU HQWULHV DORQJ WKDW SRUWLRQ RI WKH 6WUHHW
 DEXWWLQJWKH(DVHPHQW

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@



 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                   B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 ,QGLUHFW$FFHVVDQG(QWU\   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
    Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 132 of 450


ENDORSEMENT
                                           $WWDFKHGWR3ROLF\1RB           
                                                     ,VVXHGE\
                                              &KLFDJR7LWOH,QVXUDQFH
                                                     &RPSDQ\



    7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKHODFNRID
    ULJKWRIDFFHVVWRWKHIROORZLQJXWLOLWLHVRUVHUYLFHV >&+(&.$//7+$7$33/<@


    F :DWHUVHUYLFH                       F 1DWXUDOJDVVHUYLFH                 F 7HOHSKRQHVHUYLFH
    F (OHFWULFDOSRZHUVHUYLFH            F 6DQLWDU\VHZHU                      F 6WRUPZDWHUGUDLQDJH
    >F                                  >F                                  >F

    HLWKHURYHUXQGHURUXSRQULJKWVRIZD\RUHDVHPHQWVIRUWKHEHQHILWRIWKH/DQGEHFDXVHRI
                DJDSRUJRUHEHWZHHQWKHERXQGDULHVRIWKH/DQGDQGWKHULJKWVRIZD\RU
              HDVHPHQWV
                 DJDSEHWZHHQWKHERXQGDULHVRIWKHULJKWVRIZD\RUHDVHPHQWVRU
                 DWHUPLQDWLRQE\DJUDQWRURULWVVXFFHVVRURIWKHULJKWVRIZD\RUHDVHPHQWV


    7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
     L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
     LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
    RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
    HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
    WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

    >:LWQHVVFODXVHRSWLRQDO@




    &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

    %<                           B                




    $/7$(QGRUVHPHQW)RUP
    8WLOLW\$FFHVV   
    $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 133 of 450


 
                                               TAX PARCEL
                                     ALTA 18-06 (Single) (06-17-06)
                           18.1 (Multiple) [with tax sale protection] (06-17-06)
 
 7KHVH HQGRUVHPHQWV FRYHU WKH WD[ SDUFHO RU WD[ LGHQWLILFDWLRQ QXPEHUV RIWHQ LQFOXGHG LQ WKH
 SROLF\ IRU LQIRUPDWLRQDO )RUP  LQVXUHV DJDLQVW ORVV LI WKH WD[ QXPEHU VKRZQ GRHV QRW
 LQFOXGH DOO WKH /DQG GHVFULEHG LQ WKH SROLF\ RU LQFOXGHV ODQG QRW GHVFULEHG LQ WKH SROLF\ )RUP
 LVIRUXVHZKHQWKHUHDUHPXOWLSOHSDUFHOVDQGPXOWLSOHQXPEHUV,QDGGLWLRQ)RUP
 LQVXUHVWKDWDQ\HDVHPHQWLQFOXGHGDVDQLQVXUHGSDUFHOLQ6FKHGXOH$RU&ZLOOQRWEHZLSHG
 RXWE\WKHVXEVHTXHQWIRUHFORVXUHRIWD[HVRQWKHVHUYLHQWWHQHPHQW

 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 134 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH &RPSDQ\ LQVXUHV DJDLQVW ORVV RU GDPDJH VXVWDLQHG E\WKH ,QVXUHG E\ UHDVRQ RI WKH /DQG
 EHLQJWD[HGDVSDUWRIDODUJHUSDUFHORIODQGRUIDLOLQJWRFRQVWLWXWHDVHSDUDWHWD[SDUFHOIRUUHDO
 HVWDWHWD[HV

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                           B                




 $/7$(QGRUVHPHQW)RUP
 6LQJOH7D[3DUFHO   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 135 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

        WKRVHSRUWLRQVRIWKH/DQGLGHQWLILHGEHORZQRWEHLQJDVVHVVHGIRUUHDOHVWDWHWD[HVXQGHU
           WKH OLVWHG WD[ LGHQWLILFDWLRQ QXPEHUV RU WKRVH WD[ LGHQWLILFDWLRQ QXPEHUV LQFOXGLQJ DQ\
           DGGLWLRQDOODQG

           3DUFHO                               3$5&(/
           7D[,GHQWLILFDWLRQ1XPEHU V          7$;,'


           3DUFHO                               3$5&(/
           7D[,GHQWLILFDWLRQ1XPEHU V          7$;,'


           3DUFHO                               3$5&(/
           7D[,GHQWLILFDWLRQ1XPEHU V          7$;,'


        WKH HDVHPHQWV LI DQ\ GHVFULEHG LQ 6FKHGXOH $ EHLQJ FXW RII RU GLVWXUEHG E\ WKH
           QRQSD\PHQWRIUHDOHVWDWHWD[HVDVVHVVPHQWVRURWKHUFKDUJHVLPSRVHGRQWKHVHUYLHQW
           HVWDWHE\DJRYHUQPHQWDODXWKRULW\

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                           B                




 $/7$(QGRUVHPHQW)RUP
 0XOWLSOH7D[3DUFHO   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




 


                                                   CONTIGUITY
© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 136 of 450




               ALTA 19-06 (MULTIPLE PARCELS) [within Land] AND (06-17-06)
           FORM 19.1-06 (SINGLE PARCEL) [with property other than Land] (06-17-06)

 $/7$ )RUP  LV GHVLJQHG WR SURYLGH LQVXUDQFH WKDW   HDFK SDUFHO LQ D SROLF\ ZKLFK
 LQVXUHVPXOWLSOHSDUFHOVLVFRQWLJXRXVWRDWOHDVWRQHRWKHUSDUFHOLQVXUHGE\WKHSROLF\RU  LI
 VRPH SDUFHOV DUH QRW FRQWLJXRXV WR DW OHDVW RQH RWKHU SDUFHO WKDW FHUWDLQ SDUFHOV DUH
 FRQWLJXRXVWRFHUWDLQRWKHUSDUFHOV7KH$/7$)RUPSURYLGHVFRYHUDJHWKDWWKH/DQG
 LQWKHSROLF\LVFRQWLJXRXVWRVRPHRWKHUVSHFLILFSDUFHOQRWLQVXUHGLQWKHSROLF\




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 137 of 450


ENDORSEMENT
                                             $WWDFKHGWR3ROLF\1RB       
                                                       ,VVXHGE\
                                                &KLFDJR7LWOH,QVXUDQFH
                                                       &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

                  7KHIDLOXUH>RIWKHB     ERXQGDU\OLQHRI3DUFHO$@RIWKH/DQGWREH
                     FRQWLJXRXVWR>WKH       B ERXQGDU\ OLQH RI 3DUFHO %@ [for more than two
                     parcels, continue as follows: “; of [the             boundary line of Parcel B] of
                     the Land to be contiguous to [the _            boundary line of Parcel C] and so
                     on until all contiguous parcels described in the policy have been
                     accounted for]RU

                  7KH SUHVHQFH RI DQ\ JDSV VWULSV RU JRUHV VHSDUDWLQJ DQ\ RI WKH FRQWLJXRXV
                     ERXQGDU\OLQHVGHVFULEHGDERYH

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                            B                




 $/7$(QGRUVHPHQW)RUP
 &RQWLJXLW\±0XOWLSOH3DUFHOV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 138 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

                  7KH IDLOXUH RI WKH /DQG WR EH FRQWLJXRXV WR [describe the land that is
                     contiguous to the Land by its legal description or by reference to a
                     recorded instrument – e.g. “. . . that certain parcel of real property legally
                     described in the deed recorded as Instrument No.                     , records of
                     County, State of                                      ] DORQJWKHB  ERXQGDU\
                     OLQH>V@RU

                  7KH SUHVHQFH RI DQ\JDSV VWULSV RU JRUHV VHSDUDWLQJ WKH FRQWLJXRXV ERXQGDU\
                     OLQHVGHVFULEHGDERYH

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                            B               




 $/7$(QGRUVHPHQW)RUP
 &RQWLJXLW\±6LQJOH3DUFHO   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 139 of 450




 
                                                FIRST LOSS
                                             ALTA 20-06 (06-17-06)

 
 7KLV HQGRUVHPHQW LV GHVLJQHG WR DOWHU WKH HVWDEOLVKHG FULWHULD IRU GHWHUPLQLQJ ZKHQ D ORVV LV
 UHFRJQL]HG XQGHU D ORDQ SROLF\ /RVV LV QRUPDOO\ WKH GLIIHUHQFH EHWZHHQ WKH YDOXH RI WKH
 SURSHUW\ ZLWK RU ZLWKRXW WKH GHIHFW OLHQ RU HQFXPEUDQFH LQVXUHG DJDLQVW 8QGHU QRUPDO
 FLUFXPVWDQFHVDORVVZRXOGEHGLIILFXOWWRGHWHUPLQHXQWLOWKHODQGZDVVROGDIWHUIRUHFORVXUH,I
 WKHVDOHZDVIRUDQDPRXQWOHVVWKDQWKHGHEWDQGWKHGLIIHUHQFHEHWZHHQWKHVDOHVSULFHDQG
 WKHLQGHEWHGQHVVZDVFDXVHGE\DPDWWHUFRYHUHGE\WKHSROLF\WKHOHQGHUFRXOGFODLPDORVV
 &RQVHTXHQWO\ DQ LQVXUHG OHQGHU ZRXOG QRUPDOO\ EH UHTXLUHG WR IRUHFORVH WR SURYH WKLV ORVV
 EHIRUH EHLQJ DEOH WR PDNH D FODLP 7KLV HQGRUVHPHQW WR EH LVVXHG RQO\ ZKHQ WKHUH LV PRUH
 WKDQ RQH LQVXUHG SDUFHO DOORZV D ORVV WR EH UHFRJQL]HG ZKHQHYHU D WLWOH GHIHFW PDWHULDOO\
 LPSDLUV WKH YDOXH RI D SDUFHO VHFXULQJ WKH ORDQ ZLWKRXW UHTXLULQJ DFFHOHUDWLRQ RI WKH GHEW DQG
 IRUHFORVXUHDJDLQVWDQ\RIWKHSDUFHOVVHFXULQJWKHORDQ

 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 140 of 450


ENDORSEMENT
                                            $WWDFKHGWR3ROLF\1RB        
                                                      ,VVXHGE\
                                               &KLFDJR7LWOH,QVXUDQFH
                                                      &RPSDQ\


 7KLVHQGRUVHPHQWLVHIIHFWLYHRQO\LIWKH&ROODWHUDOLQFOXGHVDWOHDVWWZRSDUFHOVRIUHDOSURSHUW\

        )RUWKHSXUSRVHVRIWKLVHQGRUVHPHQW

           D       ³&ROODWHUDO´ PHDQV DOO SURSHUW\ LQFOXGLQJ WKH /DQG JLYHQ DV VHFXULW\ IRU WKH
                     ,QGHEWHGQHVV
           E       ³0DWHULDO ,PSDLUPHQW $PRXQW´ PHDQV WKH DPRXQW E\ ZKLFK DQ\ PDWWHU FRYHUHG
                     E\ WKH SROLF\ IRU ZKLFK D FODLP LV PDGH GLPLQLVKHV WKH YDOXH RI WKH &ROODWHUDO
                     EHORZWKH,QGHEWHGQHVV

         ,QWKHHYHQWRIDFODLPUHVXOWLQJIURPDPDWWHULQVXUHGDJDLQVWE\WKHSROLF\WKH&RPSDQ\
 DJUHHVWRSD\WKDWSRUWLRQRIWKH0DWHULDO,PSDLUPHQW$PRXQWWKDWGRHVQRWH[FHHGWKHH[WHQWRI
 OLDELOLW\LPSRVHGE\6HFWLRQRIWKH&RQGLWLRQVZLWKRXWUHTXLULQJ
         D      PDWXULW\RIWKH,QGHEWHGQHVVE\DFFHOHUDWLRQRURWKHUZLVH
         E      SXUVXLWE\WKH,QVXUHGRILWVUHPHGLHVDJDLQVWWKH&ROODWHUDORU
         F      SXUVXLWE\WKH,QVXUHGRILWVUHPHGLHVXQGHUDQ\JXDUDQW\ERQGRURWKHU
 LQVXUDQFHSROLF\

       1RWKLQJLQWKLVHQGRUVHPHQWVKDOOLPSDLUWKH&RPSDQ\¶VULJKWRIVXEURJDWLRQ+RZHYHU
 WKH&RPSDQ\DJUHHVWKDWLWVULJKWRIVXEURJDWLRQVKDOOEHVXERUGLQDWHWRWKHULJKWVDQGUHPHGLHV
 RIWKH,QVXUHG7KH&RPSDQ\¶VULJKWRIVXEURJDWLRQVKDOOLQFOXGHWKHULJKWWRUHFRYHUWKHDPRXQW
 SDLGWRWKH,QVXUHGSXUVXDQWWR6HFWLRQRIWKLVHQGRUVHPHQWIURPDQ\GHEWRURUJXDUDQWRURIWKH
 ,QGHEWHGQHVVDIWHUSD\PHQWRURWKHUVDWLVIDFWLRQRIWKHUHPDLQGHURIWKH,QGHEWHGQHVVDQGRWKHU
 REOLJDWLRQVVHFXUHGE\WKHOLHQRIWKH,QVXUHG0RUWJDJH7KH&RPSDQ\VKDOOKDYHWKHULJKWWR
 UHFRXSIURPWKH,QVXUHG&ODLPDQWDQ\DPRXQWUHFHLYHGE\LWLQH[FHVVRIWKH,QGHEWHGQHVVXSWR
 WKHDPRXQWRIWKHSD\PHQWXQGHU6HFWLRQ

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                            B                     

 $/7$(QGRUVHPHQW)RUP
 )LUVW/RVV±0XOWLSOH3DUFHO7UDQVDFWLRQV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 141 of 450



 
                                              CREDITORS’ RIGHTS
                                     ALTA ENDORSEMENT FORM 21-06


 This endorsement was decertified by ALTA on 2/8/10 and is no longer available.


 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 142 of 450




                                                 LOCATION
                                                 ALTA 22-06
                                      Form 22.1-06 (with map) (06-17-06)


 7KHVHHQGRUVHPHQWVLQVXUHDJDLQVWORVVRUGDPDJHLIDQLPSURYHPHQWRIWKHW\SHLGHQWLILHGLQ
 WKHHQGRUVHPHQWKDYLQJWKHDGGUHVVVHWIRUWKLQWKHHQGRUVHPHQWLVQRWORFDWHGRQWKH/DQG,Q
 DGGLWLRQWKHLQVXUHVWKDWDFRS\RIDUHFRUGHGSODWRUPDSWKDWPD\EHDWWDFKHGDVDQ
 H[KLELWWRWKHHQGRUVHPHQWDFFXUDWHO\UHIOHFWVWKHORFDWLRQDQGGLPHQVLRQVRIWKH/DQGDVVKRZQ
 LQWKHSXEOLFUHFRUGV




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 143 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKHIDLOXUHRI
 D),//,1NQRZQDV),//,1WREHORFDWHGRQWKH/DQGDW'DWHRI3ROLF\

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                           B                




 $/7$(QGRUVHPHQW)RUP
 /RFDWLRQ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 144 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKHIDLOXUHRI
  L D),//,1NQRZQDV),//,1WREHORFDWHGRQWKH/DQGDW'DWHRI3ROLF\RU LL WKHPDSLIDQ\
 DWWDFKHGWRWKLVSROLF\WRFRUUHFWO\VKRZWKHORFDWLRQDQGGLPHQVLRQVRIWKH/DQGDFFRUGLQJWRWKH
 3XEOLF5HFRUGV

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                           B                




 $/7$(QGRUVHPHQW)RUP
 /RFDWLRQDQG0DS   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 145 of 450


                                      CO-INSURANCE-SINGLE POLICY
                                           ALTA 23-06 (10-16-08)


 7KLVHQGRUVHPHQWZDVGHVLJQHGWRIDFLOLWDWHWKHGHOLYHU\RIDVLQJOHSROLF\ZKHQFRLQVXUDQFH
 ZLWKRWKHUXQGHUZULWHUVLVLQYROYHGZLWKDOORFDWLRQRIOLDELOLW\E\HQGRUVHPHQWIURPHDFKFR
 LQVXUHU


 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
    Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 146 of 450


                                                    ENDORSEMENT


                                          $WWDFKHGWR3ROLF\1R>lead policy@
                                                       ,VVXHGE\
                                     [lead policy issurer@(“Issuing Co-Insurer”)

                                         &2,1685$1&((1'256(0(17

    $WWDFKHGWRDQGPDGHDSDUWRI,VVXLQJ&R,QVXUHU¶V3ROLF\1R>lead policy@ ³&R,QVXUDQFH
    3ROLF\´  (DFKWLWOHLQVXUDQFHFRPSDQ\H[HFXWLQJWKLV&R,QVXUDQFH(QGRUVHPHQWRWKHUWKDQWKH
    ,VVXLQJ&R,QVXUHUVKDOOEHUHIHUUHGWRDV³&R,QVXUHU´ ,VVXLQJ&R,QVXUHUDQGHDFK&R,QVXUHU
    DUHFROOHFWLYHO\UHIHUUHGWRDV³&R,QVXULQJ&RPSDQLHV´

     %\LVVXLQJWKLVHQGRUVHPHQWWRWKH&R,QVXUDQFH3ROLF\HDFKRIWKH&R,QVXULQJ&RPSDQLHV
    DGRSWVWKH&R,QVXUDQFH3ROLF\¶V&RYHUHG5LVNV([FOXVLRQV&RQGLWLRQV6FKHGXOHVDQG
    HQGRUVHPHQWVVXEMHFWWRWKHOLPLWDWLRQVRIWKLVHQGRUVHPHQW

    &R,QVXULQJ&RPSDQLHV        1DPHDQG           3ROLF\1XPEHU>)LOH        $PRXQWRI        3HUFHQWDJHRI
                                  $GGUHVV            1XPEHU@                    ,QVXUDQFH        /LDELOLW\
    ,VVXLQJ&R,QVXUHU                                                           
    &R,QVXUHU                                                                   
    &R,QVXUHU                                                                   
    &R,QVXUHU                                                                   
    $JJUHJDWH$PRXQWRI                                                          
    ,QVXUDQFH


    (DFKRIWKH&R,QVXULQJ&RPSDQLHVVKDOOEHOLDEOHWRWKH,QVXUHGRQO\IRULWV3HUFHQWDJHRI
    /LDELOLW\RI D WKHWRWDORIWKHORVVRUGDPDJHXQGHUWKH&R,QVXUDQFH3ROLF\LQQRHYHQWJUHDWHU
    WKDQLWVUHVSHFWLYH$PRXQWRI,QVXUDQFHVHWIRUWKLQWKLVHQGRUVHPHQWDQG E FRVWVDWWRUQH\V¶
    IHHVDQGH[SHQVHVSURYLGHGIRULQWKH&RQGLWLRQV

    $Q\QRWLFHRIFODLPDQGDQ\RWKHUQRWLFHRUVWDWHPHQWLQZULWLQJUHTXLUHGWREHJLYHQXQGHUWKH
    &R,QVXUDQFH3ROLF\PXVWEHJLYHQWRHDFKRIWKH&R,QVXULQJ&RPSDQLHVDWLWVDGGUHVVVHWIRUWK
    DERYH

    $Q\HQGRUVHPHQWWRWKH&R,QVXUDQFH3ROLF\LVVXHGDIWHUWKHGDWHRIWKLV&R,QVXUDQFH
    (QGRUVHPHQWPXVWEHVLJQHGRQEHKDOIRIHDFK&R,QVXULQJ&RPSDQ\E\LWVDXWKRUL]HGRIILFHURU
    DJHQW

    7KLV&R,QVXUDQFH(QGRUVHPHQWLVHIIHFWLYHDVRIWKH'DWHRI3ROLF\RIWKH&R,QVXUDQFH
    3ROLF\ 7KLV&R,QVXUDQFH(QGRUVHPHQWPD\EHH[HFXWHGLQFRXQWHUSDUWV

    7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKH&RLQVXUDQFH3ROLF\ ([FHSWDVLWH[SUHVVO\VWDWHVLW
    GRHVQRW L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRU
    HQGRUVHPHQWV LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH 7RWKH
    H[WHQWDSURYLVLRQRIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVV
    SURYLVLRQRIWKLVHQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV 2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFW
    WRDOORIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWVWRLW




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 147 of 450




 ALTA 23-06 Continued

 >:LWQHVV2SWLRQDO@

 '$7('
 ,VVXLQJ&R,QVXUHU

 >OHDGXQGHUZULWHU@

 %<                           B                B


 &R,QVXUHU

 >%/$1.@7LWOH,QVXUDQFH&RPSDQ\

 %\                                                



 &R,QVXUHU

 >%/$1.@7LWOH,QVXUDQFH&RPSDQ\

 %\                                                


 &R,QVXUHU

 >%/$1.@7LWOH,QVXUDQFH&RPSDQ\

 %\                                                




 >$GGLWLRQDO&R,QVXUHUVLJQDWXUHVPD\EHDGGHGLIQHHGHG@




 $/7$(QGRUVHPHQW)RUP
 &R,QVXUDQFH6LQJOH3ROLF\  5HY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ


 

© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 148 of 450




                                             DOING BUSINESS
                                         ALTA FORM 24-06 (10-16-08)

 7KLVHQGRUVHPHQWIRUDORDQSROLF\SURYLGHVFRYHUDJHWRWKHOHQGHUFRQFHUQLQJWKHFRQVHTXHQFHV
 RIWKHIDLOXUHWRFRPSO\ZLWKVWDWH³GRLQJEXVLQHVV´ODZV

 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 149 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKHLQYDOLGLW\
 RUXQHQIRUFHDELOLW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHRQWKHJURXQGWKDWPDNLQJWKHORDQ 
 VHFXUHGE\WKH,QVXUHG0RUWJDJHFRQVWLWXWHGDYLRODWLRQRIWKHGRLQJEXVLQHVVODZVRIWKH6WDWH
 ZKHUHWKH/DQGLVORFDWHGEHFDXVHRIWKHIDLOXUHRIWKH,QVXUHGWRTXDOLI\WRGREXVLQHVVXQGHU
 WKRVHODZV


 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW L 
 PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU HQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRI
 WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWVWRLW


 >:LWQHVV2SWLRQDO@


 '$7('

 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<B             B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 'RLQJ%XVLQHVV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 150 of 450


                         SAME AS SURVEY & SAME AS PORTION OF SURVEY
                                     ALTA 25-06 (10-16-08)
                                       25.1-06 (10-16-08)


 7KHVH HQGRUVHPHQWV H[SDQG SROLF\ FRYHUDJH E\ SURYLGLQJ LQVXUDQFH LQ WKH HYHQW WKH VXUYH\
 LGHQWLILHGLQWKHHQGRUVHPHQWLVQRWWKHVDPHODQGDGHVFULEHGLQ6FKHGXOH$ RU& RIWKHSROLF\




  




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 151 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\



 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKHIDLOXUHRI
 WKH/DQGDVGHVFULEHGLQ6FKHGXOH$WREHWKHVDPHDVWKDWLGHQWLILHGRQWKHVXUYH\PDGHE\
                        GDWHG                     B BDQGGHVLJQDWHG-RE1R       

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW L 
 PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU HQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRI
 WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWVWRLW


 >:LWQHVV2SWLRQDO@


 '$7('

 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<B             B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 6DPHDV6XUYH\   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 152 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKHIDLOXUHRI
 WKH/DQGDVGHVFULEHGLQ6FKHGXOH$WREHWKHVDPHDVWKDWLGHQWLILHGDV>([DPSOH 3DUFHO$%
 &RU3DUFHO@RQWKHVXUYH\PDGHE\                         BGDWHG
                           DQGGHVLJQDWHG-RE1R    

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW L 
 PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU HQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH 7RWKHH[WHQWDSURYLVLRQRI
 WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWVWRLW


 >:LWQHVV2SWLRQDO@


 '$7('

 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<B             B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 6DPHDV3RUWLRQRI6XUYH\   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 153 of 450


 
                                                SUBDIVISION
                                             ALTA 26-06 (10-16-08)

 7KH$/7$)RUPLQVXUHVDJDLQVWORVVEDVHGXSRQWKH/DQGGHVFULEHGLQ6FKHGXOH$ RU
 6FKHGXOH& QRWFRQVWLWXWLQJDOHJDOO\FUHDWHGSDUFHOSXUVXDQWWRDSSOLFDEOHVWDWHVWDWXWHVRUORFDO
 JRYHUQPHQWDOUHJXODWLRQV
 
 7KLVHQGRUVHPHQWPRGLILHVH[FOXVLRQ D LLL ZKLFKH[FOXGHVDQ\ODZRUGLQDQFHSHUPLWRU
 JRYHUQPHQWDOUHJXODWLRQZKLFKSHUWDLQVWRWKHVXEGLYLVLRQRIODQG
 


 


 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 154 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKHIDLOXUHRI
 WKH/DQGWRFRQVWLWXWHDODZIXOO\FUHDWHGSDUFHODFFRUGLQJWRWKHVXEGLYLVLRQVWDWXWHVDQGORFDO
 VXEGLYLVLRQRUGLQDQFHVDSSOLFDEOHWRWKH/DQG


 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW L 
 PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU HQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY  LQFUHDVHWKH $PRXQWRI,QVXUDQFH 7RWKHH[WHQWDSURYLVLRQRI
 WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWVWRLW


 >:LWQHVV2SWLRQDO@


 '$7('


 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\


 %<B             B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 6XEGLYLVLRQ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ

© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 155 of 450


                                            USURY ENDORSEMENT
                                             ALTA 27-06 (10-16-08)

 7KLVHQGRUVHPHQWLVIRUXVHZLWKDQ$/7$ORDQSROLF\,WSURYLGHVLQVXUDQFHDJDLQVWORVVWKH
 ,QVXUHGPD\VXIIHULIWKH,QVXUHG0RUWJDJHLVGHWHUPLQHGWREHXVXULRXVXQGHUVWDWHVWDWXWH




 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 156 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHG E\UHDVRQRIWKH
 LQYDOLGLW\RUXQHQIRUFHDELOLW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\IRUWKH,QGHEWHGQHVV
 EHFDXVHWKHORDQVHFXUHGE\WKH,QVXUHG0RUWJDJHYLRODWHVWKHXVXU\ODZRIWKHVWDWHZKHUHWKH
 /DQGLVORFDWHG


 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<                           B                




 $/7$(QGRUVHPHQW)RUP
 8VXU\   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 157 of 450




 

 EASEMENT - DAMAGE OR ENFORCED REMOVAL ENCROACHMENTS - BOUNDARIES AND
                               EASEMENTS
                            ALTA 28-06 (02-03-10)
                           ALTA 28.1-06 (04-02-12)
                           ALTA 28.2-06 (04-02-13)


ALTA Endorsement Form 28-06 (EASEMENT - DAMAGE OR ENFORCED REMOVAL)

 (QGRUVHPHQW)RUPZDVGHYHORSHGWRLQVXUHDJDLQVWORVVFDXVHGE\WKHHQFURDFKPHQWRID
 EXLOGLQJORFDWHGRQWKH/DQGRQWRRURYHUDQHDVHPHQWVKRZQDVDQH[FHSWLRQLQ6FKHGXOH%DV
 GLVFORVHGE\DVXUYH\RULQVSHFWLRQRIWKH/DQG7KHORVVPXVWEHEDVHGRQDQH[HUFLVHRIWKH
 HDVHPHQWDQGLVRQO\IRUGDPDJHWRDQH[LVWLQJEXLOGLQJRUHQIRUFHGUHPRYDORUDOWHUDWLRQ


ALTA 28.1-06 (ENCROACHMENTS - BOUNDARIES AND EASEMENTS)
ALTA 28.2-06 (ENCROACHMENTS – BOUNDARIES AND EASEMENTS – DESCRIBED
IMPROVEMENTS)

 (QGRUVHPHQW)RUPVDQGZHUHGHYHORSHGWRSURYLGHFRYHUDJHZLWKUHVSHFWWR
 FHUWDLQERXQGDU\DQGHDVHPHQWHQFURDFKPHQWV7KLVFRYHUDJHZDVSUHYLRXVO\LQFOXGHGLQWKH
 IRUPHU$/7$VHULHV,WLVQRORQJHUFRQWDLQHGZLWKLQWKRVHHQGRUVHPHQWVRWKHUWKDQWKHUHYLVHG
 $/7$DQGWKHQHZ$/7$DQG ZKLFKDGGLWLRQDOO\DIIRUGFRYHUDJHDVWR
 YLRODWLRQVRIFRYHQDQWVYLRODWLRQVRIVHWEDFNVDQGGDPDJHWRH[LVWLQJLPSURYHPHQWVEHFDXVHRI
 GHYHORSPHQWRIPLQHUDOV 7KH)RUPVSHFLILFDOO\FRYHUVRQO\WKH,PSURYHPHQWVGHVFULEHG
 DWLWHPRIWKHHQGRUVHPHQW


The coverage in these Endorsements include:

•       7KHORVVRFFDVLRQHGE\WKHH[LVWHQFHRIDQHQFURDFKPHQWE\DQ,PSURYHPHQWRQWRD
QHLJKERULQJSURSHUW\RURQWRDQHDVHPHQWDUHDZLWKLQWKHLQVXUHG/DQGRWKHUWKDQDVGLVFORVHGLQ
6FKHGXOH%H[FHSWLRQV

•      7KHORVVRFFDVLRQHGE\WKHH[LVWHQFHRIDQHQFURDFKPHQWE\DQHLJKERULQJ,PSURYHPHQW
RQWRWKHLQVXUHG/DQGRWKHUWKDQDVGLVFORVHGLQ6FKHGXOH%H[FHSWLRQV
•      (QIRUFHGUHPRYDORIDQLQVXUHG,PSURYHPHQWEDVHGXSRQWKHHQFURDFKPHQWLQWRWKH
HDVHPHQWDUHDRURQWRQHLJKERULQJSURSHUW\

 
 7KHVHIRUPVDOORZWKHH[FOXVLRQRIDQHQFURDFKPHQWUDLVHGDVDQH[FHSWLRQLQ6FKHGXOH%IURP
 WKHHQIRUFHGUHPRYDOFRYHUDJHE\UHIHUHQFHWRWKHH[FHSWLRQWKDWGHVFULEHVLWLIWKHWLWOHLQVXUHU
 HOHFWVQRWWRLQFOXGHWKDWHQFURDFKPHQWZLWKLQWKHFRYHUDJHDIIRUGHGE\WKHVHHQGRUVHPHQWV




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 158 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGLIWKHH[HUFLVHRIWKH
 JUDQWHGRUUHVHUYHGULJKWVWRXVHRUPDLQWDLQWKHHDVHPHQW V UHIHUUHGWRLQ([FHSWLRQ V                 BRI
 6FKHGXOH%UHVXOWVLQ


                   GDPDJHWRDQH[LVWLQJEXLOGLQJORFDWHGRQWKH/DQGRU
                   HQIRUFHGUHPRYDORUDOWHUDWLRQRIDQH[LVWLQJEXLOGLQJORFDWHGRQWKH/DQG


 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW L 
 PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU HQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH 7RWKHH[WHQWDSURYLVLRQRI
 WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWVWRLW



 >:LWQHVV2SWLRQDO@


 '$7('

 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<B             B
     $87+25,=('6,*1$725<




 $/7$(QGRUVHPHQW)RUP
 (DVHPHQW'DPDJHRU(QIRUFHG5HPRYDO  UHY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ



© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 159 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLV
     HQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
     6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
  )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\³,PSURYHPHQW´PHDQVDQH[LVWLQJEXLOGLQJORFDWHGRQ
     HLWKHUWKH/DQGRUDGMRLQLQJODQGDW'DWHRI3ROLF\DQGWKDWE\ODZFRQVWLWXWHVUHDOSURSHUW\
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI
      D $QHQFURDFKPHQWRIDQ\,PSURYHPHQWORFDWHGRQWKH/DQGRQWRDGMRLQLQJODQGRURQWRWKDW
          SRUWLRQRIWKH/DQGVXEMHFWWRDQHDVHPHQWXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\
          LGHQWLILHVWKHHQFURDFKPHQW
      E $QHQFURDFKPHQWRI DQ\,PSURYHPHQWORFDWHGRQDGMRLQLQJODQGRQWRWKH/DQG DW'DWHRI
          3ROLF\XQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHHQFURDFKPHQW
      F (QIRUFHGUHPRYDORIDQ\,PSURYHPHQWORFDWHGRQWKH/DQGDVDUHVXOWRIDQHQFURDFKPHQW
          E\WKH,PSURYHPHQWRQWRDQ\SRUWLRQRIWKH/DQGVXEMHFWWRDQ\HDVHPHQWLQWKHHYHQWWKDW
          WKH RZQHUVRIWKH HDVHPHQW VKDOO IRUWKH SXUSRVH RIH[HUFLVLQJ WKH ULJKW RI XVH RU
          PDLQWHQDQFH RI WKH HDVHPHQW FRPSHO UHPRYDO RU UHORFDWLRQ RI WKH HQFURDFKLQJ
          ,PSURYHPHQWRU
      G (QIRUFHGUHPRYDORIDQ\,PSURYHPHQWORFDWHGRQWKH/DQGWKDWHQFURDFKHVRQWRDGMRLQLQJ
          ODQG
  7KLV HQGRUVHPHQW GRHV QRW LQVXUH DJDLQVW ORVV RU GDPDJH DQG WKH &RPSDQ\ ZLOO QRW SD\
     FRVWVDWWRUQH\V¶IHHVRUH[SHQVHV UHVXOWLQJIURP WKHHQFURDFKPHQWVOLVWHGDV ([FHSWLRQV
                     RI6FKHGXOH%
 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW
  L PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\ DQ\ SULRU HQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@ 
 
 '$7('

 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<B             B
     $87+25,=('6,*1$725<
 




 $/7$(QGRUVHPHQW)RUP
 (QFURDFKPHQWV%RXQGDULHVDQG(DVHPHQWV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 160 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\
       
    7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQ
       RIWKLV HQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP
       &RYHUDJHFRQWDLQHGLQ 6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\

        )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\³,PSURYHPHQW´PHDQVHDFKLPSURYHPHQWRQ
           WKH/DQGRU DGMRLQLQJODQGDW'DWHRI3ROLF\LWHPL]HGEHORZ

 

        7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

             D$QHQFURDFKPHQWRIDQ\,PSURYHPHQWORFDWHGRQWKH/DQGRQWRDGMRLQLQJODQGRU
               RQWR WKDW SRUWLRQ RI WKH /DQG VXEMHFW WR DQ HDVHPHQW XQOHVV DQ H[FHSWLRQ LQ
               6FKHGXOH%RIWKHSROLF\ LGHQWLILHVWKHHQFURDFKPHQW

             E$QHQFURDFKPHQWRIDQ\,PSURYHPHQWORFDWHGRQDGMRLQLQJODQGRQWRWKH/DQGDW'DWH
               RI3ROLF\ XQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHHQFURDFKPHQW

             F(QIRUFHGUHPRYDORIDQ\,PSURYHPHQWORFDWHGRQWKH/DQGDVDUHVXOWRIDQ
               HQFURDFKPHQWE\ WKH,PSURYHPHQWRQWRDQ\SRUWLRQRIWKH/DQGVXEMHFWWRDQ\
               HDVHPHQWLQWKHHYHQWWKDWWKH RZQHUVRIWKHHDVHPHQWVKDOOIRUWKHSXUSRVHRI
               H[HUFLVLQJWKHULJKWRIXVHRUPDLQWHQDQFHRI WKHHDVHPHQWFRPSHOUHPRYDORU
               UHORFDWLRQRIWKHHQFURDFKLQJ,PSURYHPHQWRU

             G(QIRUFHGUHPRYDORIDQ\,PSURYHPHQWORFDWHGRQWKH/DQGWKDWHQFURDFKHVRQWR
               DGMRLQLQJODQG

        6HFWLRQVFDQGGRIWKLVHQGRUVHPHQWGRQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH
           &RPSDQ\ ZLOOQRWSD\FRVWVDWWRUQH\V¶IHHVRUH[SHQVHV UHVXOWLQJIURPWKHIROORZLQJ
           ([FHSWLRQVLIDQ\OLVWHG LQ6FKHGXOH%



 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
 PRGLI\DQ\RI WKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU
  LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRIWKHSROLF\RUDSUHYLRXV
 HQGRUVHPHQWLV LQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLVHQGRUVHPHQWWKLVHQGRUVHPHQW
 FRQWUROV2WKHUZLVHWKLV HQGRUVHPHQWLVVXEMHFWWRDOORIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\
 DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@ 
 
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<



© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 161 of 450

 $/7$(QGRUVHPHQW)RUP
 (QFURDFKPHQWV%RXQGDULHVDQG(DVHPHQWV'HVFULEHG,PSURYHPHQWV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 162 of 450

SWAP ENDORSEMENT (INTEREST RATE EXCHANGE AGREEMENT SECURED BY INSURED
                              MORTGAGE)
                          ALTA 29-06 (02-03-10)
                         ALTA 29.1-06 (02-03-10)
                         ALTA 29.2-06 (08-01-11)
                         ALTA 29.3-06 (08-01-11)

 /HQGHUVRFFDVLRQDOO\UHTXHVWWKDWWKH/RDQ3ROLF\LQVXUHDPRXQWVZKLFKDUHGHVFULEHGLQDQ
 ,QWHUHVW5DWH([FKDQJH$JUHHPHQWRU6ZDS$JUHHPHQWWKHWHUPVRIZKLFKDUHFRQWDLQHGLQRU
 UHIHUHQFHGLQWKH,QVXUHG0RUWJDJH6XFKDJUHHPHQWVREOLJDWHWKHPRUWJDJRUIRUGDPDJHVWKH
 OHQGHUPD\VXIIHUXQGHUVZDSWUDQVDFWLRQVLWHQWHUVLQWRRQWKHERUURZHU¶VEHKDOILQRUGHUWR
 DFKLHYHDIDYRUDEOHLQWHUHVWUDWH,IWKHERUURZHUGHIDXOWVRQLWVORDQWKHOHQGHUEHFRPHVREOLJDWHG
 LWVHOIXQGHUWKHVZDSORDQIRUDPRXQWVNQRZQDVEUHDNDJHIHHV7KLVHQGRUVHPHQWLVGHVLJQHGWR
 SURYLGHDGGLWLRQDOFRYHUDJHIRUWKHVHDPRXQWV7KHVHDPRXQWVDUHFRQWLQJHQWDQGZRXOGDFFUXH
 DVDQREOLJDWLRQRIWKHERUURZHUSRVWSROLF\




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 163 of 450


ENDORSEMENT
                                            $WWDFKHGWR3ROLF\1RB        
                                                      ,VVXHGE\
                                               &KLFDJR7LWOH,QVXUDQFH
                                                      &RPSDQ\


  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLV
     HQGRUVHPHQWWKH([FOXVLRQVIURP&RYHUDJHLQWKH3ROLF\WKH([FHSWLRQVIURP&RYHUDJH
     FRQWDLQHGLQ6FKHGXOH%DQGWKH&RQGLWLRQV$VXVHGLQWKLVHQGRUVHPHQW

      D 7KH³'DWHRI(QGRUVHPHQW´LV                                                   DQG

      E ´6ZDS2EOLJDWLRQ´PHDQVDPRQHWDU\REOLJDWLRQXQGHUWKHLQWHUHVWUDWHH[FKDQJH
          DJUHHPHQWGDWHG                 EHWZHHQ                                                          
          DQGWKH,QVXUHGH[LVWLQJDW'DWHRI(QGRUVHPHQWDQGVHFXUHGE\WKH,QVXUHG0RUWJDJH
          7KH6ZDS2EOLJDWLRQLVLQFOXGHGDVDSDUWRIWKH,QGHEWHGQHVV

  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKH
     LQYDOLGLW\XQHQIRUFHDELOLW\RUODFNRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\IRU
     WKHUHSD\PHQWRIWKH6ZDS2EOLJDWLRQDW'DWHRI(QGRUVHPHQW

  7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHDQGWKH&RPSDQ\ZLOOQRWSD\
     FRVWVDWWRUQH\V¶IHHVRUH[SHQVHVWKDWDULVHE\UHDVRQRI

      D 5LJKWVRUREOLJDWLRQVVHWFUHDWHGRUFRQILUPHGDIWHUWKH'DWHRI(QGRUVHPHQWXQGHUD
          PDVWHULQWHUHVWUDWHH[FKDQJHDJUHHPHQWH[LVWLQJRQRUDIWHU'DWHRI(QGRUVHPHQW

      E 7KHVWD\UHMHFWLRQRUDYRLGDQFHRIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\IRUWKH
          6ZDS2EOLJDWLRQRUDFRXUWRUGHUSURYLGLQJVRPHRWKHUUHPHG\E\WKHRSHUDWLRQRI
          IHGHUDOEDQNUXSWF\VWDWHLQVROYHQF\RUVLPLODUFUHGLWRUV¶ULJKWVODZV

      F 7KHFDOFXODWLRQRIWKHDPRXQWLIDQ\GHWHUPLQHGE\DFRXUWRIFRPSHWHQWMXULVGLFWLRQDV
          WKHDPRXQWRIWKH6ZDS2EOLJDWLRQ>or@

      G >The invalidity, unenforceability or lack of priority of the lien of the Insured Mortgage as
          security for repayment of the Swap Obligation because all applicable mortgage recording
          or similar intangible taxes were not paid; or @

      H >If Date of Endorsement is after Date of Policy, add any necessary additional exceptions
          here@

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW L 
 PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU HQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH 7RWKHH[WHQWDSURYLVLRQRI
 WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWVWRLW

 >:LWQHVVFODXVHRSWLRQDO@ 
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<
 
 $/7$(QGRUVHPHQW)RUP
   ,QWHUHVW5DWH6ZDS±'LUHFW2EOLJDWLRQV)  
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ


© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 164 of 450


ENDORSEMENT
                                            $WWDFKHGWR3ROLF\1RB        
                                                      ,VVXHGE\
                                               &KLFDJR7LWOH,QVXUDQFH
                                                      &RPSDQ\


  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLV
        HQGRUVHPHQWWKH([FOXVLRQVIURP&RYHUDJHLQWKH3ROLF\WKH([FHSWLRQVIURP&RYHUDJH
        FRQWDLQHGLQ 6FKHGXOH%DQGWKH&RQGLWLRQV$VXVHGLQWKLVHQGRUVHPHQW

        D 7KH³'DWHRI(QGRUVHPHQW´LV                                         DQG

        E ´6ZDS2EOLJDWLRQ´PHDQVDPRQHWDU\REOLJDWLRQXQGHUWKHLQWHUHVWUDWHH[FKDQJH
            DJUHHPHQWGDWHG
         EHWZHHQ                      DQGWKH,QVXUHGH[LVWLQJDW'DWHRI(QGRUVHPHQWDQGVHFXUHG
        E\WKH ,QVXUHG0RUWJDJH

        F ³$GGLWLRQDO,QWHUHVW´PHDQVWKHDGGLWLRQDOLQWHUHVWFDOFXODWHGSXUVXDQWWRWKHIRUPXOD
        SURYLGHGLQWKH ORDQGRFXPHQWVVHFXUHGE\WKH,QVXUHG0RUWJDJHHDW'DWHRI(QGRUVHPHQW

  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKH
        LQYDOLGLW\ XQHQIRUFHDELOLW\RUODFNRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\
        IRUWKHUHSD\PHQWRI WKH$GGLWLRQDO,QWHUHVWDW'DWHRI(QGRUVHPHQW

  7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHDQGWKH&RPSDQ\ZLOOQRW
        SD\FRVWV DWWRUQH\V¶IHHVRUH[SHQVHVWKDWDULVHE\UHDVRQRI

        D 5LJKWVRUREOLJDWLRQVVHWFUHDWHGRUFRQILUPHGDIWHUWKH'DWHRI(QGRUVHPHQWXQGHU
        DPDVWHU LQWHUHVWUDWHH[FKDQJHDJUHHPHQWH[LVWLQJRQRUDIWHU'DWHRI(QGRUVHPHQW

        E 7KHVWD\UHMHFWLRQRUDYRLGDQFHRIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\IRUWKH
        6ZDS 2EOLJDWLRQRUDFRXUWRUGHUSURYLGLQJVRPHRWKHUUHPHG\E\WKHRSHUDWLRQRIIHGHUDO
        EDQNUXSWF\VWDWH LQVROYHQF\RUVLPLODUFUHGLWRUV¶ULJKWVODZV

        F 7KHFDOFXODWLRQRIWKHDPRXQWLIDQ\GHWHUPLQHGE\DFRXUWRIFRPSHWHQWMXULVGLFWLRQDV
        WKHDPRXQW RIWKH$GGLWLRQDO,QWHUHVW[; or@

        G >The invalidity, unenforceability or lack of priority of the lien of the Insured Mortgage as
        security for repayment of the Swap Obligation because all applicable mortgage recording or
        similar intangible taxes were not paid; or @

        H >If Date of Endorsement is after Date of Policy, add any necessary additional exceptions
            here].

            7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV
 QRW L  PRGLI\ DQ\RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL PRGLI\DQ\ SULRU HQGRUVHPHQWV
  LLL  H[WHQG WKH 'DWH RI 3ROLF\ RU LY  LQFUHDVH WKH $PRXQW RI ,QVXUDQFH 7R WKH H[WHQW D
 SURYLVLRQ RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI
 WKLV HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI
 WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ DQG RI DQ\ SULRU HQGRUVHPHQWVWRLW

 'DWHG

 %\                                 
            $XWKRUL]HG6LJQDWRU\



 $/7$(QGRUVHPHQW)RUP

© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 165 of 450

 ,QWHUHVW5DWH6ZDS±$GGLWLRQDO,QWHUHVW  
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ

                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           

© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 166 of 450

ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

        7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQ
            RI WKLV HQGRUVHPHQW WKH ([FOXVLRQV IURP &RYHUDJH LQ WKH 3ROLF\ WKH
           ([FHSWLRQVIURP &RYHUDJH FRQWDLQHGLQ6FKHGXOH%DQGWKH&RQGLWLRQV$VXVHG
           LQWKLVHQGRUVHPHQW

           D       7KH³'DWHRI(QGRUVHPHQW´LV                                          DQG

           E      ´6ZDS2EOLJDWLRQ´PHDQVDPRQHWDU\REOLJDWLRQXQGHUWKHLQWHUHVWUDWHH[FKDQJH
           DJUHHPHQWGDWHG          EHWZHHQ                                             DQG
           WKH ,QVXUHGH[LVWLQJDW'DWHRI(QGRUVHPHQWDQGVHFXUHGE\WKH,QVXUHG0RUWJDJH 7KH
           6ZDS 2EOLJDWLRQLVLQFOXGHGDVDSDUWRIWKH,QGHEWHGQHVV

           F³$GGLWLRQDO$PRXQWRI,QVXUDQFH´LV  WKDWLVLQDGGLWLRQWRWKH$PRXQWRI
           ,QVXUDQFH VWDWHGLQ6FKHGXOH$DQGLV$SSOLFDEOHRQO\WRORVVRUGDPDJHXQGHUWKLV
           HQGRUVHPHQW

        7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI
           WKH LQYDOLGLW\XQHQIRUFHDELOLW\RUODFNRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDV
           VHFXULW\ IRUWKH UHSD\PHQWRIWKH6ZDS2EOLJDWLRQDW'DWHRI(QGRUVHPHQW

         7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHDQGWKH&RPSDQ\ZLOOQRW
           SD\FRVWV DWWRUQH\V¶IHHVRUH[SHQVHVWKDWDULVHE\UHDVRQRI

           D     5LJKWVRUREOLJDWLRQVVHWFUHDWHGRUFRQILUPHGDIWHUWKH'DWHRI(QGRUVHPHQW
           XQGHUD PDVWHULQWHUHVWUDWHH[FKDQJHDJUHHPHQWH[LVWLQJRQRUDIWHU'DWHRI
           (QGRUVHPHQW

           E      7KHVWD\UHMHFWLRQRUDYRLGDQFHRIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\
           IRUWKH 6ZDS2EOLJDWLRQRUDFRXUWRUGHUSURYLGLQJVRPHRWKHUUHPHG\E\WKHRSHUDWLRQ
           RI      IHGHUDO EDQNUXSWF\VWDWHLQVROYHQF\RUVLPLODUFUHGLWRUV¶ULJKWVODZV

           F       7KHFDOFXODWLRQRIWKHDPRXQWLIDQ\GHWHUPLQHGE\DFRXUWRIFRPSHWHQW
           MXULVGLFWLRQDV WKHDPRXQWRIWKH6ZDS2EOLJDWLRQ>or@

           G    >The invalidity, unenforceability or lack of priority of the lien of the Insured
           Mortgage as security for repayment of the Swap Obligation because all applicable
           mortgage recording or similar intangible taxes were not paid; or @

           H       >If Date of Endorsement is after Date of Policy, add any necessary additional
                     exceptions here@

 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
 PRGLI\DQ\RI WKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU
  LY  LQFUHDVH WKH $PRXQW RI ,QVXUDQFH 7R WKH H[WHQW D SURYLVLRQ RI WKH SROLF\ RU D SUHYLRXV
 HQGRUVHPHQWLV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV HQGRUVHPHQW WKLV HQGRUVHPHQW
 FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQWLVVXEMHFWWRDOORIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\
 DQGRIDQ\SULRUHQGRUVHPHQWVWRLW

 'DWHG

 %\                           
           $XWKRUL]HG6LJQDWRU\


© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 167 of 450



 $/7$(QGRUVHPHQW)RUP
 ,QWHUHVW5DWH6ZDS±'LUHFW2EOLJDWLRQV'HILQHG$PRXQW)  
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 168 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLV
      HQGRUVHPHQWWKH([FOXVLRQVIURP&RYHUDJHLQWKH3ROLF\WKH([FHSWLRQVIURP&RYHUDJH
      FRQWDLQHGLQ 6FKHGXOH%DQGWKH&RQGLWLRQV$VXVHGLQWKLVHQGRUVHPHQW

      D 7KH³'DWHRI(QGRUVHPHQW´LV                                           DQG

      E ´6ZDS2EOLJDWLRQ´PHDQVDPRQHWDU\REOLJDWLRQXQGHUWKHLQWHUHVWUDWHH[FKDQJH
          DJUHHPHQWGDWHG
       EHWZHHQ                     DQGWKH,QVXUHGH[LVWLQJDW'DWHRI(QGRUVHPHQWDQGVHFXUHG
      E\WKH ,QVXUHG0RUWJDJH

      F ³$GGLWLRQDO,QWHUHVW´PHDQVWKHDGGLWLRQDOLQWHUHVWFDOFXODWHGSXUVXDQWWRWKHIRUPXOD
      SURYLGHGLQWKH ORDQGRFXPHQWVVHFXUHGE\WKH,QVXUHG0RUWJDJHHDW'DWHRI(QGRUVHPHQW

      G ³$GGLWLRQDO$PRXQWRI,QVXUDQFH´LV   WKDWLVLQDGGLWLRQWRWKH$PRXQWRI,QVXUDQFH
      VWDWHGLQ 6FKHGXOH$DQGLVDSSOLFDEOH RQO\WRORVVRUGDPDJHXQGHUWKLVHQGRUVHPHQW

  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKH
      LQYDOLGLW\ XQHQIRUFHDELOLW\RUODFNRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\
      IRUWKHUHSD\PHQWRI WKH$GGLWLRQDO,QWHUHVWDW'DWHRI(QGRUVHPHQW

  7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHDQGWKH&RPSDQ\ZLOOQRW
      SD\FRVWV DWWRUQH\V¶IHHVRUH[SHQVHVWKDWDULVHE\UHDVRQRI

      D 5LJKWVRUREOLJDWLRQVVHWFUHDWHGRUFRQILUPHGDIWHUWKH'DWHRI(QGRUVHPHQWXQGHU
      DPDVWHU LQWHUHVWUDWHH[FKDQJHDJUHHPHQWH[LVWLQJRQRUDIWHU'DWHRI(QGRUVHPHQW

      E 7KHVWD\UHMHFWLRQRUDYRLGDQFHRIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\IRUWKH
      6ZDS 2EOLJDWLRQRUDFRXUWRUGHUSURYLGLQJVRPHRWKHUUHPHG\E\WKHRSHUDWLRQRIIHGHUDO
      EDQNUXSWF\VWDWH LQVROYHQF\RUVLPLODUFUHGLWRUV¶ULJKWVODZV

      F 7KHFDOFXODWLRQRIWKHDPRXQWLIDQ\GHWHUPLQHGE\DFRXUWRIFRPSHWHQWMXULVGLFWLRQDV
      WKHDPRXQW RIWKH$GGLWLRQDO,QWHUHVW[; or@

      G >The invalidity, unenforceability or lack of priority of the lien of the Insured Mortgage as
      security for repayment of the Swap Obligation because all applicable mortgage recording or
      similar intangible taxes were not paid; or @

      H >If Date of Endorsement is after Date of Policy, add any necessary additional exceptions
           here].

          7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW
 GRHV QRW L  PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU
 HQGRUVHPHQWV LLL H[WHQGWKH'DWH RI 3ROLF\ RU LY  LQFUHDVH WKH $PRXQW RI ,QVXUDQFH 7R WKH
 H[WHQW D SURYLVLRQ RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV
 SURYLVLRQ RI WKLV HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV
 VXEMHFW WR DOO RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ DQG RI DQ\ SULRU HQGRUVHPHQWVWRLW

 'DWHG

 %\
           $XWKRUL]HG6LJQDWRU\


© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 169 of 450



 $/7$(QGRUVHPHQW)RUP
 ,QWHUHVW5DWH6ZDS±$GGLWLRQDO,QWHUHVW'HILQHG$PRXQW  
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 170 of 450


         ONE TO FOUR FAMILY SHARED APPRECIATION MORTGAGE ENDORSEMENT
                       COMMERCIAL PARTICIPATION INTEREST
                                ALTA 30-06 (07-26-10)
                               ALTA 30.1-06 (08-01-12)


 7KHVH HQGRUVHPHQWV DUH GHVLJQHG WR SURYLGH DGGLWLRQDO FRYHUDJH WR WKH OHQGHU ZKHQ WKH ORDQ
 GRFXPHQWVSURYLGHWKDWWKHOHQGHUZLOOSDUWLFLSDWHLQWKHDSSUHFLDWLRQLQYDOXHRIWKHSURSHUW\RUD
 VKDUHRIWKHFDVKIORZ DVDGGLWLRQDOLQWHUHVW 7KHUHVLGHQWLDOYHUVLRQ  ZDVGHYHORSHGIRU
 XVHZLWKJRYHUQPHQWSURJUDPVWKDWPRGLILHGDQGUHGXFHGWKHRXWVWDQGLQJGHEWRIKRPHRZQHUVLQ
 WKHIDFHRIWKHGRZQWXUQRIWKHKRXVLQJPDUNHW7KHVHSURJUDPVDOORZWKHUHFDSWXUHRI
 DSSUHFLDWLRQ XS WR WKH DPRXQW RI IRUJLYHQHVV RI SUHYLRXVO\ RXWVWDQGLQJ GHEW  7KH FRPPHUFLDO
 YHUVLRQ   LV IRU XVH RQO\ ZLWK FRPPHUFLDO WUDQVDFWLRQV DQG LQFOXGHV LQ DGGLWLRQ WR WKH
 LQFUHDVH LQ WKH YDOXH RI WKH SURSHUW\ DSSUHFLDWLRQ  D VKDUH RI WKH FDVK IORZ IURP WKH SURSHUW\
 DQG DQ\ LQFUHDVH LQ WKH HTXLW\ RI WKH ERUURZHU LQ WKH SURSHUW\  7KHVH HQGRUVHPHQWV SURYLGH
 FRYHUDJHLQWKHHYHQWRIDQDWWDFNRQWKHYDOLGLW\SULRULW\RUHQIRUFHDELOLW\RIWKH,QVXUHG0RUWJDJH
 EDVHGXSRQWKHSURYLVLRQVUHJDUGLQJVKDUHGDSSUHFLDWLRQDQGSDUWLFLSDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 171 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

 7KHLQVXUDQFHDIIRUGHGE\WKLVHQGRUVHPHQWLVRQO\HIIHFWLYHLIWKH/DQGLVDRQHWRIRXUIDPLO\
 UHVLGHQFH

 )RUWKHSXUSRVHVRIWKLVHQGRUVHPHQW³6KDUHG$SSUHFLDWLRQ´VKDOOPHDQLQFUHDVHVLQWKH
 ,QGHEWHGQHVV VHFXUHGE\WKH,QVXUHG0RUWJDJHE\UHDVRQRIVKDUHGHTXLW\RUDSSUHFLDWLRQLQ
 WKHYDOXHRIWKH/DQG

 7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

            D  7KHLQYDOLGLW\RUXQHQIRUFHDELOLW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDV
                VHFXULW\IRUWKH ,QGHEWHGQHVVFDXVHGE\WKHSURYLVLRQVIRU6KDUHG
                $SSUHFLDWLRQRU

            E  /RVVRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\IRUWKH,QGHEWHGQHVV
                FDXVHGE\ WKHSURYLVLRQVIRU6KDUHG$SSUHFLDWLRQ


   1RWKLQJFRQWDLQHGLQWKLVHQGRUVHPHQWVKDOOEHFRQVWUXHGDVLQVXULQJDJDLQVWORVVRUGDPDJH
   VXVWDLQHGRU LQFXUUHGE\UHDVRQRI

            D  XVXU\

            E  DQ\FRQVXPHUFUHGLWSURWHFWLRQRUWUXWKLQOHQGLQJODZ

            F  FRVWVH[SHQVHVRUDWWRUQH\¶VIHHVUHTXLUHGWRREWDLQDGHWHUPLQDWLRQE\MXGLFLDO
                SURFHHGLQJV RURWKHUZLVHRIWKHDPRXQWRIWKH6KDUHG$SSUHFLDWLRQ

            G  IDLOXUHWRFRPSO\ZLWKDSSOLFDEOHODZVDQGUHJXODWLRQVUHJDUGLQJ6KDUHG$SSUHFLDWLRQ

            H  WKHVWD\UHMHFWLRQRUDYRLGDQFHRIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\IRU
                WKH6KDUHG $SSUHFLDWLRQRUDFRXUWRUGHUSURYLGLQJVRPHRWKHUUHPHG\E\WKH
                RSHUDWLRQRIIHGHUDO EDQNUXSWF\VWDWHLQVROYHQF\RUVLPLODUFUHGLWRUV¶ULJKWVODZVRU

            I  WKHLQYDOLGLW\XQHQIRUFHDELOLW\RUODFNRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJH
                DVVHFXULW\ IRUWKH,QGHEWHGQHVVEHFDXVHDOODSSOLFDEOHPRUWJDJHUHFRUGLQJRU
                VLPLODULQWDQJLEOHWD[HV ZHUHQRWSDLG


 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
 PRGLI\DQ\RI WKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU
  LY FUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRIWKHSROLF\RUDSUHYLRXV
 HQGRUVHPHQWLV LQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLVHQGRUVHPHQWWKLVHQGRUVHPHQW
 FRQWUROV2WKHUZLVHWKLV HQGRUVHPHQWLVVXEMHFWWRDOORIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\
 DQGRIDQ\SULRUHQGRUVHPHQWV


 'DWHG


 %\                                      
    $XWKRUL]HG6LJQDWRU\

© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 172 of 450




 $/7$(QGRUVHPHQW)RUP
 2QHWR)RXU)DPLO\6KDUHG$SSUHFLDWLRQ0RUWJDJH   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 173 of 450


ENDORSEMENT
                                           $WWDFKHGWR3ROLF\1RB          
                                                     ,VVXHGE\
                                              &KLFDJR7LWOH,QVXUDQFH
                                                     &RPSDQ\
                                                          

                7KLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLVHQGRUVHPHQWWKH
                   ([FOXVLRQV IURP&RYHUDJHLQWKHSROLF\WKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
                   6FKHGXOH%DQGWKH &RQGLWLRQV
                $VXVHGLQWKLVHQGRUVHPHQW

         D /RDQ'RFXPHQWVPHDQVWKRVHGRFXPHQWVDVWKH\H[LVWDW'DWHRI3ROLF\
             FUHDWLQJWKH ,QGHEWHGQHVV
         E ³3DUWLFLSDWLRQ ,QWHUHVW´ PHDQV WKRVH HOHPHQWV RI LQWHUHVW HVWDEOLVKHG DQG FDOFXODWHG
             SXUVXDQW WR WKH IRUPXOD SURYLGHG LQ WKH /RDQ 'RFXPHQWV WKDW DUH SD\DEOH RU
             DOORFDWHGWRWKH,QVXUHGEDVHG XSRQ
                              L WKHERUURZHU¶VHTXLW\LQWKH7LWOH
                             LL WKHLQFUHDVHLQYDOXHRIWKH7LWOHRU
                            LLL FDVKIORZ

                7KHSROLF\LQVXUHVDVRI'DWHRI3ROLF\DJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH
                   ,QVXUHGE\ UHDVRQRI

         D 7KHLQYDOLGLW\RUXQHQIRUFHDELOLW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHUHVXOWLQJIURPWKH
               SURYLVLRQVLQ WKH,QVXUHG0RUWJDJHRULQWKH/RDQ'RFXPHQWVZKLFKSURYLGHIRU
               3DUWLFLSDWLRQ,QWHUHVW

         E /DFNRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDW'DWHRI3ROLF\DVVHFXULW\IRU L WKH
               XQSDLG SULQFLSDOEDODQFHRIWKHORDQDQG LL WKHLQWHUHVWRQWKHORDQLQFOXGLQJWKH
               3DUWLFLSDWLRQ,QWHUHVWLI DQ\ZKLFKODFNRISULRULW\LVFDXVHGE\WKHSURYLVLRQVLQWKH
               /RDQ'RFXPHQWVIRUSD\PHQWRU DOORFDWLRQWRWKH,QVXUHGRIDQ\3DUWLFLSDWLRQ,QWHUHVW

                7KHSROLF\GRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHDQGWKH&RPSDQ\ZLOOQRW
                   SD\FRVWV DWWRUQH\V¶IHHVRUH[SHQVHVWKDWDULVHE\UHDVRQRI

         D XVXU\XQFRQVFLRQDELOLW\RUDQ\FRQVXPHUFUHGLWSURWHFWLRQRUWUXWKLQOHQGLQJODZ
         E             GLVSXWHVRYHUWKHDPRXQWRI3DUWLFLSDWLRQ,QWHUHVW
         F             IDLOXUHWRFRPSO\ZLWKDSSOLFDEOHODZVDQGUHJXODWLRQVUHJDUGLQJ3DUWLFLSDWLRQ
                           ,QWHUHVW
         G WKHLQYDOLGLW\XQHQIRUFHDELOLW\RUODFNRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDV
             VHFXULW\IRU WKH3DUWLFLSDWLRQ,QWHUHVWEHFDXVHDOODSSOLFDEOHPRUWJDJHUHFRUGLQJRUVLPLODU
             LQWDQJLEOHWD[HVZHUH QRWSDLGRU
         H DQ\ VWDWXWRU\OLHQIRUVHUYLFHVSURYLGHGODERUSHUIRUPHGRUPDWHULDOVRUHTXLSPHQW
             IXUQLVKHG DULVLQJDIWHU'DWHRI3ROLF\

  7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
  PRGLI\DQ\RI WKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
  H[WHQGWKH'DWHRI3ROLF\RU
   LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRIWKHSROLF\RUDSUHYLRXV
  HQGRUVHPHQWLV LQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLVHQGRUVHPHQWWKLVHQGRUVHPHQW
  FRQWUROV2WKHUZLVHWKLV HQGRUVHPHQWLVVXEMHFWWRDOORIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\DQG
  RIDQ\SULRUHQGRUVHPHQWV

  'DWHG


  %\                                      

© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 174 of 450


    $XWKRUL]HG6LJQDWRU\
  $/7$(QGRUVHPHQW)RUP
  &RPPHUFLDO3DUWLFLSDWLRQ,QWHUHVW   
  $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 175 of 450


 
                                        SEVERABLE IMPROVEMENTS
                                           ALTA 31-06 (02-03-11)


 7KLVHQGRUVHPHQWDGGVDVDSDUWRIWKHFDOFXODWLRQRIWKH,QVXUHG¶VORVVWKHGLPLQXWLRQLQYDOXH
 RIWKH,QVXUHG¶VLQWHUHVWLQDQ\GHILQHG6HYHUDEOH,PSURYHPHQWDIIL[HGWRWKH/DQGDVZHOODVWKH
 UHDVRQDEOH FRVW RI UHPRYDO RU UHORFDWLRQ RI WKHVH 6HYHUDEOH ,PSURYHPHQWV DUH GHILQHG DV
 SURSHUW\WKDWE\ ODZGRHV QRWFRQVWLWXWHUHDOSURSHUW\/DQG LVGHILQHGLQWKHSROLF\DVODQGDQG
 LPSURYHPHQWVWKDWE\ODZFRQVWLWXWHUHDOSURSHUW\




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 176 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\
        
     $VXVHGLQWKLVHQGRUVHPHQW6HYHUDEOH,PSURYHPHQWPHDQVSURSHUW\DIIL[HGWRWKH/DQG
        RQRUDIWHU'DWHRI3ROLF\WKDWE\ODZGRHVQRWFRQVWLWXWHUHDOSURSHUW\EHFDXVH

         D    RILWVFKDUDFWHUDQGPDQQHURIDWWDFKPHQWWRWKH/DQGDQG

         E    LWFDQEHVHYHUHGIURPWKH/DQGZLWKRXWFDXVLQJPDWHULDOGDPDJHWRLWRUWRWKH/DQG

     ,QWKHHYHQWRIDORVVE\UHDVRQRIDGHIHFWOLHQHQFXPEUDQFHRURWKHUPDWWHUFRYHUHGE\
        WKLV 3ROLF\ ³'HIHFW´  WKH FDOFXODWLRQ RI WKH ORVV VKDOO LQFOXGH EXW QRW WR WKH H[WHQW WKDW
        WKHVHLWHPVRIORVVDUHLQFOXGHGLQWKHYDOXDWLRQRIWKH7LWOHGHWHUPLQHGSXUVXDQWWR6HFWLRQ
        RIWKH&RQGLWLRQVRUDQ\RWKHUHQGRUVHPHQWWRWKH3ROLF\ 

        D     WKH GLPLQXWLRQ LQ YDOXH RI WKH ,QVXUHG¶V LQWHUHVW LQ DQ\ 6HYHUDEOH ,PSURYHPHQW
                UHVXOWLQJ IURP WKH 'HIHFW UHGXFHG E\ WKH VDOYDJH YDOXH RI WKH 6HYHUDEOH
                ,PSURYHPHQWDQG

        E     WKHUHDVRQDEOHFRVWDFWXDOO\LQFXUUHGE\WKH,QVXUHGLQFRQQHFWLRQZLWKWKHUHPRYDORU
                UHORFDWLRQ RI WKH 6HYHUDEOH ,PSURYHPHQW UHVXOWLQJ IURP WKH 'HIHFW DQG WKH FRVW RI
                WUDQVSRUWDWLRQ RI WKDW 6HYHUDEOH ,PSURYHPHQW IRU WKH LQLWLDO RQH KXQGUHG PLOHV
                LQFXUUHGLQFRQQHFWLRQZLWKWKHUHORFDWLRQ

     7KLVHQGRUVHPHQWUHODWHVVROHO\WRWKHFDOFXODWLRQRIWKH,QVXUHG¶VORVVUHVXOWLQJIURPD
        FODLPEDVHGRQDGHIHFWOLHQHQFXPEUDQFHRURWKHUPDWWHURWKHUZLVHLQVXUHGDJDLQVWE\
        WKH3ROLF\7KLV3ROLF\GRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRW
        SD\DQ\FRVWVDWWRUQH\V¶IHHVRUH[SHQVHV UHODWLQJWR

         D    WKHDWWDFKPHQWSHUIHFWLRQRUSULRULW\RIDQ\VHFXULW\LQWHUHVWLQWKH6HYHUDEOH
                ,PSURYHPHQW

        E     WKHYHVWLQJRURZQHUVKLSRIWLWOHWRRUULJKWVLQDQ\6HYHUDEOH,PSURYHPHQW

        F     DQ\GHIHFWLQRUOLHQRUHQFXPEUDQFHRQWKHWLWOHWRDQ\6HYHUDEOH,PSURYHPHQWRU

        G     WKHGHWHUPLQDWLRQRIZKHWKHUDQ\VSHFLILFSURSHUW\LVUHDORUSHUVRQDOLQQDWXUH

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW L 
 PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU HQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRI
 WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@ 
 
 'DWHG
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
%<                     
       $87+25,=(' 6,*1$725<

 $/7$(QGRUVHPHQW)RUP
 6HYHUDEOH,PSURYHPHQWV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ


© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 177 of 450

                                   CONSTRUCTION LOAN
     ALTA 32-06 (Construction Loan – Loss of Priority) (02-03-11) ALTA 32.1-06 (Construction
                       Loan – Loss of Priority-Direct Payment) (04-02-13)
     ALTA 32.2-06 (Construction Loan –Loss of Priority- Insured’s Direct Payment) (04-02-13)
 
 7KHVHHQGRUVHPHQWVWRJHWKHUZLWKWKH 'LVEXUVHPHQW UHSODFHWKH$/7$&RQVWUXFWLRQ
 /RDQ3ROLF\DQGWKH&RQVWUXFWLRQ/RDQ3ROLF\(QGRUVHPHQWV$WKURXJK'ZKLFKKDYHEHHQ
 GHFHUWLILHGDQGDUHQRORQJHUDYDLODEOH
 
 7KHVHHQGRUVHPHQWVZHUHGHYHORSHGWRJLYHOLPLWHGFRYHUDJHZKHUHSULRULW\KDVEHHQORVW
 7KH\RQO\JLYHFRYHUDJHWRWKHH[WHQWRIZRUNWKDWWKHOHQGHUKDVSDLGIRUZLWKWKH$/7$
 DQGWKH$/7$IXUWKHUOLPLWHGWROLHQVILOHGE\SDUWLHVWKDWKDYHEHHQLGHQWLILHGRQDGUDZ
 UHTXHVWHLWKHUSDLGE\WKH,QVXUHGRUWKH&RPSDQ\7KH\GRQRWJLYHFRYHUDJHRYHURWKHU
 LQFKRDWHOLHQVWKDWFDQSULPHWKHFRQVWUXFWLRQPRUWJDJH7KHFRYHUVSD\PHQWDV
 GLVFORVHGE\DGUDZUHTXHVW
 
 $/7$(QGRUVHPHQWLVGHVLJQHGIRUORDQSROLFLHVGXULQJFRQVWUXFWLRQLQVLWXDWLRQV
 ZKHUHWKHPRUWJDJHRUGHHGRIWUXVWFDQQHYHUKDYHSULRULW\RYHUPHFKDQLF¶VOLHQVRUZKHUHWKH
 PRUWJDJHRUGHHGRIWUXVWKDVORVWSULRULW\WRPHFKDQLF¶VOLHQV HJGXHWRFRPPHQFHPHQWRI
 ZRUNSULRUWRWKHUHFRUGLQJRIWKHPRUWJDJHRUGHHGRIWUXVW +RZHYHUWKLVHQGRUVHPHQWPD\
 DOVREHXVHGIRUVLWXDWLRQVZKHUHWKHPRUWJDJHRUGHHGRIWUXVWKDVSULRULW\RYHUPHFKDQLF¶V
 OLHQV
 
 6SHFLILFDOO\WKH$/7$LQVXUHVRQO\WRWKHH[WHQWWKDWGLUHFWSD\PHQWWRWKH0HFKDQLF V
 /LHQFODLPDQWKDVEHHQPDGHE\WKH&RPSDQ\RUE\WKH,QVXUHGZLWKWKH&RPSDQ\ VZULWWHQ
 DSSURYDO,WGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJHE\UHDVRQRIDQ\PHFKDQLF VOLHQDULVLQJ
 IURPVHUYLFHVODERUPDWHULDORUHTXLSPHQW
 
 D)XUQLVKHGDIWHU'DWHRI&RYHUDJHRU
 WRWKHH[WHQWWKDWD0HFKDQLF V/LHQFODLPDQWZDVQRWGLUHFWO\SDLGE\WKH&RPSDQ\RUE\WKH
 ,QVXUHGZLWKWKH&RPSDQ\ VZULWWHQDSSURYDO
 
 7KHHQGRUVHPHQWFRQWHPSODWHVWKDWWKH&RPSDQ\RULWVDJHQWZLOOEHLQYROYHGLQWKHGLUHFW
 SD\PHQWWRVSHFLILFPHFKDQLF VOLHQFODLPDQWV±HLWKHUE\PDNLQJWKHSD\PHQWRUE\DSSURYLQJ
 LW
 
 7KH$/7$FRYHUVDOLHQILOHGIRUSD\PHQWRISUHYLRXVO\SDLGDPRXQWVE\WKHWLWOHLQVXUHU
 RUZLWKWKHWLWOHLQVXUHU¶VFRQVHQW




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
    Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 178 of 450



ENDORSEMENT
                                              $WWDFKHGWR3ROLF\1RB          
                                                        ,VVXHGE\
                                                 &KLFDJR7LWOH,QVXUDQFH
                                                        &RPSDQ\


    1.   &RYHUHG5LVN D RIWKLVSROLF\LVGHOHWHG

    2.   7KH LQVXUDQFH >IRU &RQVWUXFWLRQ /RDQ $GYDQFHV@ DGGHG E\ 6HFWLRQ  RI WKLV HQGRUVHPHQW
          LV VXEMHFW WR WKH H[FOXVLRQV LQ 6HFWLRQ  RI WKLV HQGRUVHPHQW DQG WKH ([FOXVLRQV IURP
          &RYHUDJH LQ WKH 3ROLF\ WKH SURYLVLRQV RI WKH &RQGLWLRQV DQG WKH H[FHSWLRQVFRQWDLQHGLQ
          6FKHGXOH % )RU WKH SXUSRVHV RI WKLV HQGRUVHPHQW DQG HDFK VXEVHTXHQW 'LVEXUVHPHQW
          (QGRUVHPHQW

          a.   ³'DWHRI&RYHUDJH´LV XQOHVV WKH &RPSDQ\ VHWV D GLIIHUHQW 'DWH RI &RYHUDJH E\ DQ
                $/7$'LVEXUVHPHQW (QGRUVHPHQWLVVXHGDWWKHGLVFUHWLRQRIWKH&RPSDQ\

          b.   ³&RQVWUXFWLRQ/RDQ$GYDQFH´VKDOOPHDQDQDGYDQFHWKDWFRQVWLWXWHV,QGHEWHGQHVVPDGH
                RQ RU EHIRUH 'DWH RI &RYHUDJH IRU WKH SXUSRVH RI ILQDQFLQJ LQ ZKROH RU LQ SDUW WKH
                FRQVWUXFWLRQRILPSURYHPHQWVRQWKH/DQG

          c.   ³0HFKDQLF¶V /LHQ´ VKDOO PHDQ DQ\ VWDWXWRU\ OLHQ RU FODLP RI OLHQ DIIHFWLQJ WKH 7LWOH WKDW
                DULVHVIURPVHUYLFHVSURYLGHG ODERUSHUIRUPHGRUPDWHULDOVRUHTXLSPHQWIXUQLVKHG

    3.   7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

          a.   7KH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU
                HDFK&RQVWUXFWLRQ/RDQ$GYDQFH PDGHRQRUEHIRUHWKH'DWHRI&RYHUDJH

          b.   7KHODFNRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\IRUHDFK &RQVWUXFWLRQ
                /RDQ$GYDQFHPDGHRQRUEHIRUH WKH 'DWH RI &RYHUDJH RYHU DQ\ OLHQ RU HQFXPEUDQFH
                RQ WKH 7LWOH UHFRUGHG LQ WKH 3XEOLF 5HFRUGV DQG QRW VKRZQ LQ 6FKHGXOH%DQG

          c.   7KH ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU HDFK
                &RQVWUXFWLRQ /RDQ $GYDQFH PDGH RQ RU EHIRUH WKH 'DWH RI &RYHUDJH RYHU DQ\
                0HFKDQLF¶V /LHQ LI QRWLFH RI WKH 0HFKDQLF¶V /LHQ LV QRW ILOHG RU UHFRUGHG LQ WKH 3XEOLF
                5HFRUGV EXW RQO\ WR WKH H[WHQW WKDW WKH FKDUJHV IRU WKH VHUYLFHV ODERU PDWHULDOV RU
                HTXLSPHQW IRU ZKLFK WKH 0HFKDQLF¶V /LHQ LV FODLPHG ZHUH GHVLJQDWHG IRU SD\PHQW LQ
                WKH GRFXPHQWV VXSSRUWLQJ D &RQVWUXFWLRQ /RDQ $GYDQFH GLVEXUVHG E\ RU RQ EHKDOIRI
                WKH,QVXUHGRQRUEHIRUH'DWHRI&RYHUDJH

     7KLV SROLF\ GRHV QRW LQVXUHDJDLQVW ORVV RUGDPDJH DQGWKH &RPSDQ\ ZLOO QRW SD\ FRVWV
       DWWRUQH\V¶ IHHV RUH[SHQVHV E\ UHDVRQRIDQ\0HFKDQLF¶V/LHQDULVLQJIURPVHUYLFHVODERU
       PDWHULDORUHTXLSPHQW
       a. IXUQLVKHGDIWHU'DWHRI&RYHUDJHRU
       b. QRW GHVLJQDWHG IRU SD\PHQW LQ WKH GRFXPHQWV VXSSRUWLQJ D &RQVWUXFWLRQ /RDQ $GYDQFH
           GLVEXUVHGE\RURQEHKDOIRIWKH ,QVXUHGRQRUEHIRUH'DWHRI&RYHUDJH

 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\  ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW L 
 PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU HQGRUVHPHQWV LLL 
 H[WHQG WKH 'DWH RI 3ROLF\ RU LY  LQFUHDVH WKH $PRXQW RI ,QVXUDQFH 7R WKH H[WHQW D SURYLVLRQ
 RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPV DQG SURYLVLRQV RI WKH SROLF\ DQG RI DQ\ SULRU HQGRUVHPHQWV
 
 'DWHG
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
%<                       
© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 179 of 450


           $87+25,=(' 6,*1$725<
 
 
 ALTA Endorsement Form 32-06
 (Construction Loan-Loss of Priority) (2-3-11)
 © American Land Title Association




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 180 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\
      
  &RYHUHG5LVN D RIWKLVSROLF\LVGHOHWHG

  7KHLQVXUDQFH>IRU&RQVWUXFWLRQ/RDQ$GYDQFHV@DGGHGE\6HFWLRQRIWKLVHQGRUVHPHQWLV
      VXEMHFWWR WKHH[FOXVLRQVLQ6HFWLRQRIWKLVHQGRUVHPHQWDQGWKH([FOXVLRQVIURP
      &RYHUDJHLQWKH3ROLF\WKH SURYLVLRQVRIWKH&RQGLWLRQVDQGWKHH[FHSWLRQVFRQWDLQHGLQ
      6FKHGXOH%)RUWKHSXUSRVHVRIWKLV HQGRUVHPHQWDQGHDFKVXEVHTXHQW'LVEXUVHPHQW
      (QGRUVHPHQW

      D ³'DWHRI&RYHUDJH´LV            XQOHVVWKH&RPSDQ\VHWVDGLIIHUHQW'DWHRI
           &RYHUDJHE\ DQ$/7$'LVEXUVHPHQW(QGRUVHPHQWLVVXHGDWWKHGLVFUHWLRQRIWKH
           &RPSDQ\

      E ³&RQVWUXFWLRQ/RDQ$GYDQFH´VKDOOPHDQDQDGYDQFHWKDWFRQVWLWXWHV,QGHEWHGQHVV
           PDGHRQRU EHIRUH'DWHRI&RYHUDJHIRUWKHSXUSRVHRIILQDQFLQJLQZKROHRULQSDUW
           WKHFRQVWUXFWLRQRI LPSURYHPHQWVRQWKH/DQG

      F ³0HFKDQLF¶V/LHQ´VKDOOPHDQDQ\VWDWXWRU\OLHQRUFODLPRIOLHQDIIHFWLQJWKH7LWOHWKDW
           DULVHVIURP VHUYLFHVSURYLGHGODERUSHUIRUPHGRUPDWHULDOVRUHTXLSPHQWIXUQLVKHG

  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

      D 7KHLQYDOLGLW\RUXQHQIRUFHDELOLW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\
           IRUHDFK &RQVWUXFWLRQ/RDQ$GYDQFHPDGHRQRUEHIRUHWKH'DWHRI&RYHUDJH

      E 7KH ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU HDFK
           &RQVWUXFWLRQ/RDQ $GYDQFHPDGHRQRUEHIRUHWKH'DWHRI&RYHUDJHRYHUDQ\OLHQ
           RU HQFXPEUDQFH RQ WKH 7LWOH UHFRUGHG LQ WKH 3XEOLF 5HFRUGV DQG QRW VKRZQ LQ
           6FKHGXOH%DQG

      F 7KHODFNRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\IRUHDFK
           &RQVWUXFWLRQ/RDQ $GYDQFHPDGHRQRUEHIRUHWKH'DWHRI&RYHUDJHRYHUDQ\
           0HFKDQLF¶V/LHQLIQRWLFHRIWKH 0HFKDQLF¶V/LHQLVQRWILOHGRUUHFRUGHGLQWKH3XEOLF
           5HFRUGVEXWRQO\WRWKHH[WHQWWKDWGLUHFW SD\PHQWWRWKH0HFKDQLF¶V/LHQFODLPDQWIRU
           WKHFKDUJHVIRUWKHVHUYLFHVODERUPDWHULDOVRU HTXLSPHQWIRUZKLFKWKH0HFKDQLF¶V
           /LHQLVFODLPHG KDVEHHQPDGHE\WKH&RPSDQ\RUE\WKH ,QVXUHGZLWKWKH
           &RPSDQ\ VZULWWHQDSSURYDO

  7KLVSROLF\GRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\FRVWV
      DWWRUQH\V¶IHHV RUH[SHQVHV E\UHDVRQRIDQ\0HFKDQLF¶V/LHQDULVLQJIURPVHUYLFHVODERU
      PDWHULDORUHTXLSPHQW
      D IXUQLVKHGDIWHU'DWHRI&RYHUDJHRU
      E WRWKHH[WHQWWKDWWKH0HFKDQLF¶V/LHQFODLPDQWZDVQRWGLUHFWO\SDLGE\WKH&RPSDQ\
          RUE\WKH ,QVXUHGZLWKWKH&RPSDQ\ VZULWWHQDSSURYDO

 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
 PRGLI\DQ\RI WKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU
  LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRIWKHSROLF\RUDSUHYLRXV
 HQGRUVHPHQWLV LQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLVHQGRUVHPHQWWKLVHQGRUVHPHQW
 FRQWUROV2WKHUZLVHWKLV HQGRUVHPHQWLVVXEMHFWWRDOORIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\
 DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@
 
© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 181 of 450


 '$7('

 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<B             B
     $87+25,=('6,*1$725<
 
 $/7$(QGRUVHPHQW)RUP
 &RQVWUXFWLRQ/RDQ/RVVRI3ULRULW\'LUHFW3D\PHQW  UHY 
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
    Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 182 of 450




ENDORSEMENT
                                             $WWDFKHGWR3ROLF\1RB         
                                                       ,VVXHGE\
                                                &KLFDJR7LWOH,QVXUDQFH
                                                       &RPSDQ\

    1.   &RYHUHG5LVN D RIWKLVSROLF\LVGHOHWHG

    2.   7KH LQVXUDQFH >IRU &RQVWUXFWLRQ /RDQ $GYDQFHV@ DGGHG E\ 6HFWLRQ  RI WKLV HQGRUVHPHQW
          LV VXEMHFW WR WKH H[FOXVLRQV LQ 6HFWLRQ  RI WKLV HQGRUVHPHQW DQG WKH ([FOXVLRQV IURP
          &RYHUDJH LQ WKH 3ROLF\ WKH SURYLVLRQV RI WKH &RQGLWLRQV DQG WKH H[FHSWLRQVFRQWDLQHGLQ
          6FKHGXOH % )RU WKH SXUSRVHV RI WKLV HQGRUVHPHQW DQG HDFK VXEVHTXHQW 'LVEXUVHPHQW
          (QGRUVHPHQW

          a.³'DWHRI&RYHUDJH´LV>XQOHVV WKH &RPSDQ\ VHWV D GLIIHUHQW 'DWH RI &RYHUDJH E\ DQ
          $/7$'LVEXUVHPHQW (QGRUVHPHQWLVVXHGDWWKHGLVFUHWLRQRIWKH&RPSDQ\

          b. ³&RQVWUXFWLRQ/RDQ$GYDQFH´VKDOOPHDQDQDGYDQFHWKDWFRQVWLWXWHV,QGHEWHGQHVVPDGH
          RQ RU EHIRUH 'DWH RI &RYHUDJH IRU WKH SXUSRVH RI ILQDQFLQJ LQ ZKROH RU LQ SDUW WKH
          FRQVWUXFWLRQRILPSURYHPHQWVRQWKH/DQG

          c. ³0HFKDQLF¶V /LHQ´ VKDOO PHDQ DQ\ VWDWXWRU\ OLHQ RU FODLP RI OLHQ DIIHFWLQJ WKH 7LWOH WKDW
          DULVHVIURPVHUYLFHVSURYLGHG ODERUSHUIRUPHGRUPDWHULDOVRUHTXLSPHQWIXUQLVKHG

    3.   7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

          a.7KH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU
          HDFK&RQVWUXFWLRQ/RDQ$GYDQFH PDGHRQRUEHIRUHWKH'DWHRI&RYHUDJH

          b. 7KHODFNRISULRULW\RIWKHOLHQRI WKH,QVXUHG0RUWJDJHDVVHFXULW\IRUHDFK &RQVWUXFWLRQ
          /RDQ $GYDQFHPDGHRQRUEHIRUH WKH 'DWH RI &RYHUDJH RYHU DQ\ OLHQ RU HQFXPEUDQFH RQ
          WKH7LWOHUHFRUGHGLQWKH3XEOLF5HFRUGVDQGQRWVKRZQLQ6FKHGXOH% DQG

          c.  7KH ODFN RI SULRULW\ RI WKH OLHQ RI WKH ,QVXUHG 0RUWJDJH DV VHFXULW\ IRU HDFK
          &RQVWUXFWLRQ /RDQ $GYDQFH PDGH RQ RU EHIRUH WKH'DWHRI &RYHUDJHRYHUDQ\0HFKDQLF¶V
          /LHQLIQRWLFHRIWKH0HFKDQLF¶V/LHQLVQRWILOHGRUUHFRUGHGLQWKH3XEOLF 5HFRUGVEXWRQO\
          WR WKH H[WHQW WKDW D GLUHFW SD\PHQW WR WKH 0HFKDQLF¶V /LHQ FODLPDQW IRU WKH FKDUJHV IRU WKH
          VHUYLFHV ODERU PDWHULDOVRUHTXLSPHQWIRUZKLFKWKH0HFKDQLF¶V/LHQLVFODLPHGKDVEHHQ
          PDGHE\WKH,QVXUHGRURQWKH,QVXUHG¶VEHKDOIRQ RUEHIRUH'DWHRI&RYHUDJH

     7KLV SROLF\ GRHV QRW LQVXUHDJDLQVW ORVV RUGDPDJH DQGWKH &RPSDQ\ ZLOO QRW SD\ FRVWV
       DWWRUQH\V¶ IHHV RUH[SHQVHV E\ UHDVRQRIDQ\0HFKDQLF¶V/LHQDULVLQJIURPVHUYLFHVODERU
       PDWHULDORUHTXLSPHQW
       a. IXUQLVKHGDIWHU'DWHRI&RYHUDJHRU
       b. 7RWKHH[WHQWWKDWWKH0HFKDQLF¶VOLHQFODLPDQWZDVQRWGLUHFWO\SDLGE\WKH,QVXUHGRURQ
           WKH,QVXUHG¶VEHKDOI

    7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\  ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW L 
    PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU HQGRUVHPHQWV LLL 
    H[WHQG WKH 'DWH RI 3ROLF\ RU LY  LQFUHDVH WKH $PRXQW RI ,QVXUDQFH 7R WKH H[WHQW D SURYLVLRQ
    RI WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
    HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
    WHUPV DQG SURYLVLRQV RI WKH SROLF\ DQG RI DQ\ SULRU HQGRUVHPHQWV

    >:LWQHVVFODXVHRSWLRQDO@ 
    
    
© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 183 of 450




 '$7('

 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<B             B
     $87+25,=('6,*1$725<
 

 ALTA Endorsement Form 32.2-06
 (Construction Loan-Loss of Priority-Insured’s Direct Payment) (rev. 4/2/13)
 © American Land Title Association




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 184 of 450


                                 CONSTRUCTION LOAN DISBURSEMENT
                                             ALTA 33-06 (02-03-11)
 
 7KLVHQGRUVHPHQWLVXVHGLQFRQMXQFWLRQZLWK$/7$)RUPVRUZKHQWKH
 'DWHRI&RYHUDJHWREHH[WHQGHG




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 185 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB            
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


  7KH'DWHRI&RYHUDJHLVDPHQGHGWRB                           B             

      >D 7KHFXUUHQWGLVEXUVHPHQWLV                              B         @

      >E7KHDJJUHJDWHDPRXQWLQFOXGLQJWKHFXUUHQWGLVEXUVHPHQWUHFRJQL]HGE\WKH&RPSDQ\
           DVGLVEXUVHGE\WKH,QVXUHGLV                                      B@


  6FKHGXOH$LVDPHQGHGDVIROORZV




  6FKHGXOH%LVDPHQGHGDVIROORZV

      >3DUW,@

      >3DUW,,@


 7KLV HQGRUVHPHQW LV LVVXHG DV SDUW RI WKH SROLF\ ([FHSW DV LW H[SUHVVO\ VWDWHV LW GRHV QRW L 
 PRGLI\ DQ\ RI WKH WHUPV DQG SURYLVLRQV RI WKH SROLF\ LL  PRGLI\ DQ\ SULRU HQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH 7RWKHH[WHQWDSURYLVLRQRI
 WKH SROLF\ RU D SUHYLRXV HQGRUVHPHQW LV LQFRQVLVWHQW ZLWK DQ H[SUHVV SURYLVLRQ RI WKLV
 HQGRUVHPHQW WKLV HQGRUVHPHQW FRQWUROV 2WKHUZLVH WKLV HQGRUVHPHQW LV VXEMHFW WR DOO RI WKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWVWRLW


 >:LWQHVV2SWLRQDO@
 >%UDFNHWHGPDWHULDORSWLRQDO@

 '$7('

 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<B             B
     $87+25,=('6,*1$725<

 $/7$(QGRUVHPHQW)RUP
 'LVEXUVHPHQW   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 186 of 450


                                        IDENTIFIED RISK COVERAGE

                                             ALTA 34-06 (08-01-11)
 
 7KLVHQGRUVHPHQWVKRXOGEHXVHGZKHQHYHUZHGHFLGHWRDVVXPHDVSHFLILFULVNRU³,GHQWLILHG
 5LVN´DVGHILQHGWKHUHLQ6RPHWLPHWKLVLVUHIHUUHGWRDV³LQVXULQJRYHU´HVSHFLDOO\ZKHQZH
 KDYHUDLVHGWKDWULVNLQDFRPPLWPHQWRUSROLF\




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 187 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


  $VXVHGLQWKLVHQGRUVHPHQW³,GHQWLILHG5LVN´PHDQV>insert description of the title defect,
     restriction encumbrance or other matter@GHVFULEHGLQ([FHSWLRQB        RI6FKHGXOH%
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI
      D $ILQDORUGHURUGHFUHHHQIRUFLQJWKH,GHQWLILHG5LVNLQIDYRURIDQDGYHUVHSDUW\RU
      E 7KHUHOHDVHRIDSURVSHFWLYHSXUFKDVHURUOHVVHHRIWKH7LWOHRUOHQGHURQWKH7LWOHIURP
          WKHREOLJDWLRQWRSXUFKDVHOHDVHRUOHQGDVDUHVXOWRIWKH,GHQWLILHG5LVNEXWRQO\LI
              L    WKHUHLVDFRQWUDFWXDOFRQGLWLRQUHTXLULQJWKHGHOLYHU\RIPDUNHWDEOHWLWOHDQG
              LL   QHLWKHUWKH&RPSDQ\QRUDQ\RWKHUWLWOHLQVXUDQFHFRPSDQ\LVZLOOLQJWRLQVXUH
                     RYHUWKH,GHQWLILHG5LVNZLWKWKHVDPHFRQGLWLRQVDVLQWKLVHQGRUVHPHQW
  7KH&RPSDQ\ZLOODOVRSD\WKHFRVWVDWWRUQH\V IHHVDQGH[SHQVHVLQFXUUHGLQGHIHQVHRI
     WKH7LWOHE\UHDVRQRIWKH,GHQWLILHG5LVNLQVXUHGDJDLQVWE\3DUDJUDSKRIWKLVHQGRUVHPHQW
     EXWRQO\WRWKHH[WHQWSURYLGHGLQWKH&RQGLWLRQV
  7KLVHQGRUVHPHQWGRHVQRWREOLJDWHWKH&RPSDQ\WRHVWDEOLVKWKH7LWOHIUHHRIWKH,GHQWLILHG
     5LVNRUWRUHPRYHWKH,GHQWLILHG5LVNEXWLIWKH&RPSDQ\GRHVHVWDEOLVKWKH7LWOHIUHHRIWKH
     ,GHQWLILHG5LVNRUUHPRYHVLW6HFWLRQ D RIWKH&RQGLWLRQVDSSOLHV




 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\ ([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
 PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH 7RWKHH[WHQWDSURYLVLRQRI
 WKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV 2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWVWRLW



 >:LWQHVV2SWLRQDO@


 '$7('

 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\

 %<B             B
     $87+25,=('6,*1$725<

 $/7$(QGRUVHPHQW)RUP
 ,GHQWLILHG5LVN&RYHUDJH   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 188 of 450


                                            MINERALS AND OTHER
                                                SUBSURFACE
                                                SUBSTANCES
                                            ALTA 35-06 thru 35.3-06
                                                  (04.02.12)


 7KHVHHQGRUVHPHQWIRUPVZHUHGHYHORSHGWRSURYLGHFRYHUDJHWROHQGHUVZLWKUHVSHFWWRWKH
 HQIRUFHGUHPRYDORUDOWHUDWLRQRILPSURYHPHQWVUHVXOWLQJIURPWKHH[WUDFWLRQRUGHYHORSPHQWRI
 PLQHUDOVRURWKHUVXEVXUIDFHVXEVWDQFHV7KLVFRYHUDJHZDVSUHYLRXVO\LQFOXGHGLQWKHIRUPHU
 $/7$VHULHV,WLVQRORQJHUFRQWDLQHGZLWKLQWKRVHHQGRUVHPHQWVRWKHUWKDQWKHUHYLVHG$/7$
 DQGWKHQHZ$/7$


 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 189 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\
  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQLQ6HFWLRQRIWKLV
     HQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
     6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
  )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\³,PSURYHPHQW´PHDQVDEXLOGLQJRQWKH/DQGDW'DWH
     RI3ROLF\
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKH
     HQIRUFHGUHPRYDORUDOWHUDWLRQRIDQ\,PSURYHPHQWUHVXOWLQJIURPWKHIXWXUHH[HUFLVHRIDQ\
     ULJKWH[LVWLQJDW'DWHRI3ROLF\WRXVHWKHVXUIDFHRIWKH/DQGIRUWKHH[WUDFWLRQRU
     GHYHORSPHQWRIPLQHUDOVRUDQ\RWKHUVXEVXUIDFHVXEVWDQFHVH[FHSWHGIURPWKHGHVFULSWLRQ
     RIWKH/DQGRUH[FHSWHGLQ6FKHGXOH%
  7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
     FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP
      D FRQWDPLQDWLRQH[SORVLRQILUHYLEUDWLRQIUDFWXULQJHDUWKTXDNHRUVXEVLGHQFH>RU@
      E QHJOLJHQFHE\DSHUVRQRUDQ(QWLW\H[HUFLVLQJDULJKWWRH[WUDFWRUGHYHORSPLQHUDOVRU
          RWKHUVXEVXUIDFHVXEVWDQFHV>RU
      F WKHH[HUFLVHRIWKHULJKWVGHVFULEHGLQ                         @ 
            ,QVWUXFWLRQDOQRWH LGHQWLI\WKHLQWHUHVWH[FHSWHGIURPWKHGHVFULSWLRQRIWKH/DQGLQ
           6FKHGXOH$RUH[FHSWHGLQ6FKHGXOH%WKDW\RXLQWHQGWRH[FOXGHIURPWKLVFRYHUDJH


 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@ 
 
 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                     B
     $87+25,=('6,*1$725<



 $/7$(QGRUVHPHQW)RUP
 0LQHUDOVDQGRWKHU6XEVXUIDFH6XEVWDQFHV%XLOGLQJV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 190 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQLQ6HFWLRQRIWKLV
     HQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
     6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
  )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\³,PSURYHPHQW´PHDQVDEXLOGLQJVWUXFWXUHORFDWHGRQ
     WKHVXUIDFHRIWKH/DQGDQGDQ\SDYHGURDGZDONZD\SDUNLQJDUHDGULYHZD\RUFXUE
     DIIL[HGWRWKH/DQGDW'DWHRI3ROLF\DQGWKDWE\ODZFRQVWLWXWHVUHDOSURSHUW\EXWH[FOXGLQJ
     DQ\FURSVODQGVFDSLQJODZQVKUXEEHU\RUWUHHV
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKH
     HQIRUFHGUHPRYDORUDOWHUDWLRQRIDQ\,PSURYHPHQWUHVXOWLQJIURPWKHIXWXUHH[HUFLVHRIDQ\
     ULJKWH[LVWLQJDW'DWHRI3ROLF\WRXVHWKHVXUIDFHRIWKH/DQGIRUWKHH[WUDFWLRQRU
     GHYHORSPHQWRIPLQHUDOVRUDQ\RWKHUVXEVXUIDFHVXEVWDQFHVH[FHSWHGIURPWKHGHVFULSWLRQ
     RIWKH/DQGRUH[FHSWHGLQ6FKHGXOH%
  7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
     FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP
      D FRQWDPLQDWLRQH[SORVLRQILUHYLEUDWLRQIUDFWXULQJHDUWKTXDNHRUVXEVLGHQFH>RU@
      E QHJOLJHQFHE\DSHUVRQRUDQ(QWLW\H[HUFLVLQJDULJKWWRH[WUDFWRUGHYHORSPLQHUDOVRU
          RWKHUVXEVXUIDFHVXEVWDQFHV>RU
      F WKHH[HUFLVHRIWKHULJKWVGHVFULEHGLQ                         @ 
            ,QVWUXFWLRQDOQRWH LGHQWLI\WKHLQWHUHVWH[FHSWHGIURPWKHGHVFULSWLRQRIWKH/DQGLQ
           6FKHGXOH$RUH[FHSWHGLQ6FKHGXOH%WKDW\RXLQWHQGWRH[FOXGHIURPWKLVFRYHUDJH

 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@

 '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<B                   B
     $87+25,=('6,*1$725<



 $/7$(QGRUVHPHQW)RUP
 0LQHUDOVDQGRWKHU6XEVXUIDFH6XEVWDQFHV,PSURYHPHQWV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 191 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB           
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\



  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQLQ6HFWLRQRIWKLV
     HQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
     6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
  )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\³,PSURYHPHQW´PHDQVHDFKLPSURYHPHQWRQWKH
     /DQGDW'DWHRI3ROLF\LWHPL]HG>RQWKHH[KLELWDWWDFKHGWRWKLVHQGRUVHPHQW@>EHORZ@
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKH
     HQIRUFHGUHPRYDORUDOWHUDWLRQRIDQ\,PSURYHPHQWUHVXOWLQJIURPWKHIXWXUHH[HUFLVHRIDQ\
     ULJKWH[LVWLQJDW'DWHRI3ROLF\WRXVHWKHVXUIDFHRIWKH/DQGIRUWKHH[WUDFWLRQRU
     GHYHORSPHQWRIPLQHUDOVRUDQ\RWKHUVXEVXUIDFHVXEVWDQFHVH[FHSWHGIURPWKHGHVFULSWLRQ
     RIWKH/DQGRUH[FHSWHGLQ6FKHGXOH%
  7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
     FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP
      D FRQWDPLQDWLRQH[SORVLRQILUHYLEUDWLRQIUDFWXULQJHDUWKTXDNHRUVXEVLGHQFH>RU@
      E QHJOLJHQFHE\DSHUVRQRUDQ(QWLW\H[HUFLVLQJDULJKWWRH[WUDFWRUGHYHORSPLQHUDOVRU
          RWKHUVXEVXUIDFHVXEVWDQFHV>RU
      F WKHH[HUFLVHRIWKHULJKWVGHVFULEHGLQ                         @ 
            ,QVWUXFWLRQDOQRWH LGHQWLI\WKHLQWHUHVWH[FHSWHGIURPWKHGHVFULSWLRQRIWKH/DQGLQ
           6FKHGXOH$RUH[FHSWHGLQ6FKHGXOH%WKDW\RXLQWHQGWRH[FOXGHIURPWKLVFRYHUDJH

 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV


 >:LWQHVVFODXVHRSWLRQDO@


 Chicago Title Insurance Company


 %\                                                        
           $XWKRUL]HG6LJQDWRU\




 $/7$(QGRUVHPHQW)RUP
 0LQHUDOVDQGRWKHU6XEVXUIDFH6XEVWDQFHV'HVFULEHG,PSURYHPHQWV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 192 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB           
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQLQ6HFWLRQRIWKLV
      HQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
      6FKHGXOH %DQGWKH&RQGLWLRQVLQWKHSROLF\
  )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
      D ³,PSURYHPHQW´PHDQVDEXLOGLQJVWUXFWXUHORFDWHGRQWKHVXUIDFHRIWKH/DQGDQGDQ\
           SDYHGURDG ZDONZD\SDUNLQJDUHDGULYHZD\RUFXUEDIIL[HGWRWKH/DQGDW'DWHRI
           3ROLF\DQGWKDWE\ODZ FRQVWLWXWHVUHDOSURSHUW\EXWH[FOXGLQJDQ\FURSVODQGVFDSLQJ
           ODZQVKUXEEHU\RUWUHHV
      E ³)XWXUH,PSURYHPHQW´PHDQVDEXLOGLQJVWUXFWXUHDQGDQ\SDYHGURDGZDONZD\SDUNLQJ
           DUHD GULYHZD\RUFXUEWREHFRQVWUXFWHGRQRUDIIL[HGWRWKH/DQGLQWKHORFDWLRQV
           DFFRUGLQJWRWKH3ODQV DQGWKDWE\ODZZLOOFRQVWLWXWHUHDOSURSHUW\EXWH[FOXGLQJDQ\
           FURSVODQGVFDSLQJODZQVKUXEEHU\ RUWUHHV
      F ³3ODQV´PHDQVWKHVXUYH\VLWHDQGHOHYDWLRQSODQVRURWKHUGHSLFWLRQVRUGUDZLQJV
           SUHSDUHGE\ insert name of architect or engineer  GDWHG        ODVWUHYLVHG 
           GHVLJQDWHGDV insert name of project or project number FRQVLVWLQJRI VKHHWV
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRIWKH
      HQIRUFHG UHPRYDORUDOWHUDWLRQRIDQ,PSURYHPHQWRUD)XWXUH,PSURYHPHQWUHVXOWLQJIURP
      WKHIXWXUHH[HUFLVHRI DQ\ULJKWH[LVWLQJDW'DWHRI3ROLF\WRXVHWKHVXUIDFHRIWKH/DQGIRU
      WKHH[WUDFWLRQRUGHYHORSPHQWRI PLQHUDOVRUDQ\RWKHUVXEVXUIDFHVXEVWDQFHVH[FHSWHG
      IURPWKHGHVFULSWLRQRIWKH/DQGRUH[FHSWHGLQ 6FKHGXOH%
  7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRW
      SD\FRVWV DWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP
      D FRQWDPLQDWLRQH[SORVLRQILUHYLEUDWLRQIUDFWXULQJHDUWKTXDNHRUVXEVLGHQFH>RU@
      E QHJOLJHQFHE\DSHUVRQRUDQ(QWLW\H[HUFLVLQJDULJKWWRH[WUDFWRUGHYHORSPLQHUDOV
           RURWKHU VXEVXUIDFHVXEVWDQFHV>RU
      F WKHH[HUFLVHRIWKHULJKWVGHVFULEHGLQ                   @ 
            ,QVWUXFWLRQDOQRWH LGHQWLI\WKHLQWHUHVWH[FHSWHGIURPWKHGHVFULSWLRQRIWKH/DQGLQ
           6FKHGXOH$RU H[FHSWHGLQ6FKHGXOH%WKDW\RXLQWHQGWRH[FOXGHIURPWKLVFRYHUDJH
 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
 PRGLI\DQ\RI WKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU
  LY FUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRIWKHSROLF\RUDSUHYLRXV
 HQGRUVHPHQWLV LQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLVHQGRUVHPHQWWKLVHQGRUVHPHQW
 FRQWUROV2WKHUZLVHWKLV HQGRUVHPHQWLVVXEMHFWWRDOORIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\
 DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@

 Chicago Title Insurance Company


 %\                                                  
           $XWKRUL]HG6LJQDWRU\



© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 193 of 450


 $/7$(QGRUVHPHQW)RUP
 0LQHUDOVDQGRWKHU6XEVXUIDFH6XEVWDQFHV/DQG8QGHU'HYHORSPHQW   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 194 of 450


                                           ENERGY PROJECT Series
                                     ALTA 36.06 thru 36.6-06 (04-02-12)
                                                           

 7KH $/7$  VHULHV RI HQGRUVHPHQW IRUPV ZHUH GHYHORSHG WR SURYLGH FRYHUDJHV WR HQHUJ\
 SURMHFW RZQHUV DQG OHQGHUV ZKLFK XVH D OHDVHKROG RU HDVHPHQW ULJKWV VWUXFWXUH ([DPSOHV RI
 VXFKSURMHFWVZRXOGLQFOXGHVRODURUZLQGIDUPV




 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 195 of 450


ENDORSEMENT
                                                $WWDFKHGWR3ROLF\1RB               
                                                          ,VVXHGE\
                                                   &KLFDJR7LWOH,QVXUDQFH
                                                          &RPSDQ\


    7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLVHQGRUVHPHQWDQGWKH
       ([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
    )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
       D   ³&RQVWLWXHQW3DUFHO´PHDQVRQHRIWKHSDUFHOVRI/DQGGHVFULEHGLQ6FKHGXOH$WKDWWRJHWKHUFRQVWLWXWHRQH
             LQWHJUDWHGSURMHFW
       E   ³(DVHPHQW´PHDQVHDFKHDVHPHQWGHVFULEHGLQ6FKHGXOH$
       F   ³(DVHPHQW,QWHUHVW´PHDQVWKHULJKWRIXVHJUDQWHGLQWKH(DVHPHQWIRUWKH(DVHPHQW7HUP
       G   ³(DVHPHQW7HUP´PHDQVWKHGXUDWLRQRIWKH(DVHPHQW,QWHUHVWDVVHWIRUWKLQWKH(DVHPHQWLQFOXGLQJDQ\
             UHQHZDORUH[WHQGHGWHUPLIDYDOLGRSWLRQWRUHQHZRUH[WHQGLVFRQWDLQHGLQWKH(DVHPHQW
       H   ³(OHFWULFLW\)DFLOLW\´PHDQVDQHOHFWULFLW\JHQHUDWLQJIDFLOLW\ZKLFKPD\LQFOXGHRQHRUPRUHRIWKHIROORZLQJD
             VXEVWDWLRQDWUDQVPLVVLRQGLVWULEXWLRQRUFROOHFWRUOLQHDQLQWHUFRQQHFWLRQLQYHUWHUWUDQVIRUPHUJHQHUDWRU
             WXUELQHDUUD\VRODUSDQHORUPRGXOHDFLUFXLWEUHDNHUIRRWLQJWRZHUSROHFURVVDUPJX\OLQHDQFKRUZLUH
             FRQWUROV\VWHPFRPPXQLFDWLRQVRUUDGLRUHOD\V\VWHPVDIHW\SURWHFWLRQIDFLOLW\URDGDQGRWKHUEXLOGLQJ
             VWUXFWXUHIL[WXUHPDFKLQHU\HTXLSPHQWDSSOLDQFHDQGLWHPDVVRFLDWHGZLWKRULQFLGHQWDOWRWKHJHQHUDWLRQ
             FRQYHUVLRQVWRUDJHVZLWFKLQJPHWHULQJVWHSXSVWHSGRZQLQYHUVLRQWUDQVPLVVLRQFRQGXFWLQJZKHHOLQJ
             VDOHRURWKHUXVHRUFRQYH\DQFHRIHOHFWULFLW\RQWKH/DQGDW'DWHRI3ROLF\RUWREHEXLOWRUFRQVWUXFWHGRQWKH
             /DQGLQWKHORFDWLRQVDFFRUGLQJWRWKH3ODQVWKDWE\ODZFRQVWLWXWHVUHDOSURSHUW\
       I   ³(YLFWHG´RU³(YLFWLRQ´PHDQV D WKHODZIXOGHSULYDWLRQLQZKROHRULQSDUWRIWKHULJKWRISRVVHVVLRQRUXVH
             LQVXUHGE\WKLVSROLF\FRQWUDU\WRWKHWHUPVRIDQ\/HDVHRU(DVHPHQWRU E WKHODZIXOSUHYHQWLRQRIWKHXVHRI
             WKH/DQGRUDQ\(OHFWULFLW\)DFLOLW\RU6HYHUDEOH,PSURYHPHQWIRUWKHSXUSRVHVSHUPLWWHGE\WKH/HDVHRUWKH
             (DVHPHQWDVDSSOLFDEOHLQHLWKHUFDVHDVDUHVXOWRIDPDWWHUFRYHUHGE\WKLVSROLF\
       J   ³/HDVH´PHDQVHDFKOHDVHGHVFULEHGLQ6FKHGXOH$
       K   ³/HDVHKROG(VWDWH´PHDQVWKHULJKWRISRVVHVVLRQJUDQWHGLQWKH/HDVHIRUWKH/HDVH7HUP
       L   ³/HDVH7HUP´PHDQVWKHGXUDWLRQRIWKH/HDVHKROG(VWDWHDVVHWIRUWKLQWKH/HDVHLQFOXGLQJDQ\UHQHZDORU
             H[WHQGHGWHUPLIDYDOLGRSWLRQWRUHQHZRUH[WHQGLVFRQWDLQHGLQWKH/HDVH
       M   ³3ODQV´PHDQVWKHVXUYH\VLWHDQGHOHYDWLRQSODQVRURWKHUGHSLFWLRQVRUGUDZLQJVSUHSDUHGE\
              insert name of architect or engineer GDWHGODVWUHYLVHG              GHVLJQDWHGDV insert name of
             project or project number FRQVLVWLQJRI    VKHHWV
       N   ³5HPDLQLQJ7HUP´PHDQVWKHSRUWLRQRIWKH(DVHPHQW7HUPRUWKH/HDVH7HUPUHPDLQLQJDIWHUWKH,QVXUHGKDV
             EHHQ(YLFWHG
       O   ´6HYHUDEOH,PSURYHPHQW´PHDQVSURSHUW\DIIL[HGWRWKH/DQGDW'DWHRI3ROLF\RUWREHDIIL[HGLQWKHORFDWLRQV
             DFFRUGLQJWRWKH3ODQVWKDWZRXOGFRQVWLWXWHDQ(OHFWULFLW\)DFLOLW\EXWIRULWVFKDUDFWHUL]DWLRQDVSHUVRQDO
             SURSHUW\DQGWKDWE\ODZGRHVQRWFRQVWLWXWHUHDOSURSHUW\EHFDXVH D RILWVFKDUDFWHUDQGPDQQHURI
             DWWDFKPHQWWRWKH/DQGDQG E WKHSURSHUW\FDQEHVHYHUHGIURPWKH/DQGZLWKRXWFDXVLQJPDWHULDOGDPDJHWR
             WKHSURSHUW\RUWRWKH/DQG
    9DOXDWLRQRI7LWOHDVDQ,QWHJUDWHG3URMHFW
       D   ,ILQFRPSXWLQJORVVRUGDPDJHLWEHFRPHVQHFHVVDU\WRYDOXHWKH7LWOHRUDQ\SRUWLRQRILWDVWKHUHVXOWRIDQ
             (YLFWLRQWKHQDVWRWKDWSRUWLRQRIWKH/DQGIURPZKLFKWKH,QVXUHGLV(YLFWHGWKDWYDOXHVKDOOFRQVLVWRI L WKH
             YDOXHRI $ WKH/HDVHKROG(VWDWHRUWKH(DVHPHQW,QWHUHVWIRUWKH5HPDLQLQJ7HUPDVDSSOLFDEOH % DQ\
             (OHFWULFLW\)DFLOLW\H[LVWLQJRQWKHGDWHRIWKH(YLFWLRQDQGLIDSSOLFDEOH LL DQ\UHGXFWLRQLQYDOXHRIDQRWKHU
             LQVXUHG/HDVHRU(DVHPHQWDVFRPSXWHGLQ6HFWLRQ E EHORZ
       E   $FRPSXWDWLRQRIORVVRUGDPDJHUHVXOWLQJIURPDQ(YLFWLRQDIIHFWLQJDQ\&RQVWLWXHQW3DUFHOVKDOOLQFOXGHORVV
             RUGDPDJHWRWKHLQWHJUDWHGSURMHFWFDXVHGE\WKHFRYHUHGPDWWHUDIIHFWLQJWKH&RQVWLWXHQW3DUFHOIURPZKLFK
             WKH,QVXUHGLV(YLFWHG
       F   7KH,QVXUHG&ODLPDQWVKDOOKDYHWKHULJKWWRKDYHWKH/HDVHKROG(VWDWHWKH(DVHPHQW,QWHUHVWDQGDQ\
             (OHFWULFLW\)DFLOLW\DIIHFWHGE\DGHIHFWLQVXUHGDJDLQVWE\WKLVSROLF\YDOXHGHLWKHUDVDZKROHRUVHSDUDWHO\ ,Q
             HLWKHUHYHQWWKLVGHWHUPLQDWLRQRIYDOXHVKDOOWDNHLQWRDFFRXQWDQ\UHQWRUXVHSD\PHQWVQRORQJHUUHTXLUHGWR
             EHSDLGIRUWKH5HPDLQLQJ7HUP




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 196 of 450




       G   7KHSURYLVLRQVRIWKLV6HFWLRQVKDOOQRWGLPLQLVKWKH,QVXUHG¶VULJKWVXQGHUDQ\RWKHUHQGRUVHPHQWWRWKH
             SROLF\KRZHYHUWKHFDOFXODWLRQRIORVVRUGDPDJHSXUVXDQWWRWKLVHQGRUVHPHQWVKDOOQRWDOORZGXSOLFDWLRQRI
             UHFRYHU\IRUORVVRUGDPDJHFDOFXODWHGSXUVXDQWWR6HFWLRQRIWKH&RQGLWLRQVRUDQ\RWKHUHQGRUVHPHQWWRWKH
             SROLF\
    9DOXDWLRQRI6HYHUDEOH,PSURYHPHQWV
       D   ,QWKHHYHQWRIDQ(YLFWLRQWKHFDOFXODWLRQRIWKHORVVVKDOOLQFOXGH EXWQRWWRWKHH[WHQWWKDWWKHVHLWHPVRIORVV
             DUHLQFOXGHGLQWKHYDOXDWLRQRIWKH7LWOHGHWHUPLQHGSXUVXDQWWR6HFWLRQRIWKH&RQGLWLRQVRUDQ\RWKHU
             SURYLVLRQRIWKLVRUDQ\RWKHUHQGRUVHPHQW WKHGLPLQXWLRQLQYDOXHRIWKH,QVXUHG¶VLQWHUHVWLQDQ\6HYHUDEOH
             ,PSURYHPHQWUHVXOWLQJIURPWKH(YLFWLRQUHGXFHGE\WKHVDOYDJHYDOXHRIWKH6HYHUDEOH,PSURYHPHQW
       E   7KHSROLF\GRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\DQ\FRVWVDWWRUQH\V¶IHHVRU
             H[SHQVHV UHODWLQJWR
             L     WKHDWWDFKPHQWSHUIHFWLRQRUSULRULW\RIDQ\VHFXULW\LQWHUHVWLQDQ\6HYHUDEOH,PSURYHPHQW
             LL    WKHYHVWLQJRURZQHUVKLSRIWLWOHWRRUULJKWVLQDQ\6HYHUDEOH,PSURYHPHQW
             LLL   DQ\GHIHFWLQRUOLHQRUHQFXPEUDQFHRQWKHWLWOHWRDQ\6HYHUDEOH,PSURYHPHQWRU
             LY WKHGHWHUPLQDWLRQRIZKHWKHUDQ\VSHFLILFSURSHUW\LVUHDORUSHUVRQDOLQQDWXUH

    $GGLWLRQDOLWHPVRIORVVFRYHUHGE\WKLVHQGRUVHPHQW
       ,IWKH,QVXUHGLV(YLFWHGWKHIROORZLQJLWHPVRIORVVLIDSSOLFDEOHWRWKDWSRUWLRQRIWKH/DQGIURPZKLFKWKH,QVXUHGLV
       (YLFWHGVKDOOEHLQFOXGHGZLWKRXWGXSOLFDWLRQLQFRPSXWLQJORVVRUGDPDJHLQFXUUHGE\WKH,QVXUHGEXWQRWWRWKH
       H[WHQWWKDWWKHVDPHDUHLQFOXGHGLQWKHYDOXDWLRQRIWKH7LWOHGHWHUPLQHGSXUVXDQWWR6HFWLRQRIWKLVHQGRUVHPHQW
       WKHYDOXDWLRQRI6HYHUDEOH,PSURYHPHQWVSXUVXDQWWR6HFWLRQRIWKLVHQGRUVHPHQWRU6HFWLRQ D LL RIWKH
       &RQGLWLRQV

       D   7KHUHDVRQDEOHFRVWRI L GLVDVVHPEOLQJUHPRYLQJUHORFDWLQJDQGUHDVVHPEOLQJDQ\6HYHUDEOH,PSURYHPHQW
             WKDWWKH,QVXUHGKDVWKHULJKWWRUHPRYHDQGUHORFDWHVLWXDWHGRQWKH/DQGDWWKHWLPHRI(YLFWLRQWRWKHH[WHQW
             QHFHVVDU\WRUHVWRUHDQGPDNHIXQFWLRQDOWKHLQWHJUDWHGSURMHFW LL WUDQVSRUWDWLRQRIWKDW6HYHUDEOH
             ,PSURYHPHQWIRUWKHLQLWLDORQHKXQGUHGPLOHVLQFXUUHGLQFRQQHFWLRQZLWKWKHUHVWRUDWLRQRUUHORFDWLRQDQG LLL 
             UHVWRULQJWKH/DQGWRWKHH[WHQWGDPDJHGDVDUHVXOWRIWKHGLVDVVHPEO\UHPRYDODQGUHORFDWLRQRIWKH
             6HYHUDEOH,PSURYHPHQWDQGUHTXLUHGRIWKH,QVXUHGVROHO\EHFDXVHRIWKH(YLFWLRQ
       E   5HQWHDVHPHQWSD\PHQWVRUGDPDJHVIRUXVHDQGRFFXSDQF\RIWKH/DQGSULRUWRWKH(YLFWLRQWKDWWKH,QVXUHG
             DVRZQHURIWKH/HDVHKROG(VWDWHRUWKH(DVHPHQW,QWHUHVWDVDSSOLFDEOHPD\EHREOLJDWHGWRSD\WRDQ\
             SHUVRQKDYLQJSDUDPRXQWWLWOHWRWKDWRIWKHOHVVRULQWKH/HDVHRUWKHJUDQWRULQWKH(DVHPHQWDVDSSOLFDEOH
       F   7KHDPRXQWRIUHQWHDVHPHQWSD\PHQWVRUGDPDJHVWKDWE\WKHWHUPVRIWKH/HDVHRUWKH(DVHPHQWDV
             DSSOLFDEOHWKH,QVXUHGPXVWFRQWLQXHWRSD\WRWKHOHVVRURUJUDQWRUDIWHU(YLFWLRQZLWKUHVSHFWWRWKHSRUWLRQRI
             WKH/HDVHKROG(VWDWHRU(DVHPHQW,QWHUHVWDVDSSOLFDEOHIURPZKLFKWKH,QVXUHGKDVEHHQ(YLFWHG
       G   7KHIDLUPDUNHWYDOXHDWWKHWLPHRIWKH(YLFWLRQRIWKHHVWDWHRULQWHUHVWRIWKH,QVXUHGLQDQ\OHDVHVXEOHDVH
             RUHDVHPHQWVSHFLILFDOO\SHUPLWWHGE\WKH/HDVHRU(DVHPHQWDVDSSOLFDEOHDQGPDGHE\WKH,QVXUHGDVOHVVRU
             RUJUDQWRURIDOORUSDUWRIWKH/HDVHKROG(VWDWHRU(DVHPHQW,QWHUHVWDVDSSOLFDEOH
       H   'DPDJHVFDXVHGE\WKH(YLFWLRQWKDWWKH,QVXUHGLVREOLJDWHGWRSD\WROHVVHHVRUVXEOHVVHHVRUHDVHPHQWRU
             VXEHDVHPHQWJUDQWHHVRQDFFRXQWRIWKHEUHDFKRIDQ\OHDVHRUVXEOHDVHRUHDVHPHQWRUVXEHDVHPHQW
             VSHFLILFDOO\SHUPLWWHGE\WKH/HDVHRUWKH(DVHPHQWDVDSSOLFDEOHDQGPDGHE\WKH,QVXUHGDVOHVVRURU
             JUDQWRURIDOORUSDUWRIWKH/HDVHKROG(VWDWHRU(DVHPHQW,QWHUHVWDVDSSOLFDEOH
       I   7KHUHDVRQDEOHFRVWWRREWDLQODQGXVH]RQLQJEXLOGLQJDQGRFFXSDQF\SHUPLWVDUFKLWHFWXUDODQGHQJLQHHULQJ
             VHUYLFHVDQGHQYLURQPHQWDOWHVWLQJDQGUHYLHZVIRUDUHSODFHPHQWOHDVHKROGUHDVRQDEO\HTXLYDOHQWWRWKH
             /HDVHKROG(VWDWHRUDUHSODFHPHQWHDVHPHQWUHDVRQDEO\HTXLYDOHQWWRWKH(DVHPHQW,QWHUHVWDVDSSOLFDEOH
       J   ,IDQ\(OHFWULFLW\)DFLOLW\LVQRWVXEVWDQWLDOO\FRPSOHWHGDWWKHWLPHRI(YLFWLRQWKHDFWXDOFRVWLQFXUUHGE\WKH
             ,QVXUHGXSWRWKHWLPHRI(YLFWLRQOHVVWKHVDOYDJHYDOXHIRUWKH(OHFWULFLW\)DFLOLW\ORFDWHGRQWKDWSRUWLRQRIWKH
             /DQGIURPZKLFKWKH,QVXUHGLV(YLFWHG 7KRVHFRVWVLQFOXGHFRVWVLQFXUUHGWRFRQVWUXFWDQGIDEULFDWHWKH
             (OHFWULFLW\)DFLOLW\REWDLQODQGXVH]RQLQJEXLOGLQJDQGRFFXSDQF\SHUPLWVDUFKLWHFWXUDODQGHQJLQHHULQJ
             VHUYLFHVFRQVWUXFWLRQPDQDJHPHQWVHUYLFHVHQYLURQPHQWDOWHVWLQJDQGUHYLHZVDQGODQGVFDSLQJDQG
             FDQFHOODWLRQIHHVUHODWHGWRWKHIRUHJRLQJ
          7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVGDPDJHRUFRVWVRIUHPHGLDWLRQ DQGWKH&RPSDQ\ZLOOQRWSD\
             FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURPHQYLURQPHQWDOGDPDJHRUFRQWDPLQDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 197 of 450




 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L PRGLI\DQ\RIWKHWHUPVDQG
 SURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI
 ,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRI
 WKLVHQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKHWHUPVDQGSURYLVLRQVRI
 WKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@


 Chicago Title Insurance Company




 %\                                                
           $XWKRUL]HG6LJQDWRU\




 $/7$(QGRUVHPHQW)RUP
 (QHUJ\3URMHFW±/HDVHKROG(DVHPHQW2ZQHUV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 198 of 450


ENDORSEMENT
                                                $WWDFKHGWR3ROLF\1RB               
                                                          ,VVXHGE\
                                                   &KLFDJR7LWOH,QVXUDQFH
                                                          &RPSDQ\
    7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLVHQGRUVHPHQWDQGWKH
       ([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
    )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
       D   ³&RQVWLWXHQW3DUFHO´PHDQVRQHRIWKHSDUFHOVRI/DQGGHVFULEHGLQ6FKHGXOH$WKDWWRJHWKHUFRQVWLWXWHRQH
             LQWHJUDWHGSURMHFW
       E   ³(DVHPHQW´PHDQVHDFKHDVHPHQWGHVFULEHGLQ6FKHGXOH$
       F   ³(DVHPHQW,QWHUHVW´PHDQVWKHULJKWRIXVHJUDQWHGLQWKH(DVHPHQWIRUWKH(DVHPHQW7HUP
       G   ³(DVHPHQW7HUP´PHDQVWKHGXUDWLRQRIWKH(DVHPHQW,QWHUHVWDVVHWIRUWKLQWKH(DVHPHQWLQFOXGLQJDQ\
             UHQHZDORUH[WHQGHGWHUPLIDYDOLGRSWLRQWRUHQHZRUH[WHQGLVFRQWDLQHGLQWKH(DVHPHQW
       H   ³(OHFWULFLW\)DFLOLW\´PHDQVDQHOHFWULFLW\JHQHUDWLQJIDFLOLW\ZKLFKPD\LQFOXGHRQHRUPRUHRIWKHIROORZLQJD
             VXEVWDWLRQDWUDQVPLVVLRQGLVWULEXWLRQRUFROOHFWRUOLQHDQLQWHUFRQQHFWLRQLQYHUWHUWUDQVIRUPHUJHQHUDWRU
             WXUELQHDUUD\VRODUSDQHORUPRGXOHDFLUFXLWEUHDNHUIRRWLQJWRZHUSROHFURVVDUPJX\OLQHDQFKRUZLUH
             FRQWUROV\VWHPFRPPXQLFDWLRQVRUUDGLRUHOD\V\VWHPVDIHW\SURWHFWLRQIDFLOLW\URDGDQGRWKHUEXLOGLQJ
             VWUXFWXUHIL[WXUHPDFKLQHU\HTXLSPHQWDSSOLDQFHDQGLWHPDVVRFLDWHGZLWKRULQFLGHQWDOWRWKHJHQHUDWLRQ
             FRQYHUVLRQVWRUDJHVZLWFKLQJPHWHULQJVWHSXSVWHSGRZQLQYHUVLRQWUDQVPLVVLRQFRQGXFWLQJZKHHOLQJ
             VDOHRURWKHUXVHRUFRQYH\DQFHRIHOHFWULFLW\RQWKH/DQGDW'DWHRI3ROLF\RUWREHEXLOWRUFRQVWUXFWHGRQWKH
             /DQGLQWKHORFDWLRQVDFFRUGLQJWRWKH3ODQVWKDWE\ODZFRQVWLWXWHVUHDOSURSHUW\
       I   ³(YLFWHG´RU³(YLFWLRQ´PHDQV D WKHODZIXOGHSULYDWLRQLQZKROHRULQSDUWRIWKHULJKWRISRVVHVVLRQRUXVH
             LQVXUHGE\WKLVSROLF\FRQWUDU\WRWKHWHUPVRIDQ\/HDVHRU(DVHPHQWRU E WKHODZIXOSUHYHQWLRQRIWKHXVHRI
             WKH/DQGRUDQ\(OHFWULFLW\)DFLOLW\RU6HYHUDEOH,PSURYHPHQWIRUWKHSXUSRVHVSHUPLWWHGE\WKH/HDVHRUWKH
             (DVHPHQWDVDSSOLFDEOHLQHLWKHUFDVHDVDUHVXOWRIDPDWWHUFRYHUHGE\WKLVSROLF\
       J   ³/HDVH´PHDQVHDFKOHDVHGHVFULEHGLQ6FKHGXOH$
       K   ³/HDVHKROG(VWDWH´PHDQVWKHULJKWRISRVVHVVLRQJUDQWHGLQWKH/HDVHIRUWKH/HDVH7HUP
       L   ³/HDVH7HUP´PHDQVWKHGXUDWLRQRIWKH/HDVHKROG(VWDWHDVVHWIRUWKLQWKH/HDVHLQFOXGLQJDQ\UHQHZDORU
             H[WHQGHGWHUPLIDYDOLGRSWLRQWRUHQHZRUH[WHQGLVFRQWDLQHGLQWKH/HDVH
       M   ³3ODQV´PHDQVWKHVXUYH\VLWHDQGHOHYDWLRQSODQVRURWKHUGHSLFWLRQVRUGUDZLQJVSUHSDUHGE\
              insert name of architect or engineer GDWHGODVWUHYLVHG             GHVLJQDWHGDV insert name of
             project or project number FRQVLVWLQJRI     VKHHWV
       N   ³5HPDLQLQJ7HUP´PHDQVWKHSRUWLRQRIWKH(DVHPHQW7HUPRUWKH/HDVH7HUPUHPDLQLQJDIWHUWKH,QVXUHGKDV
             EHHQ(YLFWHG
       O   ´6HYHUDEOH,PSURYHPHQW´PHDQVSURSHUW\DIIL[HGWRWKH/DQGDW'DWHRI3ROLF\RUWREHDIIL[HGLQWKHORFDWLRQV
             DFFRUGLQJWRWKH3ODQVWKDWZRXOGFRQVWLWXWHDQ(OHFWULFLW\)DFLOLW\EXWIRULWVFKDUDFWHUL]DWLRQDVSHUVRQDO
             SURSHUW\DQGWKDWE\ODZGRHVQRWFRQVWLWXWHUHDOSURSHUW\EHFDXVH D RILWVFKDUDFWHUDQGPDQQHURI
             DWWDFKPHQWWRWKH/DQGDQG E WKHSURSHUW\FDQEHVHYHUHGIURPWKH/DQGZLWKRXWFDXVLQJPDWHULDOGDPDJHWR
             WKHSURSHUW\RUWRWKH/DQG
       P ³7HQDQW´PHDQVWKHWHQDQWXQGHUWKH/HDVHRUDJUDQWHHXQGHUWKH(DVHPHQWDVDSSOLFDEOHDQGDIWHU
           DFTXLVLWLRQRIDOORUDQ\SDUWRIWKH7LWOHLQDFFRUGDQFHZLWKWKHSURYLVLRQVRI6HFWLRQRIWKH&RQGLWLRQVRIWKH
           SROLF\WKH,QVXUHG&ODLPDQW
    9DOXDWLRQRI7LWOHDVDQ,QWHJUDWHG3URMHFW
       D   ,ILQFRPSXWLQJORVVRUGDPDJHLWEHFRPHVQHFHVVDU\WRYDOXHWKH7LWOHRUDQ\SRUWLRQRILWDVWKHUHVXOWRIDQ
             (YLFWLRQWKHQDVWRWKDWSRUWLRQRIWKH/DQGIURPZKLFKWKH7HQDQWLV(YLFWHGWKDWYDOXHVKDOOFRQVLVWRI L WKH
             YDOXHRI $ WKH/HDVHKROG(VWDWHRUWKH(DVHPHQW,QWHUHVWIRUWKH5HPDLQLQJ7HUPDVDSSOLFDEOH % DQ\
             (OHFWULFLW\)DFLOLW\H[LVWLQJRQWKHGDWHRIWKH(YLFWLRQDQGLIDSSOLFDEOH LL DQ\UHGXFWLRQLQYDOXHRIDQRWKHU
             LQVXUHG/HDVHRU(DVHPHQWDVFRPSXWHGLQ6HFWLRQ E EHORZ
       E   $FRPSXWDWLRQRIORVVRUGDPDJHUHVXOWLQJIURPDQ(YLFWLRQDIIHFWLQJDQ\&RQVWLWXHQW3DUFHOVKDOOLQFOXGHORVV
             RUGDPDJHWRWKHLQWHJUDWHGSURMHFWFDXVHGE\WKHFRYHUHGPDWWHUDIIHFWLQJWKH&RQVWLWXHQW3DUFHOIURPZKLFK
             WKH,QVXUHGLV(YLFWHG
       F   7KH,QVXUHG&ODLPDQWVKDOOKDYHWKHULJKWWRKDYHWKH/HDVHKROG(VWDWHWKH(DVHPHQW,QWHUHVWDQGDQ\
             (OHFWULFLW\)DFLOLW\DIIHFWHGE\DGHIHFWLQVXUHGDJDLQVWE\WKHSROLF\YDOXHGHLWKHUDVDZKROHRUVHSDUDWHO\ ,Q




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 199 of 450




             HLWKHUHYHQWWKLVGHWHUPLQDWLRQRIYDOXHVKDOOWDNHLQWRDFFRXQWDQ\UHQWRUXVHSD\PHQWVQRORQJHUUHTXLUHGWR
             EHSDLGIRUWKH5HPDLQLQJ7HUP
       G   7KHSURYLVLRQVRIWKLV6HFWLRQVKDOOQRWGLPLQLVKWKH,QVXUHG¶VULJKWVXQGHUDQ\RWKHUHQGRUVHPHQWWRWKH
             SROLF\KRZHYHUWKHFDOFXODWLRQRIORVVRUGDPDJHSXUVXDQWWRWKLVHQGRUVHPHQWVKDOOQRWDOORZGXSOLFDWLRQRI
             UHFRYHU\IRUORVVRUGDPDJHFDOFXODWHGSXUVXDQWWR6HFWLRQRIWKH&RQGLWLRQVRUDQ\RWKHUHQGRUVHPHQWWRWKH
             SROLF\
    9DOXDWLRQRI6HYHUDEOH,PSURYHPHQWV
       D   ,QWKHHYHQWRIDQ(YLFWLRQWKHFDOFXODWLRQRIWKHORVVVKDOOLQFOXGH EXWQRWWRWKHH[WHQWWKDWWKHVHLWHPVRIORVV
             DUHLQFOXGHGLQWKHYDOXDWLRQRIWKH7LWOHGHWHUPLQHGSXUVXDQWWR6HFWLRQRIWKH&RQGLWLRQVRUDQ\RWKHU
             SURYLVLRQRIWKLVRUDQ\RWKHUHQGRUVHPHQW WKHGLPLQXWLRQLQYDOXHRIWKH,QVXUHG¶VLQWHUHVWLQDQ\6HYHUDEOH
             ,PSURYHPHQWUHVXOWLQJIURPWKH(YLFWLRQUHGXFHGE\WKHVDOYDJHYDOXHRIWKH6HYHUDEOH,PSURYHPHQW
       E   7KHSROLF\GRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\DQ\FRVWVDWWRUQH\V¶IHHVRU
             H[SHQVHV UHODWLQJWR
             L     WKHDWWDFKPHQWSHUIHFWLRQRUSULRULW\RIDQ\VHFXULW\LQWHUHVWLQDQ\6HYHUDEOH,PSURYHPHQW
             LL    WKHYHVWLQJRURZQHUVKLSRIWLWOHWRRUULJKWVLQDQ\6HYHUDEOH,PSURYHPHQW
             LLL   DQ\GHIHFWLQRUOLHQRUHQFXPEUDQFHRQWKHWLWOHWRDQ\6HYHUDEOH,PSURYHPHQWRU
             LY WKHGHWHUPLQDWLRQRIZKHWKHUDQ\VSHFLILFSURSHUW\LVUHDORUSHUVRQDOLQQDWXUH

    $GGLWLRQDOLWHPVRIORVVFRYHUHGE\WKLVHQGRUVHPHQW
       ,IWKH,QVXUHGDFTXLUHVDOORUDQ\SDUWRIWKH7LWOHLQDFFRUGDQFHZLWKWKHSURYLVLRQVRI6HFWLRQRIWKH&RQGLWLRQVRI
       WKHSROLF\DQGWKHUHDIWHULV(YLFWHGWKHIROORZLQJLWHPVRIORVVLIDSSOLFDEOHWRWKDWSRUWLRQRIWKH/DQGIURPZKLFKWKH
       ,QVXUHGLV(YLFWHGVKDOOEHLQFOXGHGZLWKRXWGXSOLFDWLRQLQFRPSXWLQJORVVRUGDPDJHLQFXUUHGE\WKH,QVXUHGEXW 
       QRWWRWKHH[WHQWWKDWWKHVDPHDUHLQFOXGHGLQWKHYDOXDWLRQRIWKH7LWOHGHWHUPLQHGSXUVXDQWWR6HFWLRQRIWKLV
       HQGRUVHPHQWWKHYDOXDWLRQRI6HYHUDEOH,PSURYHPHQWVSXUVXDQWWR6HFWLRQRIWKLVHQGRUVHPHQWRU6HFWLRQ 
        D LLL RIWKH&RQGLWLRQV

       D   7KHUHDVRQDEOHFRVWRI L GLVDVVHPEOLQJUHPRYLQJUHORFDWLQJDQGUHDVVHPEOLQJDQ\6HYHUDEOH,PSURYHPHQW
             WKDWWKH,QVXUHGKDVWKHULJKWWRUHPRYHDQGUHORFDWHVLWXDWHGRQWKH/DQGDWWKHWLPHRI(YLFWLRQWRWKHH[WHQW
             QHFHVVDU\WRUHVWRUHDQGPDNHIXQFWLRQDOWKHLQWHJUDWHGSURMHFW LL WUDQVSRUWDWLRQRIWKDW6HYHUDEOH
             ,PSURYHPHQWIRUWKHLQLWLDORQHKXQGUHGPLOHVLQFXUUHGLQFRQQHFWLRQZLWKWKHUHVWRUDWLRQRUUHORFDWLRQDQG LLL 
             UHVWRULQJWKH/DQGWRWKHH[WHQWGDPDJHGDVDUHVXOWRIWKHGLVDVVHPEO\UHPRYDODQGUHORFDWLRQRIWKH
             6HYHUDEOH,PSURYHPHQWDQGUHTXLUHGRIWKH,QVXUHGVROHO\EHFDXVHRIWKH(YLFWLRQ
       E   5HQWHDVHPHQWSD\PHQWVRUGDPDJHVIRUXVHDQGRFFXSDQF\RIWKH/DQGSULRUWRWKH(YLFWLRQWKDWWKH,QVXUHG
             DVRZQHURIWKH/HDVHKROG(VWDWHRUWKH(DVHPHQW,QWHUHVWDVDSSOLFDEOHPD\EHREOLJDWHGWRSD\WRDQ\
             SHUVRQKDYLQJSDUDPRXQWWLWOHWRWKDWRIWKHOHVVRULQWKH/HDVHRUWKHJUDQWRULQWKH(DVHPHQWDVDSSOLFDEOH
       F   7KHDPRXQWRIUHQWHDVHPHQWSD\PHQWVRUGDPDJHVWKDWE\WKHWHUPVRIWKH/HDVHRUWKH(DVHPHQWDV
             DSSOLFDEOHWKH,QVXUHGPXVWFRQWLQXHWRSD\WRWKHOHVVRURUJUDQWRUDIWHU(YLFWLRQZLWKUHVSHFWWRWKHSRUWLRQRI
             WKH/HDVHKROG(VWDWHRU(DVHPHQW,QWHUHVWDVDSSOLFDEOHIURPZKLFKWKH,QVXUHGKDVEHHQ(YLFWHG
       G   7KHIDLUPDUNHWYDOXHDWWKHWLPHRIWKH(YLFWLRQRIWKHHVWDWHRULQWHUHVWRIWKH,QVXUHGLQDQ\OHDVHVXEOHDVH
             RUHDVHPHQWVSHFLILFDOO\SHUPLWWHGE\WKH/HDVHRU(DVHPHQWDVDSSOLFDEOHDQGPDGHE\WKH7HQDQWDVOHVVRU
             RUJUDQWRURIDOORUSDUWRIWKH/HDVHKROG(VWDWHRU(DVHPHQW,QWHUHVWDVDSSOLFDEOH
       H   'DPDJHVFDXVHGE\WKH(YLFWLRQWKDWWKH,QVXUHGLVREOLJDWHGWRSD\WROHVVHHVRUVXEOHVVHHVRUHDVHPHQWRU
             VXEHDVHPHQWJUDQWHHVRQDFFRXQWRIWKHEUHDFKRIDQ\OHDVHRUVXEOHDVHRUHDVHPHQWRUVXEHDVHPHQW
             VSHFLILFDOO\SHUPLWWHGE\WKH/HDVHRUWKH(DVHPHQWDVDSSOLFDEOHDQGPDGHE\WKH7HQDQWDVOHVVRURU
             JUDQWRURIDOORUSDUWRIWKH/HDVHKROG(VWDWHRU(DVHPHQW,QWHUHVWDVDSSOLFDEOH
       I   7KHUHDVRQDEOHFRVWWRREWDLQODQGXVH]RQLQJEXLOGLQJDQGRFFXSDQF\SHUPLWVDUFKLWHFWXUDODQGHQJLQHHULQJ
             VHUYLFHVDQGHQYLURQPHQWDOWHVWLQJDQGUHYLHZVIRUDUHSODFHPHQWOHDVHKROGUHDVRQDEO\HTXLYDOHQWWRWKH
             /HDVHKROG(VWDWHRUDUHSODFHPHQWHDVHPHQWUHDVRQDEO\HTXLYDOHQWWRWKH(DVHPHQW,QWHUHVWDVDSSOLFDEOH
       J   ,IDQ\(OHFWULFLW\)DFLOLW\LVQRWVXEVWDQWLDOO\FRPSOHWHGDWWKHWLPHRI(YLFWLRQWKHDFWXDOFRVWLQFXUUHGE\WKH
             ,QVXUHGXSWRWKHWLPHRI(YLFWLRQOHVVWKHVDOYDJHYDOXHIRUWKH(OHFWULFLW\)DFLOLW\ORFDWHGRQWKDWSRUWLRQRIWKH
             /DQGIURPZKLFKWKH,QVXUHGLV(YLFWHG 7KRVHFRVWVLQFOXGHFRVWVLQFXUUHGWRFRQVWUXFWDQGIDEULFDWHWKH
             (OHFWULFLW\)DFLOLW\REWDLQODQGXVH]RQLQJEXLOGLQJDQGRFFXSDQF\SHUPLWVDUFKLWHFWXUDODQGHQJLQHHULQJ
             VHUYLFHVFRQVWUXFWLRQPDQDJHPHQWVHUYLFHVHQYLURQPHQWDOWHVWLQJDQGUHYLHZVDQGODQGVFDSLQJDQG
             FDQFHOODWLRQIHHVUHODWHGWRWKHIRUHJRLQJ
          7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVGDPDJHRUFRVWVRIUHPHGLDWLRQ DQGWKH&RPSDQ\ZLOOQRWSD\
             FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURPHQYLURQPHQWDOGDPDJHRUFRQWDPLQDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 200 of 450




 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L PRGLI\DQ\RIWKHWHUPVDQG
 SURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI
 ,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRI
 WKLVHQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKHWHUPVDQGSURYLVLRQVRI
 WKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@


 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\


 %\                                                 
           $XWKRUL]HG6LJQDWRU\




 $/7$(QGRUVHPHQW)RUP
 (QHUJ\3URMHFW±/HDVHKROG(DVHPHQW/RDQ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 201 of 450



ENDORSEMENT
                                                $WWDFKHGWR3ROLF\1RB               
                                                          ,VVXHGE\
                                                   &KLFDJR7LWOH,QVXUDQFH
                                                          &RPSDQ\
       
    7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLVHQGRUVHPHQWDQGWKH
       ([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
    )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
       D   ³&RQVWLWXHQW3DUFHO´PHDQVRQHRIWKHSDUFHOVRI/DQGGHVFULEHGLQ6FKHGXOH$WKDWWRJHWKHUFRQVWLWXWHRQH
             LQWHJUDWHGSURMHFW
       E   ³(OHFWULFLW\)DFLOLW\´PHDQVDQHOHFWULFLW\JHQHUDWLQJIDFLOLW\ZKLFKPD\LQFOXGHRQHRUPRUHRIWKHIROORZLQJD
             VXEVWDWLRQDWUDQVPLVVLRQGLVWULEXWLRQRUFROOHFWRUOLQHDQLQWHUFRQQHFWLRQLQYHUWHUWUDQVIRUPHUJHQHUDWRU
             WXUELQHDUUD\VRODUSDQHORUPRGXOHDFLUFXLWEUHDNHUIRRWLQJWRZHUSROHFURVVDUPJX\OLQHDQFKRUZLUH
             FRQWUROV\VWHPFRPPXQLFDWLRQVRUUDGLRUHOD\V\VWHPVDIHW\SURWHFWLRQIDFLOLW\URDGDQGRWKHUEXLOGLQJ
             VWUXFWXUHIL[WXUHPDFKLQHU\HTXLSPHQWDSSOLDQFHDQGLWHPDVVRFLDWHGZLWKRULQFLGHQWDOWRWKHJHQHUDWLRQ
             FRQYHUVLRQVWRUDJHVZLWFKLQJPHWHULQJVWHSXSVWHSGRZQLQYHUVLRQWUDQVPLVVLRQFRQGXFWLQJZKHHOLQJ
             VDOHRURWKHUXVHRUFRQYH\DQFHRIHOHFWULFLW\RQWKH/DQGDW'DWHRI3ROLF\RUWREHEXLOWRUFRQVWUXFWHGRQWKH
             /DQGLQWKHORFDWLRQVDFFRUGLQJWRWKH3ODQVWKDWE\ODZFRQVWLWXWHVUHDOSURSHUW\
       F   ³(YLFWHG´RU³(YLFWLRQ´PHDQV D WKHODZIXOGHSULYDWLRQLQZKROHRULQSDUWRIWKHULJKWRISRVVHVVLRQLQVXUHGE\
             WKLVSROLF\FRQWUDU\WRWKHWHUPVRIDQ\/HDVHRU E WKHODZIXOSUHYHQWLRQRIWKHXVHRIWKH/DQGRUDQ\
             (OHFWULFLW\)DFLOLW\RU6HYHUDEOH,PSURYHPHQWIRUWKHSXUSRVHVSHUPLWWHGE\WKH/HDVHLQHLWKHUFDVHDVDUHVXOW
             RIDPDWWHUFRYHUHGE\WKLVSROLF\
       G   ³/HDVH´PHDQVHDFKOHDVHGHVFULEHGLQ6FKHGXOH$
       H   ³/HDVHKROG(VWDWH´PHDQVWKHULJKWRISRVVHVVLRQJUDQWHGLQWKH/HDVHIRUWKH/HDVH7HUP
       I   ³/HDVH7HUP´PHDQVWKHGXUDWLRQRIWKH/HDVHKROG(VWDWHDVVHWIRUWKLQWKH/HDVHLQFOXGLQJDQ\UHQHZDORU
             H[WHQGHGWHUPLIDYDOLGRSWLRQWRUHQHZRUH[WHQGLVFRQWDLQHGLQWKH/HDVH
       J   ³3ODQV´PHDQVWKHVXUYH\VLWHDQGHOHYDWLRQSODQVRURWKHUGHSLFWLRQVRUGUDZLQJVSUHSDUHGE\
              insert name of architect or engineer GDWHGODVWUHYLVHG             GHVLJQDWHGDV insert name of
             project or project number FRQVLVWLQJRI     VKHHWV
       K   ³5HPDLQLQJ7HUP´PHDQVWKHSRUWLRQRIWKH/HDVH7HUPUHPDLQLQJDIWHUWKH,QVXUHGKDVEHHQ(YLFWHG
       L   ´6HYHUDEOH,PSURYHPHQW´PHDQVSURSHUW\DIIL[HGWRWKH/DQGDW'DWHRI3ROLF\RUWREHDIIL[HGLQWKHORFDWLRQV
             DFFRUGLQJWRWKH3ODQVWKDWZRXOGFRQVWLWXWHDQ(OHFWULFLW\)DFLOLW\EXWIRULWVFKDUDFWHUL]DWLRQDVSHUVRQDO
             SURSHUW\DQGWKDWE\ODZGRHVQRWFRQVWLWXWHUHDOSURSHUW\EHFDXVH D RILWVFKDUDFWHUDQGPDQQHURI
             DWWDFKPHQWWRWKH/DQGDQG E WKHSURSHUW\FDQEHVHYHUHGIURPWKH/DQGZLWKRXWFDXVLQJPDWHULDOGDPDJHWR
             WKHSURSHUW\RUWRWKH/DQG
    9DOXDWLRQRI7LWOHDVDQ,QWHJUDWHG3URMHFW
       D   ,ILQFRPSXWLQJORVVRUGDPDJHLWEHFRPHVQHFHVVDU\WRYDOXHWKH7LWOHRUDQ\SRUWLRQRILWDVWKHUHVXOWRIDQ
             (YLFWLRQWKHQDVWRWKDWSRUWLRQRIWKH/DQGIURPZKLFKWKH,QVXUHGLV(YLFWHGWKDWYDOXHVKDOOFRQVLVWRI L WKH
             YDOXHRI $ WKH/HDVHKROG(VWDWHIRUWKH5HPDLQLQJ7HUP % DQ\(OHFWULFLW\)DFLOLW\H[LVWLQJRQWKHGDWHRIWKH
             (YLFWLRQDQGLIDSSOLFDEOH LL DQ\UHGXFWLRQLQYDOXHRIDQRWKHULQVXUHG/HDVHDVFRPSXWHGLQ6HFWLRQ E 
             EHORZ
       E   $FRPSXWDWLRQRIORVVRUGDPDJHUHVXOWLQJIURPDQ(YLFWLRQDIIHFWLQJDQ\&RQVWLWXHQW3DUFHOVKDOOLQFOXGHORVV
             RUGDPDJHWRWKHLQWHJUDWHGSURMHFWFDXVHGE\WKHFRYHUHGPDWWHUDIIHFWLQJWKH&RQVWLWXHQW3DUFHOIURPZKLFK
             WKH,QVXUHGLV(YLFWHG
       F   7KH,QVXUHG&ODLPDQWVKDOOKDYHWKHULJKWWRKDYHWKH/HDVHKROG(VWDWHDQGDQ\(OHFWULFLW\)DFLOLW\DIIHFWHGE\D
             GHIHFWLQVXUHGDJDLQVWE\WKLVSROLF\YDOXHGHLWKHUDVDZKROHRUVHSDUDWHO\ ,QHLWKHUHYHQWWKLVGHWHUPLQDWLRQ
             RIYDOXHVKDOOWDNHLQWRDFFRXQWDQ\UHQWQRORQJHUUHTXLUHGWREHSDLGIRUWKH5HPDLQLQJ7HUP
       G   7KHSURYLVLRQVRIWKLV6HFWLRQVKDOOQRWGLPLQLVKWKH,QVXUHG¶VULJKWVXQGHUDQ\RWKHUHQGRUVHPHQWWRWKH
             SROLF\KRZHYHUWKHFDOFXODWLRQRIORVVRUGDPDJHSXUVXDQWWRWKLVHQGRUVHPHQWVKDOOQRWDOORZGXSOLFDWLRQRI
             UHFRYHU\IRUORVVRUGDPDJHFDOFXODWHGSXUVXDQWWR6HFWLRQRIWKH&RQGLWLRQVRUDQ\RWKHUHQGRUVHPHQWWRWKH
             SROLF\
    9DOXDWLRQRI6HYHUDEOH,PSURYHPHQWV
       E   ,QWKHHYHQWRIDQ(YLFWLRQWKHFDOFXODWLRQRIWKHORVVVKDOOLQFOXGH EXWQRWWRWKHH[WHQWWKDWWKHVHLWHPVRIORVV
             DUHLQFOXGHGLQWKHYDOXDWLRQRIWKH7LWOHGHWHUPLQHGSXUVXDQWWR6HFWLRQRIWKH&RQGLWLRQVRUDQ\RWKHU
             SURYLVLRQRIWKLVRUDQ\RWKHUHQGRUVHPHQW WKHGLPLQXWLRQLQYDOXHRIWKH,QVXUHG¶VLQWHUHVWLQDQ\6HYHUDEOH
             ,PSURYHPHQWUHVXOWLQJIURPWKH(YLFWLRQUHGXFHGE\WKHVDOYDJHYDOXHRIWKH6HYHUDEOH,PSURYHPHQW

© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 202 of 450




       E   7KHSROLF\GRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\DQ\FRVWVDWWRUQH\V¶IHHVRU
             H[SHQVHV UHODWLQJWR
             L     WKHDWWDFKPHQWSHUIHFWLRQRUSULRULW\RIDQ\VHFXULW\LQWHUHVWLQDQ\6HYHUDEOH,PSURYHPHQW
             LL    WKHYHVWLQJRURZQHUVKLSRIWLWOHWRRUULJKWVLQDQ\6HYHUDEOH,PSURYHPHQW
             LLL   DQ\GHIHFWLQRUOLHQRUHQFXPEUDQFHRQWKHWLWOHWRDQ\6HYHUDEOH,PSURYHPHQWRU
             LY WKHGHWHUPLQDWLRQRIZKHWKHUDQ\VSHFLILFSURSHUW\LVUHDORUSHUVRQDOLQQDWXUH

    $GGLWLRQDOLWHPVRIORVVFRYHUHGE\WKLVHQGRUVHPHQW
       ,IWKH,QVXUHGLV(YLFWHGWKHIROORZLQJLWHPVRIORVVLIDSSOLFDEOHWRWKDWSRUWLRQRIWKH/DQGIURPZKLFKWKH,QVXUHGLV
       (YLFWHGVKDOOEHLQFOXGHGZLWKRXWGXSOLFDWLRQLQFRPSXWLQJORVVRUGDPDJHLQFXUUHGE\WKH,QVXUHGEXWQRWWRWKH
       H[WHQWWKDWWKHVDPHDUHLQFOXGHGLQWKHYDOXDWLRQRIWKH7LWOHGHWHUPLQHGSXUVXDQWWR6HFWLRQRIWKLVHQGRUVHPHQW
       WKHYDOXDWLRQRI6HYHUDEOH,PSURYHPHQWVSXUVXDQWWR6HFWLRQRIWKLVHQGRUVHPHQWRU6HFWLRQ D LL RIWKH
       &RQGLWLRQV

       D   7KHUHDVRQDEOHFRVWRI L GLVDVVHPEOLQJUHPRYLQJUHORFDWLQJDQGUHDVVHPEOLQJDQ\6HYHUDEOH,PSURYHPHQW
             WKDWWKH,QVXUHGKDVWKHULJKWWRUHPRYHDQGUHORFDWHVLWXDWHGRQWKH/DQGDWWKHWLPHRI(YLFWLRQWRWKHH[WHQW
             QHFHVVDU\WRUHVWRUHDQGPDNHIXQFWLRQDOWKHLQWHJUDWHGSURMHFW LL WUDQVSRUWDWLRQRIWKDW6HYHUDEOH
             ,PSURYHPHQWIRUWKHLQLWLDORQHKXQGUHGPLOHVLQFXUUHGLQFRQQHFWLRQZLWKWKHUHVWRUDWLRQRUUHORFDWLRQDQG LLL 
             UHVWRULQJWKH/DQGWRWKHH[WHQWGDPDJHGDVDUHVXOWRIWKHGLVDVVHPEO\UHPRYDODQGUHORFDWLRQRIWKH
             6HYHUDEOH,PSURYHPHQWDQGUHTXLUHGRIWKH,QVXUHGVROHO\EHFDXVHRIWKH(YLFWLRQ
       E   5HQWRUGDPDJHVIRUXVHDQGRFFXSDQF\RIWKH/DQGSULRUWRWKH(YLFWLRQWKDWWKH,QVXUHGDVRZQHURIWKH
             /HDVHKROG(VWDWH PD\EHREOLJDWHGWRSD\WRDQ\SHUVRQKDYLQJSDUDPRXQWWLWOHWRWKDWRIWKHOHVVRULQWKH
             /HDVH
       F   7KHDPRXQWRIUHQWRUGDPDJHVWKDWE\WKHWHUPVRIWKH/HDVHWKH,QVXUHGPXVWFRQWLQXHWRSD\WRWKHOHVVRU
             DIWHU(YLFWLRQZLWKUHVSHFWWRWKHSRUWLRQRIWKH/HDVHKROG(VWDWHIURPZKLFKWKH,QVXUHGKDVEHHQ(YLFWHG
       G   7KHIDLUPDUNHWYDOXHDWWKHWLPHRIWKH(YLFWLRQRIWKHHVWDWHRULQWHUHVWRIWKH,QVXUHGLQDQ\OHDVHRUVXEOHDVH
             VSHFLILFDOO\SHUPLWWHGE\WKH/HDVHDQGPDGHE\WKH,QVXUHGDVOHVVRURIDOORUSDUWRIWKH/HDVHKROG(VWDWH
       H   'DPDJHVFDXVHGE\WKH(YLFWLRQWKDWWKH,QVXUHGLVREOLJDWHGWRSD\WROHVVHHVRUVXEOHVVHHVRQDFFRXQWRIWKH
             EUHDFKRIDQ\OHDVHRUVXEOHDVHVSHFLILFDOO\SHUPLWWHGE\WKH/HDVHDQGPDGHE\WKH,QVXUHGDVOHVVRURIDOORU
             SDUWRIWKH/HDVHKROG(VWDWH
       I   7KHUHDVRQDEOHFRVWWRREWDLQODQGXVH]RQLQJEXLOGLQJDQGRFFXSDQF\SHUPLWVDUFKLWHFWXUDODQGHQJLQHHULQJ
             VHUYLFHVDQGHQYLURQPHQWDOWHVWLQJDQGUHYLHZVIRUDUHSODFHPHQWOHDVHKROGUHDVRQDEO\HTXLYDOHQWWRWKH
             /HDVHKROG(VWDWH
       J   ,IDQ\(OHFWULFLW\)DFLOLW\LVQRWVXEVWDQWLDOO\FRPSOHWHGDWWKHWLPHRI(YLFWLRQWKHDFWXDOFRVWLQFXUUHGE\WKH
             ,QVXUHGXSWRWKHWLPHRI(YLFWLRQOHVVWKHVDOYDJHYDOXHIRUWKH(OHFWULFLW\)DFLOLW\ORFDWHGRQWKDWSRUWLRQRIWKH
             /DQGIURPZKLFKWKH,QVXUHGLV(YLFWHG 7KRVHFRVWVLQFOXGHFRVWVLQFXUUHGWRFRQVWUXFWDQGIDEULFDWHWKH
             (OHFWULFLW\)DFLOLW\REWDLQODQGXVH]RQLQJEXLOGLQJDQGRFFXSDQF\SHUPLWVDUFKLWHFWXUDODQGHQJLQHHULQJ
             VHUYLFHVFRQVWUXFWLRQPDQDJHPHQWVHUYLFHVHQYLURQPHQWDOWHVWLQJDQGUHYLHZVDQGODQGVFDSLQJDQG
             FDQFHOODWLRQIHHVUHODWHGWRWKHIRUHJRLQJ
          7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVGDPDJHRUFRVWVRIUHPHGLDWLRQ DQGWKH&RPSDQ\ZLOOQRWSD\
             FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURPHQYLURQPHQWDOGDPDJHRUFRQWDPLQDWLRQ

 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L PRGLI\DQ\RIWKHWHUPVDQG
 SURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI
 ,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRI
 WKLVHQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKHWHUPVDQGSURYLVLRQVRI
 WKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@
 &KLFDJR7LWOH,QVXUDQFH
 &RPSDQ\


 %\                                                    
             $XWKRUL]HG6LJQDWRU\

 $/7$(QGRUVHPHQW)RUP
 (QHUJ\3URMHFW±/HDVHKROG2ZQHUV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ


© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 203 of 450


ENDORSEMENT
                                                $WWDFKHGWR3ROLF\1RB               
                                                          ,VVXHGE\
                                                   &KLFDJR7LWOH,QVXUDQFH
                                                          &RPSDQ\
       
    7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLVHQGRUVHPHQWDQGWKH
       ([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
    )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
       D   ³&RQVWLWXHQW3DUFHO´PHDQVRQHRIWKHSDUFHOVRI/DQGGHVFULEHGLQ6FKHGXOH$WKDWWRJHWKHUFRQVWLWXWHRQH
             LQWHJUDWHGSURMHFW
       E   ³(OHFWULFLW\)DFLOLW\´PHDQVDQHOHFWULFLW\JHQHUDWLQJIDFLOLW\ZKLFKPD\LQFOXGHRQHRUPRUHRIWKHIROORZLQJD
             VXEVWDWLRQDWUDQVPLVVLRQGLVWULEXWLRQRUFROOHFWRUOLQHDQLQWHUFRQQHFWLRQLQYHUWHUWUDQVIRUPHUJHQHUDWRU
             WXUELQHDUUD\VRODUSDQHORUPRGXOHDFLUFXLWEUHDNHUIRRWLQJWRZHUSROHFURVVDUPJX\OLQHDQFKRUZLUH
             FRQWUROV\VWHPFRPPXQLFDWLRQVRUUDGLRUHOD\V\VWHPVDIHW\SURWHFWLRQIDFLOLW\URDGDQGRWKHUEXLOGLQJ
             VWUXFWXUHIL[WXUHPDFKLQHU\HTXLSPHQWDSSOLDQFHDQGLWHPDVVRFLDWHGZLWKRULQFLGHQWDOWRWKHJHQHUDWLRQ
             FRQYHUVLRQVWRUDJHVZLWFKLQJPHWHULQJVWHSXSVWHSGRZQLQYHUVLRQWUDQVPLVVLRQFRQGXFWLQJZKHHOLQJ
             VDOHRURWKHUXVHRUFRQYH\DQFHRIHOHFWULFLW\RQWKH/DQGDW'DWHRI3ROLF\RUWREHEXLOWRUFRQVWUXFWHGRQWKH
             /DQGLQWKHORFDWLRQVDFFRUGLQJWRWKH3ODQVWKDWE\ODZFRQVWLWXWHVUHDOSURSHUW\
       F   ³(YLFWHG´RU³(YLFWLRQ´PHDQV D WKHODZIXOGHSULYDWLRQLQZKROHRULQSDUWRIWKHULJKWRISRVVHVVLRQLQVXUHGE\
             WKLVSROLF\FRQWUDU\WRWKHWHUPVRIDQ\/HDVHRU E WKHODZIXOSUHYHQWLRQRIWKHXVHRIWKH/DQGRUDQ\
             (OHFWULFLW\)DFLOLW\RU6HYHUDEOH,PSURYHPHQWIRUWKHSXUSRVHVSHUPLWWHGE\WKH/HDVHLQHLWKHUFDVHDVDUHVXOW
             RIDPDWWHUFRYHUHGE\WKLVSROLF\
       G   ³/HDVH´PHDQVHDFKOHDVHGHVFULEHGLQ6FKHGXOH$
       H   ³/HDVHKROG(VWDWH´PHDQVWKHULJKWRISRVVHVVLRQJUDQWHGLQWKH/HDVHIRUWKH/HDVH7HUP
       I   ³/HDVH7HUP´PHDQVWKHGXUDWLRQRIWKH/HDVHKROG(VWDWHDVVHWIRUWKLQWKH/HDVHLQFOXGLQJDQ\UHQHZDORU
             H[WHQGHGWHUPLIDYDOLGRSWLRQWRUHQHZRUH[WHQGLVFRQWDLQHGLQWKH/HDVH
       J   ³3ODQV´PHDQVWKHVXUYH\VLWHDQGHOHYDWLRQSODQVRURWKHUGHSLFWLRQVRUGUDZLQJVSUHSDUHGE\
              insert name of architect or engineer GDWHGODVWUHYLVHG             GHVLJQDWHGDV insert name of
             project or project number FRQVLVWLQJRI     VKHHWV
       K   ³5HPDLQLQJ7HUP´PHDQVWKHSRUWLRQRIWKH/HDVH7HUPUHPDLQLQJDIWHUWKH,QVXUHGKDVEHHQ(YLFWHG
       L   ´6HYHUDEOH,PSURYHPHQW´PHDQVSURSHUW\DIIL[HGWRWKH/DQGDW'DWHRI3ROLF\RUWREHDIIL[HGLQWKHORFDWLRQV
             DFFRUGLQJWRWKH3ODQVWKDWZRXOGFRQVWLWXWHDQ(OHFWULFLW\)DFLOLW\EXWIRULWVFKDUDFWHUL]DWLRQDVSHUVRQDO
             SURSHUW\DQGWKDWE\ODZGRHVQRWFRQVWLWXWHUHDOSURSHUW\EHFDXVH D RILWVFKDUDFWHUDQGPDQQHURI
             DWWDFKPHQWWRWKH/DQGDQG E WKHSURSHUW\FDQEHVHYHUHGIURPWKH/DQGZLWKRXWFDXVLQJPDWHULDOGDPDJHWR
             WKHSURSHUW\RUWRWKH/DQG
       M   ³7HQDQW´PHDQVWKHWHQDQWXQGHUWKH/HDVH DQGDIWHUDFTXLVLWLRQRIDOORUDQ\SDUWRIWKH7LWOHLQDFFRUGDQFH
             ZLWKWKHSURYLVLRQVRI6HFWLRQRIWKH&RQGLWLRQVRIWKHSROLF\WKH,QVXUHG&ODLPDQW
    9DOXDWLRQRI7LWOHDVDQ,QWHJUDWHG3URMHFW

       D   ,ILQFRPSXWLQJORVVRUGDPDJHLWEHFRPHVQHFHVVDU\WRYDOXHWKH7LWOHRUDQ\SRUWLRQRILWDVWKHUHVXOWRIDQ
             (YLFWLRQWKHQDVWRWKDWSRUWLRQRIWKH/DQGIURPZKLFKWKH7HQDQWLV(YLFWHGWKDWYDOXHVKDOOFRQVLVWRI L WKH
             YDOXHRI $ WKH/HDVHKROG(VWDWH IRUWKH5HPDLQLQJ7HUP % DQ\(OHFWULFLW\)DFLOLW\H[LVWLQJRQWKHGDWHRI
             WKH(YLFWLRQDQGLIDSSOLFDEOH LL DQ\UHGXFWLRQLQYDOXHRIDQRWKHULQVXUHG/HDVHDVFRPSXWHGLQ6HFWLRQ E 
             EHORZ
       E   $FRPSXWDWLRQRIORVVRUGDPDJHUHVXOWLQJIURPDQ(YLFWLRQDIIHFWLQJDQ\&RQVWLWXHQW3DUFHOVKDOOLQFOXGHORVV
             RUGDPDJHWRWKHLQWHJUDWHGSURMHFWFDXVHGE\WKHFRYHUHGPDWWHUDIIHFWLQJWKH&RQVWLWXHQW3DUFHOIURPZKLFK
             WKH,QVXUHGLV(YLFWHG
       F   7KH,QVXUHG&ODLPDQWVKDOOKDYHWKHULJKWWRKDYHWKH/HDVHKROG(VWDWHDQGDQ\(OHFWULFLW\)DFLOLW\DIIHFWHGE\D
             GHIHFWLQVXUHGDJDLQVWE\WKHSROLF\YDOXHGHLWKHUDVDZKROHRUVHSDUDWHO\ ,QHLWKHUHYHQWWKLVGHWHUPLQDWLRQRI
             YDOXHVKDOOWDNHLQWRDFFRXQWDQ\UHQWQRORQJHUUHTXLUHGWREHSDLGIRUWKH5HPDLQLQJ7HUP
       G   7KHSURYLVLRQVRIWKLV6HFWLRQVKDOOQRWGLPLQLVKWKH,QVXUHG¶VULJKWVXQGHUDQ\RWKHUHQGRUVHPHQWWRWKH
             SROLF\KRZHYHUWKHFDOFXODWLRQRIORVVRUGDPDJHSXUVXDQWWRWKLVHQGRUVHPHQWVKDOOQRWDOORZGXSOLFDWLRQRI
             UHFRYHU\IRUORVVRUGDPDJHFDOFXODWHGSXUVXDQWWR6HFWLRQRIWKH&RQGLWLRQVRUDQ\RWKHUHQGRUVHPHQWWRWKH
             SROLF\
    9DOXDWLRQRI6HYHUDEOH,PSURYHPHQWV
       F   ,QWKHHYHQWRIDQ(YLFWLRQWKHFDOFXODWLRQRIWKHORVVVKDOOLQFOXGH EXWQRWWRWKHH[WHQWWKDWWKHVHLWHPVRIORVV
             DUHLQFOXGHGLQWKHYDOXDWLRQRIWKH7LWOHGHWHUPLQHGSXUVXDQWWR6HFWLRQRIWKH&RQGLWLRQVRUDQ\RWKHU


© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 204 of 450




             SURYLVLRQRIWKLVRUDQ\RWKHUHQGRUVHPHQW WKHGLPLQXWLRQLQYDOXHRIWKH,QVXUHG¶VLQWHUHVWLQDQ\6HYHUDEOH
             ,PSURYHPHQWUHVXOWLQJIURPWKH(YLFWLRQUHGXFHGE\WKHVDOYDJHYDOXHRIWKH6HYHUDEOH,PSURYHPHQW
       E   7KHSROLF\GRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\DQ\FRVWVDWWRUQH\V¶IHHVRU
             H[SHQVHV UHODWLQJWR
             L     WKHDWWDFKPHQWSHUIHFWLRQRUSULRULW\RIDQ\VHFXULW\LQWHUHVWLQDQ\6HYHUDEOH,PSURYHPHQW
             LL    WKHYHVWLQJRURZQHUVKLSRIWLWOHWRRUULJKWVLQDQ\6HYHUDEOH,PSURYHPHQW
             LLL   DQ\GHIHFWLQRUOLHQRUHQFXPEUDQFHRQWKHWLWOHWRDQ\6HYHUDEOH,PSURYHPHQWRU
             LY WKHGHWHUPLQDWLRQRIZKHWKHUDQ\VSHFLILFSURSHUW\LVUHDORUSHUVRQDOLQQDWXUH

    $GGLWLRQDOLWHPVRIORVVFRYHUHGE\WKLVHQGRUVHPHQW
       ,IWKH,QVXUHGDFTXLUHVDOORUDQ\SDUWRIWKH7LWOHLQDFFRUGDQFHZLWKWKHSURYLVLRQVRI6HFWLRQRIWKH&RQGLWLRQVRI
       WKHSROLF\DQGWKHUHDIWHULV(YLFWHGWKHIROORZLQJLWHPVRIORVVLIDSSOLFDEOHWRWKDWSRUWLRQRIWKH/DQGIURPZKLFKWKH
       ,QVXUHGLV(YLFWHGVKDOOEHLQFOXGHGZLWKRXWGXSOLFDWLRQLQFRPSXWLQJORVVRUGDPDJHLQFXUUHGE\WKH,QVXUHGEXW 
       QRWWRWKHH[WHQWWKDWWKHVDPHDUHLQFOXGHGLQWKHYDOXDWLRQRIWKH7LWOHGHWHUPLQHGSXUVXDQWWR6HFWLRQRIWKLV
       HQGRUVHPHQWWKHYDOXDWLRQRI6HYHUDEOH,PSURYHPHQWVSXUVXDQWWR6HFWLRQRIWKLVHQGRUVHPHQWRU6HFWLRQ 
        D LLL RIWKH&RQGLWLRQV

       D   7KHUHDVRQDEOHFRVWRI L GLVDVVHPEOLQJUHPRYLQJUHORFDWLQJDQGUHDVVHPEOLQJDQ\6HYHUDEOH,PSURYHPHQW
             WKDWWKH,QVXUHGKDVWKHULJKWWRUHPRYHDQGUHORFDWHVLWXDWHGRQWKH/DQGDWWKHWLPHRI(YLFWLRQWRWKHH[WHQW
             QHFHVVDU\WRUHVWRUHDQGPDNHIXQFWLRQDOWKHLQWHJUDWHGSURMHFW LL WUDQVSRUWDWLRQRIWKDW6HYHUDEOH
             ,PSURYHPHQWIRUWKHLQLWLDORQHKXQGUHGPLOHVLQFXUUHGLQFRQQHFWLRQZLWKWKHUHVWRUDWLRQRUUHORFDWLRQDQG LLL 
             UHVWRULQJWKH/DQGWRWKHH[WHQWGDPDJHGDVDUHVXOWRIWKHGLVDVVHPEO\UHPRYDODQGUHORFDWLRQRIWKH
             6HYHUDEOH,PSURYHPHQWDQGUHTXLUHGRIWKH,QVXUHGVROHO\EHFDXVHRIWKH(YLFWLRQ
       E   5HQWRUGDPDJHVIRUXVHDQGRFFXSDQF\RIWKH/DQGSULRUWRWKH(YLFWLRQWKDWWKH,QVXUHGDVRZQHURIWKH
             /HDVHKROG(VWDWHPD\EHREOLJDWHGWRSD\WRDQ\SHUVRQKDYLQJSDUDPRXQWWLWOHWRWKDWRIWKHOHVVRULQWKH
             /HDVH
       F   7KHDPRXQWRIUHQWRUGDPDJHVWKDWE\WKHWHUPVRIWKH/HDVHWKH,QVXUHGPXVWFRQWLQXHWRSD\WRWKHOHVVRU
             DIWHU(YLFWLRQZLWKUHVSHFWWRWKHSRUWLRQRIWKH/HDVHKROG(VWDWH IURPZKLFKWKH,QVXUHGKDVEHHQ(YLFWHG
       G   7KHIDLUPDUNHWYDOXHDWWKHWLPHRIWKH(YLFWLRQRIWKHHVWDWHRULQWHUHVWRIWKH,QVXUHGLQDQ\OHDVHRUVXEOHDVH
             VSHFLILFDOO\SHUPLWWHGE\WKH/HDVHDQGPDGHE\WKH7HQDQWDVOHVVRURIDOORUSDUWRIWKH/HDVHKROG(VWDWH
       H   'DPDJHVFDXVHGE\WKH(YLFWLRQWKDWWKH,QVXUHGLVREOLJDWHGWRSD\WROHVVHHVRUVXEOHVVHHVRQDFFRXQWRIWKH
             EUHDFKRIDQ\OHDVHRUVXEOHDVHVSHFLILFDOO\SHUPLWWHGE\WKH/HDVHDQGPDGHE\WKH7HQDQWDVOHVVRURIDOORU
             SDUWRIWKH/HDVHKROG(VWDWH
       I   7KHUHDVRQDEOHFRVWWRREWDLQODQGXVH]RQLQJEXLOGLQJDQGRFFXSDQF\SHUPLWVDUFKLWHFWXUDODQGHQJLQHHULQJ
             VHUYLFHVDQGHQYLURQPHQWDOWHVWLQJDQGUHYLHZVIRUDUHSODFHPHQWOHDVHKROGUHDVRQDEO\HTXLYDOHQWWRWKH
             /HDVHKROG(VWDWH
       J   ,IDQ\(OHFWULFLW\)DFLOLW\LVQRWVXEVWDQWLDOO\FRPSOHWHGDWWKHWLPHRI(YLFWLRQWKHDFWXDOFRVWLQFXUUHGE\WKH
             ,QVXUHGXSWRWKHWLPHRI(YLFWLRQOHVVWKHVDOYDJHYDOXHIRUWKH(OHFWULFLW\)DFLOLW\ORFDWHGRQWKDWSRUWLRQRIWKH
             /DQGIURPZKLFKWKH,QVXUHGLV(YLFWHG 7KRVHFRVWVLQFOXGHFRVWVLQFXUUHGWRFRQVWUXFWDQGIDEULFDWHWKH
             (OHFWULFLW\)DFLOLW\REWDLQODQGXVH]RQLQJEXLOGLQJDQGRFFXSDQF\SHUPLWVDUFKLWHFWXUDODQGHQJLQHHULQJ
             VHUYLFHVFRQVWUXFWLRQPDQDJHPHQWVHUYLFHVHQYLURQPHQWDOWHVWLQJDQGUHYLHZVDQGODQGVFDSLQJDQG
             FDQFHOODWLRQIHHVUHODWHGWRWKHIRUHJRLQJ
          7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVGDPDJHRUFRVWVRIUHPHGLDWLRQ DQGWKH&RPSDQ\ZLOOQRWSD\
             FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURPHQYLURQPHQWDOGDPDJHRUFRQWDPLQDWLRQ

 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L PRGLI\DQ\RIWKHWHUPVDQG
 SURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI
 ,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRI
 WKLVHQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKHWHUPVDQGSURYLVLRQVRI
 WKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@ '$7('
 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<                           B                      B 
      $87+25,=('6,*1$725<

 $/7$(QGRUVHPHQW)RUP
 (QHUJ\3URMHFW±/HDVHKROG/RDQ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
        Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 205 of 450


ENDORSEMENT
                                                    $WWDFKHGWR3ROLF\1RB   
                                                               ,VVXHGE\
                                                   &KLFDJR7LWOH,QVXUDQFH&RPSDQ\


            7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLVHQGRUVHPHQWDQGWKH
               ([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
            )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
               D ³&RYHQDQW´PHDQVDFRYHQDQWFRQGLWLRQOLPLWDWLRQRUUHVWULFWLRQLQDGRFXPHQWRULQVWUXPHQWLQHIIHFWDW'DWHRI
                    3ROLF\
               E     ³(OHFWULFLW\)DFLOLW\´PHDQVDQHOHFWULFLW\JHQHUDWLQJIDFLOLW\WKDWPD\LQFOXGHRQHRUPRUHRIWKHIROORZLQJD
                       VXEVWDWLRQDWUDQVPLVVLRQGLVWULEXWLRQRUFROOHFWRUOLQHDQLQWHUFRQQHFWLRQLQYHUWHUWUDQVIRUPHUJHQHUDWRU
                       WXUELQHDUUD\VRODUSDQHORUPRGXOHDFLUFXLWEUHDNHUIRRWLQJWRZHUSROHFURVVDUPJX\OLQHDQFKRUZLUH
                       FRQWUROV\VWHPFRPPXQLFDWLRQVRUUDGLRUHOD\V\VWHPVDIHW\SURWHFWLRQIDFLOLW\URDGDQGRWKHUEXLOGLQJ
                       VWUXFWXUHIL[WXUHPDFKLQHU\HTXLSPHQWDSSOLDQFHDQGLWHPDVVRFLDWHGZLWKRULQFLGHQWDOWRWKHJHQHUDWLRQ
                       FRQYHUVLRQVWRUDJHVZLWFKLQJPHWHULQJVWHSXSVWHSGRZQLQYHUVLRQWUDQVPLVVLRQFRQGXFWLQJZKHHOLQJ
                       VDOHRURWKHUXVHRUFRQYH\DQFHRIHOHFWULFLW\RQWKH/DQGDW'DWHRI3ROLF\RUWREHEXLOWRUFRQVWUXFWHGRQWKH
                       /DQGLQWKHORFDWLRQVDFFRUGLQJWRWKH3ODQVWKDWE\ODZFRQVWLWXWHVUHDOSURSHUW\
               F     ³3ODQV´PHDQVWKHVXUYH\VLWHDQGHOHYDWLRQSODQVRURWKHUGHSLFWLRQVRUGUDZLQJVSUHSDUHGE\
                        insert name of architect or engineer GDWHG      ODVWUHYLVHG       GHVLJQDWHGDV
                        insert name of project or project number FRQVLVWLQJRI      VKHHWV
               G     ³6HYHUDEOH,PSURYHPHQW´PHDQVSURSHUW\DIIL[HGWRWKH/DQGDW'DWHRI3ROLF\RUWREHDIIL[HGWRWKH/DQGLQWKH
                       ORFDWLRQVDFFRUGLQJWRWKH3ODQVWKDWZRXOGFRQVWLWXWHDQ(OHFWULFLW\)DFLOLW\EXWIRULWVFKDUDFWHUL]DWLRQDV
                       SHUVRQDOSURSHUW\DQGWKDWE\ODZGRHVQRWFRQVWLWXWHUHDOSURSHUW\EHFDXVH D RILWVFKDUDFWHUDQGPDQQHURI
                       DWWDFKPHQWWRWKH/DQGDQG E WKHSURSHUW\FDQEHVHYHUHGIURPWKH/DQGZLWKRXWFDXVLQJPDWHULDOGDPDJHWR
                       WKHSURSHUW\RUWRWKH/DQG
            7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI
                L $YLRODWLRQRIDQHQIRUFHDEOH&RYHQDQWE\DQ\(OHFWULFLW\)DFLOLW\RU6HYHUDEOH,PSURYHPHQWXQOHVVDQ
                    H[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHYLRODWLRQ
                   LL (QIRUFHGUHPRYDORIDQ\(OHFWULFLW\)DFLOLW\RU6HYHUDEOH,PSURYHPHQWDVDUHVXOWRIDYLRODWLRQRIDEXLOGLQJ
                        VHWEDFNOLQHVKRZQRQDSODWRIVXEGLYLVLRQUHFRUGHGRUILOHGLQWKH3XEOLF5HFRUGVXQOHVVDQH[FHSWLRQLQ
                        6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHYLRODWLRQRU
               LLL $QRWLFHRIDYLRODWLRQUHFRUGHGLQWKH3XEOLF5HFRUGVDW'DWHRI3ROLF\RIDQHQIRUFHDEOH&RYHQDQWUHODWLQJWR
                     HQYLURQPHQWDOSURWHFWLRQGHVFULELQJDQ\SDUWRIWKH/DQGDQGUHIHUULQJWRWKDW&RYHQDQWEXWRQO\WRWKHH[WHQW
                     RIWKHYLRODWLRQRIWKH&RYHQDQWUHIHUUHGWRLQWKDWQRWLFHXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\
                     LGHQWLILHVWKHQRWLFHRIWKHYLRODWLRQ
          7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\FRVWVDWWRUQH\V IHHVRU
             H[SHQVHV UHVXOWLQJIURP
             D     DQ\&RYHQDQWFRQWDLQHGLQDQLQVWUXPHQWFUHDWLQJDOHDVHRUHDVHPHQW
             E     DQ\&RYHQDQWUHODWLQJWRREOLJDWLRQVRIDQ\W\SHWRSHUIRUPPDLQWHQDQFHUHSDLURUUHPHGLDWLRQRQWKH/DQGRU
             F  H[FHSWDVSURYLGHGLQ6HFWLRQFDQ\&RYHQDQWSHUWDLQLQJWRHQYLURQPHQWDOSURWHFWLRQRIDQ\NLQGRUQDWXUH
                  LQFOXGLQJKD]DUGRXVRUWR[LFPDWWHUVFRQGLWLRQVRUVXEVWDQFHV
         7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L PRGLI\DQ\RIWKHWHUPVDQG
         SURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI
         ,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRI
         WKLVHQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKHWHUPVDQGSURYLVLRQVRI
         WKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

        >:LWQHVVFODXVHRSWLRQDO@
        '$7('
        &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
        %< B                    B 
        $87+25,=('6,*1$725<


         $/7$(QGRUVHPHQW)RUP
         (QHUJ\3URMHFW±&RYHQDQWV&RQGLWLRQVDQG5HVWULFWLRQV/DQG8QGHU'HYHORSPHQW2ZQHUV   
         $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 206 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\
 
  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLV
     HQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
     6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
  )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\
           D ³&RYHQDQW´PHDQVDFRYHQDQWFRQGLWLRQOLPLWDWLRQRUUHVWULFWLRQLQD
               GRFXPHQWRU LQVWUXPHQWLQHIIHFWDW'DWHRI3ROLF\
           E ³(OHFWULFLW\)DFLOLW\´PHDQVDQHOHFWULFLW\JHQHUDWLQJIDFLOLW\WKDWPD\LQFOXGHRQHRU
               PRUH RIWKHIROORZLQJDVXEVWDWLRQDWUDQVPLVVLRQGLVWULEXWLRQRUFROOHFWRUOLQHDQ
               LQWHUFRQQHFWLRQLQYHUWHUWUDQVIRUPHUJHQHUDWRUWXUELQHDUUD\VRODUSDQHORU
               PRGXOHD FLUFXLWEUHDNHUIRRWLQJWRZHUSROHFURVVDUPJX\OLQHDQFKRUZLUH
               FRQWUROV\VWHP FRPPXQLFDWLRQVRUUDGLRUHOD\V\VWHPVDIHW\SURWHFWLRQIDFLOLW\URDG
               DQGRWKHUEXLOGLQJ VWUXFWXUHIL[WXUHPDFKLQHU\HTXLSPHQWDSSOLDQFHDQGLWHP
               DVVRFLDWHGZLWKRULQFLGHQWDO WRWKHJHQHUDWLRQFRQYHUVLRQVWRUDJHVZLWFKLQJ
               PHWHULQJVWHSXSVWHSGRZQ LQYHUVLRQWUDQVPLVVLRQFRQGXFWLQJZKHHOLQJVDOHRU
               RWKHUXVHRUFRQYH\DQFHRI HOHFWULFLW\RQWKH/DQGDW'DWHRI3ROLF\RUWREHEXLOWRU
               FRQVWUXFWHGRQWKH/DQGLQWKH ORFDWLRQVDFFRUGLQJWRWKH3ODQVWKDWE\ODZ
               FRQVWLWXWHVUHDOSURSHUW\
           F ³3ODQV´PHDQVWKHVXUYH\VLWHDQGHOHYDWLRQSODQVRURWKHUGHSLFWLRQVRU
                GUDZLQJV SUHSDUHGE\
            insert name of architect or engineer  GDWHG    BODVWUHYLVHGB     BGHVLJQDWHGDV
            insert name of project or project number  FRQVLVWLQJRI     VKHHWV
           G ´6HYHUDEOH,PSURYHPHQW´PHDQVSURSHUW\DIIL[HGWRWKH/DQGDW'DWHRI3ROLF\RUWR
               EH DIIL[HGWRWKH/DQGLQWKHORFDWLRQVDFFRUGLQJWRWKH3ODQVWKDWZRXOGFRQVWLWXWH
               DQ (OHFWULFLW\)DFLOLW\EXWIRULWVFKDUDFWHUL]DWLRQDVSHUVRQDOSURSHUW\DQGWKDWE\
               ODZGRHV QRWFRQVWLWXWHUHDOSURSHUW\EHFDXVH D RILWVFKDUDFWHUDQGPDQQHURI
               DWWDFKPHQWWRWKH /DQGDQG E WKHSURSHUW\FDQEHVHYHUHGIURPWKH/DQGZLWKRXW
               FDXVLQJPDWHULDO GDPDJHWRWKHSURSHUW\RUWRWKH/DQG
  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI
           D $YLRODWLRQRID&RYHQDQWWKDW
                      L GLYHVWVVXERUGLQDWHVRUH[WLQJXLVKHVWKHOLHQRIWKH,QVXUHG0RUWJDJH
                     LL UHVXOWVLQWKHLQYDOLGLW\XQHQIRUFHDELOLW\RUODFNRISULRULW\RIWKHOLHQRIWKH
                          ,QVXUHG 0RUWJDJHRU
                    LLL FDXVHVDORVVRIWKH,QVXUHG¶V7LWOHDFTXLUHGLQVDWLVIDFWLRQRUSDUWLDO
                          VDWLVIDFWLRQRI WKH,QGHEWHGQHVV




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 207 of 450




           E $YLRODWLRQRIDQHQIRUFHDEOH&RYHQDQWE\DQ\(OHFWULFLW\)DFLOLW\RU6HYHUDEOH
               ,PSURYHPHQWXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKH
               YLRODWLRQ
      F (QIRUFHGUHPRYDORIDQ\(OHFWULFLW\)DFLOLW\RU6HYHUDEOH,PSURYHPHQWDVDUHVXOWRID
          YLRODWLRQRIDEXLOGLQJVHWEDFNOLQHVKRZQRQDSODWRIVXEGLYLVLRQUHFRUGHGRUILOHGLQWKH
          3XEOLF5HFRUGVXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHYLRODWLRQRU
      G $QRWLFHRIDYLRODWLRQUHFRUGHGLQWKH3XEOLF5HFRUGVDW'DWHRI3ROLF\RIDQHQIRUFHDEOH
          &RYHQDQWUHODWLQJWRHQYLURQPHQWDOSURWHFWLRQGHVFULELQJDQ\SDUWRIWKH/DQGDQG
          UHIHUULQJWRWKDW&RYHQDQWEXWRQO\WRWKHH[WHQWRIWKHYLRODWLRQRIWKH&RYHQDQWUHIHUUHG
          WRLQWKDWQRWLFHXQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHQRWLFHRI
          WKHYLRODWLRQ
  7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
     FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURP
      D DQ\&RYHQDQWFRQWDLQHGLQDQLQVWUXPHQWFUHDWLQJDOHDVHRUHDVHPHQW
      E DQ\&RYHQDQWUHODWLQJWRREOLJDWLRQVRIDQ\W\SHWRSHUIRUPPDLQWHQDQFHUHSDLU
          RUUHPHGLDWLRQRQWKH/DQGRU
      F H[FHSWDVSURYLGHGLQ6HFWLRQGDQ\&RYHQDQWSHUWDLQLQJWRHQYLURQPHQWDOSURWHFWLRQ
          RIDQ\NLQGRUQDWXUHLQFOXGLQJKD]DUGRXVRUWR[LFPDWWHUVFRQGLWLRQVRUVXEVWDQFHV
 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
 PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRI
 WKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@

 Chicago Title Insurance Company


 %\                                                        
           $XWKRUL]HG6LJQDWRU\



 $/7$(QGRUVHPHQW)RUP
 (QHUJ\3URMHFW±&RYHQDQWV&RQGLWLRQVDQG5HVWULFWLRQV/DQG8QGHU'HYHORSPHQW/RDQ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 208 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQRIWKLV
     HQGRUVHPHQWDQGWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ
     6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\

  )RUSXUSRVHVRIWKLVHQGRUVHPHQWRQO\

      D ³(OHFWULFLW\)DFLOLW\´PHDQVDQHOHFWULFLW\JHQHUDWLQJIDFLOLW\WKDWPD\LQFOXGHRQHRUPRUH
          RIWKHIROORZLQJ DVXEVWDWLRQDWUDQVPLVVLRQGLVWULEXWLRQRUFROOHFWRUOLQHDQ
          LQWHUFRQQHFWLRQLQYHUWHU WUDQVIRUPHUJHQHUDWRUWXUELQHDUUD\VRODUSDQHORUPRGXOHD
          FLUFXLWEUHDNHUIRRWLQJWRZHUSROHFURVVDUPJX\OLQHDQFKRUZLUHFRQWUROV\VWHP
          FRPPXQLFDWLRQVRUUDGLRUHOD\V\VWHPVDIHW\SURWHFWLRQIDFLOLW\URDGDQGRWKHUEXLOGLQJ
          VWUXFWXUHIL[WXUHPDFKLQHU\HTXLSPHQWDSSOLDQFHDQGLWHPDVVRFLDWHGZLWKRULQFLGHQWDO
          WRWKHJHQHUDWLRQFRQYHUVLRQVWRUDJHVZLWFKLQJPHWHULQJVWHSXSVWHSGRZQ
          LQYHUVLRQWUDQVPLVVLRQFRQGXFWLQJZKHHOLQJVDOHRURWKHUXVHRUFRQYH\DQFHRI
          HOHFWULFLW\RQWKH/DQGDW'DWHRI3ROLF\RUWREHEXLOWRUFRQVWUXFWHGRQWKH/DQGLQWKH
          ORFDWLRQVDFFRUGLQJWRWKH3ODQVWKDWE\ODZFRQVWLWXWHVUHDOSURSHUW\
      E ³3ODQV´PHDQVWKHVXUYH\VLWHDQGHOHYDWLRQSODQVRURWKHUGHSLFWLRQVRUGUDZLQJV
          SUHSDUHGE\
           insert name of architect or engineer  GDWHG    BODVWUHYLVHGB     BGHVLJQDWHGDV
           insert name of project or project number  FRQVLVWLQJRI     VKHHWV
       F ³6HYHUDEOH,PSURYHPHQW´PHDQVSURSHUW\DIIL[HGWRWKH/DQGDW'DWHRI3ROLF\RUWREH
           DIIL[HGWRWKH/DQGLQWKHORFDWLRQVDFFRUGLQJWRWKH3ODQVWKDWZRXOGFRQVWLWXWHDQ
           (OHFWULFLW\)DFLOLW\EXWIRULWVFKDUDFWHUL]DWLRQDVSHUVRQDOSURSHUW\DQGWKDWE\ODZGRHV
           QRWFRQVWLWXWHUHDOSURSHUW\EHFDXVH D RILWVFKDUDFWHUDQGPDQQHURIDWWDFKPHQWWRWKH
           /DQGDQG E WKHSURSHUW\FDQEHVHYHUHGIURPWKH/DQGZLWKRXWFDXVLQJPDWHULDO
           GDPDJHWRWKHSURSHUW\RUWRWKH/DQG

  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI

      D $QHQFURDFKPHQWRIDQ\(OHFWULFLW\)DFLOLW\RU6HYHUDEOH,PSURYHPHQWORFDWHGRQWKH/DQG
          RQWRDGMRLQLQJODQGRURQWRWKDWSRUWLRQRIWKH/DQGVXEMHFWWRDQHDVHPHQWXQOHVVDQ
          H[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHHQFURDFKPHQW

      E $QHQFURDFKPHQWRIDQLPSURYHPHQWORFDWHGRQDGMRLQLQJODQGRQWRWKH/DQGDW'DWHRI
          3ROLF\XQOHVVDQH[FHSWLRQLQ6FKHGXOH%RIWKHSROLF\LGHQWLILHVWKHHQFURDFKPHQW

      F (QIRUFHGUHPRYDORIDQ\(OHFWULFLW\)DFLOLW\RU6HYHUDEOH,PSURYHPHQWDVDUHVXOWRIDQ
          HQFURDFKPHQWE\WKH(OHFWULFLW\)DFLOLW\RU6HYHUDEOH,PSURYHPHQWRQWRDQ\SRUWLRQRIWKH
          /DQGVXEMHFWWRDQ\HDVHPHQWLQWKHHYHQWWKDWWKHRZQHUVRIWKHHDVHPHQWVKDOOIRUWKH
          SXUSRVHRIH[HUFLVLQJWKHULJKWRIXVHRUPDLQWHQDQFHRIWKHHDVHPHQWFRPSHOUHPRYDORU
          UHORFDWLRQRIWKHHQFURDFKLQJ(OHFWULFLW\)DFLOLW\RU6HYHUDEOH,PSURYHPHQW>RU@




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 209 of 450




      G 'DPDJHWRDQ\(OHFWULFLW\)DFLOLW\RU6HYHUDEOH,PSURYHPHQWWKDWLVORFDWHGRQRU
          HQFURDFKHVRQWRWKDWSRUWLRQRIWKH/DQGVXEMHFWWRDQHDVHPHQWH[FHSWHGLQ6FKHGXOH
          %ZKLFKGDPDJHUHVXOWVIURPWKHH[HUFLVHRIWKHULJKWWRPDLQWDLQWKHHDVHPHQWIRUWKH
          SXUSRVHIRUZKLFKLWZDVJUDQWHGRUUHVHUYHG>RU@

      >H7KHFRYHUDJHRI6HFWLRQVFDQGGVKDOOQRWDSSO\WRWKHHQFURDFKPHQWVOLVWHGLQ
           ([FHSWLRQ V                   RI6FKHGXOH%@

     7KLVHQGRUVHPHQWGRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
       FRVWVDWWRUQH\V¶IHHVRUH[SHQVHV UHVXOWLQJIURPFRQWDPLQDWLRQH[SORVLRQILUHYLEUDWLRQ
       IUDFWXULQJHDUWKTXDNHRUVXEVLGHQFH

 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
 PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRI
 WKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@

 Chicago Title Insurance Company



 %\                                                        
           $XWKRUL]HG6LJQDWRU\




 $/7$(QGRUVHPHQW)RUP
 (QHUJ\3URMHFW±(QFURDFKPHQWV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 210 of 450


 
                                   ASSIGNMENT OF RENTS OR LEASES

                                             ALTA 37-06 (12-03-12)

 

 /HQGHUVRFFDVLRQDOO\UHTXHVWWKDWWKHORDQSROLF\LQVXUHFHUWDLQUHFRUGHGLQWHUHVWVWKDWDUHWDNHQ
 DVDGGLWLRQDOVHFXULW\IRUWKHORDQSULPDULO\VHFXUHGE\WKH,QVXUHG0RUWJDJH7KHPRVWFRPPRQ
 DGGLWLRQDO VHFXULW\ RWKHU WKDQ D VHFXULW\ LQWHUHVW XQGHU WKH 8QLIRUP &RPPHUFLDO &RGH LV DQ
 DVVLJQPHQWRIUHQWVRUOHDVHV

 

 7KLVHQGRUVHPHQWLVLVVXHGWRSURYLGHFHUWDLQFRYHUDJHVZLWKUHVSHFWWRDVHSDUDWHDVVLJQPHQWRI
 UHQWVRUOHDVHVVKRZQLQ6FKHGXOH%3DUW,,RIWKHSROLF\7KLVHQGRUVHPHQWSURYLGHVLQVXUDQFH
 WKDW WKH DVVLJQPHQW RI UHQWV RU OHDVHV LV SURSHUO\ H[HFXWHG DQG WKDW WKH 3XEOLF 5HFRUGV GR QRW
 GLVFORVHDQ\SULRUDVVLJQPHQWVRIWKHVHVDPHUHQWVRUOHDVHV

 

 7KHVH HQGRUVHPHQWV GR QRW DPHQG RU PRGLI\ DQ\ VSHFLILF SROLF\ SURYLVLRQV EXW DGG DGGLWLRQDO
 FRYHUDJHWRWKHWHUPVRIWKHSROLF\          




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 211 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


  7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKH([FOXVLRQVIURP&RYHUDJHWKH
 ([FHSWLRQVIURP&RYHUDJHFRQWDLQHGLQ6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\


  7KH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\UHDVRQRI


      DDQ\GHIHFWLQWKHH[HFXWLRQRIWKH>Insert Title of Assignment of Rents or Leases Document@
      UHIHUUHGWRLQSDUDJUDSK          >of Part II@RI6FKHGXOH%RU


      EDQ\DVVLJQPHQWRIWKHOHVVRU VLQWHUHVWLQDQ\OHDVHRUOHDVHVRUDQ\DVVLJQPHQWRIUHQWV
      DIIHFWLQJWKH7LWOHDQGUHFRUGHGLQWKH3XEOLF5HFRUGVDW'DWHRI3ROLF\RWKHUWKDQDVVHWIRUWK
      LQDQ\LQVWUXPHQWUHIHUUHGWRLQ6FKHGXOH%


 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
 PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRI
 WKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV



 >:LWQHVVFODXVHRSWLRQDO@



 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<                     B                      




 $/7$(QGRUVHPHQW)RUP
 $VVLJQPHQWRI5HQWVRU/HDVHV   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 212 of 450




                                                MORTGAGE TAX
                                    ALTA ENDORSEMENT - FORM 38-06 

 7KLV HQGRUVHPHQW SURYLGHV FRYHUDJH WR WKH LQVXUHG OHQGHU LI WKHUH LV D GHILFLHQF\ LQ WKH
 UHFRUGDWLRQWD[SDLGDWWKHWLPHWKH,QVXUHG0RUWJDJHLVUHFRUGHGWKDWLVVXEVHTXHQWO\SDLG7KH
 HQGRUVHPHQWSURYLGHV WKDW LI WKH GHILFLHQF\LV SDLG WKH &RPSDQ\ ZLOOSURYLGH FRYHUDJH DJDLQVW
 WKH LQYDOLGLW\ RU XQHQIRUFHDELOLW\ RI WKH ,QVXUHG 0RUWJDJH RU WKH ODFN RI SULRULW\ RI WKH ,QVXUHG
 0RUWJDJH IURP WKH IDLOXUH WR SD\ DW WKH WLPH RI UHFRUGLQJ DQ\ SRUWLRQ RI WKH UHFRUGLQJ WD[ 7KH
 &RPSDQ\ GRHV QRW SURYLGH FRYHUDJH LI WKH LQVXUHG OHQGHU IDLOV WR SD\ WKH UHFRUGDWLRQ WD[
 GHILFLHQF\
 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 213 of 450


ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\

       7KHLQVXUDQFHSURYLGHGE\WKLVHQGRUVHPHQWLVVXEMHFWWRWKHH[FOXVLRQVLQ6HFWLRQV
          DQGRIWKLVHQGRUVHPHQWWKH([FOXVLRQVIURP&RYHUDJHWKH([FHSWLRQVIURP&RYHUDJH
          FRQWDLQHGLQ6FKHGXOH%DQGWKH&RQGLWLRQVLQWKHSROLF\
       )RUWKHSXUSRVHVRIWKLVHQGRUVHPHQWRQO\³0RUWJDJH7D[´PHDQVDUHFRUGDWLRQ
          UHJLVWUDWLRQRUUHODWHGWD[RUFKDUJHUHTXLUHGWREHSDLGZKHQWKH,QVXUHG0RUWJDJHLV
          UHFRUGHGLQWKH3XEOLF5HFRUGV
       8SRQSD\PHQWRIDQ\GHILFLHQF\LQWKH0RUWJDJH7D[LQFOXGLQJLQWHUHVWDQGSHQDOWLHVE\
          WKH,QVXUHGWKH&RPSDQ\LQVXUHVDJDLQVWORVVRUGDPDJHVXVWDLQHGE\WKH,QVXUHGE\
          UHDVRQRI
               D WKHLQYDOLGLW\RUXQHQIRUFHDELOLW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\IRU
                   WKH,QGHEWHGQHVVUHVXOWLQJIURPWKHIDLOXUHWRSD\DWWKHWLPHRIUHFRUGLQJDQ\
                   SRUWLRQRIWKH0RUWJDJH7D[RU
               E WKHODFNRISULRULW\RIWKHOLHQRIWKH,QVXUHG0RUWJDJHDVVHFXULW\IRUWKH
                   ,QGHEWHGQHVVUHVXOWLQJIURPWKHIDLOXUHWRSD\DWWKHWLPHRIUHFRUGLQJDQ\
                   SRUWLRQRIWKH0RUWJDJH7D[
       7KH&RPSDQ\GRHVQRWLQVXUHDJDLQVWORVVRUGDPDJH DQGWKH&RPSDQ\ZLOOQRWSD\
          FRVWVDWWRUQH\V IHHVRUH[SHQVHV UHVXOWLQJIURPWKHIDLOXUHRIWKH,QVXUHGWRSD\WKH
          0RUWJDJH7D[GHILFLHQF\WRJHWKHUZLWKLQWHUHVWDQGSHQDOWLHV

       7KH&RPSDQ\LVQRWOLDEOHIRUWKHSD\PHQWRIDQ\SRUWLRQRIWKH0RUWJDJH7D[LQFOXGLQJ
          LQWHUHVWRUSHQDOWLHV

 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW
  L PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV
  LLL H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQ
 RIWKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<                     B                      


 $/7$(QGRUVHPHQW)RUP
 0RUWJDJH7D[   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ




 

© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 214 of 450




                                           POLICY AUTHENTICATION
                                             ALTA 39-06 (04-02-13)
  
7KLVHQGRUVHPHQWSURYLGHVFRYHUDJHWRWKHLQVXUHGOHQGHULIDSROLF\LVLVVXHGHOHFWURQLFDOO\RU
GRHVQRWKDYHDVLJQDWXUHZKLFKPD\EHUHTXLUHGE\WKHIRUPRISROLF\FRYHUXVHG7KLV
HQGRUVHPHQWIRUWKHLQVXUHGOHQGHUPRGLILHVWKHFRYHUDQG&RQGLWLRQV F RIWKH3ROLF\ZKLFK
UHTXLUHVDQDXWKHQWLFDWLRQE\DQDXWKRUL]HGSHUVRQ7KLVW\SLFDOO\ZRXOGEHWKHVLJQDWXUHRID
OLFHQVHGHPSOR\HHRUDJHQW


 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 215 of 450



ENDORSEMENT
                                          $WWDFKHGWR3ROLF\1RB          
                                                    ,VVXHGE\
                                             &KLFDJR7LWOH,QVXUDQFH
                                                    &RPSDQ\


 :KHQWKHSROLF\LVLVVXHGE\WKH&RPSDQ\ZLWKDSROLF\QXPEHUDQG'DWHRI3ROLF\WKH&RPSDQ\
 ZLOOQRWGHQ\OLDELOLW\XQGHUWKHSROLF\RUDQ\HQGRUVHPHQWVLVVXHGZLWKWKHSROLF\VROHO\RQWKH
 JURXQGVWKDWWKHSROLF\RUHQGRUVHPHQWVZHUHLVVXHGHOHFWURQLFDOO\RUODFNVLJQDWXUHVLQ
 DFFRUGDQFHZLWKWKH&RQGLWLRQV




 7KLVHQGRUVHPHQWLVLVVXHGDVSDUWRIWKHSROLF\([FHSWDVLWH[SUHVVO\VWDWHVLWGRHVQRW L 
 PRGLI\DQ\RIWKHWHUPVDQGSURYLVLRQVRIWKHSROLF\ LL PRGLI\DQ\SULRUHQGRUVHPHQWV LLL 
 H[WHQGWKH'DWHRI3ROLF\RU LY LQFUHDVHWKH$PRXQWRI,QVXUDQFH7RWKHH[WHQWDSURYLVLRQRI
 WKHSROLF\RUDSUHYLRXVHQGRUVHPHQWLVLQFRQVLVWHQWZLWKDQH[SUHVVSURYLVLRQRIWKLV
 HQGRUVHPHQWWKLVHQGRUVHPHQWFRQWUROV2WKHUZLVHWKLVHQGRUVHPHQWLVVXEMHFWWRDOORIWKH
 WHUPVDQGSURYLVLRQVRIWKHSROLF\DQGRIDQ\SULRUHQGRUVHPHQWV

 >:LWQHVVFODXVHRSWLRQDO@




 &KLFDJR7LWOH,QVXUDQFH&RPSDQ\
 %<                     B                      




 $/7$(QGRUVHPHQW)RUP
 3ROLF\$XWKHQWLFDWLRQ   
 $PHULFDQ/DQG7LWOH$VVRFLDWLRQ
 




© 2013 Chicago Title, a member of the Fidelity National Financial family of companies. | NYSE:FNF
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 216 of 450




                         EXHIBIT 3




                         EXHIBIT 3
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 217 of 450




UNDERWRITING
MANUAL:

If any conflict exists between this Manual and the terms of your title
insurance Issuing Agency Agreement with Westcor, the Issuing
Agency Agreement will control.

For additional copies of this manual, please see the Westcor Land
Title Insurance Company website (www.wltic.com) where you can
download this information. Additional copies may be requested from
your Regional Office or by contacting the Corporate Office in
Maitland, Florida.




                          © Copyright, 2017, Westcor Land Title Insurance Company
                                                                                    WESTCOR 000637
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 218 of 450
THE WESTCOR MANUAL




Acknowledgments
This volume was edited and co-written by Robert T. Edwards, Vice President & National Counsel of
Westcor Title Insurance Company. Company Counsel and staff assisted as contributing authors and
researchers.




Disclaimer
Westcor is proud to make available this Underwriting Manual for your use. We sincerely believe that it will
be a great help to you in your business. We trust that you will find it informative and easy to use.

Title insurance underwriting is an especially complex endeavor with thousands of factors affecting title
transfers. No single volume could cover every contingency, and we don‟t pretend that this manual will,
either. Consider this book to be a set of guidelines to help you through your workday, providing direction
on many questions that may arise. If you have any doubt about a particular situation or how it applies to
your jurisdiction, please call your regional underwriting counsel. Westcor counsel can provide you with an
appropriate answer to your underwriting situation. It‟s a toll-free call and you‟ll get your answer right
away.




2   Copyright
                                                                                      WESTCOR 000638
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 219 of 450
                                                                                                                                        WESTCOR




Table of Contents
Access ............................................................................................................................................ 6
Acknowledgments ......................................................................................................................... 7
Acreage ........................................................................................................................................... 9
Adverse Possession ................................................................................................................... 10
Affirmative Coverages ................................................................................................................ 11
After-Acquired Title ..................................................................................................................... 13
Airspace ........................................................................................................................................ 14
Assignments ................................................................................................................................ 16
Bankruptcy ................................................................................................................................... 17
Beaches; Beach Rights ............................................................................................................... 24
Bona Fide Purchasers ................................................................................................................. 25
Boundaries, Disputed ................................................................................................................. 26
Building Setback Lines ............................................................................................................... 27
Canals ........................................................................................................................................... 28
Capacity ........................................................................................................................................ 29
Cash Reporting ............................................................................................................................ 30
Cemeteries ................................................................................................................................... 33
Churches ...................................................................................................................................... 34
Condemnation (Eminent Domain) .............................................................................................. 38
Condominiums............................................................................................................................. 39
Construction Loans ..................................................................................................................... 41
Contract (Agreement) for Deed .................................................................................................. 44
Corporations ................................................................................................................................ 46
Corporations, Foreign ................................................................................................................. 47
Co-tenancies ................................................................................................................................ 48
Creditor’s Rights.......................................................................................................................... 51
Deeds ............................................................................................................................................ 52
Deeds in Lieu of Foreclosure ..................................................................................................... 56
Descriptions, Legal ..................................................................................................................... 58
Divorce .......................................................................................................................................... 60
Drug Forfeitures........................................................................................................................... 61
Easements .................................................................................................................................... 65
Encroachments ............................................................................................................................ 68
Endorsements .............................................................................................................................. 69
Environmental Liens ................................................................................................................... 70
Execution of Instruments ........................................................................................................... 71


                                                                                                                    Table of Contents           3
                                                                                                                        WESTCOR 000639
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 220 of 450
THE WESTCOR MANUAL




Extended Coverage ..................................................................................................................... 72
Federal Tax Liens ........................................................................................................................ 73
Filled-In Lands ............................................................................................................................. 76
FIRPTA .......................................................................................................................................... 77
Foreclosure .................................................................................................................................. 78
Gift Deeds ..................................................................................................................................... 82
Guardianship ................................................................................................................................ 84
Heirs At Law ................................................................................................................................. 86
Homestead ................................................................................................................................... 87
Hospitals, Health Centers & Nursing Homes ............................................................................ 88
Improvements .............................................................................................................................. 89
Incompetence............................................................................................................................... 92
Indian Lands................................................................................................................................. 93
Inheritance.................................................................................................................................... 94
Judgments.................................................................................................................................... 95
Leasehold Estates ....................................................................................................................... 97
Liens ............................................................................................................................................. 99
Life Estates................................................................................................................................. 100
Lis Pendens................................................................................................................................ 102
Manufactured Housing .............................................................................................................. 103
Mechanics’ and Materialmen’s Liens ...................................................................................... 104
Minerals ...................................................................................................................................... 107
Minors ......................................................................................................................................... 109
Missing Persons ........................................................................................................................ 111
Mortgages................................................................................................................................... 112
Options to Purchase ................................................................................................................. 114
Parties In Possession ............................................................................................................... 116
Partnerships ............................................................................................................................... 117
Party Walls ................................................................................................................................. 118
Planned Unit Development ....................................................................................................... 119
Powers of Attorney .................................................................................................................... 120
Probate Proceedings ................................................................................................................. 122
Purchase Money Mortgages ..................................................................................................... 124
Railroads .................................................................................................................................... 126
Receivers .................................................................................................................................... 128
Restrictions ................................................................................................................................ 129
Reversionary Clauses ............................................................................................................... 132
Rights of Way ............................................................................................................................. 133



4        Table of Contents
                                                                                                                         WESTCOR 000640
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 221 of 450
                                                                                                                                        WESTCOR




Riparian/Littoral Rights ............................................................................................................. 134
Severed Improvements ............................................................................................................. 136
Subordination Agreements ...................................................................................................... 138
Survey Matters ........................................................................................................................... 139
Synthetic Leases ....................................................................................................................... 144
Tax Titles .................................................................................................................................... 146
Taxes and Assessments ........................................................................................................... 148
Timeshare Estates ..................................................................................................................... 149
Trusts .......................................................................................................................................... 151
UCC Financing Statements ...................................................................................................... 152
Vendor’s Liens ........................................................................................................................... 154
Water Rights............................................................................................................................... 155
Waterfront Property and Wetlands .......................................................................................... 156
Zoning ......................................................................................................................................... 161
Index ........................................................................................................................................... 162




                                                                                                                    Table of Contents           5
                                                                                                                        WESTCOR 000641
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 222 of 450
THE WESTCOR MANUAL




Access
Overview
Title policies include an insuring provision which covers the insured for loss resulting from a „lack of a
right of access to and from the land’. Access directly affects the use and marketability of real property.
Access to the insured land is always over some land other than the insured land. It may be provided by a
dedicated street, a legally created easement or another specifically granted right. If a publicly dedicated
street or highway abuts the insured land and the ability to cross between the two parcels is not restricted,
then the insured land would have access. Access means the ability of the owner to get to the land.

The access provision in the commitment and policy relates to the existence of a legal right of access not
physical access. A title insurance policy does not insure the physical usability, existence or characteristics
of a means of access. Also, a policy does not insure a particular means of access. It merely insures that a
valid, legal right of access exists as of the date of the policy. However, the type of physical access to the
property must meet the standard of being reasonable. Access to a home with a garage would be the legal
ability to walk or drive to the insured land. Access to the top floor unit of a condominium would probably
mean only walking access and would not include the right to drive an automobile to the door of the
condominium unit. Accordingly, each property must be reviewed to determine what would constitute
reasonable access.

If the insured land abuts only private land, then access is restricted. Driveways and, in some cases, private
roads do not necessarily constitute legal access. Such access rights must be evidenced by a written,
recorded easement and access should not be insured unless the access is (shown) described in a written and
recorded easement. A private easement should be considered a separate tract of property which abuts the
subject property in an amount (width) sufficient to provide physical (vehicular, if appropriate) access from
the insured land to a public roadway. Occasionally, a small gap or gore may separate a lot or parcel from a
public roadway. In these instances it may be necessary for the municipality, county, or state to abandon title
to that portion of property separating the insured parcel and the road.

Whenever access of the insured land to a public roadway is restricted, limited or does not exist, an
exception to lack of access must be noted. The terms and conditions of any easement providing access must
be shown as an exception on Schedule B.

Underwriting Instructions
Title policies may be issued insuring access only when legal access is provided by a prior recorded
easement or the property abuts a dedicated public roadway. Implied and/or prescriptive easement rights are
not considered legal rights of access and should not be insured on an owner‟s or loan policy. Please note
that the policy does not insure convenient access or any particular right of access, but the access insured
must still meet the standard of being reasonable. If coverage is sought for any particular right of access, see
guidelines under Easements and Endorsements.

Important Note: The ALTA Homeowners Policy (1998) form includes a different insuring clause
concerning access. That particular form insures the existence of a useable means of access. It does not
insure just the existence of a legal right of access but also insures the existence and usability of the access
right. This is a different and higher standard for insurance of access and requires additional underwriting
analysis. The additional underwriting standards and guidelines for this policy form are discussed under
Homeowners Policy Form in these Guidelines.




6     Access
                                                                                         WESTCOR 000642
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 223 of 450
                                                                                                   WESTCOR




Acknowledgments
Overview
Laws and definitions regarding acknowledgments vary from state to state. However, there are several
issues that are common to almost every jurisdiction. Generally, an acknowledgment refers to a form of
certification made by a notary public, judicial officer, or other authorized individual which is attached to
deeds, security instruments, leases and other real estate instruments, certifying that the maker or makers of
such instruments appeared before the notary, judicial officer or other authorized individual and
acknowledged that they signed the instrument freely and voluntarily (without compulsion, fear, or under
duress), and for the purposes indicated in the instrument.


Underwriting Instructions
Because laws and practices regarding acknowledgments vary from state to state, it is important that you
familiarize yourself with, and comply with, statutory requirements.

Generally, Westcor agents must follow guidelines for acknowledgments:

    1.   Notarize, witness, or attest signatures only when the signatory personally appears before you,
         appears to be legally competent and states that the signature being acknowledged is authentic and
         voluntary.

    2.   Obtain proof positive that the person whose signature you are acknowledging is, in fact, who they
         say they are. They should be either personally known to the notary or properly identified. Westcor
         requires that its agents obtain valid, current government issued picture identification which
         includes the signatory‟s signature and physical description (e.g., a current driver‟s license).

    3.   Require proof that the individual signing the document, (attorneys-in-fact, partner, trustee, etc.)
         has proper authority to execute in a representative capacity the document being acknowledged
         (i.e., through an acceptable power of attorney, partnership agreement, trust document, etc.).
         Remember that unless the document creating the powers of partners, trustees, corporate officers,
         etc., specifically provides for it, those fiduciary powers may generally not be delegated via a
         power of attorney.

    4.   Confirm that all information in the acknowledgment section has been completed and conforms to
         the information contained in the body of the document (i.e., name, title, date, etc.).

    5.   Make sure that strict compliance with statutory requirements for recordation has been met (i.e.,
         correct number of witnesses have executed the document, acknowledgment form and verbiage,
         proper seals have been affixed, etc.), many states have specific, statutorily required language for
         acknowledgments as well as requirements for seal and commission expiration date. Also, some
         states appoint notaries for only certain counties. Failure to comply with those requirements may
         result in the document being void or voidable.

Generally, acknowledgments should contain the following information:

    1.   Individual Acknowledgment

         a. Name of individual

         b. Personally appeared before them

         c. Personally known or proved to be the person signing and acknowledging.




                                                                                    Acknowledgments       7
                                                                                        WESTCOR 000643
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 224 of 450
THE WESTCOR MANUAL




    2.    Attorney-in-Fact Acknowledgment

          a. Name of Principal as contained in body of deed, by

          b. Name of Attorney-in-Fact, as attorney-in-fact

    3.    Corporation Acknowledgment

          a. Name of Officer

          b. Capacity of Officer

          c. Corporation Name

          d. State of Incorporation

    4.    Partnership Acknowledgment

          a. Name of Partner

          b. Name of Partnership

    5.    REMEMBER: In some states (e.g., California), a generic statutory acknowledgment form MUST
          be used which makes no reference to the capacity of the signatory, and failure to use said form
          will disallow the filing/recording of the document. Also remember that regardless of the form of
          acknowledgment used, the proper capacity of the signatory MUST be noted in the signature area
          of the document.

If you have any questions regarding local practice or acknowledgment laws in your state, or if asked to
accept an acknowledgment taken in a foreign jurisdiction, contact your local Westcor Counsel.

See also: Corporations, Partnerships, Attorneys-in-Fact, Execution of Instruments




8        Acknowledgements
                                                                                      WESTCOR 000644
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 225 of 450
                                                                                                           WESTCOR




Acreage
Overview
As a general rule, Westcor does not insure the actual amount of acreage to property and reference to the
quantity of land should be avoided.

If acreage is to be insured, the acreage must be certified to Westcor in an acceptable current survey. Also, it
is important to obtain an accurate legal description of the land including the section, township, and range in
which it is located. In many cases, abbreviations may be used. For instance, the “the Northwest quarter of
the Northeast quarter of the South half of Section 7, Township 30 South, Range 26 East” may be shown as
the “NW 1/4 of the NE 1/4 of the S 1/2, Sec. 7, T-30-S, R-26-E.”

In some cases, acreage descriptions may include a carved out portion of land that requires a more
detailed metes and bounds description. It is necessary to verify that the property description begins
and ends at the same point of beginning for proper closure of the parcel. An estimate of the amount of
acreage may be included at the end of the metes and bounds description (e.g., “containing 3.5 acres
M.O.L.”) although the quantity of such acreage is not generally insurable.

When insuring acreage property that has been carved out of a larger portion of land, be sure to verify not
only that the “new” legal description closes properly, but that it is completely contained within the larger
parcel(s) of land from which it is carved, and that it is not affected by any overlapping conveyances.


Underwriting Instructions
If you are asked to insure the quantity of acreage, contact Westcor underwriting counsel for express
permission and prerequisites. A current, accurate survey of the land will always be required.

Always add the language “more or less” after the amount of acreage in any legal description when amounts
are shown. And whenever any reference to the amount of acreage is mentioned in the description, the
following exception should be taken:

         “Any inaccuracy in statement made as to the quantity of land contained within the boundaries of the
         land described in Schedule „A‟.”


As an alternative, the references to the amount of acreage should be deleted from the insured legal
description.

Should a survey contain a reference as to the amount of acreage of the property and we are asked to remove
the standard exception for survey matters, the following exception should be made in Schedule B of the
policy:

         “Any inaccuracy in any statement made on survey (describe survey) as to the quantity of land
         contained within the boundaries of the land described in Schedule „A‟.”

See also: Affirmative Coverages, Survey Matters




                                                                                                     Acreage    9
                                                                                               WESTCOR 000645
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 226 of 450
THE WESTCOR MANUAL




Adverse Possession
Overview
Adverse possession is a basis for claiming title to property when a person or entity who is not the rightful
owner of a specified parcel of land enters into possession of the land and maintains possession for the
statutory period of time. Generally, cases have ruled that such possession must be open, notorious, hostile,
and continuous for a statutory period of years.

Adverse possession may be made “under color of title” or “without color of title.” When taken under color
of title, the adverse possessor is in possession by virtue of a recorded document, a deed, tax deed (or even a
void or forged deed), or will – that leads him to believe he has a legal right to the property. When taken
without color of title, the adverse possessor has no such documentation by which to assert his supposed
legal right to the property. In some states, adverse possession taken without color of title requires the
adverse possessor to pay all taxes and matured installments of special improvement liens that attach to the
property during the period of adverse possession. Some states provide for a shorter period of possession
when there is color of title and payment of taxes.

Title by adverse possession is not considered marketable title and, therefore, the title must be confirmed by
a proper court order prior to issuing title insurance on same.

Underwriting Instructions
Westcor requires a judicial determination of adverse possessory interests (i.e., final non-appealable court
order in favor of the present owner or proposed insured) in order to insure title in the name of a party who
claims property by adverse possession. Absent a final court order, Westcor will not insure property owned
or claimed by an adverse possessor.




10   Adverse Possession
                                                                                         WESTCOR 000646
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 227 of 450
                                                                                                              WESTCOR




Affirmative Coverages
Overview
Affirmative Coverage also referred to as “insuring over” or “insuring around”, is a provision wherein a title
insurer may add, extend or modify title insurance provisions or delete, diminish or qualify title exceptions
to enhance title coverage provided by the policy.

This may be accomplished by any of the following:

        Providing Affirmative Language which may insure against loss or damage arising from the
         occurrence of a certain event

        The use of supplemental insuring provisions contained in endorsements

        By the deletion of some of the exclusions from coverage or exceptions contained in the policy

Underwriting Instructions
Affirmative Language: “Insuring Over/Around” Title Defects
Most lenders require that Affirmative Coverages be given to general or specific exceptions as listed in
Schedule B of the final policy insuring them for loss or damage which may result due to that matter. Rather
than omitting the interest or encumbrance affecting title from the policy, the agent should list the matter as
an exception to coverage in both the commitment and final policy, even though the Company may be
provided with an indemnity letter from another party. The necessary affirmative coverage may then be
given by attaching the appropriate endorsement to the policy. Another method for providing affirmative
coverage is by inserting a note or additional language at the end of the exception in Schedule B to state the
nature and extent of affirmative coverage. However, this method is not preferred and the Company
discourages using this alternative method. The use of endorsements to provide supplementary or
affirmative coverage is preferred.

Always check with the underwriting and/or legal department for approval before providing affirmative
language other than those provided for in this manual. You must be extremely careful in the wording of
affirmative coverages. Leaving out or including just one wrong word can expose the Company to a large
degree of liability in the event of a claim.

        Insuring Over an Actual Lien or Encumbrance:
              Language should conform substantially to the following:

         “The Company hereby insures the insured against loss or damage incurred, in an amount not
         exceeding the insurance amount of this policy, by reason of the enforcement of the lien identified as
         Item ___ of Schedule B, against the insured property as a lien encumbering or having priority over the
         estate or interest insured by this policy.”

        Insuring Over an Encroachment:
              Language should conform substantially to the following:

         “The Company hereby insures against loss or damage which the insured shall sustain by reason of
         the entry of any court order or judgment which constitutes a final determination and requires the
         removal of the existing improvements because of the encroachment or encroachments thereof
         specifically set forth at exception number ____ in Schedule B.”

         As outlined elsewhere in this manual, encroachments should not be insured over in an owner‟s
         policy without specific authorization from the Company.

         See also: Encroachments, Survey Matters.



                                                                                             Affirmative Coverage   11
                                                                                                 WESTCOR 000647
           Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 228 of 450
           THE WESTCOR MANUAL




                   Insuring Over Matters of Record:
                    Generally, the Company does not authorize an Agent to insure over prior liens of record. Before
                    insuring over any matter of record, contact the underwriting and legal department for written
                    authorization. At a minimum, the Company will require a properly executed Indemnity Agreement
                    from all parties involved; sufficient funds to be held in escrow (generally a minimum of 1½ times
                    the amount of the liability) for a specified amount of time (pending completion of work, matter
                    has been resolved, or until the statute of limitations has expired); and written authorization from
                    the Company. You may not insure over pending litigation which may affect title to the insured
                    property.

                   Unacceptable Affirmative Coverages:
Caution!
                        The following examples of unacceptable affirmative language should never be used when
                        “insuring over” matters:

                            The Company hereby insures against the consequences of any attack…

                            This policy hereby insures against any loss by reason of the aforementioned lien…

                            The Company hereby insures the insured against all loss or damage as a result of said
                             violation…

                            The Company hereby insures against the forced removal or attempted forced removal…

                            This policy hereby insures against loss or damage arising out of any enforcement or
                             attempted enforcement of the rights, if any.
           Endorsements
           Endorsements modify the existing policy language or extend additional coverage not otherwise provided by
           the policy. To obtain specific information regarding the definition and use of Westcor‟s most commonly
           used endorsements please refer to the Endorsements section of this manual or contact your local Westcor
           Agency Manager.

           See also: Endorsements




           12   Affirmative Coverage
                                                                                                    WESTCOR 000648
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 229 of 450
                                                                                                      WESTCOR




After-Acquired Title
Overview
“After-acquired Title” is a legal doctrine recognized in many jurisdictions which provides that, when a
grantor purports to convey or mortgage property to which he is not vested, any title subsequently obtained
by that grantor automatically passes to his grantee by operation of law. The purpose of this doctrine is to
give effect to the intent of the parties to a conveyance, or security instrument as evidenced by the
documents they execute. After-acquired title applies when Joe, who has no interest in the land, conveys title
to the land to Mary and then subsequently acquires title to the land from Fred, who originally held legal
title to the land. At the time Joe acquires title, such title automatically passes to Mary.

This doctrine has been codified into a statutory provision in some states but originally it was an equitable
doctrine to prevent unjust enrichment. As a general principle, warranty deeds and grant deeds are deemed
to transfer after acquired title, but quitclaim deeds do not.

Underwriting Instructions
While title obtained pursuant to the after-acquired title doctrine may be legally valid, the chain of title will
not be entirely intact. Westcor agents should not rely on the doctrine without specific authorization of
Westcor Counsel. The best rule of thumb is to obtain and record a confirmatory deed or mortgage.




                                                                                     After-Acquired Title    13
                                                                                          WESTCOR 000649
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 230 of 450
THE WESTCOR MANUAL




Airspace
Overview
Title to estates or interests in land created above ground may themselves be the separate subjects of title
insurance, provided that an accurate description with respect to horizontal and vertical planes are
established such that the “cube of air” can be defined and located. This concept may be employed to
separate a building from the land upon which it rests as a financing technique or a tax saving device. It is
also used in large urban centers where it is necessary to divide and utilize available airspace in addition to
the limited prime surface land to create multiple floored living arrangements without the use of
condominium laws. It may also be used to define an area that may be restricted from construction which
would obstruct the view or sunlight for an adjacent parcel of land. The airspace concept should not be
confused with the separation of the ownership of land and buildings by agreement under the terms of
certain sale-leaseback transactions. In those transactions, the building may not exist as a separate parcel of
real estate unless it is separately defined and attached to other ownership interests in the land. Most forms
of condominium ownership involve rights in airspace defined in the declaration of condominium and the
condominium statutes of the relevant state. The concept of airspace addressed in this section applies to
airspace rights other than those derived through a declaration of condominium.


Underwriting Instructions
Consult local underwriting counsel as the laws governing use of airspace varies from jurisdiction to
jurisdiction.

The basic requirements to insure airspace rights are:

     1.     A determination must be made as to the record owner of the underlying land at the time of
            severance of the air parcel from the underlying land. This severance creates a new “chain” of title
            for the air parcel ownership. Look for a “covenants, conditions, and restrictions” document in the
            chain of title which may define ownership rights and obligations as to both the air parcel(s) and
            the underlying land. In the alternative, a ground lease may be required to provide supporting space
            for the separate air space ownership.

     2.     The parcel of airspace must be located or defined by engineering and survey data (a legal
            description) sufficient to adequately define the insured parcel. At the very least, this must be a
            three-dimensional description which defines a floor elevation plane or datum and a ceiling
            elevation plane or datum with respect to the perimeter description of a horizontal surface. This
            three-dimensional description must be aligned with a surveyed tract of surface land. A surveyor or
            engineer should be able to identify the perimeters of the insured airspace with certainty in
            reference to a known surveyed tract of land which can be identified in the land records of the
            county in which the airspace (and surface land) is located.

     3.     The airspace must have the benefit of a written and recorded easement or other appurtenant right
            in the referenced land surface to support any structure erected or to be erected within the airspace.
            This right may be set forth in a ground lease or “covenants, conditions and restrictions” document
            which may also include provisions for ingress and egress as stated below.

     4.     The airspace must have a written easement for ingress and egress (if ingress and egress is
            required). This easement must also be recorded in the office of the recorder of deeds for the county
            in which the airspace and the referenced surface land is located. Please note that the “right of
            access to the insured land” is one of the insuring provisions of the policy. The easement for
            ingress and egress to airspace will probably be across private land (and may include other
            airspace). Consequently, an exception in Schedule B must be raised to modify the insuring
            provisions of the policy relating to access and to disclose the terms of the access easement.



14        Airspace
                                                                                            WESTCOR 000650
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 231 of 450
                                                                                                       WESTCOR




    6.   The covenants, conditions and restrictions for the use of the airspace must be identified in a
         recorded document referenced to the underlying land and must be raised by exception in Schedule
         B of the policy.

    7.   Review that the airspace parcel created does not violate any “plat act” requirements according to
         local laws.

    8.   If easements are to be insured, they will have to be added as an additional insured parcel.

    9.   Contact your local underwriter counsel for requirements for waiver of the general exceptions to
         the policy related to survey pursuant to any request for “extended coverage”. A survey may be
         required.

See also: Condominiums, Easements.

          CAUTION: Other than for condominiums, insuring airspace or rights in or to airspace
                   constitutes an unusual and extra – hazardous risk that must be submitted to and
                   approved by Westcor Counsel.




                                                                                              Airspace      15
                                                                                         WESTCOR 000651
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 232 of 450
THE WESTCOR MANUAL




Assignments
Overview
A promissory note which is secured by a mortgage or deed of trust may be transferred or assigned by
endorsement on the note and delivery to the assignee. The assignment of the obligation carries with it the
rights of the assignor to the security for the promissory note. In Paragraph 8 of the ALTA Loan Policies,
the validity and enforceability of any assignment of the insured mortgage or deed of trust shown in
Schedule A, and also the failure of the assignment to vest title to the mortgage in the assignee free and clear
of all liens, are automatically insured. This requires an agent to determine, among other things, that the
document labeled “assignment” is in fact insurable. Furthermore, the second portion of the insuring
provision which insures the assignee that the insured mortgage is “free and clear of all liens” makes it
necessary to search not only the name of the mortgagor, but also the name of the mortgagee for possible
prior assignments or liens which may have attached to the mortgagee‟s interest in the mortgage. Although
state law often does not require an assignment to be recorded in the real estate records, the records must be
searched to verify that no prior assignment has been recorded. As a prerequisite to issuing insurance to
an assignee, a separate assignment of the note and security instruments must be recorded. While most
intervening matters filed between the effective date of the original mortgage and the date of recording of
the subsequent assignment will generally be subordinate to the assignment, state law may vary. Agents
must be concerned with the effects of changing the effective date of the policy upon the standard risks of
survey matters, unrecorded mechanics liens, and parties in possession. For instance, you should not bring
forward the effective date regarding matters of survey or mechanics liens if construction has occurred
following recordation of the mortgage, unless you are certain that such matters could not affect the validity
or enforceability of the assigned mortgage or gain priority over it.

An assignment should never be insured without insuring the underlying mortgage, because, in the event the
underlying mortgage was not sufficient to create a proper lien, the assignment of that mortgage would be
equally ineffective. In some cases, an assignee may wish to be insured in an amount equal to the existing
loan balance rather than the original mortgage amount. This is acceptable, provided 1) you receive an
estoppel letter from the assignor stipulating the existing loan balance and 2) notation is made in the loan
policy that the amount insured is made upon the representation by the assignor that the loan balance has
been reduced from the original mortgage amount of the existing balance.


Underwriting Instructions
In the issuance of a loan policy insuring a mortgage or deed of trust which has been assigned, the
assignment must be placed of record and the assignee named as the insured under Schedule A of the policy.
The requirements are the same for the issuance of a policy insuring the original mortgage or deed of trust
but, in addition, the note secured by the mortgage or deed of trust must be examined to determine that the
chain of endorsements on the note from the original beneficiary to the proposed insured is unbroken and
not in conflict with any assignments which may have been recorded. Furthermore, satisfactory evidence of
the authority of the individual executing the assignment must be obtained. A search of the public records
must be made to disclose prior assignment, partial releases, modifications or other matters that could affect
the deed of trust.

If the assignee requests an endorsement to an existing loan policy, care must be taken to review the
underwriting requirements for each specific endorsement. If the endorsement being requested includes a
change of the effective date, extreme care must be taken to verify that no matters could affect other
provisions of the policy, such as unfiled mechanic‟s liens.

See also: Deeds of Trust, Endorsements, Mortgages.




16    Assignments
                                                                                         WESTCOR 000652
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 233 of 450
                                                                                                       WESTCOR




Bankruptcy
Overview
Bankruptcy proceedings affect the ownership, conveyance and encumbrance of real property as well as the
attachment, priority, and enforceability of mortgages, judgments, and liens. Contrary to popular belief,
bankruptcy does not automatically discharge the debtor of all debts, nor does it extinguish all judgments           Caution!
and liens filed against the debtor’s property. While the debtor may be personally relieved from liability for
properly scheduled pre-bankruptcy debts, pre-petition mortgages, judgments, and other liens continue to
encumber the property of the debtor, unless properly invalidated in accordance with specific bankruptcy
procedures. (See also: Judgments, Bankruptcy.)

Bankruptcy proceedings generally fall into one of two categories, prior party or current party:

        Prior party proceedings are those which occurred prior to the current title holder being vested.

         Underwriting Instructions for Prior Party Proceedings:
         When examining the file, you must determine that such prior conveyance did, in fact, convey
         marketable title. If certified copies of pertinent documents from the bankruptcy case file have been
         recorded in the local public records and you are able to determine that the title then conveyed was
         and is marketable, there is no requirement to make further inquiry as to the bankruptcy case.

        Current party proceedings typically involve the current owner or co-owner who, prior to
         conveying title to or mortgaging the subject property, voluntarily files a Petition for Bankruptcy.

         Underwriting Instructions for Current Party Proceedings:
         For current party proceedings, you must review the bankruptcy records and disclose the
         appropriate requirements/conditions on the title insurance commitment.


Examination of Records
Underwriting Instructions
If the property to be insured is located in a county where the local bankruptcy court is located, a search
should be made of the bankruptcy court records to determine whether or not the subject property was, or is,
involved in a bankruptcy. If the property is not located in the same county as the local bankruptcy court, no
special search need be made unless there exists a notice of bankruptcy recorded in the public records of the
county where the property is situated, or you believe, for some other reason, that a bankruptcy has occurred
or is currently pending. Matters shown in local public records or other information that leads you to believe
a bankruptcy proceeding may be pending place you under a duty to investigate further.


Voluntary Petition or Entry of Order for Relief
By voluntarily filing a Petition for Bankruptcy, the debtor submits his property to bankruptcy
administration. In the case of an involuntary proceeding, the debtor‟s creditors may ask the court for an
Order for Relief. Under a voluntary petition, the court automatically acquires jurisdiction over the property
of the debtor; however, it is not until the entry of an Order for Relief has been filed that the court is able to
acquire jurisdiction with respect to involuntary proceedings.


Scheduled Debts/Secured and Unsecured Creditors
At the time bankruptcy proceedings are commenced, all property (real and personal) of the debtor becomes
part of the bankrupt estate. As noted below, certain property may be exempted from such proceedings or



                                                                                              Bankruptcy     17
                                                                                           WESTCOR 000653
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 234 of 450
THE WESTCOR MANUAL




may, during the course of the proceeding, be determined burdensome or of inconsequential value to the
estate and may be abandoned (released back to the debtor) during the bankruptcy proceeding.

As part of the bankruptcy proceedings all debts of the debtor are to be listed in the bankruptcy records.
Debts listed are thereafter referred to as scheduled debts. Those not listed are considered unscheduled
debts.

Underwriting Instructions
All property of the debtor should be considered unmarketable unless sold under court order or abandoned
as part of the bankruptcy proceedings.

In addition, some debts – be they scheduled or unscheduled – are secured debts (i.e., mortgages, car loans,
etc.) while other debts are unsecured (i.e., signature loans or unsecured lines of credit). Whether a debt is
secured or unsecured determines whether the entities who extended the credit or made the loans to the
debtor are secured creditors or unsecured creditors.


Appointment of Trustee/Debtor-in-Possession
In Chapter 7 cases, a trustee is always appointed and the debtor may not act as debtor-in-possession. In
Chapter 11, 12, and 13 cases, a trustee may be appointed or, if acceptable to both the court and creditors as
evidenced by an approved plan under the applicable chapter, the debtor may remain in control of the estate
as debtor-in-possession subject to the provisions of the plan.


Exempt or Abandoned Property
Debtors may be able to claim certain property to be exempt from bankruptcy court jurisdiction under either
federal or state exemption provisions. Once the debtor claims the property as exempt on the schedules, in
the absence of timely objections, the property claimed as exempt is exempted. Fully exempted property
may be sold by the debtor without further court order in a Chapter 7 or Chapter 11 case. In a Chapter 13
case, local rules may require court approval as well as approval of the trustee.

Property of the estate which was properly scheduled in the bankruptcy proceedings may be abandoned by
the trustee if it can be shown that such property is burdensome or of inconsequential value to the estate. A
court order approving the abandonment should be obtained and recorded in the land records.

Exceptions for liens on property as a result of an abandonment proceeding must be reflected since such
proceeding will not eliminate liens which were properly perfected and attached to the property prior to
commencement of the bankruptcy proceedings. Liens against abandoned property which were recorded at
the time of the bankruptcy filing or which attached to the property or against the debtor/owner after
bankruptcy must also be shown as exceptions to title, unless otherwise discharged.

With respect to insuring transactions involving property abandoned through bankruptcy, the order of
abandonment must be recorded. After the order of abandonment has been recorded, title to the abandoned
property re-vests in the debtor who may then deal with the property outside of the bankruptcy.


Order of Discharge: Dischargeable and Non-Dischargeable Debts
Not all debts are dischargeable in bankruptcy and the debtor remains personally liable for the payment of
such non-discharged debts. Entry of the Discharge will typically not reveal which debts are being
discharged and which are not. A perfected lien, arising from a debt which is properly scheduled and
discharged in bankruptcy, will not attach to property acquired by debtor subsequent to the discharge,
provided such property was not acquired by assets retained from the bankruptcy by the debtor. A perfected



18    Bankruptcy
                                                                                        WESTCOR 000654
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 235 of 450
                                                                                                     WESTCOR




lien, properly scheduled but not discharged in bankruptcy, remains a lien on all property acquired during or
subsequent to bankruptcy. Liens perfected subsequent to the discharge will attach to all property retained
by the debtor following the bankruptcy as well as property acquired by the debtor subsequent to the
bankruptcy. In Chapter 7 (liquidation) cases, an inquiry must be made to determine whether such debts
have been discharged or continue to be enforceable against the debtor and his subsequently acquired
property. Non-discharged liens must be shown as an exception to title.

Under Chapter 7 cases, the filing of a Discharge will effectively forgive the personal liability of the debtor
from all scheduled and dischargeable debts arising prior to the commencement of the case. This, however,
only pertains to debts which were listed in the debtor‟s schedule. Debts not listed in the debtor‟s schedule
(unscheduled debts) – including those which arose prior to the commencement of the case – would not be
considered dischargeable.

The effect of a discharged debt upon entry of the Discharge is that it becomes unenforceable against the
debtor personally. The discharge protects the debtor from any attempt at collection or recovery by creditors
with respect to the discharged debt.

However, if the discharge was obtained a) through fraud then unknown by the requesting party; b) by
failure of the debtor to report certain estate property; or c) by refusal of the debtor to obey lawful order or
respond to material questions approved by the court – the Discharge may be revoked. Such request for
revocation may be made within one year after the discharge was granted in the case of fraud, or within one
year from the date of discharge or the date the case was closed, whichever is later, for other cited reasons.

Therefore, prior to insuring title, a review of the bankruptcy file should show that more than one year has
elapsed since the date of discharge or the date the case was closed (whichever is later) and that no order
revoking the discharge has been granted.


Types of Bankruptcy; General Procedures
There are two basic types of bankruptcy proceedings: liquidation and reorganization. Liquidation, as its
name suggests, liquidates the non-exempt assets of the debtor which are then used to pay off his creditors.
Reorganization, on the other hand, economically rehabilitates the debtor by enabling him to recognize
existing debts and structure new payout agreements with creditors. Chapters 1, 3, and 5 of The Code
provide general information that applies to all bankruptcy cases and deal with procedural aspects of same.
Chapters 7, 11, 12, and 13 are considered special chapters that affect only cases begun and administered
under their provisions. A review of the Petition for Bankruptcy or case docket will disclose the applicable
Chapter of a particular bankruptcy case. In some cases, proceedings begun under one Chapter may later be
converted to another Chapter.

Automatic Stays
Upon filing a Petition for Bankruptcy, an automatic stay goes into effect, prohibiting any activity by the
debtor, debtor‟s creditors, or any other party from commencing any new action or continuing any existing
action against property owned by the debtor (which, upon the original filing, became property of the
estate). No conveyance, encumbrance, or action to enforce any existing encumbrance or lien may be taken
against the estate property as long as the stay is in effect.

It is not uncommon to find that the debtor filed for bankruptcy subsequent to a creditor instigating
foreclosure action against him. A foreclosure in progress at the time bankruptcy proceeding is commenced
is stayed; meaning that no further action may be taken with respect to the foreclosure until the stay is lifted
or the bankruptcy court authorizes such action by granting relief from the stay with respect to the subject
property and pending foreclosure action.

From a title perspective, you may rely upon a final order of the bankruptcy court which grants relief from
the automatic stay when insuring title involving foreclosures of mortgages or deeds of trust.



                                                                                            Bankruptcy     19
                                                                                         WESTCOR 000655
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 236 of 450
THE WESTCOR MANUAL




Notice and Hearing
The Bankruptcy Code requires that an opportunity for sufficient hearings, by interested parties, be provided
for in bankruptcy proceedings. Throughout The Code is found the language, “after notice and hearing”.
While notice must be given to appropriate parties with respect to actions taken throughout the proceedings
and an opportunity for hearing must exist with respect to same, this does not necessarily mean that there
will be hearings held. Generally, hearings are held when responses are filed objecting to certain petitions or
motions which may have been filed by interested parties. Therefore, if no responses are filed, a hearing will
not be held.

Appeals Process
The Code provides that anyone wishing to appeal an order entered by the bankruptcy court must file such
appeal within 10 days of final order. An order is considered final once it is entered on the bankruptcy court
clerk‟s docket. The court may extend the appeal period for an additional 20 days, provided a motion to
extend is received within the original 10-day period or, within 20 days of the date of final order if a
showing of excusable neglect can be shown. From a title perspective, no judgment, order, or decree of a
bankruptcy court is final until all appeals have been heard and/or the time for the appeals process has
expired.

Conversion
In some cases, a bankruptcy case may be converted from one special Chapter to another. For instance, a
Chapter 11 reorganization case or Chapter 13 repayment case may be converted to a Chapter 7 liquidation
case in the event the reorganization or repayment plan fails. In the event of conversion, the date of the filing
of the original Petition for Bankruptcy will be considered the date of commencement for the converted
case.

Dismissal
Generally, the dismissal of a bankruptcy case by the court effectively revests title in the debtor of all
property vested in him prior to the commencement of the case and reinstates any liens, transfers,
proceedings, or other such matters which were in effect against the debtor prior to the commencement of
bankruptcy.


Special Chapters
Chapter 7
Chapter 7 governs liquidation or straight bankruptcy cases and is the most common of all bankruptcy
proceedings. This type of proceeding is available to individuals, partnerships, and corporations with the
exception of railroads, insurance companies, and certain savings institutions. Filing of the petition may be
voluntary (by debtor) or involuntary (by creditors). The date of the voluntary filing of the petition by the
debtor is considered the equivalent of the date of the entry of the Order for Relief in an involuntary
proceeding initiated by creditors. This is when the court acquires jurisdiction over the debtor‟s property and
may move to appoint a trustee. Title to all the debtor‟s assets is transferred to the bankruptcy estate, and the
debtor no longer has the ability to deal with the assets outside of the bankruptcy proceeding. Afterward
certain assets may be exempted from sale or abandoned by the trustee under appropriate court order. Title
to such exempt or abandoned property then revests in the debtor.

The debtor may not act as a debtor-in-possession under Chapter 7. The debtor‟s estate, consisting of both
real and personal property – with the exception of exempt or abandoned property – is liquidated (sold off)
and the cash is then used to satisfy creditor‟s claims.




20    Bankruptcy
                                                                                          WESTCOR 000656
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 237 of 450
                                                                                                    WESTCOR




Underwriting Instructions
From a title perspective, the entry of a Discharge releases the debtor from personal liability for
dischargeable debts and prohibits enforcement by creditors against the debtor for such debts. When
insuring title to real property acquired by the debtor after the commencement of his bankruptcy case, no
scheduled debts (i.e., those disclosed of record) should be ignored unless the examined bankruptcy file
shows that the period for request for revocation has expired (see above) and no order revoking the
discharge has been granted.

Documents necessary to convey title in a Chapter 7 Bankruptcy:
   1. Order of Abandonment, and
   2. Deed from debtor.
   or
   1. Court Order approving sale and conveyance of the specific property, and
   2. Deed from bankruptcy trustee.

Chapter 11
Chapter 11 provides for the planned restructuring of existing debts and is available to individuals,
partnerships, corporations, and railroads. The proceeding is commenced by the filing of the petition by
debtor (voluntary) or by his creditors (involuntary).

A Chapter 11 proceeding provides the debtor an opportunity to create a debt-restructuring plan that permits
him to continue on with business as usual while providing the creditors sufficient repayment on existing
debt obligations. Creditors affected by the plan have veto power over the plan. While court approval of the
actual plan is not required, court approval confirming the plan is required.

Upon request by an interested party, the court has the authorization to appoint a trustee. If none is
appointed, the debtor with an approved plan may continue to act as a debtor-in-possession and manage his
business. In some cases, a trustee or receiver may be appointed to supervise management of the business by
the debtor.

Generally, the Chapter 11 debtor has 120 days following the filing of the petition or entry of an Order for
Relief in which to file his reorganization plan. If the plan is filed within that time, the debtor has an
additional 60 days to obtain acceptance of the plan by all affected creditors. In the event the reorganization
plan does not meet with the approval of creditors or, upon adoption, does not work out as planned, the
Chapter 11 proceeding may be converted to a Chapter 7 liquidation plan. Debtors who file Chapter 11
voluntarily may convert to a Chapter 7 at any time. The court may convert a Chapter 11 case to a Chapter 7
case without the debtor‟s consent, provided just cause is shown and such conversion is in the best interests
of creditors, unless the debtor is a farmer or non-profit corporation. The latter cannot be converted without
the debtor‟s consent.

Once the plan is properly accepted by the appropriate (affected) creditors, the plan must be confirmed by
the court. Prior to making such confirmation, the court must find that full disclosure of the debtor‟s affairs
was made and that the plan is fair, adequate, and suitable and that it meets the statutory requirements of 11
U.S.C. 1129(b). If the plan does comply it must be confirmed; if it does not, it must be denied. Once
confirmation by the court is obtained, the plan becomes binding on the debtor, all creditors, all equity
holders, and any entity acquiring property under the plan. Revocation of an Order of Confirmation may
only be obtained if such confirmation was obtained by fraud and then, only upon request of an interested
party made within 180 days from the date of entry of the confirmation order.
Underwriting Instructions
Provided an examination of the case files shows that a) there has been no denial of the debtor‟s authority to
convey or transfer title to subject property by the plan or by court order; b) the conveyance or transfer of
such title is specifically provided for in the plan; and c) the court order confirming the plan has become
final and a certified copy of the same has been recorded in the public records in the county where the
subject property is located, such conveyance or transfer may be insured. In the event circumstances other


                                                                                           Bankruptcy     21
                                                                                         WESTCOR 000657
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 238 of 450
THE WESTCOR MANUAL




than those shown above arise, you should obtain Westcor counsel approval prior to insuring the
transaction.

Documents necessary to convey title under Chapter 11:
   1. Court order confirming Chapter 11 plan, and
   2. Deed from Debtor;
   or
   1. Deed from Debtor (or Trustee, if appointed) and order of bankruptcy court approving sale.

Chapter 12
Chapter 12 is similar in nature to Chapter 11 with respect to the debtor submitting a plan for restructuring
his debt. However, Chapter 12 applies only to family farmers with regular annual income. The proceeding
is commenced only by the filing of a voluntary petition. Upon request by an interested party, the court has
the authorization to appoint a trustee. If no trustee is appointed, the debtor may continue to act as a debtor-
in-possession and manage his business under a confirmed plan.

Chapter 13
Chapter 13 provides debt restructuring relief for individuals with regular income who want to pay their
debts, have adequate income to pay such debts, and have a plan for payment of same that is acceptable to
their creditors. There are monetary limits on secured and unsecured debts under this plan, so as to keep
certain debtors (i.e., sole proprietors) from filing Chapter 13 when they should, in fact, file Chapter 11.

The proceeding may be commenced only by the filing of a voluntary petition, and the restructuring plan
must be approved by the court. In some cases, an involuntary petition may be filed by creditors, however
the case will not proceed until the debtor has consented to same.

A trustee will always be appointed, either by the court or via election by creditors. The trustee, therefore,
has power over the property of the estate until an acceptable plan is confirmed. Estate property, under
Chapter 13, consists of all property which would be within the jurisdiction of the courts under a Chapter 7
case plus all earnings acquired by the debtor after commencement of the case, up to the date the case is
closed, dismissed, or converted to a Chapter 7 case.

Note: A Chapter 13 case may be converted to a Chapter 7 case at any time, or may be dismissed by the
court upon request by debtor.

A Chapter 13 case requires the debtor to file a reorganization plan and obtain appropriate creditor
approval. Generally, the plan may not extend beyond five years. Secured creditors (i.e., creditors with
liens on estate property) must either accept or reject the plan and cannot be bound by a plan they have
not consented to. Unsecured creditors, however, can be bound to the plan without consent provided
such plan is confirmed by the court. In order for the court to confirm a Chapter 13 plan, the cour t must
determine that the value of the estate property available to unsecured creditors is equal to or greater
than that which would be available to them under a Chapter 7 case; that all secured creditors have
accepted the plan, and that the debtor is able to comply with the plan. As with Chapter 11 cases, an
Order of Confirmation may be revoked, after notice and hearing, if it is found to have been procured
by fraud.

Once all payments due under the plan have been paid, the court may file an Order of Discharge which
effectively relieves the debtor of all unsecured debts provided for in the plan or which were disallowed by
the trustee except for debts owed to a spouse, former spouse, or child for alimony, support, or maintenance
in connection with a separation or divorce agreement or property settlement agreement.

Within one year of discharge, an interested party may request revocation of discharge which, following due
notice and hearing, may be granted by the court provided it was obtained by fraud or knowledge of the
fraud came to the requesting party after the discharge was granted.




22    Bankruptcy
                                                                                         WESTCOR 000658
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 239 of 450
                                                                                                  WESTCOR




Underwriting Instructions
Provided an examination of the case file shows that a) there has been no denial of the debtor‟s authority to
convey or transfer title to subject property by the plan or by court order; b) the conveyance or transfer of
such title is specifically provided for in the plan; and c) the court order confirming the plan has become
final and a certified copy of same has been recorded in the public records in the county where the subject
property is located, such conveyance or transfer may be insured. In the event circumstances other than
those shown above arise, you should obtain Westcor counsel approval prior to insuring the transaction.

Documents necessary to convey title under Chapter 13:
   1. Order confirming Chapter 13 (wage earner plan); and
   2. Deed from Debtor.


Invalidating Liens
As stated above liens attaching prior to the filing of the bankruptcy petition still encumber the debtor‟s
property after the debtor‟s discharge of personal liability unless:

    1.   The agent verifies that there is notice in the bankruptcy file to the specific lien creditor of the
         debtors motion to discharge the lien, and either no objection has been entered, or after a hearing
         the bankruptcy overruled the objection, and;

    2.   The Bankruptcy Court entered an order avoiding the specific lien, or;
         a. The Bankruptcy Court‟s order of sale states the property is to be sold free and clear of the
             specific lien, and;
         b. The Court‟s order references the applicable bankruptcy code section being relied upon, and all
             applicable appeal periods have run.

All cases where liens are purported to be invalidated or discharged by bankruptcy must be referred to
Regional Counsel for underwriting approval.

Important: A discharge of a debtor in bankruptcy does not release a judgment lien against the debtor’s
property. The discharge only acts to stop the collection of the debt against the debtor personally. The
discharge does not extinguish the judgment lien and therefore, continues to attach to real property. The       Caution!
simplest way to remember this is:

         “A lien going into bankruptcy is a lien coming out of bankruptcy.”

A release of the judgment lien must be obtained and recorded or, an order of the bankruptcy court to sell
free and clear of the lien must be obtained and reviewed by underwriting counsel.

Important consideration in bankruptcy: Many actions concerning real property in a bankruptcy must be
approved or confirmed by an order of the bankruptcy court. All such orders are appealable and are not final
until finally adjudicated or appealed or the appeal period has expired with no appeal filed. No title
insurance may be issued based on a bankruptcy court order until after an appeal is no longer possible.




                                                                                          Bankruptcy    23
                                                                                       WESTCOR 000659
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 240 of 450
THE WESTCOR MANUAL




Beaches; Beach Rights
Overview
An exception to title should be made regarding the possible rights of the public to use that (dry sand) part
of the subject property which lies between the abutting body of water and the natural line of vegetation,
bluff, extreme high water mark, or other apparent boundary line separating the public use area from the
upland private area. Many states follow the “Public Trust Doctrine” which permits the public access to
beach areas for recreational and other related purposes. In those instances where the Public Trust doctrine is
not applicable, there may exist a prescriptive easement across such areas as a result of constant or
substantial public use. In many areas, title to tide lands has been a subject of considerable litigation.

Underwriting Instructions
Any commitment or title policy insuring land abutting an ocean, gulf, or any beach front property or other
areas that attract public use must contain the following exception:

         “The right, title or interest, if any, of the public to use any part of the land which lies between the
         abutting body of water and any or all of the following: a) the natural line of vegetation; b) the most
         extreme high water line; c) the bulkhead line; d) any other line which has been or which hereafter may
         be legally established as relating to such public use.”


If a specific use of the land is disclosed, the following exception should be made:

         “Any rights, interests or claims which may exist or arise by reason of the following facts disclosed by
         an inspection of said land:
              a. The fact that a [road, path, etc.] extends over a portion of said land, and is used by the
                   public for access to and from the adjoining body of water known as [name body of water];
                   or
              b. The fact that portions of said land are used by the public for beach and recreational
                   purposes.”

Because laws are so different from state to state, contact your local underwriter for guidance specific to
your state. An agent must not rely entirely on prior title policies to determine exceptions for waterfront
interests. An independent determination of the appropriate exceptions should be made in each instance.

See also: Wetlands, Riparian/Littoral Rights.




24       Beaches; Beach Rights
                                                                                                  WESTCOR 000660
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 241 of 450
                                                                                                      WESTCOR




Bona Fide Purchasers
Overview
A bona fide purchaser (a.k.a. bona fide purchaser for value and without notice) is one who has paid full
value for the property and has no knowledge of any outstanding interest held by third parties. In most
states, a purchaser must meet these criteria in order to obtain full protection under the recording act.
Generally, the purpose for these criteria is to prevent a seller from giving away part or all of his property to
another so as to avoid demands of creditors who might otherwise obtain a lien against the property. A bona
fide purchaser is essentially protected against any unrecorded equities or interests to which the title might
have been subject had the seller/prior owner never conveyed title. Documents that are properly recorded
according to state law impart constructive notice and defeat BFP status.

Of course, there are situations in which a person is not a purchaser for value. Two of the most common
situations include obtaining title to property by gift deed or by inheritance or devise. With respect to gift
deeds, you must be concerned with the possibility of liens for state and federal gift taxes and for unrecorded
debts or interests created by the grantor and, therefore, an exception must be made for these liens and
interests. If, however, it appears that the conveyance may involve fraud on the part of the grantor with
respect to creditors or such conveyance may render the grantor insolvent, the transaction may not be
insurable and you should contact Westcor counsel immediately.


Consideration
Generally, all contracts must be supported by consideration in order to be legally binding. Consideration is
the benefit(s) exchanged between parties to a contract. For example, if you buy a watch from a jeweler, the
consideration you receive is the watch while the consideration the jeweler receives is your money. A
contract for sale includes consideration from the buyer (money) and consideration from the seller (title to
the property being conveyed).

Strictly speaking a deed is not a contract and, therefore, need not recite consideration in order to effect a
conveyance of title. However, a failure to give consideration may have undesirable consequences for the
purchasers, so it is customary to recite consideration in a deed. A deed need not set forth the exact
consideration paid to be valid. A deed reflecting standard consideration language – e.g., “$10 and other
good and valuable consideration, the receipt and sufficiency of which being acknowledged” – would be
sufficient for conveyance purposes.

Underwriting Instructions
For insuring purposes, there must be an established consideration which has been paid in order to establish
that grantee is a bona fide purchaser (i.e., purchaser for value and without notice). A conveyance without
consideration paid – such as a gift deed for love and affection – may be insured provided the transaction
has been investigated and meets Westcor‟s requirements for insuring gift deeds. A subsequent conveyance
to an arms-length bona fide purchaser for value and without notice would be insurable, since consideration
was paid and the purchaser/grantee has no knowledge of any outstanding interest held by third parties with
respect to the property. Most title insurance policies include an exclusion from coverage which negates
liability if the insured is not a bona fide purchaser.

See also: Gift Deeds.




                                                                                   Bona Fide Purchasers     25
                                                                                          WESTCOR 000661
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 242 of 450
THE WESTCOR MANUAL




Boundaries, Disputed
Overview
Prior to insuring a transaction involving property which is part of a boundary line dispute between the
subject property owner and adjacent property owner, it is mandatory that the property owners enter into a
boundary line agreement which establishes the exact location of the dividing line between the respective
properties and contains the requisite language to effectively quitclaim from and to each party those areas
which are required to establish such boundary.

In the event either or both parties have mortgages or other liens encumbering their respective properties, it
is also necessary that the lienholders consent to or join in the execution of the such boundary line
agreement.

Underwriting Instructions
In order to insure a transaction involving property without exception to a boundary line dispute, all parties
with an interest in the disputed property must enter into a boundary line agreement which establishes the
location of the dividing line between the properties. Each and every interested party must then quitclaim to
each other the respective area within their boundaries; otherwise an exception for coverage must appear in
Schedule B-I of the title policy conforming to the following:

         “Rights and claims of parties along the ____ boundary of the insured property, the exact location of
         which is in dispute, and to which the Company does not insure the location of a title to property
         adjacent to said line.”

As mentioned above, existing lenders and/or lienholders must also ratify the transaction.




26    Boundaries, Disputed
                                                                                                WESTCOR 000662
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 243 of 450
                                                                                                                WESTCOR




Building Setback Lines
Overview
Building setback lines appear on subdivision or lot plats or by zoning laws as areas that restrict the location
of improvements behind or within certain boundaries. The most common building setback line is the
minimum building setback line that designates the building setback from a street, right of way or side lot
lines. The minimum building setback line (MBSL) is designed to insure conformity in the location of
improvements within the development or subdivision. It is not uncommon for improvements to encroach
upon minimum building setback lines to a small degree, especially on small, irregularly-shaped lots, corner
lots, or lots developed on a cul-de-sac.

Another type of building setback line is the building envelope. The building envelope may be either a
designated area of a subdivision in which construction may take place, thereby establishing a designated
buffer zone around the perimeter of an entire subdivision or development in which improvements should
not be located or a designated area of each lot in which construction may take place. Minor encroachments
onto either the no-build buffer zone or out of a designated building site are more rarely seen than in
minimum building setback line situations, but they do occur.

Underwriting Instructions

Existing Construction
It is the policy of our company to provide affirmative coverage under loan policies when minor
encroachments are present. Minor encroachments are defined as encroachments of improvements over
minimum building setback lines (MBSL) or the encroachment of improvements onto easements. For
reference purposes, such encroachments may be no more than a few inches over the MBSL requirements.

Encroachments of fences and gravel drives onto easements or over boundary lines may be insured if they
are less than 3 feet. Gross encroachments of improvements (10% or more over the MBSL requirements)
such as concrete retaining walls, etc., should be treated on a case-by-case basis. Please contact Westcor‟s
underwriting counsel for affirmative coverage involving more severe encroachment problems. You may
proceed with the following affirmative coverage when warranted by the above criteria:

Describe the encroachment under Schedule B of the commitment or policy, then add the following:

               This policy insures the insured against loss or damage the insured shall sustain in the event of a
         final order of a court of competent jurisdiction that compels removal of the encroachment described in
         this exception. As an alternative, the same type of affirmative coverage may be provided (if
         underwriting requirements are satisfied) by attaching an endorsement to the policy which refers to the
         endorsement exception on Schedule B and uses the same basic affirmative insurance language
         mentioned above.

New Construction
Westcor Title will not insure against loss by encroachments of new construction. It will be necessary to
have the developer/builder/owner obtain a variance zoning board approval from the local planning
commission, or other municipal authority, in order to proceed with title insurance. While a variance of
zoning board approval will not change a recorded deed restriction, affirmative coverage may be considered
on a case-by-case basis.

See also: Survey Matters, Encroachments.




                                                                                          Building Setback Lines     27
                                                                                                   WESTCOR 000663
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 244 of 450
THE WESTCOR MANUAL




Canals
Overview
Canals are man-made, artificial ditches that are generally created pursuant to an easement or in conjunction
with condemnation of land for that purpose. When insuring property that abuts or is crossed by a canal, an
exception should be made as to title to any portion of the land located within the boundaries of the canal. If
the property is subject only to an easement for canal purposes, an exception should be made for such
easement.


Underwriting Instructions
When insuring property abutting or crossed by a canal, exception must be made as follows:

         “Any and all rights of others in and to any portion of the land located within the boundaries of the
         [NAMED] canal and to so much of the land as is necessary for the use and maintenance of said
         canal.”

When insuring property which is subject to an easement for canal purposes, the following exception must
be made:

         “Easement for canal purposes over the [describe] as described in [INSTRUMENT] dated _____
         recorded _______, in Book _______, Page _______, County of ____________, State of
         ______________.”

See also: Wetlands, Littoral/Riparian Rights.




28     Canals
                                                                                                WESTCOR 000664
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 245 of 450
                                                                                                      WESTCOR




Capacity
Overview
If there is no suggestion or proof to the contrary, you may assume that a grantor is of legal age and is
mentally competent to convey title to real property. If the grantor is not of legal age, but is married, the act
of marriage may remove the disability of minority and a deed executed by such married person would have
the same effect as if the person were of legal age. However, marriage cannot be relied upon to give validity
to an incompetent grantor. A guardian or conservator must be appointed according to state law.

The fact that a grantee may not be of legal age or is mentally incompetent has no effect on the conveyance
by grantor, in that it is not a requirement for a valid deed that the grantee must be of legal age. An
evaluation of representatives of an incompetent or minor must be made by reviewing the applicable trust
document, order of appointment, letters or authority or power of attorney to determine that such individual
has the authority (legal capacity) to execute the requisite deed or mortgage on behalf or a minor or
incompetent person.

Underwriting Instructions
See specific guidelines re: Powers of Attorney, Minors, Guardianships, Corporations, Trusts, or Incompetence.




                                                                                                Capacity    29
                                                                                          WESTCOR 000665
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 246 of 450
THE WESTCOR MANUAL




Cash Reporting
Overview
Section 6050 [1] of the Internal Revenue Code (Title 26 USC) was added by the tax reform act of 1984.
The IRS uses this information to track money laundering and other illegal activities.

Pursuant to the above, any title insurance agent, settlement agents, escrow company, or law firm providing
closing and settlement services for the purchase and sale of real property receiving more than $10,000 in
cash in a single transaction, or related transactions, must report the cash transaction to the Internal Revenue
Service. The form provided for this purpose is IRS Form 8300, pictured below.

The definition of “cash” for reporting purposes includes coins and currency of the United States (and any
other country). However, this definition may also include certain cashier‟s checks, bank drafts, traveler‟s
checks, and money orders for amounts of less than $10,000 which total in aggregate, more than $10,000
that is received in an transaction in which the recipient knows that the instrument is being used in an
attempt to avoid the reporting of the transaction.

Personal checks drawn on an individual‟s personal account for any amount are not considered to be cash.
Cashier‟s checks, bank drafts, traveler‟s checks, or money orders in an amount of more than $10,000 are
not considered to be cash. (The logic is that it is assumed the banking institution responsible for issuing the
draft for more than $10,000 will be responsible for reporting the matter to the IRS.) Also, cashier‟s checks,
bank drafts, etc., which constitute the proceeds of a bank loan in any amount, are not considered cash.

Underwriting Instructions
Cash transactions must be reported on IRS Form 8300 if all of the following requirements are met:

     1.     The aggregate amount of cash received is over $10,000 (receipt of exactly $10,000 in cash is not
            reportable, but receipt of $10,001 is reportable).

            a.   The reportable amount may be received either in one lump sum of cash (or cash equivalent) in
                 excess of $10,000; or

            b.   In installment payments that cause the total cash (or cash equivalent) received within one (1)
                 year of the initial payment to total more than $10,000.

     2.     Received in the course of your trade or business;

     3.     Received from the same buyer (or the buyer‟s agent); and

     4.     Received in a single transaction or in two or more related transactions:

            a.   Any transactions involving the same buyer (or an agent for this buyer) that occur within a 24-
                 hour period are called “related transactions”;

            b.   If over $10,000 in cash is received from the same buyer in two or more transactions occurring
                 within a 24-hour period, you must treat the transactions as one and report the cash payments
                 on Form 8300.

Watch out for “structuring” or suspicious transactions. Should a purchaser come to closing with two
cashier‟s checks from two different financial institutions – each one less than $10,000 – with a combined
aggregate total of more than $10,000, the purchaser may be trying to avoid cash reporting requirements. If
the closing agent accepts checks under these circumstances, the agent may be found guilty of assisting in
the structuring of the sale transaction, and be criminally prosecuted.



30        Cash Reporting
                                                                                          WESTCOR 000666
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 247 of 450
                                                                                                  WESTCOR




Sample of IRS Form 8300, Rev 2/92


The IRS also requires the agent to report any transactions which appear to be suspicious or give signs of
possible illegal activity even if no report would otherwise be required. Although no specific standards have
been published by the IRS to define the obligation of a closing agent to uncover illegal activity, the agent
should be careful to use common sense.




                                                                                      Cash Reporting     31
                                                                                       WESTCOR 000667
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 248 of 450
THE WESTCOR MANUAL




Apparent attempts to evade the cash reporting requirements should be avoided by filing Form 8300 to the
IRS even if it is not otherwise required. Also, avoid counseling or advising customers of ways to
circumvent the reporting requirements. Cash purchasers may still be advised to obtain a cashier‟s check or
money order for closing purposes, but advice should not be given as to means of avoiding the cash
reporting requirements. Form 8300 may be obtained from your local IRS office or call to order the form at
1-800-TAX-FORM (800-829-3676).




32    Cash Reporting
                                                                                     WESTCOR 000668
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 249 of 450
                                                                                                                       WESTCOR




Cemeteries
Overview
In order for a tract of land used for cemetery purposes to be insurable, it must be properly dedicated for such
purposes, with no prior restriction against such usage, and be permissible under applicable law.

Some lands, especially family-owned rural tracts, may contain private burial plots or family cemeteries,
without having been officially “dedicated” for those purposes. Such lands may be insured but the portion
containing burial plots cannot be insured without approval of Westcor counsel. An acceptable survey must
be received showing the location of the burial plots or cemetery areas. Exceptions must be noted on
Schedule B for rights or claims of parties in possession or any parties claiming any kinds of rights or
ownership in the land by virtue of its use for burial plots or cemetery purposes. An exception must also be
included to any rights or claims of easement or ingress and egress to or from burial plots (this exception
must apply to the portion of the land being insured).

Individual burial plots are not insurable.

Underwriting Instructions
Provided the agent submits the Company‟s Policy Authorization Request (for unusual risks), the agent may
be given specific authorization to insure an entire cemetery on a case-by-case basis. Never issue title
insurance on property platted for or used as burial plots unless specifically authorized by Westcor
underwriting counsel.

If a deed, survey or inspection discloses the existence of burial plots or cemeteries, or their existence is
otherwise made known to the agent, their exact location must be identified and excluded from coverage in
the commitment and final title policy as follows:

         “This policy hereby excludes from coverage that portion of the land situated within the area of the
         [CEMETERY, BURIAL PLOT, ETC.] as further described in that certain [SURVEY, INSPECTION,
         DEED, ETC.] dated ____, by ______; recorded in Book _____, Page _____.”

In addition, exceptions for claimed rights of ownership and easement and rights of ingress and egress to the
cemetery or burial plot must show in the commitment and final policy and may conform as follows:

         “Rights or claims of easement to or from and ingress and egress in and to the [CEMETERY, BURIAL
         PLOT, ETC.] located on said land as described in that certain [SURVEY, INSPECTION, DEED, ETC.]
         dated _____, by _________; recorded in Book ______, Page ______.”

and,

         “Rights or claims of parties in actual or constructive possession or any parties claiming an kinds of rights or
         interests in the land by virtue of its use for burial plots or cemetery purposes.”




                                                                                                             Cemeteries     33
                                                                                                         WESTCOR 000669
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 250 of 450
THE WESTCOR MANUAL




Churches
Overview
When one party to a transaction is a church, care must be taken to determine exactly who or what the entity
is that holds title and that proper authority exists for the transaction to take place. Church transactions often
present challenging questions as to the structure of the church-entity and who is authorized to sign on its
behalf. Issues of authority are especially sensitive in church transaction. Personal, emotional, and legal
issues must be carefully addressed before insuring a transaction involving a church.

If the church is incorporated, it should be treated like any other corporate party. Difficulty and uncertainty
arise when the church is an unincorporated association of some type, because few jurisdictions recognize
these as separate legal entities.

Underwriting Instructions
In order to be considered marketable, title to church property should be vested either in the trustees of the
church (unincorporated churches), a corporation (incorporated churches), or in a bishop or other applicable
church official (corporation sole churches). Proper documentation showing the church organization and
entity status must be provided.

Some considerations to be addressed in dealing with churches include:

Most unincorporated religious organizations are either Ecclesiastical or Congregational in structure.

Ecclesiastical Structure
When title is held by a religious organization that is subordinate to a general church organization which
includes one or more levels of superior governing bodies, the controlling organization will have adopted a
written constitution or similar enactment which addresses the ownership, mortgaging and disposition of
property. The constitution should be reviewed to learn what is necessary to comply with the governing
agreements, as well as any other applicable document of operation which governs the conveyance of real
property.

Although the title may be vested in the Trustees, the trust is regarded as a passive trust. Any action of the
trustees must be supported by an authorizing resolution of the church membership acting in accordance
with its by-laws or controlling rules.

If title is held in the name of a bishop in his official capacity for the benefit of the church, the only
resolution or affidavit necessary should be an affidavit that the individual signing in the capacity of Bishop
is in fact the person holding that office at the time.

Congregational Structure
When the property is held by a religious organization which is wholly independent of other church
governing bodies, the Trustees are usually authorized to act upon the majority vote of the members present
at a duly called meeting. A copy of the congregation‟s by-laws or other regulations for meetings and
conveyance of title should be reviewed for procedures. A copy of a duly passed congregational resolution
authorizing the transaction should be obtained.

Unincorporated Churches
Title into an unincorporated church (e.g., Prayerful Presbyterian Church), itself, is not considered valid
since it is not a legal entity and therefore, cannot acquire or transfer title to real property. Therefore, when
insuring a conveyance into an unincorporated church, title must vest in the trustees or other specifically
designated representatives of the church, although it is not necessary to list the actual names of such



34     Churches
                                                                                           WESTCOR 000670
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 251 of 450
                                                                                                      WESTCOR




trustees or representatives. For example, title vested in the Trustees of the Prayerful Presbyterian Church
would be considered acceptable.

When insuring either a conveyance out of an unincorporated church or an encumbrance of church-owned
real property, the deed or mortgage must be executed by all the then current church trustees. It is necessary
to obtain a certificate stating the names of the current trustees of the church from the pastor, secretary, or
other church-authorized administrative person, and a resolution of the governing body of the church
attesting to the authority of that person to act.

Generally speaking, the above holds true for all unincorporated church transactions involving real property
with the possible exception of a Methodist Church. A conveyance of Methodist church-owned property
requires a certified copy of the resolution of the Quarterly Conference of the church which sets forth
approval of the sale, sales price, and empowerment of the trustees to execute and deliver the required
documents and accept the proceeds from the sale. A certificate, signed by the clerk or secretary of the
Quarterly Conference – stating that due notice of the Quarterly Conference was given by announcement
from the pulpit at a regular church service at least 10 days prior to the meeting – should accompany such
resolution.

In addition to the resolution and clerk‟s certificate, the pastor and district superintendent of the church must
execute the deed – along with the named trustees – so as to evidence their assent to such sale at the agreed-
upon price and terms (see guidelines at the end of this chapter for some specific denominations).

Incorporated Churches
When insuring a transaction involving the conveyance or encumbrance of church-owned property by an
incorporated church, it is necessary to obtain evidence of corporate existence (i.e., certificate of
incorporation) from the state of incorporation and to obtain and review a certified copy of the articles of
incorporation and bylaws. If the appropriate powers to convey and/or encumber church property by the
appropriate officials are not set forth within the articles of incorporation or bylaws, it will be necessary to
require a specific corporate resolution authorizing the conveyance or encumbrance, along with the
designation of the church officials empowered to execute the requisite transfer/loan instruments and, if
necessary, a clerk‟s certificate identifying the officials so named.

Corporations Sole
A corporation sole consists of only one person and his successors, such as a Catholic bishop of a diocese.
Therefore, a bishop would effectively take, convey, and/or encumber title in his name as bishop of the
named diocese, along with his successors and assigns, as a corporation sole.

CAVEAT: Litigation has resulted over church ownership of real property in many jurisdictions. These
cases raise issues of ownership between individual congregations and governing church bodies as well as
issues of authority to act by the individuals purporting to represent the church. Also, lawsuits by minority
or dissenting interests in the church challenging transactions by the church are not unprecedented. Utmost
care must be exercised to verify legal structure, ownership, governing authorities, status of title, and
properly documented and certified authority when dealing with church transactions. Your review of the title
must comply with your state law.

Information and Guidelines for Certain Denominations and Specific Religious Organizations

(Note: This list is not exhaustive or exclusive. This is information that is known or has been discovered.
Information concerning other religious organizations will be added from time to time.)

Assembly of God
Assembly of God churches are usually unincorporated congregations associated with a District Council of
Assemblies of God. Title to local church property is under the control of the congregation acting through




                                                                                               Churches     35
                                                                                          WESTCOR 000671
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 252 of 450
THE WESTCOR MANUAL




designated Trustees. In the event of a congregation‟s demise, title to congregational property reverts to the
incorporated District Council.

Baptist
Baptist churches are congregational in structure. Trustees hold title to the property and act on resolutions of
the congregation. The resolution should name the Trustees and authorize them to undertake the proposed
transaction.

Christian Church
Christian churches are congregational. The church acts through Trustees upon resolutions adopted by the
congregation at properly called congregational meetings.

Christian Science
Local congregations exercise independent control over their property. Most congregations are not
incorporated but are organized through a “Board of Directors”. Land title transactions occur through
congregational resolution authorizing the Board to act.

Church of Christ
Churches of Christ are congregational in structure. Land title transactions are conducted through a Board of
Trustees authorized to act by congregational resolution.

Church of Jesus Christ of Latter Day Saints
The Church of Jesus Christ of Latter Day Saints operates as a Utah Corporation. “Sole” Authority to hold
and convey property is in one person who is the corporation. As such, he executes all instruments on behalf
of the corporation. The presiding Bishop as the “Corporation of the Presiding Bishop of the Church of
Jesus Christ of Latter Day Saints” may acquire, hold, donate, or otherwise convey property without
approval of the members. Instruments are executed in the name of the corporation, signed by the person
representing the corporation in the official capacity designated in the Articles of Incorporation or by
authorized agents designated in a certificate filed by the corporation in the office of the Secretary of State.
The acknowledgment will be made in the State of Utah, County of Salt Lake.

Church of the Nazarene
The Church of the Nazarene is an ecclesiastical organization consisting of a Superintendency, a General
Assembly, and District Assemblies. Local congregations may incorporate and may hold title in the
corporate name. When title is held by Trustees, it may be transferred by the Trustees acting upon
instruction of the majority vote of the congregation at an annual meeting or a specially called meeting, with
written approval of the District Superintendent. If a debt is incurred, the additional approval of the District
Board of Church Extension is necessary.

Episcopal
Episcopal Churches are ecclesiastical in structure, with local congregations governed by an “Episcopal
Church Council” of the diocese in their location. This Council is a non-profit corporation. Real property
conveyances originate with a resolution of the local congregation authorizing the “Vestry” to take the
proposed action. The Vestry then conducts a meeting and authorizes the Senior Warden and Junior Warden
of the Vestry to execute the necessary documents. Both the Congregational and Vestry actions should be
supported by authorizing resolutions. Mortgages of local church property should be joined by the diocese,
by act of the President of the Board of Trustees.

Jehovah’s Witnesses
Local congregations have independent control of their property. Title is held by Trustees, or a Board of
Directors, if incorporated. Title is conveyed upon the vote of the local congregation, which instructs the
Directors or Trustees to act.




36    Churches
                                                                                         WESTCOR 000672
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 253 of 450
                                                                                                      WESTCOR




Jewish
All Jewish congregations, whether Orthodox, Conservative, or Reform, are congregational in structure.
Land titles are held through the means of Trustees. The Trustees conduct transactions upon instruction by
congregational resolutions.

Lutheran
Although ecclesiastical in structure with a District and Supervising Synod, title to property is held by
Trustees named by the local congregation. The Trustees act by resolutions of the congregation or a Board
of Directors if incorporated. Higher governing body approval is not required.

Methodist, Free
The Free Methodist Church is a distinct and separate religious organization from the better-known United
Methodist Church. It has an ecclesiastical structure that includes a District Superintendent and a National
Board of Directors. Title is held in the congregation‟s name (if incorporated) or through a Board of
Trustees. Sale of the property must be upon a vote by the Board of Trustees and must reflect the consent of
the District Superintendent and the Board of Directors of the Free Methodist Church of North America.

Methodist, United
The United Methodist Church is an ecclesiastical church, with local congregations governed through a
“quarterly conference”. If the congregation is incorporated, title to its real property is held in its corporate
name. If the congregation is not incorporated, title is held by Trustees for the benefit of the congregation. A
conveyance by the church must be preceded by a notice of the proposed action to the congregation and a
resolution passed by the quarterly conference authorizing the action. The resolution must direct that the
documentation be executed by specified officers of the Board of Trustees (or Board of Directors, if
incorporated). The written consent of the local church pastor and of the District Superintendent must be
affixed to the conveyance documents.

Pentecostal
The Pentecostal Church of God of America is a single religious corporation. It has an Executive Board that
is authorized by the church‟s constitution to act on behalf of the church without further authorization from
local congregations.

Presbyterian Church of America
For purposes of land titles, the Presbyterian Church is congregational. If incorporated, the church holds title
in the corporate name. The officers of the corporation acting under authority of the Board of Directors,
which constitutes the governing body of the church and must authorize any conveyance or transfer of
church property, may sign transfer documents. The resolution or certificate of authority issued by the Board
of Directors should be placed of record concurrently with the deed or other transfer document.




                                                                                               Churches     37
                                                                                          WESTCOR 000673
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 254 of 450
THE WESTCOR MANUAL




Condemnation (Eminent Domain)
Overview
Condemnation or eminent domain proceedings can occur through the power of the government to take private property
for public use without the owner‟s consent. The 1992 ALTA title policies exclude from coverage any loss arising from
“rights of eminent domain unless notice of the exercise thereof has been recorded in the public records at Date of
Policy, but not excluding from coverage any taking which has occurred prior to Date of Policy which would be binding
on the rights of a purchaser for value without knowledge. The 2006 ALTA title policies exclude from coverage any
loss arising from “Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under
Covered Risk 7 or 8.”

Where condemnation or eminent domain proceedings are pending – i.e., for purposes of creating or
widening roads or streets – an exception should be made for such proceedings, provided notice of such
proceedings is recorded in the public records or you have actual knowledge of same.

Where there exists a prior taking, an examination of the public records should disclose either:

     1.     An Order of Taking granting possession to the government provided the requisite deposit of the estimated
            value of the property being taken has been paid within the statutory period, at which time a Receipt of
            Deposit will be recorded and title will vest in the government; or

     2.     A Final Judgment condemning the property, based upon the filing of a petition for eminent
            domain in the circuit court records of the appropriate county, such judgment setting forth the
            statutory period in which the government must make deposit in an amount equal to the determined
            compensation for the taking as set forth in said judgment; or

     3.     Such other form of notice recorded or filed in the public records as is permitted by your state‟s
            law.

The estates and rights in the land may be taken by “Easement” or “Fee Simple”. If the decree recites that an
easement is taken, title shall be shown subject to such easement. If the decree recites “Fee Simple”, and the
proceedings are otherwise normal, such portion shall be excepted from the description of the land to be
insured.

Underwriting Instructions
If Notice of legal proceedings exercising the powers of eminent domain are recorded in the public records
or are otherwise known to the agent, an exception to that notice must be taken as follows:

            “Condemnation or Eminent Domain Proceedings in the ___ feet of said land condemned for ___
            purposes, by (final decree entered/pending) in the County Superior Court, Case No.___. (Type the
            description of the land and the use for which it was taken.)

The proceedings for the interest condemned must be thoroughly examined by the issuing agent and
determined whether statutorily valid. If you are not familiar with the rules and regulations regarding
condemnation in your area, contact your underwriting department for further instruction.




38        Condemnation (Eminent Domain)
                                                                                               WESTCOR 000674
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 255 of 450
                                                                                                        WESTCOR




Condominiums
Overview
Generally, a condominium is an estate in real property ownership representing a combination of a separate
or exclusive ownership in the condominium unit and the undivided ownership interest in common with
others in the common elements.

Generally, the condominium unit is made up of the airspace as enclosed by the floor, walls and ceiling and
is owned exclusively by the unit owner. The common elements are the interests owned by all unit holders in
the land, foundations, walls, floors, ceilings, halls, heating and utility systems, recreational facilities and the
real property on which the unit sits. These common elements may be general, such as the swimming pool
or hallways, or limited and its use restricted to specific owners (e.g. parking spaces or patios attached to the
individual unit). The laws of most states provide that ownership of an airspace unit cannot be separated or
partitioned from the percentage ownership in the common elements assigned to that unit. The estates in
condominiums are generally held as Fee, wherein title is vested fee simple to the unit owner with an
undivided interest as tenants in common with other unit holders to the common area, or leasehold, wherein
the individual unit owner has the exclusive right to possession of the unit and an undivided right of
possession to the general common elements. The interests created by a condominium project must conform
to all statutory requirements creating condominium estates for that particular state.

A condominium is typically created by a condominium declaration and condominium map.

The condominium declaration must be statutorily created by the developer of the project to conform to that
state‟s Condominium laws and should specify whether ownership will vest fee simple or leasehold, the
designation of limited common elements, a statement of the rights and obligations of the unit owners, and a
legal description of the property.

The condominium map identifies the location of each unit and its general and limited common elements.
The map must provide a three-dimension drawing showing the boundaries of each airspace unit-length,
width, and height.

The condominium owner’s association is generally a non-profit corporation made up of unit owners whose
responsibilities typically include the maintenance of the project, grounds, and common areas, as well as the
assessment and collection of association dues, which are collected for that purpose. Under the declaration,
the association may be given special rights or interests such as the right of first refusal to purchase any unit
being sold or transferred, or an easement for maintenance of the individual unit.

The declaration will usually provide that a first mortgage held by an institutional lender has priority over
condominium assessments, but only as to those fees assessed after the mortgage. Should the unit owner not
pay this portion of the assessments, the declaration or statutory law will generally provide that the
association may secure payment for assessments by recording a lien against the owner‟s individual unit in
the county records. In some jurisdictions, the association may not be required to file a lien in the county
records for unpaid assessments and statutorily, non-payment of assessments will automatically constitute a
lien on the unit. Should the association choose to pursue the collection of this lien, they may initiate
foreclosure proceedings. Therefore, when insuring condominiums, it is essential that the agent obtain
verification that all assessments have been brought current and there are no interests (such as rights of first
refusal) adverse to our insured.

At some point in the out-sale process the developer will relinquish control of the condominium project to
the association, or this may occur automatically by statute. After this point, the ability of the developer to
correct errors in the map or other documents is minimized or eliminated and the association itself will be
considered the authorized party. Questions in this regard must be directed to Westcor Counsel.




                                                                                            Condominiums       39
                                                                                             WESTCOR 000675
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 256 of 450
THE WESTCOR MANUAL




Underwriting Instructions
In order to insure the condominium units, all condominium documents must be read by the title examiner.
The examiner should review all condominium documents and deeds for the following:

     1.    The interests created must comply with all state laws and requirements creating condominium
           estates.

     2.    Compliance with State Law providing that the unit and common elements may be assessed
           individually for tax purposes. (All taxes for years prior to the creation of the condominium must
           be paid in full).

     3.    The restrictions must be reviewed for any forfeiture or reversionary provisions. If such provisions
           are contained in the instrument, they must specifically state that they are subordinate to the insured
           mortgage (reversionary clauses should be set out word-for-word as exceptions on Schedule B of
           the commitment or policy). See also: Restrictions.

     4.    Review the state condominium law to verify that the insured mortgage is not statutorily
           subordinate to condominium assessment liens. (Some states allow six months or more of post-
           mortgage assessments to take priority by statute. In such cases, exceptions should be taken to the
           effect of such statute by specific reference).

     5.    Certification by the condominium association stating that all assessments are current and paid.
           (Any unpaid assessments or liens must be paid and released or excepted to in the commitment and
           final policy.)

     6.    No recorded instrument contains a right of refusal. (If such right does exist, an exception must be
           made in the commitment and final policy. This exception may not be deleted unless the agent
           obtains a waiver of these rights, in recordable form, from all parties involved).

     7.    When reviewing title to condominiums, all underlying mortgages affecting the entire project or
           individual units should be fully or partially released or exception made in the commitment or
           policy.

Every condominium commitment and policy must contain the following exceptions:

           “Limitations and conditions imposed by the condominium law of ___________as set out in
           [STATUTORY CITATION}”; and

           “Terms, provisions, covenants, conditions, easements, rights, options, and liens established by and
           contained in the [DECLARATION OF CONDOMINIUM] of [CONDOMINIUM PROJECT], of record in
           [RECORDING INFORMATION].”

New condominium projects may not be insured without prior authorization by Westcor Counsel.




40        Condominiums
                                                                                                 WESTCOR 000676
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 257 of 450
                                                                                                       WESTCOR




Construction Loans
Overview
A construction loan provides the financing to build or complete a house, structure, project, development or
other improvements to land. In most instances, construction loan proceeds are disbursed in successive
draws and such draws are usually staggered throughout the process of constructing the improvements. It is
customary in most markets for the lender to control the draws, and to require lien waivers from laborers or
suppliers when they are paid. The lender has the duty to monitor the project to ensure that the level of
completion of the improvements is commensurate with the amount of construction funds disbursed. In
certain markets, title companies, escrow companies, or attorneys may disburse construction loan funds
using similar disbursements/ payment/waiver procedures. It is the title agent‟s responsibility to reduce the
underwriter‟s exposure to mechanics‟ and materialmen‟s liens. Therefore, it is necessary for the agent to be
familiar with relevant state law as they relate to mechanics‟ liens and their potential for priority over an
insured mortgage.

In some jurisdictions, please be aware that insuring against unfiled mechanics‟ liens during construction or
within the lien-filing period after construction is considered to be unusual and high-risk underwriting. Any
Westcor agent must obtain specific, written approval from the company‟s local underwriting counsel before
providing such coverage or disbursing a construction loan. Recording a construction loan mortgage or deed
of trust prior to the commencement of construction or the delivery of materials to be used in construction is
adequate to establish the priority of the lien of such mortgage in some states. However, the unique
requirements of a state‟s statutory framework along with case law developments require that title agents be
knowledgeable about the specifics of the mechanics‟ lien law of their state.

It is acceptable, when insuring a construction loan, to issue the standard ALTA Loan Policy provided
Schedule B, Part 1 contains a pending disbursements clause which limits liability to the amount actually
disbursed up to the face amount of the policy as shown on Schedule A. (See discussion below.)

Prior to the release of each draw, the lender may want an endorsement bringing the title to date and
insuring that there are no intervening mechanics‟ or materialmen‟s liens or other matters outstanding which
could adversely affect the lien priority of the mortgage.

Contemplated Improvements Clause (Owner’s Policy)
Many times a closing will involve the purchase of an unimproved lot in anticipation of constructing a home
on the lot. In some situations, construction financing will occur simultaneously with the purchase of a lot.
The title agent may be asked to issue a simultaneous owner‟s and loan policy. It is usually requested that
the owner‟s policy be issued in the amount of the lot purchase price and the lender‟s policy in the amount
of the construction loan, resulting in an owner‟s policy with an effective amount less than that of the loan
policy.

It is preferable in this situation to advise the lot purchaser to acquire title insurance coverage not only in an
amount adequate to cover the value of the unimproved lot, but also to cover the value of the anticipated
improvements. Without this full coverage, the insured could potentially suffer a title loss in excess of
coverage amount.

When asked to issue an owner‟s policy in the amount of the purchase price paid for the land and existing
improvements plus the cost of construction of pending improvements, a Contemplated Improvements
Clause must be inserted in the owner‟s policy which limits the initial liability of the insurer to the amount
actually paid for the land and existing improvements, with an increase in liability as the pending
improvements are constructed and paid for, up to the maximum amount stated in the policy.

The premium charged will be based on the total amount of the policy – i.e., the amount paid for the land
and existing improvements plus the total anticipated cost of all improvements.



                                                                                      Construction Loans      41
                                                                                           WESTCOR 000677
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 258 of 450
THE WESTCOR MANUAL




Pending Disbursement Clause (Lender’s Policy)
Typically, a request is made to issue a loan policy in the full amount of the loan and, through successive
draws, be updated through the date of each draw with the insured amount increasing by the amount
disbursed on the loan until all work is completed and the final draw paid, at which time the insured amount
of the policy reaches the full amount of the loan and the Amount of Insurance stated in the policy.

A loan policy given to insure a construction loan will be issued for the loan amount prior to the full
disbursement of loan proceeds. Liability of the policy must be limited to the amount of the loan actually
disbursed but allowed to increase as additional disbursements are made. This may be accomplished by
inserting a pending disbursement clause, which may vary from state to state. Such clause limits the amount
of liability of the insurer to the amount of funds actually disbursed up to the full amount of the policy.

Underwriting Instructions
The priority of the lien created by recording is especially important in construction loan situations. If it is
necessary to determine that no improvements have commenced in order to insure priority in your
jurisdiction, the following requirements must be met:

     1.     Owner/Builder Affidavit stating that no work has commenced and no delivery of materials has
            been made that would create a lien prior to our insured‟s mortgage.

     2.     Satisfactory indemnification to the company for any losses arising from mechanics‟ liens. Note:
            This indemnity must be based on receipt and analysis of current financial statements provided by
            the owner and contractor, and approval of the financial statements and indemnity agreements by
            Westcor underwriting counsel.

     3.     Completion and submission of Westcor‟s Request for Policy Authorization for Unusual Risks.

     4.     Verification/Evidence of non-commencement of construction must be obtained by agent and
            retained in the agent‟s file. Such evidence may consist of photographs that are dated and certified.

     5.     Surveyor‟s report disclosing that no commencement has begun, nor have materials been delivered
            to the site.

     6.     Recording of the construction loan mortgage concurrently with the inspection in no. 4.

Note: Items 3 and 4 must bear a date which coincides with date of recording. Westcor requires that
concrete evidence of non-commencement of construction is retained in your file.

Note: Please be aware that in states in which no legal priority can be obtained for construction lenders,
additional requirements are necessary and Westcor agents must consult the company’s local underwriting
counsel for approval.

Contemplated Improvements Clause (Owner’s Policy)
The following clauses (or similar promulgated clauses) should be included in Owner‟s Policies where the
policy amount exceeds the actual consideration and improvements are contemplated on the property in
question:

     1.     “Liability hereunder at the date hereof is limited to [amount of actual consideration]. Liability shall increase as
            contemplated improvements are made so that any loss payable hereunder shall be limited to said sum plus the
            amount actually expended by the insured in improvements at the time such loss occurs. Any expenditures
            made for improvements subsequent to the date of this policy will be deemed made as of the date of this policy.
            In no event shall the liability of the Company hereunder exceed the face amount of this policy. Nothing
            contained in this paragraph shall be construed as limiting any exception or printed provision of this policy.”




42        Construction Loans
                                                                                                       WESTCOR 000678
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 259 of 450
                                                                                                               WESTCOR




    2.   “Any and all liens arising by reason of unpaid bills or claims for work performed or materials furnished in
         connection with improvements placed or to be placed upon the subject of land.”


Please be advised that the title commitment should contain a statement that the above items will appear on
the final title policy.

Pending Disbursement Clauses (Loan Policy)
If coverage is requested in a liability amount that includes contemplated improvements, the following
clause (or similar promulgated clauses) must be inserted on Schedule B of loan commitments and loan
policies when insuring a construction loan:
         “Pending disbursement of the full proceeds of the loan secured by the mortgage described herein, the
         Company insures only to the extent of the amount actually disbursed but increases as each
         disbursement is made in good faith and without knowledge of any defects in, or objections to the title,
         up to the face amount of the policy. Notwithstanding anything contained in this policy to the contrary,
         this policy does not guarantee the completion of the improvements, nor the sufficiency of funds for the
         completion thereof.”




                                                                                            Construction Loans      43
                                                                                                  WESTCOR 000679
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 260 of 450
THE WESTCOR MANUAL




Contract (Agreement) for Deed
Overview
A contract for Deed (also known as Contract for Sale, Agreement for Deed or Land Installment Contract) is
a hybrid form of deed/mortgage that results in a transfer of title from vendor (seller) to vendee (buyer) upon
payment in full of all monies due under the Contract or Agreement.

An ALTA Owner‟s Policy may be issued to insure the equitable interest of a contract purchaser (a.k.a.,
contract vendee). There are two basic ways in which such a policy may be issued. The first is to insure the
contract purchaser/vendee under the contract seller/vendor‟s interest. This requires showing the name of the
purchaser/vendee as the named insured while, at the same time, showing the insured interest (i.e., fee
simple) vested in the seller/vendor. In addition, an exception for the contract for deed between the parties
must be made on Schedule B of the policy, along with an exception as to the interest of the fee simple title
holder.

An alternative method is to insure the contract purchaser/vendee‟s (equitable) interest, which entails
showing the names of the purchaser/vendee as the named insured and reflecting the estate or interest in the
land as being the “rights of the contract purchaser/vendee” with such estate or interest shown as being
vested in such “contract purchaser” or “contract vendee.” Insuring the contract purchaser/vendee’s
(equitable) interest should be limited to those jurisdictions where priority is given (by statute or case law)
to contract purchasers/vendees against other bona fide purchasers or creditors when the contract for deed
is recorded.

In some states, judgments and state tax liens against a contract seller/vendor recorded subsequent to the
contract itself will not attach to the vendee‟s interest, but the seller/vendor‟s interest in the contract may be
subject to levy on execution pursuant to a money judgment. Judgments against the seller recorded prior to
the time of the contract must be cleared of record or listed as an exception to title. It is important to note
that judgments, federal tax liens, or other liens against a contract purchaser/vendee must be cleared or
shown as exceptions. For insuring purposes, it is best to treat contract purchasers/vendees the same as fee
owners.

Most states recognize the doctrine of Equitable Conversion. This doctrine effectively “converts” or
considers the interest of the contract purchaser into legal title or ownership and the interest of the contract
seller into that of a mortgagee. This is the basis for claims of creditors of the purchasers to attach to the
property but not such claims against the seller.

Underwriting Instructions
The agent must first determine that equitable interest estates have priority in their area. If not, the property
may not be insured without specific instructions from Westcor‟s underwriting counsel.

     1.     Review the contract to ensure that:
            a. All parties to the transaction are specified;
            b. All parties have properly executed the contract in written form;
            c. The terms and consideration of payment have been detailed within the body of the instrument;
            d. The sales price is an adequate consideration;
            e. The contract contains the legal description of the property and meets all statutory
                requirements.

     2.     To insure the purchaser/vendee under the contract seller/vendor‟s interest:
            a. List the name of the contract purchaser/vendee on Schedule A of the policy under “Name of
                Insured”, referencing only their names and not marital status or other vesting information.
            b. List the estate or interest as insured as “Fee Simple”.




44        Contract (Agreement) for Deed
                                                                                           WESTCOR 000680
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 261 of 450
                                                                                                           WESTCOR




         c.   List the title as vested in the name of the contract seller/vendor as contained in the last deed of
              record.
         d.   Exceptions as shown below.

    3.   To insure the vendee‟s interest only:
         a. List the name of the contract purchaser/vendee on Schedule A of the policy under “Name of
             Insured”, referencing only their names and not their marital status or other vesting
             information.
         b. The estate vested should conform to the following language:
                  “___as to the rights created by that certain [TYPE OF INSTRUMENT including description
                  of sellers, purchasers, date, and recording information.]
         c.   Under the Estate or Interest, list the following:
                  “The interest of [CONTRACT PURCHASER(S) VENDEE(S)], under that certain [TYPE OF
                  INSTRUMENT] referred to in Schedule A, and the effect of any failure to comply with such
                  terms, covenants and provisions.”
         d.   Exceptions as shown below.

Some buyers and/or sellers may object to recording the actual contract for deed and making the terms of the
sale public. At the very least and only where permitted by state law, a memorandum or notice of contract
must be filed in order to insure the transaction. Generally, unrecorded contracts are uninsurable.

The following exceptions must be included under Schedule B-1 of the policy:

         “Those terms, conditions and provisions under that certain [TYPE OF INSTRUMENT] referred to in
         Schedule A, and the effect of any failure to comply with such terms, covenants and provisions.”

         “Subject to the rights, title and interest of the fee simple title holder, pursuant to the [TYPE OF
         INSTRUMENT] referred to in Schedule A.”




If the contract seller(s)/vendor(s) are in possession of the property under an unrecorded contract, and the
property is not being transferred, and the contract purchaser/vendee(s) are obtaining financing, the
following requirement should be made in the lender‟s title commitment.

         “NOTE: It has been brought to our attention that {CONTRACT SELLER(S)/VENDOR(S) are in
         possession of the subject property by virtue of a certain {TYPE OF INSTRUMENT], joinder of said
         {CONTRACT SELLER(S)/VENDOR(S)] on the mortgage, or a written subordination of their rights to
         the lien of the insured mortgage is required.”

If insuring a different sale or a mortgage made by the seller/vendor, before a contract for sale or agreement
for deed may be ignored, the purchaser/vendee must properly release his interest, or the contract
seller/vendor must foreclose, or a court order quieting title must be obtained and approved by WESTCOR
Counsel.


See also: Vendor’s Lien.




                                                                              Contract (Agreement) for Deed     45
                                                                                               WESTCOR 000681
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 262 of 450
THE WESTCOR MANUAL




Corporations
Overview
When insuring a transaction involving a corporation as purchaser, seller, or borrower it must be determined
that the corporation legally exists and is in good standing. This information may be acquired through the
Department of the Secretary of State in the state of incorporation. For new corporations acquiring title to
real property on or about the date of incorporation, it is necessary to verify that incorporation occurred prior
to the conveyance – for if incorporation has not occurred, the conveyance would be void due to lack of a
proper grantee (legal entity).

In addition, the articles of incorporation and bylaws should be reviewed and it should be verified that the
bylaws do not prohibit the specified type of transaction (i.e., conveyance or encumbrance). It is also
necessary to obtain a certified copy of the corporate resolution authorizing the sale or mortgage.

Specific state laws should be reviewed as to which corporate officers may execute deeds and
mortgages/deeds of trust (i.e., CEO, President, and Vice President). If someone other than a statutorily
approved corporate officer is signing, such person must be approved by the corporation through its
resolution. Where the corporate seal is required, a handwritten, typed, or imprinted scroll or seal is
acceptable, depending on applicable state law.

Disposition of Substantially All Corporate Property and Assets
Prior to insuring a transaction which involves the disposition of all or substantially all of the corporation‟s
real property, a certified copy of a corporate resolution of the Board of Directors should be obtained. Such
resolution should certify that those executing the deed have been authorized to sell such corporate-owned
property by affirmative vote given at a meeting of stockholders or by written consent of such stockholders
of record, who hold a majority of the stock, and are entitled to vote on such matters.

Dissolved Corporations
With respect to conveyances of real property from dissolved corporations, please refer to specific state law
or contact underwriting counsel for further guidance. Conveyances by foreign dissolved corporations will
usually be governed by the laws of the state in which the property is located.

Underwriting Instructions
In order to address concerns, the following items are generally required in order to approve title from or a
mortgage made by a corporation:

     1.     Verification from Secretary of State in the state of incorporation that the corporation is a legal
            entity in good standing. If a corporation currently has title to the property, verify the date of
            incorporation and check the date against that of the deed by which title was conveyed to the
            corporation.

     2.     A certified copy of a resolution of the Board of Directors authorizing the transaction.

     3.     Evidence that the corporation legally exists and that there are no liens for unpaid corporate or
            franchise taxes.

     4.     In the case of a nonprofit corporation, evidence that the transaction meets any special requirements
            under state statute for nonprofit corporations.

     See also: Deeds.




46        Corporations
                                                                                            WESTCOR 000682
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 263 of 450
                                                                                                       WESTCOR




Corporations, Foreign
Overview
Prior to insuring a transaction involving a foreign corporation (i.e., a corporation formed in a state other
than the state where the subject property is located), the corporation should obtain a Certificate of Authority
from the subject-property state which allows it to transact business in that state. Generally, such Certificate
of Authority is adequate to prove corporate existence. If the foreign corporation does not have a Certificate
of Authority to transact business in the state where the subject property is located, verification of its status
must be verified through the Department of State or equivalent office in the state of incorporation. The
requirement or a certificate of authority for a foreign corporation varies according to state law. Check with
your Westcor Underwriting counsel for the requirements in your state. Basically, the above holds true for
corporations incorporated in foreign countries (a.k.a., “alien” corporations). If the corporation does not
have a Certificate of Authority to transact business in the state where the subject property is located,
verification of corporate status must be obtained from the place of incorporation and a copy of such
verification must be recorded in the official records of the county in which the subject property is located.
In addition, a certified copy of the articles of incorporation, charter, and /or bylaws must also be recorded
as proof that the corporation has the authority to engage in the proposed transaction and that those
executing documents on behalf of the corporation are authorized to do so. If document are in a foreign
language, an English translation must be made and filed of record.

Generally speaking, once a foreign corporation obtains a Certificate of Authority to transact business in a
specific state, it will hold the same power and will be ruled under the same regulations as domestic
corporations in such state with respect to real property transactions. However, a dissolved foreign
corporation in the process of selling its real property in another state will fall under the laws of the state in
which the property is located with respect to disposition of such property.

Underwriting Instructions
In titles involving alien corporations, state statutes must be consulted in order to determine that the
transaction is proper. Some states limit the amount of acreage or type of property (e.g., agricultural) that an
alien corporation may own.

See also: Corporations.




                                                                                    Corporations, Foreign     47
                                                                                           WESTCOR 000683
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 264 of 450
THE WESTCOR MANUAL




Co-tenancies
Tenants In Common

Overview
Generally, a tenancy in common is the most common form of co-ownership and is the tenancy of default
when no other co-tenancy is established or when a joint tenancy with right of survivorship or a Tenancy by
the Entirety is severed. Tenants in common may own equal or unequal shares in the property, and may
acquire an interest in the property at the same or different times, from the same or different grantors,
through the same or different instruments. Each may dispose of the interest in any manner desired. In the
event of death of a tenant in common, the co-tenancy interest becomes a part of the estate.

Underwriting Instructions
Because laws are different from state to state, contact your local underwriter for guidance specific to your
state. Generally, unless specifically requested, no designation of co-tenancy should be made in Schedule A
of any policy.

Insuring less than the entire undivided interest
Where fee simple title is vested in undivided interests and you are requested to insure the undivided interest
of fewer than all the co-owners, the following exception should be taken in both the commitment and
Schedule B-1 of the title policy:
         “Rights and claims of co-tenants and co-owners of the insured estate and rights of anyone claiming
         under them, including but not limited to rights and claims for partition, improvements, reimbursement,
         contribution, creditors claims, and any and all agreements between co-tenants or co-owners,
         recorded or unrecorded.”


Joint Tenants

Overview
In order to create a joint tenancy, four unities (possession, interest, time, and title – the PITT group) must
exist unless excused by state statute.

         Possession      All Joint Tenants individually have equal rights to possession.
         Interest        All Joint Tenants have an equal ownership interest in the land.
         Title           All Joint Tenants must have equal title, i.e., fee simple.

         Time           All Joint Tenants must have the land conveyed to them by the same instrument at the
                        same time by the same grantor.

A deed, from an owner to himself and another with wording verifying his intent to create a joint tenancy
with right of survivorship, should be considered to have created survivorship rights. However, deeds with
wording limited to joint tenants or as joint tenants and not as tenants in common may not suffice to
establish survivorship rights in some jurisdictions. The language necessary to create a joint tenancy is
dependent on and controlled by state law.

Provided survivorship rights have been established, in the event one party dies, his or her portion of the
title, as a joint tenant, will pass to the surviving joint tenant(s), free of any claims of any heirs or devises
under a will (or creditors, depending on state law) of the deceased.




48    Co-tenancies
                                                                                                 WESTCOR 000684
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 265 of 450
                                                                                                     WESTCOR




A joint tenancy interest may be severed voluntarily by all joint tenants or by a conveyance of the interest of
any one joint tenant, or involuntarily by an execution sale of any interest subject thereto. A levy and sale or
bankruptcy sale against one joint tenant will operate to sever that joint tenancy interest. Such interest may
be sold without the other joint tenant(s) being made a party to the action. At the time of levy and sale the
joint tenancy will be severed and the new purchaser will become a tenant in common with the other co-
owner(s).

Joint tenancy applies to individuals only and cannot apply to entities such as partnerships, corporations,
etc., which may have life spans other than natural persons.


Underwriting Instructions
Because laws are different from state to state, contact your local underwriter for guidance specific to your
state. Generally, unless specifically requested, no designation of co-tenancy should be made in Schedule A
of any policy.

In most states the right of survivorship of a joint tenant operates independently of the probate estate of the
deceased joint tenant. Upon death of a joint tenant the surviving joint tenant(s) take title by operation of
law. The death of a joint tenant must usually be shown by recording a death certificate.

Often borrowers may ask the title company to advise them on how they should hold title, particularly when
planning their estates. Westcor agents should be careful not to advise borrowers on this legal matter.


Tenants By the Entirety

Overview
Historically, property jointly held by husband and wife as tenants by the entirety has not been subject to
liens filed against only one spouse, provided the couple was married at the time of acquisition of the
property and remained married to each other, continuously and uninterruptedly, throughout the date of the
current conveyance or encumbrance. Tenancy by the entirety must meet all requirements (unities) of joint
tenancy in addition to the fact that both parties must be married to each other. This special exempt status as
to creditors of one spouse may be limited to the marital homestead property of the “innocent” spouse in
some states. If, however, the couple divorces, such entirety estate would automatically convert to a tenancy
in common and would remain so, even if the couple remarried each other. The only way in which an estate
by the entireties could be re-established is if the now-remarried couple executes a deed to themselves as
tenants by the entirety.

Tenancy by the Entirety includes the right of survivorship. Upon the death of either spouse, the property
automatically passes to the surviving spouse.

Tenancy by the Entirety is not recognized in all states. Where it is recognized, typically, a conveyance
having two people as “husband and wife” as grantee will automatically create a tenancy by the Entirety. In
other states marital rights, homestead rights or statutory community property rights may apply.

It is the opinion of the Internal Revenue Service regarding federal tax liens that separate but identical liens
filed against a husband and wife individually will attach as a lien to jointly-held property including
property held as an estate by the entirety. Therefore, such liens must be made an exception to title unless
satisfied and released or subordinated as to the lien of the current/new mortgage. In the latter case, the lien
would still be reflected as an exception to title on the owner‟s and loan policies; however, it would be
reflected as a subordinated interest on Schedule B, Part II of such loan policy. The Supreme Court of the
United States has determined that federal tax law supercedes state law concerning tenancy by the Entirety
and a federal tax lien against only one spouse/tenant will pierce the entireties shelter and attach to the
property (U.S. v. Craft).



                                                                                           Co-tenancies    49
                                                                                         WESTCOR 000685
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 266 of 450
THE WESTCOR MANUAL




Underwriting Instructions
Because laws are different from state to state, contact your local underwriter for guidance specific to your
state. Generally, unless specifically requested, no designation of co-tenancy should be made in Schedule A
of any policy.

In some areas, recent litigation has affected the protection previously afforded under tenants by the entirety
against liens filed against only one spouse. Therefore, in those jurisdictions where title is held by the
entireties and a judgment has been filed against one spouse, Westcor has taken the position that satisfactory
payment and release or subordination of any and all judgments and/or Federal Tax Liens filed against either
one or both of the tenants by the entireties must be a requirement in the title commitment or made an
exception in both the owner and loan policies.

Joinder of spouse is mandatory when mortgaging or conveying property held by the entireties. Upon the
death of a tenant by the entirety, the agent should obtain, review, and record, if necessary:

     1.     A continuous marriage affidavit, if applicable;

     2.     A certified copy of the death certificate;


Community Property Overview
Community property overview is created by statute in a small number of states. Although the laws vary as
to what rights and interests spouses have as a result, the basic tenet of community property is that all
property acquired during the marriage is owned by both spouses. In community property states, spousal
ownership rights are automatically created unless a clear statement of “as sole and separate property” is
expressed.


Underwriting Instructions
Because laws vary from state to state, contact your local Westcor underwriter for guidance specific to your
state.

See also: Federal Tax Liens, Judgments.




50        Co-tenancies
                                                                                         WESTCOR 000686
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 267 of 450
                                                                                                     WESTCOR




Creditor’s Rights
Overview
Fraudulent conveyances or preferential transfers of real property – especially those occurring immediately
prior to or during a debtor‟s insolvency – are areas of concern for bankruptcy and state courts. Transactions
that increase the debt (loan-to-value) ratio by lowering the assets of a debtor, thereby leading to potential
insolvency of the debtor, can create creditor‟s rights problems.

In general, the Bankruptcy Code views any transactions occurring within 90 days prior to the filing of the
petition for bankruptcy as a preferential transaction (i.e., an action that gives one creditor favorable
treatment at the expense of other creditors), and Section 547 of the Code makes it easier to set aside such
alleged preferential transfers. The Code strives to balance the equities of legitimate transfers with those
which are fraudulent, intentional attempts to hide assets of the bankrupt estate. Therefore, all transfers,
including those which are legitimate, are open to potential problems.

With respect to insuring a transaction involving a deed in lieu of foreclosure, it is recommended that an
estoppel affidavit be obtained from the grantor/debtor that speaks to potential creditor‟s rights problems.
Such affidavit should state that the conveyance was intended to be an absolute conveyance given freely and
voluntarily without coercion nor under duress; that the deed was not given as a preference against any other
creditors of the affiant/grantor; that no other persons or entities held an interest in the property at time of
conveyance; that the affiant/grantor is solvent and no other creditor‟s rights would be prejudiced by the
conveyance; and that the affiant/grantor is not under obligation of any other mortgage whereby a lien exists
or has been created against the subject property.

Underwriting Instructions
Should your lender request that the creditors rights exclusion [ALTA Loan Policy (Exclusion #7] be
deleted from an ALTA policy, such deletion must be in the form of an endorsement, rather than through
affirmative insurance stated in the policy. In order to provide such an endorsement to a loan policy, it is
necessary to determine that the transaction is supported by adequate consideration. In situations where you
are considering removal of the exclusion by endorsement, you must contact Westcor underwriting counsel
for authorization.

        Property is conveyed or mortgaged without apparent consideration when there are lawsuits
         pending against the seller

        Property is conveyed from debtor to self and spouse as tenants by the entirely just prior to a
         judgment or lawsuit being filed against the seller

        Several lawsuits/judgments are pending against the debtor and the debtor executes a promissory
         note securing a previous debt

        There is a leveraged buyout situation.

Should you suspect that a transfer or mortgage of property is being made for the purpose of defrauding a
creditor, consult Westcor underwriting counsel immediately.




                                                                                       Creditor’s Rights    51
                                                                                         WESTCOR 000687
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 268 of 450
THE WESTCOR MANUAL




Deeds
Overview
A deed is a written instrument, voluntarily executed, which creates an absolute and irrevocable grant,
transfer or conveyance of real property or an interest therein.


Corporation
Prior to insuring a conveyance of real property by deed from a corporation, it is necessary to verify that the
corporation legally exists and is in good standing; that the corporate bylaws and/or corporate resolution
authorizes the conveyance of corporate-owned real property; and that the persons executing the deed on
behalf of the corporation have been authorized to do so.

The deed should reflect the name of the corporation as it appears on the certificate/articles of incorporation,
as well as the state of incorporation – e.g., ABC Corporation, a Tennessee corporation – in the body of the
instrument as well as above the signature of the officer(s) signing on behalf of the corporation. In addition,
the title(s) of the officer(s) executing the instrument should be noted in the signature areas as well as the
acknowledgment section and, if required, the corporate seal should be properly affixed.

State laws governing the proper execution of corporate deeds should be reviewed and followed. The CEO,
President, and Vice-President are typically recognized, statutorily, as those authorized to execute deeds,
mortgages, and other instruments. If a corporate officer – other than those recognized by statute – executes
the deed on behalf of the corporation, a certified copy of the corporate resolution authorizing such person
(by name and/or title) must be obtained and reviewed prior to insuring the transaction.

Generally, a corporate deed executed under corporate conveyancing statutes will require the signature of
the authorized officer of the corporation as well as affixation of the corporate seal, which may be by seal
imprint or handwritten or typed scroll or seal. Some states may also require attestation by the secretary of
the corporation. Alternately, some states may authorize execution of corporate deeds under general
conveyancing statutes, which negates the need for corporate seal and attestation by the corporate secretary
but may necessitate attestation by (two) witnesses.

Note: Since any corporation operates and conducts business under the supervision and direction of the
corporation‟s Board of Directors, any conveyance or transfer of corporate property must be authorized and
supported by express action of the Board of Directors. Any such conveyance should be authorized by a
written resolution of the Board of Directors which specifically authorizes the corporate action and
authorizes the individuals or officers of the corporation to execute the document for and on behalf of the
corporation. Unless required by state law or directed by underwriting counsel, it is not necessary to record
the corporate resolution. The resolution should be kept in the agent's file.

See also: Corporations.


Partnership
Deeds from General Partnerships
Deeds conveying property owned in the name of a general partnership must be executed in the name of the
partnership in accordance with statutory requirements. Prior to insuring title to such conveyances a copy of
the partnership agreement should be reviewed or a supporting affidavit in recordable form should be
obtained reflecting the name of the partnership and setting forth the names of all partners currently existing
and stating that:




52    Deeds
                                                                                         WESTCOR 000688
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 269 of 450
                                                                                                      WESTCOR




    1.   The partnership is currently in existence under a valid partnership agreement;

    2.   The partner or partners executing the deed are authorized to do so under the partnership agreement
         or that all partners have consented to the conveyance;

    3.   Any corporate general partners have not been dissolved. This is also true if the general partners are
         either a partnership, a limited partnership, or a limited liability company.

Deeds from Limited Partnerships
Deeds from limited partnerships must be executed in the name of the limited partnership in accordance
with statutory requirements. Prior to insuring title to such conveyance it will be necessary to verify, through
the Department of State, that the partnership is in good standing and has remained in good standing since it
took title to the property being conveyed. In addition, a copy of the partnership agreement or a supporting
affidavit in recordable form should be obtained which establishes that the general partner executing the
deed is authorized to convey real property held by the limited partnership and that the limited partnership
agreement has not been amended, modified, or revoked. Only a general partner may execute a deed on
behalf of a limited partnership. Limited partners may not execute such instruments. The general partner
executing the deed on behalf of the limited partnership cannot have been nor currently be a debtor in a
bankruptcy proceeding, because a partnership may not be bound by a conveyance executed by a bankrupt
partner. Additionally, item 3 in the Deeds from General Partnerships section applies to this section.

Deeds from Limited Liability Companies
Deeds from Limited Liability Companies (“LLC”) must be executed in the name of the LLC (which must
contain the words limited liability company or the abbreviated “LLC”) as follows:

    1.   If the LLC operates through officers appointed or elected pursuant to the terms of its operating
         agreement, such instruments must be executed by at least two elected or appointed officers in the
         manner provided for in the operating agreement. Such officers should consist of (a) a chairperson,
         president, or a vice president, and (b) any secretary, assistant secretary, or chief financial officer.

    2.   If the LLC operates through a manager or managers in accordance with the terms of its operating
         agreement, such deeds should be executed by at least two managers. However, if the LLC operates
         through a single manager, only his signature should be subscribed in the deed.

    3.   If the LLC operates through its members and has not elected or appointed officers/managers
         pursuant to an operating agreement, such deeds must be executed by members holding a majority
         of the economic interest of the LLC.

    4.   Since LLC‟s are recent entities created by the individual states, some states may authorize
         execution of LLC deeds under general conveyancing statutes.

In order to insure title from an LLC, it is necessary to obtain the following items:

    1.   A copy of the filed articles of organization in order to ascertain:
         a. The LLC‟s legal formation and its effective date;
         b. Member or Manager Management;
         c. Limitations that may affect the transaction or the acts of the persons executing the deed.

    2.   A current list of the names of the members at the time the deed was executed. This requirement is
         made in order to check the general index for probate or bankruptcy matters that may cause a
         dissolution of the LLC.

    3.   A copy of the LLC‟s operating agreement, if one has been adopted together with all amendments
         to such agreement. Additionally, a certificate that the operating agreement is a true and correct
         copy of the agreement now in effect.



                                                                                                  Deeds      53
                                                                                          WESTCOR 000689
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 270 of 450
THE WESTCOR MANUAL




     4.    A copy of the certificate of registration, a copy of the articles of organization certified by
           authorities of the state of origin if it is a foreign LLC, and verification from the state of origin that
           the LLC is in good standing.


General Warranty
A general warranty deed provides the most comprehensive guarantee of title protection for the purchaser of
real property, due to the covenants, or warranties, given by the seller/grantor. A general warranty deed
includes a covenant of full warranty or warranty forever, which guarantees that the grantor will “warrant
and forever defend” the right and title to the real property being conveyed unto the grantee against the
claims of all persons whomsoever.

Item 2 of the conditions and stipulations section of the ALTA owner‟s policy states that the “coverage of
this policy shall continue in force as of Date of Policy in favor of the insured…so long as the insured shall
have liability by reason of covenants of warranty made by the insured in any transfer or conveyance of the
estate or interest.”

General warranty deeds (and all other deeds) must be executed and acknowledged in accordance with
applicable state laws.

It should be noted that some of the states in the Western United States have adopted the Grant Deed or a
statutory form of Bargain and Sale Deed which is used in lieu of the General Warranty Deed. The
warranties contained in these deeds are prescribed by the statutes of such states.


Special Warranty
Special warranty deeds differ from general warranty deeds in that they limit the seller/grantor‟s liability in
warranting title to the purchaser/grantee to only those acts which the seller/grantor has personally done that
might cloud or encumber the title to the land being conveyed. Developers and builders often prefer to issue
a special warranty deed, rather than a general warranty deed, so as to limit the extent of their potential
liability to those matters they are directly responsible for. This type of deed may also be used for conveying
a tax title, in which case it will be referred to as a tax deed.


Quitclaim
Quitclaim deeds are often used to clear clouds on the title. In lieu of the granting and conveyancing
language found in general warranty deeds, a quitclaim deed will reflect the party of the first part‟s intent to
remise, release, and quitclaim any interest or title he or she may have unto the party of the second part.
Since the party of the first part typically holds no apparent legal right, title, or interest in the property being
insured, it would be inappropriate for such person to “grant” or “convey” an established interest or, further,
to warrant and defend title to the property. A quitclaim deed does not purport to convey any established
interest but merely remises, releases and quitclaims any such interest or title the party of the first part might
have.

See also: Deed in Lieu.

Underwriting Instructions
In order for a deed to be valid and enforceable:

     1.    The grantor must have been competent at the time of its execution.




54        Deeds
                                                                                              WESTCOR 000690
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 271 of 450
                                                                                                     WESTCOR




    2.   The grantee must be adequately identified.

    3.   The deed must contain granting or conveyancing language.

    4.   The deed must describe the property to a reasonable certainty.

    5.   The deed must be properly executed by grantor and spouse, as applicable.

    6.   The deed must have delivery and acceptance to and by the grantee.

Each state has statutory formalities that must be observed in conveyances of land lying within its borders.
These typically include one or more of the following: proper execution (individual, corporate, etc.);
witnesses; and acknowledgment by a notary or other authorized individual. In addition, a deed must be
recorded in the real property records of the county in which the land lies before the interest of the grantee
can be insured.

Caution: Beware of possibility of fraud.

As is also discussed in the section on Gift Deeds of this Manual, caution must be exercised when
examining title when the chain of title includes deeds, especially quit claim deeds, which appear to stand
alone with no new loan transaction showing of record concurrently or just a “stand-alone” deed transferring
title. If such a deed, of any type or nature, appears questions should be asked about the reasons for the deed,
verification of authenticity and confirmation of the signatures on the deed and if they were voluntary.

Experience has shown that sometimes “stand-alone” deeds are shortly (within a few days or weeks)
followed by a new loan on the same property. The “stand-alone” deed is subsequently found to be a
forgery. Deeds between or among family members (individuals with the same last name), deeds conveying
property from one spouse to the other, gift deeds, deeds which show no (or nominal) consideration, and
deeds with no acknowledgment (or defective acknowledgment) should be investigated for authenticity.
Also handwritten documents which suggest the parties hurriedly completed a form document should be
investigated.

These conditions will not always confirm wrong-doing, and there may be no problem discovered in many
instances. However, experience has shown that these can be indicators (“red-flags”) of wrong-doing, and
the bad transactions can be discovered and good or valid transaction may be confirmed by asking questions
of the parties involved (especially the grantors in such deeds) to verify authenticity.

Although not the exclusive method for perpetrating frauds, quit claim deeds are more likely to be used in
fraudulent schemes. Any time a quit claim deed is the type of document used to vest title in the current
seller or mortgagor, questions should be asked to verify authenticity. Vesting title by a quit claim deed is
more common in some jurisdictions, but in other states, quit claim deeds are used only as curative
instruments. Local practices may govern your scrutiny of quit claim deeds.




                                                                                                 Deeds      55
                                                                                         WESTCOR 000691
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 272 of 450
THE WESTCOR MANUAL




Deeds in Lieu of Foreclosure
Overview
Many borrowers, when faced with foreclosure proceedings by their mortgage lenders, elect to execute and
deliver a deed in lieu of foreclosure, in full or partial satisfaction of the secured obligation. Only those
deeds in lieu which are voluntarily executed and deemed to be an absolute conveyance by mortgagor to
mortgagee, with all mortgagor‟s rights thereby terminated, may be insured. The deed in lieu should contain
language stipulating that it is a deed of absolute conveyance of title in consideration for the cancellation of
the debt secured by the [referenced] mortgage and is not intended to be a mortgage or some type of
security instrument.”

In addition, an estoppel affidavit should be obtained from the grantor(s), and the lenders, if possible, for the
purpose of addressing any potential creditor‟s rights problems. Such affidavit should state that the
conveyance is intended to be an absolute conveyance and is not given with conditions or sale agreement for
repurchase or lease, and does not act as security for a debt and is freely and voluntarily given without
coercion nor under duress; and in consideration for cancellation of the debtedness and released the
mortgage that the deed is not being given as a preference against any other creditors of the affiant/grantor;
that no other persons or entities hold an interest in the property at time of conveyance; that the
affiant/grantor is solvent and no other creditor‟s rights will be prejudiced by the conveyance; and that the
affiant/grantor is not under obligation of any other mortgage whereby a lien exists or has been created
against the subject property.

Since deeds in lieu do not extinguish liens and encumbrances recorded after the mortgage, such matters
filed of record against the property or the mortgagor as of the date the deed in lieu is recorded must be
excepted in the title policy. In some cases, the mortgagee may attempt to preserve the lien priority of its
mortgage by stipulating in the language set forth above that the consideration is intended to be a release of
only the personal liability of the grantor (borrower) and that the fee simple title being conveyed will not
merge with the lien, so that the lien may be preserved in favor of the mortgagee. The mortgage will then
remain as an exception to title on the new owner‟s policy issued in favor of the mortgagee.

Deed in Lieu in Chain of Title

A subsequent conveyance of real property – that includes a deed in lieu appearing of record in the chain of
title which does not contain language the same or similar to that shown above – may be acceptable
provided the statutory period for expiration of the lien of such mortgage has expired or the mortgage has
been satisfied of record. If the statutory period has not expired or a satisfaction has not been recorded, a
corrective deed may be required.

If, however, the mortgagee/grantee under the deed in lieu, subsequently conveys title to a third party by
warranty deed, the necessity for the former mortgagee to also record a satisfaction of mortgage may be
moot, in that conveying under general warranty essentially warrants full title and the then-mortgagee-
grantee/now-grantor can no longer claim that title was subject to such mortgage. Consult applicable state
laws conserving the effect of such a warranty of title. It is always the preferred practice to require a release
or satisfaction of the mortgage to property clear the record and avoid any possibility of a future problem.

Underwriting Instructions
     1.     A conveyance by deed in lieu of foreclosure can never be insured without prior authorization by
            Westcor underwriting counsel.

     2.     Unless otherwise instructed by Westcor underwriting counsel, the following exception must
            appear on any commitment or policy insuring a deed in lieu of foreclosure:




56        Deeds in Lieu of Foreclosure
                                                                                          WESTCOR 000692
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 273 of 450
                                                                                                                WESTCOR




             “Any invalidity of or avoidance of the transfer of the title to the insured property pursuant to the
             provisions of the Bankruptcy Code (11 U.S.C.) or similar creditor‟s rights or state insolvency
             laws.”

         This exception must appear in any policy issued within one (1) year after the recordation date of
         the deed to the mortgagee/grantee and thereafter if a petition in bankruptcy was filed by or against
         the mortgagor/grantor or mortgagee/grantee within the one-year period.

[Upon specific approval from Westcor underwriting counsel, a policy may be issued to a lender or bona
fide purchaser after 90 days but within the one-year period without exception to the above if the following
can be determined:

             a.   The amount of the indebtedness is not less than seventy percent (70%) or equivalent of the
                  fair market value of the property;

             b.   The mortgagee/grantee is not a relative, partner, affiliate, or other “insider” as defined
                  under 11 USCA Sec. 101 of the Bankruptcy Code;

             c.   Mortgagee/Grantee or purchaser is without knowledge of the violability of the mortgagor‟s
                  transfer, such as insolvency of mortgagor/grantor, within 90 days of recordation date of the
                  deed to mortgagee;

             d.   No petition for bankruptcy has been filed against the mortgagor/grantor                     or
                  mortgagee/grantee within 90 days of recordation date of the deed to the mortgagee.]

    3.   In addition to the above creditor‟s rights exception, the following requirement must be met:

             a.   The conveyance must be an absolute deed in lieu of foreclosure reciting full satisfaction
                  and discharge of the indebtedness.

                  The deed in lieu should contain language similar to the following:

                  “This deed is given as an absolute conveyance of the title in consideration of the
                  cancellation of the debt in the amount of [AMOUNT OF INDEBTEDNESS] as secured by
                  that mortgage dated __________ in the original amount of $__________, in favor of
                  [LENDER NAME] and recorded on _______ in Book _________, Page __________, said
                  Recorder‟s Office and a release satisfaction of said mortgager and is not intended to be an
                  additional security.”

             b.   It must be determined that the current value of the property is not substantially in excess
                  of the balance due under the mortgage (which should not be less than 70% of the fair
                  market value of the property).

             c.   Possession of the property must be surrendered by the mortgagor/grantor.

             d.   An affidavit signed by and between the parties and their principals must be obtained
                  attesting to the fact that there are no recorded or unrecorded side agreements as to the
                  property (such as an option to repurchase) or any proceeds there from.

See also: Deeds, Quit Claim.




                                                                                   Deeds in Lieu of Foreclosure      57
                                                                                                   WESTCOR 000693
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 274 of 450
THE WESTCOR MANUAL




Descriptions, Legal
Overview
Legal descriptions come in many different forms: lot/block, unit/phase, sectional, metes and bounds,
reference to a recorded plat, and other types. The legal description to property is considered to be sufficient
if the property can be identified and located by a surveyor.

The type of legal description most common in or around metropolitan areas will be by reference to a
recorded plat. Lots – or in the case of condominiums – units, will typically be described as lot or unit
number, block or phase number, subdivision name and plat recording reference. References should be
made to all of these items. A recorded survey may serve as an insurable legal description provided it is
certified by a licensed surveyor and there are provisions for this type of description in your
jurisdiction.

With respect to metes and bounds descriptions, if the current legal description differs from the
description contained in the prior recorded document, the difference may stem from the fact that the
lands to be insured have been carved out of a larger parcel of land (current p arcel is smaller than prior
parcel) or that more than one parcel has been combined either as contiguous parcels or with new legal
descriptions encompassing the combined smaller parcels. Also, through time and with advancing
technology, surveying equipment and methods have become more accurate. The accuracy of the
equipment and the surveyors may vary, giving different results, which must be reconciled before the
land can be insured. It is important to make sure the entire property ha s been searched in the public
records.

When dealing with metes and bounds descriptions, one should be able to trace from the point of
beginning through all calls and end at the point of beginning without lifting pen from paper; if a break
occurs, the legal description should be re-verified by a surveyor or engineer. If the parcel does not
close, running the description in reverse may help to locate the problem.

As to all legals – metes and bounds, lot/block, unit/phase – the legal description set forth in the
contract, loan closing instructions, title commitment, deed, mortgage, other applicable documents, and
final title policies should be the same. Any discrepancies in the description should be corrected and
applicable documents should be amended and initialed, as needed, to bring them into conformity.


Underwriting Instructions

Platted Property:
When insuring platted property, it is essential that the reference be made to the appropriate book and
page number where the plat of property being insured is recorded. Such plat may have been recorded
in a deed book or plat book. A policy should not be issued for platted property unless the plat has been
properly filed of record. Unfiled plats result in insufficient legal description and are, therefore, not
insurable.

Metes and Bounds:
Except as noted above, the legal description of the current transaction should match that shown on the prior
deed of record and, as applicable, the prior owner‟s and/or loan policies. If a new, non-matching metes and
bounds description has been proposed by a surveyor, most likely a new survey will be required. You should
contact Westcor for further instruction.




58    Descriptions, Legal
                                                                                         WESTCOR 000694
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 275 of 450
                                                                                                  WESTCOR




Discrepancies:
If you should determine that there are discrepancies between the survey and legal descriptions as contained
in the prior or current deed of record, it may be necessary to obtain quitclaim deeds or boundary line
agreements in order to make the property insurable. Keep in mind that prior lenders and other lien holders
must enter into such conveyances or agreements in order to eliminate their right to foreclosure and
extinguish the rights granted.




                                                                                  Descriptions, Legal   59
                                                                                      WESTCOR 000695
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 276 of 450
THE WESTCOR MANUAL




Divorce
Overview
In most divorce cases the parties involved usually settle their differences by some form of Property
Settlement Agreement. When an agreement is reached, the parties may execute deeds dividing their
property or may divide same by formal agreement. Alternately, the property may be divided by judgment.

When a Property Settlement Agreement (PSA) is used by the parties to settle property rights, they normally
list all of their property and then prepare a list of property that each is to receive. Following the list of
property that one party is to receive, the other party may use granting or conveyancing language such as
“does hereby grant, bargain and convey” such property to the receiving spouse. In such a case, the
agreement itself will divest title and a deed is not necessary. The agreement, upon final hearing, will
normally be incorporated into the judgment.

In cases where parties do not enter into a PSA, the division of marital property may be accomplished by
judgment. In this event the judgment will set out or list the property that each party is to receive and will
follow with wording as follows: “…It is therefore ordered adjudged and decreed by the Court that title to
such property is hereby vested in…”. If title is vested and divested in this manner, it is not necessary that
the parties execute deeds.

In some cases the parties may enter into a PSA and schedule the property that each is to receive with a
provision that each party will execute all necessary instruments to carry out the Agreement. In such cases,
the Agreement will not be effective until the instruments are properly executed. Divorce decrees, property
settlement agreements, and all other types of partitions must be of record in the county clerk‟s office to
constitute a judgment wherein one of the parties – most likely the plaintiff – will receive an equitable right
to the property which may affect the title in numerous ways. Title should be examined carefully.

Underwriting Instructions
Be certain that any conveyances, as a result of divorce, are properly executed and recorded in the county
records. Contact Westcor underwriting counsel for approval in cases of unusual or extraordinary
circumstances.




60    Divorce
                                                                                         WESTCOR 000696
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 277 of 450
                                                                                                       WESTCOR




Drug Forfeitures
Overview
Drug-related forfeitures of real property are usually accomplished under one of three federal statutes:

    1.   The Controlled Substances Act (21 U.S.C. 881)

    2.   RICO (18 U.S.C. 1963)

    3.   The Criminal Forfeiture provisions of the Drug Abuse Prevention and Control Chapter (21 U.S.C.
         853)

Because it is not necessarily tied to a criminal prosecution, forfeiture under the Controlled Substances Act
is considered a civil forfeiture. The other two federal statutes provide for criminal forfeiture because a
criminal conviction is a prerequisite to the forfeiture of the property.

In addition, many states have enacted legislation providing for forfeiture of such property. State laws vary
widely as to their effect on real property. For this reason, only a general treatment of issues that may arise
under state law is possible within the confines of this manual. Questions about the statutes of specific states
and their application should be directed to Westcor underwriting counsel.

Relation Back
One of the principal variations among statutes is when the forfeiture takes effect. Federal law and the laws
of some states provide that the date of the forfeiture relates back to the date of the illegal act. Others give
effect to the forfeiture upon seizure of the property. Still others provide that forfeiture is effective upon the
filing of notice in the public records. The implications of these distinctions are enormous. If the relation
back principle is recognized, the government can more easily reach property in the hands of third parties
and thereby prevent criminal defendants from avoiding forfeiture by transferring assets.

Bona Fide Purchasers
Generally, the power of the government to reach property in the hands of third parties is tempered by
protection for “bona fide purchasers” or “innocent owners”. States vary as to the degree of protection
provided, depending on what type of knowledge, if any, the third party may have had that the property was
associated with a drug crime. Some states use an objective standard of knowledge and they protect third
parties who, given the circumstances, had no reason to suspect that the property was connected with illicit
activity. Other states use a subjective standard and protect third parties with no actual knowledge that the
property was tainted. The federal civil forfeiture law appears to require actual knowledge, and the federal
courts generally apply that standard. Nevertheless, the U.S. Supreme Court has not specifically addressed
this issue.

Record Notice
Federal law mandates compliance with the notice requirements of the state in which the property is located.
If state law requires the recording of a lis pendens or other similar document giving notice of an action
affecting real property, then the federal government must file a lis pendens in a forfeiture action in order to
protect the priority of any interest it may obtain in the property. However, federal law contains no
independent notice requirements, so if a state does not require the recording of a lis pendens, then the
government need not record one.

Due Process
Unless the government is seeking forfeiture of property in the hands of third parties, the government‟s
heavy burden of proof and the relatively stringent safeguards afforded the criminally accused generally
satisfy constitutional due process requirements for deprivation of property. Civil forfeitures, on the other



                                                                                         Drug Forfeitures    61
                                                                                           WESTCOR 000697
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 278 of 450
THE WESTCOR MANUAL




hand, do not require proof beyond a reasonable doubt or compliance with the protections given criminal
defendants. Frequently, the government can seize personal property without an opportunity for the owner to
be heard.

Real property is more difficult for the government to seize, because there is no danger of it being
commingled with other property or moved to another jurisdiction. Consequently, notice and the opportunity
to be heard are nearly always required for the seizure of real property.

Underwriting Instructions
Because of the relation back principle outlined above, there is no foolproof method of eliminating claims
for losses from forfeitures. However, certain fact situations should cause an agent concern.

Suspicious Parties in the Chain of Title
As noted under Cash Reporting, watch out for suspicious transactions or signs of possible illegal activity.
Many title claims may occur – not where we are insuring a forfeiture, but where we suspect one may occur
– because of a forfeiture of the property as proceeds of drug-related or other illegal transactions. Never           Caution!
issue a final policy without consulting Westcor underwriting counsel where:

           A party to the transaction brings a large amount of cash to closing, which may indicate drug
            activity.

           There are current criminal proceedings filed against a party to the transaction. In certain instances,
            this could indicate the proceeds may be drug-related.

           You have personal knowledge or are otherwise notified that a participant in the closing transaction
            may be a drug dealer.

Be extremely careful in how you handle any suspicious events. Never allege that the property may be
subject to forfeiture or accuse anyone of illegal activity. Contact Westcor underwriting counsel for
guidance should you suspect a transaction may be drug-related.

See also: Cash Reporting.

On a case-by-case basis, Westcor may insure a transfer of property from the United Sates after forfeiture
pursuant to 21 U.S.C. 881, 21 U.S.C. 853, or 18 U.S.C. 1963 under the following circumstances:

Civil Forfeiture under 21 U.S.C. 881
Before insuring real property under Civil Forfeiture 21 U.S.C. 881, the following documentation must be
obtained and reviewed:

     1.     Order for the Warrant of Arrest of the Real Property
            This document must be hand-signed by a judge or magistrate and filed of record in the local real
            property records.

     2.     Copy of the Complaint
            This document must specifically request the forfeiture of the property as well as the alleged basis
            under which the forfeiture is being conducted.

     3.     Proof of Personal Service
            All owners and/or lienholders of the property (including spouses with marital or community
            property rights) who are not executing deeds or releases must be given notice by personal service.
            Generally, this is accomplished via the process and return receipt. Evidence of the personal service
            must be filed of record in the local real property records. Any transactions where personal service




62        Drug Forfeitures
                                                                                            WESTCOR 000698
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 279 of 450
                                                                                                    WESTCOR




         does not occur on all the above must be approved in writing by Westcor counsel before a
         commitment or policy may be issued.

    4.   Proof of Notice of Publication
         Notice of the forfeiture must be published in the federal district where the land is located. If the
         proceeding takes place in a district other than where the property is located, notice must be
         published in both districts.

    5.   Order Authorizing Forfeiture
         This order must adequately describe and specifically authorize the forfeiture of the real property.
         This document must be filed of record in the local real property records.

    6.   Final Letter from United States Attorney’s Office
         This letter from the U.S. Attorney (or other acceptable party) must state that the order is final and
         non-appealable (generally, 90 days after the entry of the order if no motion is filed).

In addition to the above, the following requirements must also be met to the satisfaction of the company:

    1.   The forfeiture must occur in the federal district where the land is located or in the district where
         criminal prosecution of the owner is occurring.

    2.   If an owner of the property is subject to criminal prosecution, that prosecution must be final and
         no longer subject to appeal.

    3.   Verification by inquiry or inspection that no one is in possession of the land (except through the
         United States).

    4.   The proposed insured must execute an affidavit/acknowledgment attesting that they have been
         advised the forfeiture is involved in the chain of title.

    5.   If the sales price of the property exceeds $100,000, you must call Westcor counsel and/or submit
         Westcor‟s Authorization Request (for unusual risks) for written authorization before issuing a
         commitment or policy.

Criminal Forfeitures Under 21 U.S.C. 853 and 18 U.S.C. 1963
    Before insuring real property under Civil Forfeiture 21 U.S.C. 853 and 18 U.S.C. 1963, the following
    documentation must be obtained and reviewed:

    1.   Certified Copies of the Indictment
         You must review the indictment to verify that it requests the forfeiture of the property by an
         acceptable legal description. Certified copies of the indictment must be recorded in the local
         county recorder‟s office.

    2.   Certified Copies of the Court Order
         Review to verify that it authorizes forfeiture and seizure of the property. Copies should be filed of
         record.

    3.   Proof of Personal Service
         All owners and/or lienholders of the property (including spouses with marital or community
         property rights) who are not executing deeds or releases must be given notice by personal service.
         Generally, this is accomplished via the process and return receipt. Evidence of the personal service
         must be filed of record in the local real estate records. Any transaction where personal service
         does not occur on all the above must be approved in writing by Westcor counsel before a
         commitment or policy may be issued.

    4.   Proof of Notice of Publication
         Notice of the forfeiture must be published in the local newspaper.


                                                                                       Drug Forfeitures     63
                                                                                         WESTCOR 000699
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 280 of 450
THE WESTCOR MANUAL




     5.     Motion for Final Order of Forfeiture
            The United States must file the motion and a subsequent final order of forfeiture must be entered
            by the court.

     6.     Final Order of Forfeiture
            This order, entered by the court, must adequately describe and specifically authorize the forfeiture
            of the real property. The order must be final and non-appealable (as verified by the U.S.
            Department of Justice or other acceptable party). Certified copies of the Final Order must be
            recorded in the county recorder‟s office.

In addition to the above, the following requirements must also be met to the satisfaction of the company:

     1.     The United States must convey the subject property by virtue of a warranty deed warranting the
            validity of the forfeiture.

     2.     The proposed insured must execute an affidavit/acknowledgment attesting that they have been
            advised the forfeiture is involved in the chain of title.

     3.     The defendant/owner must be convicted of a criminal offense and the conviction must be final and
            non-appealable. This may be verified through the United States Department of Justice or other
            knowledgeable party.

     4.     Obtain verification (preferably by inspection) that no one is in possession of the land (except
            through the United States).

     5.     If the sales price of the property exceeds $100,000, you must call Westcor underwriting counsel
            and/or submit Westcor‟s Authorization Request (for unusual risks) for written authorization before
            issuing a commitment or final policy.

Forfeitures Under State Law
Many states provide for forfeiture of real estate for criminal acts, such as racketeering. Before insuring
property where state forfeiture appears back in the chain of title, call Westcor underwriting counsel. Among
other matters, we will need to consider whether there has been personal service on all owners and/or
lienholders, the type and finality of the forfeiture, specific state laws regarding the forfeiture of real
property, and the authority of the state or authority to convey.

Important Note: Due to the nature of forfeiture remedies, constitutional protections, difficulty in
determining and showing of record satisfaction of all statutory requirements, and the likelihood of
challenge to title deriving from a forfeiture proceeding, Westcor is very cautious when asked to insure
property which has been subject to a federal or state forfeiture. Approval by Westcor underwriting counsel
is absolutely required before such property may be insured.




64        Drug Forfeitures
                                                                                           WESTCOR 000700
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 281 of 450
                                                                                                    WESTCOR




Easements
Overview
An easement is a limited right to use the land of another. Easements may be either a benefit or burden to
the proposed insured property. All easements, although conferring a benefit, nearly always create an
obligation on the benefited party, terms of which should be set out as an exception. An easement may also
simultaneously be a benefit and a burden such as a reciprocal easement agreement in a shopping center. If
an easement is a burden to the insured property then an exception must be raised for the easement in
Schedule B. If an easement is a benefit to the insured property then it may be appropriate to consider the
easement as an additional insured parcel in Schedule A. Your local underwriting counsel of Westcor should
be consulted for title insurance issues relating to easements.

An easement may be appurtenant, that is, one which benefits a specific property and runs with the
dominant or benefited land. Or, an easement may be in gross, which benefits a specific individual and does
not benefit any particular land. Easements are assignable and subject to sale and conveyance just like any
other interest in land. Easements in gross are rarely insurable, and easements that are not conveyed in a
written document are not insurable.

Easements may be created by deed or other recorded instrument. However, as easements are a right and
interest in land, in most jurisdictions, there must be a conveyance of the easement in order to create it. The
mere recitation or drawing of an easement on a plat may not be sufficient to create an easement. If a
recorded plat of the subject property shows an easement that affects the property, an exception should be
raised even if no further documentation is found for the easement.

Easements may be created by necessity as when a landowner owning two adjacent parcels, one with access
to a public thoroughfare and one without, conveys the landlocked parcel without an express easement or
right of way. In most jurisdictions the parcel with the access to the public thoroughfare will be charged with
an easement benefiting the otherwise landlocked parcel. An easement by necessity is not insurable without
an order of a court of competent jurisdiction granting such an easement.

Easements may be by prescription. This is a method of creating an easement similar to establishing title by
adverse possession. If one has used a portion of a property continuously for the required time period,
openly and notoriously, without the permission or objection of the landowner, the land may be charged
with an easement by prescription. Unexplained paths, driveways, or other features on or crossing the land
that do not appear to be of exclusive benefit to the land itself may benefit others using the land. One
reviewing a survey must be wary for such features. A prescriptive easement is not insurable without an
order of a court of competent jurisdiction granting such an easement.

Underwriting Instructions
Easements which are appurtenant are those which are granted to an owner of a specific property to be used
and enjoyed in conjunction with the use and enjoyment of the benefited and typically adjoining property.
The property which enjoys the benefit of an easement is referred to as the dominant estate. An appurtenant
easement attaches to and is incidental to the use of the dominant estate. An appurtenant easement runs with
the land and will be automatically conveyed along with the dominant estate which it benefits. In most
jurisdictions this is so even if a subsequent deed in the chain of title which describes and conveys the
dominant estate fails to describe the appurtenant easement. The ownership of the easement belongs to the
person that owns the dominant estate, unless it is specifically severed from the dominant estate by a
recorded instrument.

Rights of Way
A right of way is an easement for the purpose of passing over the land of another for a particular and
expressly stated purpose. A right of way is sometimes used to describe a strip of land over which an



                                                                                            Easements      65
                                                                                         WESTCOR 000701
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 282 of 450
THE WESTCOR MANUAL




easement passes. It may also be appurtenant to the use of a parcel of land. The term “right of way” is
frequently used interchangeably with “easement”. The two terms are mostly synonymous except that “right
of way” is typically used to identify a particular kind of easement or purpose for an easement.

A right of way may be an alley, sidewalk, road, street, railroad, power line, sewer line, water line, or even a
shared driveway. When the insured parcel contains any of these or any right of way, those should be
excepted under the policy as well as the rights of others to use the right of way.

Licenses
A license is a grant of the personal right to use the land for a limited purpose, which is revocable. Typically
a license expires upon the death of the licensee. A license is typically not assignable as it is a personal right.
A license is not an insurable interest in land but will certainly be a burden on the land until revoked or
terminated. A license will not mature to an easement because its existence acknowledges the owner‟s rights
in and authority over the land.

Underwriting Instructions
Insuring Easements
Prior to insuring an appurtenant easement, or any easement, a proper legal description of the easement must
be obtained. There must be a recorded instrument that describes the easement as well as the purpose of the
easement. There must be a valid conveyance of that easement to the current owner and to the proposed
insured. Legal descriptions for the property to be insured as well as for the appurtenant easement must
appear on Schedule A of the title policy, if the easement is to be insured. The parcel burdened by the
easement must also be searched to determine that the easement was properly created and that all who had
an interest in the servient parcel joined in the conveyance of the easement when it was originally
established, including mortgagees.

Easements in gross will usually not be insured. Consult your local underwriting counsel for guidance.

Easements Burdening the Subject Property
When insuring the title to property which is subject to an easement or right of way, the rights of all persons
entitled to use the easement must be excepted from the policy coverage under Schedule B. All easements
should be listed as exceptions, with appropriate recording information as well as the type and, if known, the
location of the easement.

The following are suggested ways to set out easements:

         “Easement for a power line running through subject property, as shown by instrument dated
         _________, _____ recorded in the _____________ office for _____________County, in
         ______________ Book _____, Page _________.”

         “Easement of ________ feet for [DESCRIBE PURPOSE OF EASEMENT] according to plat of said
         [ADDITION OR SUBDIVISION] recorded in Plat Book _____, Page ______, ____________ County
         records.”

         “Easement over the ______ feet for [DESCRIBE PURPOSE OF EASEMENT] according to [DEED
         OR INSTRUMENT] recorded in Deed Book _____, Page ____, _______________ County records.”

         “Easement granted to _____________ over the _________ feet of said lot according to [DEED OR
         INSTRUMENT] recorded in Deed Book ____, Page ____, _______________ County records.”

         “Easement for driveway purposes over the _________________, for the use and benefit of the
         adjoining property according to [DEED, INSTRUMENT OR AGREEMENT] recorded in Deed Book
         ____, Page ____, ________________ County records.”

The following are suggested ways to set out exceptions for rights of way:

         “Rights of the public in and over that portion of [sidewalk, alley, etc.] affecting subject property.”




66     Easements
                                                                                                        WESTCOR 000702
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 283 of 450
                                                                                                       WESTCOR




         “Right of way running over the Southwest portion of subject property as shown by survey of John
         Doe, dated _______________, _____.”

         “Right of way of [NAME OF ROAD OR STREET] over that portion of above property embraced
         therein.”

See also: Access, Survey Matters.




                                                                                               Easements    67
                                                                                           WESTCOR 000703
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 284 of 450
THE WESTCOR MANUAL




Encroachments
Overview
Encroachments are described as the projection or overlapping of certain improvements either from or onto
the property to be insured in relation to property boundary lines, easements, minimum building set-back
lines, or restricted areas without legal authority. For insuring purposes, encroachments must be dealt with
by listing the items as exceptions from coverage. The Company will, however, in some circumstances,
agree to provide affirmative coverage to lenders in situations where the risk of loss to the mortgagee is
considered negligible.

Underwriting Instructions
It is the policy of our company to provide affirmative coverage under lender‟s title policies when minor
encroachments are present. Minor encroachments are defined as encroachments of improvements over
minimum building setback lines (less than a few inches) or similar encroachment of improvements onto
easements. Encroachments of fences and gravel drives onto easement or over boundary lines may be
insured if they are less than 3 feet. Gross encroachments of improvements (more than a few inches over the
minimum building setback line requirements or onto easements by concrete retaining walls, etc.) should be
treated on a case-by-case basis. Please contact the underwriting department for affirmative coverage
involving the more severe encroachment problems.

When warranted by the above criteria, the following affirmative coverage may be afforded:

     [Describe the encroachment under Schedule B of the commitment or policy, then add the following:]

         “However, this policy affirmatively insures the insured against loss as a result of the enforcement of a
         decree of a final judgment from a court of competent jurisdiction ordering the removal of said
         encroachment.”

Similar coverage can be provided by an endorsement which includes substantially the same language and
refers to a specific Schedule B exception.

See also: Survey Matters, Restrictions, Boundaries, Affirmative Coverage.




68     Encroachments
                                                                                                   WESTCOR 000704
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 285 of 450
                                                                                               WESTCOR




Endorsements
Overview
Endorsements to title policies serve to modify or amend the wording or language of the title policies,
thereby expanding – or sometimes limiting – the coverage afforded under such title policies. This enables
insurers to tailor coverage to meet specific transaction or customer needs. Affirmative coverage is best
added to a policy by virtue of endorsements rather than by additions to Schedule B. In some states,
however, affirmative coverage within Schedule B is not permitted and coverage must be given through
endorsement to policy.


NOTE: Endorsements have been removed for extensive revision and re-write.




                                                                                    Endorsements      69
                                                                                    WESTCOR 000705
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 286 of 450
THE WESTCOR MANUAL




Environmental Liens
Overview
The Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq.
(known as “CERCLA” or the “Superfund” Act, as amended and supplemented by the Superfund
Amendments and Reauthorization Act of 1986 (SARA), P.L. 99-499, provides for the filing of
environmental protection liens for the cost of cleaning up hazardous materials on real property. Although
the CERCLA lien arises at the time that cleanup is commenced, the lien is subordinate to all liens which
have been perfected under state law prior to the recordation of a Notice of Lien in the appropriate public
records. Many states have passed legislation which requires the lien be recorded in the same public records
in which the state requires real property documents to be recorded. Much of this legislation is similar to the
Uniform Federal Lien Registration Act, which applies to all federal liens including CERCLA liens. In the
absence of such state legislation, however, the lien may be filed with the clerk of the U.S. District Court
having jurisdiction where the land is located, and the priority of the lien is established upon such filing.
Agents and examiners must be familiar with the laws of the applicable state and, if necessary, search the
records of the U.S. District Court to determine if a CERCLA lien has been filed. If uncertainty exists
relating to the individual state‟s law relating to recording requirements, contact your local state or regional
counsel to determine the records required to be examined.

Many states have passed similar environmental legislation modeled after CERCLA. However, several
states have laws that provide for a “super-lien” which establishes the priority of the environmental
protection lien to be superior to all other liens and encumbrances. Contact your local state or regional
counsel if you are unsure of the filing requirements for state environmental liens and whether or not super-
lien priority applies in your state.

Underwriting Instructions
Should your search disclose a state or federal environmental protection lien, or if a potential problem of
hazardous waste is otherwise made known to you, an exception to the matter must be shown under
Schedule B of the commitment and final policy as follows:

         Notice and lien concerning violation of laws, ordinances, or governmental regulations relating to environmental
         protection recorded (date) in recording info.


Note: Every ALTA title insurance policy form used since 1984 includes an exclusion from coverage for
environmental liens. This general exclusion provides that the policy does not protect against environmental
liens. However, if an environmental lien is recorded against land being insured, we recommend that a
special exception to the lien should be noted on Schedule B of the policy.

See also: Endorsements, Environmental Protection Lien (ALTA 8.1




70    Environmental Liens
                                                                                                         WESTCOR 000706
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 287 of 450
                                                                                                     WESTCOR




Execution of Instruments
Overview
When insuring conveyances or encumbrances of real property, it is essential to verify that the person or
persons executing the instruments are authorized to do so.

Generally, those executing instruments must be of legal age and be mentally competent. Deeds and
mortgages from those holding title to real property should be executed in the same manner as they hold title
(i.e., John Harbinger Doe will sign as his name appears of record and not as John H. Doe or John Doe). In
„homestead‟ states, the spouse of the person conveying title or encumbering real property will normally be
required to join in the execution of the deed or mortgage, even though he or she may not hold an interest or
be in record title of the property.

When insuring conveyances or encumbrances involving corporations, limited liability companies,
partnerships, or the statutory entities capable of holding and conveying title, one must verify that the entity
exists and is in good standing and, if not provided for via statute, a corporate resolution or partnership
agreement, as applicable, should be obtained authorizing the person or persons who will be executing the
documents to do so on behalf of the corporation or partnership. Typically, the CEO, President, or Vice
President will be recognized, by statute, as being authorized to sign deeds and mortgages on behalf of their
corporations. The rules described under Deeds section for limited liability companies are applicable to the
execution of other instruments executed on behalf of such limited liability companies. As in all entities
created by law, the powers for a limited liability company to act must comply with the terms of its articles
of organization and its operating agreement. With respect to general or limited partnerships, execution by
all general partners would be preferable; however, execution by any one general partner will suffice with
proper supporting documentation giving this authority.

Deeds and mortgages executed in the name of a trust should be signed by the trustee, while those executed
under power of attorney should be signed by the appointed attorney-in-fact. Conveyances and
encumbrances made in accordance with a will should be executed by the personal representative of the
estate.

In all cases, documents should be reviewed to determine who is authorized to sign – i.e., corporate
resolution, partnership agreement, articles of organization and operating agreement of a limited liability
company, trust documents, power of attorney, wills, probate records.

Underwriting Instructions
Westcor requires that you obtain proof positive (valid, government issue picture identification which
includes signature) that persons executing instruments are, in fact, who they say they are. Also,
documentary proof that persons signing documents on behalf of others (such as attorneys-in-fact, trustees,
partners, etc.) have the authority to execute same on behalf of such others, absolutely must be obtained for
each transaction.

Although Westcor does not endorse mail-away closings, in certain instances it may be necessary. To help
eliminate problems and lessen the possibility for error or fraud, contact a local attorney or Westcor agent in
the area to close the transaction for you. Obtain the telephone number of the notary acknowledging the
instrument and verify the signatures with him or her by telephone. Also, request that the notary return
photocopies of the signatories driver‟s license to you so that you may compare the signatures on the license
against those on the documents.

See also: Acknowledgments, Deeds, Westcor Escrow and Settlement Procedures Manual.




                                                                               Execution of Instruments     71
                                                                                         WESTCOR 000707
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 288 of 450
THE WESTCOR MANUAL




Extended Coverage
Overview

Deletion of Printed Exceptions (Extended Coverage)
Rights or claims of parties in possession not shown by the public records (Owner’s Policy)
This exception may be deleted routinely from owner‟s policies on owner-occupied residential property if
the proposed insured so requests. It can be deleted from rural or farm property upon presentation of a recent
survey. This survey must not show the potential for boundary line disputes or other evidence of potential
adverse possessors. It can also be deleted from commercial property or residential investment property with
an affidavit from the seller that there are no tenants holding unrecorded leases.

Easements, or claims of easements, not shown by the public record
This exception can be removed routinely from and owner‟s policy if the property is located in a platted
subdivision. For other properties, a survey is required to remove this exception.

Encroachments, overlaps, boundary line disputes, or other matters which would be disclosed by an
accurate survey or inspection of the premises
When insuring title to a mortgagee only on 1-4 Family Residential properties up to $1 million in a platted
subdivision, a survey is no longer required to give coverage for survey matters when utilizing an ALTA
Loan Policy or Short Form Policy. This change does not apply to owner’s policies, construction loan
policies, new construction, acreage tracts, commercial loans, or residential properties for more than four
families. Exceptions must still be made for recorded easements and any unrecorded easements you may
discover from an old survey, a prior policy or other reliable source. (The above does not apply to Florida.)

When insuring property not within a platted subdivision, wherein the lender requires title insurance be
given without exception to survey matters, but is not requiring that a new survey be ordered, Westcor will
accept prior surveys issued to the current owner within ten (10) years provided the property is a refinance
only of residential property and an affidavit has been obtained from the current owner stating that there
have been no improvements to the insured property since the date of that prior survey. The survey cannot
be used to delete the survey exception when issuing a policy on a resale.

See also: Survey Matters.

Any lien or right to a lien, for services, labor, or material hereto or hereafter furnished, imposed by
law and not shown by the public records
Most loan policies will require that this exception be deleted; however, the agent must be careful in doing
so. Different rules will apply for different situations. These situations will include: 1) when the property is
unimproved or has been improved for some time; 2) when construction on the property is imminent; and 3)
when construction has recently been completed. For specific Underwriting Instructions in deleting this
exception, see also Mechanics’ Liens.




72    Extended Coverage
                                                                                         WESTCOR 000708
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 289 of 450
                                                                                                       WESTCOR




Federal Tax Liens
Overview
A federal tax lien is a statutory lien provided for by Internal Revenue Code § 6321 which arises upon the
non-payment of taxes owed to the Internal Revenue Service. The lien arises on the date of assessment and
attaches to all of the taxpayer‟s property. However, a federal tax lien does not establish its priority relative
to other perfected liens or interests until a Notice of Federal Tax Lien is filed in either (a) the public records
designated by the laws of the State in which the property is located or (b) the clerk of the U. S. district court
for the judicial district in which the property is located whenever the state has not by law designated one
office in which all federal liens are required to be filed. Federal tax liens do not have any super-priority
over previously recorded liens or interests. Federal tax liens are considered enforceable against homestead
property, even in states such as Florida and Texas.

Duration of Federal Tax Liens
A federal tax lien is valid for 10 years and 30 days from the date of assessment, unless prior to expiration of
this period of limitations, the lien is properly re-filed within the time allowed by law. The date of
assessment is disclosed in Column (d) of the Notice of Federal Tax Lien, and the last day for re-filing is
shown in Column (e). Prior to November 5, 1990, a federal tax lien was valid for 6 years unless re-filed
within 6 years and 30 days from the date of assessment. If re-filed, the duration of the lien was extended an
additional 6 years. Under the Federal Omnibus Reconciliation Act of 1990, which went into effect on
November 5, 1990, the duration of federal tax liens was extended from 6 years to 10 years, and the re-filing
period was extended from 6 years and 30 days to 10 years and 30 days from the date of assessment.
Therefore, a title search that extends back 10 years and 30 days from the current date should pick up all
effective federal tax liens.

Care should be taken, however, in relying completely upon the statute of limitations. Circumstances such as
the taxpayer‟s suit in Tax Court or bankruptcy may toll the running of the enforcement period. Also, the
taxpayer may have entered into a waiver agreement with the Internal Revenue Service which extends the
time of payment, and thus the enforceability of the lien. If you have actual notice of such a waiver
agreement or other circumstance which may extend the IRS‟s ability to enforce the lien, then you should
not rely on the statute of limitations alone, but rather require a Release of Lien from the Internal Revenue
Service.

Release, Discharge, Nonattachment, or Subordination of Federal Tax Liens
The IRS will usually employ one of four methods to free property from a federal tax lien:

    1.   Issuance of a Release of Federal Tax Lien (IRS form 668[z]) which indicates a complete
         satisfaction of the entire debt secured by the lien. To obtain this release, the taxpayer must pay off
         the tax debt in whole, or negotiate an amount acceptable to the IRS in satisfaction of the lien.
         Although less frequent, a Release of Federal Tax Lien may also be obtained upon submitting proof
         to the IRS that the statute of limitations has expired so that the lien is unenforceable or upon the
         IRS acceptance of a bond to secure payment of the debt.

    2.   Issuance of a Certificate of Discharge of Property from Federal Tax Lien (IRS Publication 783). In
         this case, the IRS agrees to release the lien as it applies to specified property only, and the lien will
         remain valid against all other property owned by the taxpayer. The IRS most commonly uses this
         procedure in cases where the taxpayer is selling the property at full value to a third party, and
         either all of the net proceeds of the sale (after normal sales costs and commissions) are paid to the
         IRS or the taxpayer has no equity in the property after taking into account the liens which are
         senior to the Internal Revenue Service‟s lien. The application for a Certificate of Discharge from
         Federal Tax Lien (Publication 783) must be filed with the Collection Division‟s Special
         Procedures Staff. The application must include an estimate of the fair market value and usually a
         written appraisal by a disinterested appraiser together with any other information requested by the



                                                                                         Federal Tax Liens    73
                                                                                            WESTCOR 000709
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 290 of 450
THE WESTCOR MANUAL




            IRS. Additional information usually includes a copy of the anticipated settlement statement prior
            to the settlement, which must be approved by the IRS. Unapproved alterations may result in a
            refusal by the IRS to issue the Certificate of Discharge.

     3.     Issuance of a Certificate of Nonattachment (Publication 1024) is normally used in a situation in
            which the party involved in the transaction is not the same person identified in a recorded tax lien,
            but has a similar name.

     4.     Issuance of a Certificate of Subordination of the federal tax lien (IRS Publication 784). The
            request must show that the amount realizable on the tax lien will ultimately be increased and
            collection facilitated as a result of the subordination. This method is most often used when dealing
            with a refinance of a borrower with a federal tax lien against them.

Foreclosure of Prior Liens
When a federal tax lien has been recorded subsequent to a lien or mortgage being foreclosed, the federal tax
lien will not be extinguished by the foreclosure unless certain steps are taken. If a judicial foreclosure
procedure is being utilized to foreclose the prior lien, the United States must be joined as a party. If the
senior lien is being foreclosed pursuant to a non-judicial procedure, proper notice must be given to the
district office of the Internal Revenue Service by certified mail at least 25 days prior to the sale date. The
agent should obtain satisfactory evidence that the proper procedure was followed and that the notice
requirements were satisfied. If not, the federal tax lien is not extinguished, and remains an encumbrance
upon title.

United States’ Right of Redemption
Once the property subject to a federal tax lien has been foreclosed by a senior lienholder, the United States
has 120 days from the date of the foreclosure sale, or the period allowable for redemption under local law,
whichever is longer, to redeem the foreclosed property. The United States may, upon application (Form
487), release their right of redemption. Therefore, unless the United States has specifically waived its right
of redemption, an exception must be made for possible right of redemption on any commitment or policy
issued within the United States‟ redemption period.

Tenancy by the Entirety
Whether a federal tax lien attaches to the interest held by either the husband or the wife in property held in
tenancy by the entirety depends upon the law of the state where the land is located. Contact your local state
or regional counsel to determine the effect of a federal tax lien on property held in tenancy by the entirety.
A recent (2003) decision of the United States Supreme Court ruled that the federal law concerning tax liens
will supercede state law protection of tenants by the Entirety. Be sure to consult your Westcor
underwriting counsel to determine the effects of this case on your state law.

Underwriting Instructions
Liens Against Current or Prior Owners
When insuring a refinance in most jurisdictions, if a federal tax lien against the current or former owner has
attached to the property, the federal tax lien will retain priority over the new lender‟s interest. Therefore,
such liens must be listed as exceptions on the commitment and policies, the lien must be paid and the lien
released, or otherwise subordinated to the lien being insured.

In some states, however, the priority of the new lender‟s lien will relate back and take the priority of the
deed of trust or mortgage securing the debt being satisfied. This relation back to the priority of the lien
being paid off is based on the principle of “equitable subrogation”. In such states the federal tax lien will be
subordinate to the lien being insured. Therefore, the federal tax lien should be shown on Schedule B, Part 2
of a loan policy as a subordinate matter. Equitable subrogation may or may not be recognized in your state.
Agents‟ questions regarding the law in their state should be addressed to local state or regional counsel.




74        Federal Tax Liens
                                                                                            WESTCOR 000710
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 291 of 450
                                                                                                               WESTCOR




When insuring a sale in which a federal tax lien against the current or former owner has attached to the
property, such lien must be removed from the property by release, discharge, or subordination. Otherwise,
the lien must be shown as an exception on the owner‟s title policy.

Liens against Purchasers
The Internal Revenue Service recognizes the common law “purchase money doctrine”. They have taken the
position that the lien of a mortgage in which all the proceeds are used to acquire title to a parcel of property
is superior to the lien created by a previously recorded tax lien against the purchaser (Revenue Ruling 68-
57). Therefore, if the federal tax lien is against the purchaser of the property, no exception need be taken on
the purchase money lender‟s policy. (In the State of Louisiana, however, the foregoing does not apply.
Federal tax liens against the purchasers in that state will take priority over the purchase money mortgage.
For this reason, it is mandatory that the purchasers‟ names be searched for federal tax and other liens which
must be either paid or listed as exception.) If secondary financing is being insured, the purchase money
doctrine will not protect the secondary lender, and an exception for the federal tax lien must be taken. In
addition, exception for the federal tax lien against the purchaser must be made on any owner‟s title policy
since the lien will attach immediately upon the purchaser‟s acquisition of an interest in the property.

Insuring During the United States’ Right of Redemption
Unless the United States has released their right of redemption, an exception on any commitment or policy
issued during the United States‟ redemption period must be made as follows:

         “Rights of the United States to redeem subject property within the period of („120 days‟ or „insert the
         period of time permitted junior lienors to redeem under local law‟) from the date of the foreclosure
         sale of the deed of trust or mortgage recorded in Book ____ at Page _____. Said sale having taken
         place on _____________________”.

See also: Foreclosures, Tenancy by the Entirety.




                                                                                               Federal Tax Liens    75
                                                                                                  WESTCOR 000711
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 292 of 450
THE WESTCOR MANUAL




Filled-In Lands
Overview
With respect to insuring filled-in land, it is important to ascertain whether the addition of land was natural
(accretion) or artificial (filled). A natural extension of land created by the gradual and imperceptible
depositing of materials onto the existing land is known as accretion. In short – due to the motion of water –
sand, sediment, and other materials wash up on land and remain there. Over a long period of time, the
addition of such materials creates an extension of the land. In some jurisdictions, title to accreted lands may
belong to the owner of the property who is sometimes referred to as the upland owner. Filled-in land,
however, is neither gradual nor imperceptible. The fill may have been done by the owner of the property or
others, such as the Army Corps of Engineers. Depending upon specific state law, the title to filled-in lands
may remain with the state or, alternatively, if the state has no ongoing interest in same, may have been
conveyed by the state to a prior or current upland owner.

A third type of additional land is artificially exposed land. Such exposure, of formerly submerged lands,
most often occurs through drainage and reclamation activities normally performed by or on behalf of the
state. As with filled-in land, the title may remain with the state, or if the state has no ongoing interest in
same, may have been conveyed by the state to a prior or current upland owner.

Since filled-in or artificially created lands may remain the property of the state, prior to insuring same a
conveyance from the state of such lands must be recorded, conveying title to same in the name of a prior or
the current upland owner. If such conveyance is not forthcoming, an exception to the policy must be made
excluding possible adverse ownership claims by the state from coverage as to those portions of land that
comprise sovereignty lands not previously conveyed by the state or legally excluded from prior state
conveyances of other types of lands.

Underwriting Instructions
Generally, Westcor does not insure accretion. In some states accreted lands may be considered the property
of the upland owner and are, therefore, insurable. More commonly, title to accreted land (and filled land as
well) must be determined by court order in a quiet title lawsuit.

Since title to filled-in lands is subject to the ownership of the state and the regulatory rights of the federal
government, an exception for these rights must be listed in the commitment and policy as follows:

         “The property described herein being artificially filled-in land on formerly navigable waters, this policy
         is subject to any adverse claim by the State of __________ and/or the United States Government by
         reason of sovereignty and/or riparian rights, if any.”

See also: Wetlands.




76       Filled-In Lands
                                                                                                     WESTCOR 000712
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 293 of 450
                                                                                                        WESTCOR




FIRPTA
Overview
The Foreign Investment Real Property Tax Act (FIRPTA) requires the transferee (buyer) to deduct and
withhold a tax equal to 10% of the amount realized when a foreign person disposes of a United States real
property interest. The withholding obligation also applies to certain partnerships, corporations which are
not domiciled in the U.S., and the fiduciary of certain trusts and estates. The “amount realized” includes
cash paid or to be paid, the outstanding amount of any liability assumed by the transferee, the fair market
value of other property transferred or to be transferred, and the amount of any liability assumed by the
transferee or to which the U.S. real property interest is subject immediately before and after the transfer.
The tax must be deducted from transferor‟s proceeds, IRS forms 8288 and 8288A must be completed, the
withheld tax must be paid, and the forms must be sent to the IRS by the 20th day following the date of
transfer.

There are two special exemptions under the regulations. If the transferor provides the transferee with an
affidavit stating, under penalties of perjury, that the seller is not a foreign person and by providing the
seller‟s U.S. taxpayer identification number, then withholding is not required and no personal liability of
the transferee for the tax exists. The other exemption applies if (a) the transferee is acquiring a residence,
(b) the transferee actually uses the property as his or her new residence, and (c) the sales price is $300,000
or less. An affidavit should be obtained from the transferee stating his or her intent to reside at the
premises.

Foreign transferors who do not already meet the exemptions under the Act may apply to the IRS for a
withholding certificate prior to the transfer. Withholding can be reduced or even eliminated when the IRS
issues such a certificate. In this case, the transferee must still withhold the tax, but need not file the forms to
remit the tax to the IRS until the 20th day after the IRS‟ final determination regarding the application. The
regulations require that the IRS act with respect to any such application within 90 days of receipt. The
certificate may be relied upon unless it is known to be false. These certificates may be issued if the
transferor is exempt from the tax, an agreement has been made for payment of the tax, or the transaction
produces no taxable gain or an amount of gain which justifies reduced withholding.

Underwriting Instructions
FIRPTA states that the transferor‟s or the transferee‟s agent may be liable for withholding under certain
instances. Generally, a title agent acting in a fiduciary capacity only as an agent on behalf of Westcor is not
considered an agent for the transferor or the transferee and is therefore not responsible for reporting under
FIRPTA. However, if the Westcor agent is also acting in a separate capacity on behalf of the transferor or
transferee (e.g., real estate agent or attorney), the agent may be obligated to comply with FIRPTA. Any
amounts withheld must be reported to the IRS within 20 days from the date of the transfer, using IRS
Forms 8288 and 8288A.




                                                                                                       77 FIRPTA
                                                                                             WESTCOR 000713
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 294 of 450
THE WESTCOR MANUAL




Foreclosure
Overview
When a lien creditor, in order to satisfy the debt owed to it, resorts to a sale of the liened property through
the foreclosure process, the property rights of the debtor and junior lien creditors are intended to be
extinguished. In order to insure the title subsequent to such a sale, the title insurer must be satisfied that 1)
all statutory and contractual requirements of the foreclosure process were complied with, thereby
eliminating any possibility that the sale will be overturned, and 2) there are not outstanding Rights of
Redemption.

Foreclosures can be divided into two classes. Non-Judicial foreclosure, allowed in many states, requires
little or no involvement by any court, and is usually the quickest and most inexpensive choice for
mortgagees (including Beneficiaries under deeds of trust). The process of Judicial foreclosure (through a
court) is used either because non-judicial foreclosure is not permitted under state law or there are additional
issues that need to be resolved by a court. The foreclosure process is governed by state statutes and the
terms of the lien instrument. The particular requirements of the state‟s foreclosure statutes must be
followed.

Non-Judicial Foreclosure
The following is a general list of items that potentially must be confirmed in states where, in practice, the
title examiner reviews the elements of the non-judicial foreclosure process.

          Mortgage instrument contains a Power of Sale provision.

          Substitution of Trustee has been properly recorded (where necessary or appropriate).

          Notice of Sale has been given to appropriate parties, including the United States (if it holds a
           junior lien), and properly posted, in accord with mortgage and statutes. Some states require
           recordation of a Notice of Default, and then the lapse of a period of time before a Notice of Sale
           can be given.

          Advertisement in proper publication has occurred, in accord with mortgage and statute.

          Proper time periods between the events constituting the foreclosure process were respected, in
           accord with mortgage and statute.

          In some states, a Memorandum or Certificate of Sale has been filed.

          Proof of compliance with the Soldiers‟ and Sailors‟ Civil Relief Act (or appropriate waiver in
           Security Instrument).

          Proper “Trustee‟s Deed” (or similar instrument).

          Compliance with other statutory requirements.

          Satisfaction of all rights of redemption and expiration of all applicable redemption periods.

Non-Judicial Foreclosure on Deceased Debtors
Probate records must be checked prior to foreclosure for debtors who may be deceased. If a debtor is
deceased, the probate code must be followed prior to foreclosure. Notice to a deceased debtor in most states
is not sufficient to allow a non-judicial foreclosure sale to be insurable.




78       Foreclosure
                                                                                           WESTCOR 000714
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 295 of 450
                                                                                                        WESTCOR




Non-Judicial Condominium Foreclosure Sales
In most states, by law or custom, all condominium units have homeowners‟ associations (HOA) and
those HOA‟s have assessments. Generally, these assessments will be subordinated to purchase
money liens. As a basic principle, in most states HOA‟s can for eclose a lien only through a judicial
process. Non-judicial foreclosures are typically reserved only for mortgages and deeds of trust
according to statute. However, if you are insuring an HOA‟s non-judicial foreclosure, you must
check the redemption rights of the owner of the unit and/or the subordination agreement s between
the condominium homeowner association and the lender per the recorded documents to determine 1)
whether there is a redemption right; or 2) that the HOA lien is subordinate to the other liens. Also, it
is absolutely necessary to fully comply with all statutory and due process of law requirements
before any such insurance is provided.

See also: Condominiums.

Judicial Foreclosure
In the judicial foreclosure process, the creditor sues the debtor for repayment or other satisfaction of the
debt, and this results in a judgment being entered against the debtor. In this way, judicial foreclosures are
similar to any other sale to enforce a money judgment. The court decrees that the property shall be sold to
satisfy the judgment, and the resulting sale by the proper government official terminates the interest of the
debtor. If the proceeds of the sale are not sufficient to satisfy the debt, the creditor can, in some
jurisdictions, proceed to obtain a deficiency judgment, a personal money judgment against the debtor in the
unsatisfied amount.

In order to insure title derived from judicial sales, the insurer must be satisfied that all applicable
procedural requirements have been met. The process includes: naming all of the necessary debtors and
junior lien creditors as defendants (including the United States, if it holds a junior lien); proper notice and
service of process on all necessary parties; compliance with Servicemembers Civil Relief Act;
reinstatement period (in which the debtor may reinstate the debt by making up all defaulted payments plus
costs); trial; judgment; notice of sale; sale; Redemption period (not applicable in some jurisdictions);
“Sheriff‟s Deed” or similar instrument conveying title to purchaser.

In some jurisdictions, the failure to name a junior lien creditor as a defendant results in that lien not being
extinguished by the foreclosure sale.

Servicemembers Civil Relief Act of 2003
This Federal statute provides protection to people in military service from loss of certain interests in
property during the period which they are involved in a military conflict, and can preclude foreclosure. In
all foreclosure situations, the title insurer must be satisfied that 1) where a debtor is in the military, that the
Act was fully complied with throughout the foreclosure process, or 2) none of the debtors were in the
military. As confirmation that none of the debtors were in the military, an affidavit from the foreclosing
entity, or sufficient language in the Trustee‟s Deed to this effect, is usually sufficient.


Extinguishment of Federal Tax Lien
Non-Judicial Foreclosure:
If the United States holds a junior tax lien which was filed more than 30 days prior to the date of a non-
judicial foreclosure sale, the foreclosure will not divest the property of the tax lien unless proper notice of
the foreclosure sale has been sent to the District Director of the IRS at lease 25 days prior to the foreclosure
sale. (If the federal tax lien was filed less than 30 days prior to the actual foreclosure sale date, no notice is
required for the tax lien to be extinguished.) If no notice is given to the IRS, then the property will remain
subject to the tax lien, even after the foreclosure sale. However, even in the absence of the proper prior
notice, the IRS has the ability to extinguish its lien by executing a proper Consent to Sale. It should be




                                                                                               Foreclosure     79
                                                                                             WESTCOR 000715
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 296 of 450
THE WESTCOR MANUAL




noted that even if the lien of the IRS is properly noticed and extinguished, the IRS has 120 days in order to
redeem the property under its lien.

When relying on notice to extinguish and IRS Lien, the agent must obtain evidence of personal service of
notice of the foreclosure to the Director of the Internal Revenue Service in the form of certified mail return
receipt.

Judicial Foreclosure:
Generally, a junior United States tax lien will be discharged upon judicial foreclosure of a prior lien only if
the United States is made a party to the proceeding. However, if the federal tax lien has not been filed at the
time of recording of a lis pendens of the judicial proceeding, the resulting judgment of foreclosure will
discharge the United States‟ lien even though the United States was not named in the suit.


Rights of Redemption
A Right of Redemption is an ability, within a statutorily specified time period following the foreclosure
sale, to take title away from the foreclosure purchaser by reimbursing his purchase price, plus interest. If a
right of redemption exists, an exception must be included in Schedule B. In many states title does not vest
until the redemption period has lapsed. Therefore, title may not be marketable.

Rights of Redemption are held in various jurisdictions by the foreclosed-out borrower and junior lien
creditors, and in other jurisdictions they have been entirely abolished. In some jurisdictions, these rights
can be waived, but in many places, any attempt to waive a right of redemption is invalid.

In any foreclosures divesting a junior United States lien arising under the Internal Revenue laws, the United
States holds a Right of Redemption of either 120 days from the date of sale or the time permitted for
redemption under local law, whichever is longer. As stated previously, proof of personal service of notice
of the foreclosure to the Director of the IRS is required. If the junior United States lien arises under a law
other than the Internal Revenue code, the Redemption period is one year from the date of sale. The United
States can specifically waive its redemption rights by executing a proper form. Any questions as to waiver
of Rights of Redemption should be directed to company counsel.


Bankruptcy
When a party files a petition in Bankruptcy, an Automatic Stay of all collection activity against that debtor
is instituted. Any action in the foreclosure process occurring after the filing of the petition and before an
order of Relief from the Automatic Stay has been granted is void. Title insurers must examine bankruptcy
situations very carefully to verify that the foreclosing creditor obtained this Relief from Stay before
proceeding.

Underwriting Instructions
The underwriting requirements for foreclosed property vary from state to state, depending mainly upon the
extent to which state courts allow the overturning of foreclosure sales in the case of failure to meet
statutory/contractual requirements. If you are not aware of the acceptable practice for your jurisdiction,
please contact your Westcor underwriting counsel for guidance.

         When relying on notice to extinguish and IRS Lien, the agent must obtain evidence of personal
         service of notice of the foreclosure to the Director of the Internal Revenue Service in the form of
         certified mail return receipt.

If the United States holds a Right of Redemption, include the following exception:
         The right, if any, of the United States to redeem said land with (“120 days” if foreclosure was a non-
         judicial sale pursuant to a mortgage or deed of trust; otherwise, insert the period of time permitted



80    Foreclosure
                                                                                                 WESTCOR 000716
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 297 of 450
                                                                                                             WESTCOR




        junior lienors to redeem under local law) from the date of sale held on ________ as provided for in 26
        U.S.C. 7425.

If another party holds a Right of Redemption, include the following exception:

        The right, if any, of _____________ to redeem said land within _________ days from the date of sale
        held on as provided for in _________.




                                                                                                   Foreclosure    81
                                                                                                WESTCOR 000717
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 298 of 450
THE WESTCOR MANUAL




Gift Deeds
Overview
A gift deed appearing in a chain of title – reflected by consideration shown as “love and affection” or other
indications of a gift such as similarity in names of parties or transfer by quitclaim deed –will, in most states,
be considered valid. However, all conveyances for no consideration or inadequate consideration raise
questions as to fraud and forgery.

Underwriting Instructions
Generally, Westcor does NOT authorize its agents to insure gift deeds. Any request to insure the grantee of
a gift deed must be approved by underwriting counsel.

The following matters will be considered by underwriting counsel in determinant insurability. When
insuring property conveyed by gift deed, it is extremely important to investigate the circumstances under
which the deed was given. What are the circumstances under which the transaction came about? Be aware
of unusual circumstances or answers to your inquiries. Independent verification of the intent of the grantor
should be established whenever possible. In any questionable situation, contact Westcor legal counsel
before issuing the Company‟s commitment or policy.

Also, run the grantor(s) name for judgments. Were there liens filed shortly before or after the deed was
conveyed? Is there pending litigation, or are you otherwise aware of possible litigation against the grantors?
If so, the property may have been conveyed to avoid the creditors and the deed might possibly be set aside
as a fraudulent transfer. Exceptions for judgments against the grantor, as well as liens which have been
recorded prior to the proposed insured deed or mortgage, must be made.

In addition, an exception should be made regarding possible liens for federal and/or state gift taxes as
follows:

         “Any lien for federal or state gift tax payable by reason of the transfer from „A‟ to „B‟.”

In situations where an owner‟s policy is requested on property where the title is acquired by a gift deed, the
policy must be written in the amount of the fair market value of the property as established by an
acceptable appraisal or other valuation means.

If the seller/mortgagor under the current transaction obtained title via a gift deed, it is recommended that
the grantor/donor of such gift deed execute an affidavit, acceptable to Westcor, acknowledging that he or
she was (and remains) competent at and since the date the gift was made; that the gift was voluntary; that
the grantor/donor was solvent at the time of transfer and was not made insolvent there from; and
specifically, that the grantor/donor did not make such conveyance in order to defraud or hinder any of the
grantor/donor‟s creditors.

Finally, the following exception needs to be raised if a gift deed appears in the chain of title and any
judgments appear against the grantor:

         The conveyance from ___________ to ____________, date __/__/____, recorded __/__/____, in
         Liber/Reel/Book _____ at page _______, appears to have been made for no (or inadequate)
         consideration. The following judgment(s) appears against the grantor. The judgment(s) must be
         disposed of or the circumstances explained to the satisfaction of the Company because of the
         possibility that the conveyance may be set aside as a fraudulent conveyance to defraud creditors.

Note: Gift deeds or deeds supported by nominal or no consideration, particularly among family members
have been shown frequently to be fraudulent. A typical scenario included a gift deed to a family member
and, shortly thereafter (but not part of the same transaction), a mortgage loan secured by the property is
taken out by the grantee of the deed. No loan payments are ever made by the borrower and when the lender



82     Gift Deeds
                                                                                                       WESTCOR 000718
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 299 of 450
                                                                                                WESTCOR




institutes foreclosure, the true owners of the property maintain that the gift deed was a forgery and the
property was never conveyed. Although not always the case, loans of this nature are frequently made by
“hard money lenders” who charge high fees and interest rates because of the high risk of the loan. Extra
precautions should be taken as outlined above when insuring a gift deed or a loan to the grantee of a gift
deed.

See also: Bona Fide Purchaser/Consideration, Creditor’s Rights, Quitclaim Deed.




                                                                                         Gift Deeds    83
                                                                                     WESTCOR 000719
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 300 of 450
THE WESTCOR MANUAL




Guardianship
Overview
As a preliminary note, states which have enacted the Uniform Probate Code or some version of that Code
(UPC) refer to the position here identified as “guardian” according to the UPC terminology, considered a
court-appointed officer called “conservator”. Under the UPC, “guardian” refers to a position which applies
only to the person of a ward or “protected person” whether a minor or incompetent. In UPC states
guardians have no authority to affect real property of the ward without court approval. The UPC designates
conservators as the court-appointed official with broad powers with respect to the real property of the ward.
Conservators must be appointed by a court. This appointment is evidenced by the issuance of a document
called “letters”. The discussion which follows concerning “guardians” will generally apply to conservators
in UPC states.

Guardianship and Conservatorship are governed by state law. These laws may vary and you must
determine the specific requirements of laws in your state. Consult with your Westcor underwriting counsel
for specific instructions.

An understanding of the various types of guardianship, the requirements of appointment, and the requisite
duties of guardians is important in the examination of title. For instance, a person may be a guardian of
person or property or both. Natural guardians are considered to be the mother and father, jointly, of their
own children or adopted children, during minority. All instruments executed by a natural guardian are
considered to be binding on the ward. With respect to guardianship of incompetents, there must exist a
petition for judicial inquiry, a certificate of an authorized physician, a court hearing before an examining
committee, and a finding or adjudication by the court stating the nature and extent of the incompetency.
When a person is adjudicated mentally or physically incompetent, a guardian of the person shall be
appointed and a guardian of the property may also be appointed, or the named guardian may act as both.
Formal guardianship of a minor is similar in nature to the requirements above with respect to the filing of a
petition; a court hearing; and as adjudicated, the appointment of guardian(s) of the minor of his person, his
property, or both.

Title examiners should note the references made to guardianship of person and guardianship of property.
For purposes of insuring title, we are concerned with guardianship of property. Court orders, with respect
to sale, encumbrance, or lease of real property of the ward, are of great importance, regardless of whether
the ward is a minor or incompetent.

Generally, the powers of guardian – upon court approval – include the power to sell, mortgage, lease, or
otherwise encumber said real property. However, in most states, such sale must be authorized or confirmed
by the court. Title examination should include review of the certified petition for sale setting forth the
reasons for said sale; an adequate description of the property; the price and terms of sale, mortgage or other
contract; and whether the sale is private or public; as well as the subsequent terms and conditions of the
court orders approving said sale, mortgage, or lease.

With respect to entireties property, all legal or equitable interests in real and personal property owned by an
incompetent for whom a guardian of property has been appointed may be sold, transferred, conveyed, or
mortgaged if the spouse who is not incompetent joins in the sale, transfer, conveyance, or mortgage of the
property. When both spouses are incompetent, the sale, transfer, conveyance, or mortgage must be made by
the guardian(s) of each spouse. In many states, guardians are prohibited from purchasing property or
borrowing money from his or her ward unless the property is sold at public sale, and then only if the
guardian is a spouse, parent, child, brother, or sister of the ward or a cotenant of the ward in the property to
be sold.




84    Guardianship
                                                                                          WESTCOR 000720
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 301 of 450
                                                                                                              WESTCOR




Underwriting Instructions
When insuring any transaction where a guardian of a minor or incompetent is mortgaging or conveying
property, the commitment must contain the following requirement:

         “Certified Copy of 1) Petition and Order Appointing ____, Guardian; and 2) Specific Court Order
         authorizing the (sale/mortgage/lease/etc.) of the real property described herein must be obtained from
         a court of competent jurisdiction and filed in the appropriate county records.”

The Certified Petition and Order must contain the following:

    1.   Reasons for the sale/mortgage/lease

    2.   Adequate legal description of the property

    3.   Price and terms of sale/mortgage/lease

    4.   Whether the sale is private or public

    5.   Subsequent terms and conditions of the court order approving said sale/mortgage/lease.

Unless this requirement is met to the satisfaction of the title agent, exception to the matter must be made in
the title policy.

In UPC states, the appointed official for dealing with the property of a minor or incompetent is termed
“conservator”. In those states a guardian is usually appointed only to care for the person of a ward and
does not have the statutory authority to take any actions affecting the property of the ward. Under the UPC,
a conservator is appointed by a court which issues “Letter of Conservatorship”. When issued, the Letters
authorize the conservator to take all actions concerning the property of the ward without further court order
or approval. To show the authority of the conservator to act, the Letters should be recorded in the land
records of the county where the property is located.

See also: Capacity, Incompetence, Minors.




                                                                                                  Guardianship     85
                                                                                                 WESTCOR 000721
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 302 of 450
THE WESTCOR MANUAL




Heirs At Law
Overview
When a person dies intestate (without a will), all real property passes by intestate succession to the
decedent‟s heirs at law. To establish marketable title, a judicial determination naming the heirs at law must
be obtained. While this proceeding is time consuming, the Company is afforded protection from an omitted
heir when it relies on a final judgment determining heirship. When a deed from the heirs at law appears in
the chain of title, it should be supported by a recorded Decree of Heirship or Decree of Distribution
identifying the same heirs who signed the deed. Under limited circumstances an affidavit may be
acceptable to the company to show that those named as grantors were, in fact, all the heirs of the decedent.
Westcor underwriting counsel must approve acceptance of an heirship affidavit. If no judicial
determination of heirship or approved affidavit from grantor/heirs is obtained, an exception to title as to the
rights of possible undisclosed heirs must be made.

NOTE: Notwithstanding local practices and customs which include acceptance of affidavits of heirship in
lieu of a judicial heirship determination, only on very rare, exceptional occasions will Westcor
underwriting counsel approve acceptance of an affidavit of heirship. Such affidavits may not be relied
upon to vest title in a current seller or borrower. Judicial determination of heirship by a final, non-
appealable court order of competent jurisdiction is always required to vest title unless expressly waived by
Westcor underwriting counsel.

Underwriting Instructions
     1.   Obtain judicial determination of decedent‟s heirs at law.

     2.   When relying on a prior deed back in the chain of title from the heirs at law, with express approval
          of Westcor underwriting counsel you may obtain an affidavit from a disinterested party, (e.g., a
          priest or neighbor) certifying to Westcor Title Insurance Company that the named grantors were
          all heirs of the decedent.

     3.   If no judicial determination is made or no affidavit acceptable to the Company is provided and
          approved, the following exception must appear on the commitment and policy:

          “Rights of possible undisclosed heirs of____, deceased.”

See also: Probate.




86        Heirs at Law
                                                                                         WESTCOR 000722
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 303 of 450
                                                                                                    WESTCOR




Homestead
Overview
Homestead laws vary greatly from state to state. Homestead rights in most states are an exemption from the
claims of creditors, not an encumbrance on title. However, the homestead right or exemption requires
special treatment to satisfy the law, and the homestead right must be treated as though it constitutes a kind
of encumbrance which must be waived or released to validate a transaction. Basically, the purpose of a
homestead exemption is to protect the family home, but the protection takes many forms. In some states,
the homestead is protected against forced sale by certain creditors. In many states, a surviving spouse is
allowed to use the homestead free from the claims of creditors. Some states protect spouses by requiring
that both spouses join in the conveyance or encumbrance of the homestead, even if title is vested in just one
of the spouses. A homestead exemption is allowed in some jurisdictions for purposes of ad valorem taxes,
with a percentage of the appraised value of the homestead exempted from the taxes.

Generally, homestead rights are created by state constitutions, state statutes, the federal bankruptcy laws,
and federal legislation. The applicable law must be studied to determine what constitutes the homestead,
what protection is afforded, and what limitations, exclusions, and requirements affect the homestead rights.

Federal tax liens do attach against homestead property, in all states.

Underwriting Instructions

        Federal tax liens must be released or listed on Schedule B as exceptions to title.

        Because homestead laws are so different from state to state, contact your local underwriter for
         guidelines specific to your state.

See also: Bankruptcy, Federal Tax Liens, Probate.




                                                                                              Homestead   87
                                                                                         WESTCOR 000723
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 304 of 450
THE WESTCOR MANUAL




Hospitals, Health Centers & Nursing Homes
Overview
The federal government, through the provisions of numerous Federal Statutes, such as Title 42, USC – and
the Hill-Burton Act, 42 USC Section 291 to be specific – may make grants to assist in the construction or
modernization of public or other nonprofit hospitals and medical facilities. Such funds may generally be
recovered by the government by the original applicant or his or her assigns/transferees should it be
determined that the initial owner or subsequent transferee violate the initial conditions under which the
funds were given. Such circumstances include the following:

        Facilities are not used for purposes as provided for under the act/statute(s) authorizing the funds

        The owner does not qualify for federal funding

        Facilities are used for religious worship.

The right to recover federal funds is not required to be secured by a lien on the property, nor is notice of the
right to recovery required to be reflected in the chain of title to the real property. Therefore, when insuring
a transaction for a nursing home or hospital, inquiry must be made to ascertain if federal funds were used in
the construction or improvements of the facilities. If determined that federal funds were used, an exception
must be made as to the rights of the United States to recover any federal funds advanced as provided under
such Act.

More information on Hill-Burton facilities, including a list of Hill Burton obligated facilities, is on the
Health Resources and Services Administration web site here:

http://www.hrsa.gov/gethealthcare/affordable/hillburton/compliance.html

Underwriting Instructions
Should you determine that a public/quasi-public, nonprofit medical/health facility being insured is
associated with a federal act or statute providing for the recovery of federal funds, the following exception
must be taken in the commitment and final policy:

         “Any right of the U.S. to recover funds from the owners or subsequent transferee of said property, or
         any portion thereof, by reason of the advance of federal funds, including, but not limited to those
         authorized under _____.”

This exception may not be deleted without prior written authorization from Westcor underwriting counsel.




88       Hospitals, Health Centers & Nursing Homes
                                                                                                WESTCOR 000724
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 305 of 450
                                                                                                           WESTCOR




Improvements
Overview
An improvement is a valuable addition made to property. It is more than mere replacement or repair and is
intended to enhance the beauty, value and utility of the property. Buildings or houses are improvements, as
are streets, sewers, sidewalks, utilities, etc.

An improvement becomes part of the land and the owner of the land will in most cases also be the owner of
the improvements located upon the land. The standard form American Land Title Association policies
define “land” as: “the land described in Schedule A, and affixed improvements that by law constitute real
property.”

Like any other interest of right in land, improvements may also be severed from the land by a conveyance
of the improvements. Unless the improvement or house which is being conveyed is to be removed from the
property, such a conveyance will always be in conjunction with a lease for the use of the land that supports
the improvements. The lease will typically be a 99 year lease and most likely will contain provisions
renewing the lease.

After the ownership in the improvements has been severed from ownership of the land on which the
improvements are located, the improvements may be freely conveyed without conveying an ownership
interest in the land. The leasehold interest in the land will normally be assigned to the purchaser along with
the subsequent conveyances of the improvements.


Improvements and Fixtures
A fixture is a former chattel, or personal property, which retains its separate identity and is connected to real
property in such a way that it becomes part of the real property. One may think of a furnace or boiler and the related
pipes and duct work in a house as an example of a fixture. When purchasing a home, the heating system would be
included as part of the home, i.e., as part of the improvements to the real property. Fixtures do not qualify for
separate insurance coverage under a title policy.

Fixtures may be the subject of separate liens, in the form of financing statements filed in conformity with the
Uniform Commercial Code (UCC). One will see these quite often in a commercial transaction where the fixtures
may have been financed separately from the balance of the improvements. If a lender asks for affirmative coverage
over the affects of any filed financing statements, a search of the appropriate records must be performed at the state
as well as local county level to discover any financing statements. These statements should be indexed against the
name of the debtor named in the financing statement, and the UCC requires that the statement also describe the
property where the goods are held. This may not be a legal description and may be an address.

Although a financing statement secured against a fixture would not attach to the real property, it will still be
a lien on the collateral listed since this collateral (as a fixture) becomes part of the real property, the
financing statement must be terminated before a new lender or new owner is insured. Under the UCC in
most states, security interests in goods which become fixtures have priority over subsequently recorded real
estate interests. If the security interest in goods is a purchase money security interest, it arises before the
goods become fixtures and, therefore, is a SENIOR lien as to those fixtures and is PRIOR to a previously
recorded mortgage.

In no event should there ever be any affirmative statement in a policy or commitment that a chattel has or
has not become affixed to the insured property or they have or have not become fixtures.

Insuring Improvements Only
Insuring title to the improvements in one party and title to the land upon which they are affixed in another
party is often referred to as a “severed improvement”, “split fee”, or “constructive severance” transaction.


                                                                                               Improvements       89
                                                                                               WESTCOR 000725
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 306 of 450
THE WESTCOR MANUAL




As indicated earlier, the party owning the improvements also must have a properly created and documented
leasehold estate in the land. (See also: Leasehold Estates.)

It is important to determine whether the severed improvements are real or personal property. Provided the
improvements have, or will continue to be, permanently affixed to the land, and the estates or interests have
been properly created, separately described land and improvements are capable of title insurance coverage
for both owners and lenders if there is a concurrent recorded leasehold interest in the land held by the
owner of the improvements.

Depending upon the instruments creating the interest, the policy will show title vested in fee simple to the
severed improvements and in leasehold as to the land. Before insuring such an interest the documents
creating the severed improvements must be carefully reviewed to determine if a fee absolute or qualified
interest is created in the improvements. A qualified ownership is generally created in a lease transaction
where the conditions of ownership are limited by its terms, and upon the happening of a certain event, such
as the expiration of the lease, the estate will revert back to the lessor. If the interest in the improvements is
qualified, Schedule A of the policy should reflect that the ownership in the improvements is vested in a
qualified fee.

A mobile home would not qualify for insurance coverage as a severed improvement because of its readily
movable nature. A mobile home would remain personal property unless it was permanently affixed to the
property when it would then become an improvement to the real property and non severable. You may
never separately insure mobile homes; the policy must only describe the land upon which the mobile home
sits.

See also: Manufactured Housing and Endorsements, ALTA 7.

Underwriting Instructions
Fixtures
The laws dealing with fixtures and improvements may vary greatly from state to state, so you should
consult with your local underwriting counsel when faced with these issues. When dealing with fixture
financing statements, they must usually be recorded in both the appropriated state and local offices where
chattel records are filed. Those same records must be searched to discover fixture financing statements.

The following exceptions and requirements may be used when dealing with fixture financing statements:

Requirements:
           Termination of financing statement No. ______________ showing __________________ as debtor
           and ____________________ as secured party filed on ________________ in the office of
           _______________________.

           Termination of financing statement showing ____________________ as debtor and
           _______________________ as secured party filed as instrument/book ___________, page
           _____________, on ___________________, among the land records of _____________________
           County, State.

Exceptions:
           Financing statement No. ______________ showing __________________ as debtor and
           __________________ as secured party filed _________________ in the office of
           ____________________________.

           Financing    statement   showing      ________________________        as     debtor     and
           _______________________ as secured party filed _____________________ as instrument/book no.
           _________, page ____________, among the land records of ________________ County, State.




90     Improvements
                                                                                           WESTCOR 000726
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 307 of 450
                                                                                                         WESTCOR




Severed Improvements
To determine whether severed improvements are real or personal property, the agent must thoroughly
review the instruments creating the interest for the intention of the parties involved. Documentation must
not only properly describe the improvements, title to which is being or has been constructively severed
from that of the land, but must also provide clear language assuring that the building and improvements are
and shall remain real property. The agent must also obtain written verification that it is the intention of the
parties that the improvements are not to be physically removed from the land to which they are affixed and
there are no agreements to the contrary. In addition, there must be a lease agreement between the owner of
the land and the owner of the improvements.

If title to a severed improvement is not insurable as an absolute or unqualified fee estate as outlined in the
overview above, the leasehold estate in the underlying land may be insured and described under Schedule
A as a leasehold estate if there is a recorded lease or memorandum of lease. (See also: Leasehold Estates.)

The agent should also make an exception for any easements for access, maintenance, use, and support of
such buildings and improvements which, although not necessarily constructed, may be implied by the
separate estate or interests created by the severance. An exception must also be taken for the terms and
conditions of the agreement by which title to the improvements was severed from the land.

Easement created by express grant or reservation:
         “Easement for the access, maintenance, use and support (QUOTE VERBATIM FROM INSTRUMENT
         CREATING THE EASEMENT) of the buildings and improvements situated on and excepted from the
         land described herein, as (GRANTED TO/RESERVED BY) _____ in deed recorded ___________.”

Easement Created by Implication:
         “Such easements or other rights for the access, maintenance, use and support of buildings and
         improvements situated on and excepted from the land described herein, as maybe implied from the
         severance of the title to buildings and improvements (GRANTED TO/EXCEPTED BY)
         _____________ in document recorded ____________________ as _____________________.”

Lease Exception:
         “Terms and conditions of the lease by which the insured occupies the land described in Schedule A
         including the obligation to make payments under the lease.”

Severance Exception:
         “Terms and conditions of the (name the agreement using the exact language) severing title to the
         improvements from the title to the land dated ____________, recorded _______________ as
         instrument/book _____________, page __________, in ___________________ County, State.”


All severed improvement transactions must be submitted to Westcor Underwriting counsel along with the
Company‟s Policy Authorization Request (for unusual underwriting risks).

See also: Leaseholds, Leasehold Estates, Easements, Fixtures.




                                                                                             Improvements     91
                                                                                             WESTCOR 000727
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 308 of 450
THE WESTCOR MANUAL




Incompetence
Overview
In order to be considered valid, the grantor of a deed or mortgagor of property must be of age and legally
competent. The age of majority (or legal capability) varies by state. Traditionally, age 21 has been
considered majority. Many states continue to adhere to their law. Some states have lowered majorities to 18
years. Likewise, a guardian or conservator must be appointed for any sale or other transfer of property for
someone who has not reached the age of legal majority. Individuals who have not reached the age of
majority (considered minors) or have been adjudicated by court order to be legally incompetent are
considered to be under a legal disability thereby necessitating the court appointment of a guardian or
conservator for any real property transaction involving such a person. Please note that having a physical
handicap does not necessarily render a person incompetent. Court orders, with respect to sale encumbrance,
or lease of real property of a minor or incompetent are necessary either for appointment of the conservator
or court approval of transaction by a guardian.

Generally, the powers of guardian - upon court approval - include the power to sell, mortgage, lease, or
otherwise encumber said real property. However, in most states, such sale must be authorized or confirmed
by the court. Title examination should include review of the certified petition for sale setting forth the
reasons for said sale, mortgage or other contract; and whether the sale is private or public as well as the
subsequent terms and conditions of the court orders approving said sale, mortgage, or lease.

In states which have adopted the Uniform Probate Code, appointment of a conservator for a minor or
incompetent person requires court involvement. The letters of conservatory must be examined for
restrictions and must be recorded.




92      Incompetence
                                                                                      WESTCOR 000728
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 309 of 450
                                                                                                     WESTCOR




Indian Lands
Overview
Because of the various state and federal regulations, and judicial decisions interpreting treaties and
regulating Indian affairs, title to land now or formerly owned of occupied by an individual Indian, Indian
tribe, or other Indian entity creates an extraordinary amount of risk and requires an extensive amount of
research, review and specific knowledge of the subject before it may be insured. Guidelines for insurability
will vary from state to state.

Risks generally revolve around the failure to treat Indian titles carefully according to the particular federal
laws which apply to Indian land titles. Title 25 United States Code and federal regulations specifically
address Indian matters and require strict adherence. In many states, the Company considers Indian lands
uninsurable. However, upon specific approval from Westcor, the Company may agree to insure these lands
subject to specific Indian claims and any other applicable limitations. The agent must be alert to instances
where Indian land or former Indian lands were later acquired by non-Indians or any instance where an
Indian was involuntarily divested of the land to non-Indian purchasers. Before insuring Indian land titles,
the Company requires that the agent submit a Policy Authorization Request for Unusual Underwriting
Risks to Westcor Underwriting counsel for written authorization.

Underwriting Instructions
Prior to the issuance of any commitment or title policy insuring title to land now or formerly owned or
occupied by an individual Indian, Indian tribe, or other Indian entity, the agent will need to provide the
following information to the Company:

    1.   A Title Status Report as provided by the Bureau of Indian Affairs (BIA). A Title Status Plat must
         also be obtained from the BIA.

    2.   The agent must determine that there is proper judicial authority for the lender to conduct
         foreclosure proceedings should the mortgagee need to foreclose on the Indian land in the future.

    3.   Should the agent determine that the state court does not have jurisdiction to conduct judicial
         foreclosure and non-judicial foreclosure remedy is unavailable, title insurance may not be issued.

    4.   The agent must consider the competency and/or authority of Indian entities and tribes to enter into
         specific transactions.

    5.   Verify that there is consent to transfer the property issued by the Department of the Interior,
         Bureau of Indian Affairs (BIA) of record.

    6.   The full name of the tribe or organization.

    7.   A full copy of the charter or constitution, all amendments, and current bylaws and resolution.

    8.   Proof that the property was properly divested from the Indian entity.

    9.   Other off-record matters such as treaties or executive orders controlling or limiting the use and/or
         transfer of the land.




                                                                                         Indian Lands      93
                                                                                         WESTCOR 000729
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 310 of 450
THE WESTCOR MANUAL




 Inheritance
 Overview
 When insuring a conveyance by inheritance or devise, the agent must determine that the estate has been
 settled with all taxes and debts paid, and that potential demands of prior unrecorded creditors or other debt
 obligations of the deceased grantor have been disposed of through probate proceedings or other relevant
 statutory authority. However, where the estate has not been settled, the Company will not usually issue a
 policy unless there is a sale by order of the court in which the liens of legatees and debts are transferred to
 the proceeds of the sale and are no longer liens on the real estate. The time for appeals must also have
 expired. When a commitment is requested while an estate is in the course of administration, an exception
 must be made for claims or demands against the decedent‟s estate, or inheritance taxes, discovery and
 probate of will, and any unrecorded deeds or interests created by the deceased or his estate.

 It should be noted that, in an inheritance situation, the person or persons inheriting title to real property are
 not considered bona fide purchasers for value due to the fact that they did not pay any value for such
 property.

 Title vested in heirs at law or devises under a will, even with a court order establishing such interests, does
 not create marketable title. Such title continues to be subject to appeals, claims of creditors of the estate,
 spousal interest, and state and federal taxes, and cannot be insured until all claims and appeal periods have
 expired, tax waivers are received, and the estate has been cleared without possibility of reopening.

 Underwriting Instructions
     1.   Verify that the owner of the property is in fact, deceased by virtue of a certified copy of the death
          certificate.

     2.   Verify that the federal estate and state inheritance taxes have been paid, or that no such taxes were
          due.

     3.   Obtain judicial determination heirship.

 See also: Heirship at Law, Probate.




94        Inheritance
                                                                                            WESTCOR 000730
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 311 of 450
                                                                                                          WESTCOR




Judgments
Overview
Creation of Judgment Liens
The creation of a judgment lien varies from state to state. In some areas a judgment is a lien as soon as it is
entered in the court‟s own records. In others, a judgment does not become a lien against real property until
a certified copy of the judgment has been recorded in the public land records of the county in which the
property is located. Where there exist multiple properties of the debtor which are located in two or more
counties or parishes, copies of the judgment must be recorded in all applicable counties in order for a lien
to be placed against all such properties.

Entireties Property
Historically, a judgment lien against one spouse did not attach to property owned by husband and wife as tenants
by the entirety, while a judgment against both spouses did attach. In community property states, however, title to
community property is usually subject to judgment liens against either or both of the spouses. Due to recent
litigation affecting the protection previously afforded under tenants by the entirety, Westcor requires that when
insuring a transaction involving a judgment lien against one spouse, the judgment lien must be paid in full or
subordinated, or an exception must be made in both the commitment and final policy.

See also: Co-tenancies.

Bona Fide Purchasers
While an uncertified or improperly recorded judgment may not legally create a lien against real property it
may, in the case of a transaction involving anyone other than a bona fide purchaser for value and without
notice (i.e., an arms length transaction), adversely affect the rights of the purchaser – especially if the
conveyance was made for fraudulent purposes to the detriment of the debtor‟s creditors.

Statute of Limitations
The statute of limitations regarding judgments should be reviewed for your state as to various types of
judgment liens. Some states require that judgment liens be re-filed within specified periods of time until the
total life of the judgment lien has expired; and, if not properly re-filed, such lien will cease to attach.

Statutes of Limitation can be tolled for certain events. Therefore, should the lienholder be an individual
rather than an institution, contact Westcor for specific approval before relying on the expiration of a lien
under the statute of limitation.

Federal Tax Liens
It is the opinion of the Internal Revenue Service – regarding federal tax liens – that separate but identical liens
filed against a husband and wife individually will attach as a lien to jointly-held property including property held
as an estate by the entirety. Therefore, such liens must be made an exception to title unless satisfied and released,
substituted against other property, or subordinated as to the lien of the current/new mortgage. In the latter case,
the lien would still be reflected as an exception to title on the owner‟s and loan policies; however, it would be
reflected as a subordinated interest on Schedule B, Part II of such loan policy.

Federal tax liens will attach to all real property owned by the debtor/taxpayer including homestead
property. Effective November 5, 1990, the validity of Federal Tax Liens has been extended from 6 years,
30 days to 10 years and 30 days after the date of the assessment (column (d) in the notice of lien) of the tax
unless re-filed. A certified judgment on the other hand, in favor of the U.S. Government, will remain in
force 20 years from entry, and may be extended for an additional 20 years.

See also: Federal Tax Liens.



                                                                                                  Judgments      95
                                                                                              WESTCOR 000731
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 312 of 450
THE WESTCOR MANUAL




Purchase Money Mortgages
State law will dictate priority of purchase money mortgages over judgment liens (Louisiana, for example,
does not provide purchase money mortgages priority over judgments.) In most jurisdictions, however, true
purchase money mortgages generally take priority over judgment liens correctly filed against the
purchasers/borrowers of the insured property. These judgments should be disclosed to the lender (or seller
if they are taking back a purchase money mortgage) in the title commitment and listed as a subordinate
matter under Schedule B-II of the title policy. If you have any questions regarding the priority of judgment
liens over purchase money mortgages for your area, contact your Westcor underwriting counsel.

Bankruptcy
Important: A discharge of debtor in bankruptcy does not release a judgment lien against the debtor‟s
property. The discharge only acts to stop the collection of the debt against the debtor personally. The
discharge does not extinguish the judgment lien and therefore, continues to attach to real property. The
simplest way to remember this is:
              “A lien going into bankruptcy is a lien coming out of bankruptcy.”

A release of the judgment lien must be obtained and recorded, or an order of the bankruptcy court to sell
free and clear of the lien must be obtained and reviewed by underwriting counsel.

See also: Bankruptcy.


Underwriting Instructions
A thorough search of the appropriate records must be made to ascertain all judgments and similar liens
which affect the property to be insured. Any adverse matters found must be satisfied or subordinated to the
insured mortgage or shown as exceptions in both the commitment and title policy as follows:

         A Judgment dated ____, against ____, defendant, in favor of ____, plaintiff, in the original amount of
         ____, recorded ____, records of ____ County/Parish, State of ____.




96    Judgments
                                                                                                 WESTCOR 000732
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 313 of 450
                                                                                                     WESTCOR




Leasehold Estates
Overview
A leasehold estate is created by a lease agreement and exists for a designated period of time. A lease is an
agreement (written or unwritten) by which the owner of the land (the landlord or lessor under the lease)
transfers to another party (the tenant or lessee under the lease) the right to the exclusive possession and use
of the land for a definite period of time. A leasehold estate is referred to as a possessory estate because the
owner of the leasehold estate does not own the land.

Leasehold interests should be insured using ALTA leasehold policy forms, designed for this specific
purpose. Item 1(h) of the Conditions and Stipulations of the 1992 ALTA leasehold policy defines leasehold
estate as “the right of possession for the term or terms described in Schedule A hereof subject to any
provisions contained in the lease which limit the right of possession.” Schedule A, Item 2 describes the
estate or interest being insured as being a leasehold estate created by specifically described lease
documents, while Item 3 describes the leasehold term. Items have also been added to the Conditions and
Stipulations of leasehold policies, describing the method of valuation of the estate or interest being insured
and the miscellaneous items of loss in the event the insured is evicted (Items 13 and 14 of the leasehold
loan policy and Items 14 and 15 of the leasehold owner‟s policy). If insuring using a different policy form,
an exception must be made, in Schedule B, as to the terms and conditions of the lease.

States that do not use the 1992 ALTA Leasehold Policy may have specific forms or endorsements that must
be used. Check with local underwriting counsel for requirements.

Generally, a leasehold estate can be encumbered, and a Leasehold Loan policy can be issued insuring the
mortgage covering the leasehold estate. See the Underwriting Instructions below and check with local
underwriter counsel for specific requirements or forms that must be used.

Generally, unless prohibited by the terms of the lease agreement, a lessee may assign its interest in the lease
to a third party or sublease a portion of leasehold estate to a third party. See the Underwriting Instructions
below and check with local underwriter counsel for specific requirements or forms that must be used.

NOTE: In 2002, ALTA promulgated Leasehold Endorsements to be used with the standard 1992 owners
and loan policies to insure leasehold estates. These endorsements were subsequently revised for use with
the ALTA 2006 policies. Westcor has implemented the use of these endorsements and the leasehold policy
forms have been phased out.

Underwriting Instructions
The following are general guidelines. Consult with local underwriting counsel for state-specific
requirements.

Review the lease agreement. It should contain the following items:

    1.   Names of all parties involved and execution by all lessors and all lessees (and acknowledgements
         if required by state law);

    2.   An insurable legal description of the property;

    3.   A grant of the leasehold estate, usually accomplished by words such as “lease”, “demise”, “let”, or
         “rent”;

    4.   A commencement date that is certain (e.g., a term that commences “when construction is
         completed” is not a date that is certain);




                                                                                      Leasehold Estates    97
                                                                                         WESTCOR 000733
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 314 of 450
THE WESTCOR MANUAL




     5.     A certain term that is a specific date on which the lease begins and a specific date on which it
            ends;

     6.     Time and manner of payment (i.e., the consideration for the lease).

The lease or a memorandum of lease must be recorded in the appropriate real property records. If a
memorandum of lease is recorded, the laws of most states require that the memorandum must include at
least the information mentioned above in items 1-6. This constitutes the minimum information a
Memorandum of Lease must include to impart record notice of the lease.

Title to the land must be examined to make certain that the lessor had fee simple title to the land at the time
of the execution of the lease.

All outstanding exceptions to fee title must be shown as exceptions to the leasehold estate.

To insure a mortgage covering a leasehold estate:

           Verify that the lease agreement does not contain any provisions that would prohibit the
            mortgaging of the leasehold estate;

           Obtain the written consent of the lessor, if the lessor‟s consent is required by the lease agreement;

           Obtain written verification from the lessor that the lease is in full force and effect and that neither
            lessor nor lessee is in default under the lease (sometimes referred to as an Estoppel Certificate) ;

           Search judgment and other general lien indexes, and except to any liens filed against the lessee,
            unless state law prevents such liens from attaching to a leasehold estate; and

           Record the mortgage.

To insure a leasehold estate obtained by an assignment of lease or a sublease:

           Verify that the lease agreement does not contain any provision that would prohibit the assignment
            or sublease;

           Obtain the written consent of the lessor, if the lessor‟s consent is required by the lease agreement;

           Obtain written verification from the lessor and lessee that the lease is in full force and effect and
            that neither lessor nor lessee is in default under the lease; (sometimes referred to as an Estoppel
            Certificate)

           Record the assignment of lease or the sublease; and

           Except to the terms and conditions of the Assignment of Lease or the Sublease.




98        Leasehold Estates
                                                                                             WESTCOR 000734
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 315 of 450
                                                                                                      WESTCOR




Liens
Overview
A lien is a claim or encumbrance on property which constitutes security for the payment of a debt,
obligation, or duty. It may be created voluntarily by the owner of the property or involuntarily by actions or
proceedings at law. Generally, a court judgment becomes a lien against real property once an Abstract,
Transcript, or certified copy of the judgment is recorded in the county where the property is located.
However, in some states the lien may be created by entry of the judgment in the court. The laws and rules
as to what constitutes a lien, how it is created, its duration, and where it can be searched for and discovered
are all determined by applicable state law and may vary from state to state. The duration of a lien and the
effect it has on real property depends, in part, upon the type of lien and the statutory provisions creating it.
When insuring title to property encumbered by a lien, such lien must either be satisfied and released of
record or subordinated to the interest being insured; otherwise it must be shown as an exception to title.

Underwriting Instructions
For specific underwriting assistance, see guidelines under Assignments, Environmental Liens, Federal Tax
Liens, FIRPTA, Judgments, Mechanic’s and Materialmen’s Liens, MERS, Mortgages, Subordination Agreements,
UCC, Vendor’s Lien, etc., as such topics may apply.




                                                                                                    99    Liens
                                                                                          WESTCOR 000735
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 316 of 450
THE WESTCOR MANUAL




Life Estates
Overview
A life estate is an ownership estate in real property that exists only for the lifetime of its owner or the
lifetime of a designated third party (sometimes called a life estate per autre vie). A life estate can also be
identified as an “estate for years”. It is still measured by the physical life of the life estate owner. Life
estates can only be measured by the life of a natural person.

A life tenant is the owner of a life estate. (Although the words “life tenant” are used to describe the owner
of a life estate, a life estate is an ownership interest, not a lease.)

A reversion is that portion of a fee estate that continues in the grantor after the grantor has conveyed a life
estate. For example, when A conveys a life estate to B, the portion of the fee estate remaining in A is a
reversion. When B‟s life estate ends, the right to ownership and possession will revert to A. In this
example, A is both grantor and a reversioner.

A remainder is a fee estate created in a third party (other than the grantor) that does not become an
ownership interest until the life estate is terminated. It is a future possessory interest that vests immediately
upon its granting. For example, when A conveys a life estate to B, with the remainder to C, the fee estate
conveyed to C is a remainder. When B‟s life estate ends, the right to possession and ownership becomes
vested in C. C is a remainderman.

A life estate can be created by deed, will, trust agreement, or by operation of law (for example, under the
homestead, dower, and courtesy laws of some states, a surviving spouse may receive a life estate in the real
property of the deceased spouse).

A life estate that extends beyond a current living generation may violate the Rule Against Perpetuities.

Specific state law must be reviewed to determine the benefits, limitations, obligations, and duties pertaining
to life estates, remainders, and reversions.

A life estate can be granted to a third party, or it can be retained by a grantor. For example, A can convey a
life estate to B, or A can convey the property to B, reserving a life estate for A.

A life estate terminates upon the death of the person identified in the conveyancing document as the
measuring life. For example, if A conveys to B for the life of B, the life estate is terminated when B dies.
Likewise, if A conveys to B for the life of C, the life estate is terminated when C dies. A life estate may
also be terminated upon the occurrence of an event triggering termination under the document that created
the life estate. A statutory life estate may be terminated as provided by the applicable state statute. When
the life estate is terminated, title is vested in the owner of the reversion interest or the remainderman.

A life tenant may sell, mortgage, lease, or otherwise dispose of her or his life estate interest, unless
prohibited or restricted by the document creating the life estate. However, whatever interest the life tenant
transfers is still subject to the life estate limitations. The life estate interest still terminates upon the death of
the life tenant or other measuring life.

A reversioner and a remainderman may transfer and encumber her or his interest (reversion or remainder)
in the same manner as a present interest, subject to the life estate. However, remember the reversion or
remainder interest is future by nature and is subject to the life estate.

Underwriting Instructions
Call for local underwriter approval before insuring a transaction involving a life estate, remainder, or
reversion. The following are general guidelines. The requirements in your state may be different.



100    Life Estates
                                                                                               WESTCOR 000736
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 317 of 450
                                                                                                       WESTCOR




      To insure a life estate, the estate to be insured on Schedule A should be described as “A life estate
       created by [describe document creating life estate]”.

      When insuring a life estate, note a Schedule B exception to “all rights, title, and interest of [insert
       names of all reversioners and remaindermen], their successors or assigns, as to the [reversion or
       remainder] interest created by [describe document creating the reversion or remainder]”.

      If the document creating the life estate includes any conditions or restrictions, note a Schedule B
       exception to “terms and conditions set forth in [describe document creating life estate]”.

      To insure the interest held by a reversioner or a remainderman, the estate to be insured on
       Schedule A should be described as “fee simple” or “remainder in fee simple”.

      When insuring the interest held by a reversioner or a remainderman, note a Schedule B exception
       to “all rights, title, and interest of [insert names of all life tenants], as to the life estate created by
       [describe document creating the life estate]”.

      If both the life tenant and reversioner or remainderman are to be insured, show the name of the
       insureds as “[name of life tenant] and [name of reversioner or remainderman], as their interests
       may appear”.

      If both the life tenant and reversioner or remainderman are to be insured, show title vested in
       “[name of life tenant], as to a life estate, and [name of reversioner or remainderman], as to a
       [reversion or remainder]”.

      All liens, voluntary and involuntary, created by or against the life tenant and the reversioners or
       the remaindermen must be released, re-conveyed, or satisfied, or they must be or listed on
       Schedule B as exceptions to title.

      Some documents creating life estates give to the life tenant the power to convey or encumber the
       fee estate. Obtain local underwriter approval before relying on such powers to insure without the
       joinder of the reversioners or the remaindermen.

      If a life estate has terminated, require evidence of the death of the life tenant, or, if applicable, the
       person whose life was used to measure the term of the life estate. This evidence of death must be
       an official document (such as a properly certified Certificate of Death issued by the governmental
       entity of the state responsible for such certifications) and recorded in the land records. A simple
       affidavit or sworn statement that the life tenant has died is not sufficient.




                                                                                              Life Estates    101
                                                                                           WESTCOR 000737
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 318 of 450
THE WESTCOR MANUAL




Lis Pendens
Overview
A lis pendens, also known in some jurisdictions as “Notice of Pendency of Action” or “Notice of
Commencement of Action”, is a legal document which serves to provide constructive notice pursuant to
state law that a legal action (lawsuit) has been commenced in which an interest in certain real property is
being claimed or asserted in the action. The literal translation of lis pendens is “a pending suit”.

A lis pendens is not a lien on property, but rather a notice that a possible interest is being claimed in certain
real property. The filing or recordation of a lis pendens in the public records establishes constructive notice
from the date of recording to subsequent purchasers, encumbrances, creditors, and other third parties that a
lawsuit is pending that involves an interest in the subject real property or may affect title to the subject
property. The recording of a lis pendens establishes the priority of the claim of interest in the land. When
there is a lis pendens of record, anyone acquiring an interest in the subject property is subject to and will be
bound by the outcome of the pending lawsuit.

A lis pendens must contain certain statutorily required information including the parties to the action and
the specific description of the property involved. Agents should not pass on or determine the validity of a
recorded lis pendens based upon a technical deficiency in the notice.

Underwriting Instructions
When insuring real property against which a lis pendens has been filed, the agent must obtain and record a
release of lis pendens, determine that the lis pendens is no longer effective by operation of law, or make
exception in policies as follows:

         “A Lis Pendens dated ________, filed by __________________, Plaintiff, recorded
         __________________, in Book _____, Page _______, records of ________________
         County/Parish, State of _______________, and any claims or rights that may be evidenced by, or
         judgments or orders rendered pursuant to, the Lis Pendens or lawsuit.”




102      Lis Pendens
                                                                                           WESTCOR 000738
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 319 of 450
                                                                                                   WESTCOR




Manufactured Housing
Overview
The ALTA form 7, Manufactured Housing Endorsement, is issued as affirmative coverage that the
manufactured housing unit situated on the insured land is included in the policy definition of “land.” The
individual prefab pieces delivered to the site are considered personal property until they are erected into a
finished unit and attached to the land, at which time they convert to real property and, therefore, become
part of the land as defined in the terms of the ALTA policies.

Caution must be exercised to be sure that the manufactured units are permanently attached to the land and
all ownership and liens applicable to the units as personal property have been terminated. Title certificates
must be surrendered and purged, UCC liens (both separately filed with the Secretary of State and in the
land records and noted on the Certificate of Title) must be fully paid and released, and all sales and
personal property taxes paid and terminated. The units must be transferred to be taxed with the land as real
property.

Underwriting Instructions
See also: Endorsements, ALTA 7-Manufactured Housing Endorsement.




                                                                              Manufactured Housing       103
                                                                                        WESTCOR 000739
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 320 of 450
THE WESTCOR MANUAL




Mechanics’ and Materialmen’s Liens
Overview
Items 7(a) and (b) of the ALTA loan policy jacket insure against loss of damage sustained or incurred by
the insured by reason of “lack of priority of the lien of the insured mortgage over any statutory lien for
services, labor or material a) arising from an improvement or work related to the land which is contracted
for or commenced prior to the date of policy; or b) arising from an improvement or work related to the
land which is contracted for or commenced subsequent to the date of policy and which is financed in whole
or in part by the proceeds of the indebtedness secured by the insured mortgage which at date of policy the
insured has advanced or is obligated to advance.”

With respect to mechanics‟ (labor/service providers) and materialmen‟s (suppliers of materials) liens,
Schedule B of all title policies should contain an exception for:

            “any lien or right to lien for services, labor, or material heretofore or hereafter furnished, imposed by
            law and not shown by the public records,”

and such exception should not be deleted unless it can be verified that:

           No work has been performed on the property whatsoever.

           The statutory period of time for filing a lien has elapsed since the last work was performed.

           That pending construction will not commence until the insured mortgage has been recorded.

In cases of recently completed work where the statutory lien period has not expired, applicable releases,
satisfactions or lien waivers must be obtained from all applicable parties including contractors,
subcontractors, labor/service providers, and suppliers of materials. Also, proper and satisfactory indemnity
agreements for unrecorded liens must be obtained.

In some states, mechanics‟ liens and materialmen‟s liens will, upon recording, revert back for priority
purposes to the date of commencement of work on the project or filing of a notice of commencement;
therefore, it is essential that the insured mortgage be recorded prior to such notice and that construction
does not commence until such notice is recorded in accordance with statutory provisions. As a consequence
of the “relation back” aspect of mechanics‟ liens, it is essential to comply with state law concerning priority
when providing coverage against mechanic‟s liens. If a policy will be issued without exception to
unrecorded mechanics‟ liens, consult your Westcor underwriting counsel for any special requirements
which must be made to avoid potential losses from mechanics‟ liens.

Underwriting Instructions
The procedures for removing the mechanics‟ liens exception are outlined below, but these procedures must not
just be followed by rote. The agent must apply common sense to each transaction before removing the exception.

Different rules apply for different situations, such as:

           When the property is unimproved or has been improved for some time.

           When construction on the property is imminent.

           When construction has recently been completed.

           When construction has begun before recording.




104       Mechanics’ and Materialmen’s Liens
                                                                                                       WESTCOR 000740
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 321 of 450
                                                                                                     WESTCOR




        Owner‟s policies.

Property Unimproved or Improved for Some Time
If no work has been performed within the period for liens to be filed after work has been performed, then in
most instances a lien cannot arise which has priority over the insured mortgage. In order to remove the
exception for unfiled liens, the Company will accept, in most instances, an affidavit and indemnity
agreement from the seller and/or borrower that no work has recently been performed on the property. Such
affidavits are obviously self-serving, and the indemnity actually may have little value, so the agent must
exercise good judgment in determining when not to rely on such affidavits. If any questions arise, please
contact Westcor underwriting counsel.

Property Unimproved But Construction Imminent
In most jurisdictions, the relative priority of the mortgage with labor or materialmen‟s liens is determined
by the time of recording of the mortgage in relation to the commencement of work on the property.
Therefore, in most instances, recording the mortgage before work commences will assure priority. In most
instances, the lien exception can be removed upon the execution by the seller/borrower/contractor of
Affidavit of Non-Commencement of Construction. The agent must also perform a physical inspection of
the property to verify no work has commenced prior to recording the mortgage. The agent should be alert
for any set of facts which might indicate that construction has in fact begun before recording of the
mortgage, and special care must be taken to record the mortgage as soon as possible after the closing. For
commercial construction projects, the Company requires that pictures of the unimproved construction site
be taken immediately before the recording of the mortgage. Westcor underwriting counsel should be called
if there are any questions. Be aware that “commencement of work” on the property is defined differently in
various states. In some states “commencement of work” for mechanics‟ liens priority may mean the start of
planning, architectural drawings, soil testing, or other off-site work. In these states, priority of a mortgage
or ownership interest may be legally impossible to obtain against mechanics‟ liens which may be recorded
in the future.

Construction Recently Completed
The most dangerous of these situations regarding unfiled lien coverage is when construction has recently
been completed and the time for filing liens has not yet passed. This situation is more dangerous in that,
unlike the other two, the knowledge that work or construction has been performed is certain; the only
question is whether all those who are owed money have been paid. Affidavits and Indemnity Agreements in
these circumstances are even more self-serving.

The Company will, however, allow the non-record mechanics‟ lien exception to be removed from loan
policies when construction has just been completed. Within this category, there are two situations with
separate rules. In instances where the owner of the property has recently completed remodeling existing
improvements and is either refinancing or selling, the Company will rely on a standard lien affidavit,
discussed previously. In instances where a contractor or individual is selling a new house, please call
Westcor underwriting counsel for guidelines to be followed in the agent‟s particular region. Upon
authorization from Westcor, a Contractor‟s/Owner‟s Affidavit may be acceptable. In some cases, provision
of mechanics‟ liens coverage during or soon after construction is completed may require more extensive
investigation, review of lien waivers or releases, evaluation of financial states of owners, contractors, or
other indemnitors, or other procedures to control risk. Consult your Westcor underwriting counsel for
instructions concerning this coverage.

Construction Begun Before Recording
Insurance against the risk of unfiled liens where construction began before recordation of the mortgage is
outside the usual scope of title insurance protection. The Company will rarely entertain the risk of labor or
materialmen‟s liens during construction, in the absence of surety bonds naming the Company as co-obligee.
If such approval is to be obtained, it will be given only in reliance upon financially responsible indemnitors,
for which evidence of financial stability must be submitted, and upon satisfactory independent evaluation
as to the sufficiency of funds available for completion of the project. In addition, control of disbursements,


                                                                    Mechanics’ and Materialmen’s Liens     105
                                                                                         WESTCOR 000741
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 322 of 450
THE WESTCOR MANUAL




waivers, and other protective devices may be a condition of affording any coverage. Such insurance cannot
be given without approval from Westcor underwriting counsel.

Special Rules for Owner’s Policies
The mechanics‟ liens exception should not be removed from owner‟s policies, unless specifically requested
by the insured, and then only with underwriter approval. The exception should never be removed to benefit
an owner whose failure to pay laborers or suppliers may result in liens arising against the property.




106   Mechanics’ and Materialmen’s Liens
                                                                                     WESTCOR 000742
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 323 of 450
                                                                                                                 WESTCOR




Minerals
Overview
A fee simple estate in land includes title to both the surface estate and the mineral estate. The mineral estate (either
the entire estate or lesser interests or rights in the mineral estate) can be severed from the remainder of the land. The
severance of minerals can be accomplished in several ways, such as an exception or reservation in a deed, a deed of
the surface only, a deed of minerals or mineral rights, a mineral lease, or a mortgage of the mineral estate only.
Minerals can be conveyed, encumbered, and leased, just like any other interest in land.

Generally, the owner of the mineral estate has the right to use the surface, including the right of ingress and egress,
for purposes of exploration, drilling, mining, and otherwise extracting the minerals.

An exception on Schedule B must be made for every document containing a grant, a reservation, or a lease of a
mineral right or interest (unless only the surface estate is being insured, as discussed below). In most states, once a
mineral interest is shown as an exception to title, it is not necessary to show subsequent transfers of such interest.

If only the surface estate is being insured, an exception for all minerals, as set forth in the Underwriting Instructions,
should be made. When a complete exclusion has been made as to all minerals, it is not necessary to also list specific
exceptions to mineral reservations, grants, or leases.

Mineral leases may have either a fixed term or an indefinite term. When the term is indefinite, it is typically a short
fixed period followed by a period that continues so long as minerals are produced. If a fixed-term lease has expired
by its terms, it need not be excepted to. It is much more difficult to determine if an indefinite-term lease has expired
because production has ceased. Because of the risk involved in such a determination, require either a written release
of the lease, executed by the lessee, or a judicial determination that the lease has terminated. In some states, an
Affidavit of Nonproduction from the landowner and two disinterested parties may be used to prove up that the lease
has terminated.

In some jurisdictions, affirmative coverage is available to insure the owner or lender of the surface estate against
loss or damage caused by drilling or mining operations by the owner of the mineral estate. In most jurisdictions, the
affirmative coverage is provided by way of a mineral endorsement. The Underwriting Instructions below must be
complied with before giving any type of affirmative coverage.

Because of the extraordinary risk involved in insuring a mineral estate separate and apart from the ownership of the
land, Westcor will not insure just a mineral estate (or any other mineral interest or right).

Underwriting Instructions
If a policy excepts to all minerals or specifically excepts to the documents affecting the minerals, it should
also contain the following exception on Schedule B:

          “The right to use the surface estate for ingress and egress and any other right or privilege incident to
          the ownership of the mineral estate.”

Affirmative coverage may be available to insure against loss or damage caused by the use of the surface.
Typically, it will be available if there is a recorded waiver of surface rights or if the subject property is
located in a city that has an ordinance that completely prohibits drilling or mining. Consult local
underwriting counsel for state-specific requirements.

If all minerals are excluded from coverage,

         In Schedule A, the estate or interest to be insured should be “fee simple – surface estate only,” and

         In Schedule B, the following exception should be placed:



                                                                                                           Minerals   107
                                                                                                    WESTCOR 000743
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 324 of 450
THE WESTCOR MANUAL




            “There is expressly excluded from coverage hereunder and the company does not insure title to oil,
            gas, and other minerals of every kind and character, in , on, and under the property herein
            described.”

Unless all minerals are excluded from coverage (as discussed above), a specific exception should be made
in Schedule B for every document containing a grant, reservation, or lease of a mineral right or interest. At
the end of each exception, the following language should be added:

            “Title to said interest has not been investigated subsequent to the date of said instrument.”

To remove a mineral lease as an exception, require one of the following:

           A fixed term that has expired, without renewal;

           A release of the lease, executed by the lessee;

           A judicial determination that the lease has terminated; or

           If the lease has a term that continues so long as there is production, an Affidavit of Nonproduction
            executed by the landowner and two disinterested parties (if allowed by local underwriting
            practices).

Westcor does not insure severed mineral interests or rights. Westcor does not insure against loss or damage
resulting from mine or drilling subsidence.

See also: ALTA Endorsement Form 9, Endorsements, Mineral Rights.




108       Minerals
                                                                                                            WESTCOR 000744
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 325 of 450
                                                                                                           WESTCOR




Minors
Overview
Although uncommon, a deed conveying property to a child would not be considered invalid simply because
the child is a minor; however, such minor child would not be able to convey or encumber title to the
property until he is of legal age. A conservator or guardian of such minor child – with a proper court
appointment – may be able to convey, encumber, or otherwise affect the use of the property on behalf of
the minor child, usually with court approval, provided applicable laws such as those noted below are
followed.

Natural guardians are considered to be the mother and father, jointly, of their own children or adopted
children, during minority. Instruments executed by a natural guardian are, however, considered to be
binding on the ward only for personal property. Statutory provisions limiting the value of property
owned by the minor which can be conveyed by a natural guardian without court approval may exist in
some states. As a general principle, natural guardians must obtain court appointment and approval to
transfer or otherwise affect real property of a minor. Formal guardianship of a minor generally
requires the filing of a petition; a court hearing; and adjudication and the appointment of guardian(s)
of the minor or his person.

In states which have adopted the Uniform Probate Code, a conservator must be court appointed to convey
or transfer real property owned by a minor. (This is true even if the natural parents of the minor seek to
convey the minor‟s property.)

Generally the powers of guardian – upon court approval – include the power to sell, mortgage, lease, or
otherwise encumber said real property. However, in most states, such sale must be authorized or confirmed
by the court. Title examination should include review of the certified petition for sale setting forth the
reasons for said sale; an adequate description of the property; the price and terms of sale, mortgage or other
contract; and whether the sale is private or public, as well as the subsequent terms and conditions of the
court orders approving said sale, mortgage, or lease.

In Uniform Probate Code states, a conservator must be appointed to sell or convey any real property of a
minor. Such appointment is evidenced by a document called “Letters”. The Letters must be recorded and
usually no further court approval or confirmation is required. Letters must be carefully examined for any
restrictions on authority.

Underwriting Instructions
When insuring any transaction where a guardian of a minor or incompetent is mortgaging or conveying
property, the commitment must contain the following requirement (similar requirement for Uniform
Probate Code conservators):

         “Certified Copy of (1) Petition and Order Appointing _____, Guardian; and (2) Specific Court Order
         authorizing the (sale/mortgage/lease) of the real property described herein must be obtained from a
         court of competent jurisdiction and filed in the appropriate county records.”

The Petition for Order of Sale should contain the following items:

    1.   The reasons for the sale or mortgage;

    2.   An adequate description of the property;

    3.   The price and terms of the sale, mortgage, or other contract;

    4.   Whether the sale is private or public; AND



                                                                                                       Minors   109
                                                                                               WESTCOR 000745
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 326 of 450
THE WESTCOR MANUAL




      5.     The subsequent terms and conditions of the court orders approving the sale or mortgage.

Unless this requirement is met to the satisfaction of the title agent, exception to the matter must be made in
the title policy.

See also: Guardianships, Incompetence, Capacity.




110        Minors
                                                                                          WESTCOR 000746
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 327 of 450
                                                                                                  WESTCOR




Missing Persons
Overview
Statutory provisions exist in most states to deal with persons who have been missing for an unreasonable
period of time (e.g., 90 days or more). Generally, the court may appoint a trustee to manage and control the
estate of the missing person during his period of absence. Similarly, a person who remains missing for the
requisite statutory period may be deemed deceased and his estate may subsequently be administrated. In the
absence of a quiet title action, or the proper statutory procedure establishing of record the death of the
missing person and the probate of his estate, transactions insuring property owned by missing persons
should not be insured without express underwriter approval.

Underwriting Instructions
When insuring transactions where a party is missing, Westcor requires a court appointed trustee and order
to mortgage or sell the property as outlined above. Contact your local Westcor counsel for state specific
statutory provisions and additional instructions.




                                                                                   Missing Persons     111
                                                                                       WESTCOR 000747
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 328 of 450
THE WESTCOR MANUAL




Mortgages
Overview
A mortgage is an interest in land created by a written agreement to provide security for the performance of
a duty or payment of a debt. In a “mortgage or title” state, the mortgage operates as a conveyance of the
legal title to the property to the mortgagee. In a “lien” state, the mortgage is a pledge of the title to the
property but is not regarded as an actual conveyance of the title. There are a variety of mortgage options
available to borrowers, as shown below. From an insuring standpoint, the mortgage creates a lien on the
real property which must be satisfied of record at the time the loan is paid in full. If a mortgage is not
properly satisfied of record, statutory provisions exist which limit the duration of the lien from the specified
date of maturity (e.g., five years) or, if no maturity date exists, from the inception of the mortgage (e.g., 20
years). Duration of mortgages is determined by state statute.

A lender making a loan to finance the purchase of real property will generally want a loan policy showing
that the lender‟s lien is in first position or has superior priority. Any prior or intervening liens must,
therefore, be satisfied and released or subordinated to the lien of such mortgage. Intervening or prior liens
not released or subordinated must be shown as exceptions to title.

Adjustable Rate
An adjustable rate mortgage (called an ARM) has a lower initial interest rate that is subsequently adjusted
to a set index at incremental periods during the term of the mortgage.

Balloon
A balloon mortgage involves periodic payments which cumulatively are less than the amount necessary to
fully amortize the principal amount borrowed, resulting in a balloon payment at time of maturity to pay the
loan in full. To be a “true” balloon mortgage, such final payment must be at least twice the amount of any
one periodic payment.

Construction
A construction mortgage is usually a short-term mortgage which may or may not be converted to a
permanent mortgage. Generally, construction loan proceeds are paid out in “draws” and a pending
disbursements clause must appear in the loan policy, which serves to limit the liability of the insurer to the
amount actually disbursed.

Deed of Trust
A deed of trust is used in lieu of a mortgage in “lien” states. A mortgage is a two-party document (grantor
[borrower] and lender). A deed of trust is a three-party document (grantor [borrower], trustee, and lender
[beneficiary]). Although the language of a Deed of Trust purports to convey the title to the named Trustee,
it is usually not regarded as a conveyance in effect. The deed of trust creates a lien on property to secure
payment of an indebtedness or obligation. However, the named trustee does have the power to convey the
property in a foreclosure.

The terms “mortgage” and “deed of trust” are commonly used interchangeably. Both documents are used to
secure the payment of an obligation or indebtedness, and both function in much the same way although, as
mentioned above, they are different kinds of documents. Whether a mortgage or deed of trust is issued is a
function of state law and local practice. Most deeds of trust can be foreclosed in a non-judicial notice
proceeding. Depending on state law, mortgages usually must be foreclosed by filing a foreclosure law suit
in a court with jurisdiction. However, the laws of some states allow mortgages to be non-judicially
foreclosed with proper notice.

Note: For purposes of this article, the same principles stated about mortgages are intended to also apply to
deeds of trust.



112   Mortgages
                                                                                          WESTCOR 000748
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 329 of 450
                                                                                                  WESTCOR




Purchase Money
While, technically, any mortgage taken to finance the purchase of real property is a purchase money
mortgage, some states consider only seller take-back mortgages – where the seller holds financing for the
buyers – to be purchase money mortgages.

Variable Rate
A variable rate mortgage is one that ties the interest rate to some specified index of market interest rates
and therefore causes the interest rate and mortgagor‟s monthly payment amount to fluctuate.

Underwriting Instructions
Balloon Mortgages
In order to give certain coverages or endorsements for a balloon mortgage, the trust deed/mortgage and
rider must include a Conditional Right to Refinance.

Purchase Money Mortgages
To establish priority, verify that all proceeds are being used for the purchase of the home – no funds from
the lender are going to pay off credit cards or other debts.




                                                                                           Mortgages     113
                                                                                       WESTCOR 000749
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 330 of 450
THE WESTCOR MANUAL




Options to Purchase
Overview
An option to purchase is a contractual right or interest granted by the owner of property to someone who
wants to purchase the property at a future time. The option to purchase gives the proposed purchaser the
right to purchase the property in the future according to certain specified terms at a certain time in the
future or upon occurrence of specified future events.

There are two basic forms of options to purchase:

            A stand-alone document which grants an option to purchase to a person holding a less than fee
             simple interest in the property or a person with no interest in the property.

            A lease-option, whereby the lessee has an option to purchase the leased property under the terms
             of the lease.

The laws of some states consider an option to purchase as being a personal contract right (personal
property) rather than an interest in real property and therefore, such option would not be insurable. Other
states recognize only options tied to specific real property interests, such as the lease-option. It is important
to know how the laws in your jurisdiction treat options. Consult with your Westcor underwriting counsel
before agreeing to insure an option to purchase in any form.

In order to provide constructive notice, an option must be recorded and must not violate the rule against
perpetuities in your state. In addition, the option instrument must clearly establish the purchase price for the
option.

Underwriting Instructions
When insuring a stand-alone option, the regular ATLA owner‟s policy may be used, showing the estate or
interest being insured as an “option to purchase a [specified] estate as granted in ______ recorded
in______.” When insuring a lease-option (a lease in which an option to purchase is granted to the lessee), a
leasehold policy may be used to insure both the leasehold estate and the option to purchase. Alternately, a
leasehold policy, insuring the leasehold estate, may be issued in conjunction with an owner‟s policy
insuring the option to purchase. When insuring under two policies, you must take exception in Schedule B
of the owner‟s policy as to the option provision of the recorded lease.

In addition to the above, when insuring a stand-alone option or leasehold option, an exception should be
made as to any loss or damage resulting from the bankruptcy of the optionor; and another exception made
regarding the optionee‟s responsibility to comply with the terms and conditions of the option agreement
and, in the case of a lease-option, to comply with the terms and conditions of the lease.

The policy insuring the option would have to be issued for the option price or the full value of the property,
whichever is greater.

The following exceptions should be used:

      1.     Loss or damage resulting from the rejection of the option referred to in Schedule A hereof in any
             proceedings in or related to the Bankruptcy Act of the United States subsequent to the date hereof
             or resulting from loss of title by the optionor by sale for taxes and/or assessments herein excepted
             or hereafter accruing.

      2.     (for an option to purchase contained within a lease) Terms and provisions of the lease described
             under Schedule A above creating the estates or interests insured hereunder. Note: By insuring the
             interest of the insured as optionee under the option contained in said lease, the company insures



114        Options to Purchase
                                                                                            WESTCOR 000750
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 331 of 450
                                                                                                     WESTCOR




         that by virtue of the option, the insured has the prior right to a conveyance of the fee simple title,
         subject to the exceptions herein contained, the Exclusions from Coverage and the Conditions and
         Stipulations of this policy, upon legally exercising the option and fulfilling its terms and
         conditions; and that such right may be successfully maintained against any other parties claiming
         through or under the lessor. At the time of exercising the option and taking title pursuant thereto,
         the optionee must determine in whom title is then vested through or under the lessor, and the liens
         and encumbrances on said title attaching subsequent to the recording of said option, and the
         company assumes no liability hereunder for cost or expense incurred by the insured in making
         such determinations or, there being no question of the validity or priority of the option involved, in
         prosecuting such suit or suits as may be necessary to procure the necessary deed from the party or
         parties in whom title is then vested or the necessary discharge of the liens and encumbrances then
         on the property.

    3.   (for a stand-alone option to purchase) Terms, provisions, conditions, limitations, and restrictions
         contained in the Option to Purchase described on Schedule A hereof, and the instrument which
         grants or contains the said Option to Purchase.

    4.   This Policy insures the status of title to the land described on Schedule A hereof only as of the
         Date of Policy stated on Schedule A. This Policy does not insure against rights, liens,
         encumbrances, or interests attaching to the land subsequent to the Date of Policy or status of title
         at the time the Option to Purchase is exercised.

    5.   This Policy does not insure the enforceability of the Option to Purchase described in Schedule A,
         and no obligation is assumed herein to enforce the performance or terms of said Option to
         Purchase.


NOTE: Approval by Westcor underwriting counsel is required for an option to be insured. Counsel must
be provided with sufficient information from which to analyze the nature and insurability of the option and
the requirements and exceptions which must be listed.




                                                                                   Options to Purchase     115
                                                                                         WESTCOR 000751
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 332 of 450
THE WESTCOR MANUAL




Parties In Possession
Overview
It is common practice to take exception for rights or claims of parties in possession not shown by the public
records. This standard exception is designed to protect the Company from claims of adverse possessors,
claims of non-record interests, and from tenants under unrecorded leases. This exception relates to both
actual occupancy of the property or any other possessory interests such as easements or driveways. Such
standard exception does not alleviate the responsibility of the issuing agent to examine the public records
and to make specific exception for outstanding possessory rights which are of record.

In cases where the purchaser or mortgagee knows of or should have knowledge of the possessory interest of
a third party, such purchaser/mortgagee is no longer considered to be a “bona fide purchaser for value
without notice” and will not, therefore, be afforded protection against such possessory interests under the
policy. Generally, an affidavit obtained from the seller or mortgagor, stating that they are the sole parties in
possession, is sufficient to delete the standard exception for parties in possession.

Underwriting Instructions
Upon determination that the seller or mortgagor is in sole possession of the property, this exception can be
deleted routinely from owner‟s policies on owner-occupied residential property, if the proposed insured so
requests, by having them execute an affidavit stating that they are the sole party(ies) in possession. This
affidavit should be retained in the agent‟s files. It can be deleted from rural or farm property upon
presentation of a recent survey. This survey must not show the potential for boundary line disputes or other
evidence of potential adverse possessors.

The parties in possession exception may be deleted on commercial property or residential investment
property transactions with an affidavit from the seller that there are no tenants holding unrecorded leases.
Otherwise, the following exception should be taken in Schedule B:

         “Rights of tenants, under unrecorded leases or tenancies.”

Commercial properties present a particular problem because tenants must be presumed to occupy all or part
of the property. It is customary to require a certified rent roll before insuring such property. With the
certified rent roll, the general exception can be deleted and a special exception noted for rights of tenants
according to the rent roll.

NOTE: The rights of parties in possession not shown by the public records exception certainly addresses
non-record leases, but it applies equally to non-record contract purchases, optionees in possession, trails,
driveways and other possible easement claims, encroachments from adjoining property and fences which
do not follow the property boundaries. Care must be taken any time this exception is deleted to inquire as
to any and all of these possible non-record interests to be sure they do not affect the land being insured.

See also: Affirmative Coverage, Deletion of Standard Exceptions (Extended Coverage).




116      Parties in Possession
                                                                                          WESTCOR 000752
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 333 of 450
                                                                                                           WESTCOR




Partnerships
Overview
Generally, most states recognize partnerships as legal entities that can acquire, convey, and encumber real
property in the partnership name; however, the partners of the partnership may also acquire title individually, if
desired. For instance, a deed to Perennial Partnership, a [state] general partnership vests title in the partnership
name while a deed to John Doe, Richard Roe, and Sam Snow doing business as Perennial Partnership, a [state]
general partnership would serve to vest title in the names of the partners. If, however, title is held in the name(s)
of less than all partners, any subsequent conveyance or encumbrance would require execution by all named
partners and the authority to act on behalf of the partnership must be verified.

For normal conveyance purposes, title held in the partnership name must be conveyed in the partnership
name, and the deed must be executed by one or more of the general partners, in accordance with the
partnership agreement of the general or limited partnership. If the transaction being insured is considered to
be in the usual course of partnership business, it is generally not necessary to review the partnership
agreement. However, transactions not in the usual course of business require that the partnership agreement
be reviewed to ascertain that the transaction is authorized by the partnership and that the appropriate
partners execute the requisite instruments. Transactions considered not to be in the usual or ordinary course
of business would be a conveyance of partnership property to one or more general partners; conveyances
made for nominal consideration; mortgages to secure debts of third parties; and conveyances or
encumbrances of all or substantially all partnership assets.

Joint Ventures
A joint venture is a temporary form of business structure, normally used when two or more persons or
parties combine efforts to complete one or more business transactions. No written agreements are required
for the formation of a joint venture. Joint ventures are often used in real estate development as a means of
raising capital and spreading risk. The rights, duties, and obligations are similar to those of partners in a
general partnership except that they are restricted to the transaction or transactions for which the joint
venture was formed. Once the purpose of the joint venture has been accomplished, the entity ceases to exist
without need of formal dissolution proceedings.

In states where a joint venture is not viewed as an entity legally able to hold title to real property, those involved
in the joint venture may acquire property in their names, individually, with or without reference being made to
the joint venture. If the individuals of the joint venture are married, their spouses‟ interests must also be
accounted for. Upon subsequent conveyance or encumbrance of such property, those holding an interest in the
property would be required to execute the requisite deed or mortgage in the manner in which they took title. In
states which recognize joint ventures as holding the same powers as partnerships, such entities may acquire,
convey, and encumber title to real property in the joint venture name, subject to applicable laws.

Underwriting Instructions
In most instances, the Company requires the signatures of all partners on a deed or mortgage. Only if the
authority is specifically given to less than all partners to sell or mortgage, or if the partnership is in the
business of buying and selling real estate, can title be insured based on a deed or mortgage without the
signatures of all partners.

Generally, joint ventures should be treated just as partnerships are treated. If less than all joint venturers are
executing the documents, written authorization to act on behalf of the joint venture is required. Title under
joint ventures must be vested in the individuals names, (e.g., Tom Jones and Jane Johnson d/b/a/ J & J
Company, a joint venture). The deeds must be executed individually and the acknowledgment also made as
to the individual. If married, their spouses‟ interests must also be accounted for.

See also: Deeds.



                                                                                                 Partnerships     117
                                                                                               WESTCOR 000753
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 334 of 450
THE WESTCOR MANUAL




Party Walls
Overview
Party walls are those common walls located on or along the boundary line between adjoining properties for
the benefit and use of the owners of both properties. Each owner has an easement in that portion of the wall
owned by the other and an easement over as much of the adjoining property as is necessary for the lateral
support of the wall and the attached building.

An exception must be taken for a recorded party wall agreement that defines the rights and obligations of
the parties. In townhouse developments where each owner owns fee simple title to the land under his
specific unit and holds a common interest with adjacent property owners in the party walls, there must be a
recorded agreement, declaration, or covenant containing a provision covering party walls. That agreement,
covenant, or declaration must also be raised as an exception. If there is no recorded party wall agreement,
but a party wall is common to exist, an exception should be raised for the party walls and the rights of the
adjoining neighbors according to these guidelines:

            If there is no agreement of record and the party wall is located on the property line, an exception
             must be made for the rights of the adjoining property owner as to the party wall and as much of
             the insured land as is necessary for lateral support of the wall and the attached building.

            If there is no agreement of record and the party wall is completely located on the insured land, an
             exception must be made as to the rights of the adjoining property owner as to the wall and as to
             the encroachment.

            If there is no agreement of record and the wall is completely located on the adjoining property,
             exception must be made as to the existence of the party wall, the rights of the adjoining owner in
             and to the party wall, and the encroachment unto the adjoining property, unless the parties record a
             party wall agreement containing the requisite easement.

Where walls are adjacent and self-supporting such as in zero lot line developments, provided the walls are
independent, self-supporting, and do not cross the property line, no exception need be made for the wall. If
there is an encroachment by the wall then the encroachment must be raised as an exception unless there is
an agreement allowing the maintenance of the wall on the adjoining property.

Underwriting Instructions
In general, the following exceptions should be used when insuring property with a party wall:

      1.     Where survey shows party wall, but there is no recorded agreement:

             “Party wall and rights of others in and to the party walls, as shown by survey by _________________,
             dated ___________________.”

      2.     Where deed indicates existence of party wall:

             “Party wall as set out in deed recorded in Book ____, Page_______.”

      3.     Where many deeds refer to party wall:

             “Party wall as set out in deed recorded in Book ____, Page _______ and various other deeds of record.”

      4.     Where agreement recorded setting forth the interests and liabilities of Parties thereto:

             “Party wall agreement relating to the party wall located on said property, recorded in Book ____,
             Page ______.”




118        Party Walls
                                                                                                        WESTCOR 000754
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 335 of 450
                                                                                                              WESTCOR




Planned Unit Development
Overview
A planned unit development (PUD) may generally be defined as a parcel of land containing property and
improvements owned and maintained by a homeowners‟ association, corporation, or trust for the benefit
and use of individual PUD units within such a parcel of land. There exists, through the association,
corporation, or trust, an automatic non-severable membership of individual unit owners, who must pay
mandatory assessments. The purpose of the common property is to enhance the enjoyment of the premises
along with the value of the property securing a PUD unit mortgage. A “de minimus PUD” refers to
common property that has little or no effect upon the value securing the PUD unit mortgage and little, if
any, influence on the enjoyment of the premises.

Underwriting Instructions
Each commitment and policy insuring a PUD must contain an exception similar to the following for the
documents creating the PUD development:

        “Terms, provisions, conditions, easements, restrictions, options, and liens created by and set forth in
        the declaration recorded [recording information]”.

        “Any and all authority of the [describe] homeowner‟s association to regulate and/or levy assessments
        against the subject property and rights of others in the common areas, if any.”

The agent must also determine that any and all assessments have been paid in full; otherwise, exception
must be made in the title policy.

ALTA Endorsement Form 5 applies to loans made on a planned unit development or to an owner who buys
in such development.

See also: Endorsements, ALTA 5, PUD.




                                                                                  Planned Unit Development         119
                                                                                                 WESTCOR 000755
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 336 of 450
THE WESTCOR MANUAL




Powers of Attorney
Overview
In order to be considered valid, a Power of Attorney (POA):

      5.   Must afford the named attorney-in-fact the power to convey and/or encumber real property;

      6.   If non-durable, the Principal named in the POA must be alive and mentally competent at time of
           execution and delivery of the requisite deed or mortgage;

      7.   The POA must not have been revoked; AND

      8.   The POA must be properly recorded.

While most states recognize durable Powers of Attorney that reference the disposition of “all my property”
– for insuring purposes a specific POA, setting forth the legal description of the property to be conveyed or
encumbered, is preferable.

The signature line should reference the names of the principal and the attorney-in-fact – e.g., “Paula
Principal by Angela Agent, her Attorney-in-Fact.” Likewise, the notary acknowledgment section should
reference both – e.g., “Angela Agent, as Attorney-in-Fact on behalf of Paula Principal.” When recording,
the POA should precede the instrument executed by the attorney-in-fact.

Underwriting Instructions
Use of powers of attorney is not encouraged, but documents based on their use can be insured. The
examiner must make sure that:

      1.   The power of attorney provides the attorney-in-fact full power to “convey” or “mortgage” the
           subject property;

      2.   The principals were living and mentally competent at the time of execution and delivery of such
           conveyance or mortgage, or the POA must be durable in form;

      3.   The POA had not been revoked. In some states, death of the principal, his/her insanity or
           incompetency, bankruptcy or insolvency, and/or subsequent marriage can revoke a POA; and

      4.   The POA was/is properly recorded.

      5.   Must be a recent POA with limitations as to time periods.


Additionally, in some jurisdictions, a POA must be in recordable form, which would include compliance
with statutory requirements for witnessing and/or acknowledgments.

Westcor recommends that the POA be specific as to the property (contains an adequate legal description)
and also have the operative language setting forth the powers of the attorney-in-fact to convey or execute
documents on behalf of the Principal. In some jurisdictions, the language “to perform any and all acts” is
not sufficient.

NOTE: A common tactic used in fraud claims is for the perpetrator of the fraud to present, at closing, a
power of attorney. Supposedly signed and acknowledged outside of closing which authorizes the attorney
in fact to sign deeds, mortgages, etc. for the present closing. When this occurs, the power of attorney (just



120        Powers of Attorney
                                                                                        WESTCOR 000756
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 337 of 450
                                                                                              WESTCOR




like a deed signed outside of closing) must be carefully scrutinized and questioned. Verification of its
authenticity is absolutely required.




                                                                               Powers of Attorney    121
                                                                                    WESTCOR 000757
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 338 of 450
THE WESTCOR MANUAL




Probate Proceedings
Overview
Traditionally, the term “probate” included the procedural acts necessary to establish the legal validity of a
will and governed the procedural administration of a decedent‟s estate involving a will. However, in more
modern terminology, “probate” contemplates the procedures for administering a decedent‟s estate, whether
with or without a will. In most states such procedures are handled by the Probate Court. States assign
jurisdiction for probate matters to different courts, some to a special court only for this purpose, others to
the courts which hold general jurisdiction over all civil matters. An individual dies intestate when he or she
dies without leaving a valid will. An individual dies testate when he or she dies leaving a properly executed
will. Both intestate and testate estates are normally administered by the Probate Court.

When an individual dies he or she continues to hold ownership of property. Title remains vested in the
deceased person until such time as it is conveyed by sale by the executor, administrator, or personal
representative doing estate administration or transferred by court order or judicial determination. When
notified that the record title holder is deceased, you should show title in (name)          deceased” (the
name of deceased title holder). However, this may vary depending on the laws of your state.

Whenever you are asked to insure property which is part of a decedent‟s estate, you should confirm that
probate proceedings have been instituted to properly dispose of the property, and that all applicable estate
taxes have been paid. If the inheritance and federal estate taxes have not been paid, they should be shown
as exceptions on the title policy.

Underwriting Instructions
Seek your local Westcor counsel‟s opinion on probate laws. However, generally, the following should be
reviewed for conformity by the examiner:

Testate Estate:

      1.     Will

      2.     Order admitting the will to probate

      3.     Letters of Testamentary

      4.     Proof of publication of notice to creditors

      5.     Federal and state tax clearances or non-taxable certificate from the Internal Revenue Service and
             the Commissioner of Revenue of the State

      6.     Order of Distribution, if any

      7.     Final Order.

Intestate Estate:

      1.     Petition for Letters of Administration and the Letters

      2.     Letters of Administration or letters appointing personal representative

      3.     Final Decree of Heirship

      4.     Proof of publication of the notice to creditors



122        Probate Proceedings
                                                                                         WESTCOR 000758
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 339 of 450
                                                                                                      WESTCOR




    5.   Federal and state tax clearances or non-taxable certificate from the Internal Revenue Service and
         the Commissioner of Revenue of the State

    6.   Order of Distribution, if any

    7.   Final Order.

If you are insuring a sale transaction which requires that a personal representative convey the subject
property, you must obtain the necessary documentation appointing the individual as personal representative
and verify that the individual has the authority to sign the deed. In addition, the authority should be filed of
record.

See also: Heirs at Law, Inheritance.




                                                                                    Probate Proceedings     123
                                                                                          WESTCOR 000759
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 340 of 450
THE WESTCOR MANUAL




Purchase Money Mortgages
Overview
Generally, to qualify as a true purchase money mortgage, the following must occur:

            A buyer must secure a loan made by a third party lender. A mortgage taken back by a seller for all
             or a portion of the purchase price is also considered a purchase money mortgage;

            All of the loan proceeds must be applied to the purchase price of the property;

            The loan must be secured by the purchased property;

            The mortgage must be dated and recorded concurrently with the deed transferring the property to
             the mortgagor.

Provided the purchase money mortgage complies with the above, in most states it will enjoy priority over
any prior or subsequent claims or liens attaching to the property through the mortgagor, except prior
Federal Abstracts of Judgment.

The Internal Revenue Service has ruled that a purchase money security interest or mortgage, valid under
local law, is entitled to priority even though it may arise after a notice of federal tax lien has been filed
against the purchaser/borrower. (In the state of Louisiana, however, the forgoing does not apply. Federal
tax liens (FTLs) filed against purchasers in that state will take priority over the purchase money mortgage.
For this reason, it is mandatory that the purchasers‟ names are searched for federal tax liens in Louisiana
and all discovered FTLs either paid or listed as exceptions.)

If secondary financing is being insured, the purchase money doctrine will not protect the secondary lender,
and an exception for a federal tax lien or any other intervening liens must be taken.

Underwriting Instructions
Although the insured mortgage will generally have priority over Federal Abstracts of Judgment against
purchasers, Westcor agents must diligently search the records for Federal Abstracts of Judgment filed
against the purchasers. If detected, these liens should be listed as exceptions in both the title commitment
and under Schedule B of the final title policy.

If the agent has been given constructive notice that a judgment creditor is actively pursuing the
enforcement of its lien, an exception to the lien must be made in the commitment and final policy.

When insuring a mortgage which secures purchase money and additional sums, such as payment of credit
cards or construction of improvements, its priority is unclear. Therefore, when insuring this type of
transaction, an exception must be taken for any existing claims or liens against the mortgagor.

In some jurisdictions, to qualify as a purchase money mortgage, a mortgage must also:

      1.     Encumber property which is a residential dwelling with not more than four residential units (1-4
             family residential property); and

      2.     The property must be occupied by the purchaser/borrower as a primary residence.

These additional requirements, however, are not the usual requirements in most states. Consult your
Westcor underwriting counsel for applicability of these additional qualifications in your jurisdiction. Some
transactions involve multiple purchase money mortgages. For example, a property acquisition may include
both a new loan from a third-party lender and a seller carry-back loan for a portion of the purchase price.



124        Purchase Money Mortgages
                                                                                               WESTCOR 000760
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 341 of 450
                                                                                                   WESTCOR




Most institutional third-party lenders will require that the mortgage securing the third-party loan must have
priority over the seller carry-back mortgage. As a result, the third-party mortgage is usually recorded in
first priority position, ahead of the seller carry-back mortgage. Both of the loans are considered purchase
money mortgages and are entitled to the priority of such mortgages. However, the relative priorities
between the two purchase money mortgages may not be quite as defined. Law in some states gives special
priority to a “vender‟s” purchase money mortgage (the seller carry-back) over a purchase money mortgage
made by a third-party lender. Care must be taken to insured the correct and/or priority between the
purchase money mortgages according to the laws of your jurisdiction. The order in which the mortgages are
recorded must be documented by instructions from the lenders and the mortgage securing the junior priority
loan should include a provision that it is junior and subject to the other purchase money mortgage.




                                                                           Purchase Money Mortgages      125
                                                                                        WESTCOR 000761
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 342 of 450
THE WESTCOR MANUAL




Railroads
Overview
When insuring title to real property which is adjacent and contiguous to a railroad right-of-way, an
exception should be made for potential rights of the railway for ingress and egress purposes. In order to be
considered contiguous to the railroad right-of-way, the subject property may lie within 100 to 400 feet of
the center line of the main track of the railroad as originally laid out, notwithstanding the intervention of
streets, roads, or separate ownerships of land that may lie between the center line of the railroad and the
land to be insured. The distance from the center line will depend on the provisions of the railroad act which
created the right-of-way. Generally, deeds containing no specific overall width as to the railroad are to be
construed as conveying at least 200 feet (but this width is determined by the railroad act which created the
railroad right-of-way and must always be checked and verified.). Therefore, unless the agent can verify
with certainty that the land to be insured comes no closer than 100 feet from the center line of the main
track of the railroad line, an exception must also be made for any easements or claims of easements of the
[named] railroad.


Underwriting Instructions
When insuring property which is contiguous to a railroad right-of-way, the commitment and final title
policy must contain the following exception:

            “Ingress and egress, if any, of the _____ railroad in and to the right-of-way line of said railroad
            adjoining the ____ boundary of the property herein insured.”

The exception for easements or claims of easements on property as outlined in the overview list above may
conform to the following:

            “Any easements, or claims of easements, of the ____ Railroad.”


Railroad as Owner in Chain of Title:
Before insuring property wherein the chain of title shows that the land was formerly owned by a railroad
company, the agent must carefully review the instrument by which the railroad company acquired its
interest in and to the land to determine the intention of conveyance of the parties.

Generally, a grant or conveyance of real estate to a railroad company is intended to vest title or interest as
an easement rather than fee simple title, depending on the language used. Unless the agent has proven that
the railroad company acquired fee simple title, the estate as insured on Schedule A should list
“EASEMENT” rather than fee simple title and the following exception shown in the commitment and final
title policy:

            “The interest herein insured is an easement only, and not fee simple title.”

Caution: Land Grant railroads which received their right-of-way by grants from the federal government by
congressional act are subject to reversionary interests. If the railroad abandons, sells, or ceases to use the
right-of-way for a railroad, the property may revert to the federal government. It is always necessary to
determine the source of a railroad‟s title or ownership before insuring a conveyance out from a railroad or
property formerly owned by a railroad.

Any of the following situations would infer that the interest was intended as an easement only:

           Lack of adequate consideration.

           Deed contains a reversionary clause.


126       Railroads
                                                                                                  WESTCOR 000762
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 343 of 450
                                                                                                   WESTCOR




       The railroad company charter does not authorize the acquisition of property other than for railroad
        purposes.

       The property conveyed is a small strip of land.

       Phrases are found in the instrument which restrict the use of the land: e.g., conveyed as “an
        easement/right-of-way only” or “for railroad or depot purposes only.”

       The instrument contains a right of reverter or provides conditions for its conveyance: e.g., “as long
        as used for railroad purposes”, “as long as the same shall be used for a railroad”, or “on condition
        that a crossing be maintained.”

       When insuring access that crosses a railroad right-of-way, it is important to determine if the access
        is via an easement rather than a renewable license.

For additional information, contact Westcor underwriting counsel.




                                                                                            Railroads    127
                                                                                        WESTCOR 000763
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 344 of 450
THE WESTCOR MANUAL




Receivers
Overview
Often, Receivers will be appointed to hold or distribute property or funds of others during litigation. Once a
Receiver has been appointed, the court has complete control over the distribution of those assets. Any sale
by a Receiver must be done by court order. Therefore, an attempt to sell, mortgage, lease or convey those
assets by the owner is void.


Underwriting Instructions
The following guidelines are given when insuring property sold by a Receiver:

      1.     The agent should obtain and examine a certified copy of the order of sale. This order should
             contain a minimum of the following:
             a. Complete description of the property;
             b. Whether the sale is to be private or public;
             c. Price, terms and conditions of the sale;

      2.     How the sales proceeds are to be distributed. (If not stated, the proceeds are paid to the clerk of the
             court to be held until the rights of all claimants are determined.)

      3.     Expiration of the time for appeal (or an affidavit from the Receiver attesting that there has been no
             appeal from the Order Appointing the Receiver and the Order of Sale).

      4.     If the time for appeal has not run, the following exception should be made in the commitment and
             policy:

             a.   “Subject to the rights of appeal from the order appointing the Receiver and/or the order of the
                  sale, if any”.

      5.     A Certified Copy (conformed copies are not acceptable) of the Report and Confirmation of the
             Sale must be obtained prior to closing.

      6.     Recordation of the Receiver‟s Deed.

Certified Copies of the Order of Sale, Report and Confirmation of Sale, and the Receiver‟s Deed must be
recorded in the records in which the property is located.




128        Railroads
                                                                                              WESTCOR 000764
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 345 of 450
                                                                                                         WESTCOR




Restrictions
Overview
When insuring title to real property encumbered by restrictions, an exception for such restrictions must be
made in both owners and loan policies along with a notation as to whether or not the restrictions are
accompanied by a reverter or forfeiture clause in the event of violation. If a forfeiture or reverter clause has
been modified, such modification must be noted. The forfeiture or reverter must be reviewed to determine
if the interests of a mortgage holder are protected, if not, then the exception should state that the insurer
accepts no liability for any past or present violation of the restrictions. If the restrictions have been violated,
such violation must be shown as a separate exception. Most importantly, if the restrictions are accompanied
by right of reverter or forfeiture in event of violation, and a known violation has occurred, no policy should
be issued until a deed can be obtained from the party entitled to such reversionary or forfeiture rights.

Generally, lenders will require some form of affirmative coverage with respect to exceptions for restrictions
– language to the effect that the restrictions contain no reversion or forfeiture clause, that the restrictions
have not been violated, and that a future violation will not cause a reversion or forfeiture of title. Provided a
review of the restrictions shows that no reversion or forfeiture clauses exist and that no violations of
restrictions have occurred, such affirmative language may be given through the use of various
endorsements.

Some lenders will also ask that affirmative coverage include the assurance that the use intended for the
property will not result in a violation of the restrictions. Since violation of use restrictions is one of the
most common forms of violations, it is unwise to provide affirmative coverage against such violations,
especially when a potential violation will be the first of its nature in the subdivision or might become a
nuisance or otherwise offend or annoy neighboring property owners.

Where building restriction lines appear on a recorded subdivision plat or on the plat of a survey, an
exception should be noted to the platted restrictions. Affirmative insurance, stating that such setback lines
have not been violated should not be given unless and until it can be verified, by an inspection or a recent
survey, that the improvements on the property do not, in fact, violate the setbacks. Where there has been a
violation, the violation must be noted as a separate exception.

Any affirmative assurance, if given, should be set out on a separate endorsement after approval by local
Westcor Title underwriting counsel.

No affirmative insurance should ever be given on owners policies regarding the exception for restrictions or
building line restrictions unless underwriter approval is obtained.

Underwriting Instructions
General Exception for Restrictions
         “Covenants, Conditions and Restrictions contained in instrument dated ______________, filed
         _____________, in Book ____, Page _______, ______________ County/Parish Recorder‟s Office.”


Restrictions (No Reverter or Forfeiture Clause or Violations)
Provided the restrictions have been reviewed and there is no reversionary clause and a current, accurate
survey has been provided and the agent has checked it against the restrictions and determined there has
been no violation of the restrictions, affirmative language may be provided as follows: *

         “Covenants, Conditions and Restrictions contained in instrument dated __________, filed in Book
         ___________, Page _____, ________________ County/Parish Recorder‟s Office. However, this
         policy hereby insures that, as of the date hereof said, conditions and restrictions have not been
         violated and that a future violation will not cause a forfeiture or reversion of title.”




                                                                                               Restrictions   129
                                                                                             WESTCOR 000765
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 346 of 450
THE WESTCOR MANUAL




* Notwithstanding this affirmative language, the preferred method for providing affirmative coverage is by
appropriate endorsement and not affirmative language.

Restrictions (With Reverter or Forfeiture Clause)
The fact that there exists a reversionary clause, no matter how designated (reverter, rights of reentry, etc.),
should be set out as an exception in Schedule B of the commitment or policy.

Minor Violations
If a review of the recorded plat or survey discloses a violation of restrictions, the agent must determine the
risk posed by such violation. If the violation is minor and it has been determined that there is little or no
possibility of the violation resulting in a loss to the Company because the statute of limitations may have
run on enforcement or some other similar reason, affirmative coverage may be given after securing
approval from local underwriting counsel as a separate endorsement as follows:

           “A review of the survey dated ______ by ______________ discloses that the west side of t he
           house located on the premises encroaches 6 inches over the building restriction line along the
           west boundary of the property However, this policy hereby insures against loss or damage
           which the insured shall sustain by reason of the entry of a final court order or judgment which
           constitutes a final determination and requires the removal of the existing improvements as a
           result thereof.”


In some jurisdictions specific endorsements exist to provide affirmative coverage for minor violations of
restrictions. With approval of Westcor underwriting counsel, such endorsements can be used to provide this
coverage.

Major violations which may not be affirmatively insured against should be brought to the lender‟s attention
immediately. The loan should not be closed until amended closing instructions have been received from the
lender authorizing the agent to proceed with the closing and accepting the exception in the final title policy.
The agent should also disclose the matter to the purchasers/borrowers at closing and obtain a written
acknowledgment of the violation(s).

As an alternative, with approval and guidance from your local Westcor counsel you may suggest that the
parties seek a variance from the local governmental authority with jurisdiction of such matters if the
setback that is violated is one established by local law or ordinance. Such variance will have to be granted
before affirmative coverage may be granted, and even if granted, an exception will still have to be taken for
the violation. If the violation is of a setback established by a recorded agreement or plat of subdivision,
then all of the parties or successors to the original agreement will have to execute a modification of the
agreement allowing the violation, and in the case of a setback established by subdivision plat, the owners of
the properties in the subdivision will have to execute a modification allowing the violation. Once the
restriction has been modified, with the approval of local underwriting counsel affirmative coverage may be
granted.

It is important to stress than any affirmative coverage constitutes extra hazardous risk and as such any
requests by a proposed insured for affirmative coverage for violations of use restrictions must be approved
by Westcor‟s underwriting counsel. The affirmative coverage must be on a separate endorsement and may
require the payment of an additional hazardous risk premium. Before approving such language, it must be
proved that:

      1.   The use restrictions are ancient;

      2.   The character of the neighborhood has drastically changed so as to make the violated use a
           reasonable use of the property in conformity with the present uses and character of the
           neighborhood;




130        Restrictions
                                                                                             WESTCOR 000766
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 347 of 450
                                                                                                WESTCOR




    3.   The properties immediately surrounding the properly to be insured have similar violations of the
         use restrictions;

    4.   No recent attempts have been made to enforce such restrictions.

Contact your local Westcor counsel for further guidance and written authorization.




                                                                                       Restrictions   131
                                                                                     WESTCOR 000767
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 348 of 450
THE WESTCOR MANUAL




Reversionary Clauses
Overview
A reversionary clause serves to protect the interest of the person or entity making restrictions on property
and, in the event of a violation of such restrictions, title to the property subject to such violation may revert
back to the reversionary party. Whenever a reversionary clause exists it must be set out as an exception to
title, unless it has been properly released through a deed expressly stating such purpose and intention.

Underwriting Instructions
Reversionary clauses, no mater how designated (reverters, rights of reentry, etc.), preferably should be set
out verbatim in Schedule B of the commitment or policy. Although it would be the Company‟s position
that a reversionary clause has been sufficiently incorporated into the exceptions from coverage by a mere
reference to the Restrictive Covenants in which it appears, the Company believes that it is a better business
practice to set out such a drastic exception from coverage in detail.

See also: Restrictions.




132    Reversionary Clauses
                                                                                           WESTCOR 000768
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 349 of 450
                                                                                                      WESTCOR




Rights of Way
Overview
A right of way is a privilege to pass over the land of another for a particular and expressly stated purpose.
The term “right of way” is sometimes used interchangeably with “easement”. However, this usage is not
necessarily correct. A right of way may be an easement or a fee ownership. It is similar to an easement. A
right of way is sometimes used to describe a strip of land over which an easement passes. It may also attach
to and be incidental to the use of a parcel of land, in the same manner for an appurtenant easement. When
insuring the title to property which is subject to a right of way, the right of all persons entitled to use the
right of way must be excepted from the policy coverage under Schedule B.

The term “right of way” does not necessarily have legal significance since it can be either a fee title interest
or an easement. The legal status of “right of way” depends on the nature of the original grant and the
context of its use. Care must always be exercised when dealing with “rights of way” and proper exceptions
should be noted regardless of its status as a fee interest or an easement.

Underwriting Instructions
All rights of way should be listed as exceptions, with appropriate recording information as well as the type
and location of the right of way.

The rights of all persons entitle to use the right of way should be excepted from the policy coverage in
Schedule B.

The following are suggested ways to set out exceptions regarding rights of way:

        “Rights of the public in and over that portion of ________affecting subject property.”

        “Right of way running over the Southwest portion of subject property, as shown by survey of John
         Doe, date________ , 19__.”

        “Right of way of (NAME OF ROAD OR STREET) over that portion of ______ above property
         embraced therein.”

See also: Easements, Alleys.




                                                                                           Rights of Way    133
                                                                                          WESTCOR 000769
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 350 of 450
THE WESTCOR MANUAL




Riparian/Littoral Rights
Overview
Riparian rights and littoral rights refer to the rights appurtenant to the ownership of land partially covered
by or bordering on a body of water. These rights are not easily defined and may be considered
interchangeable for purposes of title insurance. They may include the right to ingress, egress, boating,
fishing, and bathing (swimming), among others. These are the rights to use the abutting body of water. The
extent of rights to use the connected body of water by the landowner, neighboring riparian landowners, and
the public in general vary from state to state and within given states depending upon the nature of the body
of water.

Underwriting Instructions
Whenever land is bordered by or extends beneath a body of water, an exception as to riparian and littoral
rights is always required. The nature and extent of riparian rights can never be insured without a referral to
Westcor underwriting counsel. Title to submerged land or previously submerged land could be subject to a
Federal Navigational Servitude based on government powers pursuant to the commerce clause of the
Constitution of the United States of America. It may be impossible to release or convey such rights. Any
attempts to convey such lands may be revocable if deemed contrary to the Public Trust Doctrine. The
Public Trust Doctrine provides the sovereign state will hold all lands in trust for the benefit of the public.
Careful analysis of the derivation of title and uses of the land must be made in every instance when
affirmative coverage is sought with respect to riparian or littoral rights. The initial presumption as to any
body of water is that it is a navigable body of water. Accordingly, others may have rights of use for
navigation purposes in addition to rights to uninterrupted flow of the water. The terms: accretion, reliction,
erosion, and avulsion are generally associated with the changes in the location of the waterlines as a result
of natural causes. The definition of these terms may vary from state to state. Many of these terms are used
interchangeably. A determination of which of these terms is applicable should be made only after
consultation with underwriting counsel. Be careful not to rely on prior title insurance policies to determine
waterfront interests. The nature, extent, or existence of riparian rights may never be insured without
thorough analysis by Westcor underwriting counsel. An independent determination must be made in each
instance.

Often deeds or mortgages are prepared with language such as “together with all riparian rights” included
after the legal description of the land. The agent should be careful not to incorporate this or similar terms
anywhere in the title policy. Although title insurance does not insure riparian rights, mistakenly including
this language with the legal description in Schedule A may lead to the insured to believe the Company is
providing this coverage.

Whenever the land abuts a body of water, proper exceptions must always be raised in Schedule B. These
exceptions could take the following forms:

         Rights, if any, of the United States of America, State/Commonwealth of _______________, the
         municipality or other local government and the public in and to that part of the land, if any, as may
         have been formed by means other than natural accretions or may be covered by the waters of Lake
         ______________.

         Rights of the United States of America, State/Commonwealth of _______________, the municipality
         or other local government and the public in and to that part of the land lying within the bed of the
         ______________River.

         Rights of owners of land bordering on the ______________ and others to the continued and
         uninterrupted flow of the water (without diminution or pollution).

         Rights of the public and owners of land bordering on the _________________ River/Lake to
         navigational and/or riparian recreational and/or other rights to use said water.




134   Riparian/Littoral Rights
                                                                                                WESTCOR 000770
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 351 of 450
                                                                                                                  WESTCOR




         Any and all rights of the United States of America, the State/Commonwealth of ______________, the
         local government and the public, if any, in and to the use of all or any part of the land lying between
         the body of water abutting the subject land and the natural line of vegetation, bluff or extreme high
         water mark or other apparent boundary line separating the publicly used area from the upland private
         area.

         This policy does not insure title to artificially filled lands, submerged lands, or land which may have
         been under water or which has been added to the subject land by accretion, reliction or avulsion.

         This policy does not insure title to any portion of the land lying below the high water mark of
         _________________.

         This policy does not insure against any decrease of the subject land, if any, caused by erosion or
         changes in the shoreline or centerline or meander line of the body of water known as
         __________________.

         This policy does not insure against any claim of ambiguity or uncertainty in the exact location of the
         boundary along the body of water known as ________________.

         This policy does not insure against the rights of federal, state, or local jurisdictions to regulate usage
         of the shore area.

See also: Filled in Lands, Water Rights, Wetlands.




                                                                                           Riparian/Littoral Rights    135
                                                                                                     WESTCOR 000771
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 352 of 450
THE WESTCOR MANUAL




Severed Improvements
Overview
Insuring title to the improvements in one party and title to the land upon which they are affixed in another
party is often referred to as a “severed improvement”, a “split fee”, or a “constructive severance”
transaction. The party owning title to the improvements must also own a possessory interest in the land it is
affixed to by virtue of ground lease.

It is important to determine whether the severed improvements constitute real or personal property.
Provided the improvements have, or will continue to be, permanently affixed to the land, and the estates or
interests have been properly created, separately described land and improvements are eligible for title
insurance coverage for both owners and lenders.

Depending upon the instrument creating the interest, the interest in severed improvement s and title
policy should show title to the severed improvements vested as a fee estate . Qualified ownership is
generally created in a lease transaction where the conditions of ownership are limited by its ter ms, and
upon the happening of a certain event, such as the expiration of the lease, the estate will revert back to
the lessor. Before insuring a fee interest, the instrument creating the separation must be unqualified as
to the limitation of the term, and there may be no other conveyance by the owner of the improvements
upon the happening of an event, e.g., the expiration or sooner termination of a lease. In transactions
where the interest created cannot be determined, exception under Schedule A of the fina l policy
should make reference to the estate or interest as conveyed or reserved by the instrument and its
recording date. The policy must also note a Schedule B exception to the terms and provisions of the
ground lease.

Underwriting Instructions
To determine whether severed improvements constitute real or personal property, the agent must
thoroughly review the instruments creating the interest to ascertain the intention of the parties
involved. Documentation must not only properly describe the improvements, title to which is
being or has been constructively severed from that of the land, but must also provide an assurance
that the building and improvements “are and shall remain real property”. The agent must also
obtain written verification that it is the intention of the parties that the improvements are not to be
physically removed from the land to which they are affixed, and there are no “side agreements” to
the contrary.

The agent should also make an exception for any easements for access, maintenance, use, and support of
such buildings and improvements which, although not necessarily constructed, may be implied by the
separate estate or interests created by the severance.

Easement created by express grant or reservation:

         “Easement for the access, maintenance, use and support of buildings and improvements
         situated on and excepted from the land described herein, as may be implied from the severance
         of the title to buildings and improvements (GRANTED TO/EXCEPTED BY)____,in document
         recorded_____.”

Easement created by implication:

         “Such easements or other rights for the access, maintenance, use and support of buildings and
         improvements situated on and excepted from the land described herein, as may be implied from the
         severance of the title to buildings and improvements (GRANTED BY/EXCEPTED BY) ____,
         document recorded ______.”




136   Severed Improvements
                                                                                            WESTCOR 000772
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 353 of 450
                                                                                             WESTCOR




When insuring severed improvements, exception should be noted to the terms and provisions of the ground
lease. With severed improvements it is always required that the improvements be supported by a ground
lease. Otherwise, the improvements would encroach onto the land on which they are located.

All severed improvement transactions must be submitted to Westcor underwriting counsel along with the
Company‟s Policy Authorization request (for unusual underwriting risks).




                                                                           Severed Improvements     137
                                                                                   WESTCOR 000773
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 354 of 450
THE WESTCOR MANUAL




Subordination Agreements
Overview
When insuring a mortgage where there are intervening liens that prevent the lender from holding first lien
priority, such other liens may be subordinated to the lien of the subject mortgage. If applicable, where
lienholders voluntarily execute proper subordination agreements, such subordinated liens should be shown
on Schedule B, Part II of the ALTA loan policy.

Underwriting Instructions
When insuring transactions that rely on any subordination agreement, such instrument must be reviewed
carefully and found to comply with the following requirements:

      1.     To be insurable, a Subordination Agreement must be specific as to the particular transaction:
             a. Instrument must be dated;
             b. Must specifically recite the names of the existing mortgagor, mortgagee, new lender, the new
                 loan document, its amount, and the recording information of both documents;
             c. Contain a proper legal description of the land affected;
             d. Contain language to the effect that the existing mortgage holder subordinates its interest to the
                 new loan without condition;
             e. If the new loan makes provisions for future advances or extensions, the subordination
                 agreement must state that it is also subordinate to these matters.

      2.     The instrument must be properly executed, acknowledged, and recorded.

      3.     If there are modifications or changes in the terms of the new mortgage after the original
             transaction, an amended subordination may be required to reflect these changes.

      4.     The Company does not rely on automatic subordinations. Because many courts refuse to enforce
             automatic subordinations to future construction loans, Westcor does not authorize the issuance of its
             policies insuring a first lien position pursuant to blanket, automatic, or general subordinations.

      5.     The agent should obtain proof that the individual executing the subordination agreement has the
             authority to act on behalf of the company.

      6.     A mortgage which has been subordinated must be listed as an exception under Schedule B-II of
             the final title policy (subordinate matters) and may conform to the following language:

             “Mortgage dated ____________, executed by ____________, in the original amount of $______, in
             favor of __________, recorded ________, in Book ____, Page _______, Records of __________
             County, State of ______________; made SUBORDINATE to the insured mortgage by Subordination
             Agreement dated __________, and recorded on ___________, Book _____, Page ______, Records
             of ___________ County/Parish, State of ________________.”

      7.     Check with your local Westcor underwriting counsel for any state-specific requirements.

Caveat: Section 1823 of the Federal Deposit Insurance Corporation Act allows the FDIC to disallow or not
be bound by any document which diminishes or reduces the interest of a failed bank unless such document
has been expressly approved by resolution of the bank‟s Board of Directors or Loan Committee. This
applies to subordination agreements which subject a mortgage to the bank to another loan. To avoid
possible problems which could arise in the event of failure of the subordinating bank, Westcor requires that
any subordination agreement signed by a bank, savings and loan institution, federal savings bank, or other
financial institution governed by FDIC must be approved by a resolution of the bank‟s Board of Directors
or Loan Committee, and a copy of this resolution must be retained in the agent‟s file.




138        Subordination Agreements
                                                                                              WESTCOR 000774
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 355 of 450
                                                                                                 WESTCOR




Survey Matters
Overview
The standard exception regarding survey matters may be deleted provided a current acceptable survey,
properly certified, is received. In order to be considered acceptable, the survey must reflect the property
address (where available), city, county, and state where the property is located; the lot/block and
subdivision name, along with applicable plat book and page number or accurate metes and bounds
description; clearly defined boundary lines and notation of any discrepancies in the measurement of
property lines; location of property in relation to the nearest discernable monument, where possible;
location of all improvements in relation to property lines, notation of any encroachments between subject
and adjoining properties; and any visible uses of the property which would indicate potential easements.

Any easements, encroachments, or boundary line disputes as revealed by the survey, must be specifically
excepted in both the owner‟s and loan policies including reference to the survey reflecting such matters.
The standard survey exception may be deleted, provided specific exceptions are made as to the matters
above.

Underwriting Instructions
When insuring title to a mortgagee only on 1-4 Family Residential properties up to $1 million in a platted
subdivision, a survey is no longer required to give coverage for survey matters when utilizing an ALTA
Loan Policy or Short Form Policy. This change does not apply to owner’s policies, construction loan
policies, new construction, acreage tracts, vacant land, commercial loans, mixed-use properties or
residential properties for more than four families. Exceptions must still be made for recorded easements
and any unrecorded easements you may discover from an old survey, a prior policy, or other reliable
source. (The above guideline does not apply to the State of Florida.)

When insuring property not within a platted subdivision, where the lender requires title insurance be given
without exception to survey matters, but is not requiring that a new survey be ordered, Westcor will accept
prior surveys issued to the current owner within 6 years provided the property is a refinance only of
residential property and an affidavit has been obtained from the current owner stating that there have been
no improvements to the insured property since the date of that prior survey. The survey cannot be used to
delete the survey exception when issuing a policy for a resale.

The following pages contain surveys that show examples of encroachments or other survey matters that
require specific types of underwriting treatment. Examples number 1 and 2 are acceptable for affirmative
coverage, and examples number 3 and 4 must be listed as exceptions.




                                                                                      Survey Matters   139
                                                                                      WESTCOR 000775
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 356 of 450
THE WESTCOR MANUAL




Example 1

The encroachment of the shed onto the public utilities and drainage easement and the minor fence
encroachment may be insured for mortgage purposes only utilizing the following wording:

        “Encroachment of a shed into the 20‟ public utilities and drainage easement and the encroachments
        of the fence along the southerly lot line of Lot #48. The company hereby insures for mortgage
        purposes only against loss or damage which the insured shall sustain by reason of the entry of any
        court order or judgment which constitutes a final determination and requires the removal of the
        existing improvements because of the encroachments or encroachments thereof.”

NOTE: The preferred method for providing affirmative coverage is by endorsement.




140   Survey Matters
                                                                                             WESTCOR 000776
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 357 of 450
                                                                                                         WESTCOR




Example 2

The encroachment of the house onto the minimum building setback line may be affirmatively insured for
mortgage purposes only using the following language:

        “The survey dated ____ by (Surveyor), shows a two foot encroachment of the house and
        improvements over the 50‟ minimum building setback line. The company hereby insures for mortgage
        purposes only against loss or damage which the insured shall sustain by reason of the entry of any
        court order or judgment which constitutes a final determination and requires the removal of the
        existing improvements because of the encroachments or encroachments thereof.”

NOTE: The preferred method for providing affirmative coverage is endorsement.




                                                                                            Survey Matters    141
                                                                                             WESTCOR 000777
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 358 of 450
THE WESTCOR MANUAL




Example 3

The shed and concrete pad may not be insured and must be included in Schedule B as an exception. The
exception may be worded as follows:

        “Nine foot encroachment of shed and concrete pad over the northerly lot line onto adjoining Lot #76.”




142   Survey Matters
                                                                                                 WESTCOR 000778
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 359 of 450
                                                                                                              WESTCOR




Example 4

The encroachment of the neighbor‟s fence and subject property fence are not insurable. The following
exception from coverage must be made:

         “Encroachment of the neighbor‟s fence over the southerly lot line onto the subject premises and the
         encroachment (projection) of the fence over the northerly lot line onto the adjoining Lot #62, and any
         right, title or interest or claim thereof in or to the insured land by adjoining owners.”


By no means do the above examples demonstrate all of the situations that may occur when insuring title to
property. However, the illustrations do show situations that occur fairly frequently and are also indicative
of Westcor‟s treatment of different types of encroachments and/or survey matters.

See also: Affirmative Coverages, Building Setback Lines, Surveys.




                                                                                                 Survey Matters    143
                                                                                                 WESTCOR 000779
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 360 of 450
THE WESTCOR MANUAL




Synthetic Leases
Overview
A synthetic lease is a financing arrangement that is classified as a lease for financial accounting purposes
and as a loan for tax purposes. This type of lease is sometimes referred to as a “tax ownership/operating
lease or an “off balance sheet” financing. A synthetic lease involves the purchase of real estate from a third
party seller by a Special Purpose Entity (SPE) that then leases the property to the lessee. The lessor
provides acquisition and construction funding. The funds advanced by the lessor are repaid through the rent
that the lessee pays. If the lease is properly structured, the lessee/borrower will be recognized as a lessee
under the accounting rules and as an owner and borrower under applicable federal income tax code
provisions.

Synthetic lease transactions usually resemble leveraged sale-leaseback transactions, so a description of the
re-characterization risk encountered in sale-leasebacks is useful to understand the title industry‟s approach
to synthetic leases. Many sale-leaseback transactions contain features that could persuade a court to
determine that the transaction created a financing instead of a lease. In these cases, the court may decide to
re-characterize the transaction to a financing by interpreting the interest of the lessee as a fee interest and
the interest of the lessor as a mortgage lien.

Indicators of Risk
Due to a number of title claims in the industry that have resulted from some re-characterization challenges
to sale-leaseback transactions, companies have responded by taking exception to this risk in those
transactions where this possibility appears too great. A typical list of the risks indicating that a sale-
leaseback might be re-characterized as a financing usually includes:

      1.     The purchase price for the sale is less than the property is worth.

      2.     The “rent” is equal to or greater than the debt service for an equivalent loan.

      3.     The purchaser has a “put option” to return the property to the seller, or the seller must repurchase
             it, at the end of the lease.

      4.     The seller‟s repurchase option price reduces to a token sum over the life of the lease.

      5.     The seller will build improvements on the leasehold, but the term of the lease is too short to
             depreciate its investment on the improvements.

      6.     The lease permits substitution of properties in a multi-property transaction.

      7.     The lease may indicate that it is for security only, or make reference to “the lender” or “this
             mortgage.”

Underwriting Instructions
Agents that are asked to insure a synthetic lease transaction should contact underwriting counsel for
guidance. If underwriting counsel is uncomfortable with the structure of the transaction because it contains
too many of the risks listed above, counsel will suggest the agent add a re-characterization exception to
Schedule B of the commitment and title policy as follows:

              “Any assertion or determination that (a) the lease referred to at item __________________
             of Schedule B is not a “true lease” or (b) the vesting of title in [the insured] is part of a loan
             transaction, including the assertion that the deed to [the insured] and the lease constitutes a
             mortgage or other security device.”




144        Synthetic Leases
                                                                                                  WESTCOR 000780
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 361 of 450
                                                                                                    WESTCOR




Note: Affirmative insurance should never be added to this exception.

Underwriting counsel may even decide that it is not necessary to raise any exception in the first place
because of the availability of a defense under one of the following theories:

    1.   The “Act of the Insured” Defense: the risk of re-characterization is excepted from coverage under
         the title policy exclusions because it is a matter “created, suffered, assumed, or agreed to” by the
         insured, or

    2.   The “Post Policy” Defense: the risk of re-characterization is excepted from coverage because it is
         a “defect, lien, encumbrance, adverse claim, or other matter…attaching to or created subsequent to
         Date of Policy.”

If approved by underwriting counsel, the agent may issue an Owner Policy to the SPE and a Leasehold
Policy to the lessee. In both policies in Schedule B, there must be an exception to the terms and conditions
of the recorded synthetic lease documentation.

Insuring a Fee Transaction after a Synthetic Lease Transaction
Whenever an agent is requested to insure a conveyance of property which has been the subject of a
Synthetic Lease Transaction, consideration must be given to the elimination of any potential interests or
liens created by that transaction.

In order to vest unencumbered title, the following documents should be executed and recorded:

    1.   Deed from the SPE fee owner/mortgagee with the joinder of the lessee/real owner.

    2.   Termination of the leasehold interest created by the synthetic lease.

    3.   Release, discharge, or satisfaction of the fee mortgage created by the synthetic lease.

Unless these documents are executed and recorded, a future bankruptcy of either the SPE or lessee could
result in a claim under the policy insuring the new owner. The trustee in bankruptcy would be in a position
to assert that the absence of recorded termination documents results in either an outstanding interest in or a
lien on the property.


CAVEAT:       A synthetic lease transaction is a very sophisticated, coupler arrangement that
              requires special care and analysis for title insurance purposes. No such transaction
              may be insured without involvement of and approval by Westcor Underwriting
              Counsel.




                                                                                       Synthetic Leases 145
                                                                                         WESTCOR 000781
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 362 of 450
THE WESTCOR MANUAL




Tax Titles
Overview
Tax titles arise out of the non-payment of taxes, assessments, or other public charges by the real property owner
resulting in a forfeiture of title by all who have an interest in that property. Although this is a general description
applicable to most jurisdictions, the actual laws and timing requirements of each jurisdiction will be different
based upon specific state statutes and local ordinances. Guidance from local underwriting counsel must always
be sought when faced with tax sales.

In a tax sale, title is most often conveyed by an administrative tax deed. Generally, when taxes on land are
not paid, the tax collector may sell either the land or a tax certificate on such land at public auction. A tax
sale certificate is then issued to the successful bidder who pays the unpaid taxes and requisite interest,
costs, and related charges. If there is no buyer, the certificate is issued to the county. After the statutory
period of time has elapsed – e.g., two years – following the year of issuance of the tax sale certificate, the
owner of the certificate is entitled to apply to the tax collector for a tax deed if the owner of the land has not
paid the tax certificate holder or the county the redemption amount of the taxes, interest, penalties, and
charges from the tax sale.

Upon notice of sale being properly published and sent to the owner and any lienholders or mortgagees of record,
the land is sold at public auction. At that time, the owner of the tax sale certificate may bid in the amount required
to redeem the tax certificate plus other related costs, and a tax deed will then be issued to the purchaser. In other
jurisdictions the action may actually be one to foreclose upon the tax certificate or one to foreclose the equity of
redemption. In any case the result is the same and that is to divest the owner of the property. In some jurisdictions,
if the owner has not redeemed the property from the original tax sale by within the prescribed time period the tax
deed may be issued by the tax assessing office or clerk of court and the issuance of the tax deed will divest the
former owner of all title to the land and constitute a new and independent source of title.

A tax sale will not only divest the non-paying owner of the land but all who have an interest in the
property, whether they are a mortgagee, judgment creditor, remainderman, lessee, or co-tenant. Easements,
rights of ways, covenants, conditions, and restrictions will typically survive a tax sale and will continue to
burden the property. One must also keep in mind that an owner of a tax certificate or a tax sale purchaser may
also be divested at a subsequent tax sale for failing to pay real estate taxes, assessments, or other public charges.
Another matter to keep in mind is that in most jurisdictions a co-tenant will not be able to acquire exclusive title
to property as against his co-tenants by virtue of successful bid at a tax sale. A payment made by one co-tenant
will ordinarily be for the benefit of all co-tenants or joint owners.

Underwriting Instructions
Because courts may be sympathetic to an owner that lost his property for pennies on the dollar, and as
equity abhors a forfeiture, tax sales are often set aside. The slightest defect in the tax sale may cause it to be
vacated. The procedures or the implementation of procedures for a sale of real property for non-payment of
taxes and the validity of tax sales are often attacked even if a sale was held in strict compliance with all
state and local laws, based upon failure to give proper notice as required under the Due Process Clause of
the United States Constitution. For these reasons it is the policy of the Company not to insure property
where the title search reveals that the title is derived from a tax sale that occurred less than twenty years
before the effective date of the search.

The company will consider exceptions to this policy on a case-by-case basis. Please contact Westcor‟s local
counsel for guidance. In general WLTIC guidelines will be as follows:

      1.     The tax deed has been of record at least 20 years or the time required to gain title by adverse
             possession;




146        Tax Titles
                                                                                                WESTCOR 000782
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 363 of 450
                                                                                                              WESTCOR




    2.   A review of the tax assessments and collection records has determined that the state and local tax
         laws have been strictly complied with;

    3.   Delinquent taxes were not paid by the dispossessed former owner prior to issuance of the tax deed;

    4.   Evidence is obtained and recorded in the records verifying that the taxes are paid and current and
         further verifying the continuous payment of the taxes by the tax deed grantee or successors in title
         for at least 20 years or the time required for adverse possession;

    5.   Subsequent to the tax deed there has been no possession adverse to the tax deed grantee or his
         successor in title;

    6.   That the tax deed purchaser or his successors have held exclusive possession of the property for at
         least the minimum required to establish adverse possession;

    7.   A review of the tax sale proceedings (which must be judicial proceedings) must reflect strict
         compliance with the notice requirements of the Due Process Clause of the U.S. Constitution as set
         out under Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306 (1950), as expanded by
         Mennonite Board of Missions v. Adams, 462 U.S. 791 (1983), and its progeny, i.e., notice to
         affected individuals must be reasonably calculated, under all of the circumstances to apprise
         interested parties of the pendency of the action and afford them the opportunity to present their
         objections; or

    8.   A deed from the former dispossessed owner to the tax deed holder conveying title along with a
         release from all mortgagees and lienholders; or

    9.   A final non-appealable order from a court of competent jurisdiction quieting title in the tax sale
         purchaser or his successors in a case in which the summons and complaint was personally served
         on an owner that lost the property at the tax sale as well as on all mortgagees and lienholders.


With items 1-7 above, the Company may also require the execution of a ratification by the original
dispossessed owners. Contact Westcor underwriting counsel for written authorization before insuring any
transaction which contains a tax sale in the chain of title.




                                                                                                    Tax Titles     147
                                                                                               WESTCOR 000783
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 364 of 450
THE WESTCOR MANUAL




 Taxes and Assessments
 Overview
 Taxes and assessments which are due and payable at time of closing are to be listed on the requirements
 page of the title commitment and are to be paid in full in conjunction with the closing. Taxes and
 assessments which are not yet due and payable must be shown as an exception to title and may include the
 notation “a lien but not yet due and payable.”

 Special assessments, such as street improvements, sewer lines, and sidewalk repair may result in a lien
 against abutting properties served by such improvements. An exception must be made for special
 assessments which remain unpaid. Similarly, certain assessments may be set up on an installment payment
 plan and such installments must be current at time of closing, with an exception being made for the lien of
 such continuing assessments.

 Deed restrictions or declarations of condominiums that contain a clause authorizing levy assessments
 against property owners are to be specifically excepted in the policy as to such potential assessments,
 unless written verification from the assessment authority is received, which states that all assessments have
 been paid to current date.

 Liens for unpaid taxes are to be shown as exceptions to title on the commitment and final title policy unless
 paid in full.

 Underwriting Instructions
 Always check the offices of the appropriate taxing authority for the status of taxes which are currently due
 and payable or delinquent. In addition, when insuring Planned United Developments (“PUDS”),
 condominium units, or other developments which incorporate association fees or dues, all homeowner‟s
 fees and/or assessments must be brought current and paid at closing. Status of taxes and assessments must
 be obtained in writing from the assessing or levying authority. Verbal information is not acceptable and
 cannot be relied upon.

 Always include an exception in any commitment or policy for any existing lien for taxes or assessments
 which are due but not paid or are not yet due and payable.




148       Taxes and Assessments
                                                                                         WESTCOR 000784
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 365 of 450
                                                                                                               WESTCOR




Timeshare Estates
Overview
The concept of timeshare estates varies from state to state, so it is difficult to make any general statements
about their nature. However, timeshare ownership usually applies to condominium projects (usually located
in resort areas) and provides multiple owners of an individual unit the right to occupy it during various and
specific time periods of the year. Timeshare ownership involves an undivided interest in a specific unit
according to the number of weeks purchased. For instance, a person buying a one week timeshare will own
an undivided 1/52 interest in a unit in the timeshare property.

There are many types of interests created in timeshare projects ranging from actual co-ownership tenancy
to “club memberships” or “vacation licenses” where no actual ownership exists. When timeshare estates are
held as tenants in common, each owner has the undivided right to use the property for a specific time period
during the year. The timeshare purchaser may own what is commonly called an “interval estate” (an estate
for years in a specific, described parcel of real estate for a designated recurring period of time), or a “time-
span estate” (an undivided interest in fee simple in a designated parcel of real estate with the exclusive
right of occupancy in that parcel of real estate for a designated recurring period of time). There may also be
a leasehold timeshare estate.

Under a co-tenancy, it is possible that the interests of all owners of a particular time-share unit may be sold
to enforce one owner‟s delinquent state or federal tax liens with the balance of the proceeds from the sale
being distributed pro rata.

Underwriting Instructions
When a timeshare purchaser only obtains a contractual right-to-use the facility as owned by the club,
commonly called a vacation license or club membership, no ownership rights are created and therefore the
purchaser does not own an insurable interest in the land. Westcor agents are not authorized to issue its
commitment or final policy insuring these types of transactions.

Under timeshare regimes that provide for individual ownership interests in real property, title insurance
may be issued. Typically, Schedule A of the commitment will be unchanged, except the legal description,
which must describe the timeshare estate number (or other designation), condominium unit number, and
timeshare declaration recording information, and must include a clause similar to the following:

          “Each such timeshare estate constituting a one fifty-second (1/52) undivided interest in the
         respective Condominium Unit described above in the Condominium established by [TITLE OF
         CONDOMINIUM DECLARATION], dated ____, and recorded ____.”

In addition to the usual exceptions for condominiums (e.g. Master Declarations, Declaration of Easements,
etc.), the specific timeshare declaration, and other matters of record, both the commitment and any final
policies must contain exceptions for the following matters (these exceptions should be modified in
accordance with the language and contents of the actual project documents):

         “Nothing contained herein shall be construed as insuring that tax assessments against the interest
         described in Schedule A will be made in any particular manner.”

         “This policy does not insure against the consequences of a merger of all the timeshare estates in one
         parcel/unit by operation of law.”

         “This policy does not insure against loss by reason of the hold-over or unauthorized occupancy by
         other owners/users of any unit or by the association, the developer, its lessees or other third parties
         holding over pursuant to the procedures for reserving usage as set forth in the timeshare declaration,
         as amended.”




                                                                                              Timeshare Estates    149
                                                                                                  WESTCOR 000785
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 366 of 450
THE WESTCOR MANUAL




         “This policy does not insure against loss or damage which may be caused as a result of the
         enforcement of any state, federal or judicial lien against any other party holding an interest in and to
         the subject unit.”

         “A right-of-entry for purposes shown and incidental purposes, during the “maintenance periods” as
         provided in the declaration of condominium and/or timeshare declaration, as the case may be,
         referred to herein for cleaning, servicing and maintenance.” (If applicable.)

Any record matter affecting the underlying fee must be excepted in both the commitment and final policy.

It is important that Westcor agents determine the nature of the interests being insured and their insurability
under state law. If you are unfamiliar with the insurance of timeshare estates, please contact Westcor
underwriting counsel for approval before issuing any commitment or policy.

See also: Condominiums, Contract (Agreement) for Deed.




150   Timeshare Estates
                                                                                                   WESTCOR 000786
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 367 of 450
                                                                                                     WESTCOR




Trusts
Overview
A trust may be defined as a fiduciary relationship in which one person holds interest subject to an equitable
obligation to keep or use that interest for the benefit of another and generally comprised of the following
elements:

    1.   A settlor or “trustor”

    2.   One or more trustees

    3.   One or more beneficiaries

    4.   The agreement giving the trustee certain powers, and

    5.   Property which is the subject of the trust.

Trusts may be created in different ways: “living trusts” or “inter vivos trusts” are created by living persons
conveying property to a trustee. “Testamentary trusts” are created by wills wherein a decedent‟s will
appoints a trustee to administer the assets of the estate following his death.

At common law, a trust is not a legal entity capable of holding title or dealing with it in any way. For
example, deeds conveyed to the “John Doe Trust” are generally not valid conveyances according to the
common law rule. The deed should have been conveyed into the trustee in that capacity: e.g., James Doe,
Trustee of the [John Doe Trust].

When insuring title to property being acquired, conveyed, or encumbered by a trust, the trust document
must be reviewed to ascertain that it is a valid and active trust and that the action taken by the trustee is
within the scope of authorized powers conveyed upon him by the trust.

Property conveyed to an individual, corporation, or partnership with the wording “trustee” or “as trustee” ,
and with no other reference made to a specific trust, beneficiary, or the granting of powers may, depending
upon applicable state law, be viewed as having been conveyed to such individual, corporation, or
partnership individually and not as trustee. The act of placing the wording “trustee” or “as trustee” should
not be construed as automatically creating a trust, especially in those cases where any other reference to
such trust is clearly absent.

In modern jurisprudence many states have now enacted statutes which allow trusts to hold title in the trust
name. In those states a conveyance to “The John Doe Trust” is considered valid. In most states this
authority is concurrent with the common law method so either concept is considered valid. Some states
require that certification by affidavit of the trust name, the name and address of the trustee and other
relevant information must be recorded for a conveyance to the trust name to be valid.

Underwriting Instructions
When insuring property being bought, sold, or mortgaged by a trust, the agent must call for and examine
the trust agreement in order to establish that the trustee is acting within the authority provided under the
trust. If there is any question as to the sufficiency of the power of the trustee to act, then the agent should
require deeds from all beneficiaries under the trust agreement. A copy of the trust instrument or
memorandum of trust should be retained in the agent‟s files for future reference.




                                                                                                   151 Trusts
                                                                                         WESTCOR 000787
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 368 of 450
THE WESTCOR MANUAL




UCC Financing Statements
Overview
Fixture Filings
Certain transactions may include a transfer of personal property in addition to real property. It is important
to remember that ALTA title policies insure only those improvements which, by law, have been converted
to permanent fixtures and are considered part of the real property. These transactions may be subject to
financing statements filed under the provisions of the Uniform Commercial Code, which may take priority
over the insured instrument.

Personal Property or Fixture?
A “fixture” is an article that was once personal property, but that has been installed in or attached to land or
a building in some more or less permanent manner, so that such article is regarded in law as part of the real
estate. In most states, in the absence of an express agreement, an item is considered personal property or a
fixture according to the following six criteria:

      1.     The nature of the items in question.

      2.     The manner of the annexation to the real property.

      3.     The purpose for which annexation is made.

      4.     The intention of the parties (especially the annexing party).

      5.     The degree of difficulty and extent of loss involved in removing the items from the realty.

      6.     The damage to the secured property caused by the removal.

If by a preponderance of the evidence using these factors the item is deemed to be part of the real estate,
then the item is a fixture. If the tests indicate the item is personal property, it is “goods” and not a fixture.

Financing Statements
In most states, a security interest in personal property which is or is to become a fixture is governed by the
Uniform Commercial Code (UCC). A financing statement must be filed in order to perfect a security
interest in fixtures. Lenders often file UCC-1 Financing Statements (for personal property) in addition to
the mortgage securing the financing of the real property.

The UCC-1 Financing Statement is generally filed in two places:

            With the Secretary of State

            In the public land records of the county in which the property is located.

Part of the search and examination process is to verify that no unexpired UCC Financing Statements exist
of record. The statute of limitations for such statements varies from state to state. Prior to the expiration
date (usually 6 months prior to expiration) the UCC may be extended for an additional period of time. If the
financing statement has expired by its own terms or by applicable law, then it should be considered to no
longer exist. Additionally, if a review of the financing statement determines that only non-fixtures are
included (such as computers, copiers, or inventory), then it does not affect real property.

The problem with locating some UCC Financing Statements is that not all states require the inclusion of the
legal description of the property and, in some cases, the name of the debtor reflected on the statement is not



152        UCC Financing Statements
                                                                                            WESTCOR 000788
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 369 of 450
                                                                                                     WESTCOR




that of the current record owner. At times, the only common link between the statement and the property
being insured is the physical property address. Some states have amended the UCC requirements to include
provisions for identifying such property.

Underwriting Instructions
Any existing or newly filed financing statements covering fixtures must be excepted on the final title
policy. If the financing statement has been assigned or continued, the exception should reflect the original
financing statement as well as the assignment or continuation. If the agent can ascertain that the personal
property secured by the financing statement or chattel mortgage has not become a fixture and thus real
property according to the law of the jurisdiction, then it is permissible to omit these recorded statements for
the loan policy. However, it is advisable to disclose the existence of these statements to the proposed
insured for informational purposes.

An agent should never insure machinery, equipment, or fixtures as part of the insured land without prior
approval of Westcor underwriting counsel.

Commitments and policies should contain an exception to any financing statement that affects the property
if it has not been properly disposed of.

Contact your local Westcor counsel for any questions regarding specific provisions of your state.




                                                                             UCC Financing Statements      153
                                                                                         WESTCOR 000789
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 370 of 450
THE WESTCOR MANUAL




Vendor’s Liens
Overview
In some jurisdictions, a seller of real estate who has not been paid the full purchase price and does not take
any lien or security beyond the personal obligation of the purchaser is recognized as having an implied
equitable lien upon the land conveyed. This lien may be enforceable not only against the vendee
(purchaser), but against any purchaser who may have had notice that the full consideration has not been
paid.

A vendor‟s lien may be evidenced of record by a notice of contract or similar instrument, or the lien may be
reserved in a conveyance. However, a vendor‟s lien may also be shown by unrecorded documentation such
as escrow documentation or disclosure by the proposed insured or another party. Generally, a recorded
notice of a vendor‟s lien has the same priority as a purchase money mortgage and is superior to any liens
existing at the time the vendor‟s lien is created, except for Federal Abstracts of Judgment.

Before insuring title to a property where a vendor‟s lien exists, the lien must be properly released,
quitclaimed, subordinated, waived, or determined to have expired under the statute of limitations.

Underwriting Instructions
Where a vendor‟s lien has attached to property being insured, a requirement for the proper release of the
interest of the vendor must be made under Schedule B of the commitment. Unless the lien is disposed of to
the satisfaction of the agent, it must be excepted to in the final title policy.

See also: Contract for Deed.




154      Vendor’s Liens
                                                                                         WESTCOR 000790
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 371 of 450
                                                                                                            WESTCOR




Water Rights
Overview
Water rights refer to the right to take water from a body of water, including underground or percolating
waters. Water rights can be granted for many purposes, but most commonly are granted in connection with
farming, ranching, and mining. Because of the complexity of state-by-state water rights, Westcor requires
that all policies except or exclude water rights from coverage, unless specifically approved by Westcor
underwriting counsel.

Underwriting Instructions
The following exception should be taken in Schedule B as follows:

         “Water rights, claims or title to water, whether or not shown by the public records.”

In some states, water rights are included in a standard, pre-printed policy exception, so a separate exception
on Schedule B is not necessary.

Where water rights are applicable, other specific exceptions for other related rights and interests may be
necessary (e.g., an easement across the land to extract water from a well or pump).

See also: Riparian/Littoral, Easements, Wetlands.




                                                                                                 Water Rights    155
                                                                                                 WESTCOR 000791
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 372 of 450
 THE WESTCOR MANUAL




  Waterfront Property and Wetlands
  Overview
  In reviewing the title to any parcel of property, the title examiner or attorney is primarily interested in four
  issues:

           Who is the vested owner;

           What property do they own, i.e., what are the boundaries;

           How is their ownership defined, what rights and benefits do they enjoy;

           What burdens or encumbrances have been placed upon the land.

  In examining property that borders on a body of water or contains wetlands, the answers to these questions
  become more difficult because of the ever-changing nature of shore lands and wetlands. The difficulty is
  then compounded by the complex and varied laws that affect these properties. Wetlands are defined under
  the Clean Water Act and various other federal and state statutes. The EPA, Army Corps of Engineers, state
  natural resources department, state environmental departments, and the U.S. Coast Guard, may have
  regulatory authority over these properties, not to mention various other local or state agencies that may
  have been established to regulate development along waterfront properties.

  The single most difficult task faced by a title insurer is to determine the legal character of wetland property.
  Its legal character may be very different than its physical appearance. Wetlands include tidelands,
  submerged lands, swamp and overflow lands, inland lakes and rivers, marshes, bogs, and uplands which
  border a body of water. Wetlands, for conveyancing purposes, may also be treated as dry land or upland
  property. Wetlands may be defined by legislation or regulations as land which is normally dry but has a
  high water table or supports a certain type of vegetation. Because of these uncertainties, local underwriting
  counsel must be consulted.

  Water as a Boundary
  A deed conveying a parcel of land bordering on a body of water may describe the conveyed land with
  reference to the adjoining water. The description may give a call and a distance as part of a metes and
  bounds description to the water‟s edge, bank of a river, or low or high water mark, or it may simply state
  that the river, bay, lake, or ocean is a boundary line. Although the deed may give an exact distance and
  direction, that does not answer the question of how close to the water or how much of the land is conveyed.
  Shore lines erode and rivers meander; the only certainty with land bordering water is that the shore line or
  bank will change over time. Physical features will change and the rules for determining the extent of
  ownership in each state are different.

  The effect such change has on land ownership depends upon how the change occurs. Changes to a
  shoreline, which occur gradually or by “imperceptible degrees” in response to the normal and natural action
  of the water will, in many jurisdictions, actually shift the legal boundary. These changes occur through
  erosion, reliction, or accretion. Under normal circumstances, Westcor Title would not insure the ownership
  of this additional land. On the other hand, sudden, perceptible changes do not result in a shift in the legal
  boundary. Such sudden action is referred to as avulsion (i.e., the effects of a violent storm) or the artificial
  filling of wet areas.

  To confuse matters further, different bodies of water are also subject to different rules. Any inquiry into the
  extent of the ownership interest should start with a determination of whether the land under the water or
  even the land adjacent to the water is subject to private ownership. The answers to such inquiries, although
  academically stimulating and educational, are difficult and fraught with peril for the title insurer. These
  inquiries must, nonetheless, be made on those occasions when we encounter the waterfront property with a



156       Waterfront Property and Wetlands
                                                                                            WESTCOR 000792
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 373 of 450
                                                                                                            WESTCOR




dock or a marine condominium providing ownership of a boat slip or even a condominium built on piers or
filled lands.

Even if private ownership of shore lands or subaqueous land can be proven and is allowed, it will typically
be subject to stringent federal, state, and local regulation, as well as be burdened by rights vested in the
public. When insuring lands bordering a body of water, several exceptions for these rights must be taken, as
set out in the Underwriting Instructions section below. These would include the right of the public to use
the shore, the navigational servitude imposed on navigable waters, and others.

The Public Trust
Generally, with a few exceptions, a state owns tidelands, submerged lands, and lands lying below navigable lakes
and rivers within its borders by reason of its sovereignty. Sovereign ownership by the states has two distinct
elements. The first is the proprietary ownership of the land, which, under certain limited circumstances, may be sold
by the state to others. The second is the interest held by the state in trust for the public, which, except for very
limited circumstances may not be sold by the state. Sovereign ownership and the difficulties encountered in
attempting to determine the character of the property which is the subject of a title order make wetlands an extra-
hazardous title risk.

The law in this area has primarily evolved from the English common law where those waters that were
affected by tides and the abutting shores of those waters were deemed to be in the public domain and the
King held title to those waters in trust for the benefit of the public. The concept of the land held by the
sovereign for the benefit of the public goes back to the time of the Magna Charta. Royal ownership of these
lands became the law of the colonies. After the revolution, the original states succeeded to the interests of
the crown in the tidelands and large flowing waters. New states entering the union enjoyed the same rights
of sovereignty and ownership under the equal footing doctrine. The leading case on this point is Illinois
Central R.R. v. Illinois, 146 U.S. 387 (1892) where the court held that the state‟s ownership of the Lake
Michigan shore in Chicago was impressed with a trust for the benefit of the public. Put simply, generally, a
state owns tidelands, submerged lands, and lands lying below navigable lakes and rivers within its borders
by reason of its sovereignty.

While this public interest is referred to in various ways in different jurisdictions, it will be referred to here
as “the public trust.” This public trust encompasses the public‟s right to use tidelands and other navigable
waters for commerce, navigation, and fishing.

In a more recent case, Phillips Petroleum Co. v. Mississippi, 108 S. Ct. 791 (1988), the Supreme Court
reaffirmed that the state was vested with title to all lands under all waters affected by tide, whether
navigable or not. The recent trend has been to expand the effect of the public trust by designating such
activities as recreational use and even the preservation of tidelands in their natural state as a valid exercise
of the public trust power. The public trust continues to exist even if the property is conveyed by the state
into private ownership. These public rights may, as a practical matter, render the property worthless to its
private owner.

Navigable Waters
The term navigable has been used to identify those waters that are reserved for public use and, hence, title to the bed
and the water would lie with the state or federal government. Navigable waters are essentially waters not subject to
meaningful private ownership and are either tidal or non-tidal.

The federal law and the laws of the states have continued to develop and change to fit the changing
circumstances since the colonial times. In England all waters of importance to commerce were affected by
tides. On the American Continent, rivers and large inland lakes were not affected by tides but yet were
important to commerce and used for navigation. The concept of navigable waters was expanded by court
decisions and gave the federal government jurisdiction and ownership of these non-tidal waters under the
Commerce Clause of the U.S. Constitution. When states entered the Union they were then given title to the
navigable waters within their borders. State ownership of the lands under these waters was expanded and
codified under the Submerged Lands Act of 1953.



                                                                           Waterfront Property and Wetlands        157
                                                                                                WESTCOR 000793
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 374 of 450
 THE WESTCOR MANUAL




  Under a federal definition of navigability, if the water in question at one time belonged to the federal
  government and the federal government transferred it to the state when the state joined the Union, then the
  water is deemed navigable, if, when it was transferred, the water was used or could have been used in its
  ordinary condition for commerce. For the 31 states that acquired their navigable waters from the federal
  government, public ownership of these waters and lands is then determined by this federal definition by
  examining the water‟s natural condition at the time of statehood. The balance of the states include the 13
  original states, which preceded the existence of the federal government, and the five states formed from the
  original states, as well as Texas, which was a republic before joining the union. In those 19 states the
  federal definition may not be dispositive on the issue.

  Federal Navigational Servitude
  The Commerce Clause of the U.S. Constitution gives the federal government the exclusive power to
  regulate interstate and foreign commerce, which gives the federal government the authority over all
  navigable waters of the United States. This right is paramount to all other interests, including the rights a
  state or individual may have in the land. This federal navigational servitude exists over all lands presently
  or formerly flowed by the navigable waters of the United States. The exercise of this paramount right may
  result in a taking of property without compensation being paid.

  The navigational servitude would affect filled-in lands that may now be dry but were previously under the
  waters of a navigable waterway. This places such land at the risk of some day being cleared, having the fill
  removed, and being returned to its former wet state. It also affects all piers and bulkheads on navigable
  waters.

  Piers, Bulkheads, Man-made Fill
  Although private ownership of shoreline improvements may be possible, its existence may be by revocable
  license subject to termination and forced removal. The construction or even repair of any improvements is
  subject to scrutiny at various levels and regulation by many different states, local, and federal agencies.
  Shore improvements would most likely be subject to navigational servitude and other easement rights. No
  affirmative coverage should ever be given covering any such improvements, and any policy insuring
  property with any such improvements should contain appropriate exceptions as shown in the Underwriting
  Instructions. As with any complex issue, local underwriting counsel must be consulted before issuing
  policies on waterfront properties.

  Rights of the Public
  Because wetlands are, in fact, attractive to the public, adjoining private lands may be subject to claims that
  the public has the right to cross the private lands to get to the wetlands or navigable waters. Such claims
  have been based upon custom, prescriptive easement, or the doctrine of implied dedication. Wetlands may
  also be classified as a wasteland and be impressed with the rights of the public as a commons and subject to
  the public‟s right to fish, fowl, or hunt.

  Surface Runoff
  Under common law, surface water was viewed as a common enemy and each landowner had the right to
  fight off or drain surface water as best he could. These rights were tempered in that good faith was to be
  used in the efforts to remove surface water and one was and is typically prohibited from collecting water on
  one‟s land and then discharging it in volume upon the land of another with injurious results.

  A landowner is able to take steps to drive off surface waters from the land if such acts are reasonably
  necessary to protect the land. Liability to another landowner may result if his efforts are unreasonable and
  an adjoining property owner is injured.




158     Waterfront Property and Wetlands
                                                                                          WESTCOR 000794
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 375 of 450
                                                                                                  WESTCOR




Rivers and Streams
Properties located on or having flowing waters run through them raise additional concerns. Downstream
owners have the right to expect the continued uninterrupted flow of the waters past the subject property
without unreasonable diminution or pollution. In the western part of the country, water rights are a highly
specialized area of the law and the right to make use of the flowing waters on the property may be severed
by agreement or forfeited by lack of use.

Upstream owners also have the right to the continued flowage of the waters, and the owner would in most
cases be prevented from blocking off the flow of the water so as to dam up the river and stream and cause
flooding on the neighboring property. The owner would, in most cases, be prevented from altering the
course of the stream or river as that would impede the flow of waters and could cause injury to the
adjoining neighbors.

The river may qualify as a navigable body of water and be subject to a navigational servitude, and the
public may have rights to fish, navigate, or carry on commerce.

Underwriting Instructions
We must remember that we can only insure matters as reflected in the public land records and only to the
extent allowed to by the laws controlling ownership of land bordering water. A survey may not be able to
track a legal description along a water boundary as it may have changed. The description along the water
may have been inaccurate to begin with. Ownership issues and easements as they pertain to bulkheads,
piers, fill, and dry land created by accretion or reliction may not be reflected in the land records and may
not be insurable interests.

The following Schedule B exceptions are used when insuring different types of waterfront or wetlands
property. Their purpose is to avoid insuring risks. This list is not exhaustive, but covers basic situations
only. Situations can be encountered which require modification of these exceptions or different exceptions
altogether. Some states use promulgated forms that already exclude the rights or interests that may arise
because of water-related issues.

Since wetlands present extra-hazardous title risks, Westcor underwriting counsel must approve reports,
commitments, or policies covering wetlands before they are issued.

Property abutting any body of water:
    1.   Any and all rights of the United States of America, the State/Commonwealth of
         _________________, the local government and the public, if any, in and to so much of the land
         lying below the high water mark of the ___________________, unaffected by fill, man-made
         jetties and bulkheads.

    2.   Title to that portion of the property lying below the high water mark of ___________________.

    3.   Subject to any wetland regulation by the local, state or federal authorities and the rights of the
         public, if any.

    4.   Riparian or littoral rights are not insured.

    5.   Title to artificially filled lands, submerged lands, or land which may have been under water or
         which has been added to the subject property by accretion, reliction, or avulsion is not insured.

    6.   Any claim alleging that the actual acreage or square footage of the insured parcel is less than the
         amount in the parcel described in Schedule A.

    7.   Any claim based upon ambiguity or uncertainty in the exact location of the boundary along the
         high water line of ___________________.


                                                                    Waterfront Property and Wetlands     159
                                                                                       WESTCOR 000795
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 376 of 450
 THE WESTCOR MANUAL




      8.     Rights of the public to use the lands below the high water line for fishing, fowling, navigating, or
             conducting commerce.

      9.     Title to or the right to use or maintain any docks, piers, bulkheads, jetties, or artificially filled
             lands are not insured.

      10. Navigational servitude over that portion of the property that is or may have been under water.

  Property abutting an ocean, gulf, bay, tidal river, swamp, or estuary:
  Any adverse claim based upon the assertion that some portion of said land is tidal or submerged lands.

  Property on or containing a stream or river:
      1.     Rights of others entitled to the continued uninterrupted flow of the _________________ without
             diminution or pollution.

      2.     Rights of others in and to the use of the waters of _________________ and the natural flow
             thereof.

  Beaches and shore areas:
      1.     Rights, if any, of the public to use any part of the land lying below the high water mark or below
             the natural line of vegetation, bluff, or other apparent boundary line separating the publicly used
             area from the upland private area.

      2.     Rights of the state, local, or federal government to regulate usage of the shore area.

  Swamps, bogs, and marshes:
  Rights of the state, local, or federal government to regulate usage of any wetlands on the subject property
  and the rights of the public, if any, thereto.

  See also: Beaches, Riparian/Littoral Rights, Waters and Filled-in Lands.




160        Waterfront Property and Wetlands
                                                                                              WESTCOR 000796
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 377 of 450
                                                                                                              WESTCOR




Zoning
Overview
ALTA owner‟s and loan policies specifically exclude zoning matters from coverage. While some states do
permit such coverage to be made via endorsement, other states expressly forbid it. Since the ALTA policies
themselves – through the Exclusions from Coverage – specifically exclude such matters, it is not necessary
to make further exception regarding zoning laws and ordinances. However, any zoning violations noted of
record should be specifically excepted in such policies.

Zoning matters contained within the body of restrictions or other agreements, designed to limit or regulate
the use of specific property, should be treated as restrictive covenants and not as express zoning matters. If
restrictions contain, or a notation is made on the recorded plat as to, a requirement that the subject lands
comply with local zoning laws, specific exception must be made re same.

Affirmative insurance for the status of zoning may be requested by lenders in certain commercial
transactions. For guidelines on its issuance, see Endorsements, Zoning.

Underwriting Instructions
Any zoning violations noted of record must be listed in Schedule B of the title policy as follows:

         “Violations of Zoning Regulations as disclosed by [describe instrument], dated _____, recorded
         _____ in Book _____, Page _____, Records of _____ County/Parish, State of _____.”

If restrictions or other agreements contain or make notation as to a requirement of the land to comply with
zoning laws, exception must be shown on Schedule B of the title policy as follows:

         “Compliance with that certain requirement that the property comply with local zoning laws disclosed in
         [describe instrument], dated _____, recorded _____ in Book _____, Page _____, Records of _____
         County/Parish, State of _____.”




                                                                                                            161 Zoning
                                                                                                 WESTCOR 000797
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 378 of 450
THE WESTCOR MANUAL




Index
abandoned property .................................... 18, 20             CERCLA ..........................................................70
access ................................. 6, 14, 24, 65, 91, 136            certificate of authority ................................37, 47
Access............................................................... 67   chain of title ..... 13, 14, 55, 56, 63, 64, 65, 82, 86,
   Wetlands ........... 24, 28, 76, 135, 155, 156, 158                        88, 126, 147
accretion ........................... 76, 134, 135, 156, 159               Chapter 11 ...................................... 18, 20, 21, 22
acknowledgment ...... 7, 8, 36, 52, 55, 63, 64, 117,                       Chapter 12 ........................................................22
   120, 130                                                                Chapter 13 ............................................20, 22, 23
acknowledgments ....................................... 7, 120             Chapter 7 .................................. 18, 19, 20, 21, 22
   mail-away closings ..................................... See            churches ................................................34, 35, 36
acreage .................................... 9, 47, 72, 139, 159           civil forfeiture ...................................................61
adjustable rate ................................................. 112      closings .............................................................71
adverse possession ...................... 10, 65, 146, 147                 commercial construction .................................105
Adverse possession ........................................... 10          condemnation .............................................28, 38
affirmative coverage 11, 27, 68, 69, 89, 103, 107,                         condominium ...... 6, 14, 39, 40, 79, 149, 150, 157
   129, 130, 134, 139, 158                                                 condominiums ...................... 39, 40, 58, 148, 149
Affirmative coverage ................................ 69, 107              consideration.... 23, 25, 42, 44, 51, 55, 56, 57, 82,
Affirmative Coverages ................................... 143                 98, 117, 126, 145, 154
after-acquired title ............................................ 13       construction loan..... 41, 42, 43, 72, 112, 138, 139
After-acquired title ........................................... 13        construction loans ............................................138
After-Acquired Title ......................................... 13          constructive severance ..............................89, 136
agreement for deed ........................................... 45          contemplated improvements .......................42, 43
Airspace ............................................................ 14   contract for deed .........................................44, 45
Alleys ............................................................. 133   contract for sale ..........................................25, 45
ALTA 5 .......................................................... 119      contract purchaser .......................................44, 45
ALTA 7 .................................................... 90, 103        conversion...................................................20, 21
ALTA 8.1 ......................................................... 70      Conversion ........................................................20
appeals ........................................................ 20, 94    corporate deed ..................................................52
assessments .. 39, 40, 79, 114, 119, 146, 147, 148,                        corporations .................. 20, 21, 46, 47, 49, 71, 77
   149                                                                     creditor‟s rights .....................................51, 56, 57
Assessments.................................................... 148        current party proceedings .................................17
   Condominiums ......................... 15, 39, 79, 150                  Current party proceedings.................................17
assignment .......................................... 16, 98, 153          debt restructuring ..............................................22
Assignment ....................................................... 98      debtor-in-possession ....................... 18, 20, 21, 22
attorney-in-fact ..................................... 8, 71, 120          deceased .................. 48, 78, 86, 94, 100, 111, 122
Attorney-in-fact                                                           deed in lieu of foreclosure ....................51, 56, 57
   Acknowledgment ........................................ 7, 8            deed of trust ...................... 16, 41, 74, 75, 80, 112
attorneys-in-fact............................................ 7, 71        deficiency judgment .........................................79
automatic stay ................................................... 19      divorce ..................................................22, 49, 60
balloon mortgage .................................... 112, 113             drainage ....................................................76, 140
Balloon mortgage                                                           easement ...... 6, 14, 24, 28, 33, 38, 39, 65, 66, 68,
   Endorsement ............................... 103, 108, 119                  118, 126, 127, 133, 140, 155, 158
bankruptcy . 17, 18, 19, 20, 21, 22, 23, 49, 51, 53,                       easements ....... 15, 27, 40, 65, 66, 68, 72, 91, 116,
   57, 73, 80, 87, 96, 114, 120, 145                                          119, 126, 136, 139, 159, See , See , See , See ,
Bankruptcy 17, 19, 20, 21, 23, 51, 57, 73, 80, 87,                            See , See , See , See , See , See , See , See ,
   96, 114                                                                    See , See , See , See , See , See , See , See ,
bona fide purchaser........... 25, 57, 61, 94, 95, 116                        See , See , See , See , See , See , See , See ,
boundaries .......................... 9, 26, 27, 28, 39, 156                  See , See , See , See , See
building setback .................................. 27, 68, 141            eminent domain ................................................38
capacity........................... 7, 8, 29, 34, 36, 77, 151              encroachment 11, 27, 68, 118, 140, 141, 142, 143
cash reporting ............................................. 30, 32        Encroachment .........................................140, 143
cash transaction ................................................ 30       endorsement . 11, 16, 27, 41, 51, 68, 69, 107, 129,
cemeteries ......................................................... 33       130, 161



162      Index
                                                                                                                     WESTCOR 000798
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 379 of 450
                                                                                                                                      WESTCOR




endorsements ............ 11, 12, 16, 69, 97, 113, 130                      joint tenant ..................................................48, 49
Endorsements .. 12, 16, 69, 70, 90, 103, 108, 119,                          joint tenants ................................................48, 49
   161                                                                      joint venture ....................................................117
entireties ............................................... 49, 50, 84       judgment lien ........................................23, 95, 96
environmental protection .................................. 70              judgment liens..............................................95, 96
estate 7, 11, 14, 16, 17, 18, 19, 20, 22, 39, 44, 45,                       judicial foreclosure ................... 74, 78, 79, 80, 93
   48, 49, 51, 54, 63, 64, 65, 71, 77, 89, 90, 91,                          lease-option.....................................................114
   94, 95, 97, 98, 100, 101, 107, 111, 114, 117,                            legal description . 9, 14, 39, 44, 58, 59, 63, 66, 85,
   122, 126, 136, 144, 146, 149, 151, 152, 154                                  89, 97, 120, 134, 149, 152, 159
estate for years ........................................ 100, 149          legal descriptions .......................................58, 59
estate property ............................................ 19, 22         life estate .................................................100, 101
estates .... 14, 38, 39, 40, 44, 49, 77, 90, 100, 101,                      life tenant ................................................100, 101
   114, 122, 136, 149, 150                                                  limited partnership ..............................53, 71, 117
exceptions to title ................ 18, 87, 101, 112, 148                  lis pendens ..........................................61, 80, 102
farm .......................................................... 72, 116     littoral rights ...........................................134, 159
federal funds ..................................................... 88      living trust .......................................................151
federal tax lien44, 49, 73, 74, 75, 79, 80, 95, 124,                        mail-away .........................................................71
   149                                                                      manufactured housing.....................................103
federal tax liens .............. 44, 49, 73, 95, 124, 149                   marital rights .....................................................49
filled-in land ............................................. 76, 158        matters of record .............................................149
FIRPTA ...................................................... 77, 99        mechanic‟s lien ......................... 41, 104, 105, 106
foreclosure . 19, 39, 51, 56, 57, 59, 74, 75, 78, 79,                       mechanic‟s liens ...............................16, 104, 105
   80, 83, 93, 112                                                          mechanics‟ liens ...............................................41
Foreclosure ............................... 56, 74, 78, 79, 80              metes and bounds ........................ 9, 58, 139, 156
foreclosures .......................................... 19, 79, 80          military service .................................................79
forfeiture ................... 40, 61, 62, 63, 64, 129, 146                 mineral rights ..................................................107
forfeitures ................................................... 61, 62      minerals ..................................................107, 108
general partnership ................................... 52, 117             minors ...............................................................92
general warranty ......................................... 54, 56           missing persons ..............................................111
general warranty deed....................................... 54             mobile home .....................................................90
gift deed ................................................ 25, 55, 82       mortgage .... 13, 16, 17, 18, 19, 26, 29, 35, 39, 40,
government ...... 7, 38, 61, 62, 71, 76, 79, 88, 126,                           41, 42, 44, 45, 46, 49, 51, 52, 56, 57, 58, 71,
   134, 135, 157, 158, 159, 160                                                 74, 75, 78, 79, 80, 82, 84, 85, 92, 95, 96, 97,
guardian ........................................ 84, 85, 92, 109               98, 100, 104, 105, 107, 109, 110, 111, 112,
guardianship ............................................. 84, 109              113, 117, 119, 120, 124, 125, 128, 129, 134,
guardianship of property................................... 84                  138, 144, 145, 152, 153, 154
hazardous material ............................................ 70          mortgage" .........................................................41
heirs at law.................................................. 86, 94       mortgages .. 17, 18, 19, 26, 40, 46, 52, 71, 79, 96,
homeowners‟ association................................ 119                     112, 113, 117, 124, 134
homestead ......................... 49, 71, 73, 87, 95, 100                 navigation ...............................................134, 157
hospitals ............................................................ 88   navigational servitude ..................... 157, 158, 159
improvements .. 11, 27, 41, 42, 43, 48, 68, 72, 88,                         non-judicial ....................... 74, 78, 79, 80, 93, 112
   89, 90, 91, 105, 119, 124, 129, 130, 136, 137,                           option to purchase ...................................114, 115
   139, 140, 141, 144, 148, 152, 158                                        options to purchase .........................................114
Indian lands ...................................................... 93      overlapping conveyances ................................... 9
inheritance .......................................... 25, 94, 122          parties in possession ..................... 16, 33, 72, 116
insuring around ................................................. 11        partnership ........................ 7, 52, 53, 71, 117, 151
insuring over ............................................... 11, 12        party walls ......................................................118
inter vivos trusts ............................................. 151        pending disbursement .........................41, 42, 112
Internal Revenue Service ... 30, 49, 73, 74, 75, 80,                        perfected lien ..............................................18, 73
   95, 122, 123, 124                                                        personal property20, 62, 84, 89, 90, 91, 103, 109,
interval ............................................................ 149       114, 136, 152, 153
interval estate ................................................. 149       plat recording ...................................................58
intestate..................................................... 86, 122      policies... 6, 24, 25, 27, 38, 43, 49, 50, 58, 68, 69,
IRS .......................... 30, 31, 32, 73, 74, 77, 79, 80                   72, 74, 89, 95, 97, 102, 103, 104, 105, 106,
joint tenancy ............................................... 48, 49



                                                                                                                                  Index        163
                                                                                                                      WESTCOR 000799
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 380 of 450
THE WESTCOR MANUAL




   114, 116, 129, 134, 138, 139, 145, 149, 152,                            stand-alone ........................................55, 114, 115
   153, 155, 158, 159, 161                                                 statute of limitations ........... 73, 95, 130, 152, 154
powers of attorney .......................................... 120          submerged land . 76, 134, 135, 156, 157, 159, 160
prescriptive easement ..................... 6, 24, 65, 158                 submerged lands ....... 76, 135, 156, 157, 159, 160
prior lien ....................................... 12, 74, 80, 112         subordination agreement ........................79, 138
prior liens.................................................. 12, 112      subsidence.......................................................108
prior party ......................................................... 17   super-lien ..........................................................70
Prior party proceedings..................................... 17            surface rights ..................................................107
prior taking ....................................................... 38    survey matters ......................... 9, 16, 72, 139, 143
probate ............................ 53, 71, 78, 94, 111, 122              survivorship ......................................................48
property settlement agreement.................... 22, 60                   tax deed ....................................... 10, 54, 146, 147
public trust ...................................................... 157    tax title ..............................................................54
PUD ................................................................ 119   taxes ....... 10, 25, 40, 46, 73, 82, 87, 94, 103, 114,
purchase money doctrine .......................... 75, 124                    122, 146, 147, 148
purchase money mortgages .............. 96, 113, 125                       tenants by the entirety ...........................49, 50, 95
qualified ownership .......................................... 90          tenants in common ..............................39, 48, 149
quitclaim ................................... 13, 26, 54, 59, 82           testate estate ....................................................122
railroad ............................................. 66, 126, 127        timeshare.................................................149, 150
relation back ................................. 61, 62, 74, 104            townhouse .......................................................118
remainderman ................................. 100, 101, 146               trust .... 2, 7, 16, 18, 19, 20, 21, 22, 29, 34, 41, 46,
reorganization ................................. 19, 20, 21, 22               71, 74, 75, 78, 79, 80, 100, 111, 112, 113, 119,
restriction .................................... 27, 33, 129, 130             134, 145, 151, 157
restructuring................................................ 21, 22       trustee ... 7, 18, 20, 21, 22, 71, 111, 112, 145, 151
reversion ......................................... 100, 101, 129          UCC ............................................ 89, 99, 103, 152
reversionary clause ........... 40, 126, 129, 130, 132                     unscheduled debts .......................................18, 19
RICO ................................................................ 61   upland owner ....................................................76
right of redemption ............................... 74, 75, 80             variable rate ....................................................113
right of way .................................. 27, 65, 66, 133            variable rate mortgage ....................................113
rights of redemption ......................................... 78          vendor‟s lien ...................................................154
rights of way ..................................... 66, 133, 146           waiver agreement ..............................................73
riparian rights ........................................... 76, 134        water rights .............................................155, 159
scheduled debts........................................... 18, 21          wetland ...................................................156, 159
secondary financing .................................. 75, 124             wills ..........................................................71, 151
secured creditors ......................................... 18, 22         zero lot line .....................................................118
severed improvement............ 89, 90, 91, 136, 137                       zoning .......................................................27, 161
special warranty ................................................ 54




164      Index
                                                                                                                      WESTCOR 000800
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 381 of 450




                         EXHIBIT 4




                         EXHIBIT 4
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 382 of 450




                       Common Endorsements requested by Residential Lenders
                             FORM DESCRIPTION
                             CLTA
                       100   Provides comprehensive                      4. Damage to improvements
                             coverage for insured ALTA                   resulting from the exercise of
                             lender against loss by reason of            any right to use the surface of
                             present or future CC&Rs                     the land
                             violations, the encroachment of
                             improvements, or by reason of               for the extraction or
                             surface entry for mineral                   development of excepted
                             development.                                minerals; and

                             Endorsement provides insurance              5. Final court order or judgment
                             that:                                       requiring removal from any land
                                                                         adjoining the land of any
                             1. There are no CC&Rs under                 encroachment shown in
                             which the lien of the insured               Schedule B.
                             mortgage can be cut off,
                             subordinated or impaired;            100.12 Provides insured lender with
                                                                         insurance concerning the
                             2. There are no present CC&R                enforceability of reverter rights
                             violations on the land; and                 found in CC&Rs.
                             3. Except as shown in Schedule       100.13 Provides insured ALTA lender
                             B, there are no encroachments               with insurance concerning the
                             of improvements on the land                 priority of a mortgage lien over
                             onto adjoining land, and no                 maintenance or upkeep
                             encroachments of improvements               assessment liens.
                             on adjoining land onto the land.
                             Endorsement insures against          100.18 Provides insured lender with
                             loss by reason of:                          coverage against loss by reason
                                                                         of the exercise or attempted
                             I . Future violations of CC&Rs              exercise of reverter rights in
                             which result in loss of the                 CC&Rs.
                             insured mortgage lien or title to
                             the land if the insured lender has   100.23 Provides insured ALTA lender
                             acquired same by foreclosure or             with coverage against loss by
                             conveyance in lieu thereof;                 reason of the exercise of surface
                                                                         rights for the extraction or
                             2. Unmarketability of title by              development of minerals leased
                             reason of CC&R violations                   under oil lease.
                             occurring prior to acquisition of
                             title by the insured lender;         100.24 Provides insured ALTA lender
                                                                         with insurance that lessee under
                             3. Damage to improvements                   mineral lease does not have any
                             which encroach on any portion               right to enter on or use the
                             of the land subject to an                   surface of the land.
                             easement excepted in Schedule
                             B;
            Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 383 of 450




100.26 Provides insured ALTA lender                utilized, of the existing                 priority coverage.
       with coverage against loss by               improvements on the land,
       reason of damage to proposed or             arising from a particular          110.9 (ALTA form 8.1) Provides
       completed improvements under                easement described in Schedule           insured ALTA residential lender
       FHA project, resulting from the             B.                                       with coverage against loss by
       exercise of surface or subsurface                                                    reason of lack of priority over (a)
       rights for the extraction or         103.3 Provides insured lender with              any federal or state
       development of minerals                    coverage against loss by reason           environmental protection lien
       excepted from the description of           of the forced removal of                  which is recorded in the public
       the land.                                  improvements which encroach               records, except as set forth in
                                                  upon a particular easement which          Schedule B, and (b) any state
100.29 Provides insured owner or lender           easement right is presently being         environmental protection lien
       with coverage against loss by              exercised                                 provided for by any state statute
       reason of the exercise of surface                                                    in effect at Date of Policy, except
       rights for the extraction or         103.4 Provides insured owner or lender          as provided for by state statutes
       development of minerals                    with insurance that an insured            specified in the endorsement.
       excepted from the description of           easement affords ingress and
       the land or shown as a reservation         egress to and from a specified      111.5 (ALTA Form 6) Provides insured
       in Schedule B.                             public street.                            ALTA variable rate mortgage
                                                                                            lender with coverage against loss
101.2 Provides insured construction         103.7 Provides insured owner or lender          by reason of (1) invalidity or
      lender with coverage against loss           with assurance that the land              unenforceability of the insured
      by reason of a lack of priority of          described in Schedule A abuts             mortgage resulting from terms
      the insured mortgage over                   upon a specific, physically- open         therein providing for changes in
      statutory liens for services, labor         public street.                            the rate of interest, or (2) loss of
      or material arising out of a work     104.1 Provides assignee of the insured          priority of the insured mortgage
      of improvement referred to in a             mortgage with assurance                   lien caused by the changes in the
      recorded notice of completion.              concerning (a) validity of a              rate of interest.
102.4 Provides insured construction               recorded assignment to evidence     111.8 (ALTA Form 6.2) Provides
      lender with insurance that the              transfer of the entire beneficial         insured ALTA variable rate
      foundations of the structure under          interest to the named assured             mortgage lender with coverage
      construction are within the                 assignee and (b) full or partial          against changes in the rate of
      boundaries of the land and that             reconveyances, modification or            interest, the addition of unpaid
      their location docs not violate             subordination of the insured              interest to principal and/or
      referenced CC&Rs.                           mortgage.                                 interest on interest, or (2) loss of
                                            108.7 Provides insured CLTA lender              priority of the insured mortgage
102.5 Provides insured construction                                                         lien caused by the changes in the
      lender with insurance that the              with coverage against loss
                                                  concerning vesting of title,              rate of interest, unpaid interest
      foundations of the structure under                                                    added to principal and/or interest
      construction are within the                 subsistence and priority of
                                                  insured mortgage lien insofar as          on interest.
      boundaries of the land, that their
      location does not violate                   same secures an additional          111.9 Provides insured ALTA lender
      referenced CC&Rs and that they              (optional) advance and increases          with insurance concerning the
      do not encroach upon referenced             policy liability by the amount of         priority of a mortgage lien
      easements. (Broader coverage                the advance.                              relating to FNMA Balloon
      than Form 102.4).                     108.8 Provides insured ALTA lender              mortgage, conditional right to
                                                  with coverage against loss                refinance, extension of the loan
103.1 Provides insured lender with                                                          term and change in the interest
      coverage against loss by reason             concerning vesting of title,
                                                  subsistence and priority of               rate.
      of the exercise of the right of use
      or maintenance of a particular              insured mortgage lien insofar as    111.10 (Optional Advance) Provides
      easement by the easement holder.            same secures an additional                 insured lender with coverage
                                                  (optional) advance and increases           against (1) loss by reason of
103.1a Provides insured lender with               policy liability by the amount of          invalidity or unenforceability of
      against loss resulting from (1)             the advance                                the insured mortgage or of (2)
      damage to the existing                                                                 loss of priority of said mortgage
      improvements, including lawns,        110.5 Provides insured ALTA lender
                                                  insurance concerning proper                for the unpaid balance together
      shrubbery and trees, on the land,                                                      with interest caused by changes
      and (2) interference with the               modification of the insured
                                                  mortgage, including express                in the rate of interest in
      continuing use, as presently
             Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 384 of 450




       accordance with the terms of a                 attached to and made a part of the           lease.
       specified loan agreement. Except               policy.
       as to intervening matters of which                                                   125    Provides coverage for the insured
       the insured has actual knowledge.       116.2 Provides insured ALTA lender                  ALTA lender against loss by
                                                     with insurance concerning the                 reason of a judicial determination
111.11 (Obligatory Advance) Provides                 street address of designated                  that (a) the insured mortgage lien
       insured lender with coverage                  separately-owned elements                     (or the lender's title after
       against (1) loss by reason of                 comprising pan of the insured                 foreclosure) has been defeated by
       invalidity or unenforceability of             condominium and with respect to               a valid exercise of the right of
       the insured mortgage or of (2) loss           the sufficiency of the referenced             rescission conferred by the
       of priority of said mortgage for              map or plan to show the exterior              Federal Truth in Lending Act, and
       the unpaid balance together with              boundary of the condominium                   that (b) such right of rescission
       interest caused by changes in the             project as a whole.                           existed because neither the loan
       rate of interest in accordance with                                                         transaction nor the right of
       the terms of a specified loan           116.7 Provides insured with insurance               rescission there of was exempted
       agreement.                                    that the land described is a                  or excepted by the provision of
                                                     lawfully created parcel according             Regulation Z.
115    Provides insured lender with                  to the California Subdivision Map
       insurance that the estate or interest         Act and local ordinances adopted       126.1 Provides coverage for insured
       covered by the policy is a                    pursuant thereto.                            CLTA owner of a one-to-four
       condominium, in fee, and is                                                                family residence against defined
       entitled to be assessed and taxed       122    Provides insured ALTA lender                loss by reason of lack of a right of
       as a separate parcel.                          with insurance concerning                   access, rights to liens for services,
                                                      obligatory advance made under               labor or material, encroachments,
115.1 Provides coverage for an insured                the insured mortgage; liability             zoning and restrictions violations
      ALTA lender against loss                        limited to face amount of policy.           and surface entry for mineral
      concerning statutory compliance.                                                            development.
      Violations of CC&Rs,                     123.1 (ALTA form 3) Provides insured
      homeowners association charges                 ALTA owner or lender with              126.2 Provides coverage for insured
      and assessments, the separate                  insurance concerning the zoning              CLTA fee owner of a residential
      assessment of real property taxes ,            classification of the land and the           condominium against defined loss
      encroachments and the exercise of              broad, allowable use or uses under           concerning the separate
      a right of first refusal to purchase,          that classification.                         assessment of taxes, lack of a right
      all with respect to a condominium        123.2 (ALTA Form 3.I) Provides                     of access, rights to liens for
      unit within a condominium                      insured ALTA owner or lender                 services, labor or material,
      project.                                       with insurance concerning the                encroachments, zoning and
                                                     zoning classification of the land,           restrictions violations and surface
115.2 Provides coverage for an insured                                                            entry for mineral development.
      ALTA lender against loss                       the allowable use or uses under
      concerning violations of CC&Rs,                that classification and with respect
      homeowners association charges                 to the existing structure on the
      and assessments, encroachments                 land, limited coverage concerning
      and the exercise of a right of first           compliance with applicable
      refusal to purchase, all with                  provisions of the zoning
                                                     ordinance.                                          Gabe Escalante
      respect to a parcel of land in a
      planned development.
                                                                                                       Account Manager
                                               124.1 Provides insured owner or lender
                                                                                                     Fidelity National Title
116    Provides insured ALTA lender                  with insurance concerning
                                                     affirmative and/or negative                      Cell: 408-623-1648
       with insurance concerning the                                                               gabriel.escalante@fnf.com
       street address of designated                  covenants contained in a deed or
       improvements on the land; and,                agreement between landowners.
       with respect to the sufficiency of      124.2 Provides insured owner or lender
       the policy plat to show the record            with insurance concerning
       location and dimensions of that               affirmative covenants contained in
       land.                                         a lease.
116.1 Provides insured lender with             124.3 Provides insured owner or lender
      insurance that the land described              with insurance concerning
      in the policy is the same as that              negative covenants contained in a
      delineated on plat of a survey
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 385 of 450




                         EXHIBIT 5




                         EXHIBIT 5
          Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 386 of 450

Bulletin : MU000003



Date: December 12, 1991

From: Stewart Title Guaranty Company
      P. O. Box 2029
      Houston, Texas 77252-2029
      (800) 729-1902



To: All Issuing Offices in Alabama, Alaska, Colorado, Connecticut, Florida, Nevada, Oregon,
Pennsylvania, Rhode Island, Washington, West Virginia

RE: Condominium Assessment Lien Priority

_____________________________________________________________________________

Dear Associates:

All offices issuing policies in any of the above states should be aware that relevant state laws provide
that condominium assessment liens have limited priority over first mortgages. The amount of
assessment having priority ranges from six months to five years. Paragraph 4 of ALTA Form 4
Endorsement, the condominium endorsement, insures a lender against loss or damage by reason of
the priority of any assessment lien over the lien to be issued. Because of the priority of the
assessment liens, Company policy requires that any ALTA Form 4 Endorsement issued in any of the
above states have paragraph 4 of the endorsement deleted. You may accomplish this by x-ing
through the paragraph with a typewriter.


Within the next few weeks, a supply of ALTA Form 4 Endorsements will be printed with paragraph 4
deleted. Thereafter, any orders for ALTA Form 4 originating in the above states will receive ALTA
Form 4 with paragraph 4 deleted.


You should also note that ALTA Form 9 Endorsement, the so-called Comprehensive Endorsement,
contains paragraph 2 which provides insurance against loss due to the existence of provisions in
covenants and restrictions which would create a loss of priority of the insured lien. Because
assessment lien priority would affect the priority of the insured lien, if you are asked to issue an ALTA
9 on a condominium unit, you must delete all of paragraph 2 from the Form 9. The Company does not
plan on printing ALTA Form 9 Endorsements with paragraph 2 deleted.


In addition, if you issue any master policy or short form policy in which the Form 4 or Form 9 is
incorporated into the coverage by marking a box, it will be necessary for you to include (with the
          Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 387 of 450

certificate or short form policy) an addendum deleting the appropriate paragraph(s) from the
incorporated endorsement(s) if you have included the coverage in the policy. Blank addendums are
available from the Forms Department in Houston.


In addition to filing this Bulletin in your Bulletin binder, you should place a copy in your Underwriting
Manual, Volume I, under "Condominiums" Section 3.40.



THIS BULLETIN IS FURNISHED TO INFORM YOU OF CURRENT DEVELOPMENTS. AS A
REMINDER, YOU ARE CHARGED WITH KNOWLEDGE OF ALL CONTENT ON VIRTUAL
UNDERWRITER AS IT EXISTS FROM TIME TO TIME AND ANY OTHER INSTRUCTIONS. OUR
UNDERWRITING AGREEMENTS DO NOT AUTHORIZE OUR ISSUING AGENTS TO ENGAGE IN
SETTLEMENTS OR CLOSINGS ON BEHALF OF STEWART TITLE GUARANTY COMPANY. THIS
BULLETIN IS NOT INTENDED TO DIRECT YOUR ESCROW OR SETTLEMENT PRACTICES OR
TO CHANGE PROVISIONS OF APPLICABLE UNDERWRITING AGREEMENTS. CONFIDENTIAL,
PROPRIETARY, OR NONPUBLIC PERSONAL INFORMATION SHOULD NEVER BE SHARED,
OR DISSEMINATED EXCEPT AS ALLOWED BY LAW. IF APPLICABLE STATE LAW OR
REGULATION IMPOSES ADDITIONAL REQUIREMENTS, YOU SHOULD CONTINUE TO
COMPLY WITH THOSE REQUIREMENTS.



References


Bulletins Replaced : None
Related Bulletins : None
Underwriting Manual : 3.40 Condominiums

Exceptions Manual : CON Condominiums
Forms : ALTA Endorsement 4 (Condominium)
ALTA Endorsement 4.1 (Condominium)
ALTA Restrictions, Encroachments, Minerals Endorsement 9
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 388 of 450




                         EXHIBIT 6




                         EXHIBIT 6
          Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 389 of 450

Bulletin : MU000008



Date: July 16, 1993

From: Stewart Title Guaranty Company
      P. O. Box 2029
      Houston, Texas 77252-2029
      (800) 729-1902



To: All Issuing Offices in Alabama, Alaska, Colorado, Connecticut, District of Columbia,
Massachusetts, Nevada, Oregon, Pennsylvania, Rhode Island, Washington, West Virginia

RE: ALTA Condominium Endorsement 4.1

_____________________________________________________________________________

Dear Associates:

Paragraph 4 of the ALTA Endorsement 4 (Condominium) insures against loss because of priority of
maintenance liens over the insured mortgage. The ALTA Master Policy, Short Form Policy, CLTA
Comprehensive Endorsement, and ALTA Endorsement 9 provide similar coverage.


The ALTA adopted ALTA Endorsement 4.1 on October 17, 1992. At paragraph 4, it insures against
loss because of any charges or assessments that are due and unpaid at date of policy. It does not
insure that the mortgage has priority over future condominium assessment liens.


Some states (such as Alaska and Pennsylvania) have a modified condominium endorsement like the
ALTA Form 4.1.


In your states, future assessments (usually six months) have priority over a prior mortgage.


Company Policy:


Issue the ALTA Endorsement 4.1 or your modified condominium endorsement (in Alaska and
Pennsylvania) to the Policy or Master Policy Certificate on condominiums. Do not issue the ALTA
Endorsement Form 4 on condominiums without underwriter approval.
          Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 390 of 450

If you issue an ALTA Endorsement Form 9, CLTA Comprehensive Endorsement, Master Policy
Certificate or Short Form Loan Policy on condominiums, add the following exception:


"The Policy and any endorsements to the Policy do not insure against loss because of condominium
assessments not yet due and payable."


You also should comply with our Underwriting Manual Guidelines on condominiums (Condominiums
3.40.17).


Attached is the rate filing for your state where applicable.


Alta 4.1 Form - Condominium Endorsement


StateRate



Alabama       $15
Colorado,     10%$25 min.
District of   $15
Columbia      $50
Oregon        $50
Pennsylva     $15
nia
West
Virginia

THIS BULLETIN IS FURNISHED TO INFORM YOU OF CURRENT DEVELOPMENTS. AS A
REMINDER, YOU ARE CHARGED WITH KNOWLEDGE OF ALL CONTENT ON VIRTUAL
UNDERWRITER AS IT EXISTS FROM TIME TO TIME AND ANY OTHER INSTRUCTIONS. OUR
UNDERWRITING AGREEMENTS DO NOT AUTHORIZE OUR ISSUING AGENTS TO ENGAGE IN
SETTLEMENTS OR CLOSINGS ON BEHALF OF STEWART TITLE GUARANTY COMPANY. THIS
BULLETIN IS NOT INTENDED TO DIRECT YOUR ESCROW OR SETTLEMENT PRACTICES OR
TO CHANGE PROVISIONS OF APPLICABLE UNDERWRITING AGREEMENTS. CONFIDENTIAL,
PROPRIETARY, OR NONPUBLIC PERSONAL INFORMATION SHOULD NEVER BE SHARED,
OR DISSEMINATED EXCEPT AS ALLOWED BY LAW. IF APPLICABLE STATE LAW OR
REGULATION IMPOSES ADDITIONAL REQUIREMENTS, YOU SHOULD CONTINUE TO
COMPLY WITH THOSE REQUIREMENTS.



References
        Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 391 of 450

Bulletins Replaced : None
Related Bulletins : None
Underwriting Manual : 3.40 Condominiums

Exceptions Manual : CON Condominiums
Forms : ALTA Endorsement 4.1 (Condominium)
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 392 of 450




                         EXHIBIT 7




                         EXHIBIT 7
          Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 393 of 450

Bulletin : NV2014002



Date: November 06, 2014

To: All Nevada Issuing Offices

RE: RATES AND/OR FORMS UPDATE - Use of the ALTA 9.10, the ALTA 4.1, and the ALTA 5.1

_____________________________________________________________________________


Dear Associates:


Due to the recent decision by the Nevada Supreme Court in the case of SFR Investments Pool 1 LLC
vs. US Bank, questions have arisen regarding the issuance of loan policies and endorsements to
lenders making loans secured by condominiums, planned unit developments, or other common
interest developments with a homeowners association. At this time, the only changes to our
underwriting procedures are that 1) in lieu of issuing an ALTA 9 (or a CLTA 100) for a lender’s policy,
issue the ALTA 9.10; 2) in lieu of issuing an ALTA 4 for a lender’s policy, issue the ALTA 4.1, and; 3)
in lieu of issuing an ALTA 5 for a lender’s policy, issue the ALTA 5.1.


If you have any questions relating to this or other bulletins, please contact a Stewart Title Guaranty
Company underwriter.


For on-line viewing of this and other bulletins, please log onto www.vuwriter.com.




References


Bulletins Replaced : None

Related Bulletins : None

Underwriting Manual : None

Exceptions Manual : None

Forms : None
Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 394 of 450




                         EXHIBIT 8




                         EXHIBIT 8
   Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 395 of 450




~liGQRQINS   REQWitmiQ BY AND
WHEN RECORDED MAIL TO:
Jane Stem
AMERICAN WEST HOMES, INC.
2700 E. Sunset Road, Suite 5
Las Vegas, NV 89129

                                     (Space above this line for Recorders Use)




                     DECLARATION OF
          COVENANTS, CONDinONS AND RESTRICTIONS
              AND GRANT AND RESERVATION OF
                      EASEMENTS FOR
            TIMBERLAKE STREET AND LANDSCAPE
                MAINTENANCE ASSOCIATION
                                                             970~0
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page
                                                             •  \, 396    of (450
                                                                    J .. ,J
                                                                                                                          7
                                                                                                                              fi0716

                          TABLE OF CONTENTS
                                 FOR
         DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
             AND GRANT AND RESERVATION OF EASEMENTS FOR
       TIMBERLAKE STREET AND LANDSCAPE MAINTENANCE ASSOCIATION



ARTICLE 1 Definitions....................................................................................................2
     1.1 Annexable Territory ....................................................................................2
     1.2 Articles .......................................................................................................3
     1.3 Assessment, Annual .................................................................................. 3
     1.4 Assessment, Special .................................................................................. 3
     1.5 Assoclation ................................................................................................. 3
     1.6 Association Maintenance Funds ................................................................ 3
     1.7 Beneficiary ................................................................................................. 3
     1.8 Board ......................................................................................................... 3
     1.9 Budget. .......................................................................................................3
     1,10 Bylaws,,,,,,,,,,,,,,,,,,,,,,_. .. ,._ ..         .,,uuuoooooooooononoooooououoooooooooouoooooooooooouooououooou3

         1.11     City .............................................................................................................3
         1.12 CPIIncrease ..............................................................................................4
         1.13 Close of Escrow .........................................................................................4
         1.14 Common Elements.....................................................................................4
         1.15 Common Expenses ....................................................................................4
         1.16 Declarant. ...................................................................................................5
         1.17 Declaration .................................................................................................5
         1.18 De:ed ofTrust ............................................................................................. 5
         1.19 Family.........................................................................................................5
         1.20     FHA ............................................................................................................ 5
         1.21     FHLMC .......................................................................................................5
         1.22     Fascal Year .................................................................................................5
         1.23     FNMA .........................................................................................................5
         1.24 GNMA ........................................................................................................5
         1.25 Guest .........................................................................................................6
         1.26 Improvements ............................................................................................6
         1.27 Landscape Easements...............................................................................6
         1.28 Lot ..............................................................................................................6
         1.29 Manager .....................................................................................................e
         1.30 Map ............................................................................................................6
         1.31 Member. Membership ................................................................................6
         1.32 Mortgage ....................................................................................................6
         1.33 Mortgagee, Mortgagor................................................................................ 7
         1.34     Notice and Hearing ....................................................................................7
         1.35     Notice of Addition .......................................................................................7
         1.36     Owner ........................................................................................................7
         1.37     Party Wall ...................................................................................................7
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 397 of 450



         1.38 Pers.on ........................................................................................................7
         1.39 Phase 1......................................................................................................7
         1.40 Phases of Development ............................................................................ 7
         1.41 Private Streets....................•.......................................................................7
         1.42 Property ..................•.....................•............................................................7
         1.43 Record, File, Recordation ..........................................................................7
         1.44 RMidence .....................................••..............................•............................8
         1.45 RMident ........................................•............................................................8
         1.46 Restrictions ...................................•..............•...•......................................... 8
         1.47 Sewer and Drainage ....................•............................................................ 8
         1.48 VA ..............................................................................................................B

ARTICLE 2 The Association ..............................•.........................................................•..8
     2.1 Organization of Association .......................................................................8
        2.2       Duties and Powers ..................................................................................... B
        2.3       Membership ...............................................................................................9
        2.4       Transfer......................................................................................................9
        2.5       Board of Directors .................................................................................... 10
        2.6       Voting Rights ............................................................................................ 10
                  2.6.1 Declarant's Control; Termination of Declarant's Control.. .............. 11
                  2.6.2 Proxies .......................................................................................... 12
                  2.6.3 Actions........................................................................................... 12
        2.7       Repair and Maintenance by the Association ............................................ 12
                  2.7.1 Maintenance Standards ................................................................ 12
                  2.7.2 Charges to Owners ....................................................................... 12
        2.8       Repair and Maintenance by Owners ........................................................ 13
                  2.8.1 Common Element Lighting and Photoelectric Cells ...................... 14
        2.9       Use of Agent ............................................................................................ 14

ARTICLE 3        Owners' Property Rights ............................................................................ 14
     3.1         Legal Description of Lot ........................................................................... 14
     3.2         Association Easement.............................................................................. 15
     3.3         Partltion .................................................................................................... 15
     3.4         Member's Easement in Common Elements ............................................. 15
     3.5         Extent of Member's Easements ............................................................... 15
     3.6         waiver of Use........................................................................................... 16
        3.7       Damage by Member................................................................................. 16
        3.8       Landscape Easement .............................................................................. 16
        3.9       Sewer and Drainage Easement ............................................................... 16

ARTICLE 4 Architectural Review Committee ............................................................... 16

ARTICLE 5        Association Maintenance Funds and Assessments .................................. 17
     5.1          Personal Obligation of Assessments ....................................................... 17
     5.2          Maintenance Funds of Association .......................................................... 17
     5.3          Purpose of Assessments ......................................................................... 17



                                                              ii
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 398 of 450



         5.4  Adoption of Budget .................................................................................. 18
              5...::.1 Initial Year of Operations ................................................................ 18
              5.4.2 Subsequent Fiscal Years .............................................................. 18
         5.5 Annual Assessments................................................................................ 18
         5.6 First Annual Assessment And Maximum Annual Increases ..................... 20
              5.6.1 First Annual Assessment.. ............................................................. 20
              5.6.2 Maximum Annual Assessment ...................................................... 20
              5.6.3 Maximum Annuallncrease ............................................................. 20
         5.7 Special Assessments ...............................................................................20
         5.8 Time for Payments ...................................................................................20
         5.9 Delinquency .............................................................................................21
         5.10 Creation and Release of Lien...................................................................21
         5.11 Enforcement of Liens ...............................................................................22
         5.12 Capital Contributions to the Association ..................................................22

ARTICLE 6 Property Easements and Rights of Entry .................................................. 23
     6.1 Easements ...............................................................................................23
     6.2 Rights of Entry..........................................................................................24

ARTICLE 7 Declarant's Rights and Reservations ........................................................ 24

ARTICLE 8 Residence and Use Restrictions ............................................................... 25

ARTICLE 9        lnsurance...................................................................................................25
     9.1          Duty to Obtain Insurance; Types ..............................................................25
     9.2          Waiver of Claim Against Association ........................................................ 26
     9.3          Right and Duty of OWners to Insure ......................................................... 26
     9.4          Notice of Expiration Requirements ........................................................... 27
     9.5          Insurance Premiums ................................................................................27
     9.6          Trustee for Policies ..................................................................................27
     9.7          Ac:tions as Trustee ...................................................................................27
     9.8          Annual Insurance Review ........................................................................ 28
     9.9          Required Waiver ......................................................................................28

ARTICLE 10 Destruction of Improvements.................................................................... 29
     10.1 Restoration of the Property ...................................................................... 29
     10.2 Partition ....................................................................................................29
     10.3 Residence Damage..................................................................................29
     10.4 Notice to OWners and Listed Mortgagees ................................................ 29

ARTICLE 11        Eminent Domain .......................................................................................30
     11.1         Condemnation of Association Common Elements .................................. 30
     11.2         Condemnation of Lots ..............................................................................30
     11.3         Condemnation of Annexable Territory ..................................................... 30
     11.4         Notice to Owners and Mortgagees ........................................................... 30




                                                             iii
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 399 of 450



ARTICLE 12 Rights of Mortgagees ............................................................................... 31

ARTICLE 13 Duration and Amendment ........................................................................34
         13.1 Duration ...................................................................................................34
         13.2 Termination and Amendment ................................................................... 34
         13.3 Protection of Declarant............................................................................. 36

ARTICLE 14 Annexable Territory .................................................................................. 37
     14.1 Additions by Declarant .............................................................................. 37
     14.2 Other Additions ......................................................................................... 37
     14.3 Rights and Obligations of Added Territory ................................................ 37
     14.4 Notice of Addition ...................................................................................... 38
     14.5 Deannexation and Amendment ................................................................ 38

ARTICLE 15 General Provisions ...................................................................................39
     15.1 Enforcement of Restrictions ..................................................................... 39
     15.2 Severability............................................................................................... 39
     15.3 lnterpretatlon ............................................................................................39
     15.4 Mergers or Consolidations ....................................................................... 39
     15.5 No Public Right or Dedication ..................................................................40
     15.6 No representations or Warranties ............................................................40
     15.7 Nonllability and lndemnification ................................................................40
     15.8 Notices .....................................................................................................40
     15.9 Priorities and Inconsistencies...................................................................41
     15.10 Constructive Notice and Acceptance ........................................................41

EXHIBIT "A"       LEGAL DESCRIPTION (PHASE 1)
EXHIBIT "B"       ANNEXABLE TERRITORY
EXHIBIT "C"       LANDSCAPE EASEMENTS
EXHIBIT "D"       SITE PLAN
EXHIBIT "E"       SEWER AND DRAINAGE EASEMENTS




                                                           iv
                                                                               .;
    Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 400 of 450



     DECLARAnON OF COVENANTS, CONDITIONS AND RESTRICnONS
           AND GRANT AND RESERVAnON OF EASEMENTS
  FOR nMBERLAKE STREET AND LANDSCAPE MAINTENANCE ASSOCIAnON




       THIS DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
AND GRANT AND RESERVATION OF EASEMENTS is dated for purposes of
reference only as of this~ day of February, 1997, and is made by AMERICAN
WEST HOMES, INC., a Nevada corporation ("Declarant").

                                      PREAMBLE:

       WHEREAS, Declarant is the owner of certain real property ("Phase 1") all of
which is located in Las Vegas, Clark County, Nevada, as is more fully described in
Exhibit "A" attached hereto and incorporated herein by this reference; and

         WHEREAS. it is the desire and intention of Declarant to create a limited expense
liability planned community, as defined in Section 116.1203(b) of the Nevada Revised
Statutes ("NRS"), and to impose mutually beneficial restrictions and obligations under a
general plan of improvement for the benefit of all the Lots in the planned community;
and

       WHEREAS, Phase 1 consists of 192 Lots and Declarant reserves the right, but
is not obligated and does not warrant, to annex into the development an additional 152
Lots; and

        WHEREAS, the Common Elements, the maintenance expense of which is to be
shared by the Owners. includes, but is not limited to. entry and exit gates. lighting,
private drives and sidewalks, clustered mailboxes, Landscape Easements, Sewer and
Drainage Easements, enlry monument(s) and Common Element Lots A, B, C and D, as
set forth in the recorded Map for Unit 1 - Deer Springs Ranch, and any Improvements
thereon; and

       WHEREAS, THE Maximum Annual Assessments for any Common Expenses,
exclusive of any insurance premiums paid by the Association, shall not exceed Five
Hundred Dollars ($500.00) per Lot, in any Fiscal Year, as adjusted from time to time by
the CPIIncrease defined herein;

       WHEREAS, on          ~ ,-)       , 1997 Declarant recorded Protective
Covenants, Conditions and Restrictions for Timl;lerlake ("Protective Covenants") ~ith
the Clark County Recorder's office, in Book Nod 71; 2Uas lnstrumenl No. '] I ' )
which instrument sets forth, among other things, the use restrictions, architectural
control provisions and enforcement rights related thereto of the Declarant and the
Owners;



                                            1
                                                                               :   . :.
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 401 of 450




        NOW, THEREFORE, Declarant hereby records this Declaration for the limited
purpose of identifying and establishing each Owner's maintenance responsibilities, as
well as the assessment obligation for the Common Elements and the maintenance and
repair thereof. This Declaration is not an amendment of the Protective Covenants
previously recorded against the Property. All provisions of this Declaration are hereby
imposed as equitable servitudes upon the Property.

      DECLARANT FURTHER DECLARES that inasmuch as the amount of the
Maximum Annual Assessments are expressly restricted by this Declaration, the Uniform
OWnership Act, which is codified at NRS 116, does not apply to this development,
except for NRS 116.1105, 116.1106 and 116.1107 and the provisions mandated by
NRS 116.1203(2).

       DECLARANT FURTHER DECLARES that all of the Property is to be held,
conveyed, hypothecated, encumbered, leased, rented, used. occupied and improved
subject to the limitations, restrictions, reservations, rights, easements, conditions and
covenants contained in the Protective Covenants, as well as the obligations, rights and
duties set forth in this Declaration, all of which are declared and agreed to be in
furtherance of a plan for the protection, maintenance, improvement and sale of the
Property for the purpose of enhancing the value, desirability and attractiveness of the
Property. Each of the provisions of this Declaration shall run with and burden the
Property and shall be binding on and for the benefit of all of the Property and all
Persons having or acquiring any right, title or interest in the Property, or any part
thereof, and their successive owners and assigns. The development plan of the
Property shall be consistent with the overall development plan, if any, submitted to the
VA and/or FHA.

       DECLARANT FURTHER DECLARES that Declarant. its successors, assigns
and grantees, covenant and agree that the Membership in the Association, any
easements conveyed therewith and the fee title to each respective Lot conveyed
therewith shall not be separated or separately conveyed, and each such, Membership
and/or easements shall be deemed to be conveyed or encumbered with its respective
Lot even though the description in the instrument of conveyance or encumbrance may
refer only to the Lot. Any conveyance by an Owner of a Lot, or any portion thereof,
shall be presumed to convey the entire Lot, together with a Membership in the
Association and any easements.

                                       ARTICLE 1
                                       Definitions

Unless otherwise expressly provided, the following words and phrases when used
herein shall have the following specified meanings.

       1.1   Annexable Territory. "Annexable Territory· shall mean the real property
described in Exhibit ·e· attached hereto and incorporated herein by this reference, all or



                                            2
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 402 of 450



or a portion of which may from time to time be made subject to this Declaration
pursuant to Article 14 hereof; provided that the maximum number of Lots that may be
added to the property pursuant to Article 14 shall be one hundred fifty-two (152) Lots,
exclusive of the Lots contained in Phase 1.

      1.2 Articles. ·Articles" shall mean the Articles of Incorporation of the
Association, as such Articles may be amended from time to time.

        1.3 Assessment. Annual. 'Annual Assessment" shall mean a charge against
a particular Owner and his Lot, representing a portion of the Common Expenses which
are to be levied among all Owners and their Lots in the Property in the manner and
proportions provided herein.

        1.4 Assessment. Soecial. 'Special Assessment" shall mean a charge: (a)
against a particular Owner, levied by the Board after Notice and Hearing, which is
directly attributable to, or reimbursable by, that Owner, equal to the cost incurred by the
Association for damages to the Common Elements; (b) which the Board may from time
to time levy against a particular Owner and his Lot, representing a portion of the cost to
the Association for reconstruction, maintenance or repair of any Improvements on any
of the Common Areas. The assessment levied pursuant to 1.4(b) shall be levied
among all the Owners and their Lots in the Property in the same proportions as Annual
Assessments.

      1.5 Association. "Association· shall mean TIMBERLAKE STREET AND
LANDSCAPE MAINTENANCE ASSOCIATION, a Nevada nonprofit corporation, its
successors and assigns.

        1.6 Association Maintenance Funds. 'Association Maintenance Funds" shall
mean the accounts created for receipts and disbursements of the Association, pursuant
to Article 5 hereof.

      1.7 Beneficiary. "Beneficiary" shall mean a Mortgagee under a Mortgage or a
Beneficiary under a Deed of Trust, as the case may be, and the assignees of such
Mortgagee or Beneficiary.

       1.8 Board. 'Board' shall mean the Board of Directors of the Association,
elected in accordance with the Bylaws of the Association and this Declaration.

      1.9 Budget. 'Budget" shall mean a written, itemized estimate of the income
and Common Expenses of the Association in performing its functions under this
Declaration.

      1.10 Bylaws. "Bylaws" shall mean the Bylaws of the Association, as such
Bylaws may be amended from time to time.

       1.11   ~·    'City" shall mean the City of tas Vegas (CLV). State of Nevada, and



                                             3
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 403 of 450



its various departments. divisions, employees and representatives.
       1.12 CPIIncrease. "CPIIncrease" shall mean the adjustment in the dollar
amount of the maximum assessment, according to the extent of changes in the
Consumer Price Index for Urban Wage Earners and Clerical Workers: U.S. City
                               =
Average, All Items 1982-1984 100. compiled by the Bureau of Labor Statistics,
United States Department of Labor. The Index for December 1990 is the Reference
Base Index (the "Index").

      The dollar amounts must change on July 1 of each year if the percentage of
change, calculated to the nearest whole percentage point, between the Index at the
end of the preceding year and the Reference Base Index is 10 percent or more, but:

       (a) The portion of the percentage change in the Index in excess of the
multiple of 10 percent must be disregarded and the dollar amounts must change only in
the multiples of 10 percent.

      (b)     In no event may the dollar amounts be reduced below the amounts
appearing in this Declaration.

       lfthe Index is revised after December 1990 then the percentage of change
pursuant to this section must be calculated on the basis of the revised Index. If the
revision of the Index changes the Reference Base Index, a revised Reference Base
Index must be determined by multiplying the Reference Base Index then applicable by
the rebasing factor furnished by the Bureau of Labor Statistics. If the Index is
superseded, the index referred to in this section is the one represented by the Bureau
of Labor Statistics after reflecting most accurately changes in the purchasing power of
the dollar for consumers.

       1.13 Close Qf Escrow. "Close of Escrow" shall mean the date on which a deed
or other such instrument conveying a Lot in the Property is Recorded, conveying said
Lot from Declarant to a member of the home-buying public or other party.

        1.14 Commor. Elements. "Common Elements" shall include but not be limited
to, the entry and exit gates, common element lighting, Private Streets and sidewalks,
clustered mailboxes, entry monuments. Landscape Easements, and Sewer and
Drainage Easements, Common Element Lots A. B. C and D. as set forth in the
recorded Map for Unit 1 - Deer Springs Ranch. and any Improvements thereon that the
Association has a duty to repair and maintain under this Declaration.

       1.15 Common Expenses. "Common Expenses" shall mean those expenses for
which the Association is responsible under this Declaration, including the actual and
estimated costs of maintenance, management, operation, repair and replacement of the
Common Elements as defined in Section 1.15 above. and any Improvements thereon,
or unpaid Special Assessments; the costs of any commonly metered charges for the
Property; the costs of management and administration of the Association including, but



                                           4
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 404 of 450



not limited to, compensation paid by the Association to managers, accountants,
attorneys and other employees; the costs of all other services benefiting the Common
Elements; the costs of fire, casualty and liability insurance. workers' compensation
insurance. errors and omissions and directors, officer's and agent liability insurance.
and other insurance covering the Common Elements and the directors, officers and
agents of the Association; the costs of bonding of the members of the Board; taxes paid
by the Association; amounts paid by the Association for discharge of any lien or
encumbrance levied against the Property, or portion thereof; and the costs of any other
item or items incurred by the Association. for any reason whatsoever in connection with
the Property, for the common benefit of the Owners.

       1.16 Declarant. "Declaranr shall mean American West Homes, Inc., a Nevada
corporation, its successor in any merger, consolidation or liquidation, to the extent, but
only to the extent, provided in any written assignment of rights by Declarant and
assumption of obligations by the assignee.

       1.17 Declaration. "Declaration" shall mean this Declaration of Covenants,
Conditions and Restrictions and Grant and Reservation of Easements for Timberlake
Street and Landscape Maintenance Association, as it may be amended from time to
time.

          1. 18   ~ Qf Trust.   "Deed of Trust" shall mean a Mortgage as further defined
herein.

       1.19 FamiiV. "Family" shall mean one or more natural persons related to each
other by blood, marriage or adoption, or one or more natural persons not all so related,
but who maintain a common household in a Residence.

       1.20 .E!::l8. "FHA" shall mean the Federal Housing Administration of the United
States Department of Housing and Urban Development and any department or agency
of the United States government which succeeds to the FHA's function of insuring
notes secured by Mortgages on residential real estate.

      1.21 FHLMC. "FHLMC" shall mean the Federal Home Loan Mortgage
Corporation (also known as The Mortgage Corporation) created by Trtle II of the
Emergency Home Finance Act of 1970, and any successors to such corporation.

       1.22 Fiscal Year. "Fiscal Year" shall mean the fiscal accounting and reporting
period of the Association selected by the Board from time to time.

      1.23 FNMA. "FNMA• shall mean the Federal National Mortgage Association, a
government-sponsored private corporation established pursuant to Title VIII of the
Housing and Urban Development Act of 1968, and any successors to such corporation.

      1.24 GNMA. "GNMA" shall mean the Government National Mortgage
Association administered by the United States Department of Housing and Urban



                                             5
                                                               ·, 1405
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page     .. ,of lc
                                                                          • 450




Development. and any successor to such association.

       1.25 gy~. "Guesr shall mean any visitor of an OWner or Resident, including
any employee, tenant, guest (whether or not for hire). licensee, agent or invitee of such
OWner or Resident, including any transient guest, or any family member of the OWner
or Resident.

        1.26 Improvements. "Improvements" shall mean all structures and
appurtenances thereto of every type and kind, located on the Common Elements,
including but not limited to, sprinkler pipes, walkways, block walls, retaining walls. and
the paint on such surfaces, landscaping, hedges, windbreaks, planted trees, ground
cover and shrubs.

       1.27 Landscape Easements. "Landscape Easements" shall mean all portions
ofthe Property irt Phase 1 designated as Landscape Easements on the Map, and as
shown on Exhibit ·c· attached hereto. The Landscape Easements, as well as any
other easements reserved by the Declarant, or required by any governmental agency,
are part of the Lots and an easement is given to the Association, as well as all other
Owners, Families, and Guests over the Landscape Easements.

       1.28 .L.Ql. "Lot" shall mean each and every individual, physical portion of the
Property designated for separate Ownership, and which is an intended or proposed site
for one Residence and may include portions of the Property designated as Landscape
Easements and CLV Sewer and Drainage Easements as set forth on the Map or on the
Exhibits attached to this Declaration.

      1.29 Manager. "Manager" shall mean the Person employed by the Association
pursuant to and limited by the provisions of this Declaration, and delegated the duties,
power or functions of the Association as limited by this Declaration, the Bylaws and the
terms of the agreement between the Association and said Person.

        1.30 MIJR. "Map" shall mean a Recorded map or plat covering all or any
portion of the Property, as may be amended from time to time, including, but not limited
to, the Map(s) recorded with the Clark County Recorder's Office. Attached hereto as
Exhibit "D" for reference purposes only, is a site plan for the Lots within the Association.

       1.31 Member, MembershiP. "Member" shall mean any Person holding a
membership in the Association, as provided in this Declaration. "Membership" shall
mean the property, voting and other rights and privileges of Members as provided
herein, together with the correlative duties and obligations contained in the Restrictions.

       1.32 Mortoage. "Mortgage" shall mean any Recorded Mortgage or Deed of
Trust relating to one or more Lots or other portion of the Property to secure the
performance of an obligation, which conveyance will be reconveyect upon the
completion of such performance.




                                             6
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 406 of 450



       1.33 Mortgagee. Mortgagor. "Mortgagee" shall mean a Person to whom a
Mortgage is made and shall include the Beneficiary of a Deed of Trust. "Mortgagor"
shall mean a Person who mortgages his or its property to another (i.e., the maker of a
Mortgage), and shall include the Trustor of a Deed of Trust. The term "Trustor" shall be
synonymous with the term "Mortgagor" and the term "Beneficiary" shall be synonymous
with the term "Mortgagee.

       1.34 Notice iruf Hearing. "Notice and Hearing" shall mean written notice and a
hearing before the Board, at which the Owner concerned shall have an opportunity to
be heard in person, or by counsel at the Owner's expense, in the manner further
provided in the Bylaws, Rules and Regulations or this Declaration, and consistent with
Section 116.3102(1)(k) ofthe Nevada Revised Statutes.
       1.35 MQtice Qf Addijjon. "Notice of Addition" shall mean a Notice of Addition of
Territory Recorded pursuant to Article 14 hereof for the purpose of annexing all or any
portion of the Annexable Territory to the Property.

       1.36 ~- "Owner" shall mean the Person or Persons, including Declarant,
holding fee simple interest to all or any interest in a Lot. excluding those having such
interest merely as security for the performance of an obligation. The term "Owner" shall
include a seller under an executory contract of sale but shall exclude Mortgagees.

       1.37 f§~ Wall. "Party Wall" shall mean any portion of a wall which is
constructed and placed approximately on the common boundary of two (2) or more
Lots.

        1.38 Person. "Person" shall mean a natural individual or any other entity the
legal right to hold title to real property.

       1.39 Pt.ase 1. "Phase 1" shall mean all of the real property described in
Exhibit "A" attached to this Declaration.

      1.40 Phases Qf Development . "Phase of Development• shall mean:              (a)
Phase 1 or (b) any portion ofthe real property covered by a Notice of Addition recorded
pursuant to Article 14 hereof, unless otherwise defined in such Notice of Addition.

      1.41 fr~ Streets. "Private Streets" shall mean all portions of the Property
designated a Private Drives, and shall include P.U.E. (public utility easements) and CLV
Sewer Easements, as set forth on the Map.

       1.42 Property. "Property" shall mean: (a) Phase 1, and (b) each Phase of
Development described in a Notice of Addition and recorded pursuant to Article 14
hereof.

       1.43 Record. File. Recordation. "Record" , "File", or "Recordation" shall mean,
with respect to any document, the recordation or filing of such document in the Office of



                                           7
                                                                          ..    .·, I   '
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 407 of '450



the Clar1< Count,- Recorder, Clar1< County, Nevada.

       1.44 Bi!sidence. "Residence· shall mean the structure or physical portion of
the Lot used for living quarters and held as a separate freehold estate, as separately
shown, numbered and designated on the Map, and intended for use by a single Family.
 There may only be one Residence per Lot. In interpreting deeds, Declarations, and
Maps, the existing physical boundaries of the Residence constructed or reconstructed
in substantial accordance with the applicable Map and the original plans thereof, if such
plans are available, shall be conclusively presumed to be its boundaries, rather than the
description expressed in the deed, Map or Declaration, regardless of settling or lateral
movement of the building and regardless of minor variances between boundaries, as
shown on the Map or defined in the deed and Declaration, and the boundaries of a
building as constructed or reconstructed.

        1.45 Resident. "Resident" shall mean any person who is physically residing in
a Residence on a Lot. for so long as said person is so residing, including, but not
limited to, an Owner or a tenant.

      1.46 Restrictions. "Restrictions" shall mean this Declaration, the Articles and
Bylaws as may be amended from time to time.

      1.47 ~ imt Drainage Easements. "Sewer and Drainage Easements" shall
mean all portions ofthe Property designated as CLV Sewer and Drainage Easements
or CLV Drainage Easements on the Map and as shown on Exhibit "E" attached to this
Declaration.

       1.48 V6,. "VA" shall mean the Department of Veterans Affairs of the United
States of Amerir.a and any department or agency of the United States government
which succeeds to VA's function of issuing guarantees of notes secured by Mortgages
on residential real estate.


                                      ARTICLE2
                                    The Association

      2.1 Organization of Association. The Association is or shall be incorporated
under the name of TIMBERLAKE STREET AND LANDSCAPE MAINTENANCE
ASSOCIATION, as a nonprofit corporation organized under the provisions of Sections
82.006 through 82.690 of the Nevada Revised Statutes.

        2.2 Duties and Powers. The duties and powers of the Association are limited
to the following:

              (a)    the Association, acting through the Board, shall have the right to
      install or construct additional Improvements on the Common Elements:




                                            8
                                                                                      ''·'   '··,
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 408 of 450



             (b)     the Association. acting through the Board, may at any time, and
      from time to time, reconstruct, repair, replace, maintain, or refinish any
      Improvement, or portion thereof. upon the Common Elements in accordance with
      the original design. finish or standard or any accepted modification thereof for
      construction of such Improvement;

             (c)    the Association, acting through the Board, shall additionally have
      the power. but not the duty, to enter into contracts with Owners or other Persons
      to provide services or to maintain and repair Improvements within the Property
      and elsewhere which the Association is not otherwise required to provide or
      maintain pursuant to this Declaration; provided, however, that any such contract
      shall provide for the payment to the Association for the costs of providing such
      services or maintenance;

             (d) the Association, acting through the Board, shall have all other
       powers necessary to fulfill its obligations under this Declaration.

              (e)    the Association, acting through the Board, shall have the right to
      service and inspect those areas of the Sewer and Drainage Easements which
      lay within the enclosed rear yard of a Lot whenever it deems necessary.

             (f)    the Association, acting through the Board. shall have the right to
      establish uniform Rules and Regulations for use of the Common Elements.

            (g)     the Association shall have all other powers. as set forth in the
      Bylaws. Notwithstanding. anything in this Declaration to the contrary, the
      Association shall not have the power to enforce the provisions contained in the
      Protective Covenants.

        2.3 MembershiP. Every Owner, upon becoming the Owner of a Lot, shall
automatically become a Member of the Association, and shall remain a Member thereof
until such time as his ownership ceases, at which time his Membership in the
Association shall automatically cease. Ownership of a Lot shall be the sole qualification
for Membership in the Association. Membership in the Association shall not be
assignable except to the Person to which title to the Lot has been transferred, and
every Membership in the Association shall be appurtenant to and may not be separated
from the fee ownership of such Lot. The rights. duties, privileges and obligations of all
Members of the Association shall be as provided in this Declaration, as well as the
Protective Covenants and Bylaws of the Association.

       2.4 Transfer. The Membership held by any Owner shall not be transferred,
pledged or alienated in any way, except upon the sale or encumbrance of such Owner's
Lot. and then only to the purchaser or Mortgagee of such Lot. A prohibited transfer is
void and will not be reflected upon the books and records of the Association. A
Member who has sold his Lot to a contract purchaser under an agreement to purchase
shall be entitled to delegate to the contract purchaser his Membership rights in the



                                           9
                                                               : :   ''           '

      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 409 'of ' 450



Association. The delegation shall be in writing and shall be delivered to the Board
before the contract purchaser may vote. However, the contract seller shall remain
liable for all charges and assessments attributable to his Lot until fee tnle to the Lot sold
is transferred.

       If the Owner of any Lot fails or refuses to transfer his Membership to the
purchaser of the Lot upon transfer of fee title thereto, the Board shall have the right to
record the transfer upon the books of the Association. Until satisfactory evidence of
such transfer has been presented to the Board, the purchaser shall not be entitled to
vote at meetings of the Association.

       The Association may levy a reasonable transfer fee against a new Owner and
his Lot (which fee shall be added to the Annual Assessment chargeable to such new
Owner) to reimburse the Association for the administrative cost of transferring the
membership to the new Owner on the records of the Association.

       2.5 Board of Directors. The affairs of the Association shall be managed by
and (unless otherwise provided herein) undertaken through actions of the Board, which
may by resolution delegate any portion of its authority permitted by law to a committee
of the Association created consistent wnh the Bylaws. The number and qualifications of
Directors and their terms of office shall be as provided in the Articles and Bylaws of the
Association.

      2.6 Voting Rights. Members shall have the following voting rights in the
Association:

       The Association shall have one (1) class of Voting Membership. Each Owner
shall be a Member. The vote for such Lot shall be exercised in accordance with this
Section 2.6, but in no event shall more than one (1) vote be cast for any Lot.

       Ill/hen more than one (1) Person holds such interest or interests in any Lot ("co-
owners~·. all such co-owners shall be Members and may attend any meeting of the
Association, but only one (1) such co-owner shall be entitled to exercise the single vote
to which the lot is entitled. If only one (1) of several Owners of a lot is present at a
meeting of the Association, that Owner is entitled to cast all the votes allocated to that
lot. Co-owners owning the majority interests in a lot may from time to time designate in
writing one (1) of their number to vote. Fractional votes shall not be allowed, and the
vote for each Lot shall be exercised, if at all, as a unit. Where no voting co-owner is
designated or if the designation has been revoked, the vote for the Lot shall be
exercised as the co-owners owning the majority interests in the Lot mutually agree.
There is a majority agreement if any of the Owners cast the votes allocated to that lot
without protest made promptly to the person presiding over the meeting by the other
Owners of the lot. Unless the Board receives a written objection in advance from an
absent co-owner, it shall be conclusively presumed that the corresponding voting co-
owner is acting with the consent of his co-owners. No vote shall be cast for any Lot if
the co-owners present in person or by proxy owning the majority interests in such lot



                                             10
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page
                                                               .
                                                                  410
                                                                   •
                                                                      of 450
                                                                         .        ~.t       I




cannot agree to said vote or other action. The nonvoting co-owner or co-owners shall
be jointly and severally responsible for all of the obligations imposed upon the joinUy-
owned Lot and shall be entitled to all other benefits of ownership. All agreements and
determinations lawfully made by the Association in accordance with the voting
percentages established herein, or in the Bylaws of the Association, shall be deemed to
be binding on all Owners, their successors and assigns.

               2.6.1 Declarant's Control: Termination of Declarant's Control. There
       shall be a period of Declarant control of the Association, during which a
       Declarant, or persons designated by the Declarant, may appoint and remove the
       officers and members of the Board. The period of Declarant control shall
       terminate no later than:

              (a)    Sixty (60) days after conveyance of seventy-five percent (75%) of
       the Lots that may be created to Owners other than the Declarant; or

              (b)    Five (5) years after the Declarant has ceased to offer Lots for sale
       in the ordinary course of business; or

              (c)   Seven (7) years after the first Lot is conveyed to an Owner other
       than the Declarant.

       The Declarant may voluntarily surrender the right to appoint and remove officers
and members ofthe Board before termination of that period. In that event, the
Declarant may require, for the duration of the period of Declarant's control, that
specified actions of the Association or Board, as described in a recorded instrument
executed by the Declarant, be approved by the Declarant before they become effective.

       Not later than sixty (60) days after conveyance of twenty-five percent (25%) of
the Lots that shall be created to Owners other than the Declarant, at least one (1)
member and not less than twenty-five percent (25%) of the members of the Board shall
be elected by Owners other than the Declarant. Not later than sixty (60) days after
conveyance of fifty percent (50%) of the Lots that may be created to Owners other than
a Declarant, not less than thirty-three and one-third percent (33-113%) of the members
of the Board must be elected by Owners other than the Declarant.

       Not later than ninety (90) days after the termination of any period of Declarant
control, the Owners shall elect members of the Board, to fill the vacancies, if any,
created by the termination of Declarant's control. Thereafter, the Owners shall elect, at
each annual meeting, members of the Board to fill any vacancies caused by the
expiration of the directors term. At least a majority of the members of the Board shall
be Owners other than Declarant. The Board shall elect the officers of the Association.
The Board members and officers shall take office upon election. Notwithstanding any
provision of this Declaration or the Bylaws to the contrary, the Owners, by a two-thirds
(213) vote of all persons present and entitled to vote at a meeting of the Owners at
which a quorum is present, may remove a member of the Board with or without cause,



                                            11
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 411 of 450



other than a member appointed by the Declarant.

      The termination of Declarant's control under this Section shall not affect the
Declarant's rights as an Owner to exercise the vote allocated to Lots which Declarant
owns.

             2.6.2 Proxies. Every Member entitled to vote or execute statements of
      consent shall have the right to do so either in person or by an agent or agents
      authorized by a written proxy executed by such Person or his duly authorized
      agent; provided, that any proxy is void if it is not dated or purports to be
      revocable without notice. A proxy terminates one year after its date, unless it
      specifies a shorter term. A Member's proxy shall automatically terminate upon
      conveyance by that Member of his fee title interest in all Lots owned by the
      Member.

             2.6.3 Actions. If a quorum is present, the affirmative vote on any matter
      of the majority of the votes represented at the meeting (or, in the case of
      elections in which there are more than two candidates, a plurality of the votes
      cast) shall be the act of the Members, unless the vote of a greater number is
      required by law. by the Articles of Incorporation or Bylaws of the Association, or
      by this Declaration.

      2. 7   Repair and Maintenance !2x the Association.

              2.7.1 Maintenance Standards. Subject to Article 10 pertaining to
      Destruction of Improvements, Article 11 pertaining to Eminent Domain and
      Article 2, Section 2.8 pertaining to Repair and Maintenance by Owners, the
      Association shall maintain, repair and replace the Common Elements, and any
      Improvements thereon, or shall contract for such maintenance, repair and
      replacement to assure maintenance of the Common Elements, and
      Improvements thereon, in a clean, sanitary and attractive condition reasonably
      consistent with prudent property management practices and the Budget. The
      Board shall determine, in its sole discretion, the level and frequency of
      maintenance ofthe Common Elements.

              2.7.2 Charoes tQ Owners. All such costs of maintenance, repairs and
      replacements for the Common Elements shall be paid for as Common Expenses
      out of the Association Maintenance Funds as provided in this Declaration. The
      cost of any maintenance, repair or replacement by the Association which is not
      the responsibility of the Association or which arises out of, or is caused by, the
      act of an Owner, Resident, or such Owner's or Resident's Family, or Guest shall,
      after Notice and Hearing, be levied by the Board as a Special Assessment
      against such Owner.

      Notwithstanding the foregoing, an Owner is responsible for any costs incurred by
the Association for damages resulting from an Owner building within or placing



                                           12
                                                              .... ·.: 412
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page        , ..._:,
                                                                              of 450



landscaping or other Improvements on the Landscape Easements and Sewer and
Drainage Easements.

       2.8 Reoair and Maintenance ~ Owners. Each Owner or Resident shall
cause to be maintained, repaired, replaced and restored, at his sole expense, all
portions of his Lot except any Common Element which is to be maintained by the
Association pursuant to Section 2.7.1. Each Owner is responsible to maintain, repair,
replace or restore and is liable for any expense related to the utility connections within
the Lot, including, but not limited to, the sewer clean out, the water meter and valves.
power meter, telephone line and any other utility connections appurtenant to said Lot.

        Notwithstanding any other provision in this Declaration to the contrary, each
Owner or Resident is responsible for the maintenance, repair or replacement of the light
fixture located in, on, or upon his Lot or in the public utility easement adjacent to his Lot.
and any appurtenances thereto, including but not limited to the utility connections.
Each Owner or Resident shall keep said light fixture operational and lit from dusk to
dawn.

       The Owners of a Party Wall shall be responsible for maintaining, repairing and
replacing said Party Wall. The costs of such maintenance, repair and/or replacement
shall be shared equally by the respective Owners; provided, however, that all costs of
any maintenance, repair or replacement necessitated by the negligent or willful action
of an Owner, his Family, Guest or tenant shall be borne by that Owner. In the absence
of negligent or willful conduct, any necessary maintenance, repair or replacement
performed by an Owner shall entitle that Owner to a right of contribution from the other
Owner of the Party Wall. The right of contribution shall be appurtenant to the Lot and
shall pass to the successor(s) in interest of the Owner entitled to contribution.

         Each portion of the wall which separates a Lot from a Common Element shall be
maintained, repaired and replaced by the Owner of the Lot and the Association. The
costs of such maintenance, repair and/or replacement shall be shared equally by the
Owner and the Association; provided, however, that all costs of any maintenance,
repair or replacement necessitated by the negligent or willful action of any Owner, his
Family, Guest or tenant, shall be borne by that Owner. In the absence of negligent or
willful conduct, any necessary maintenance, repair or replacement performed by the
Association shall entitle the Association to a right of contribution from the other Owners
of the Party Wall. The right of contribution shall be appurtenant to the lot and shall
pass to the successor(s) in interest of the Owner entitled to contribution. All such costs
of maintenance, repairs and replacements for which the Association is responsible for
shall be paid for as Common Expenses out of the Association Maintenance Funds as
provided in this Declaration.

       Walls along the perimeter of the Property which separate a Lot from neighboring
projects shall be maintained, repaired, replaced and restored by the Owner of the Lot.
Walls along the perimeter of the Property which separate Common Elements from
neighboring projects shall be maintained, repaired, replaced and restored by the



                                             13
                                                            r -.                   1
                                                                 : < 'J ' . :,' >. I :.
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page        413 of 450



Association.

       The Owner of a lot on which a Sewer and Drainage Easement is located is
responsible for the repair, replacement. maintenance and restoration of the drainage
culvert, if any, which is situated upon lot, and any cost associated therewith. The
Association reserves the right to inspect and service said drainage culverts from time to
time or whenever it may deem necessary.

       If the Owner of a lot fails to maintain, repair, replace or restore the
Improvements as required by this Section 2.8 of this Declaration, then the Association
reserves the right to enter upon the Owners lot to perform such maintenance, repair,
replacement or restoration and to levy a Special Assessment against such Owner as
described in Section 2.7.2 of this Declaration.

             2.8.1 Common Element Lighting §!J5l Photoelectric Cells. The
      Association shall be responsible for maintaining and repairing any light fixtures.
      wiring, or conduit located in the Common Elements.

         2.9 Use of Agent. The Board, on behalf of the Association, may contract with
a Manager for the performance of maintenance and repair and for conducting other
activities on behalf of the Association, as may be determined by the Board. The
rnaxjmum term of any such contract ("Management Contract") shall be one (1) year,
unless a longer term is approved either by vote or written assent of a majority of the
voting power of the Association or by VA or FHA. In which case the maximum term-of
the Management Contract shall be three (3) years. The maximum term of any contract
providing for Declarant's services to the Association or the Property shall also be three
(3) years. Each such contract for Declarant's services and each Management Contract
shall provide for its termination by either party thereto with cause upon no more than
thirty (30) days' written notice to the other party, and without cause and without
payment of a termination fee upon no more than ninety (90) days' written notice to the
other party.

                                     ARTICLE 3
                                Owners' Prooertv Rights

      3.1 ~ DescriPtion Qf !,Qt. The components of each lot shall be
substantially as follows:

       PARCEL NO. 1: Fee title to the applicable Lot as shown on the Map covering
such Lot. The Lots in Phase 1 are as set forth in Exhibit "A" attached hereto.
Additional Lots may be annexed into the Property consistent with Article 14 hereof.

       PARCEL NO. 2: Nonexclusive easements for access, ingress, egress, use,
enjoyment, and other purposes, with respect to the Common Elements, including but
not limited to, the Landscape Easements and sewer and Drainage Easements, as
described in this Declaration.



                                           14
                                                                                         ,   I   l   •

     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 414 of 450




      3.2 Association Easement. The Association shall have an easement over the
Common Elements for performing its duties and exercising its powers described in this
Declaration. The Association's obligations to maintain the Common Elements shall
commence on the date Annual Assessments commence on the Lots. Until
commencement of Annual Assessments on the Lots, the Common Elements in the
Association shall be maintained by Declarant.

       3.3 Partition. There shall be no judicial partition of the Common Elements, or
any part thereof, nor shall Declarant, any Owner or any other Person acquiring any
interest in any Lot in the Property seek any such judicial partition.

        3.4 Member's Easement in Common Elements. Subject to the provisions of
this Declaration, every Member of the Association shall have, for himself. his Family
and Guests, a non exclusive easement of access, ingress, egress, use and enjoyment
of, in and to the Common Elements, only as to those portions of the Common Elements
which lay in the unenclosed portion of Lots, and such easements shall be appurtenant
to and shall pass with title to every Lot in the Property.

       3.5 Extent of Member'S Easements. The rights and easements of use and
enjoyment of the Common Elements created by this Declaration shall be subject to the
Restrictions, which include, without limitation, the following:

             (a)    The right of the Board to consent to or otherwise cause the
      construction of additional Improvements on the Common Elements and to
      consent to or otherwise cause the alteration or removal of any existing
      Improvements on the Common Elements for the benefit of the Members of the
      Association.

            (b)    The right of the Board, to grant easements, leases, licenses and
      concessions through or over the Common Elements.

             (c)    The right of the Board to reasonably restrict access to easements
      for which the Association is responsible for maintenance.

              (d)   The right of the Board, to establish uniform rules and regulations
      for the use of the Common Elements.

             (e)   The right of the Board and pursuant to an agreement executed by
      Owners to whom a majority of the Association's voting power is allocated,
      including a majority of the voting power not allocated to Declarant, which
      agreement must be Recorded and which must specify a date after which the
      agreement will be void unless Recorded, to convey the Common Elements or to
      subject the Common Elements to a Mortgage.

             (f)   The rights and reservations of Declarant as set forth in this



                                          15
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 415 of 450



      Declaration;

       3.6 Waiver gf Use. No Owner may exempt himself from personal liability for
Assessments duly levied by the Association. or effect the release of his Lot from the
liens and charges thereof, by waiving use and enjoyment of the Common Elements or
by abandoning his Lot.

        3.7 Damage~ Member. To the extent permitted by Nevada law, each
Member shall be liable to the Association for any damage to the Common Elements not
fully reimbursed to the Association by insurance if the damage is sustained because of
the negligence, willful misconduct or unauthorized or improper installation or
maintenance of any Common Elements. or Improvement thereon, by the Member,
Resident or Guest, or any other Persons deriving their right and easement of use and
enjoyment of the Common Elements from the Member, or his or their respective Family
and Guests, both minor and aduH. However, the Association, acting through the Board,
reserves the right to determine whether any claim shall be made upon the Insurance
maintained by the Association, and the Association further reserves the right, after
Notice and Hearing as provided in the Bylaws, to levy a Special Assessment against
such Members equal to the increase, if any, in insurance premiums directly attributable
to the damage caused by the Member or the Person for whom the Member may be
liable as described above. In the case of joint ownership of a Lot, the liability of the
owners shall be joint and several, except to the extent that the Association shall have
previously contracted in writing with the joint Owners to the contrary. After Notice and
Hearing as provided in the Bylaws, the cost of correcting the damage to the extent not
reimbursed to the Association by insurance shall be a Special Assessment against such
Member's Lot, and may be enforced as provided herein.

      3.8 Landscape Easement. No Owner may construct, install or place any
Improvement within a Landscape Easement.

      3.9 Sewer and Drainage Easement. No Owner may construct, install or place
any permanent improvement within a Sewer and Drainage Easement. All other
improvements shall be submitted for approval as more fully set forth in the Protective
Covenants.

                                     ARTICLE4
                           Architectural Review Committee

        The provisions governing architectural review for any construction on a Lot are
set forth in the Protective Covenants. The term of those serving on the Architectural
Review Committee at the pleasure of the Declarant shall automatically expire after
Declarant conveys all Lots owned by Declarant in the Property. After Declarant
conveys all Lots owned by Declarant in the Property, the Members may create and
empower an architectural review committee by amending this Declaration as set forth in
Article 13 of this Declaration.




                                          16
                                                                                       I   , • .

       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 416:: of 450



                                     ARTICLE 5
                   Association Maintenance Funds and Assessments

        5.1 Personal Obligation of Assessments. Declarant, on behalf of itself and all
future Owners, hereby covenants and agrees to pay, and each Owner by accepting title
to a Lot or any interest therein, whether or not it shall be expressed in the deed or other
instrument conveying title, shall be deemed to covenant and agree to pay to the
Association, Annual Assessments and other amounts as required or provided for in this
Declaration. Amounts payable for Annual Assessments and Special Assessments (as
generally defined in Sections 5.5 and 5. 7, respectively) are generally referred to herein
as Assessments. All such Assessments, together with any and all late charges, fines.
interest, attome)'S fees and other costs or expenses incurred by the Association in
collecting unpaid amounts shall be a charge on the Lot, against which such assessment
is made, enforceable and collectible as Annual or Special Assessments. Each such
Assessment, together with late charges, interest. costs and reasonable attorneys fees,
shall also be the personal obligation of the Person who was the Owner of the Lot at the
time when the Assessment fell due. The personal obligation cannot be avoided by
abandonment of the Lot or by an offer to waive use of the Common Elements. The
personal obligation for delinquent Assessments shall not pass to any new Owner
unless expressly assumed by said new Owner.

       Subject to the provisions hereof, the Board shall have the power and authority to
determine all matters in connection with Annual or Special Assessments, including,
without limitation, power and authority to determine where, when and how Assessments
shall be paid to the Association. and each Owner shall comply with all such
determinations.

        5.2 Maintenance Funds of Association. The Board shall establish no fewer
than two (2) separate Association Maintenance Funds, into which shall be deposited all
funds paid to the Association, and from which disbursements shall be made, as
provided herein, in the performance of functions by the Association under this
Declaration. The Association Maintenance Funds may be established as trust accounts
at a federally insured banking or savings institution and shall include: (1) an Operating
Fund for current Common Expenses of the Association; (2) an adequate Reserve Fund
for capital Improvements, replacements, and repairs of the Common Elements (which
cannot normally be expected to occur on an annual or more frequent basis), and for
payment of dedtoctible amounts for policies of insurance which the Association obtains
as provided in Section 9.1 hereof, and (3) any other funds which the Board may
establish to the extent necessary under the provisions of this Declaration. Nothing
contained herein shall limit, preclude or impair the establishment of additional
Maintenance Funds by the Association, so long as the amounts assessed to, deposited
into, and disbursed from any such Fund are earmarked for specified purposes
authorized by this Declaration.

       5.3 Pumose of Assessments. Tne assessments levied by the Association
shall be used exclusively for the operation, replacement, improvement and



                                           17
                                                                              l   4.:
       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page
                                                              .!·  417
                                                                    • ·'· of 450




maintenance of the Common Elements. and to discharge any other obligations of the
Association under this Declaration. All amounts deposited into the Operating Fund
must be used solely for the common benefit of all of the Owners for purposes
authorized under this Declaration. Disbursements from the Operating Fund shall be
made by the Board for such purposes as are necessary for the discharge of its
responsibilities herein for the common benefit of all of the Owners, other than those
purposes for which disbursements from the Reserve Fund are to be used.
Disbursements from the Reserve Fund shall be made by the Board only for the
purposes specified in this Article 5. Nothing in this Declaration shall be construed in
such a way as tc· permit the use of Assessments or funds to abate any annoyance or
nuisance emanating from outside the boundaries of the Property or to enforce the
Protective Covenants for Timberlake. Annual Assessments shall be used to satisfy
Common Expenses of the Association, as provided herein and in the Bylaws.

      5.4    Adoption of Budget.

               5.4.1 lnijial Year Qf Operations. The Annual Assessment per Lot for the
      first Fiscal Year of the Association shall be as set forth in the initial Budget
      adopted by the Board. If during the first Fiscal Year of the Association the Board
      determines that the Annual Assessment should be increased, the Board shall
      provide a summary of the increased Budget to all Owners and shall call a
      meeting of the Members to consider ratification of the increased Budget. The
      date of such meeting shall be not less than fourteen (14) nor more than thirty
      (30) days after the date of mailing of increased Budget summary. Unless
      Members controlling a majority of the voting power of the Association reject the
      increase, the increase shall be deemed ratified, whether or not a quorum is
      present at said meeting.

               5.4.2 Subsequent Fiscal Years. The Board shall annually adopt, at least
      sixty (60) days prior to the expiration of the current Fiscal Year, a proposed
      Budget for the Property for the upcoming Fiscal Year. Wrthin thirty (30) days
      after such adoption, the board shall provide a summary of the Budget to all
      Owners and shall call a meeting of the Members to consider ratification of the
      Budget. The date of such meeting shall be not less than fourteen (14) nor more
      than thirty (30) days after the date of mailing of the Budget summary. Unless
      Members controlling a majority of the voting power of the Association reject the
      Budget, the Budget shall be deemed ratified, whether or not a quorum is present
      at said meeting. If the Budget is rejected, then the Budget last ratified shall be
      continued until such time as a new proposed Budget is ratified. If during such
      upcoming Fiscal Year the Board determines that the Annual Assessment should
      be increased above the amount reflected in the Budget then in effect for such
      Fiscal Year, the Board shall provide a summary of the increased Budget to all
      Owners and the provisions set forth above concerning a meeting of the Owners
      to ratify a 'lew Budget shall be applicable to such proposed increase.

      5.5    Annual Assessments. On January 1, 1998, Annual Assessments and any



                                           18
       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 418 of 450



monthly installment related thereto, shall commence on all Lots in Phase 1, and any
Phase of Development annexed into the Property prior to January 1, 1996. The Annual
Assessments shall commence on all other Lots, in a Phase of Development, on the first
day of the first calendar month following the Close of Escrow for the sale of the first Lot
in said Phase of Development. Prior to January 1, 1998, the Decla:-ant will maintain the
Common Elements within the Property at its sole expense.

        The amount to be raised by Annual Assessments during a Fiscal Year shall be
equal to (i) the Operating Fund necessary to satisfy the Budget for such period, plus (ii)
the Reserve Fund to be set aside for said period, less the amount attributable to the
Operating Budget collected but not disbursed in the immediately preceding Fiscal Year
or partial Fiscal Year; provided, however, that in lieu of such subtraction the Board may
elect to refund said surplus to the Owners or to place the surplus in the Reserve Fund.

       All Annual Assessments shall be assessed equally against the Members and
their Lots based upon the number of Lots owned by each Member. Annual
Assessments for any assessment period shall be prorated. Declarant shall pay its full
share of Annual Assessments on all unsold Lots for which Annual Assessments have
commenced. From time to time, and consistent with NRS 116.3114 and Section 5.2
hereof, the Board may determine that all excess funds in the Operating Fund be
retained by the Association and used to reduce the following year's Annual
Assessments. Upon dissolution of the Association incident to the abandonment or
termination of the Property, any amounts remaining in any of the Maintenance Funds
shall be distributed to or for the benefit of the Members in the same proportions as such
monies were collected from the Members, subject to the right of any cred~ors of the
Association.

       Each Installment of Annual Assessments may be paid by the Member to the
Association in one check or in separate checks as payments attributable to deposits
into specified Association Maintenance Funds. If any Installment of an Annual
Assessment payment is less than the amount assessed and the payment does not
specify the Association Maintenance Fund or Funds into which it should be deposited,
the receipt by the Association from that Member shall be credited in order of priority first
to the Operating Fund, until that portion of the Annual Assessment has been satisfied,
and second to the Reserve Fund.

       If the Board fails to determine or cause to be determined the total amount to be
raised by Annual Assessments in any Fiscal Year and/or fails to notify the Owners of
the amount of such Annual Assessments for any Fiscal Year, then the amounts of
Annual Assessments shall be deemed to be the amounts assessed in the previous
Fiscal Year.

       Except as emergencies may require, the Association shall make no
commitments or expenditures in excess of the funds reasonably expected to be
available to the Association.




                                            19
                                                                            -. >   -   i :; -'   ! ' .. \
       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page
                                                                ''
                                                                   419   of 450
                                                                    •• t. \:...




       5.6    First Annual Assessment And Maximum Annual Increases.

                5.6.1 First Annual Assessment. The initial Annual Assessment for the
       Fiscal Year in which Assessments first commence shall be calculated as
       determined from the Budget. The Board shall estimate and prepare a Budget for
       the costs and expenses to be incurred by the Association, as is more fully set
       forth in Section 5.4 of this Declaration. All costs and expenses incurred in
       fulfilling the financial obligations of the Association prior to the commencement of
       Annual Assessments shall be the responsibility of Declarant. and Declarant
       hereby covenants to bear and to pay or otherwise satisfy such financial
       obligations.

              5.6.2 Maximum Annual Assessment. Notwithstanding anything in this
       Declaration to the contrary, the Maximum Annual Assessment for a Fiscal Year
       for Common Expenses, exclusive of any insurance premiums paid by the
       Association, shall not exceed Five Hundred Dollars ($500.00) per Lot, as
       adjusted from time to time pursuant to the CPIIncrease.

               5.6.3 Maximum Annual Increase. Subject to Section 5.6.2 above, the
       Annual Assessments for the Association following the first Fiscal Year may be
       increased as provided herein. However, the Annual Assessment for a particular
       Fiscal Year shall not, without approval ofthe Members, be increased by an
       amount which is more than 115% of the last installment of Annual Assessments
       levied in the last quarter (or other installment period) of the immediately
       preceding Fiscal Year, annualized over an entire year, without approval of the
       Members. An Annual Assessment may be increased above such maximum if,
       but only if, such increase is approved at a meeting of Members by the vote of
       Members holding two-thirds (213) of the votes cast at said meeting in each class
       of voting rights then in existence, with the quorum at such meeting to be as set
       forth in the Bylaws.

        5.7 Special Assessments. In addition to Annual Assessments, the
Association may levy Special Assessments, payable over the period of the
Association's Fiscal Year (i) for the purpose of defraying, in whole or in part, the costs
of any acquisition, construction, reconstruction, maintenance, repair or replacement
provided for or required pursuant to Article 2 of this Declaration; (ii) for the purpose of
defraying any other expense incurred or to be incurred by the Association as provided
in this Declaration; or (iii) to cover any deficiency in the event that, for whatever
reasons, the amount received by the Association from Annual Assessments is less than
the amount determined to be necessary and assessed by the Board. Special
Assessments for these purposes may not be levied unless approved by Members
holding a majority of the votes held by all Members.

      5.8 Time for payments. The amount of any Assessment, charge, or other
amount payable by an Owner or Resident with respect to such Owner's or Residenrs
Lot shall become due and payable as specified herein and if said payment is not



                                            20
                                                                                                .   ··.
       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 420 of 450



received, then said owner or Resident shall also be responsible for any late charges,
interest, or attorneys fees related thereto. Unless paid, when due, any such amount
shall bear interest as set forth in Section 5.9 below, from its original due date until date
of payment. Annual Assessments shall be paid and collected on a semi-annual basis,
unless the Board agrees otherwise. Special Assessments shall be paid and collected
as determined by the Board.

        5.9 Delinquency. Any installment of an Assessment provided for in this
Declaration shall be delinquent if not paid within fifteen (15) days of the due date as
established by the Board of the Association. Upon such delinquency, the full amount of
the Assessment (i.e., not simply the delinquent installment) shall immediately become
due and payable. The Board shall be authorized to adopt a system pursuant to which
the full amount of any Annual Assessments or Special Assessments not paid within
thirty (30) days after the due date, plus all reasonable charges, or other costs of
collection (including attorneys' fees) and late charges, shall bear interest commencing
thirty (30) days from the due date until paid at the rate of up to eighteen percent (18%)
per annum, but in no event more than the maximum rate permitted by law. The
Association need not accept any tender of a partial payment of an installment of an
Assessment and all costs and attorneys fees attributable thereto, and any acceptance
of any such tender shall not be deemed to be a waiver of the Association's right to
demand and receive full payments thereafter.

       5.10 Creation and Release of Lien. All sums assessed in accordance with the
provisions of this Declaration shall constitute a lien on the respective Lot from the time
such sums become due prior and superior to all other liens and encumbrances thereon
except (a) liens and encumbrances Recorded before Recordation of this Declaration;
(b) a first Mortgage on the Lot Recorded before the date on which the assessment
sought to be enforced became delinquent, exceot the Association lien shall have
priority for six (6) months Annual Assessments and related charges including late
charges, interest, and attorneys fees, pursuant to Section 116.3116.{2) of the Nevada
Revised Statutes; and {c) liens for real estate taxes and other governmental as-
sessments or charges against the Lot. The Association may enforce the lien after (aa)
Recordation by the Board or its authorized agent of a Notice of Assessment ("Notice of
Lienj which states {i) the amount of the Assessment and other authorized charges and
interest, including the cost of preparing and Recording the Notice of Lien, {ii) a sufficient
description of the Lot against which the same has been assessed, and (iii) the name of
the owner thereof; (bb) the Association or other Person enforcing the lien has executed
and caused to be Recorded a Notice of Default and Election to Sell ("Notice of Default")
the Lot to satisfy the lien, which contains the same information as the Notice of Default
plus a description of the deficiency in payment and the name and address of the person
authorized to enforce the lien by sale; and (cc) the Owner or his successor in interest
has failed to pay the amount of the lien {including costs, fees and expenses incident to
its enforcement) for sixty {60) days following Recordation of the Notice of Default. The
Notice of Defaull shall be signed by any authorized officer or agent of the Association.

       The Association or other Person conducting the sale shall also, after the



                                             21
                                                                                               i .
       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page
                                                               . , r.: 421
                                                                       .   of 450



expiration of said sixty (60) day period and before selling the Lot, give notice of the time
and place of the sale in the manner and for a time not less than that required by law for
the sale of real property by execution. except that a copy of the notice of sale must be
mailed, on or before the date of first publication or posting, by certified or registered
mail, return receipt requested, to the Lot Owner or his successor-in-interest at his
address if known, otherwise to the address of the Lot. The lien shall relate only to the
individual Lot against which the assessment was levied and not to the Property as a
whole. Upon payment to the Association of the full amount claimed in the Notice of
Lien, or other satisfaction thereof, the Board shall cause to be Recorded a Notice of
Satisfaction and Release of lien ("Notice of Release") stating the satisfaction and
release of the amount claimed. The Board may demand and receive from the
applicable owner a reasonable charge. to be determined by the Board, for the
preparation and Recordation of the Notice of Release before Recording it. Any
purchaser or encumbrance who has acted in good faith ana extended value may rely
upon the Notice of Release as conclusive evidence of the full satisfaction of the sums
stated in the Notice of Lien. A lien for unpaid assessments is extinguished unless
proceedings to enforce the lien are instituted within three (3) years after the full amount
of the assessment becomes due.

       5.11    Enforcement Qf Liens. It shall be the duty of the Board to enforce the
collection of any amounts due under this Declaration by one (1) or more of the
alternative means of relief afforded by this Declaration or in any other manner permitted
by law. The lien on a Lot may be enforced by sale of the Lot by the Association, the
Associations attorneys, any title insurance company authorized to do business in
Nevada, or other persons authorized to conduct the sale as a trustee. or in any other
manner permitted by law, after failure of the owner to pay any Annual or Special
Assessment. or installments thereof, as well as any charges, late charges. interest or
attorneys fees as provided herein. The sale shall be conducted in accordance with the
relevant provisio.1s of Nevada Law, as may be amended from time to time. The
Association, through its agents, shall have the power to enter a credit bid on the lot at
the foreclosure sale, and to acquire and hold, lease, mortgage and convey the same.
Upon completion of the foreclosure sale, an action may be brought by the Association
or the purchaser at the sale in order to secure occupancy of the defaulting Owner's
Residence, and the defaulting Owner shall be required to pay the reasonable rental
value for such Residence during any period of continued occupancy by the defaulting
Owner or any persons claiming under the defaulting Owner. Suit to recover a money
judgment for unpaid assessments, charges. penalties, fines, late charges. interest or
attorneys fees, shall be maintainable without foreclosing or waiving any lien securing
the same, but this provision or any institution of suit to recover a money judgment shall
not constitute an affirmation of the adequacy of money damages. Any recovery
resulting from a suit at law or in equity initiated pursuant to this Section may include
reasonable attorneys' fees as fixed by the court.

        5.12 Capital Contributions to the Association. Upon acquisition of record title to
a lot from Declarant, each Owner of a lot shall contribute to the capital of the
Association the amount of Two Hundred Dollars ($200.00). This amount shall be



                                            22
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 422 of 450



deposited by the buyer into the purchase and sale escrow and disbursed therefrom to
the Association or to Declarant if Declarant has previously advanced such funds to the
Association. If disbursed to the Association, the Association shall deposit One Hundred
Dollars ($100.00) into the Operating Account and One Hundred Dollars ($100.00) into
the Reserve Account.

                                     ARTICLE6
                        Property Easements and Rights of~

       6.1    Easements.

       (a) Access. Subject to Section 3.4 and 3.5 of this Declaration, Declarant
expressly reserves for the benefit of the Owners reciprocal, nonexclusive easements for
access, ingress and egress over all of the Common Elements as defined in this
Declaration. Subject to the provisions of this Declaration governing use and enjoyment
thereof, the easements may be used by all Owners or Residents and their Families or
Guests residing on or temporarily visiting the Property.

       (b) Maintenance and Repair. Declarant expressly reserves for the benefit of
the Board and all agents. officers and employees of the Association, nonexclusive
easements over the Common Elements as necessary to maintain and repair the
Common Elements, and to perform all other tasks in accordance with the provisions of
this Declaration. Such easements over the Common Element shall be appurtenant to,
binding upon, and shall pass with the title to, every Lot conveyed.

          (c)  Y1llilll Easements. Declarant expressly reserves, grants and conveys to
all utility companies, as well as their successors and assigns, easements over, on and
above the Property as is more fully set forth on the Map. Declarant expressly reserves
for the benefit of the Association the right of Declarant to grant additional easements
and rights-of-way over the Property to utility comp1nies and public agencies, as
necessary, for the property development and disposal of the Property. Such right of
Declarant shall expire upon Close of Escrow for the sale of all Lots in the Association by
Declarant.

       (d) Encroachments. Declarant, the Association and Owners of contiguous
Residences shall have a reciprocal easement appurtenant to each of the Lots over the
Lots and the Common Elements for the purpose of (1) accommodating any existing
encroachment of any wall of any Improvement, and (2) maintaining the same and
accommodating authorized construction, reconstruction, repair, shifting, movement or
natural settling of the Improvements or any other portion of the Property housing their
respective residences. Declarant expressly reserves for the benefit of the Common
Elements, and fer the benefit of the Owners and the Association. a reciprocal
nonexclusive easements for drainage of water, over, across and upon the Common
Elements. The foregoing easements shall not unreasonably interfere with each
owner's use and enjoyment of his Residences or Lots. No portion of the Common
Elements, including any amenities contemplated as a part of the Property, are



                                           23
                                                                             :r:, .:r :,,,- ..
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 'Page
                                                               ·_. - i.. 423
                                                                         • . • .of 450
                                                                                   . ~




proposed to be leased by Declarant to the Owners or to the Association.

       (e)    Completion Qf Improvements. Declarant expressly reserves for its benefit
the right and easement to enter the Property to complete any Improvement which
Declarant deems desirable to implement Declarant's development plan.

        6.2 Rights Qf El:!t!ll. The Association shall have a limited right of entry in and
upon the Lots for the purpose of inspecting the Property, and taking whatever corrective
action may be deemed necessary or proper by the Board, consistent with the provisions
of this Declaration. Nothing herein shall be construed to impose any obligation upon
the Association to maintain or repair any portion of the Property or Improvements,
required to be maintained or repaired by the Owners. Nothing in this Article 6 shall in
any manner limit the right of an Owner to exclusive occupancy and control over his
Residence. Any damage caused to a Lot by such entry by the Association or by and
person authorized by the Association shall be repaired by the Association as a
Common Expense of the Association.

                                      ARTICLE7
                          Declarant's Rights and Reservations

       Nothing in this Declaration shall limit, and no Owner or the Association shall do
anything to interfere with, the right of Declarant to complete Improvements to and on
the Common Elements or any portion of the Property owned solely or partially by
Declarant. The rights of Declarant hereunder shall include, but shall not be limited to,
the right to install and maintain such structures, displays, signs, billboards, flags and
sales offices as may be reasonably necessary for the conduct of its business of
completing the work and disposing of the Lots by sale, resale, lease or otherwise.

        Each Owner by accepting a deed to a Lot hereby acknowledges that the
activities of Declarant may temporarily or permanently impair the view of such Owner
and may constitute an inconvenience or nuisance to the Owners, and hereby consents
to such impairment, inconvenience or nuisance. This Declaration shall not limit the right
of Declarant at any time prior to acquisition of title to a Lot in the Property by a
purchaser from Declarant to establish on that Lot additional licenses, easements,
reservations and rights-of-way to itself, to utility companies. or to others as may from
time to time be reasonably necessary to the proper development and disposal of the
Property. Declarant may use any Lots owned or leased by Declarant in the Property as
model home complexes or real estate sales or leasing offices. Declarant need not seek
or obtain Board approval of any Improvement constructed or placed on any portion of
the Property by Declarant. The rights of Declarant hereunder and elsewhere in this
Declaration may be assigned by Declarant to any successor in interest to any portion of
Declarant's interest in any portion of the Property by a written assignment.
Notwithstanding any other provision of this Declaration, the prior written approval of
Declarant, as developer of the Property, will be required before any amendment to this
Article shall be effective. Each Owner, with the exception of the Secretary, Department
of Veterans Affairs, an officer of the United States of America, hereby grants, upon



                                           24
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 424 ofI '450                 .

acceptance of his deed to his Lot, an irrevocable. special power of attorney to Declarant
to execute and Record all documents and maps necessary to allow Declarant to
exercise its righ1S under this Article. Declarant and its prospective purchasers of Lots
shall be entitled to the nonexclusive use of the Common Elements without further cost
for access, ingress, egress, use or enjoyment, in order to show the Property to its
prospective purchasers, to dispose of the Property as provided herein, and to develop
and sell the Property. Declarant, its successors and tenants, shall also be entitled to the
nonexclusive use of any portions of the Property for the purpose of ingress, egress and
accommodating vehicular and pedestrian traffic to and from the Property. The use of
the Common Elements by Declarant shall not unreasonably interfere with the use
thereof by the other Members. The Association shall provide Declarant with all notices
and other documents to which a Beneficiary is entitled pursuant to this Declaration,
provided that Declarant shall be provided such notices and other documents without
making written request therefor. The rights and reservations of Declarant set forth in
this Article 7 shall terminate on the seventh (7"') anniversary of the first Close of Escrow
for the sale of a Lot in the Property.

                                      ARTICLES
                             Residence and Use Restrictions

        All of the Property shall be held, used and enjoyed subject to the limitations and
restrictions set forth in the Protective Covenants. However, as set forth in Section
2.2(g) of this Declaration, the Association shall not have the power to enforce the
provisions contained in the Protective Covenants.

                                       ARTICLE9
                                       Insurance

       9.1    Du~ to Obtain   Insurance: ~.

             (a) Public Liability. The Board shall cause to be obtained and maintained
      adequate blanket public liability insurance (including medical payments), with
      such limits as may be considered acceptable to FNMA, insuring against liability
      for bodily injury, death and property damage arising out of or in connection with
      the use. c-wnership or maintenance of the Common Elements.

             (b) Fire and Casualty Insurance. The Board shall also cause to be
      obtained and maintained fire and casualty insurance with extended coverage
      without deduction for depreciation, in an amount as near as possible to the full
      replacement value of the Common Elements.

              (c) Fideljty Bonds. Fidelity bond coverage which names the Association
      as an obligee must be obtained by or on behalf of the Association for any person
      or entity handling funds of the Association, including, but not limited to, officers,
      directors, trustees, employees and agents of the Association and employees of
      the Manager of the Association, whether or not such Persons are compensated



                                            25
                                                                   . ;,,)of '450
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 425
                                                                               '
                                                                              ..    .
                                                                                   . ' . .,   .




       for their services. in an amount not less than the estimated maximum of funds,
       including reserve funds, in the custody of the Association or the Manager, as the
       case may be, at any given time during the term of each bond. However, in no
       event may the aggregate amount of such bonds be less than the sum equal to
       one-fourth (1/4) of the Annual Assessments on all Lots in the Property, plus
       reserve funds.

              (d) Insurance Reauired ~ FNMA. GNMA and FHLMC. The Association
       shall continuously maintain in effect such casualty, flood and liability insurance
       and fidelity bond coverage meeting the insurance and fidelity bond requirements
       established by FNMA, GNMA and FHLMC, so long as any of which is a
       Mortgagee or Owner of a Lot within the Property, except to the extent such
       coverage is not available or has been waived in writing by FNMA. GNMA and
       FHLMC. as applicable.

              (e) Other Insurance. The Board shall purchase such other insurance, as
       the Board may deem necessary, including but not limited to, errors and
       omissions, directors. officers and agents liability insurance, medical payments.
       malicious mischief, liquor liability and vandalism insurance. fidelity bonds and
       worker's compensation. and such other risks as shall customarily be covered
       with respect to projects similar in construction, location and use.

              (f) Beneficiaries. Such insurance shall be maintained for the benefit of the
       Association, the Owners, and the Mortgagees, as their interests may appear as
       named insured, subject. however, to loss payment requirements as set forth
       herein.

       9.2 Waiver of Claim Against Association. As to all policies of insurance
maintained by or for the benefit of the Association and the Owners, the Association and
the Owners hereby waive and release all claims against one another, the Board and
Declarant to the extent of the insurance proceeds available, whether or not the
insurable damage or injury is caused by the negligence of or breach of any agreement
by any of said Persons.

       9.3 Right and ~ of Owners 1Q Insure. It is the responsibility of each Owner
or Resident to provide insurance on his Residence and personal property. Nothing
herein shall preclude any Owner or Resident from carrying any public liability insurance
as he deems desirable to cover his individual liability for damage to person or property
occurring inside his Residence or elsewhere upon his Lot. Such policies shall not
adversely affect or diminish any liability under any insurance obtained by or on behalf of
the Association. If any loss intended to be covered by insurance carried by or on behalf
of the Association shall occur and the proceeds payable thereunder shall be reduced by
reason of insurance carried by any Owner, such Owner shall assign the proceeds of
such insurance carried by him to the Association, to the extent of such reduction, for
application by the Board to the same purposes as the reduced proceeds are to be
applied.



                                           26
       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 426 of 450




        9.4 Notice of Expiration Reauirements. If available, each of the policies of
insurance maintained by the Association shall contain a provision that said policy shall
not be canceled, terminated, materially modified or allowed to expire by its term, without
ten (10) days prior written notice to the Board and Declarant. and to each Owner and
Beneficiary, insurer and guarantor of a first Mortgage who has filed a written request
with the carrier for such notice and every other Person in interest who requests such
notice of the insurer. In addition, fidelity bonds shall provide that they may not be
canceled or substantially modified without ten (10) days prior written notice to any
insurance trustee named pursuant to Section 9.6 and to each FNMA service who has
filed a written request with the carrier for such notice.

       9.5 Insurance Premiums. Insurance premiums for any blanket insurance
coverage obtained by the Association and any other insurance deemed necessary by
the Board shall be a Common Expense to be included in the Annual Assessments
levied by the Association and collected from the Owners.

        9.6 Trustee fQr Policies. The Association, acting through its Board, is hereby
appointed and shall be deemed trustee of the interests of all named insured under
policies of insurance purchased and maintained by the Association. All insurance
proceeds under any such policies as provided for in Section 9.1 of this Article shall be
paid to the Board as trustees. The Board shall have full power to receive and to receipt
for the proceeds and to deal therewith as provided herein. Insurance proceeds shall be
used by the Association for the repair or replacement of the property for which the
insurance was carried or otherwise disposed of as provided in Article 10 of this
Declaration. The Board is hereby granted the authority to negotiate loss settlements
with the appropriate insurance carriers. with participation. to the extent they desire, of
first Mortgagees who have filed written requests within ten (10) days of receipt of notice
of any damage or destruction as provided in Section 10.4 of this Declaration. Any two
(2) officers of the Association may sign a loss claim form and release form In
connection with the settlement of a loss claim, and such signatures shall be binding on
all the named insured. A representative chosen by the Board may be named as an
insured, including a trustee with whom the Association may enter into an insurance trust
agreement or any successor to such trustee, who shall have exclusive authority to
negotiate losses under any policy providing property or liability insurance and to
perform such other functions necessary to accomplish this purpose.

        9. 7 Actions as Trustee. Except as otherwise specifically provided in this
Declaration, the Board, acting on behalf of the Association and all Owners, shall have
the exclusive right to bind such parties in respect to all matters affecting insurance
carried by the Association, the settlement of a loss claim, and the surrender,
cancellation, and modification of all such insurance, in a manner satisfactory to
Beneficiaries of seventy-five percent (75%) of the first Mortgages held by first
Mortgagees who have filed requests under Section 9.4. Duplicate originals or
certificates of all policies of fire and casualty insurance maintained by the Association
and of all renewals thereof, together with proof of payment of premiums, shall be



                                            27
                                                                  '.
        Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page  427 of 450



delivered by the Association to all Owners and Mortgagees who have requested the
same in writing.

       9.8 Annual Insurance Reyiew. The Board shall review the insurance carried
by or on behalf of the Association at least annually, for the purpose of determining the
amount of the casualty and fire insurance referred to in Section 9.1 above. If
economically feasible, the Board shall obtain a current appraisal of the full replacement
value of the Improvements on the Property except for foundations and footings, without
deduction for depreciation, from a qualified independent insurance appraiser, prior to
each such annual review.

       9.9 Required Waiver. All policies of physical damage and liability insurance
shall provide, if reasonably possible, for waiver of the following rights, to the extent that
the respective insurers would have the rights without such waivers:

       (a)    subrogation of claims against the Owners and tenants of the Owners;

       (b)    any defense based upon co-insurance;

       (c)   any right of setoff, counterclaim, apportionment. proration or contribution
by reason of other insurance not carried by the Association;

      (d)    any invalidity, other adverse effect or defense on account of any breach of
warranty or condition caused by the Association, any Owner or any tenant of any
Owner, or arising from any act, neglect, or omission of any named insured or the
respective agents. contractors and employees of any insured;

       (e)   any right of the insurer to repair, rebuild or replace, and, if the
Improvement is not repaired, rebuilt or replaced following loss, any right to pay under
the insurance an amount less than the replacement value of the Improvements insured;

       (r, notice of the assignment of any Owner of his interest in the insurance by
virtue of a conveyance of any lot; and

       (g)    any right to require any assignment of any Mortgage to the insurer.

Each such policy shall also provide that each Owner is an insured person under the
policy with respect to liability arising out of the Owner's interest in the Common Element
or Membership in the Association.




                                             28
                                                                 ,. 428 of 450
       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page



                                      ARTICLE 10
                              Destruction of Improvements.

        10.1 Restoration of the Proeertv. Except as otherwise provided in this
Declaration, in the event of any destruction of any portion of the Common Element, the
repair or replacement of which is the responsibility of the Association, it shall be the
duty of the Association to restore and repair the same to its former condition, as
promptly as practical. The proceeds of any insurance maintained pursuant to Article 9
hereof for reconstruction or repair of the Common Element shall be used for such
purpose, unless (a) the Association is terminated, in which case Section 13.2 (c) of this
Declaration shall apply; (b) repair or restoration would be illegal under any state or local
statute or ordinance governing health or safety; or (c) eighty percent (80%) of the
Owners' vote not to rebuild. The Board shall be authorized to have prepared the
necessary documents to effect such reconstruction as promptly as practical. The
Common Element shall be reconstructed or rebuilt substantially in accordance with the
applicable Map and the original construction plans if they are available, unless changes
have been approved in writing by sixty-seven percent (67%) of the Owners and by the
Beneficiaries of fifty-one percent (51%) of first Mortgages upon the Lots. A Special
Assessment shall be levied by the Board to provide the necessary funds for such
reconstruction, over and above the amount of any insurance proceeds available for
such purpose. If the entire Property is not repaired or replaced, then the proceeds
attributable to the damaged Common Element must be used to restore the damaged
Element to a condition compatible with the remainder of the Property.

        10.2 Partition. No Owner shall have the right to partition of his interest in the
Lot and there shall be no judicial partition of the Property, or any part thereof. Nothing
herein shall be deemed to prevent partition of a co-tenancy in any Lot. Except as
provided above, each Owner and the successors of each Owner, whether by deed, gift,
devise, or by operation of law, for their own benefit and for the Lot and for the benefit of
all other Owners, specifically waive and abandon all rights, interests and causes of
action for a judicial partition of the tenancy in common Ownership of the Property and
do further covenant that no action for such judicial partition shall be instituted,
prosecuted or reduced to judgment.

       10.3 Residence Damage. Restoration and repair of any damage to any
individual Residence shall be made by and at the individual expense of the Owner of
the Residence so damaged. In the event of a determination to rebuild the Property
after partial or total destruction, as provided in this Article 10, such repair and
restoration shall be completed as promptly as practical and in a lawful and workmanlike
manner, in accordance with plans approved by the Board as provided herein.

       10.4 Notice 1Q Owners and~ Mortgagees. The Board, immediately upon
having knowledge of any damage or destruction affecting a material portion of the
Common Element, shall prompUy notify all Owners and Beneficiaries, insurers and
guarantors of first Mortgages on lots in the Property, who have filed a written request
for such notice with the Board. The Board, immediately upon having knowledge of any



                                            29
       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 429 of 450



damage or destruction affecting a Lot, shall promptly notify any Beneficiary, insurer or
guarantor of any Mortgage encumbering such Lot who has filed a written request for
such notice with the Board.

                                     ARTICLE 11
                                    Eminent Domain.

       The term "taking" as used in this Article shall mean condemnation by exercise of
the power of eminent domain or by sale under threat of the exercise of the power of
eminent domain. The Board shall represent the Association, with the exception of the
Secretary, Department of Veterans Affairs, an officer of the United States of America, in
any proceectings, negotiations, settlements, or agreements regarding takings. Except
as otherwise set forth herein, all takings proceects shall be payable to the Association
for the benefit of the Lot Owners and their Mortgagees, and shall be distributed to such
Owners and Mortgagees as provided in this Article 11.

              11.1 Condemnation Qf Association Common Elements. If there is a
      taking of all or any portion of the Common Elements, or any interest therein,
      other than the taking of an undivided interest therein taken as a result of the
      taking of a Lot, then the award in condemnation shall be paid to the Association,
      and shall be deposited in the Operating Fund. No Member shall be entitled to
      participate as a party, or otherwise, in any proceedings relating to such
      condemnation.

             11.2 Condemnation of Lots. If there is a taking of a Lot, the award in
       condemnation shall be paid to the Owner of the Lot; provided, however, that
       such award shall first be applied to the balance then due on any Mortgages
       encumbering such Owner's Lot. in order of priority.

                11.3 Condemnation of Annexable Territory. lfthere is a taking of any or
       all of the Annexable Territory, regardless whether said Annexable Territory was
       designated as Common Elements or Lots on the Map, or any interest Declarant
       may have therein, then the award in condemnation shall be paid to Declarant.
       No Member of the Association shall be entitled to participate as a party, or
       otherwise, in any proceectings relating to such condemnation.

               11.4 Notice tQ Owners im!!. Mortgagees. The Board, upon learning of
       any taking affecting a material portion of the Common Elements, or any threat
       thereof, shall promptly notify all Owners and those Beneficiaries, insurers and
       guarantors of Mortgages on Lots in the Property who have filed a written request
       for such notice with the Association. The Board, upon learning of any taking
       affecting a Lot, or any threat thereof, shall promptly notify any Beneficiary,
       insurer or guarantor of a Mortgage encumbering such Lot who has filed a written
       request for such notice with the Association.

              The Nevada Department of Transportation (NDOT) in connection with



                                           30
                                                                              '·!   '• '   ''
                                                                       . J. i (
                                                                                                I

        Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page
                                                                 ,. !
                                                                      430  of 450



        various other state and local agencies, has identified several corridors within
        which to create a beltway (freeway) in northwest Las Vegas. One of these
        corridors, if chosen by NDOT, may affect the southerly portion of the Deer
        Springs Ranch Subdivision. In this case, certain portions of the subdivision may
        not be utilized for housing. Therefore. the alignment of the beltway may result in
        a redesign and/or reduction in the size of the Association.

                                       ARTICLE 12
                                   Rights of Mortgaaees.

         Notwithstanding any other provision of this Declaration, no amendment or
 violation of this Declaration shall operate to defeat or render invalid the rights of the
 Beneficiary under any Deed ofTrust upon one (1) or more Lots made in good faith and
 for value, provided that after the foreclosure of any such Deed of Trust such Lot(s) shall
 remain subject to this Declaration, as amended. For purpose of this Declaration, "first
 Mortgage" shall mean a Mortgage with first priority over other Mortgages or Deeds of
 Trust on a Lot, and "first Mortgagee" shall mean the Beneficiary of a first Mortgage. For
 purposes of any provision of this Declaration which requires the vote or approval of a
 specified percentage of first Mortgagees, such vote or approval shall be determined
 based upon one (1) vote for each Lot encumbered by each such first Mortgage. In order
 to induce VA, FHA, FHLMC, GNMA and FNMA to participate in the financing of the sale
 of Lots within the Property, the following provisions are added hereto (and to the extent
 these added provisions conflict with any other provisions of this Declaration, these
 added provisions shall control):

           (a)   Each Beneficiary, insurer and guarantor of a first Mortgage encumbering
  one (1) or more Lots, upon filing a written request for notification with the Board, is
. entitled to written notification from the Association of: (1) any condemnation or casualty
  loss which affects either a material portion of the Property or the Lot(s) securing the
  respective first Mortgage: and (2) any delinquency of sixty (60) days or more in the
  performance of any obligation under this Declaration, including without limitation the
  payment of assessments or charges owed by the Owner(s) of the Lot(s) securing the
  respective first Mortgage, which notice each Owner hereby consents to and authorizes;
  and (3) a lapse, cancellation, or material modification of any policy of insurance or
  fidelity bond maintained by the Association; and (4) any proposed action of the
  Association which requires consent by a specified percentage of first Mortgagees.

        (b)    Each Owner, including each first Mortgagee of a Mortgage encumbering
 any Lot who obtains title to such Lot pursuant to the remedies provided in such
 Mortgage, or by foreclosure of the Mortgage, or by deed or assignment in lieu of
 foreclosure, shall be exempt from any right of first refusal" created or purported to be
 created by this Declaration.

          (c)   Each first Mortgagee of a Mortgage encumbering any Lot which obtains
 title to such Lot, pursuant to the remedies provided in such Mortgage or by foreclosure
 of such Mortgage, shall take title to such Lot free and clear of any claims for unpaid



                                             31
                                                            .. .., .•...•
                                                            Cj       , , , ; !"''")!.
                                                                              'Ut ..
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 j~.jJI..,d.
                                                                 Page 431 of I.;450



assessments or charges against such Lot which accrued prior to the time such
Mortgagee acquires title to such Lot.

       (d) Unless at least sixty-seven percent (67o/o) of the first Mortgagees and
sixty-seven percent (67%) of the Owners (other than Declarant) have given their prior
written approval, neither the Association nor the Owners shall:

             (1)    by act or omission seek to abandon or terminate the Property; or

            (2)    change the method of determining the obligations, assessments,
      dues or other charges which may be levied against any Owner; or

             (3)    partition or subdivide any Lot or Residence; or

             (4) by act or omission, seek to abandon, partition, subdivide,
      encumber, sell or transfer the Common Element. (The granting of easements for
      public utilities or for other purposes consistent with the intended use of the
      Common Element shall not be deemed a transfer within the meaning of this
      clause); or
             (5) by act or omission change, waive or abandon any scheme of
      regulations, or enforcement thereof, pertaining to the architectural design, the
      exterior appearance or the maintenance of the Residences or the Common
      Element; or

             (6) fail to maintain or cause to be maintained Fire and Extended
      Coverage insurance on insurable Common Element as provided in Article 0 of
      this Declaration; or

             (7)     use hazard Insurance proceeds for losses to any Association
      Property (i.e., Improvements to the Common Element) for other than the repair,
      replacement or reconstruction of such Association Property, subject to the
      provisions of Article 10 of this Declaration; or

             (8) change the pro rata interest or obligations of any Lot in order to
      levy assessments or charges, allocate distributions of hazard insurance
      proceeds or condemnation awards or determine the pro rata share of Ownership
      of each Lot in the Common Element.

      (e) All Beneficiaries, insurers and guarantors of first Mortgages, upon written
request to the Association, shall have the right to:

             (1) examine current copies of the Association's books, records and
      financial statements during normal business hours; and

             (2)    require the Association to submit an annual audited financial



                                           32
                                                                                . ',:   : r·
                                                               ,•: 432 of 450
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page               '




       statement without expense to the entity requesting the statement; and

              (3)    receive written notice of all meetings of OWners; and

              (4) designate in writing a representative who shall be authorized to
       attend all meetings of Owners.

       (f)    All Beneficiaries, insurers and guarantors of first Mortgages, upon written
request, shall be given thirty (30) days' written notice prior to the effective date of (1)
any proposed material amendment to the Declaration or Maps; (2) any termination of an
agreement for professional management of the Property following any decision of the
OWners to assume self management of the Property; and (3) any proposed termination
of the Property as a limited expense liability planned community.
      (g) The Reserve Fund described in Article 5 of this Declaration must be
funded by regular scheduled monthly, quarterly, semiannual or annual payments rather
than by large special assessments.

         (h) The Board shall secure and cause to be maintained in force at all times a
fidelity bond for any Person handling funds of the Association, including, but not limited
to, employees of the professional Manager.

        (i)    The Board may enter into such contracts or agreements on behalf of the
Association as are required in order to satisfy the guidelines of VA, FHA, FHLMC,
FNMA or GNMA or any similar entity, so as to allow for the purchase, guaranty or
insurance, as the case may be, by such entities of first Mortgages encumbering Lots.
Each OWner hereby agrees that it will benefit the Association and the membership of
the Association, as a class of potential Mortgage borrowers and potential sellers of their
residential Lots, if such agencies approve the Property a. a qualifying subdivision under
their respective policies, rules and regulations, as adopted from time to time. Each
OWner hereby authorizes his Mortgagees to furnish information to the Board concerning
the status of any Mortgage encumbering a Lot.

       0)      When professional management has been previously required by a
Beneficiary, insurer, or guarantor of a first Mortgage, any decision to establish self-
management by the Association shall require the approval of sixty-seven percent (67%)
of the voting power of the Association and the Beneficiaries of fifty-one percent (51%)
of the first Mortgages of Lots in the Property.




                                           33
       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 433
                                                                    '  of' 450
                                                                           '




                                     ARTICLE 13
                                   Duration and Amendment

        13.1 Duration. This Declaration shall continue in full force for a tenn of fifty
(50) years from the date of Recordation hereof, after which the tenn shall be
automatically extended for successive periods of ten (10) years, unless a Declaration of
Tennination satisfying the requirements of an amendment to this Declaration as set
forth in Section 13.2 is Recorded. There shall be no severance by sale, conveyance,
encumbrance or hypothecation of an interest in any Lot from the concomitant
Membership in the association, as long as this Declaration shall continue in full force
and effect. The provisions of this Article are subject to the provisions of Articles 10 and
11 of this Declaration.

       13.2 Tennjnation and Amendment.

       (a)     Notice of the subject matter of a proposed amendment to this Declaration
in reasonably detailed fonn shall be included in the notice of any meeting or election of
the Association at which a proposed amendment is to be considered. The resolution
shall be adopted by the vote, in person or by proxy, or written consent of Members
representing not less than sixty-seven percent (67%) ofthe voting power of the
Association, provided that the specified percentage of the voting power of the
Association necessary to amend a specified Section or provision of this Declaration
shall hot be less than the percentage of affinnative votes prescribed for action to be
taken under that Section or provision. In the event VA or FHA is a First Mortgagee or
insurer of a First Mortgagee, a draft of the proposed amendment shall be submitted to
VA and FHA for approval prior to its approval by the Membership of the Association.
The Member approval described above shall not be required for amendments that may
be executed by the Association under NRS 116.1107.

       (b)     In addition to the required notice and consent of VA, FHA, Members and
Declarant provided above. the Beneficiaries of fifty-one percent (51%) of the first
Mortgages on all the Lots in the Property who have requested the Association to notify
them of proposed action requiring the consent of a specified percentage of first
Mortgagees must approve any amendment to this Declaration which is of a material
nature, as follows:

              (1) Any amendment which affects or purports to affect the validity or
      priority of Mortgages or the rights or protection granted to Beneficiaries, insurers
      or guarantors of first Mortgages as provided in Articles 5, 9, 10, 11, 12 and 13
      hereof.

             (2) Any amendment which would necessitate a Mortgagee after it has
      acquired a Lot through foreclosure, to pay more than its proportionate share of
      any unpaid assessment or assessments accruing after such foreclosure.

             (3) Any amendment which would or could result in a Mortgage being



                                            34
                                                                       .. lJn~
                                                                  ,I I 434
        Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20/I Page         o'G'-0,
                                                                           J/of 0450            I,

       canceled by forfeiture, or in a Lot not being ~eparately assessed for tax
       purposes.

               (4) Any amendment relating to the insurance provisions as set forth in
       Article 9 hereof, or to the application of insurance proceeds as set forth in Article
       10 hereof, or to the disposition of any money received in any taking under
       condemnation proceedings as set forth in Article 11 hereof.

              (5) Any amendment which would or could result in partition or subdivision
       of a Lot or Residence in any manner inconsistent with the provisions of this
       Declaration.

              (6) Any amendment which would subject any Owner to a right of first
       refusal or other such restriction, if such Lot is proposed to be sold, transferred, or
       otherwise conveyed.

              m Any amendment concerning:
                      (a) Voting rights;

                      (b) Rights to use the Common Elements;

                     (c) Reserves and responsibility for maintenance, repair and
              replacement of the Common Elements;

                      (d) Boundaries of any Lot;

                      (e) Owner's interests in the Common Elements;

                      (f) Leasing of Residences;

                     (g) Establishment of self-management by the Association where
              professional management has been required by any Beneficiary, insurer
              or guarantor of a first Mortgage;

                      (h) Assessments, assessment liens, or the subordination of such
              lien.

       (c)     Termination of this Declaration shall require approval by Members
representing at least sixty-seven percent (67%) of the Association's voting power. No
such termination shall be effective unless It is also approved in advance either by fifty-
one percent (51%) of the Beneficiaries of the first Mortgages on all of the lots in the
Property (if said termination is proposed by reason of the substantial destruction or
condemnation of the Property) or by sixty-seven percent (67%) of such Beneficiaries (If
said termination is for reasons other than such substantial destruction or
condemnation).



                                            35
       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20·' Page 435 of 450




        (d)   Each Beneficiary of a first Mortgage on a Lot in the Property which
receives proper written notice of a proposed amendment or termination of this
Declaration by certified or registerecl mail with a return receipt requested shall be
deemecl to have approved the amendment or termination if the Beneficiary fails to
submit a response to the notice within thirty {30) days after the Beneficiary receives the
notice.

        (e)     A copy of each amendment shall be certified by at least two {2) officers of
the Association, and the amendment shall be effective when a Certificate of
Amendment is Recorded. The Certificate, signee! and sworn to by two (2) officers of the
Association that the requisite number of Owners and mortgagees have either votecl for
or consented in writing to any amendment adopted as provided above, when Recorded,
shall be conclusive evidence of that fact. The Association shall maintain in its files the
record of all such votes or written consents for a period of at least four (4) years. The
certificate reflecting any termination or amendment which requires the written consent
of any of the Beneficiaries of first Mortgages shall include a certification that the
requisite approval of such first Mortgagees has been obtained.

        (f)     Notwithstanding any other provisions of this Section 13.2, at any time prior
to the first Close of Escrow for the sale of a Lot. Declarant may unilaterally amend or
terminate this Declaration by Recording a written instrument which effects the
amendment or termination and is signee! and acknowleclgecl by Declarant

       {g)    Notwithstanding any other provisions of this Section 13.2, for so long as
Declarant owns any portion of the Property, Declarant may unilaterally amend this
Declaration by Recording a written instrument signed by Declarant in order to conform
this Declaration to the requirements of the City, County, VA, FHA, FNMA, GNMA or
FHLMC then in effect.

       13.3 protection Qf Declarant. Until the seventh (1") anniversary of the first
Close of Escrow for the sale of a Lot in the Property, the prior written approval of
Declarant, as developer of the Property, will be required before any amendment which
would impair or diminish the rights of Declarant to complete the Property or sell or lease
Lots therein in accordance with this Declaration shall become effective. Notwithstanding
any other provisions of this Declaration, until such time as Declarant no longer owns
any Lots in the Property, the following actions, before being undertaken by the
Association, shall first be approved in writing by Declarant:

       (a)    Any amendment or action requiring the approval of first Mortgagees
pursuant to this Declaration, including without limitation all amendments and actions
specified in Sections 13.2; or

       (b)    Any significant recluction of Association maintenance or other services.




                                            36
       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 436 of 450



                                    ARTICLE 14
                                 Annexable Territorv.
Additional real property may be annexed to the Property and such additional real
property may become subject to this Declaration by any of the methods set forth
hereinafter.

        14.1 Addijions ~Declarant. Declarant shall have the right from time to time to
add the Annexable Territory, or any portion or portions thereof. to the Property and to
bring such added territory within the general plan and scheme of this Declaration
without the approval of the Association, its Board, or Members; provided that such a
right of Declarant shall terminate on the seventh (7") anniversary of the date of
Recordation of this Declaration. As each Phase of Development is developed,
Declarant may, with respect thereto, record a supplemental declaration ("Supplemental
Declaration") which may supplement this Declaration with such additional covenants,
conditions, restrictions, reservations and easements as Declarant may deem
appropriate for that Phase of Development. Prior to any annexation under this Section
14.1, detailed plans for the development of the additional property must be submitted to
VA and VA must determine that such plans are in accordance with the development
plan and so advise Declarant. Declarant makes no assurances regarding the order in
which the Annexable Territory will be annexed to the coverage of the Declaration or
whether the Annexable Territory will be annexed into the Property.

        14.2 Other Additions. In addition to the provision for annexation specified in
Section 14.1 above, additional real property may be annexed to the Property and
brought within the general plan and scheme of this Declaration upon the approval by
vote or written consent of Members entitled to exercise no less than two-thirds (213) of
the voting power of the Association. Notwithstanding the foregoing, any additional real
property annexed to the Property after the seventh (7") anniversary of the Recordation
of this Declaration shall not effect a change in the percentage interests of Owners in the
Common Elements which existed prior to the date of annexation.

        14.3 Rights and Obligations of Added Territory. Subject to the provisions of
Section 14.4. upon the Recording of a Notice of Addition containing the provisions as
set forth in Section 14.4, all provisions contained in this Declaration shall apply to the
real property described in such Notice of Addition (the "Added Territory") in the same
manner as if it were originally covered by this Declaration. Thereafter, the rights,
powers and responsibilities of the parties to this Declaration with respect to the Added
Territory shall be the same as with respect to the Property originally covered hereby,
and the rights, powers and responsibilities of the Owners, lessees and occupants of
Lots within the Added Territory, as well as within the Property, originally subject to this
Declaration, shall be the same as if the Added Territory was originally covered by this
Declaration. Subject to Declarant's obligation to maintain the Common Elements, and
as more fully set forth in Section 5.5 of this Declaration, Annual Assessments for Lots in
the Phase of Developments described in the Notice of Added Territory shall commence
on: (a) January 1, 1998; or (b) the first day of the month following the first close of
escrow of a Lot in the Added Territory. Voting rights attributable to the Lots in the



                                            37
                                                                                     . !
       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 437 of 450



Added Territory shall not vest until Annual Assessments have commenced as to such
Lots.

       14.4 Notice of Addition. The additions authorized under Sections 14.1 and 14.2
shall be made by Recording a Notice of Addition. or other similar instrument (which
notice or instrument may contain the Supplemental Declaration, if any, affecting each
such Phase of Development). with respect to the Added Territory, which shall extend
the general plan and scheme of this Declaration to such Added Territory. Any such
Notice of Addition shall constitute an amendment to this Declaration. The Notice of
Addition for any addition under Section 14.1 shall be signed by Declarant. The Notice of
Addition for any addition under Section 14.2 shall be signed by at least two (2) officers
of the Association to certify that the requisite approval of the Members under Section
14.2 was obtained.

       The Recordation of said Notice of Addition shall constitute and effectuate the
annexation of the Added Territory described therein, and thereupon said Added
Territory shall become and constitute a part of the Property, become subject to this
Declaration and encompassed within the general plan and scheme of covenants,
conditions, restrictions. reservation of easements and equitable servitudes contained
herein, and become subject to the function, powers and jurisdiction of the Association;
and the Owners of Lots in said Added Territory shall automatically become Members of
the Association. Such Notice of Addition may contain a Supplemental Declaration with
such additions and modifications of the covenants. conditions, restrictions, reservation
of easements and equitable servitudes contained in this Declaration as may be
necessary to reflect the different character, if any, of the Added Territory, or as
Declarant may deem appropriate in the development of the Added Territory, and as are
not inconsistent with the general plan and scheme of this Declaration.

       14.5 Deannexation and Amendment. Declarant may amend a Notice of Addition
or delete all or a portion of a Phase of Development from coverage of this Declaration
and the jurisdiction of the Association, so long as Declarant is the Owner of all of such
Phase of Development. and provided that (1) an amending instrument or a Notice of
Deletion of Territory, as applicable, is Recorded in the same manner as the applicable
Notice of Addition was Recorded, (2) Declarant has not exercised any Association vote
with respect to any portion of such Phase of Development, (3) assessments have not
yet commenced with respect to any portion of such Phase of Development, (4) Close of
Escrow has not occurred for the sale of any Lot in such Phase of Development, (5) the
Association has not made any expenditures or incurred any obligations with respect to
any portion of such Phase of Development, and (6) a draft of the Notice of Deletion of
Territory has been submitted to VA and VA has determined that the deannexation is
acceptable and in accordance with the revised general plan and has so advised
Declarant.




                                           38
                                                                                  I'   •   •   •   ·~ ~•

                                                                 · : "'t; I ,' ~ :; , ~ ;,
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 · IPage
                                                                              1
                                                                •.• :/·438    • •1-.Jof '~
                                                                                        450



                                      ARTICLE 15
                                    General Provisions

       15.1 Entorcement Qf Restrictions.

        (a) l&!ml Proceec!ings. Failure to comply with any of the terms of this Declaration
by an Owner, Resident, or his or their Family or Guests, shall be grounds for relief
which may Include. without limitation. an action to recover sums due for damages,
injunctive relief, foreclosure of any lien, or any combination thereof.

      (b)~ Wa!yer. Failure to enforce any provision hereof shall not constitute a
waiver of the right to enforce that provision, or any other provision hereof.

       (c) Attomev. Any judgment rendered in any action or proceeding pursuant to this
Declaration shall include a sum for attorneys' fees In such amount as the court may
deem reasonable, In favor of the prevailing party, as well as the amount of any
delinquent payment, interest thereon, costs of collection and costs of court.

        15.2 SeverabilitY. The provisions hereof shall be deemed independent and
several, and a determination of invalidity or partial Invalidity or unenforceability of any
one provision or portion hereof by a court of competent jurisdiction shall not affect the
validity or enforceability of any other provisions hereof.
       15.3 InterPretation. The provisions of this Declaration shall be liberally
construed to effectuate its purpose of creating a uniform plan for the creation and
operation of a residential limited expense liability planned community and for the
maintenance of Common Elements, and any violation of this Declaration shall be
deemed to be a nuisance. The Article and Section headings have been inserted for
convenience only, and shall not be considered or referred to in resolving questions of
interpretation or construction. As used herein, the singular shall include the plural and
the plural the singular; and the masculine, feminine and neuter shall each include the
other, unless the context dictates otherwise.

        15.4 Mergers Q[ Consolidations. Upon a merger or consolidation of the
Association with another association, its properties, rights and obligations may, by
operation of law, be transferred to another surviving or consolidated association or,
altematively, the properties, rights and obligations of another association may, by
operation of law, be added to the properties rights and obligations of the Association as
a surviving corporation pursuant to a merger. The surviving or consolidated association
may administer and enforce the covenants. conditions and restrictions established by
this Declaration governing the Property, together with the covenants and restrictions
established upon any other property, as one (1) plan. Any such merger or
consolidation shall be evidenced by an agreement prepared, executed, recorded and
certified by the president of the Association following approval by the percentage of
Owners needed to terminate the Association as set forth in Section 13.2 of the
Declaration.



                                             39
                                                                ~   I. ' ; I '.   •'
                                                                                       1
                                                                                        1.

       Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page
                                                               .· I ;.
                                                                       439
                                                                        I ,
                                                                            of. 450
                                                                                ••




      15.5 No Public .Big!ll or J)edication. Nothing contained in this Declaration shall
be deemed to be a gift or dedication of all or any part of the Property to the public, or for
any public use.

       15.6 t:!Q representations Q[ Warmnties. No representations or warranties of any
kind, express or implied, other th•!n the standard warranty required by VA and FHA,
have been given or made by Declarant or its agents or employees in connection with
the Property or any portion theree>f, or any Improvement thereon, its physical condition.
zoning, compliance with applicable laws, fitness for intended use, or in connection with
the subdivision, sale, operation, maintenance, cost of maintenance, taxes or regulation
thereof as a limited expense liability planned community, except as specifically and
expressly set forth in this Declaration and except as may be filed by Declarant from time
to time with any governmental authority.

       15.7 Nonliabilitv and lndl!mnification.

         (a)    General Limijation. Except as specifically provided in the Declaration or as
required by law, no right, power, •)r responsibility conferred on the Board by this
Declaration, the Articles or the B)·laws shall be construed as a duty, obligation or
disability charged upon the Boarc:, or any member of the Board , or any other officer,
employee or agent of the Association. Such Persons are subject to the insulation from
liability provided for directors of corporations by the laws of the State of Nevada.
Members of the Board are not personally liable to the victims of crimes occurring on the
Property.

        (b)    Indemnification. When liability is sought to be imposed on a member of
the Board for actions undertaken in such Person's role as a member of the Board, the
Association shall indemnify him fm his losses or claims, and undertake all costs of
defense, unless and until it is proven that he acted with willful or wanton misfeasance or
with gross negligence. After such proof the Association is no longer liable for the cost of
defense, and may recover costs ldready expended from the member of the Board who
so acted. Punitive damages may not be recovered against the Association, but may be
recovered from Persons whose a•:tivity gave rise to the damages. This Section 15.7(b)
shall be construed to authorize PE•yments and indemnification to the fullest extent now
or hereafter permitted by applicat·le law. The entitlement to indemnification hereunder
shall inure to the benefit of the estate, executor, administrator, heirs, legatees, or
devisees of any person entitled to such indemnification.

        15.8 Notices. Except as otherwise provided in this Declaration, notice to be
given to an Owner shall be in writing and may be delivered personally to the Owner.
Personal delivery of such notice to one (1) or more co-Owners of a lot or to any
general partner of a partnership owning a lot shall be deemed delivery to all co-Owners
or to the partnership, as the case may be. Personal delivery of such notice to any
officer or agent for the service of process on a corporation shall be deemed delivery to
the corporation. In lieu of the fol"e!~oing, such notice may be delivered by regular United



                                            40
      Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 440 of 450



States mail, postage prepaid, addressed to the Owner at the most recent address
furnished by such OWner to the .Association or, if no such address shall have been
furnished, to the street address of such OWner's Residence. Such notice shall be
deemed delivered three (3) business days after the time of such mailing, except for
notice of a meeting of Members c•r of the Board in which case the notice provisions of
the Bylaws shall control. Any notice to be given to the Association may be delivered
personally to any member of the Board, or sent by United States mail, postage prepaid,
addressed to the Association at such address as shall be fixed from time to time and
circulated to all OWners.

        15.9 Priorities and lncon sistencies. If there are conflicts or inconsistencies
between this Declaration and either the Articles of Incorporation or the Bylaws of the
Association, the terms and provisions of this Declaration shall prevail. If there are any
conflicts or inconsistencies betwe.en this Declaration and the Protective Covenants, the
terms and provisions of the Protective Covenants shall prevail.

       15.10 Constructive Notice iU!d Acceptance. Every person who owns, occupies
or acquires any right, title. estate or interest in or to any lot or other portion of the
Property does hereby consent ard agree, and shall be conclusively deemed to have
consented and agreed, to every limitation, restriction, easement, reservation, condition
and covenant contained herein, whether or not any reference to these restrictions is
contained in the instrument by which such person acquired an interest in the Property,
or any portion thereof.

      This Declaration is dated for identification purposes   l..A~February 1997.
                    Declarant:    AMERICAN WEST HOMES, INC.

                                  By:      [    __  ;)(~-~~
                                         lawrence1S. Canarelli
                                         President




                                           41
     Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 ;·Page   rrn·'O' 0n,, 6
                                                              1 w:JI,441
                                                                      • ll!of 450
                                                                              1




STATE OF NEVADA)
                    :ss
COUNlY OF ClARK)

On this day lea~ February, 1997, personally appeared before me, a notary public,
Lawrence D. Canarelli, personal~· known (or proved) to me to be the person whose
name Ia subscribed to the above ·nstrument and acknowledged to me that he executed
the above Instrument




                               ........ - ·-·- .




                                               42
           Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 442 of 450




                  CO.'lSULTrN~ CN~Nrlir, • ~\f,r..JJ 1 :,·.. • ·;t,:.vt •• _.,.
-...;,;;;.. ..•.. --·~Ovfi)!Nb WA~iir Pfl();l··~lliA~                                   EXHIBIT "A" (PAGE 1)
                                 SEiliiCi ~ Slr;C~ t?•J.i
                                                                                        LEGAL DESCRIPTION

                                                                             "A"

                                                                                                      W.O. 4884
                                                                                                      FEBRUARY OS, 1997
                                                                                                      BY: ARR
                                                                                                      P.R. BY: TZ
                                                                                                       (PAGE 1 OF   21

         DPLADTIOH':
         THIS LEGAL DESCRtBES A PARCEL OF LAJil) GENERALLY LOCATED ON THE
         NORTIIEAS'l' CORNER OF CENTENNIAL PARICWAY AND DURANCO DRIVE.

                                                     LEI:AL DESCJUPTION
                                                           PHASE 1

         BEING A PORTION OF THE tiES'l' HliLF (W l/21 OF THE SOUTRWEST QUARTER
         (SW 1/4) OF SECTION :a, TOWNSHIP 19 SOO'l'H, RANGE 60 EAST, M.D.M.,
         CITY OF LAS VEGJI.<;, CLARIC COUNTY, NEVADA, MORE PARTICULAIU.Y
         DESCRIBED AS FOI.LOWS:

         BEING ALL OF THE AREA WITHIN THE BOUNDARIES OF THA'l' SOBDIVISION
         KNOWN AS •oEER SPRINGS RANCII - UNIT 1" ON FILE IN THE OFFICE OF
         THE CLARK COUNTY RECO.RIHR IN BOOK 76 OF FINAL MAPS, AT PAGE 58,
         C:ONTAIS:NG 8 •·US ACRES I lo.ORE OR LESS.

         TOGETHBR WITH THE FOLLOliiNG DESCRIBED PARCEL:

         BEGINNING AT THE MOST EASTERLY SOUTHEAST CORNER OF SAID "DRBR
         SPRINGS RANCH - UNIT l". SAME BEING ON THE EAST LINE: OF THE WEST
         HALF (W 1/2) OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID SECTION
         21: THENCE SOOTH '00°48'1:• WEST, ALONG SAID EAST LINE. 1196.82
         FEET; '!'HENCE SOUTH 98°55' 31• WEST. DEPARTING SAI::> EAS'l' LINE,
         1299,66 FEET -:'0 THE &ASTEIU.Y RIGHT-OF• WAY OF OtrRAlfGO DRIVEl
         THEIICE NORTH 00°28' 05" EAS'!', ALONC SAID EASTEJU.Y RIGHT-OF•WAr,
         1268.43 FE2T TO THE SOUTHERLY BOONDARY LINE OF SAID "DEER SPRINGS
         RANCH - UNIT 1•: THENCE DEPARTING SA!D EASTERLY RIGHT-OF-WAY AND
         ALONG THE SOOTHERLY BOUNDARY LINE OF SAID •DEER SPRINGS RANCH -
         UNIT 1" THROUGH ITS VAR::ous CURVES AN1> COURSES AS FOLLOWir SOO'tH
         69"20'02" EAST, 392.86 I'Eii:T; TliENCE S011n! 98°2l'S6• EAST. 304.00
         FEET TO THE     BEGUININ:;     OF   A NON-'l'Al•ICENT CURVE   CONCAVE




                                2727 SOU Il-l RA~ !B>:>II eOULEVIl"lrJ v.:; \•\ o:;J\~ I •e',1•J' .~?1rk! 'I.'.
                                                 TEl (70'1 873-75!>0 OM .)o2·~S?7
                                                               ·n"1 l '443
                                                        q..,,. Page
    Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20             1.' ..of 450
                                                                ~/U~.' .• ltt !b


                                               EXHIBIT "A" (PAGE 2)
                                               LEGAL DESCRIPTION
lf.O. 4184
FEBRUARY 05, 1997
(PAG£ 2 OF 21

SOOTHiAS'tE!U.Y HAVING A :fW)lTJS OF 4 02. 00 FEET, A IWIIAL LINE TO
BAlD BEGINN%NG Bltii.RS NOII'I'H 89"04'42" WEST; 'tHEIITCR NORTH£U'TETU.Y,
5.00 FEET ALONG SAID Clli':W THRO'OGH A C2N'l'RAL ANGLE OF 00°42't6":
'l'IIEHCE NORTH 01"38'04" IWT, 3.00 FElT: THmK:E SOtr,t'H 881 2l'!i6"
EAST, 396.42 FEET: THENCE NORTH 68'33 'll" EAST. 81. 2S Fii!T:
THBNC!: NORTH &01°36'47" E'AST, 80,81 FEET; THENCE NORTH 65°35'40"
:!AST, 87.78 FSST TO Tit~ POINT OF BEGINNING, AS SHOWN ON THE
 "!XHIBIT TO ACCOMPANY Li(;AI. DESCRIPTIOlf" A'l'fACHEil HERETO }IN!) MADE
A PART HIUOF.

COJl'J'AINlNG 33.857 ACRES, MORE OR LESS, AS DETERMINED BY c:oMPtlTER
METI!ODS.

ARD TOTAL FOR PHASE 1 • 38.292 ACRES, HOltE OR LESS.


JWIIS OF BBARDlCS
SOOTH 88"55' 31" WEST, a:UNG THE SOTJTII LINE OF THE SOUTHNEST
QOARTEJt (SN l/4) OF SECTI:)N 21, TOWNSHtP 19 SOOTH, RANGE 60 BAST,
M.D.M., CLARK CQlJI!lTY, !IIWADA, 91\ME BliliNG Tim CENTERLINE OF
CENTINNIAI. PARKWAY, AS SH•)IIN ON 'tHAT MAP ON FILE IN THS OFFICE OF
Till CIJIRX COUNTY RECORDER IN FILE 91 OF PARCEL MAPS, AT PAGE 29.

NOTE: 'nfiS LEOAL DESCR.IPTION IS PROVIPED AS A CONWNIENCE }IN!) IS
NOT INTENDED FOR TilE PUitPOSE OF SljBDIVIDING I.J\NI) NOT IN
CONFORMJINCE WITH NEVADA IU:VtsE'D STATUT'SS.

EHD OF PESCIUPTION.
                    Case 2:20-cv-01706-APG-VCF Document 1-1 EXHIBIT    'lA~~~PAG!\3)
                                                            Filed 09/15/20 Page 444 of 450
                                                                                                                     LEGAL DESCRIPTION
           1
                    '--                                                                                                  (PHASE 1)
                                                                                                                                                        -
           r                 ~. ~~                                                                                         ', >..~t\
           i
           '
                         s
                             ;
                                 ~"~......         _.- " = '1            ••                ·j •
                                                                                               1
                                                                                                     ••••            _f2).'/.
                                                                                                                          ~
                                                                                                                               . ~~
                                                                                                                                 ' ~
           I                     • ~ I                              ...f:lEER.rSPRIHGS-WA"V-- _....·                                c           \~
           i                     ..           c                 '                      ((,           I                          a           '    ' ~


           'K"'.
           ,
           1
           ~         e
                         -....""-...
                             r::....~
                                              • •
                                  r"r.:...,..~ . - - -
                                                         • • ••                                r   1 1 1 1            a w
                                                                                                                                r s U
                                                                                                                            r.,-)
                                                                                                                                    · l \,
                                                                                                                                                    \

    I I ! t';~~;_ • • .I. • •' jr,j, /, .•-~~-;~'
        I ~' '                      a a • •I ~~ ~
                                         --- .. ~- -')
                                                         e • '            r                    •                                I I
            ,...... ~·.:::--    .._                                            .       '

                    r: . :            1
                                          e   t   .• . •   \.I      ;r   11.
                                                                                   1




                                                                                           I
                                                                                               1 I       ~   I   I   ~~ !   ;       !   I
                                          ••2~•·• 2
                                                                                                                            1
                    vI       •        •


                    ~\   ----                   --~                                '
                                                                                           l'elrl!l!
                                                                                                                      .     '):
                                                                                                                                    •



i
           1~
               0•T• ':' •                         i•   ~ .-~'       z a            ~       r •'    I     i   ~~ -,I~ ,-,! ·;I
                                                                                   '                                                            '

ila :::1
           fai~~'i•••••L,•
           ~
               -· ________:. , ..i_,....-\••Erl~i9~1
                                          LL- __j_ - -- '::):! ~ ~

                  I Blr: ; ; \4\ ~ Ii~ I I ~~~I ! Sl I(~
    Q,
    c
           r
           :.....




                                                         ANNEXABLE
                                                         TERRITORY

                                                        RECORI)ER'S MEMO
                                                  POSSIBLE POOR RECORD DUE TO
                                                  QUALITY OF ORIGINAL DOCUMENT




           L----------~~AL.J ___ PABOA."L-------
                  . .
                        . . . .
                                  ..
                        'r • • . •,
                                       ..
               Case 2:20-cv-01706-APG-VCF
                                       ,.
                                          Document 1-1 Filed 09/15/20 Page 445 of 450




I.I
                                                                                               I.     .
                                                                                                L'-
                                                                                                :X:
                                                                                               ::r:
                                                                                               .......
                                                                                    ~
                                                                                               ttJ
                                                                                               1----i
 •                                                                                             t-3
                                                                                               t-3
                                                                                                0
                                                                                        CJ
                                                                                        trJ ;l>
                                                                                          (j
                                                                                        tx:l
                                                                                        ~ (j
                                                                           J                    0
                                                                                        en  ~
                                                                                        '1j "'0
                                                                                        ~ >
                                                                                        z z~
                                                                                        t--4



                                                                                        0
                                                                                        UJ     r
 •
      L                                                                                 ::0 Q
                                                                                               tr:1
      I                                                                                 >>
                                                                                        z
      I

      II
      I
                                                                                        (J
                                                                                               r
      I•                                                                                ~       0
      I
      I
                                       ANNEXABLE                                                t-rj
                                                                                                [j)
      I
      I
                                       TERRITORY                               I
                                                                               I
                                                                                                0
      I                                                                        I.
                                                                               .~
                                                                                                ~
      I                                                                                         1--t
      I•                                                                                       1:1
                                                                                                ~
      I                                                                                         .......
      I


      I•
                              RECORDER'S MEMO                                                   0
                        POSSIBLE POOR RECORD DUE TO
                        QUALITY OF ORIGINAl. DOCUMENT
                                                                                               IZ
      I
      I
                                                                               I

      I•                                                                       ~
      I    ~
      L __
      I

                 __. _. ~~I'!N.JAL j - . _PABI.<W.A.'L.---.-
        Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20(n1  PageiQ~ 446 [li\' of ' ... 450
                                                              . I ..., . J I ' -· .,.1. t .....



                                                                                                      EXHIBIT "8" (PAGE 1)
  I                                                                                                  ANNEXABLE TERRITORY
\'tiL        CON'UBN('· l ~..   ·.1r~n   ...... • H Ah'.t :.   4



                     PI.'C•VI(~'NG. ~I ALl IV I~IC.IH •; ,I JN·f·l
                                                                   •   •   "t.~·.';_   ...~ r.· ••

                              :;11/V•C':I :. :;IV:( 1.,.)



                                                     EXHIBIT "8"



                                                                                                          W.O. 4814
                                                                                                          FEBRUARY OS, 1997
                                                                                                          BY: ARR
                                                                                                          P.R. BY: TZ
                                                                                                          (PAGE l OF 2)
      UPLAKA'l'IOJh
      THIS LEGAL DKSCRIBI!:S A PARCEL OF LAND GENERALLY LOCATEi> ON Til!:
      NOJl'J'JIBAST CORNSR OP cw."ENNIAL PARKNAY AND DURAN"'..O DRIVE.




      BEING A PORTION OF THE JIBST HALF (W 1/2) OF THE SOUTHWEST QUARTER
      (Sif 1/tl OF SECTION 21, TOWNSHIP 19 SOtml, RA.>mE GO iAST, .I.D.M.,
      ern OF LAS VBCAS, C:l.ARK COUNTY. NEVAOI\, MORE PARTICULARt.Y
      D!SCRIBED AS FOLLOWS:


      COMMENCING AT THE MOST BAST!RLY SOUTHEAST CORNER OF SAID •oJmR
      SPRINGS R»>CH - UNIT 1". SAME BEING ON THE EAST LINE OF THE WST
      HAI.F IW 1/2) OF THE SOUTHWEST QUARTER :sw l/4) OF SAID SECTION
      Zl; TH6NCE SOUTH 00°48'11" WBS':, .1\LCNG SAID EAST LINE, 1196.82
      FEET TO THE POINT OF BEGINNINIO;


      THENCE CONTINUING SOUTfl 00°48'11~ ~>11ST, ALONG SAID EAST LINE,
      1111.60 FEET TO THE NORTIIERLY RIGHT-OF-WAY OF CENTENNW. P.AlUCWM;
      THENCE SOUTH 88"55'31" tiEST, DEPARTING SAID EAST LINE AND ALONG
      SAID NORTRERLY RIGHT-OF· WAY, 1227 .li9 FEET TO ":HE BEGINNING OF A
      CURVE CONCAVE NORTHEASTLERLY HAVING A RADIUS OF 54.00 FEET;
      'J'HtNCE NORTIIWESTERLY, E.6.28                                      FEET Al.ONG SAID CURVE n!ROUGH A
      CENTRAL ANGLE OF 91°3~'34"                                           TO THE EASTERLY RIGHT-OF-NAY OF
      Dt!RANGO DRIVE: THENCE N•>RTH 00"2B•os• EAST, ALONC SAID EASTERLY
      RIGIIT·OF-WAY,  10SS.9l   FE£T:  THENCE   NORTH   88°55'31" BAST,
      DEPARTING SAID EASTERLY RIGHT-OF· WAY, 1289.66 FEET TO THE POINT
      OP BEGIN'JIING, AS SHOIIJ! ON THE •EXHI:JIT TO ACCOMPANY LEGAL
      DKSCRlPTION" ATTACHED HVUETO AND HADE A PART HEREOF.




                           :'72' ':,-';,t,m..P,\'~ ~~·JBOtJLE'.N>C V•'J\~c,.;.~ : ,:·.~ ~Q·0~·~148
                                                  :'£1 17~21 0.7~ ?~SO Flo/, 362 ~'
 Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 7Page 447 of 6450
                                              EXHIBIT "B~ l~flci~
                                             ANNEXABLE TERRITORY



N.O. 4884
F&BRUARY D5, 1997
(PAGE 2 OF 21


CONTAim:NG 32.79 ACRSS, MORE OR LESS, AS       DETERM~NED   BY COMPUT2R
METHODS.


IAS:rs or BBAllDGS
SOU'm 88°55'31• WEST, BEING THE SOUTH LilliE Of THE Sotmllf£ST
QUART!R (SW l/4) OF SEC'l'ION 21, 'l'OWSHIP 19 SOUTH, RANGE 60 BAST,
M.D.M., CLARJC COUN'IT, NEVADA, SAME BEING THE CENi!JU.INE OF
CEN"l'2NNIAL PARitWAY, ~S ~:}!OWN ON '!'HAT MAP ON FILE IN THE OFVICE OF
THE ct.AAK COUNTY RECORDER IN FILE 81 OF PARCEL MAPS, AT PAGE 28.

NOTE: THIS LEGA:. DESCRll'TION IS PROVIDim AS A CONVENIENCE AND IS
ROT INTEN!)EO FOR THE PURPOSE OF SDBDIVIDING LAND NOT IN
CONFORMANCE WITH NEVADA REVISED STAnm:B.

END 01' DSSCRIPTION.
                                                                                   Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page 448 of 450




     >
          I                                  EXHIBIT TO ACCOMPANY LEGAL DESCRIPTION
                                                       DEER SPRINGS RANCH
-~>:
~«
   .
... -
      .I'·
w-..,_r.
..,.o
                      ~-
                            # /· / '
                            . ,. ,
                                    -
                                                                                                 -...,(.(!

                                                                                                                "
                                                                                                                      4' C'f)
                                                                                                                         "'"

                                                                                                                               •
                                                                                                                                        .\1. T. S.
                                                                                                                                                     =
                                                                                                                                                                                             ..
                                                                                                                                                                                                                                     .II..
                                                                                                                                                                                                                                        I

               -~
                                                                                                                                     P.O.B .

.._w
 . -,_
:-w    ·  ~~
           "
             " .. · ~-·
                      ...               ,.
                                                               _
                                                             ,.. \IJ ..
                                                                       I'··
                                                                               -    ..
                                                                                       I ..
                                                                                             ' -
                                                                                             •                  "'J'
                                                                                                                         I     "'-

                                                             .1"~ I                                                                                                                                                                 ~!
  .                     •                     I I     ...              • I -         -                           ·---j
..,.      . -' '(."''.. "                     I r...

     ~w ' lfi0\
' -'                            •        "                     ••
                                                                    -"               " I· r..                   ..       · •• ·
                                                                                                                         I,
- ID      -' I '\.\.            •        • 1i'lio                                    ;;;- '           -        "j. ' "                                              W )-


                      fr~          r - :~. -". • ~.                                                                                                                 ~wr:r :~~~
i!                              •:.. [:i;ol!-o.               -,.   •                •       ! ,-;;- : n •                                                          ....1    ll:                        g ffi
1:
<
U-§
               t::.:_\ ·
                   .• <L            •
                                           11-...

                _:__! ~:-;;- ·-• •_,- • ~- ·;.,;
                                         ·- L-;;-
                                            -
                                                               .. · -
                                                                " '-
                                                            ,.. "              "
                                                                                             1 ..
                                                                                                        • r -
                                                                                                                -4       1 -..                                      CO
                                                                                                                                                                           ~!lOaa:
                                                                                                                                                                             0
                                                                                                                                                                             f-                     0
                                                                                                                                                                                                        w::!!
                                                                                                                                                                                                           88
                                                                                                                                                                                                                                    ~"
                                                                                                                                                                                                                                    HJ
                                                                                                                                                                                                                                        I


                                               -~·
                                            1
     ..
     -                                   •    •                          r               •             ·-,.                                                                  -                      •


                      ~
                      ~      ~
                             ;--~                                                                                                                                   z r:r
                 ~*,-,;.~
                  •         "   ..                ---          •               •                                                                                                                    l:•s
              f-'-
              I-'-
                   •
                      "''. ~
               -• f...-.            r. · •         " • ·. -
                                                  1 •- - .- ;.                     •
                                                                                                        ·-
                                                                                                     ,...!!
                                                                                                          •
                                                                                                                 :-
                                                                                                                       ••
                                                                                                                     - •
                                                                                                                 • ·l--
                                                                                                                                                                    Z 1-
                                                                                                                                                                    <C W                            ooo
                                                                                                                                                                                                    wa:-a:
                                                                                                                                                                                                    32&
                                                                                                                                                                                                    ••
                                                                                                                                                                                                    •••
                                                                                                                                                                                                                                    Zl
                                                                                                                                                                                                                                    "!
                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                             I

              ~--~   I~+~ • •- I ~-" ..• I,, •• •
                                                                               :...,_
                 • , •!•
               ...,-                                                                                             • I'
                                                                                                                    . •...                                                                           ••
                                                                                                                                                                                                     .,:,
                                                                                                                                                                                                     2o0                                    I.
                                                      ..                 '               .. .J            •
                                                                                                                                                                                                                                            i
                                 ·~ • • . '· -:._i
                 "l_f"                       !I       •         .
                                                                .. . . . . . . .                                         i' :;-

              ~-
               -" /•
                      • • . _••
                                •
                                 ·~
              ~ I ·• ~--1~. I -'1 • 1 • • •
                                         •        r   •        - /•
                                                               "                         •       /   ' .•         •      I •
                                                                                                                                ••
                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                               - __.I
                                                                                                                                                                                                                                             .I



          v!
             /
          -~----
                     f-~~'/J-,.•1
               I ... ~·
                . ·I •
                          'r..

                       ·---·.-
                                 I ·il>"'' •
          I~ .. .. ..... - ·-- - - -· -
                                             . • "" 1\
                                     V.• =\})__• • V •
                               I .•./jl                                                                                    I
                                                                                                              ou.....,_J>BML_                   J •           .
                                                                                                                                                                    -            ...
                                                                                                                                                                           -·-------
                                                                                                                                                                                                        -· .         ·- ..




                                                                   -.v.so.
                                                                                             __ ,             .\Jt1\         .,evcC:o
                                                                                                                                                     CC!>SUtnl>l:

                                                                                                                                            .,#$ ~CAS. ~!V&)&
                                                                                                                                                                    tlllil<££'i~
                                                                                                                                                                        JJJJ s:"'Jut
                                                                                                                                                                                       FlAA.. UIS
                                                                                                                                                                                       ~

                                                                                                                                                                    "'f»... S1 ... fJI10I!
                                                                                                                                                                                                        LA~O S<JRV(VO~S
                                                                                                                                                                                                  aot,Uvll)

                                                                                                                                                                                             (1eJ) tr.! ... ~ 10 (7:,)   !tZ-1~17
                                                                                                                                                                           •   -~"                 IIWII                    ·'"' ;   ,:\II'\'"'... .IJ .
              '
                                                  ....
                                      Case 2:20-cv-01706-APG-VCF
                                                ··.' . •'•
                                                                 Document 1-1 Filed 09/15/20 Page 449 of 450
                                                                                                                                                                    .! ·ANNEXABLE TERRrtCRY\
                                                                                                                                                           '\,~ ..                                                                                                           I
                                                                                                                                                                                                                                               -



~~
                      l
                  !• ~-~ \
                          ""--                                                                                                                                                                                    '\                               '
                  l• '
                          v  ~........                                __
                                                                     II            II       2
                                                                                                     ••                  •            ~
                                                                                                                                                  • • •                   ~           M
                                                                                                                                                                                               ~%
••                                       II                                                                                                                                                                                    II
I                 I       a                                                                                                                                                                                                          ;-,
                            : •II                                                                                            .,           r                         ""'                                                   II

                                                                                                                                            ,.;,, :~~~·~I • "                                                                        ~\\
                  I
                                                                                        I
                  I  c
                       II    1••/'bo•.                                                          "     II, ,,ll,
                                                                                                                                  . ,6 ,.DJ '"''          \_
                  •                                                                                                                                                                                                                  r,    \
     -
                          ~
                  I
                  I                                             •         I                                                               r £                  li !               I
                                                                                                                                                                                                   ~




                                                                                                                                                                                                       R       lj
                                                                                                                                                                                                                         & &                   \
                                                                                                                                                                                                                                                   \
                                                                                        =       II    II      I:                                                                                                                                       '
                  I'                                                                                                                  ~
                                                                                                                                                                               -- r----~                                                                              ·~     .
                                                                                                                                                                                           --
                                              :""~----                                                                                                                                                                                                                "
                  I
                                t
                                                         I                                                                        :'              -                                                                                                                   OL
                                                                                                                                                                                                                                                                      1.;:
                                                                                                                                                                                                                                                                      '-
                                    ......._~ =
                  ''      ......... $                                                                                                                                                                                '-
I
I'                I'            :        c        .......
                                                                a             a s               t        M•        c              j li
                                                                                                                                  i
                                                                                                                                                  II       1:
                                                                                                                                                           ~

                                                                                                                                                                     •         !i
                                                                                                                                                                                           5   ~·            5           li 1:
                                                                                                                                                                                                                                                                      If
                                                                                                                                                                                                                                                                      1:
                                                                                                                                                                                                                                                                      ·=-
                                                                                                                                                                                                                                                                      r:.
                                                                                                                                                                                                                                                                             I



                  I       ~~~I                                                I=                •         •        c                      l!       l!       11911s~or~
                                                                                                                                                                                               ~
                                                                                                                                                                                                                          ~.                                          II'
                                                                                                                                                                                                                                                                      I~

                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                       ·---~,
                  •                                                                                                          I;
                  I'
                            I
                                        ---··-·--                                                            ~\I
                                                                                                                        i.
                                                                                                                                                                          ...
                                                                                                                                                                     lll,~l!l!!f
                                                                                                                                                                                               r.                   .....                                             1:
                  I
                  I
                          I--.        =    •
                                    r-- ,......    =            ••        I             ;
                                                                                                "
                                                                                                      ~           ;:1                     I I              !                                                                                                          r
                                                                                                                                                                                                                                                                      ll
                  l'     •••II                                                                                                                                                                                       il        a
                                                                                                                                                                                                                                                               t:1l~
                   I' (,~-~-
                                                                I             ;I        ~

                                                                                       ..~
                                                                                                I     ;I          ll                      I        !!      !         !I
                                                                                                                                                                    --
                                                                                                                                                                       •                   I i
                                                                                                                                                                                                   1l
                                                                                                                                                                                                             !
                                                                                                                                                                                                                  -~~)=                                        L:z:J 1....-
                                                                                                                                                                                                                                                               c:r:J IC
                  I                                                                                                           !                             ,. [I                                          !        & I                                        ;::o IC
                  '
                  rg '
                                     I        •   e         I
                                                                          =        $         •       II       II                          I I                                 I                    I

                                                                                                                             !                                  ;
     ..                                                                                                                                                                                                                                                               I(


                            I        G I

                          {~·-------·--
                                                  i         I             I            •
                                                                                       ~
                                                                                             •       I        :

                                                                                                                             -
                                                                                                                                      ~
                                                                                                                                          !        !       iC I

                                                                                                                                                                -~-'--·.--0
                                                                                                                                                                           ~f                      li        '5     ~          il
                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                               -·:vr
                                                                                                                                                                                                                                                               (j:J ~;

                                                                                                                                                                                                                                                               ~-"-
                                                                                                                                                                                                                                                               .......... rr
                  'Q
                                                                                                                                                                                      il       ;        :!                                                     ;.....,; I /
                                                                                                                   a                          I                 5 !                                                            ~
                  ~
                                                                                                         :;                                            !                                                            li                                         -'Ill-
                            1        1        i    I            i             I         i       !


                                                                                                                                                                                                                                                               ~~~
                                                                                                                                                                                                                                     "U
                  F                                                                                                                                                                                                                  0         ;;:
                  '
                  I                                                                                                                                                                                                                  !D        ;-i
                                                                                                                                                                                                                                               !/)
          :
          I
          !
                  I•
          I
          '
          I
                  I
                  I
      I
                    I
                    '
                   I•
                                                                                            ANNEXABLE                                                                                                                                                                 1.:: -



                  .I
                                                                                            TERRITORY                                                                                                                                                                 iL
                                                                                                                                                                                                                                                                      I    c:;_


                                                                                                                                                                                                                                                                      I~
      ..
      I
                  I'                                                                                                                                                                                                                                                  I~·
      .           I'
                                                                                                                                                                                                                                                                      1:
                                                                                                                                                                                                                                                                      1: 1.
                   I                                        RECORDER'SC~:~UE TO                                                                                                                                                                                       1:
                                                                                                                                                                                                                                                                      1'-
                  •                                   POSSIBLE ~g:.:.~AL DOCUMENT ,0                                                                                                                                                                                   ..l'..r-
                                                                                                                                                                                                                                                                       1(
                  I•                                  QUALITY
                  .
                  I
                  •
                  I
                  •
                  I
                  I
                  '
                  I__._. ______ _kl;NTE~&.-J._. _l'ABlQYA.Y...._ · - - - - -·
              ··---·----------------~--~=~- ~=~-
                                                                                                                                                                                                                ~>'1   r; ;;n   nr.·~


                             Case 2:20-cv-01706-APG-VCF Document 1-1 Filed 09/15/20 Page
                                                                                    ' u' 1\ •.450 . _, .J
                                                                                                '· of 450                                                                                                                       .
                                                                       EXHIBIT "C" (PAGE 1)
                                                                     LANDSCAPE EASEMENT
                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                                                  ....1:
                                                                 DEER SPRINGS RANCH • UNIT NO. 1
                                                                                                                                                                                                                                                ~~
                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                  H
                                                                                                                                                                                                                                                                  :1!
                                                                                                                                                                                                                                G~
                                                                                                                                                                                                                                                                  ~




                                                                                                                                                                                                                                                                  -~
                                                                                                                                                                                                                                                                  H
                                                                                                                                                                                                                                                0:                ~
     ...                                                                                                                                                                                                                                        5!
                                                ...                                                          ...
                                                                                                             .
                                                                                                                                                                                                                                                Q
     •...                                       ...                                                                                                                         ll:
                                                                                                             •                                                                                                     3:               (
                                                                                                                                                                                                                                                ~~> ...~
                                               I
            0                                                                                                                                                              •...
     ~6 "'
                                                      0                                                                                                                                                            •...
                                               ~                                                             ·:i: 8                                                                                                                                 .,
            0
            ori                                       0                                                                                                                    p Q
                                                                                                                                                                             Q
                                                                                                                                                                                                                   p      g                          w
                                                                                                                                                                                                                                                                  .....
                                                                                                                                                                                                                                                                    I




     z
        -                                      :"
                                               5
                                                      ori
                                                      -
                                                      N                                                      :"
                                                                                                             5
                                                                                                                  ori
                                                                                                                       -
                                                                                                                       N
                                                                                                                                                                           CD
                                                                                                                                                                           :"
                                                                                                                                                                           5
                                                                                                                                                                                   ori
                                                                                                                                                                                   -
                                                                                                                                                                                   N                               ~·IIi
                                                                                                                                                                                                                   •      N               ffii                    ~


                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                  H

                                               z                                                             z                                                             Ill
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                   Ill
                                                                                                                                                                                                                                        t z!:
                                                                                                                                                                                                                                        • ~i
                                                                                                                                                                                                                                             ..                   -
                                                                                                                                                                                                                                                                  0



                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                                                  II:

                                                                                                                                                                                                                                                "'z.,
                                                                                                                                                                                                                                                   "'
                                                                                                                                                                                                                                                ffi~
                                                                                                                                                                                                                                                ......            •
                                                                                                                                                                                                                                                                  :;;
                                                                                                                                                                                                                                                                    I

                                                                                                                                                                                                                                                zN "0
                                                                                                                                                                                                                                                u"'
                         60.00'                                        6o.oo·                                                             60.00'
                                                                                                                                                                                                                                                ....., :.
                                                                                                                                                                                           so. co·
                                                                                                                                                                     527.55'
                                                                                                                                                                                                                                        6C
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                5!
                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                  !t
                                                                                                                                                                                                                                                ~                 ~'$:
                213.05'                    -
                                   •90'00'00"
                                                            S 66"21'56" E
                                                                                       (40.50')
                                                                                                                        DEER SPRINGS WA::t__
                                                                                                                                                                                                                                                u
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  ~
                                                                                                                             (40.50')                            [', a     go-no·oo·
                                 R~l5.oo·                                          I                                   ~                                     R '" 15.00'                                                                                  0
                                 T•15.00'                                                                              Q                                     T • 15.00'                                                                                  't:l
172.55'
60.00'
                                 l .. 23.56'
                                   57.47'
                                                                    ;
                                                                                                    ~
                                                                                                                       0
                                                                                                                       ...
                                                                                                                       ori
                                                                                                                       ~
                                                                                                                                                             l • 23.56'
                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                          ..c::
                                                                                                                                                                                                                                                          >
                                                                   1\                               w                                        I
                                                                                                                                                                 I                52.67'
                               •45.34'23"
                             R•25.00'                              .'  \                            w
                                                                                                    a:
                                                                                                    ~
                                                                                                                                                             I
                                                                                                                                                     r1I [', • 45'34'23"
                                                                                                                                                                                                                       60.00'

                                                                                                                                                                                                                                                Ji
                             Ta10.50'
                             L•19.88'                                         '
                                                                               '
                                                                                                 (IJ

                                                                                                 ;: "'
                                                                                                 0 ... .
                                                                                                                                                     I
                                                                                                                                                       R • 25.JO' ·
                                                                                                                                                     I T • 10.50'
                                                                                                                                                                                                                                                     >
                                                                                                                                                                                                                                                            I!
                                                                                                         I


                   ...                                                       I
                                                                                                 ..a ~o/o
                                                                                                        ;:
                                                                                                                                                     I L • 19.aa·
                                                                                                                                                                                             ...
                   ..
                   •
                   p 00
                                      LANDSCAPE
                                      EASEMENT
                                                                   ~;g
                                                                             I
                                                                             .                   ...1
                                                                                                 0
                                                                                                 : z
                                                                                                         .5 "'-                              ~
                                                                                                                                             gl ~
                                                                                                                                                                      "ANOSCAFE
                                                                                                                                                                       EASEMENT
                                                                                                                                                                                            .. 8
                                                                                                                                                                                            •
                                                                                                                                                                                            0
                                                                                                                                                                                                                                         $
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                    'I
                                                                                                                                                                                                                                                                    II
!2                 ~
                   6
                         s:-               23
                                                                    N:-
                                                                    0\·C                         a:                                          ol;;j
                                                                                                                                             ~I                             24
                                                                                                                                                                                            iD
                                                                                                                                                                                            :"
                                                                                                                                                                                                   "'"                 25
                                                                                                                                                                                                                                         c
                                                                                                                                                                                                                                         •           I
                                                                             1-
                                                                                                 w                                                                                          0                                            c
                   z
                                                            __ ...,.I
                                                             7.50''
                                                                                                 w
                                                                                                 Q
                                                                                                                                                 I                                          z
                                                                                                                                                                                                                                         •
                                   0                                        I
                                                                            I                25.50'                    25.50'
                                                                                                                                                 L7.5C'0
                                                                                                                                                 I

                                                                                                                                                 ~
                                                                                                                                                     .)                                                                                                             :~
                                                                                                                                                                                                                                                                    lli
                                                                                                                                                                                                                                                                    I
                                                                   I'                                                                                    I                                                                                                          I!
                                                                   I                                                                                     I               69.07'
o.oo·                                                                                                        1                                                                                                         60.00'

                                                                                                                                                         ,
                                           74.50'
                                                                                                                                                 ...~f'J.OO'
                                                                   I
                                                                                                              I                                                                                                                                                     I
60.00'
                                                                                                                                                                                  76.90'
                                                                                                                                                                                                     I          N 8971'56" W
                                                                                                                                                                                                                                                            ~~
                                                                                                                             -
                                        6950'                      I                          23.50'                   23.50'
                                                                   '                                                                           -~·~oco'
                                                                                                                                                                                                     I                                                      ! ;
                                                                 ~
                                      LANOSCAP!:                                                                                             f'""":"" • ....                                        I
                                                                 !..:!_
                                      EASEMENT
                                                                 S.Cl' . :
                                                                       - -·
                                                                                            .....
                                                                                            ""
                                                                                            ;0

                                                                                                              I
                                                                                                                             ""...
                                                                                                                              il          ";I 5.oo·
                                                                                                                                          "'I
                                                                                                                                                                                                    i
                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                II          '

                         I
                         I                                             ...
                                                                       .I
                                                                                  ::-
                                                                                   ::: c    "'
                                                                                                              '
                                                                                                                             0
                                                                                                                              ....
                                                                                                                              :::
                                                                                                                                          c.,...--
                                                                                                                                          CDI


                                                                                                                                          ....,
                                                                                                                                                                         ..:.~~SC..\;:~
                                                                                                                                                                         ~A~~·.t(" i
                                                                                                                                                                                                                                                ! l
                                                                                                                                                                                                                                                 ! I                    -
                                                                       ~           ..... o.                                   o.                                                                                                                 I 'I
                         I.,!;                                                                                    \
     35
         @i~             I
                         I
                                 q.· :-.:c·
                                  "=O ~   ~=0
                                             34
                                 .::,= g:-ze· ~c-
                                                             '
                                                                       -
                                                                       "....

                                                                            ~          :-
                                                                                             _7_:a·

                                                                                            "''
                                                                                                                   I
                                                                                                                               -     "' ,..,
                                                                                                                                     -I
                                                                                                                                          ....
                                                                                                                                                 I
                                                                                                                                                 r--7.::·

                                                                                                                                                 I.
                                                                                                                                                                             ".J.4
                                                                                                                                                                             v.
                                                                                                                                                                             ·' ~~~:!'::·:: ..
                                                                                                                                                                            ==·:- ~=0
                                                                                                                                                                            -_=..::.-..
                                                                                                                                                                                                   1
                                                                                                                                                                                                        ~


                                                                                                                                                                                                        ot:
                                                                                                                                                                                                        ,,.,.
                                                                                                                                                                                                        -
                                                                                                                                                                                                                  343

                                                                                                                                                                                                                   ··-2.)
                                                                                                                                                                                                                                                 !   '
                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                     ;


                                                                                                                                                                                                                                                   ,o ·"
                                                                                                                                                                                                                                                                        ~

                                                                                                                                     "'...=·
                                                                                                                                                                                                                                                                      -~
                                                                                        I                                                                                                                                                        0


                                                                                                                                                                                                                                                '!~~':o.i:
                                  .a:""..!.o!.'                                         '. I "'                                                                                  .; 00
                                                                             '--        I.• ' ...                                    ·.!)_
                                                                               ,:            ._
